Exhibit 10.2


AMENDED AND RESTATED CREDIT AGREEMENT

among


SUNRUN HERA PORTFOLIO 2015-A, LLC,

as Borrower,


INVESTEC BANK PLC,

as Administrative Agent,


INVESTEC BANK PLC,

as Issuing Bank,

and

The Lenders From Time to Time Party Hereto

dated as of January 15, 2016
amended and restated as of June 23, 2017


INVESTEC INC.

Sole Bookrunner

INVESTEC INC., KEYBANK NATIONAL ASSOCIATION,
SUNTRUST ROBINSON HUMPHREY, INC. AND SILICON VALLEY BANK

Joint Lead Arrangers

SUNTRUST BANK

Syndication Agent

SILICON VALLEY BANK

Documentation Agent


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page


ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
2


Section 1.01
Definitions
2


Section 1.02
Rules of Construction
48


Section 1.03
Time of Day
49


Section 1.04
Class of Loan
49


ARTICLE II
THE LOANS
49


Section 2.01
Revolving Loans.
49


Section 2.02
Letters of Credit.
51


Section 2.03
Computation of Interest and Fees.
57


Section 2.04
Evidence of Debt
59


Section 2.05
Addition of Funds.
59


Section 2.06
Increase in the Aggregate Commitments.
63


ARTICLE III
ACCOUNTS AND RESERVES
65


Section 3.01
Deposits to Collections Account.
65


ARTICLE IV
ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS
65


Section 4.01
Payments.
65


Section 4.02
Optional Prepayments
66


Section 4.03
Mandatory Principal Payments
66


Section 4.04
Application of Prepayments
68


Section 4.05
Payments of Interest and Principal.
68


Section 4.06
Fees.
69


Section 4.07
Expenses, etc.
70


Section 4.08
Indemnification.
71


Section 4.09
Taxes.
73


Section 4.10
Mitigation Obligations; Replacement of Lenders.
78


Section 4.11
Change of Circumstances.
80


ARTICLE V
REPRESENTATIONS AND WARRANTIES
83


Section 5.01
Organization, Powers, Capitalization, Good Standing, Business.
83


Section 5.02
Authorization of Borrowing, etc.
83


Section 5.03
Title to Membership Interests.
84


Section 5.04
Governmental Authorization; Compliance with Laws.
85


Section 5.05
Solvency
86


Section 5.06
Use of Proceeds and Margin Security; Governmental Regulation.
86


Section 5.07
Defaults; No Material Adverse Effect.
87





-i-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.08
Financial Statements; Books and Records.
87


Section 5.09
Indebtedness
87


Section 5.10
Litigation; Adverse Facts
87


Section 5.11
Taxes
87


Section 5.12
Performance of Agreements
88


Section 5.13
Employee Benefit Plans
88


Section 5.14
Insurance
88


Section 5.15
Investments
89


Section 5.16
Environmental Compliance
89


Section 5.17
Project Permits
89


Section 5.18
Representations Under Other Loan Documents
89


Section 5.19
Broker’s Fee
89


Section 5.20
Taxes and Tax Status
89


Section 5.21
Sanctions; Anti-Money Laundering and Anti-Corruption
90


Section 5.22
Property Rights
90


Section 5.23
Portfolio Documents.
91


Section 5.24
Security Interests.
93


Section 5.25
Intellectual Property
93


Section 5.26
Full Disclosure.
93


ARTICLE VI
AFFIRMATIVE COVENANTS
94


Section 6.01
Financial Statements and Other Reports.
94


Section 6.02
Notice of Events of Default
99


Section 6.03
Maintenance of Books and Records
100


Section 6.04
Litigation
100


Section 6.05
Existence; Qualification
100


Section 6.06
Taxes
100


Section 6.07
Operation and Maintenance
101


Section 6.08
Preservation of Rights; Maintenance of Projects; Warranty Claims; Security.
101


Section 6.09
Compliance with Laws; Environmental Laws
103


Section 6.10
Energy Regulatory Laws
103


Section 6.11
Interest Rate Hedging.
103


Section 6.12
Payment of Claims.
104


Section 6.13
Maintenance of Insurance.
104


Section 6.14
Inspection.
108


Section 6.15
Cooperation
108


Section 6.16
Collateral Accounts; Collections.
109


Section 6.17
Performance of Agreements
109


Section 6.18
Customer Agreements and REC Contracts.
109


Section 6.19
Management Agreement
109





-ii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------




Section 6.20
Use of Proceeds
110


Section 6.21
Project Expenditures
110


Section 6.22
Tax Equity Opco Matters.
110


Section 6.23
Recapture
110


Section 6.24
Termination of Servicer.
110


Section 6.25
Availability Period Termination Date Base Case Model
111


Section 6.26
Designation of Certain Eligible Projects as Non-Eligible Projects
111


Section 6.27
Post-Closing Covenants.
111


Section 6.28
Tax Partnership Election.
112


ARTICLE VII
NEGATIVE COVENANTS
113


Section 7.01
Indebtedness
113


Section 7.02
No Liens
114


Section 7.03
Restriction on Fundamental Changes
114


Section 7.04
Bankruptcy, Receivers, Similar Matters
114


Section 7.05
ERISA.
115


Section 7.06
Restricted Payments
115


Section 7.07
Limitation on Investments
116


Section 7.08
Sanctions and Anti-Corruption
116


Section 7.09
No Other Business; Leases.
116


Section 7.10
Portfolio Documents.
117


Section 7.11
Taxes
117


Section 7.12
Expenditures; Collateral Accounts; Structural Changes.
118


Section 7.13
REC Contracts and Transfer Instructions
119


Section 7.14
Speculative Transactions
119


Section 7.15
Voting on Major Decisions
119


Section 7.16
Transactions with Affiliates
119


Section 7.17
Limitation on Restricted Payments
119


ARTICLE VIII
SEPARATENESS
120


Section 8.01
Separateness
120


ARTICLE IX
CONDITIONS PRECEDENT
121


Section 9.01
Conditions of Closing and Initial Loans
121


Section 9.02
Conditions of Revolving Loans
127


Section 9.03
Conditions of Letter of Credit Issuance
129


Section 9.04
Conditions of Revolving Loan Commitment Increase
130


ARTICLE X
EVENTS OF DEFAULT; REMEDIES
131


Section 10.01
Events of Default
131


Section 10.02
Acceleration and Remedies
133





-iii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------




ARTICLE XI
ADMINISTRATIVE AGENT
135


Section 11.01
Appointment and Authority.
135


Section 11.02
Rights as a Lender
135


Section 11.03
Exculpatory Provisions
135


Section 11.04
Reliance by Administrative Agent
136


Section 11.05
Delegation of Duties.
137


Section 11.06
Resignation and Removal of Administrative Agent.
137


Section 11.07
Non-Reliance on Administrative Agent and Other Lenders
138


Section 11.08
Administrative Agent May File Proofs of Claim
138


Section 11.09
Appointment of Collateral Agent and Depository Bank
139


Section 11.10
Joint Lead Arrangers
139


ARTICLE XII
MISCELLANEOUS
139


Section 12.01
Waivers; Amendments.
139


Section 12.02
Notices; Copies of Notices and Other Information.
141


Section 12.03
No Waiver; Cumulative Remedies
142


Section 12.04
Effect of Headings and Table of Contents
143


Section 12.05
Successors and Assigns.
143


Section 12.06
Severability
147


Section 12.07
Benefits of Agreement
147


Section 12.08
Governing Law.
147


Section 12.09
WAIVER OF JURY TRIAL
148


Section 12.10
Counterparts; Integration; Effectiveness
148


Section 12.11
Confidentiality.
149


Section 12.12
USA PATRIOT ACT
150


Section 12.13
Corporate Obligation
151


Section 12.14
Non-Recourse
151


Section 12.15
Administrative Agent’s Duties and Obligations Limited
151


Section 12.16
Entire Agreement
151


Section 12.17
Right of Setoff
151


Section 12.18
Interest Rate Limitation
152


Section 12.19
Survival of Representations and Warranties
152


Section 12.20
No Advisory or Fiduciary Responsibility
152


Section 12.21
Electronic Execution of Assignments and Certain Other Documents
153





-iv-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------






EXHIBITS, ANNEXES AND SCHEDULES
 
 
 
 
Exhibit A-1
Form of Borrowing Notice
 
Exhibit A-2
Form of Available Borrowing Base Certificate
 
Exhibit A-3
Form of Interest Election Request
 
Exhibit B
Assignment and Assumption
 
Exhibit C-1
Form of Letter of Credit
 
Exhibit C-2
Form of Notice of LC Activity
 
Exhibit D-1
Form of U.S. Tax Compliance Certificate
 
Exhibit D-2
Form of U.S. Tax Compliance Certificate
 
Exhibit D-3
Form of U.S. Tax Compliance Certificate
 
Exhibit D-4
Form of U.S. Tax Compliance Certificate
 
Exhibit E
Form of Partnership Flip Back-Up Servicing Agreement
 
Exhibit F
Form of Partnership Flip Transition Management Agreement
 
Exhibit G
Form of Eligible Customer Agreements
 
Exhibit H-1
Form of Revolving Loan Note
 
Exhibit H-2
Form of LC Loan Note
 
Exhibit I
Form of Base Case Model
 
Exhibit J
Form of Debt Service Coverage Ratio Certificate
 
Exhibit K
Form of Financial Statement Certificate
 
Exhibit L
Initial Budget
 
Exhibit M
Form of Permitted Fund Disposition Certificate
 
Exhibit N
Form of Tax Equity Fund Certificate
 
Exhibit O
Form of Wholly Owned Holdco Guaranty and Security Agreement
 
Exhibit P
Form of Wholly Owned Opco Certificate
 
Exhibit Q
Form of Wholly Owned Opco Guaranty and Security Agreement
 
Exhibit R
Form of Amended and Restated Depository Agreement
 
Exhibit S
Form of Amended and Restated Cash Diversion and Commitment Fee Guaranty
 
Exhibit T
Form of Accession Agreement to Guaranty and Security Agreement ([***] and [***]
2017)
 
 
 
 
Annex A
[Reserved]
 
Annex B
Fundamental Tax Equity Structure Characteristics
 
Annex C
Conventional Tax Equity Structure Characteristics
 
 
 
 
Schedule IV
Administrative Agent’s Office
 
Schedule 1.01(a)
Tax Equity Documents and Wholly Owned Opco Documents
 
Schedule 1.01(b)
Approved Vendor List
 
Schedule 2.01
Lenders’ Commitments
 
Schedule 5.03(e)
Organizational Structure
 
Schedule 5.03(f)
Loan Parties; Tax Equity Opcos; Ownership Percentages
 
Schedule 5.04
Governmental Authorization; Compliance with Laws



-v-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------




 
Schedule 5.08
Financial Statement Exceptions
 
Schedule 5.10
Litigation; Adverse Facts
 
Schedule 5.11
Taxes
 
Schedule 5.14
Insurance
 
Schedule 5.19
Brokers
 
Schedule 5.23(f)
Portfolio Document Exceptions
 
Schedule A
Project Information





-vi-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 15, 2016 and amended
and restated as of June 23, 2017 (this “Agreement”), among Sunrun Hera
Portfolio 2015-A, LLC, a Delaware limited liability company (the “Borrower”),
the financial institutions as Lenders from time to time party hereto (each
individually a “Lender” and, collectively, the “Lenders”), Investec Bank PLC, as
Administrative Agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and as Issuing
Bank (in such capacity, and together with its successors and permitted assigns,
the “Issuing Bank”).
RECITALS
WHEREAS, Sunrun Inc., a Delaware corporation (the “Sponsor”), owns 100% of the
membership interests in Sunrun Hera Holdco 2015, LLC, a Delaware limited
liability company (“Intermediate Holdco”);
WHEREAS, Intermediate Holdco owns 100% of the membership interests in Sunrun
Hera Portfolio 2015-B, LLC, a Delaware limited liability company (“Pledgor”);
WHEREAS, Pledgor owns 100% of the Borrower Membership Interests;
WHEREAS, the Borrower owns 100% of the membership interests in each of the
Partnership Flip Holdcos listed on Schedule 5.03(e);
WHEREAS, each of the Partnership Flip Holdcos listed on Schedule 5.03(e) owns
100% of the class B membership interests in each of the applicable Partnership
Flip Opcos listed on Schedule 5.03(e);
WHEREAS, each of the Opcos listed on Schedule 5.03(e) owns, leases or will
acquire such interests in certain residential photovoltaic systems that are the
subject of a Customer Agreement, whereby the Customer thereunder either
purchases Energy produced by the system or leases the system;
WHERAS, subject to the terms and conditions hereof, the Borrower may acquire
interests in Wholly Owned Holdcos or additional Tax Equity Holdcos after the
date hereof;
WHEREAS, the Borrower desires that the Revolving Lenders make one or more loans
in an aggregate principal amount not to exceed the Revolving Loan Commitment,
and the LC Lenders and the Issuing Bank provide the other financial
accommodation contemplated herein, secured and/or supported, as applicable, by,
among other things, the Cash Diversion and Commitment Fee Guaranty, a guaranty
from each Guarantor and all other assets of the Guarantors and Membership
Interests of the Subsidiaries, as set forth herein and in the other Loan
Documents;
WHEREAS, in connection with the foregoing, the Borrower, the Lenders, the
Administrative Agent and the Issuing Bank entered into a Credit Agreement dated
as of January 15, 2016, as amended by that certain First Amendment to Credit
Agreement and Collateral Agency Agreement dated as of May 12, 2016, that certain
Consent and Second Amendment to Credit Agreement dated as of June 29, 2016, that
certain Consent and Third Amendment to Credit Agreement and First Amendment to
Cash Diversion and Commitment Fee Guaranty dated as of November 30, 2016 and


-1- 
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission

--------------------------------------------------------------------------------




that certain Consent and Fourth Amendment to Credit Agreement and First
Amendment to Guaranty and Security Agreement dated as of January 31, 2017;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and
WHEREAS, the parties hereto desire to amend and restate the Credit Agreement
upon the terms and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements, and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows:
Article I
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01    Definitions. Except as otherwise specified in this Agreement or
as the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement (including in the
recitals hereto).
“Acceptable Audit Election Provision” means, with respect to a Partnership Flip
Fund, a provision contained in the applicable Tax Equity Limited Liability
Company Agreement that provides, if such Partnership Flip Fund receives a notice
of final partnership administrative adjustment that would, with the passing of
time, result in an “imputed underpayment” imposed on such Partnership Flip Fund
as that term is defined in Code Section 6225, then, any member may, or may cause
such Partnership Flip Fund (by directing the “tax representative” or otherwise),
and no other member shall have any right to block such member’s request, (x) to
elect pursuant to Code Section 6226 (as amended by the Budget Act) to make
inapplicable to such Partnership Flip Fund the requirement in Code Section 6225
(as amended by the Budget Act) to pay the “imputed underpayment” as that term is
used in that section and (y) to comply with all of the requirements and
procedures required in connection with such election.
“Acceptable Bank” shall mean any bank, trust company or other financial
institution which is organized or licensed under the applicable Laws of the
United States of America or Canada or any state, province or territory thereof
which has a tangible net worth of at least five hundred million Dollars
($500,000,000) and has at least two of the following Credit Ratings: “A-” or
better by S&P, “A3” or better by Moody’s and “A-” or better by Fitch.
“Acceptable DSR Guaranty” shall have the meaning given to it in the Depository
Agreement.
“Acceptable DSR Letter of Credit” has the meaning given to it in the Depository
Agreement.
“Accession Agreement” shall have the meaning given to it in the applicable
Collateral Document.
“Account Control Agreement” shall mean each blocked account control agreement
entered into after the Closing Date by the relevant Wholly Owned Opco, the
Collateral Agent and an


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Acceptable Bank, including any standing instructions in respect thereof
delivered by, or at the request of, any Agent.
“Additional Expenses” shall mean indemnification payments to the Agents, the
Lenders, the Depository Bank, and certain other persons related to the same as
described under the Loan Documents. For the avoidance of doubt, Additional
Expenses shall not include Service Fees or amounts payable to the Manager under
the Management Agreement.
“Administrative Agent” shall have the meaning given to it in the preamble
hereto, and include any successor Administrative Agents pursuant to
Section 11.06.
“Administrative Agent DSCR Comments” shall have the meaning given to it in
Section 6.01(a)(v).
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule IV, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Administrative Questionnaire” shall mean an administrative questionnaire in the
form furnished by the Administrative Agent.
“Advance Date” shall have the meaning given to it in Section 2.01(c).
“Advance Rate” shall mean 0.65; provided that, after the expiration of the
Availability Period, the Advance Rate as of each Available Borrowing Base
Determination Date occurring in connection with the consummation of each
Permitted Fund Disposition shall be reduced to the product of (x) the
Amortization Factor as of such Available Borrowing Base Determination Date and
(y) a fraction the numerator of which is the lesser of (i) the Available
Borrowing Base and (ii) the actual outstanding amount of Revolving Loans, and
the denominator of which is the Portfolio Value, each as of the last day of the
Availability Period.
[***]
“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing. For the avoidance
of doubt, each of the Relevant Parties shall be an Affiliate of the other
Relevant Parties and the Sponsor. In no event shall (i) the Administrative Agent
be considered an Affiliate of another Person solely because any Loan Document
contemplates that it shall act at the instruction of any such Person or such
Person’s Affiliate, or (ii) any Tax Equity Class A Member be considered an
Affiliate of a Relevant Party.
“Affiliated Lender” shall have the meaning given to it in Section 12.05(b)(vii).
“Affiliate Transaction” shall have the meaning given to it in Section 7.16.


-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Agent” shall mean, collectively, the Administrative Agent, the Collateral Agent
and the Depository Bank.
“Agreement” shall have the meaning given to it in the preamble hereto.
“Amortization Factor” shall mean a fraction, as of any Available Borrowing Base
Determination Date, the numerator of which is equal to the lesser of (a) the
actual outstanding amount of Revolving Loans as of such Available Borrowing Base
Determination Date prior to giving effect to the prepayment of Loans on such
Available Borrowing Base Determination Date pursuant to Section 4.03(d), and
(b) the outstanding amount of Revolving Loans as of such date per the most
recent Amortization Schedule and the denominator of which is equal to the lesser
of (x) the Available Borrowing Base and (y) the actual outstanding amount of
Revolving Loans, each as of the last day of the Availability Period.
“Amortization Schedule” shall mean an amortization schedule prepared in
accordance with the Base Case Model, approved by the Administrative Agent and
contained and updated (as necessary to take into account the reduction of
principal in connection with any voluntary prepayment or mandatory prepayment on
the Revolving Loans pursuant to Section 4.02 or Section 4.03 occurring since the
preparation of the last Amortization Schedule) in each Available Borrowing Base
Certificate delivered in connection with each Available Borrowing Base
Determination Date.
“Annual Tracking Model” shall have the meaning given to it in Section
6.01(c)(i).
“Anti-Corruption Laws” shall have the meaning given to it in Section 5.21(c).
“Anti-Money Laundering Laws” shall have the meaning given to it in Section
5.21(b).
“Applicable Interest Rate” means (a) for any LIBO Loan, during each Interest
Period applicable thereto, the per annum rate equal to the sum of the LIBO Rate
for such Interest Period plus the Applicable Margin or (b) for any Base Rate
Loan, on any day, the per annum rate equal to the sum of the Base Rate for such
day plus the Applicable Margin.
“Applicable Margin” shall mean:
(a)    from the Closing Date through (and including) the last day of the
Availability Period, (i) 2.50% per annum for LIBO Loans and(ii) 1.50% for Base
Rate Loans; and
(b)    after the last day of the Availability Period, (i) 2.75% per annum for
LIBO Loans and (ii) 1.75% for Base Rate Loans.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Manufacturer” shall mean:
(a)    with respect to each Project purchased or leased by any Opco and with
respect to non-warranty replacements of panels, inverters or batteries, each
manufacturer either (i) on the


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Approved Vendor List or (ii) that manufactured the inverters, panels or
batteries for any Project in the Project Pool; provided, that, notwithstanding
the immediately preceding clause (ii), in no event shall the Portfolio Value
attributable to Projects containing either panels, inverters or batteries from
manufacturers that are not on the Approved Vendor List exceed [***] percent
[***] of the Portfolio Value; and
(b)    with respect to warranty replacements of panels, inverters or batteries
of each Project, the original manufacturer of the panels, inverters or batteries
being replaced, as applicable.
“Approved Vendor List” shall mean the panel, inverter and battery manufacturers
set forth on Schedule 1.01(b) hereto, as such schedule may be modified from time
to time by the Borrower subject to the approval of the Administrative Agent in
consultation with the Independent Engineer.
“Assets” shall mean, with respect to any Person, all right, title and interest
of such Person in land, properties, buildings, improvements, fixtures,
foundations, assets and rights of any kind, whether tangible or intangible,
real, personal or mixed, including contracts, equipment, systems, books and
records, proprietary rights, intellectual property, Permits, rights under or
pursuant to all warranties, representations and guarantees, cash, accounts
receivable, deposits and prepaid expenses.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee lender (with the consent of any party whose consent
is required by Section 12.05), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Assuming Lender” shall have the meaning given to it in Section 2.06(b).
“Assumption Agreement” shall have the meaning given to it in Section 2.06(c).
“Authorized Officer” shall mean in relation to any Relevant Party or the Sponsor
(as applicable) (i) for so long as the Management Agreement is in full force and
effect, any officer of the Manager who is authorized to act for the Manager in
matters relating to the Borrower and the Subsidiaries and to be acted upon by
the Manager pursuant to the Management Agreement, and who is identified on the
list of Authorized Officers delivered by the Borrower to the Administrative
Agent on the Closing Date (as such list may be modified or supplemented from
time to time thereafter by delivery to the Administrative Agent of a duly
executed Officer’s Certificate and an incumbency certificate of the Borrower)
and (ii) any director, member or officer who is a natural Person authorized to
act for or on behalf of the applicable Relevant Party or Sponsor (as applicable)
in matters relating to such Relevant Party or Sponsor (as applicable) and who is
identified on the list of Authorized Officers delivered by such Relevant Party
or Sponsor (as applicable) to the Administrative Agent on the Closing Date (as
such list may be modified or supplemented from time to time thereafter by
delivery to the Administrative Agent of a duly executed Officer’s Certificate
and an incumbency certificate of such Relevant Party).
“Available Borrowing Base” shall mean, as of any date of determination, the
lesser of (a) the Advance Rate multiplied by the Portfolio Value, in each case
as of such date of determination and


-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b) the maximum amount of Revolving Loans that, in accordance with the Base Case
Model (as updated as of the date of determination) will allow for (x) [***], and
(y) [***].
“Available Borrowing Base Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit A-2, containing the calculation of the
Available Borrowing Base as of each Available Borrowing Base Determination Date.
“Available Borrowing Base Determination Date” shall mean each date as of which
the Available Borrowing Base is required to be calculated hereunder as provided
in Section 2.01(c) and Section 6.25 and in the definition of Permitted Fund
Disposition.
“Availability Period” shall mean the period beginning on the Closing Date and
ending on December 31, 2018.
“Back-Up Servicer” shall mean [***] or any entity designated as a “Back up
Servicer” by the Borrower on Schedule 1.01(a), as such schedule may be updated
from time to time accordance with Section 2.05(e) (provided that such additional
“Back-Up Servicer” must be reasonably acceptable to the Administrative Agent),
and any such Person’s successors and assigns as Back-Up Servicer under each
applicable Back-Up Servicing Agreement.
“Back-Up Servicing Agreement” shall mean, collectively, (i) any Wholly Owned
Opco Back-Up Servicing Agreement, (ii) any Lease Back-Up Servicing Agreement and
(iii) any Partnership Flip Back-Up Servicing Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“[***] Fund” shall mean the Partnership Flip Fund designated as the “[***] Fund”
by the Borrower on Schedule 5.03(e), as such schedule may be updated from time
to time in accordance with Section 2.05(e).
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder.
“Base Case Model” shall mean the comprehensive long-term financial model
attached as Exhibit I to this Agreement, reflecting among other things (i)
quarterly payment periods ending on each Payment Date and (ii) the projected
Cash Available for Debt Service from the Eligible Projects in the Project Pool
and Debt Service after giving effect to the transactions contemplated by the
Transaction Documents, the making of the Loans and changes to market interest
rates, covering the period from the Closing Date until the then Customer
Agreement Termination Date. All amounts determined in accordance with the Base
Case Model shall be determined assuming a P50 Production and shall take into
account (i) only Eligible Revenues and (ii) all Operating Expenses with respect
to the Project Pool. The Base Case Model shall be updated as of each Available
Borrowing Base


-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Determination Date hereunder in a form and substance reasonably satisfactory to
the Administrative Agent and in accordance with such assumptions and formulae as
contained in the initial model except to the extent required to be updated for
any change affecting Cash Available for Debt Service. If the remaining present
value of Cash Available for Debt Service (calculated using the same discount
value as used in the calculation of Portfolio Value) from the portion of the
Project Pool consisting of Substantially Completed Eligible Projects (the
“Substantially Completed Eligible Project Net Cash Flow”) is greater than [***]
percent [***] of the Portfolio Value (determined without regard to this
sentence), then for purposes of calculating the Available Borrowing Base
(including for the avoidance of doubt, with respect to both clauses (a) and (b)
of such definition) in accordance with the Base Case Model, the Substantially
Completed Eligible Project Net Cash Flow shall be deemed to be reduced in a
sufficient amount so that the amount thereof does not exceed [***] of the
Portfolio Value. If the remaining present value of Cash Available for Debt
Service (calculated using the same discount value as used in the calculation of
Portfolio Value) attributable to Pending Approval PBI Payment Cash Flow is
greater than [***] of the Portfolio Value (determined without regard to this
sentence), then for purposes of calculating the Available Borrowing Base
(including for the avoidance of doubt, with respect to both clauses (a) and (b)
of such definition) in accordance with the Base Case Model, the Pending Approval
PBI Payment Cash Flow shall be deemed to be reduced in a sufficient amount so
that the amount thereof does not exceed [***] of the Portfolio Value.
“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) equal to the highest of (a) the Federal Funds Rate
plus 0.50%, (b) the Prime Rate and (c) the LIBO Rate plus 1.00%, in each case as
in effect for such day (or, if such day is not a Business Day, on the
immediately preceding Business Day).
“Base Rate Loan” means any Loan that bears interest at rates based upon the Base
Rate.
“Blocked Person” shall mean any Person that is: (i) listed on, or owned or
controlled by a person listed on, a Sanctions List, (ii) a government of a
Sanctioned Country, (iii) an agency or instrumentality of, or an entity directly
or indirectly owned or controlled by, a government of a Sanctioned Country,
(iv) resident or located in, operating from, or incorporated under the laws of,
a Sanctioned Country or (v) to the Knowledge of the Borrower (acting with due
care and inquiry), otherwise a target of Sanctions.
“Borrower” shall have the meaning given to it in the preamble.
“Borrower Membership Interests” shall mean all of the outstanding limited
liability company interests issued by the Borrower (including all Economic
Interests and Voting Rights).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBO Loans, as to which a single Interest Period
is in effect.
“Borrowing Notice” shall mean a request for a Loan by the Borrower substantially
in the form of Exhibit A-1.
“Budget Act” means the Bipartisan Budget Act of 2015 (P.L. 114-74).
“Business Day” shall mean the hours between 9:00 a.m. – 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: (a) New Year’s Day, Dr.
Martin Luther King, Jr. Day,


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Washington’s Birthday (celebrated on President’s Day), Memorial Day, the day
before Independence Day, Independence Day, Labor Day, Columbus Day, Veterans’
Day, the day before and after Thanksgiving Day, Thanksgiving Day, Christmas Eve,
Christmas Day and New Year’s Eve, (b) any other day on which banks are required
or authorized by Law to close in New York State, (c) a legal holiday in London,
England, the State of New York or California or the jurisdiction where the
Administrative Agent’s Office is located and (d) any day on which commercial
banks and the U.S. Federal Reserve Bank are authorized or required to be closed
in any of the foregoing states. For purposes hereof, if any day listed above as
a day on which a bank is closed falls on a Saturday or Sunday, such day is
celebrated on either the prior Friday or the following Monday.
“Calculation Date” shall mean each March 31, June 30, September 30 and
December 31 of each year falling after the date hereof; provided, that, for the
avoidance of doubt, the first Calculation Date shall occur on March 31, 2016.
“Capital Stock” shall mean:
(a)    in the case of a corporation, corporate stock;
(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person including, all warrants, options or other rights to acquire any
of the foregoing.
“Cash Available for Debt Service” shall mean, in respect of any (i) past period,
the amount of Operating Revenues received during such period less Operating
Expenses paid during such period or (ii) any future period, the amount of
Operating Revenues projected to be received during such period less Operating
Expenses projected to be paid during such period.
“Cash Collateralize” shall mean, in respect of the Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Collateral Agent on terms satisfactory to the
Administrative Agent and Issuing Bank, in an amount equal to one hundred three
percent (103%) of the Stated Amount of such Letter of Credit.
“Cash Diversion and Commitment Fee Guaranty” shall mean the Cash Diversion and
Commitment Fee Guaranty executed by the Sponsor on the Closing Date in favor of
the Administrative Agent for the benefit of the Secured Parties, as amended and
restated as of June 23, 2017.
“Cash Flows” shall have the meaning given to the term “Cash Flows” or to any
other similarly defined term in the applicable Limited Liability Company
Agreement of a Partnership Flip Opco.


-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Change of Control” shall occur if (a) the Sponsor ceases to indirectly
beneficially own and control at least 50.1% of all of the outstanding membership
interests issued by the Pledgor (including all Economic Interests and Voting
Rights); (b) the Pledgor ceases to directly beneficially own and control 100% of
the outstanding Borrower Membership Interests; (c) the Borrower ceases to
directly beneficially own and control 100% of any outstanding Tax Equity Holdco
Membership Interests or Wholly Owned Holdco Membership Interests; (d) any Tax
Equity Holdco ceases to directly beneficially own and control 100% of the
outstanding applicable Tax Equity Class B Membership Interests or Inverted Lease
Opco Membership Interests; or (e) any Wholly Owned Holdco ceases to directly
beneficially own and control 100% of the outstanding applicable Wholly Owned
Opco Membership Interests unless, in the case of clauses (c), (d) or (e), such
Membership Interests are released in accordance with Section 7.03 in connection
with a Permitted Fund Disposition.
Notwithstanding the foregoing, any Change of Control occurring solely as a
result of the exercise of remedies by the Other Lenders (or the Other Collateral
Agent on their behalf) under the Other Loan Documents, including in connection
with a foreclosure (whether judicial or non-judicial) on, or other sale of, all
of the Capital Stock in the Pledgor, shall not be considered a “Change of
Control” for purposes of this definition; provided that (i) exercise of such
remedies is permitted under the Tax Equity Documents, (ii) any transfer of the
Capital Stock in the Pledgor is to the Other Collateral Agent, an Other Lender
or a Lender Controlled Transferee (each, a “Foreclosure Transferee”) and
(iii) such transferee has contracted with a financially capable replacement
Operator who has the Relevant Experience to the extent the Projects are not
operated by a Person with the Relevant Experience.
A “Change of Control” shall be deemed to occur (A) on any subsequent transfer of
the Capital Stock in the Pledgor by a Foreclosure Transferee to a third party or
(B) if the Other Lenders, in the aggregate, shall otherwise fail to indirectly
beneficially own and control at least 51% of the Borrower Membership Interests;
provided, that no Change of Control shall be deemed to have occurred pursuant to
this paragraph if (i) such transfer is permitted under the Tax Equity Documents
and (ii) the Person other than the Other Lenders maintaining such interests in
the Pledgor is a Qualified Owner.
“Change of Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives issued under or in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change of Law”, regardless of the date enacted, adopted or issued.
“Claims” shall have the meaning given to it in Section 6.12(a).


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Class” shall have the meaning set forth in Section 1.04 of the Agreement.
“Closing” shall mean the funding of the Revolving Loans on the Closing Date
pursuant to Section 2.01.
“Closing Date” shall mean the date on which all conditions precedent set forth
in Section 9.01 have been satisfied or waived in writing by the Administrative
Agent (acting on the instructions of all Lenders and the Issuing Bank).
“Closing Date Funds Flow Memorandum” shall have the meaning given to it in the
Depository Agreement.
“Closing Date Tax Equity Model” means the applicable financial model for an IRR
Partnership Flip Fund most-recently delivered to the Administrative Agent and
the Lenders on or prior to the date such IRR Partnership Flip Fund was first
designated as an IRR Partnership Flip Fund on Schedule 5.03(e), as such schedule
may be updated from time to time in accordance with Section 2.05(e).
“Code” shall mean the United States Internal Revenue Code of 1986, and the
regulations promulgated thereto, all as amended or as may be amended from time
to time.
“Collateral” shall have the meaning given to the terms “Collateral”, “Depository
Collateral”, “Collateral Account” and “Pledged Collateral”, as applicable, in
the Collateral Documents all of which collectively constitute the “Collateral”.
“Collateral Accounts” shall have the meaning given to it in the Depository
Agreement.
“Collateral Agency Agreement” shall mean the Collateral Agency and Intercreditor
Agreement dated as of the Closing Date, among the Borrower, the Administrative
Agent, the Collateral Agent and each other Secured Party party thereto from time
to time, as amended by the First Amendment to Credit Agreement and Collateral
Agency Agreement, dated May 12, 2016.
“Collateral Agent” shall mean Deutsche Bank Trust Company Americas, and its
successors and assigns in such capacity.
“Collateral Documents” shall mean, collectively, the Pledge Agreement, the
Pledge and Security Agreement, the Cash Diversion and Commitment Fee Guaranty,
any Wholly Owned Opco Guaranty and Security Agreements, any Holdco Guaranty and
Security Agreements, the Collateral Agency Agreement, the Depository Agreement,
any Account Control Agreements, the Management Consent Agreement, any Accession
Agreements, and each other collateral document, pledge agreement or standing
instruction delivered to the Administrative Agent pursuant to Section 6.08 and
Section 9.01(a), any other document or agreement that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Lender
Parties and all UCC or other financing statements, instruments or perfection and
other filings, recordings and registrations required to be filed or made in
respect of any of the foregoing.
“Collections” shall mean without duplication (i) with respect to the Wholly
Owned Opcos, the related (A) Rents and PBI Payments, including all scheduled
payments and prepayments under


-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




any Customer Agreement or PBI Document, (B) pending assumption of a Customer
Agreement relating to a Project, payments of Rent relating to such Project by
lenders with respect to, or subsequent owners of, the property where such
Project has been installed, (C) proceeds of the sale, assignment or other
disposition of any Collateral, (D) insurance proceeds and proceeds of any
warranty claims arising from manufacturer, installer, vendor and other
warranties, in each case, with respect to any Projects, (E) all recoveries
including all amounts received in respect of litigation settlements and
work-outs, (F) all purchase and lease prepayments received from a Customer with
respect to any Project, and (G) all other revenues, receipts and other payments
to such Wholly Owned Opcos of every kind whether arising from their ownership,
operation or management of the Projects, but excluding the Excluded Property,
(ii) with respect to any Inverted Lease Opco, all amounts received pursuant to
the applicable Tax Equity Documents and all other revenues, receipts and other
payments to such Inverted Lease Opcos of every kind whether arising from their
ownership, operation or management of the Projects, but excluding Excluded
Property, (iii) with respect to any Tax Equity Holdco, all distributions with
respect to the Tax Equity Class B Membership Interests and Inverted Lease Opco
Membership Interests, but excluding Excluded Property, (iv) amounts contributed
or otherwise paid by Sponsor to Borrower (including under the Cash Diversion and
Commitment Fee Guaranty, other than payments of Revolving Loan Commitment Fees
and LC Commitment Fees) and (v) interest earned on amounts deposited in the
Collateral Accounts during the relevant period.
“Collections Account” shall have the meaning given to it in the Depository
Agreement.
“Commitment” shall mean, as to each Lender, the aggregate of such Lender’s
Revolving Loan Commitment and LC Commitment.
“Commitment Date” shall have the meaning given to it in Section 2.06(b).
“Competitor” shall mean a Person that is in the business of developing, owning,
installing, constructing or operating solar equipment and providing solar
electricity from such solar equipment to residential customers located in
jurisdictions where the Sponsor or any Subsidiary are then doing business,
primarily through power purchase agreements, customer service or lease
agreements or capital loan products and not through direct sales of solar panels
or any Affiliate of such a Person, but shall not include any back-up servicer
(including [***]), any transition manager (including [***]) or any Person
engaged in the business of making passive ownership or tax equity investments in
such solar equipment and associated businesses so long as such Person has in
place procedures to prevent the distribution of confidential information that is
prohibited under this Agreement.
“Confidential Information” shall have the meaning given to it in Section 12.11.
“Consequential Losses” shall have the meaning given to it in Section 4.07(e).
“Contribution Note” shall mean an unsecured demand note that may be issued by
the Tax Equity Holdco on a capital contribution date under a Limited Liability
Company Agreement in favor of the applicable Tax Equity Opco in lieu of making a
required capital contribution or any portion thereof.


-11-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Credit Rating” shall mean, with respect to any Person, the rating by S&P,
Moody’s, Fitch or any other rating agency agreed to by the Parties then assigned
to such Person’s unsecured, senior long-term debt obligations (not supported by
third party credit enhancements) or if such entity does not have a rating for
its senior unsecured long-term debt, then the rating then assigned to such
Person as an issuer rating by S&P, Moody’s, Fitch or any other rating agency
agreed by the Parties.
“Credit Requirements” shall mean, with respect to any Person, that such Person
has at least one of the following Credit Ratings: (a) “Baa2” or higher from
Moody’s, (b) “BBB” or higher from S&P or (c) “BBB” or higher from Fitch.
“Customer” shall mean a Person party to a Customer Agreement who leases, or
agrees to purchase Energy produced by, a Project.
“Customer Agreement” shall mean those power purchase agreements or customer
lease agreements (together with all ancillary agreements and documents related
thereto, including any assignment agreement to a replacement Customer) with
respect to a Project between a Partnership Flip Opco, a Wholly Owned Opco or an
Inverted Lease Tenant, as owner or lessor, and a Customer, whereby the Customer
agrees to purchase the Energy produced by the related Project for a fixed fee
per kWh, or agrees to lease the Project for monthly lease payments, as
applicable, in each case for a specified term of years.
“Customer Agreement Termination Date” shall mean, as of any date of
determination, the last scheduled expiration date of the Customer Agreements of
the Eligible Projects in the Project Pool as of such date of determination, in
each case, excluding any renewal or extension of any Customer Agreement.
“Customer Prepayment Event” shall mean:
(i)    a Project experiences an Event of Loss and is not repaired, restored,
replaced or rebuilt to substantially the same condition as existed immediately
prior to the Event of Loss within [***]days of such Event of Loss (an “Event of
Loss Project”);
(ii)    the early termination of any Customer Agreement (including, but not
limited to, as a result of the occurrence of a default thereunder) without a
replacement Customer Agreement being entered into in respect of such Project,
regardless of whether or not any Relevant Party is entitled to or actually
receives a termination payment from the Customer in connection with such
termination;
(iii)    in respect of any Project (A) the applicable Customer is more
than [***] days past due on any amount due under the related Customer Agreement
and (B) either (x) such Customer Agreement has not been brought current or the
related Project has not been removed and redeployed and/or the related Customer
Agreement reassigned (or a replacement Customer Agreement executed) within [***]
days of the end of such [***] day period or (y) which an Operator has determined
should be written off in accordance with the Management Standard (a “Defaulted
Project”);
(iv)    a Payment Facilitation Agreement is entered into;


-12-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(v)    the elective prepayment by the Customer of any future amounts due under a
Customer Agreement;
(vi)    the purchase of any Project by a Customer in accordance with the terms
of the applicable Customer Agreement; and
(vii)    an Ineligible Customer Reassignment.
“Customer Prepayment Event Certificate” shall mean a certificate from an
Authorized Officer in the form attached to a Transfer Date Certificate,
containing (i) a comprehensive report of each Customer Prepayment Event
occurring during the quarterly period ending on the applicable Calculation Date
and (ii) the Borrower’s good faith, detailed calculation of the amount required
to repaid in accordance with Section 4.03(f) in connection therewith, together
with such changes thereto as the Administrative Agent may from time to time
reasonably request for the purpose of monitoring the Borrower’s compliance with
Section 4.03(f).
“Date Certain Partnership Flip Fund” shall mean a tax equity investment
structure that conforms to (i) characteristics 1 through 7 and characteristics 9
and 10 set forth in Part I of Annex B and (ii) the characteristics in Part I of
Annex C, or is otherwise identified as a Date Certain Partnership Flip Fund on
Schedule 5.03(e), as such schedule may be updated from time to time in
accordance with Section 2.05(e).
“Date Certain Partnership Flip Opco” shall mean each entity designated as a
“Date Certain Partnership Flip Opco” by the Borrower on Schedule 5.03(e), as
such schedule may be updated from time to time in accordance with Section
2.05(e).
“Debt Service” shall mean, for any period, the aggregate amount of all
principal, interest, payments in the nature of interest (including default
interest and net payments under an Interest Rate Hedging Agreement), margin,
letter of credit fees (other than LC Commitment Fees), rent under finance leases
or any other recurrent analogous costs and damages (including gross-ups and
increased cost payments) payable pursuant to any Loan Document.
“Debt Service Coverage Ratio” shall mean, for any calculation period, the ratio
of
(a)    the Cash Available for Debt Service for such period; to
(b)    the Debt Service for such period (excluding (i) Debt Service related to
any mandatory prepayments in respect of the Loans payable during such period
pursuant to Section 4.03 of this Agreement and (ii) for the avoidance of doubt,
Revolving Loan Commitment Fees and LC Commitment Fees).
(c)    For purposes of the definition of Available Borrowing Base, the
determination of the amounts above will be based on projections in accordance
with the Base Case Model.
“Debt Service Coverage Ratio Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit J, containing its good faith, detailed
calculation of its Debt Service Coverage Ratio for the twelve-month period
ending on the immediately preceding Calculation Date.


-13-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Debt Service Reserve Account” shall have the meaning given to it in the
Depository Agreement.
“Debt Service Reserve Required Amount” shall have the meaning given to it in the
Depository Agreement.
“Debt Termination Date” shall mean the date on which the (a) the Commitments
have expired or been terminated, (b) the principal of and interest on each Loan
and all fees payable hereunder shall have been paid indefeasibly paid in cash in
full and all Letters of Credit shall have expired or terminated and all Drawing
Payments shall have been reimbursed (unless the outstanding amount of the LC
Exposure related thereto has been Cash Collateralized) and (c) all other
Obligations (other than any inchoate indemnification or expense reimbursement
Obligations that expressly survive termination of the Agreement) shall have
indefeasibly paid in cash in full.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event, occurrence or circumstance that is, or with
notice or the lapse of time or both would become, an Event of Default.
“Default Rate” shall mean a rate of 2.00% per annum in excess of the rate
otherwise applicable to any Loan or other Obligation, which rate shall apply in
accordance with Section 4.05(b).
“Defaulted Project” shall have the meaning given to it in the definition of
Customer Prepayment Event.
“Defaulting Lender” shall mean a Lender that (i) has defaulted in its
obligations to fund any Loan or otherwise failed to comply with its obligations
under Section 2.01 or Section 2.02, unless (x) such default or failure is no
longer continuing or has been cured within ten (10) days after such default or
failure or (y) such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender's determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) has notified the Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.01 or Section 2.02 or has made a public statement to that effect
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender's determination that one or more
conditions precedent to funding (each of which conditions precedent shall be
specifically identified in such writing) has not been satisfied or (iii) has, or
has a direct or indirect parent company that, (x) has become the subject of a
proceeding under any Debtor Relief Laws, (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(z) become the subject of a Bail-in Action; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership


-14-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority. [***]
“Depository Agreement” shall mean the Depository Agreement dated as of the
Closing Date, among the Borrower, the Administrative Agent, the Collateral Agent
and the Depository Bank, as amended and restated as of June 23, 2017.
“Depository Bank” shall mean Deutsche Bank Trust Company Americas, and its
successors and assigns in such capacity in accordance with the Depository
Agreement.
“Distribution Trap” shall have the meaning given to it in the Depository
Agreement.
“Distribution Trap Account” shall have the meaning given to it in the Depository
Agreement.
“Dollars” shall mean U.S. dollars.
“Drawing” shall mean a drawing on a Letter of Credit by the beneficiary thereof.
“Drawing Payment” shall mean a payment in U.S. Dollars by the Issuing Bank of
all or any part of the Stated Amount in conjunction with a Drawing under any
Letter of Credit.
“Early Amortization Period” shall have the meaning given to it in the Depository
Agreement.
“Economic Interest” shall mean the direct or indirect ownership by one Person of
Capital Stock in another Person. A Person who directly holds all of the Capital
Stock of another Person is understood to hold an Economic Interest of one
hundred percent (100%) in such other Person. For purposes of determining the
Economic Interest of one Person in another Person where there are one or more
other Persons in the chain of ownership, the Economic Interest of the first
Person in the second Person shall be deemed proportionately diluted by Economic
Interests of less than one hundred percent (100%) held by such other Persons in
the chain of ownership. For example, if Company A owns eighty percent (80%) of
the Capital Stock of Company B, which in turn owns eighty percent (80%) of the
partnership interests in Partnership C, which in turn owns fifty percent
(50%) of the Capital Stock in Company D, then Company A would have an Economic
Interest in Company D of thirty-two percent (32%).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


-15-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Eligible Assignee” shall mean any Person that is a commercial bank, insurance
company, investment or mutual fund or other Person that is an “accredited
investor” (as defined in Regulation D of the Securities Act of 1933, as amended)
or otherwise has a tangible net worth not less than five hundred million Dollars
($500,000,000).
“Eligible Customer Agreement” shall mean a Customer Agreement in the form of one
of the agreements attached hereto as Exhibit G or such other form of agreement
as approved (i) by the Administrative Agent (acting on the instructions of the
Required Lenders) in writing or (ii) under the applicable Tax Equity Documents
or, in the case of a Wholly-Owned Opco, the Tax Equity Documents originally
governing such Wholly Owned Opco; provided that, in the case of this
clause (ii), the inclusion of such Customer Agreement as an Eligible Customer
Agreement could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or a material adverse effect on the ability of
the Borrower to perform under the Loan Documents at or above the assumptions in
the Base Case Model and, in each case, as such form may be modified from time to
time if such modification could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the ability of the Borrower to perform under the Loan Documents at or
above the assumptions set forth in the Base Case Model.
“Eligible Project” shall mean, subject to Section 6.26, a Project which is owned
or leased by an Opco, which meets the following conditions as of the applicable
Available Borrowing Base Determination Date:
(i)    such Project has achieved Substantial Completion;
(ii)    such Project is not the subject of any Customer Prepayment Event
described in clauses (i), (ii), (iii), (vi) and (vii) of the definition thereof;
(iii)    such Project meets the Eligible Project Qualification Requirement;
(iv)    the Customer with respect to such Project has a FICO® Score of not less
than [***];
(v)    such Project has received a PTO Letter unless each of the following
conditions is satisfied: (a) such Available Borrowing Base Determination Date is
(1) less than [***] days after the date on which such Project achieved
Substantial Completion (including having passed applicable local building
inspection) and (2) prior to the date by which such Project is required to have
received a PTO Letter under the applicable Tax Equity Documents, (b) such
Project became part of the Project Pool more than three months prior to the end
of the Availability Period and (c) such Available Borrowing Base Determination
Date is prior to the last day of the Availability Period;
(vi)    the Customer Agreement with respect to such Project is not a Prepaid
Customer Agreement;
(vii)    the panels, inverters and batteries included in such Project are
manufactured by Approved Manufacturers;


-16-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(viii)    all amounts payable to (a) the seller under the Master Purchase
Agreement with respect to such Project and (b) the installer under the Master
Turnkey Installation Agreement, with respect to such Project, in each case, have
either been paid or the applicable Opco has reserved cash in respect of such
obligations;
(ix)    [***]; and
(x)    such Project is not located in [***] unless such Project is a Nevada
Grandfathered Project.
“Eligible Project Qualification Requirement” shall mean:
(a)    with respect to Projects being acquired or leased by an Inverted Lease
Opco or a Partnership Flip Opco, the qualification requirement for the purchase
of the Projects as of the time of sale to the applicable Opco pursuant to the
applicable Tax Equity Documents (except to the extent of any departure in
accordance with Prudent Industry Practices for which a waiver was given by the
applicable Tax Equity Class A Member or Inverted Lease Tenant, as applicable,
and where the applicable impact thereof has been incorporated into the Base Case
Model in a manner reasonably acceptable to the Administrative Agent); and
(b)    with respect to Projects owned by a Wholly Owned Opco, the qualification
requirement for the purchase of the Projects as of the time of sale to the
applicable Wholly Owned Opco pursuant to the applicable Tax Equity Documents
(except to the extent of any departure in accordance with Prudent Industry
Practices for which a waiver was given by the applicable Tax Equity Class A
Member or Inverted Lease Tenant, as applicable, and where the applicable impact
thereof has been incorporated into the Base Case Model in a manner reasonably
acceptable to the Administrative Agent).
“Eligible Revenues” shall mean Operating Revenue from Eligible Projects
consisting of payments by Customers pursuant to the applicable Customer
Agreement and PBI Payments.
“Employee Benefit Plan” shall mean any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (excluding any Multiemployer Plan) which is
subject to Title IV of ERISA or to section 412 of the Code.
“Energy” shall mean physical electric energy, expressed in megawatt hours
(“MWh”) or kilowatt hours (“kWh”), of the character that passes through
transformers and transmission wires, where it eventually becomes alternating
current electric energy delivered at nominal voltage.
“Environmental Laws” shall mean all Laws pertaining to or imposing liability or
standards of conduct concerning environmental protection, human health and
safety, contamination or clean-up or the presence, use, handling, generation,
Release, or storage of Hazardous Material, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
the Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substances Control Act, the Safe Drinking Water Act and the Occupational Safety
and Health Act (to the extent relating to human exposure to Hazardous
Materials), each as amended from time to time, along with any state or local
analogs to


-17-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Laws listed above (including, with respect to Projects located in the State
of New York, the New York State Environmental Quality Review Act) and any state
superlien and other environmental clean-up statutes and all regulations adopted
in respect of the foregoing Laws whether now or hereafter in effect.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended or as may be amended from time to time.
“ERISA Affiliate” shall mean, in relation to any Person, any other Person, trade
or business under common control with the first Person, within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning given to it in Section 10.01.
“Event of Loss” shall mean (a) an event which causes all or a portion of an
Asset of a Relevant Party to be damaged, destroyed or rendered unfit for normal
use for any reason whatsoever (including any covered loss under a casualty
insurance policy) and (b) any compulsory transfer or taking, or transfer under
threat of compulsory transfer, of any Asset of a Relevant Party pursuant to the
power of eminent domain, condemnation or otherwise.
“Excluded Property” shall mean:
(i)    all prepayment amounts due by Customers under any Prepaid Customer
Agreement to the extent paid at commencement of construction of the applicable
Projects, inclusive of deposits paid at the signing of any Customer Agreement;
(ii)    all cash proceeds from any upfront solar energy incentive programs,
including proceeds pursuant to the California Solar Initiative (which are not
subject to state income tax), or any other state or local solar power incentive
program which provides incentives that are substantially similar to those
provided under the California Solar Initiative (and which are similarly not
subject to state income tax);
(iii)    all cash proceeds from any state income tax credit, including proceeds
pursuant to the refundable Hawaii Energy Tax Credits; and
(iv)     all Excluded REC Contract, all RECs sold pursuant to an Excluded REC
Contract and the proceeds of any Excluded REC Sales.
“Excluded REC Contract” shall mean any REC Contract (including any spot sale of
RECs) entered into by an Opco with a REC Purchaser for the sale of RECs;
provided that (i) the RECs sold under such Excluded REC Contract shall be
limited to the RECs actually produced by the Projects owned by such Subsidiary
and shall not include any RECs contracted to be sold under any other REC
Contract, (ii) the RECs sold under such Excluded REC Contract shall be subject
to an irrevocable forward transfer (or other equivalent transfer) in favor of
the REC Purchaser, (iii) such Excluded REC Contract shall not include any
liquidated damages provisions or provisions for the


-18-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




posting of collateral or other security, (iv) the recourse of the applicable REC
Purchaser to such Subsidiary shall be expressly limited to the RECs sold under
such Excluded REC Contract and the proceeds thereof, (v) any Excluded REC
Contract entered into after the date of this Agreement shall include a covenant
from the REC Purchaser not to petition for the bankruptcy of the applicable
Subsidiary and (vi) other than in respect of any spot sale of RECs entered into
in the ordinary course of business, no Default or Event of Default has occurred
and is continuing at the time such Excluded REC Contract is entered into.
“Excluded REC Sales” shall mean any sale, transfer or other disposition of RECs
pursuant to any Excluded REC Contract.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date after the Closing Date on which (i) such
Lender acquires such interest in the Loan or Commitment or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.09(a)(ii) or Section 4.09(b), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
4.09(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Executive Officer” shall mean, with respect to any corporation or limited
liability company, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, Secretary or Treasurer of such corporation or limited
liability company and, with respect to any partnership, any individual general
partner thereof or, with respect to any other general partner, any executive
officer of the general partner.
“Exempt Customer Agreements” shall mean (i) any Customer Agreement which has
unpaid Rents that are 120 days or more past due, (ii) any Customer Agreement
where (A) the Customer’s interest in the underlying host property for the
applicable Project has been sold or otherwise transferred without either the
Customer purchasing the Project or the new owner assuming such Customer
Agreement and (B) the applicable Operator reasonably determines that the current
Customer will not make any purchase payment due under the Customer Agreement and
the new owner will refuse to assume such Customer Agreement but for a Payment
Facilitation Agreement in respect thereof, (iii) any Customer Agreement subject
to a dispute between the Borrower and the Customer which, in light of the facts
and circumstances known at the time of such dispute, the Operator reasonably
determines the Customer under such Customer Agreement could reasonably be
expected to stop making Rent payments due under the Customer Agreement but for a
Payment Facilitation Agreement, or (iv) any Customer Agreement which has a
Customer that has become


-19-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




eligible for and is receiving an income-qualified discount on his or her
electricity rate from the applicable local utility.
“Expiration Date” shall mean, with respect to any Letter of Credit, the date of
the expiration set forth therein.
“Facility” shall mean each of (a) the Revolving Loan Commitments and the
Revolving Loans made hereunder and (b) the LC Commitments and the LC Exposure
hereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day.
“Fee Letter” shall mean, collectively, each fee letter between the Borrower and
a Lender Party and the fee letter between the Sponsor, Investec and Investec USA
Holdings Corp. dated as of November 17, 2015.
“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
authority.
“FICO® Score” shall mean, in respect of any Customer, a credit score obtained
from (a) Experian Information Solutions, Inc., (b) Transunion, LLC or
(c) Equifax Inc., in each case, as obtained on or about the date such Customer
entered into, or took an assignment of, such Customer Agreement.
“Financial Statements” shall mean in relationship to any Person, its
consolidated statements of operations and members’ equity, statements of cash
flow and balance sheets.
“Fitch” shall mean Fitch, Inc.
“Flip Point” shall have the meaning given to the term “Flip Point” or to any
other similarly defined term in the applicable Limited Liability Company
Agreement of an IRR Partnership Flip Opco.
“Flip Point Delay” shall mean, as of any Calculation Date in respect of a
Tracking Model for the applicable IRR Partnership Flip Opco, if such Tracking
Model (taking all prior and projected Cash Flows into account) reflects that the
Flip Point will not occur by the Target Flip Date, the length of the delay
between the Target Flip Date and the date of the occurrence of the Flip Point as
demonstrated by the Tracking Model.


-20-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“FPA” shall mean the Federal Power Act, as amended, and FERC’s regulations
thereunder.
“Funding Account” shall have the meaning given to it in the Depository
Agreement.
“Further Guidance” means statutory amendments; temporary, proposed or final
Treasury Regulations; any IRS guidance published in the Internal Revenue
Bulletin and/or Cumulative Bulletin; any notice, announcement, revenue ruling or
revenue procedure or similar authority issued by the IRS; or any other
administrative guidance, in each case, interpreting or applying Section 1101 of
the Budget Act.
“GAAP” shall mean United States Generally Accepted Accounting Principles.
“Gaia Portfolio 2016-A” means Sunrun Gaia Portfolio 2016-A, LLC, a Delaware
limited liability company.
“General Account” shall mean one or more deposit accounts that is segregated
from each other account of an Operator and held by such Operator with an
Acceptable Bank:
(i)    which are under the exclusive dominion and control of the Sponsor,
Manager or an Operator, subject to such Operator’s agreement (A) to segregate
the amounts in each such account from its own funds as trustee for the
beneficiaries of the funds deposited therein and (B) not to grant a Lien over
such account or the amounts deposited therein;
(ii)    which are not subject to any Lien of a third party; and
(iii)    into which Customers have made payment of non-recurring ACH and credit
card payments.
“Governmental Authority” shall mean with respect to any Person, any nation or
government, including any international or multinational organization or agency
comprising nations or governments, or state or local government or other
political subdivision thereof or any entity, including any regulatory or
administrative authority or court, exercising executive, legislative, judicial,
regulatory or administrative or quasi-administrative functions of or pertaining
to government.
“Grant” shall mean a cash grant under section 1603 of the American Recovery and
Reinvestment Act of 2009, as amended.
“Guarantors” shall mean each Tax Equity Holdco, each Wholly Owned Holdco, if
any, and each Wholly Owned Opco, if any, each of which shall have delivered
(i) in the case of a Tax Equity Holdco or a Wholly Owned Holdco, a Holdco
Guaranty and Security Agreement or an Accession Agreement or (ii) in the case of
a Wholly Owned Opco, a Wholly Owned Opco Guaranty and Security Agreement or an
Accession Agreement.
“Hazardous Material” shall mean any pollutant, contaminant or hazardous or toxic
substance, material or waste that is regulated by or forms the basis of
liability now or hereafter under, any Environmental Law, including any (a)
petroleum, petroleum hydrocarbons, petroleum


-21-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




products, crude oil or any fraction or by-product derivatives thereof, (b)
asbestos or asbestos-containing material, (c) polychlorinated biphenyls (PCBs)
or PCB-containing materials or fluids, or (d) any other radioactive, hazardous,
toxic or noxious substance, material, pollutant, emission or discharge or
contaminant that, whether by its nature or its use, is subject to regulation or
giving rise to liability or obligation under any Environmental Law, used,
released, and disposed of in accordance with all applicable Environmental Laws.”
“Holdco Guaranty and Security Agreement” shall mean (a) any Tax Equity Holdco
Guaranty and Security Agreement and (b) any Wholly Owned Holdco Guaranty and
Security Agreement.
“Increasing Lender” shall have the meaning given to it in Section 2.06(b).
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, surety bond or other similar instrument (unless secured in
full by cash), or other credit facility for which such Person would be liable if
such amounts were advanced thereunder, (iii) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests and any
other payment required to be made in respect of any equity interests in any
Person or rights or options to acquire any equity interests in any Person, but
excluding any distributions required to be made (A) in respect of the
outstanding class A membership interests issued by the Tax Equity Opcos or
(B) to Borrower or any Subsidiary in respect of the outstanding Tax Equity Class
B Membership Interests, Tax Equity Holdco Membership Interests, Inverted Lease
Opco Membership Interests or Wholly Owned Opco Membership Interests, (iv) all
obligations (including all amounts to be capitalized) under leases that
constitute capital leases for which such Person is liable, (v) all obligations
of such Person under interest rate swaps, caps, floors, collars and other
interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as borrower, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss,
(vi) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets acquired by such Person
(even though the rights of the seller or lender thereunder may be limited in
recourse), and (vi) all guarantees of such Person in respect of any of the
foregoing. The Indebtedness of a Person shall include the Indebtedness of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such Person in respect thereof.
“Indemnified Amounts” shall have the meaning given to it in Section 4.08(a).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning given to it in Section 4.08(a).
“Independent” shall mean, when used with respect to any specified Person, that
such Person (a) is in fact independent of each of the Relevant Parties and any
Affiliate thereof, (b) does not have


-22-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




any direct financial interest or any material indirect financial interest in any
of the Relevant Parties or any Affiliate thereof and (c) is not connected with
any of the Relevant Parties or any Affiliate thereof as an officer, employee,
member, manager, contractor, promoter, underwriter, trustee, partner, director
or person performing similar functions.
“Independent Engineer” shall mean [***].
“Ineligible Customer Reassignment” shall mean a Customer Agreement has been
assigned to a new Customer [***].
“Information” shall have the meaning given to it in Section 5.26(a).
“Insurance Consultant” shall mean [***].
“Insurance Policies” shall have the meaning given to it in Section 6.13(a).
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03(f).
“Interest Period” shall mean, for each Payment Date, the period from and
including the preceding Payment Date (or, with respect to the initial such
period, the Closing Date) to but excluding such Payment Date.
“Interest Rate Determination Date” shall mean the second LIBOR Business Day
preceding the first day of each Interest Period.
“Interest Rate Hedging Agreement” shall mean any Swap Agreement entered into by
the Borrower in the ordinary course of business and not for speculative purposes
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates) with respect to any interest-bearing liability or investment of the
Borrower .
“Intermediate Holdco” shall have the meaning given to it in the Recitals.
“Inverted Lease Fund” shall mean a tax equity investment structure that conforms
to the characteristics set forth in Part II of Annex B and Part II of Annex C,
or is otherwise identified as an Inverted Lease Fund on Schedule 5.03(e), as
such schedule may be updated from time to time in accordance with Section
2.05(e).
“Inverted Lease Holdco” shall mean each entity designated as an “Inverted Lease
Holdco” by the Borrower on Schedule 5.03(e), as such schedule may be updated
from time to time in accordance with Section 2.05(e).
“Inverted Lease Opco” shall mean each entity designated as an “Inverted Lease
Opco” by the Borrower on Schedule 5.03(e), as such schedule may be updated from
time to time in accordance with Section 2.05(e).
“Inverted Lease Opco Membership Interests” shall mean the outstanding limited
liability company interests issued by any Inverted Lease Opco (including all
Economic Interests and Voting Rights).


-23-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Inverted Lease Tenant” shall mean the entity in an Inverted Lease Fund that
leases Projects from the applicable Inverted Lease Opco.
“Investec” means Investec Bank plc.
“Investment Company Act” shall mean the United States Investment Company Act
of 1940, as amended or as may be amended from time to time.
“Involuntary Bankruptcy” shall mean any involuntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, in which Sponsor or any Relevant Party is a debtor or any
Assets of any such entity is property of the estate therein.
“IRR Partnership Flip Fund” shall mean a tax equity investment structure that
conforms to (i) characteristics 1 through 8 and characteristic 10 set forth in
Part I of Annex B and (ii) the characteristics in Part I of Annex C, or is
otherwise identified as an IRR Partnership Flip Fund on Schedule 5.03(e), as
such schedule may be updated from time to time in accordance with Section
2.05(e).
“IRR Partnership Flip Opco” shall mean each entity designated as an “IRR
Partnership Flip Opco” by the Borrower on Schedule 5.03(e), as such schedule may
be updated from time to time in accordance with Section 2.05(e).
“Issuing Bank” shall mean (a) Investec and (b) each other LC Lender as the
Borrower may from time to time select as an Issuing Bank hereunder (provided
that such LC Lender meets the Credit Requirements, shall be reasonably
acceptable to the Administrative Agent and has agreed to be an Issuing Bank
hereunder in a writing satisfactory to the Administrative Agent), each in its
capacity as an issuer of Letters of Credit hereunder, in either case together
with its permitted successors and assigns in such capacity; provided, that there
shall be no more than one Issuing Bank at any time.
“ITC” shall mean the investment tax credit under section 48 of the Code.
“[***] Precedent Fund” shall mean that certain Partnership Flip Fund in respect
of [***], in the role of Partnership Flip Opco, [***], in the role of Tax Equity
Class A Member, and [***], in the role of Tax Equity Holdco.
“Joint Lead Arrangers” shall mean Investec Inc. as sole bookrunner and joint
lead arranger with respect to the Commitments, KeyBank National Association as
joint lead arranger with respect to the Commitments, SunTrust Robinson Humphrey,
Inc., as syndication agent and joint lead arranger with respect to the
Commitments, and Silicon Valley Bank, as documentation agent and joint lead
arranger with respect to the Commitments.
“Knowledge” whenever used in this Agreement or any of the Loan Documents, or in
any document or certificate executed pursuant to this Agreement or any of the
Loan Documents, (whether by use of the words “knowledge” or “known”, or other
words of similar meaning, and whether or not the same are capitalized), shall
mean, with respect to the Sponsor or any Relevant Party: (i) actual knowledge
(which shall be deemed to include knowledge that would have been discovered
after


-24-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




reasonable inquiry) of the Chief Executive Officer, Chief Financial Officer, and
General Counsel of the Sponsor or any Authorized Officer of a Relevant Party,
and (ii) actual knowledge (which shall be deemed to include knowledge that would
have been discovered after reasonable inquiry) of those officers, employees or
other persons of the Manager responsible for the day-to-day administration of
the Projects or charged with effecting the duties on behalf of the Manager set
forth in the Management Agreement, and the individuals who have responsibility
for any policy making, major decisions or financial affairs, or primary
management or supervisory responsibilities, of the Sponsor or any Relevant
Party. The Borrower shall cause each Subsidiary and the Manager to promptly
notify it of any event or circumstance that would require the Borrower to
provide notice to a Lender Party under the Loan Documents upon Knowledge of the
Borrower. Any notice delivered to the Sponsor or any Relevant Party (including
to the Manager as their agent) by a Secured Party shall provide such Person with
Knowledge of the facts included therein.
“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, common law, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“LC Application” shall mean an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank, together with a Notice of LC Activity.
“LC Availability Period” shall mean the period from the Closing Date to 30 days
prior to the Maturity Date.
“LC Commitment” shall mean, as to each LC Lender, its obligation to make a LC
Loan to the Borrower pursuant to Section 2.02 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in the Assumption Agreement pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement; provided, that
the aggregate principal amount of the LC Lenders’ LC Commitments shall not
exceed $7,000,000.
“LC Commitment Fee” shall mean an amount equal to the product of 1.0% per annum
and the average unused LC Commitment (regardless of whether any conditions for
issuance, extension or increase of the Stated Amount of a Letter of Credit could
then be met and determined as of the close of business on any date of
determination), for each day from the Closing Date through the expiration or
earlier termination of the LC Availability Period.
“LC Documents” shall mean, as to any Letter of Credit, each LC Application and
any other document, agreement and instrument entered into by the applicable
Issuing Bank and the Borrower or in favor of such Issuing Bank and relating to
such Letter of Credit.
“LC Exposure” shall mean, with respect to any LC Lender as of the date of
determination, the sum of the aggregate amount of all participations by that
Lender in (a) the Stated Amount of all


-25-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Letters of Credit issued and outstanding at such time that have not been Cash
Collateralized, plus (b) the aggregate amount of all unreimbursed Drawing
Payments made in respect of Letters of Credit at such time, plus (c) the
aggregate outstanding principal amount of all LC Loans at such time.
“LC Lender” shall mean a Lender with a LC Commitment, which as of the Closing
Date is as set forth on Schedule 2.01.
“LC Loan” shall have the meaning set forth in Section 2.02(c)(ii) of the
Agreement.
“Lease Back-Up Servicing Agreement” shall mean, with respect to each Inverted
Lease Fund (a) the Back-Up Servicing Agreement, among an Operator, the
applicable Inverted Lease Tenant and the Back-Up Servicer and identified by the
Borrower as a Lease Back-Up Servicing Agreement on Schedule 1.01(a), as such
schedule may be updated from time to time in accordance with Section 2.05(e) and
(b) each replacement for such agreement in a form and substance acceptable to
the Administrative Agent entered into with a replacement Back-Up Servicer in
accordance with the terms and conditions hereof and the applicable Lease Back-Up
Servicing Agreement (from and following the date that such agreement becomes
effective).
“Lease O&M Agreement” shall mean, with respect to each Inverted Lease Fund,
(a) the Operation and Maintenance Agreement by and between the applicable
Inverted Lease Tenant and an Operator and identified by the Borrower as a Lease
O&M Agreement on Schedule 1.01(a), as such schedule may be updated from time to
time in accordance with Section 2.05(e) and (b) each replacement for such
agreement in a form and substance acceptable to the Administrative Agent entered
into with an Operator in accordance with the terms and conditions hereof and the
applicable Lease Back-Up Servicing Agreement or Transition Management Agreement,
as applicable (from and following the date that such agreement becomes
effective) and the other applicable Tax Equity Documents.
“Lease Transition Management Agreement” shall mean, with respect to each
Inverted Lease Fund (a) the Transition Management Agreement, among an Operator,
the applicable Inverted Lease Tenant, and the Transition Manager and identified
by the Borrower as a Lease Transition Management Agreement on Schedule 1.01(a),
as such schedule may be updated from time to time in accordance with Section
2.05(e) and (b) each replacement for such agreement in a form and substance
acceptable to the Administrative Agent entered into with a replacement
transition manager in accordance with the terms and conditions hereof and the
applicable Lease Transition Management Agreement (from and following the date
that such agreement becomes effective).
“Lender” shall have the meaning given to it in the preamble and shall include
any Revolving Lender and LC Lender (other than any Person that has ceased to be
a party hereto pursuant to an Assignment and Assumption) and any other Person
that shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Assumption Agreement.
“Lender Controlled Transferee” shall mean a Person who is transferred the
Capital Stock in the Pledgor and is wholly owned, either directly or indirectly,
by the Other Lenders or an agent on their behalf.


-26-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Lender Parties” shall mean the Administrative Agent, each Lender and the
Issuing Bank.
“Lending Office” shall mean, with respect to each Lender, such Lender's address
and, as appropriate, account on file with the Administrative Agent, or such
other address or account as such Lender may from time to time notify to the
Administrative Agent.
“Letter of Credit” shall mean a standby letter of credit substantially in the
form of Exhibit C-1 governed by the laws of the State of New York and issued by
the Issuing Bank under the total aggregate LC Commitment pursuant to Section
2.02(a)(i).
“LIBO Loan” means any Loan that bears interest at rates based upon the LIBO
Rate.
“LIBO Rate” means:
(i)    for any Interest Period, other than an Interest Period when an interest
rate in accordance with Section 4.11 is being charged, with respect to a LIBO
Loan, LIBOR for such Interest Period; and
(ii)    for purposes of any determination of the Base Rate on any date, the rate
per annum equal to LIBOR for an Interest Period of one month (determined as of
such day).
“LIBOR” shall mean with respect to each Interest Rate Determination Date, the
rate for United States dollar deposits, rounded, if necessary, to the
nearest 0.00001%, appearing on the Bloomberg Screen US0003M Index Page as the
London interbank offered rate for United States dollar deposits (for delivery on
the first day of the applicable Interest Period) with a term equivalent to such
Interest Period at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date. If, on any Interest Rate Determination Date, such rate does
not appear on the Bloomberg Screen US00003M Index Page, LIBOR shall be the
arithmetic mean of the offered quotations of the Reference Banks to prime banks
in the London interbank market for United States dollar deposits in Europe (for
delivery on the first day of the applicable Interest Period) with a term
equivalent to such Interest Period by reference to requests for quotations to
the Reference Banks as of approximately 11:00 a.m. (London time) on the Interest
Rate Determination Date. If, on any Interest Rate Determination Date, at least
two of the Reference Banks provide such quotations, LIBOR shall equal such
arithmetic mean of such quotations. The Administrative Agent shall determine
LIBOR on each Interest Rate Determination Date and the determination of LIBOR by
the Administrative Agent shall be binding absent manifest error. “Reference
Banks” shall mean leading banks engaged in transactions in Eurodollar deposits
in the international Eurocurrency market (i) with an established place of
business in London, and (ii) which have been designated as such by the
Administrative Agent and are able and willing to provide such quotations to the
Administrative Agent for each Interest Rate Determination Date; and “Bloomberg
Screen US0003M Index Page” shall mean the display designated as page US0003M
Index Page on the Bloomberg Financial Markets Commodities News (or such other
pages as may replace such page on that service for the purpose of displaying
LIBOR quotations of major banks). Notwithstanding the foregoing in no
circumstance shall LIBOR be less than 0.00% per annum.


-27-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“LIBOR Business Day” shall mean any day on which commercial banks are open in
New York, New York and London, England for international business (including
dealings in United States dollar deposits).
“Lien” shall mean, with respect to any property or assets, any lien,
hypothecation, encumbrance, assignment for security, charge, mortgage, pledge,
security interest, conditional sale or other title retention agreement or
similar lien.
“Limited Liability Company Agreement” shall mean each Wholly Owned Opco Limited
Liability Agreement and each Tax Equity Limited Liability Company Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Notes, if any,
each Fee Letter, the Collateral Documents, the Secured Interest Rate Hedging
Agreements, each Wholly Owned Opco Back-Up Servicing Agreement or Wholly Owned
Opco Transition Management Agreement, as applicable, and all other documents,
agreements or instruments executed in connection with the Obligations. For the
avoidance of doubt, the term “Loan Documents” shall not include the Portfolio
Documents.
“Loan Parties” shall mean the Borrower, Pledgor and each Guarantor.
“Loans” shall mean the Revolving Loans and the LC Loans.
“Loss Proceeds” shall mean all amounts and proceeds (including instruments) from
an Event of Loss received by the Loan Parties, including, without limitation,
insurance proceeds or other amounts actually received, except proceeds of
business interruption insurance.
“Major Decision” shall mean, as to each Partnership Flip Opco, any of the
decisions contemplated to be made in any of the applicable Limited Liability
Company Agreements which require a vote by or the consent or approval of all or
a supermajority or majority of the members or the Tax Equity Class A Member s of
the applicable Partnership Flip Opco.
“Major Maintenance Reserve Account” shall have the meaning set forth in the
Depository Agreement.
“Management Agreement” shall mean the Management Agreement between the Manager
and the Borrower dated as of the Closing Date and each renewal or replacement
for such agreement in a form and substance acceptable to the Administrative
Agent entered into with a Manager, in accordance with the terms and conditions
hereof and any Wholly Owned Opco Back-Up Servicing Agreement or Wholly Owned
Opco Transition Management Agreement.
“Management Consent Agreement” shall mean the Management Consent and Agreement
to be entered into by and among the Manager, the Borrower and the Collateral
Agent.
“Management Standard” shall mean, with respect to an Operator, the requirement
for such Operator to perform its duties in accordance with applicable law and in
accordance with Prudent Industry Practice or, if a higher standard, the highest
degree of skill and attention that the Operator exercises with respect to
comparable assets that the Operator operates and maintains for itself, its
affiliates or for third party investors and in accordance with its internal
policies and procedures.


-28-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Manager” shall mean Sponsor or a replacement manager as may hereafter be
charged with management of the Borrower and the Subsidiaries in accordance with
the terms and conditions hereof and the other Loan Documents.
“Market Disruption Event” shall have the meaning given to it in Section
4.11(a)(iii).
“Master Lease” shall mean any master lease (i) between the applicable Wholly
Owned Opcos and (ii) between each Inverted Lease Opco and its related Inverted
Lease Tenant.
“Master Purchase Agreements” shall mean each master purchase agreement or master
contribution agreement entered into by an Opco in connection with the purchase
of Projects by such Opco or the contribution to such Opco of Projects identified
by the Borrower as a Master Purchase Agreement on Schedule 1.01(a), as such
schedule may be updated from time to time in accordance with Section 2.05(e).
“Master Turnkey Installation Agreement” shall mean, with respect to a specific
Project and to the extent applicable to such Project, the master turnkey
installation agreement executed in respect of such Project by Sponsor and an
installer, the rights as to which are assigned to a Subsidiary with respect to
such Project.
“Material Adverse Effect” shall mean, (i) a material adverse effect upon the
business, operations, property, assets or condition (financial or otherwise) of
the Borrower or any Loan Party, or (ii) the material impairment of the ability
of any Loan Party or the Sponsor to perform its obligations under any Loan
Document, (iii) a material adverse effect on the legality, validity or
enforceability of any of the (A) Loan Documents or the rights and remedies of
any Secured Party under any of the Loan Documents (including the validity,
perfection or priority of the Collateral Agent’s Liens on the Collateral) or
(B) Limited Liability Company Agreements or Tax Equity Guaranties, or (iv) a
material adverse effect on the use, value or operation of the Projects owned or
leased by the Opcos taken as a whole.
“Maturity Date” shall mean December 31, 2020.
“Maximum Rate” shall have the meaning given to it in Section 12.18.
“Membership Interests” shall mean the Borrower Membership Interests, the Wholly
Owned Holdco Membership Interests, the Wholly Owned Opco Membership Interests,
the Inverted Lease Opco Membership Interests, the Tax Equity Class B Membership
Interests and the Tax Equity Holdco Membership Interests.
[***].
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.
“Nevada Grandfathered Project” means a Project located in the State of Nevada
that receives service pursuant to the NMR-G Net Energy Metering tariff rider as
set forth through the final order


-29-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




approved by the Public Utilities Commission of Nevada on September 16, 2016 as
published on September 21, 2016.
“Net Available Amount” shall mean, with respect to (i) any Asset sale by a
Relevant Party or (ii) the issuance or incurrence of any Indebtedness by any
Relevant Party, the debt proceeds or other amounts received in connection
therewith net of any (A) sale proceeds, debt proceeds or other amounts required
to be allocated to a Tax Equity Class A Member or an Inverted Lease Tenant
pursuant to a Tax Equity Document and (B) reasonable and documented transaction
or collection expenses (as applicable).
“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and
(ii) otherwise has been approved by the Required Lenders.
“Non-Covered Services” shall have the meaning given to such term is defined in
each applicable O&M Agreement.
“Note” shall have the meaning given to it in Section 2.04.
“Notice of LC Activity” shall have the meaning set forth in Section 2.02(b).
[***]
[***]
[***]
“O&M Agreements” shall mean, collectively, (i)  each Tax Equity Opco O&M
Agreement and (ii) each Wholly Owned Opco O&M Agreement.
“Obligations” shall mean the principal amount of the Loans, accrued interest
thereon and all advances to, fees, costs, expenses and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document (including the Secured Hedging Obligations, any premium,
reimbursements, Drawing Payments, damages, expenses, fees, costs, charges,
disbursements, indemnities, and other liabilities) or otherwise with respect to
any Loan, Letter of Credit or Secured Interest Rate Hedging Agreement, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that would accrue on any of the foregoing during the
pendency of any bankruptcy or related proceeding with respect to any Loan Party.
“Officer’s Certificate” shall mean a certificate signed by any Authorized
Officer of the Borrower and delivered to the Administrative Agent.
“OID” shall have the meaning given to it in Section 4.09(g).
“Opcos” shall mean the Tax Equity Opcos and the Wholly Owned Opcos.
“Operating Budget” shall mean the operating budget for the Relevant Parties set
out under Section 6.01(e)(i) and as approved when required by the Administrative
Agent.


-30-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Operating Expenses” shall mean for any applicable period, all expenses and
other amounts in the nature of expenses incurred by the Borrower, any Wholly
Owned Holdcos, any Wholly Owned Opcos, any Tax Equity Holdcos and, except where
used in the definition of Cash Available for Debt Service, any Tax Equity Opcos
during that period on a cash basis, including (without duplication) (i) payments
under any Management Agreement, Back-Up Servicing Agreements, Transition
Management Agreements, O&M Agreements and the other Project Documents
(including, without duplication, all Service Fees and costs and expenses for
Non-Covered Services and capital expenditures), (ii) payments to comply with
Laws (including Environmental Laws), (iii) insurance premiums to the extent not
covered in the Service Fees under the O&M Agreements, (iv) Taxes (including
payments in lieu of taxes), and (v) any other fee, cost and expense incurred in
connection with (x) ownership, leasing and operation of the Projects (including,
for the avoidance of doubt, all Projects in the Project Pool) held by the Wholly
Owned Opcos and, except where used in the definition of Cash Available for Debt
Service, the Tax Equity Opcos and (y) the ownership of the Membership Interests
(including Additional Expenses and fees, costs, indemnities and expenses payable
to the Secured Parties pursuant to Section 4.02(b)(i) of the Depository
Agreement), but excluding (A) Debt Service, (B) Revolving Loan Commitment Fees
and LC Commitment Fees and (C) expenses and amounts in the nature of expenses
which are actually paid with the proceeds of Excluded Property or a contribution
by or on behalf of the Sponsor or Pledgor as required pursuant to the Cash
Diversion and Commitment Fee Guaranty (including with respect to (i) any fees
due to any Agent or the Manager and (ii) any fees payable to any Tax Equity
Class A Member on account of any Partnership Flip Opco failing to acquire and/or
place in service Projects of sufficient aggregate value by certain target
dates).
“Operating Revenues” shall mean for any applicable period, all Collections,
received by the Borrower from the Opcos or the Tax Equity Holdcos during that
period on a cash basis but excluding (without duplication):
(i)    any capital contribution or any other amounts contributed to the Relevant
Parties by Sponsor, Pledgor or their Affiliates;
(ii)    the proceeds of the Loans or any other Indebtedness incurred by a
Relevant Party;
(iii)    any net payments to the Borrower under an Interest Rate Hedging
Agreement;
(iv)    the proceeds of the sale, assignment or other disposition of any
Collateral or other Asset of a Relevant Party (other than (A) ordinary course
sales of power or the leasing of a photovoltaic system pursuant to the Customer
Agreements and (B) PBI Payments);
(v)    proceeds of any Customer Prepayment Event referenced in clauses (ii), (v)
and (vi) of the definition of Customer Prepayment Event;
(vi) Loss Proceeds and any other insurance proceeds (other than business
interruption proceeds) and proceeds of any warranty claims arising from
manufacturer, installer and other warranties;


-31-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(vii)    any other proceeds or other amounts that are required to be mandatorily
prepaid pursuant to Section 4.03 of this Agreement; and
(viii)    any Excluded Property and the proceeds thereof.
“Operator” shall mean in respect of any O&M Agreement, (a) the Sponsor, (b) an
Affiliate of the Sponsor provided that the Sponsor has guaranteed such
Affiliate’s obligations pursuant on terms acceptable to the Required Lenders or
(c) any replacement operator appointed in accordance with the terms and
conditions herein and in the applicable Back-Up Servicing Agreement or
Transition Management Agreement, as applicable.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Collateral Agent” shall have the meaning given to the term “Collateral
Agent” in the Other Credit Agreement.
“Other Credit Agreement” shall mean that certain Credit Agreement, dated as of
the Closing Date, between Pledgor, as borrower, the financial institutions as
lenders from time to time party thereto and Investec, as Administrative Agent
for the lenders.
“Other Depository Agreement” shall mean the Depository Agreement dated as of the
Closing Date, among Pledgor, as borrower, Investec, as Administrative Agent for
the Other Lenders and Deutsche Bank Trust Company Americas, as collateral agent
for the secured parties referred to therein and as Depository Bank.
“Other Lenders” shall have the meaning given to the term “Lenders” in the Other
Credit Agreement.
“Other Loan Documents” shall mean the “Loan Documents” as such term is defined
in the Other Credit Agreement.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.10(b)).
[***]
“P50 Production” shall mean the production volume based on the P50 one (1) year
confidence levels for Eligible Projects in the Project Pool reflected in the
Base Case Model (as updated as of the date of determination).


-32-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Participant” shall have the meaning given to it in Section 12.05(d)(i).
“Participant Register” shall have the meaning given to it in Section
12.05(d)(ii).
“Partnership Flip Back-Up Servicing Agreement” shall mean, with respect to each
Partnership Flip Fund, (a) the Back-Up Servicing Agreement among an Operator,
the applicable Partnership Flip Opco and the Back-Up Servicer and identified by
the Borrower as a Partnership Flip Back-Up Servicing Agreement on Schedule
1.01(a), as such schedule may be updated from time to time in accordance with
Section 2.05(e) and (b) each replacement for such agreement in a form and
substance acceptable to the Administrative Agent entered into with a replacement
back-up servicer in accordance with the terms and conditions hereof and the Tax
Equity Documents.
“Partnership Flip Fund” shall mean each Date Certain Partnership Flip Fund and
each IRR Partnership Flip Fund.
“Partnership Flip Holdco” shall mean each entity designated as a “Partnership
Flip Holdco” by the Borrower on Schedule 5.03(e), as such schedule may be
updated from time to time in accordance with Section 2.05(e).
“Partnership Flip O&M Agreement” shall mean, with respect to each Partnership
Flip Fund, (a) the Master Operation, Maintenance and Administration Agreement by
and between the applicable Partnership Flip Opco and an Operator and identified
by the Borrower as a Partnership Flip O&M Agreement on Schedule 1.01(a), as such
schedule may be updated from time to time in accordance with Section 2.05(e) and
(b) each replacement for such agreement in a form and substance acceptable to
the Administrative Agent entered into with an Operator in accordance with the
terms and conditions hereof and the applicable Partnership Flip Back-Up
Servicing Agreement or Transition Management Agreement, as applicable, and the
other applicable Tax Equity Documents.
“Partnership Flip Opco” shall mean each IRR Partnership Flip Opco and each Date
Certain Partnership Flip Opco.
“Partnership Flip Transition Management Agreement” shall mean, with respect to
each Partnership Flip Fund, (a) the Transition Management Agreement among an
Operator, the applicable Partnership Flip Opco and the Transition Manager and
identified by the Borrower as a Partnership Flip Transition Management Agreement
on Schedule 1.01(a), as such schedule may be updated from time to time in
accordance with Section 2.05(e) and (b) each replacement for such agreement in a
form and substance acceptable to the Administrative Agent entered into with a
replacement transition manager in accordance with the terms and conditions
hereof and the Tax Equity Documents.
“PATRIOT Act” shall have the meaning given to it in Section 12.12.
“Payment Date” shall mean each January 31 (except in 2016, as set forth in the
proviso below), April 30, July 31 and October 31 of each year falling after the
date hereof, or if any such day is not a Business Day, the immediately preceding
Business Day, provided, that, for the avoidance of doubt, the first Payment Date
shall occur on April 30, 2016 and the last Payment Date shall be the Maturity
Date.


-33-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Payment Facilitation Agreement” shall have the meaning given to it in Section
7.10(a).
“PBI Documents” shall mean, with respect to a Project (i) all applications,
forms and other filings required to be submitted to a PBI Obligor in connection
with the performance based incentive program maintained by such PBI Obligor and
the procurement of PBI Payments and (ii) all approvals, agreements and other
writings evidencing (a) that all conditions to the payment of PBI Payments by
the PBI Obligor have been met, (b) that the PBI Obligor is obligated to pay PBI
Payments and (c) the rate and timing of such PBI Payments.
“PBI Obligor” shall mean (i) [***], in relation to Projects located in [***],
(ii) [***], in relation to Projects located in [***] or (iii) any other Person
required to make a PBI Payment under or in respect of the related PBI Document,
which meets the Credit Requirements or is otherwise approved by the
Administrative Agent and the Required Lenders.
“PBI Payments” shall mean, with respect to a Project and the related PBI
Documents, all payments due by the related PBI Obligor under or in respect of
such PBI Documents.
“Pending Approval PBI Documents” shall mean PBI Documents in respect of a
performance based incentive program of a State other than (x) [***], (y) [***]
and (z) any other States which have been approved by the Administrative Agent.
“Pending Approval PBI Payment Cash Flow” shall mean Collections attributable to
PBI Payments in respect of Pending Approval PBI Documents; provided, that, for
the avoidance of doubt, if as of any Available Borrowing Base Determination
Date, any PBI Documents that were Pending Approval PBI Documents on any
preceding Available Borrowing Base Determination Date have been subsequently
approved by the Administrative Agent, then no PBI Payments in respect thereof
shall be considered Pending Approval PBI Payment Cash Flow for the purposes of
this definition.
“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required to be obtained from a Governmental Authority
under any Law, rule or regulation (including those required to interconnect a
Project to the applicable transmission grid).
“Permitted Fund Disposition” shall mean the sale, assignment, transfer or
disposal of one or more Membership Interests in one or more Wholly Owned Opcos,
Inverted Lease Holdcos, Wholly Owned Holdcos or Partnership Flip Holdcos that
satisfies each of the following conditions precedent:
(a)    The Borrower has delivered to the Administrative Agent a Permitted Fund
Disposition Certificate, at least seven (7) Business Days prior to the date of
such Permitted Fund Disposition, and an updated Base Case Model, each of which
shall be satisfactory to the Administrative Agent;
(b)    upon giving effect to such Permitted Fund Disposition and any prepayment
made pursuant to Section 4.03(d), the aggregate outstanding principal amount of
the Revolving Loans


-34-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




shall not exceed the Available Borrowing Base calculated immediately after
giving effect to such Permitted Fund Disposition;
(c)    no Default or Event of Default shall have occurred and is continuing or
would result from such Permitted Fund Disposition;
(d)    such Permitted Fund Disposition, individually or in the aggregate with
each other Permitted Fund Disposition could not reasonably be expected to have a
Material Adverse Effect on the Borrower;
(e)    the Debt Service Reserve Account and the Major Maintenance Reserve
Account are funded in the required amounts in accordance with the Depository
Agreement;
(f)    there are no unreimbursed drawings on a Letter of Credit and there are no
outstanding LC Loans;
(g)    the documentation of such sale, assignment, transfer or disposal
expressly provides that such sale, assignment, transfer or disposal shall be
without liability or recourse for any reason to any Relevant Party; and
(h)    after giving effect to such Permitted Fund Disposition, no Relevant Party
shall have any obligation or liability to (i) the transferred entity, (ii) any
Opco transferred (directly or indirectly), (iii) the transferee or (iv) any
other Person pursuant to any Portfolio Documents in respect of the transferred
entity or any Opco transferred (directly or indirectly in connection with such
Permitted Fund Disposition).
“Permitted Fund Disposition Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit M delivered by the Borrower in
accordance with the definition of Permitted Fund Disposition.
“Permitted Indebtedness” shall have the meaning given to it in Section 7.01.
“Permitted Liens” shall mean:
(a)    Liens imposed by any Governmental Authority for taxes, assessments or
other governmental charges (i) that are not yet due or (ii) that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted (and enforcement of such Lien shall have been stayed) so
long as (x) such proceeding shall not involve any material risk of the sale,
forfeiture or loss of any part of any Project and shall not interfere with the
use or disposition of any Project and (y) the payment thereof is fully covered
by adequate reserves in accordance with GAAP, bonds or other security;
(b)    mechanics’, materialmen’s, repairmen’s and other similar liens arising in
the ordinary course of business or incident to the construction, improvement or
restoration of a Project in respect of obligations (i) that are not yet due or
(ii) that are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (and enforcement of such Lien shall have
been stayed) so long as (x) such proceedings shall not involve any material risk
of forfeiture, sale or loss of any part of such Project and shall not interfere
with the use or disposition of any Project,


-35-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and (y) the payment thereof is fully covered by adequate reserves in accordance
with GAAP, bonds or other security;
(c)    minor defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and that are not
incurred to secure Indebtedness and encumbrances, licenses, restrictions on the
use of property or minor imperfections in title that do not materially impair
the property affected thereby for the purpose for which title was acquired or
interfere with the operation and maintenance of a Project;
(d)    judgment Liens that (i) do not involve any material risk of the sale,
forfeiture or loss of any part of any Project and do not interfere with the use
or disposition of any Project, (ii) within ten (10) Business Days of their
existence or after the entry thereof, are being contested in good faith and by
appropriate appeal or review proceedings (and execution thereof is stayed
pending such appeal or review), (iii) for which the payment thereof is fully
covered by adequate reserves in accordance with GAAP, bonds or other security
and (iv) which could not reasonably be expected to result in an Event of
Default;
(e)    deposits or pledges required to secure the performance of statutory
obligations, appeals, supersedes and other bonds in connection with judicial or
administrative proceedings and other obligations of a like nature not in excess
of $50,000 in the aggregate;
(f)    zoning, entitlement, conservation restrictions and other land use and
environmental regulations by Governmental Authorities that do not involve any
material risk of the sale, forfeiture or loss of any part of any Project and do
not interfere with the use or disposition of any Project, and provided that the
relevant owner of legal title to a Project is not in violation thereof;
(g)    statutory Liens of banks (and rights of set off) not securing
Indebtedness and incurred in the ordinary course of business;
(h)    Liens created pursuant to the Loan Documents;
(i)    Liens incurred to secure the obligations of an Opco under an Excluded REC
Contract, solely to the extent such Liens are limited to the RECs sold under
such Excluded REC Contract which are actually produced and the proceeds thereof;
and
(j)    in respect of the Partnership Flip Opcos only, Liens permitted under the
terms of the applicable Tax Equity Documents to the extent not included in
clauses (a) through (i) of this definition of “Permitted Liens” that have either
(i) been approved in writing by the Administrative Agent or (ii) subject to
Section 7.15, when taken together, could not reasonably be expected to result in
a material adverse effect upon the business, operations, assets or condition
(financial or otherwise) of any individual Partnership Flip Opco.
“Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, limited liability company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof.
“Placed in Service” shall mean, in respect of a Project, that it has been placed
in service for U.S. federal tax purposes, including that it has been placed in a
condition or state of readiness and


-36-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




availability for its specifically assigned function of generating electricity
from solar energy and specifically that (i) all necessary permits and licenses
for operating such Project have been obtained (including permission to operate
from the applicable local utility), (ii) all critical tests necessary for proper
operation of such Project have been performed, (iii) legal title to such Project
is held by a Subsidiary (and title and control of such Project has been handed
over by the installer under the applicable installation agreement), (iv) initial
synchronization of such Project to the grid has occurred and (v) daily operation
of such Project has begun.
“Plan” shall mean an “employee benefit plan” within the meaning of section 3(3)
of ERISA which is subject to Title I of ERISA; a plan, individual retirement
account or other arrangement that is subject to section 4975 of the Code or
provisions under any Similar Laws; and an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement.
“Pledge Agreement” shall mean that certain pledge agreement dated as of the
Closing Date by and between the Pledgor and the Collateral Agent for the benefit
of the Lenders, with respect to the Borrower Membership Interests.
“Pledge and Security Agreement” shall mean that certain pledge and security
agreement dated as of the Closing Date by and between the Borrower and the
Collateral Agent for the benefit of the Secured Parties.
“Pledgor” shall have the meaning given to it in the Recitals.
“Pledgor Collections Account” shall have the meaning given to the term
“Collections Account” in the Other Depository Agreement.
“Pledgor Permitted Fund Disposition Account” shall have the meaning given to the
term “Permitted Fund Disposition Account” in the Other Depository Agreement.
“Portfolio Documents” shall mean (a) the Project Documents, (b) the Tax Equity
Documents, (c) the Wholly Owned Opco Documents and (d) the Management Agreement.
“Portfolio Value” shall mean, as of any date of determination, the remaining
present value of the projected Cash Available for Debt Service from the Eligible
Projects in the Project Pool determined in accordance with the Base Case Model
(updated as of such determination date) until the then Customer Agreement
Termination Date, discounted at [***].
“Precedent Partnership Flip Fund” shall mean (a) the [***] Fund, (b) the [***]
Fund, (c) the [***]Fund, (d) the [***] Precedent Fund and (e) the [***]
Precedent Fund.
“Prepaid Customer Agreement” shall mean a Customer Agreement with respect to
which the all amounts due from the Customer over the term of such Customer
Agreement in respect of the delivery of Energy have been prepaid.
“Prime Rate” means the rate of interest per annum equal to the rate last quoted
by The Wall Street Journal as the “U.S. prime rate” or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Board in Federal Reserve Statistical Release H.15


-37-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Board of Governors of
the Federal Reserve System of the United States of America (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective on the
date such change is publicly announced as effective.
“Project” shall mean a residential photovoltaic system including photovoltaic
panels, racking systems, wiring and other electrical devices, conduit,
weatherproof housings, hardware, inverters, remote operating equipment,
connectors, meters, disconnects, over current devices and battery storage
(including any replacement or additional parts included from time to time) and,
unless the context otherwise requires a reference to such residential
photovoltaic system only, shall include the applicable Customer Agreement and
PBI Documents related to such photovoltaic system and all other related rights,
Permits and manufacturer, installer and other warranties applicable thereto.
“Project Documents” shall mean (a) each Customer Agreement (including any
Payment Facilitation Agreement), (b) all PBI Documents and (c) each Master
Turnkey Installation Agreement.
“Project Information” shall mean the information listed on Schedule A, as such
schedule may be updated from time to time on each Available Borrowing Base
Determination Date or in accordance with Section 2.05(e). For the avoidance of
doubt, Project Information shall include (a) the zip code for each Eligible
Project and (b) the estimated first-year energy generation data for each
Eligible Project for the year commencing on the date such Eligible Project was
granted permission to operate.
“Project Pool” shall mean the Projects owned by the Opcos.
“Project State” shall mean each state of the United States of America or
Washington, D.C., to the extent approved under the applicable Tax Equity
Documents.
“Prudent Industry Practices” shall mean, with respect to any Project, those
practices, methods, acts, equipment, specifications and standards of safety and
performance, as they may change from time to time, that (a) are commonly used to
own, manage, repair, operate, maintain and improve distributed solar energy
generating facilities and associated facilities of the type that are similar to
such Project, safely, reliably, prudently and efficiently and in material
compliance with applicable requirements of Law and manufacturer, installer and
other warranties and (b) are consistent with the exercise of the reasonable
judgment, skill, diligence, foresight and care expected of a distributed solar
energy generating facility operator or manager in order to accomplish the
desired result in material compliance with applicable safety standards,
applicable requirements of Law, manufacturer, installer and other warranties and
the applicable Customer Agreement, in each case, taking into account the
location of such Project, including climatic, environmental and general
conditions. “Prudent Industry Practices” are not intended to be limited to
certain practices or methods to the exclusion of others, but are rather intended
to include a broad range of acceptable practices, methods, equipment
specifications and standards used in the photovoltaic solar power industry
during the relevant time period.


-38-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“PTO Letter” shall mean, with respect to a Project, a permission to operate
letter or its functional equivalent as issued by the connecting utility
authorizing the operation of such Project.
“PUHCA” shall mean the Public Utility Holding Company Act of 2005, as amended,
and FERC’s regulations thereunder.
“Qualified Installer” shall mean Sponsor, an Affiliate of Sponsor or any other
counterparty party to a Master Turnkey Installation Agreement.
“Qualified Owner” shall mean any Person that [***].
“Qualifying Facility” shall mean a “qualifying facility” as defined in the
regulations of FERC at 18 C.F.R. § 292.101(b)(1) that also qualifies for the
regulatory exemptions from the FPA set forth at 18 C.F.R. § 292.601(c),
including the exemption from regulation under Sections 205 and 206 of the FPA
set forth at 18 C.F.R. § 292.601(c)(1), the regulatory exemptions from PUHCA set
forth at 18 C.F.R. § 292.602(b) and the exemptions from certain state laws and
regulations set forth at 18 C.F.R. § 292.602(c).
“Quotation Day” shall mean the Interest Rate Determination Date, unless market
practice differs in the London interbank market, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).
“[***] Fund” shall mean the Partnership Flip Fund designated as the “[***] Fund”
by the Borrower on Schedule 5.03(e) as in effect on the Closing Date.
“REC” shall mean any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a Governmental
Authority and/or independent certification board or group generally recognized
in the electric power generation industry, and generated by or associated with
any Project or electricity produced therefrom, but specifically excluding any
and all production tax credits, investment tax credits, grants in-lieu of tax
credits and other tax benefits and any performance based incentives paid under a
program maintained or administered by a utility or federal, state or local
Governmental Authority.
“REC Contract” shall mean a contract for the purchase of RECs and/or the related
Reporting Rights.
“REC Purchaser” shall mean the purchaser of RECs and/or the related Reporting
Rights under a REC Contract.
“Recapture Period” shall mean, with respect to any Project, the period from the
date such Project is Placed in Service through the fifth anniversary of such
date.
“Recipient” shall mean (a) an Agent, (b) any Lender, (c) the Issuing Bank or
(d) any other Secured Party, as applicable.


-39-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Reference Banks” shall have the meaning given to it in the definition of LIBOR.
“Register” shall have the meaning given to it in Section 12.05(c).
“Reimbursement Date” shall have the meaning set forth in Section 2.02(c)(ii) of
the Agreement.
“Related Party” shall mean, with respect to any Person, each of such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean any disposing, discharging, injecting, spilling, leaking,
leaching, dumping, pumping, pouring, emitting, escaping, emptying, seeping,
migrating, placing and the like, into, under, through, or upon any land or water
or air, or otherwise entering into the environment, or the threat thereof.
“Relevant Experience” shall mean [***].
“Relevant Party” shall mean each of the Loan Parties, the Partnership Flip Opcos
and the Inverted Lease Opcos.
“Rents” shall mean the monies owed to the applicable Relevant Party by the
Customers pursuant to the Customer Agreements, including any lease payments
under any solar lease agreement and power purchase payments under any solar
power service agreement or solar power purchase agreement that is a Customer
Agreement.
“Replaced Hedge Provider” shall have the meaning given to it in Section 4.10(b).
“Replacement Hedge Provider” shall have the meaning given to it in Section
4.10(b).
“Reporting Right” shall mean the right of a Person that owns a REC to report
that it owns such REC (i) to any Governmental Authority or other Person under
any emissions trading or reporting program, public or private, having
jurisdiction over, or otherwise charged with overseeing or reviewing the
activities of, such Person in respect of such REC, and (ii) to Customers or
potential customers for the purposes of marketing and advertising.
“Required Facility Lenders” shall mean, with respect to any Facility, at least
two Lenders (or all Lenders if there is only one Lender), other than Defaulting
Lenders, representing more than 50% of the Commitments, Loans and LC Exposure,
as the case may be, outstanding under such Facility.
“Required Lenders” shall mean at least two Lenders (or all Lenders if there is
only one Lender), other than Defaulting Lenders, representing more than 50% of
the aggregate amount of (and for the avoidance of doubt, taken together)
Commitments, Loans and LC Exposure outstanding.
“Resignation Effective Date” shall have the meaning given to it in
Section 11.06(a).
“Restricted Payment” shall mean any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to an owner of


-40-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




a beneficial interest in such Person or otherwise with respect to any ownership
or equity interest or security in or of such Person.
“Revenue Account” shall have the meaning given to it in the Depository
Agreement.
“Revolving Lender” shall mean a Lender with a Revolving Loan Commitment, which
as of the Closing Date is as set forth on Schedule 2.01.
“Revolving Loan” shall have the meaning set forth in Section 2.01 of the
Agreement.
“Revolving Loan Commitment” shall mean, as to each Lender, its obligation to
make a Revolving Loan to the Borrower from time to time pursuant to Section 2.01
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01, in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in the
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement; provided, that the aggregate principal amount of the Lenders’
Revolving Loan Commitments shall not exceed $220,000,000, as such amount may
increase from time to time pursuant to Section 2.06.
“Revolving Loan Commitment Fee” shall mean an amount equal to the product
of 1.0% per annum and the average undrawn Revolving Loan Commitment (regardless
of whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination), for each day from the Closing
Date through the expiration or earlier termination of the Availability Period.
“Revolving Loan Commitment Increase” shall have the meaning given to it in
Section 2.06(a).
“Revolving Loan Commitment Increase Date” shall have the meaning given to it in
Section 2.06(a).
“Sanctioned Country” shall mean any country or other territory subject to a
general export, import, financial or investment embargo under any Sanctions,
which, as of the date of this Agreement, include Cuba, Iran, North Korea, North
Sudan and Syria.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.
“Sanctions Authority” shall mean (i) the United States, (ii) the United Nations
Security Council, (iii) the European Union, (iv) the United Kingdom or (v) the
respective governmental institutions of any of the foregoing including, without
limitation, Her Majesty’s Treasury, the Office of Foreign Assets Control of the
US Department of the Treasury, the US Department of Commerce, the US Department
of State and any other agency of the US government
“Sanctions List” shall mean any of the lists of specifically designated
nationals or designated or sanctioned individuals or entities (or equivalent)
issued by any Sanctions Authority, each as amended, supplemented or substituted
from time to time (including any the list of Specially


-41-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, United States Department of the Treasury).
“Secured Hedge Provider” shall have the meaning given to it in the Collateral
Agency Agreement.
“Secured Hedging Obligations” shall mean the obligations of the Borrower under
the Secured Interest Rate Hedging Agreements.
“Secured Interest Rate Hedging Agreement” shall mean each Interest Rate Hedging
Agreement entered into by the Borrower with a Secured Hedge Provider.
“Secured Party” shall have the meaning given to such term in the Collateral
Agency Agreement.
“Service Fees” shall have the meaning given to such term in the O&M Agreements.
“Serial Defect” shall have the meaning given to such term in the Depository
Agreement.
“Servicer Termination Event” shall mean:
(a)    failure by Operator, Manager or Sponsor to make any payment, transfer or
deposit (including payments from the General Account and payments to the
Collections Account) required to be made under terms of Section 3.01, an O&M
Agreement or the Management Agreement within three (3) Business Days of the date
required;
(b)    failure by the Manager to deliver the Manager’s report referred to in
Section 6.01(a)(iii) or the Operator to deliver the Operator’s reports referred
to in Section 6.01(a)(iv) within five (5) Business Days of date required to be
delivered;
(c)    an event of default (howsoever described) or right or cause to remove the
Operator or Manager arises under an O&M Agreement or the Management Agreement;
(d)    an event described in Section 10.01(e) or Section 10.01(f) occurs with
respect to the Operator or Manager;
(e)    any (i) representation or warranty made by the Operator or Manager in an
O&M Agreement or the Management Agreement, or any Financial Statement or
certificate, report or other writing furnished pursuant thereto, or
(ii) certificate, report, any Financial Statement or other writing made or
prepared by, under the control of or on behalf of the Operator or Manager shall
prove to have been untrue or misleading in any material respect as of the date
made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, the Operator or Manager
(as applicable may correct such misstatement by curing such misstatement (or the
effect thereof) and delivering a written correction of such misstatement, in a
form and substance satisfactory to the Administrative Agent, within thirty
(30) days of (x) obtaining Knowledge of such misstatement or (y) receipt of
written notice from a Relevant Party or the Administrative Agent of such
default;


-42-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(f)    the Operator or Manager ceases to be in business of monitoring or
maintaining energy equipment of a type comparable to the Projects;
(g)    at all times that the Sponsor is an Operator or Manager, an Event of
Default shall have occurred and is continuing;
(h)    the Debt Service Coverage Ratio is less than [***] to 1.00 on any
Calculation Date; and
(i)    Termination of an O&M Agreement by a Tax Equity Opco (including the Tax
Equity Class A Member on its behalf) other than at its normal expiry date in
accordance with its terms.
“Similar Law” shall mean the provisions under any federal, state, local,
non-U.S. or other Laws or regulations that are similar to the fiduciary
responsibility provisions of Title I of ERISA or prohibited transaction
provisions of Title I of ERISA or section 4975 of the Code.
“S&P” shall mean Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sponsor” shall have the meaning given to it in the Recitals.
“[***] Precedent Fund” shall mean that certain Partnership Flip Fund in respect
of [***], in the role of Partnership Flip Opco, [***], in the role of Tax Equity
Class A Member and [***], in the role of Tax Equity Holdco.
“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the total amount in U.S. Dollars available to be drawn under such Letter of
Credit at such time.
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
the securities is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Substantial Completion” shall mean, with respect to a Project, “Substantial
Completion” or any similar term, as such term is defined in the applicable
Master Turnkey Installation Agreement, which standard shall at a minimum include
the requirement that (a) such Project has been installed and the applicable
building authority has satisfactorily completed any required inspection and
(b) a meter test has been successfully completed to ensure that the Project is
capable of producing electricity as expected.
“Substantially Completed Eligible Projects” shall mean Eligible Projects that
have achieved Substantial Completion but which have not received a PTO Letter.
“Substantially Completed Eligible Project Net Cash Flow” shall have the meaning
given to it in the definition of Base Case Model.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or


-43-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
“Target Flip Date” shall have, in respect of any IRR Partnership Flip Opco, the
meaning given to the term “Target Flip Date” or to any other similarly defined
term in the applicable Limited Liability Company Agreement of such IRR
Partnership Flip Opco.
“Tax Equity Account Agreement” shall mean any blocked account control agreement
entered into by and between any Tax Equity Opco, the applicable Guarantor, and
the Tax Equity Depository Bank.
“Tax Equity Characteristics” shall mean all of the characteristics and criteria
set forth in Annex B and Annex C.
“Tax Equity Class A Member” shall mean, with respect to any Partnership Flip
Opco, a member of such Partnership Flip Opco other than a Tax Equity Holdco.
“Tax Equity Class B Membership Interests” shall mean the outstanding class B
membership interests or managing member interests (including all such Economic
Interests and Voting Rights applicable to the managing member) issued by any
Partnership Flip Opco.
“Tax Equity Depository Bank” shall mean [***], or any other entity designated as
a “Tax Equity Depository Bank” by the Borrower on Schedule 1.01(a), as such
schedule may be updated from time to time accordance with Section 2.05(e), and
any such Person’s successors and assigns as Tax Equity Depository Bank under
each applicable Tax Equity Account Agreement.
“Tax Equity Documents” shall mean (i) for each Tax Equity Opco, the applicable
Tax Equity Limited Liability Company Agreement, Master Purchase Agreement,
Master Lease, Tax Equity Opco O&M Agreement, Tax Equity Account Agreement,
Partnership Flip Back-Up Servicing Agreement or Transition Management Agreement,
as applicable, Tax Equity Guaranty, and any other documents reflecting an
agreement between Sponsor (or any Affiliate or Sponsor) and any of the Tax
Equity Class A Members relating to the applicable Tax Equity Class A Member’s
investment in a Project or such Tax Equity Opco and (ii) with respect to any
Wholly Owned Opco, the documents referred to in clause (i) prior to such date as
the Wholly Owned Opco ceased to be a Tax Equity Opco.
“Tax Equity Fund Certificate” shall mean a certificate from an Authorized
Officer in the form of Exhibit N delivered by the Borrower in accordance with
Section 2.05(a), Section 2.05(b) or Section 2.05(c).
“Tax Equity Guaranty” shall mean each guaranty issued by Sponsor, as guarantor
in favor of the applicable Tax Equity Opco and the applicable Tax Equity Class A
Member or Inverted Lease Tenant.
“Tax Equity Holdco” shall mean (a) each Inverted Lease Holdco and (b) each
Partnership Flip Holdco.


-44-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Tax Equity Holdco Guaranty and Security Agreement” shall mean any Guaranty and
Security Agreement, including all Accession Agreements thereto, executed by a
Tax Equity Holdco in favor of the Collateral Agent for the benefit of the
Lenders on the Closing Date or any other date as may be required pursuant to
Section 6.08(h).
“Tax Equity Holdco Membership Interests” shall mean the outstanding limited
liability company interests issued by any Tax Equity Holdco (including all
Economic Interests and Voting Rights).
“Tax Equity Limited Liability Company Agreement” shall mean the respective
limited liability company agreement or operating agreement of each Tax Equity
Opco.
“Tax Equity Opco” shall mean (a) each Inverted Lease Opco and (b) each
Partnership Flip Opco.
“Tax Equity Opco O&M Agreement” shall mean, collectively, any Lease O&M
Agreement and any Partnership Flip O&M Agreement.
“Tax Exempt Person” shall mean (a) (a) the United States, any state or political
subdivision thereof, any possession of the United States or any agency or
instrumentality of any of the foregoing, (b) any organization which is exempt
from tax imposed by the Code (including any former tax-exempt organization
within the meaning of section 168(h)(2)(E) of the Code), (c) any Person who is
not a United States Person, (d) any Indian tribal government described in
section 7701(a)(40) of the Code and (e) any “tax-exempt controlled entity” under
section 168(h)(6)(F) of the Code; provided, however, that any such Person shall
not be considered a Tax-Exempt Person to the extent that (i) the exception under
section 168(h)(1)(D) of the Code applies with respect to the income from the
Borrower for that Person, (ii) the Person is described within clause (c) of this
definition, and the exception under section 168(h)(2)(B)(i) of the Code applies
with respect to the income from the Borrower for that Person, or (iii) such
Person avoids being a “tax-exempt controlled entity” under section 168(h)(6)(F)
of the Code by making an election under section 168(h)(6)(F)(ii) of the Code. A
Person shall cease to be a Tax Exempt Person if (i) such Person ceases to be a
“tax-exempt entity” within the meaning of section 168(h)(2) of the Code or any
successor provision thereto, by virtue of a change in such section or provision
of the Code; or (ii) such Person ceases to be a “tax-exempt controlled entity”
within the meaning of section 168(h)(6)(F) of the Code or any successor
provision thereto, by virtue of a change in such section or provision of the
Code.
[***]
[***]
[***]
[***]
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


-45-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Tracking Model” shall mean, with respect to an IRR Partnership Flip Fund,
“Tracking Model” or any similar term, as such term is defined in the Limited
Liability Company Agreement of the applicable Partnership Flip Opco.
“Trade Date” shall have the meaning given to it in Section 12.05(b)(i)(B).
“Transaction Document” shall mean, collectively, each Loan Document and each
Portfolio Document.
“Transfer Date Certificate” shall have the meaning given to “Executed
Withdrawal/Transfer Certificate” in the Depository Agreement.
“Transition Management Agreement” shall mean, collectively, (i) any Wholly Owned
Opco Transition Management Agreement, (ii) any Lease Transition Management
Agreement and (iii) any Partnership Flip Transition Management Agreement.
“Transition Manager” shall mean [***]or any entity designated as a “Transition
Manager” by the Borrower on Schedule 1.01(a), as such schedule may be updated
from time to time accordance with Section 2.05(e), and any such Person’s
successors and assigns as Transition Manager under each applicable Transition
Management Agreement.
“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
LIBO Rate and the Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
“[***] Fund” shall mean the Partnership Flip Fund designated as the “[***] Fund”
by the Borrower on Schedule 5.03(e), as such schedule may be updated from time
to time in accordance with Section 2.05(e).
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning given to it in Section
4.09(e)(ii)(B)(III).
“Voting Rights” shall mean the right, directly or indirectly, to vote on or
cause the direction of the management and policies of a Person in ordinary and
extraordinary matters through the ownership of voting securities; provided,
however, that a Person shall not be deemed to hold Voting Rights if by contract
or by order, decree or regulation of any Governmental Authority, such Person has
effectively ceded or been divested of the power to exercise such vote on, or
cause the direction of, such management and policies.
“Wholly Owned Holdco” shall mean each entity designated as a “Wholly Owned
Holdco” by the Borrower on Schedule 5.03(e), as such schedule may be updated
from time to time in accordance with Section 2.05(e).


-46-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Wholly Owned Holdco Guaranty and Security Agreement” shall mean any Guaranty
and Security Agreement, including all Accession Agreements thereto, executed by
a Wholly Owned Holdco in favor of the Collateral Agent for the benefit of the
Lenders as and when may be required pursuant to Section 6.08(h) and in the form
of Exhibit O.
“Wholly Owned Holdco Membership Interests” shall mean all of the outstanding
membership interests issued by a Wholly Owned Holdco (including all Economic
Interests and Voting Rights).
“Wholly Owned Opco” shall mean each entity designated as a “Wholly Owned Opco”
by the Borrower on Schedule 5.03(e), as such schedule may be updated from time
to time in accordance with Section 2.05(e).
“Wholly Owned Opco Back-Up Servicing Agreement” shall mean, with respect to each
Wholly Owned Opco, (a) the Back-Up Servicing Agreement, to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, among
Back-Up Servicer, Borrower, Sponsor, Operator, the Collateral Agent and the
Other Collateral Agent and identified by the Borrower as a Wholly Owned Opco
Back-Up Servicing Agreement on Schedule 1.01(a), as such schedule may be updated
from time to time in accordance with Section 2.05(e) and (b) each replacement
for such agreement in a form and substance acceptable to the Administrative
Agent entered into with a replacement back-up servicer in accordance with the
terms and conditions hereof and the Wholly Owned Opco Back-Up Servicing
Agreement (from and following the date that such agreement becomes effective).
“Wholly Owned Opco Certificate” shall mean a certificate from an Authorized
Officer in the form of Exhibit P delivered by the Borrower in accordance with
Section 2.05(d)
“Wholly Owned Opco Deposit Accounts” shall mean those accounts subject to an
Account Control Agreement.
“Wholly Owned Opco Documents” shall mean, for each Wholly Owned Opco, the
applicable Wholly Owned Opco Limited Liability Company Agreement and each other
document designated as a “Wholly Owned Opco Document” by the Borrower on
Schedule 1.01(a), as such schedule may be updated from time to time in
accordance with Section 2.05(e).
“Wholly Owned Opco Guaranty and Security Agreement” shall mean any Guaranty and
Security Agreement, including all Accession Agreements thereto, executed by a
Wholly Owned Opco in favor of the Collateral Agent for the benefit of the
Lenders as and when may be required pursuant to Section 6.08(h) and in the form
of Exhibit Q.
“Wholly Owned Opco Limited Liability Company Agreement” shall mean the
respective limited liability company agreement or operating agreement of each
Wholly Owned Opco.
“Wholly Owned Opco Membership Interests” shall mean all of the outstanding
membership interests issued by a Wholly Owned Opco (including all Economic
Interests and Voting Rights).
“Wholly Owned Opco O&M Agreement” shall mean, with respect to each Wholly Owned
Opco, (a) a Master Operation and Maintenance Agreement by and between a Wholly
Owned Opco


-47-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and Operator and identified by the Borrower as a Wholly Owned Opco O&M Agreement
on Schedule 1.01(a), as such schedule may be updated from time to time in
accordance with Section 2.05(e) and (b) and each replacement for such agreement
in a form and substance acceptable to the Administrative Agent entered into with
an Operator in accordance with the terms and conditions hereof and the Wholly
Owned Opco Back-Up Servicing Agreement or Transition Management Agreement, as
applicable (from and following the date that any such agreement becomes
effective).
“Wholly Owned Opco Representations” shall mean the representations set forth in
the applicable Wholly Owned Opco Certificate.
“Wholly Owned Opco Transition Management Agreement” shall mean, with respect to
each Wholly Owned Opco, (a) the Transition Management Agreement, to be entered
into in form and substance reasonably satisfactory to the Administrative Agent,
among Transition Manager, Borrower, Sponsor, Operator, the Collateral Agent and
the Other Collateral Agent and identified by the Borrower as a Wholly Owned Opco
Transition Management Agreement on Schedule 1.01(a), as such schedule may be
updated from time to time in accordance with Section 2.05(e) and (b) each
replacement for such agreement in a form and substance acceptable to the
Administrative Agent entered into with a replacement transition manager in
accordance with the terms and conditions hereof and the Wholly Owned Opco
Transition Management Agreement (from and following the date that such agreement
becomes effective).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Rules of Construction. Unless the context otherwise requires:
(a)    a term has the meaning assigned to it;
(b)    an accounting term not otherwise defined herein and accounting terms
partly defined herein, to the extent not defined, shall have the respective
meanings given to them under GAAP as in effect from time to time;
(c)    “or” is not exclusive;
(d)    “including” shall mean including without limitation;
(e)    words in the singular include the plural and words in the plural include
the singular;
(f)    all references to “$” are to United States dollars unless otherwise
stated;
(g)    any agreement, instrument or statute defined or referred to in this
Agreement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its successors and permitted assigns; and


-48-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(h)    the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
Section 1.03    Time of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.04    Class of Loan. For purposes of this Agreement, Loans may be
classified and referred to by class (“Class”). The “Class” of a Loan refers to
whether such Loan is a Revolving Loan or an LC Loan and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Loan
Commitment or a LC Commitment.
ARTICLE II    
THE LOANS
Section 2.01    Revolving Loans.
(a)    On the Closing Date and from time to time thereafter during the
Availability Period, but no more than once a month during the Availability
Period, the Borrower may request a loan (a “Revolving Loan”) in an aggregate
amount not to exceed the total aggregate Revolving Loan Commitments of all
Revolving Lenders by submitting a Borrowing Notice to the Administrative Agent
in accordance with Section 2.01(c). Subject to the terms and conditions set
forth herein, each Revolving Lender agrees severally, and not jointly, to make
such Revolving Loan to the Borrower in a principal amount not to exceed its
Revolving Loan Commitment. Any Revolving Loan requested under this Section 2.01
shall be made by the Revolving Lenders ratably in proportion to their respective
share of the aggregate Revolving Loan Commitments; provided that the
disbursement of such Revolving Loan shall not result in the aggregate principal
amount of the Revolving Loans outstanding at any time, after giving effect to
such Revolving Loan, exceeding the lesser of (i) the total aggregate Revolving
Loan Commitments of all Revolving Lenders and the (ii) the Available Borrowing
Base, after giving effect to such Revolving Loan. Each Revolving Lender’s
Revolving Loan Commitment shall expire on the last day of the Availability
Period after giving effect to any funding of such Revolving Lender’s Revolving
Loan Commitment on such date. The Revolving Loans may be Base Rate Loans or LIBO
Rate Loans.
(b)    Notwithstanding any provision to the contrary, the terms of any Revolving
Loan to be made hereunder on any Advance Date shall be the same as the terms of
the Revolving Loans of the same Type outstanding at such time and shall
constitute one tranche with, and be the same Class as, the Revolving Loans made
on the Closing Date or any other Advance Date that are of the same Type.
(c)    The Borrower shall deliver a Borrowing Notice to the Administrative Agent
for its approval no later than 10:00 a.m. (New York City time) at least five
(5) Business Days in advance of the proposed funding date (which may be the
Closing Date) (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion). Each such Borrowing Notice shall
be irrevocable, shall be signed by and Authorized Officer of the Borrower and
shall specify the following information in compliance with this Section 2.01:


-49-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(i)    the principal amount of Revolving Loans to be borrowed (which shall be in
an aggregate minimum amount of $5,000,000 (or, if less, the remaining available
Revolving Loan Commitments) and integral multiples of $100,000 in excess of that
amount or the amount of the outstanding Revolving Loan Commitment);
(ii)    the applicable date of the funding of such Revolving Loan (an “Advance
Date”), which shall be a Business Day;
(iii)    the account(s) to which the proceeds of such Revolving Loan are to be
disbursed (if applicable);
(iv)    the Type of Loans to be borrowed; and
(v)    certifying that (i) after giving effect to the proposed borrowing, the
aggregate principal amount of the Revolving Loans outstanding will not be
greater than the Available Borrowing Base calculated as of such date and
(ii) each of the conditions set forth in Section 9.01 will be satisfied on the
Closing Date or each of the conditions set forth in Section 9.02 will be
satisfied on the date of any subsequent Advance Date.
(vi)    If the Borrower fails to specify a Type of Loan in a Borrowing Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Each such continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
continued Borrowing.
(d)    Provided the Administrative Agent shall have received the applicable
Borrowing Notice by no later than 10:00 a.m. (New York City time) on an
applicable Business Day, the Administrative Agent shall advise each Revolving
Lender of its pro rata share of the applicable Revolving Loan (determined as the
percentage which such Revolving Lender’s Revolving Loan Commitment then
constitutes of the aggregate Revolving Loan Commitments) no later than 2:00 p.m.
(New York City time) on the Business Day immediately following the
Administrative Agent’s receipt of such Borrowing Notice.
(e)    The Borrower shall use the proceeds of the Revolving Loans borrowed under
this Section 2.01 solely (i) to pay a distribution to the Sponsor in
reimbursement of the Sponsor for capital costs associated with the deployment of
the applicable Project Pool, (ii) to pay the fees due pursuant to each Fee
Letter and the Loan Documents and costs and expenses incurred pursuant to the
Loan Documents or otherwise in connection with this financing, (iii) to pay
existing Indebtedness of the Subsidiaries included in the Project Pool and
(iv) to fund the Debt Service Reserve Account.
(f)    Subject to the terms and conditions set forth herein (including the prior
satisfaction or waiver of the applicable conditions precedent under Article IX),
each Revolving Lender shall make the amount of its Revolving Loan available to
the Administrative Agent (or such Person or account directed by the
Administrative Agent) not later than 11:00 a.m. (New York City time) on the
applicable funding date by wire transfer of same day funds, in Dollars to such
account specified by the Administrative Agent (which may include the Funding
Account). Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the


-50-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Administrative Agent shall make the proceeds of such Revolving Loans available
to the Borrower on the applicable funding date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Revolving Loans received into
such account from the Revolving Lenders by 11:00 a.m. (New York City time) on
such date to be credited to the account of the Borrower designated in the
Borrowing Notice delivered pursuant to Section 2.01(c). The proceeds of a
Revolving Loan funded on the Closing Date shall be made available to the
Borrower in accordance with the Closing Date Funds Flow Memorandum. Amounts
borrowed under this Section 2.01 may be prepaid and reborrowed.
Section 2.02    Letters of Credit.
(a)    Issuance.
(i)    Subject to and upon the terms and conditions set forth herein, the
Borrower may request the issuance of, and the Issuing Bank hereby agrees to
issue Letters of Credit, for the Borrower’s account, at any time during the LC
Availability Period solely for the purposes of satisfying the Debt Service
Reserve Required Amount (and the Issuing Bank shall refuse to issue a Letter of
Credit for any other purpose). Letters of Credit issued hereunder shall
constitute utilization of the total aggregate LC Commitment and at any time the
LC Exposure of all LC Lenders at such time shall not exceed the total aggregate
LC Commitment of all LC Lenders. The Issuing Bank will make available to the
beneficiary thereof the original of the Letter of Credit issued by it hereunder.
(ii)    Immediately upon the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Bank and
without any further action on the part of the Issuing Bank or the LC Lenders,
each LC Lender shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such LC
Lender’s pro rata share (determined as the percentage which such LC Lender’s LC
Commitment then constitutes of the aggregate LC Commitments) of the Stated
Amount under such Letter of Credit.
(iii)    Each Letter of Credit (A) shall be denominated in Dollars, (B) expire
no later than the earlier of (x) the 5th anniversary of its date of issuance and
(y) the Maturity Date and (B) be issued subject to “Uniform Customs and Practice
for Documentary Credits” (2007 Revision), International Chamber of Commerce,
Publication No. 600 or “International Standby Practices 1998”, International
Chamber of Commerce, Publication No. 590, as mutually agreed between the
Borrower, the Administrative Agent and the applicable Issuing Bank.
(b)    Notice of LC Activity.
(i)    Subject to Section 2.02(d), the Borrower may request (A) the issuance or
extension of any Letter of Credit and (B) any decrease or increase in the Stated
Amount thereof by delivering to the Administrative Agent and the Issuing Bank an
irrevocable written notice in the form of Exhibit C-2, appropriately completed
(a “Notice of LC Activity”), which shall specify, among other things: the
particulars of the Letter of Credit to be issued,


-51-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




extended or amended, including the (1) the proposed issuance, extension or
amendment date of the requested Letter of Credit (which shall be a Business
Day); (2) the requested Stated Amount of the Letter of Credit or the amount by
which such Stated Amount is to be decreased or increased (as applicable),
(3) the expiry date thereof; (4) the name and address of the beneficiary
thereof; (5) the documents to be presented by such beneficiary in case of any
drawing thereunder; (6) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (7) and, in the case of an
amendment, the Letter of Credit to be amended, the nature of the amendment and
the written confirmation of the beneficiary of such Letter of Credit confirming
a decrease or increase in the Stated Amount of such Letter of Credit; provided,
however, that in no instance may any request for a Letter of Credit or the
increase in the Stated Amount of a Letter of Credit cause the LC Exposure of all
LC Lenders to exceed the total aggregate LC Commitment. The Borrower shall
deliver the Notice of LC Activity to the Administrative Agent (with a copy to
the Issuing Bank) by 11:00 a.m. at least five (5) Business Days before the date
of issuance, extension, increase or decrease of the Stated Amount of the Letter
of Credit. Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance, extension or amendment,
including any LC Documents, as such Issuing Bank or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any LC Application, the applicable Issuing
Bank will confirm with the Administrative Agent that the Administrative Agent
has received a copy of such LC Application from the Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof. Upon
receipt by such Issuing Bank of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, upon (x) the amendment date, in the case of a requested increase
or decrease of the Stated Amount under a Letter of Credit, or (y) the date
specified as being the date requested for issuance or extension, in the case of
the issuance or extension of a Letter of Credit, in each case as the applicable
date is specified in such Notice of LC Activity, subject to the terms and
conditions set forth in this Agreement (including Section 2.02(d) and the
applicable conditions precedent set forth in Section 9.03), the Issuing Bank
shall, by amendment to the Letter of Credit, adjust the Stated Amount thereof
downward or upward, as applicable, to reflect the decrease or increase, as
applicable, or issue or extend the Letter of Credit, in each case as specified
in such Notice of LC Activity. Upon the issuance of any Letter of Credit by the
Issuing Bank or amendment or modification to a Letter of Credit, (1) the Issuing
Bank shall promptly notify the Administrative Agent of such issuance, extension
or amendment and (2) the Administrative Agent shall then promptly notify each
applicable LC Lender of such issuance, extension or amendment and each such
notice shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of each applicable LC Lender’s
respective participation in such Letter of Credit.


-52-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    Drawing Payment, Funding of Participations, Funding LC Loans and
Reimbursement.
(i)    The Issuing Bank shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit so as to ascertain whether such documents appear on
their face to be in accordance with the terms and conditions of such Letter of
Credit. Any Drawing Payment with respect to a Letter of Credit shall reduce the
Stated Amount thereof dollar for dollar. As between Borrower and Issuing Bank,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any acts or omissions by any Governmental Authority; none of the above shall
affect or impair, or prevent the vesting of, any of Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by Issuing Bank under or in connection with the Letters
of Credit or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not give rise to any liability on the part of
Issuing Bank to Borrower. Notwithstanding anything to the contrary contained in
this Section 2.02(c)(i), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction.
(ii)    If the Issuing Bank shall make any Drawing Payment, it shall provide
notice thereof to the Borrower and the Administrative Agent by telephone
(confirmed telecopy) (provided that the failure to deliver such notice shall not
relieve Borrower of its obligation to reimburse the Issuing Bank in accordance
with this Agreement), that such Drawing Payment has been made and the Borrower
shall reimburse the Issuing Bank in respect of such Drawing Payment by paying to
the Administrative Agent an amount equal to such Drawing Payment and any
interest accrued pursuant to Section 2.02(g) not later than 11:00 a.m., on the
Business Day (the “Reimbursement Date”) that is one Business Day


-53-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




following the date on which the Drawing Payment is made; provided, anything
contained herein to the contrary notwithstanding, unless Borrower shall have
notified Administrative Agent and the Issuing Bank prior to 12:00 p.m. (New York
City time) on the date such Drawing Payment is made that Borrower intends to
reimburse the Issuing Bank for the amount of such Drawing Payment with funds
other than the proceeds of LC Loans, Borrower shall be deemed to have requested
on the date that such Drawing Payment is made that its obligation to reimburse
such Drawing Payment be financed by the LC Lenders through a borrowing of LC
Loans on the Reimbursement Date in an amount in Dollars equal to the amount of
such Drawing Payment and each LC Lender shall, on the Reimbursement Date with
respect to such Drawing Payment make loans (“LC Loans”) ratably (based on the
percentage which such LC Lender’s LC Commitment then constitutes of the total
aggregate LC Commitments) in an aggregate amount equal to such Drawing Payment,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of LC Loans are not received by the Issuing
Bank on the date of such Drawing Payment in an amount equal to the amount of
such Drawing Payment, Borrower shall reimburse the Issuing Bank, on demand, in
an amount in same day funds equal to the excess of the amount of such Drawing
Payment over the aggregate amount of such applicable LC Loans, if any, which are
so received. All such Loans shall be secured by the Collateral Documents as if
made directly to the Borrower and shall initially be Base Rate Loans until
converted in accordance with Section 2.03. LC Loans that have been repaid may
not be re-borrowed.
(iii)    Immediately upon the issuance of each Letter of Credit, each LC Lender
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such LC Lender’s pro rata share
(determined as the percentage which such LC Lender’s LC Commitment then
constitutes of the aggregate LC Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse the Issuing Bank as provided in
clause (ii) above on the applicable Reimbursement Date, the (A) Issuing Bank
shall promptly notify the Administrative Agent of the unreimbursed amount of
such Drawing Payment with respect to a Letter of Credit and each LC Lender’s
respective participation therein and (B) then the Administrative Agent shall
promptly notify each LC Lender of the unreimbursed amount of such Drawing
Payment with respect to a Letter of Credit and such LC Lender’s respective
participation therein. Each LC Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such LC Lender’s pro rata share (determined as the percentage which such LC
Lender’s LC Commitment then constitutes of the aggregate LC Commitments) of each
such Drawing Payment on a Letter of Credit within one Business Day after
receiving notice. Each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. In the event that any LC Lender fails to
make available to Issuing Bank on such business day the amount of such LC
Lender’s participation in such Letter of Credit as provided in this Section
2.02(c)(iii), Issuing Bank shall be entitled to recover such amount on demand
from such Lender together with interest thereon for three Business Days at the
rate customarily used by Issuing Bank for the correction of errors among banks
and thereafter


-54-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




at LIBOR. Nothing in this Section 2.02(c)(iii) shall be deemed to prejudice the
right of any LC Lender to recover from Issuing Bank any amounts made available
by such LC Lender to Issuing Bank pursuant to this Section 2.02(c)(iii) in the
event that the payment with respect to a Letter of Credit in respect of which
payment was made by such LC Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other LC Lenders pursuant to this Section 2.02(c)(iii) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit, such Issuing Bank shall distribute to each LC Lender which has paid all
amounts payable by it under this Section 2.02(c)(iii) with respect to such
honored drawing such LC Lender’s pro rata share (determined as the percentage
which such LC Lender’s participation in the reimbursed Drawing Payment then
constitutes of the aggregate reimbursed Drawing Payment) of all payments
subsequently received by Issuing Bank from Borrower in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to an LC Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.
In the event the Issuing Bank shall have been reimbursed by the applicable LC
Lenders pursuant to this Section 2.02(c)(iii) for all or any portion of any
Drawing Payment, the Issuing Bank shall distribute to each applicable LC Lender
which has paid all amounts payable by it under this Section 2.02(c)(iii) such LC
Lender’s pro rata share (determined as the percentage which such LC Lender’s
participation in the reimbursed Drawing Payment then constitutes of the
aggregate reimbursed Drawing Payment) of all payments subsequently received by
the Issuing Bank from Borrower in reimbursement of such applicable Drawing
Payment when such payments are received.
(d)    Other Reductions of Stated Amount; Cancellation or Return.
(i)    The Borrower may, from time to time upon five (5) Business Days’ notice
and the delivery of a Notice of LC Activity pursuant to clause (b) above to the
Administrative Agent, the Issuing Bank and the LC Lenders, (1) permanently
reduce the total aggregate LC Commitment or (2) permanently or temporarily
reduce the Stated Amount of any Letter of Credit, in each case by the amount of
$50,000, or an integral multiple thereof, or, the Borrower may, from time to
time upon five (5) Business Days’ prior notice to the Administrative Agent, the
Issuing Bank and the LC Lenders, cancel any Letter of Credit in its entirety;
provided, however, (x) so long as any Obligations remain outstanding, the
Administrative Agent shall be satisfied that no reduction or cancellation would
result in the amounts available under the Debt Service Reserve Account being
less than the Debt Service Reserve Required Amount at such time or cause a
violation of any provision of this Agreement or a breach of any provision of any
other Loan Document and (y) in respect of a reduction or cancelation of an
issued Letter of Credit, the Administrative Agent shall have received written
notice from the applicable beneficiary of such Letter of Credit, confirming such
reduction or cancellation. Additionally, the LC Commitment shall automatically
reduce (a) during the Availability Period, concurrently with the reduction of
the Revolving Commitment, (b) on the expiration of the Availability Period and
(c) on each Payment Date occurring after the expiration of the Availability
Period, in each case in an amount such that, the remaining LC Commitment is
equal to the largest forecasted amount of scheduled interest and principal
payable under the Loan Documents over any consecutive six-month period


-55-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




between such date and the Maturity Date; provided that, the Stated Amount under
the issued Letters of Credit shall automatically reduce so that, the aggregate
Stated Amount of all issued and outstanding Letters of Credit is equal to the
remaining LC Commitments. The total aggregate LC Commitment shall not be reduced
if the effect thereof would be to cause the LC Exposure of all LC Lenders to
exceed the total aggregate LC Commitment. Upon the expiration or cancelation of
a Letter of Credit, the Stated Amount in respect of such Letter of Credit shall
be permanently reduced to zero.
(ii)    Once reduced or cancelled solely pursuant to clause (i) above, the total
aggregate LC Commitment may not be increased.
(iii)    Concurrently with the repayment of any Drawing Payment (other than by
the LC Lenders with the proceeds of LC Loans) or any LC Loan, the aggregate LC
Commitments shall reduce in an amount equal to such repayment ratably to each
applicable LC Lender’s Commitment.
(iv)    Any reductions to the total aggregate LC Commitment shall be applied
ratably to each applicable LC Lender’s Commitment.
(v)    The Letters of Credit shall expire on their respective Expiration Dates,
or on such earlier date if canceled pursuant to the terms of the Agreement or
the applicable Letter of Credit.
(e)    Commercial Practices; Obligations Absolute. The Borrower assumes all
risks of the acts or omissions of beneficiary or transferee of any Letter of
Credit with respect to the use of such Letter of Credit. The obligations of the
Borrower to reimburse the Issuing Bank for any Drawing Payments and to repay any
Loans made by the applicable LC Lenders pursuant to Section 2.02(c) and the
obligations of the applicable LC Lenders under Section 2.02(c) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances regardless of: (i) the use which may be
made of the Letters of Credit or for any acts or omissions of any beneficiary or
transferee in connection therewith; (ii) any reference which may be made to the
Agreement or to the Letters of Credit in any agreements, instruments or other
documents; (iii) the validity, sufficiency or genuineness of documents
(including the Agreement) other than the Letters of Credit, or of any
endorsement(s) thereon, which appear on their face to be valid, sufficient or
genuine, as the case may be, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged or any
statement therein prove to be untrue or inaccurate in any respect whatsoever;
(iv) payment by the Issuing Bank against presentation of documents which do not
strictly comply with the terms of the Letters of Credit, including failure of
any documents to bear any reference or adequate reference to such Letters of
Credit so long as such documents substantially comply with the terms of the
Letter of Credit; (v) any amendment or waiver of or any consent to departure
from all or any terms of any of the Loan Documents; (vi) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against any beneficiary or transferee of any Letter of Credit (or any Persons
for whom any such beneficiary or transferee may be acting), the Administrative
Agent, the Issuing Bank, any Lender or any other Person, whether in connection
with the Agreement, the transactions contemplated herein or in the other Loan
Documents, or in any unrelated transaction; (vii) any


-56-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




breach of contract or dispute among or between the Borrower, the Administrative
Agent, the Issuing Bank, any Lender, or any other Person; (viii) any demand,
statement, certificate, draft or other document presented under the Letters of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (ix) any
extension of time for or delay, renewal or compromise of or other indulgence or
modification to a Drawing Payment or a Loan granted or agreed to by the
Administrative Agent, the Issuing Bank, or any applicable Lender in accordance
with the terms of the Agreement; (x) any failure to preserve or protect any
Collateral, any failure to perfect or preserve the perfection of any Lien
thereon, or the release of any of the Collateral securing the performance or
observance of the terms of this the Agreement or any of the other Loan
Documents; or (xi) any other circumstances whatsoever in making or failing to
make payment under the Letters of Credit, except that, in each case, payment by
Issuing Bank under the applicable Letter of Credit shall not have constituted
gross negligence or willful misconduct of Issuing Bank under the circumstances
in question as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(f)    Indemnification. Without duplication of any obligation of Borrower under
Section 4.06, in addition to amounts payable as provided herein, Borrower hereby
agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel) which Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (i) the issuance of any Letter of Credit by Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of Issuing
Bank as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (2) the wrongful dishonor by Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it, or (ii) the failure of
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any act or omission by any Governmental Authority.
(g)    Interim Interest. If the Issuing Bank shall make any Drawing Payment,
then, unless Borrower shall reimburse such Drawing Payment in full on the date
such Drawing Payment is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such Drawing Payment is made to but
excluding the date that the Borrower reimburses such Drawing Payment in full, at
a rate equal to LIBOR, in effect from time to time, plus the Applicable Margin.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank.
Section 2.03    Computation of Interest and Fees.
(a)    Interest Rate. Subject to Section 4.05(b), interest shall accrue on each
Loan (including interest accruing after the commencement of an insolvency
proceeding under applicable Bankruptcy Law) from the day on which the Loan is
made until, but not including the day on which the Loan is paid at the
Applicable Interest Rate; provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 4.01(b), bear interest for one
day.
(b)    Interest Computations. All computations of interest on any LIBO Loan
hereunder shall include the first day but exclude the last day of the Interest
Period in effect for such Borrowing and shall be based upon a year of 360 days.
All computations of interest on any Base Rate Loan hereunder shall be based upon
a year of 365/366 days. The Applicable Interest Rate for


-57-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(c)    Interest Account and Interest Computations. The Administrative Agent
shall record in an account or accounts maintained by the Administrative Agent on
its books (i) the Applicable Interest Rate for the Loans; (ii) the date and
amount of each principal and interest payment on each Loan; and (iii) such other
information as the Administrative Agent may determine is necessary for the
computation of interest payable by the Borrower hereunder consistent with the
basis hereof. The Borrower agrees that all computations by the Administrative
Agent of interest shall be deemed prima facie to be correct in the absence of
manifest error.
(d)    After giving effect to the Loans, all conversions of the Loans from one
Type to the other, and all continuations of the Loans of the same Type, there
shall not be more than five (5) Interest Periods in effect at any one time with
respect to the Loans.
(e)    Interest Period Elections. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(f)    Notice of Elections. Except as otherwise expressly provided herein,
(i) Revolving Loans initially shall be of the Type specified in the applicable
Borrowing Notice and (ii)  LC Loans initially shall be Base Rate Loans.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type, in
each case in accordance with this Section 2.03(f). To make an election pursuant
to this Section 2.03(f), the Borrower shall notify the Administrative Agent of
such election by electronic communication no later than 10:00 a.m. (New York
City time) at least five (5) Business Days in advance of the proposed election
date (or such shorter timeframe as may be agreed to by the Administrative Agent
in its sole discretion). Each such electronic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic
communication to the Administrative Agent of a written Interest Election Request
in the form of Exhibit A-3 (to the extent such election was not originally in
the Borrowing Notice).
(g)    Content of Interest Election Requests. Each electronically communicated
Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified in clause (iii) below shall be specified for
each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or a Borrowing of LIBO Loans.


-58-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(h)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(i)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Borrowing of
LIBO Loans prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Borrowing of LIBO Loans. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(A) no outstanding Borrowing may be converted to or continued as a Borrowing of
LIBO Loans and (B) unless repaid, each Borrowing of LIBO Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
therefor.
Section 2.04    Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
substantially in the form of Exhibit H-1 (in the case of a Revolving Loan) and
Exhibit H-2 (in the case of a LC Loan), (each, a “Note”), which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
Section 2.05    Addition of Funds.
(a)    After the Closing Date, the Borrower may directly or indirectly through a
Tax Equity Holdco acquire or form a Partnership Flip Fund that is substantially
similar to a Precedent Partnership Flip Fund subject to the satisfaction of the
conditions set forth in Section 2.05(a)(i) and the approval of the
Administrative Agent in accordance with Section 2.05(a)(ii).
(i)    The Borrower shall have delivered the following to the Administrative
Agent:
(A)    a Tax Equity Fund Certificate along with copies of each of the documents
and other items described therein with respect to such Partnership Flip Fund and
certifying that:
(I)    each such Tax Equity Fund Certificate and each copy of the documents and
other items described therein provided to the Administrative Agent is a true,
correct and complete copy of such document


-59-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




or item (and includes all schedules, exhibits, attachments, supplements and
amendments thereto and any related protocols or side letters);
(II)    the structure of such Partnership Flip Fund is substantially similar to
that of a Precedent Partnership Flip Fund;
(III)    the Tax Equity Documents of such Partnership Flip Fund (including any
amendments or modifications thereto) are substantially similar in form and
substance to the corresponding Tax Equity Documents (including any amendments or
modifications thereto with respect to any such Tax Equity Documents relating to
the [***] Fund, the [***] Fund or the [***] Fund) of one Precedent Partnership
Flip Fund, provided, that, to the extent any provision contemplated to be part
of an amendment to the Tax Equity Limited Liability Company Agreements of the
Partnership Flip Opcos that relate to the [***] Fund, the [***] Fund or the
[***] Fund pursuant to Section 6.27(e) are not incorporated by amendment into
the Tax Equity Documents of any applicable Precedent Partnership Flip Fund, the
inclusion of any such provision in the Tax Equity Documents of such additional
Partnership Flip Fund shall for the purposes of this Section 2.05(a)(i)(A)(III),
not cause such Tax Equity Documents of such additional Partnership Flip Fund to
not be substantially similar in form and substance to the corresponding Tax
Equity Documents of the applicable Precedent Partnership Flip Fund; and
(IV)    such Partnership Flip Fund meets the Tax Equity Characteristics; and
(B)    [***]
(ii)    If the Borrower satisfies the conditions set forth in Section 2.05(a)(i)
and the Administrative Agent confirms in writing to the Borrower that (A) in
consultation with counsel, that the Tax Equity Documents of such Partnership
Flip Fund are substantially similar in form and substance to the corresponding
Tax Equity Documents of a Precedent Partnership Flip Fund and (B) [***], then
the Borrower may form or acquire such Partnership Flip Fund notwithstanding the
restrictions set forth in Section 7.12(b). The Administrative Agent shall use
commercially reasonable efforts to provide the confirmation set forth in this
Section 2.05(a)(ii) within ten (10) Business Days of receipt of the items
described in Section 2.05(a)(i); provided, that, if the Administrative Agent is
not able to provide such confirmation within such initial ten (10) Business Day
period, it will notify the Borrower in writing on or before such tenth (10th)
Business Day (A) that it is not be able to provide such confirmation within such
initial ten (10) Business Day period and of the reason that it is not be able to
provide such confirmation and (B) if applicable, the number of additional
Business Days beyond such initial ten (10) Business Day period that
Administrative Agent believes, in good faith, it will require in order to
provide such confirmation; provided, further, that the Administrative Agent’s
failure to deliver any confirmations in accordance with the immediately
preceding proviso shall not subject the Administrative Agent to any liability or
recourse.


-60-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    After the Closing Date, the Borrower may directly or indirectly through a
Tax Equity Holdco acquire or form a Partnership Flip Fund that does not meet the
requirements of Section 2.05(a)(i) or an Inverted Lease Fund subject to the
satisfaction of the conditions set forth in Section 2.05(b)(i) and the approval
of the Administrative Agent and the Required Lenders in accordance with Section
2.05(b)(iii).
(i)    The Borrower shall have delivered the following to the Administrative
Agent:
(A)    a Tax Equity Fund Certificate along with copies of each of the documents
and other items described therein with respect to such Inverted Lease Fund or
Partnership Flip Fund and certifying that:
(I)    each such Tax Equity Fund Certificate and each copy of the documents and
other items described therein provided to the Administrative Agent is a true,
correct and complete copy of such document or item (and includes all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters); and
(II)    such Inverted Lease Fund or Partnership Flip Fund meets the Tax Equity
Characteristics or, to the extent such Inverted Lease Fund or Partnership Flip
Fund does not meet a Tax Equity Characteristic, a description of each deviation;
and
(B)    [***]
(ii)    Upon satisfaction by the Borrower of the requirements of Section
2.05(b)(i), the Administrative Agent and the Lenders shall (A) conduct due
diligence with respect to such proposed Partnership Flip Fund or Inverted Lease
Fund and (B) [***]. The Borrower shall deliver any documentation or information
as the Administrative Agent or any Lender reasonably requests.
(iii)    If the Administrative Agent and the Required Lenders determine, acting
reasonably and in consultation with their counsel and advisors, that the
proposed Partnership Flip Fund or Inverted Lease Fund is acceptable, then the
Administrative Agent and the Required Lenders shall notify the Borrower in
writing of such determination and the Borrower may, notwithstanding the
restrictions set forth in Section 7.12(b), form or acquire such Partnership Flip
Fund or Inverted Lease Fund. The Administrative Agent and the Lenders shall use
commercially reasonable efforts to make the determinations set forth in this
Section 2.05(b)(iii) within 30 days of receipt of the items described in Section
2.05(b)(i); provided that the Administrative Agent’s or any Lender’s failure to
make such determination within such 30-day period shall not subject the
Administrative Agent or any Lender to any liability or recourse.
(c)    After the Closing Date, the Borrower may directly or indirectly acquire
or form a tax equity investment fund that is not a Partnership Flip Fund or an
Inverted Lease Fund


-61-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




subject to the satisfaction of the conditions set forth in Section 2.05(c)(i)
and the approval of the Administrative Agent and the Required Lenders in
accordance with Section 2.05(c)(iii).
(i)    The Borrower shall deliver the following to the Administrative Agent:
(A)    a Tax Equity Fund Certificate along with copies of each of the documents
and other items described therein with respect to such tax equity investment
fund and certifying that such Tax Equity Fund Certificate and each copy of the
documents and other items described therein provided to the Administrative Agent
is a true, correct and complete copy of such document or item (and includes all
schedules, exhibits, attachments, supplements and amendments thereto and any
related protocols or side letters); and
(B)    if relevant, an audit of the financial model for such tax equity
investment fund by the Model Auditor.
(ii)    Upon satisfaction by the Borrower of the requirements of Section
2.05(c)(i), the Administrative Agent and the Lenders shall (A) conduct due
diligence with respect to such proposed tax equity investment fund and (B) if
applicable, determine (in consultation with the Model Auditor) whether the
results of any audit delivered pursuant to Section 2.05(c)(i)(B) are
satisfactory. The Borrower shall deliver any documentation or information as the
Administrative Agent or any Lender reasonably requests.
(iii)    If the Administrative Agent and the Required Lenders determine, acting
reasonably and in consultation with their counsel and advisors, that the
proposed tax equity investment fund is acceptable, then the Administrative Agent
and the Required Lenders shall notify the Borrower in writing of such
determination and the Borrower may, notwithstanding the restrictions set forth
in Section 7.12(b), form or acquire such tax equity investment fund. The
Administrative Agent and the Lenders shall use reasonable efforts to make the
determinations set forth in this Section 2.05(c)(iii) within 45 days of receipt
of the items described in Section 2.05(c)(i); provided that the Administrative
Agent’s or any Lender’s failure to make such determination within such 45-day
period shall not subject the Administrative Agent or any Lender to any liability
or recourse.
(d)    After the Closing Date, the Borrower may (i) acquire or form one or more
Wholly Owned Holdcos (which own or will own Wholly Owned Opco Membership
Interests) and/or (ii) acquire or form through such Wholly Owned Holdco one or
more Wholly Owned Opcos, provided that at least ten (10) Business Days prior to
the proposed date of acquisition of such Wholly Owned Holdco or Wholly Owned
Opco, as applicable, the Borrower delivers to the Administrative Agent a Wholly
Owned Opco Certificate along with copies of each of the documents and other
items described therein with respect to such Wholly Owned Holdco and/or Wholly
Owned Opco and certifying that:
(i)    such Wholly Owned Opco Certificate and each copy of the documents and
other items described therein provided to the Administrative Agent is a true,
correct and complete copy of such document or item (and includes all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters);


-62-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    such Wholly Owned Opco shall have been a Tax Equity Opco and met the Tax
Equity Characteristics prior to the proposed indirect acquisition thereof by the
Borrower; and
(iii)    each of the Wholly Owned Opco Representations is true, complete and
correct with respect to such Wholly Owned Opco.
(e)    Simultaneously with any acquisition or formation by the Borrower of a
Partnership Flip Fund, an Inverted Lease Fund, any other tax equity investment
fund, a Wholly Owned Holdco or a Wholly Owned Opco pursuant to Section 2.05,
each of the following shall be updated automatically without any further action
by the Parties hereto, in each case as set forth in the applicable Tax Equity
Certificate delivered pursuant to Section 2.05(a), Section 2.05(b) or Section
2.05(c) or the applicable Wholly Owned Opco Certificate delivered pursuant to
Section 2.05(d): (i) Schedule 5.03(e) and Schedule 5.03(f) to include the new
Relevant Parties, (ii) Schedule 1.01(a) to include any Tax Equity Documents
and/or Wholly Owned Opco Documents of the new Relevant Parties, as applicable,
(iii) Schedule A to include any Project Information in respect of the new
Relevant Parties and (iv) Schedule 1.01(b) to include any new manufacturer in
respect of Projects purchased or leased by the new Opcos that was not an
Approved Manufacturer prior to such acquisition or formation pursuant to this
Section 2.05 that has been approved by the Administrative Agent in consultation
with the Independent Engineer.
(f)    Notwithstanding anything to the contrary in this Section 2.05, to the
extent any Partnership Flip Fund, Inverted Lease Fund, any other tax equity
investment fund or a Wholly Owned Opco proposed to be acquired or formed by the
Borrower pursuant to this Section 2.05 involves the purchase or lease of a
Project by the applicable Opco that is subject to, or has received, a Grant, the
consent of the Administrative Agent shall be required for the Borrower to
acquire or form such Partnership Flip Fund, Inverted Lease Fund, any other tax
equity investment fund or a Wholly Owned Opco pursuant to this Section 2.05.
Section 2.06    Increase in the Aggregate Commitments.
(a)    The Borrower may at any time prior to June 30, 2016, by notice to the
Administrative Agent, request that the aggregate amount of the Revolving Loan
Commitment be increased by an amount of $5,000,000 or integral multiples of
$100,000 in excess thereof (each, a “Revolving Loan Commitment Increase”) to be
effective on or before June 30, 2016 as specified in the related notice to the
Administrative Agent (such date, the “Revolving Loan Commitment Increase Date”);
provided, however, that (x) in no event shall the aggregate amount of the
Revolving Loan Commitment Increases exceed $200,000,000 and (y) on the date of
any request by the Borrower for a Revolving Loan Commitment Increase and on the
related Revolving Loan Increase Date, the conditions set forth in Section 9.04
shall be satisfied. The Borrower may simultaneously request one or more of the
Lenders to increase the amount of its Revolving Loan Commitment and/or arrange
for one or more banks or financial institutions not a party hereto to become
parties to and Lenders under this Agreement, pursuant to the terms and
conditions set forth below.
(b)    The Administrative Agent shall promptly notify such of the Lenders and
one or more Eligible Assignees as are identified by the Borrower to receive the
invitation to participate in the requested Revolving Loan Commitment Increase,
which notice shall include (i) the proposed


-63-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




amount of such requested Revolving Loan Commitment Increase, (ii) the proposed
Revolving Loan Commitment Increase Date and (iii) the date by which such Lenders
or Eligible Assignees (each such Eligible Assignee, an “Assuming Lender”)
wishing to participate in the Revolving Loan Commitment Increase must commit to
increase the amount of their respective Revolving Loan Commitments or to
establish their respective Revolving Loan Commitments, as the case may be (the
“Commitment Date”); provided, however, that with respect to a Revolving Loan
Commitment Increase, the Revolving Loan Commitment of each such Eligible
Assignee shall be in an amount of $5,000,000 or more. Each Lender that is
willing to participate in such requested Revolving Loan Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Administrative Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Revolving Loan Commitment. The requested
Revolving Loan Commitment Increase shall be allocated among the Lenders willing
to participate therein and the Assuming Lenders in such amounts as are agreed
between the Borrower and the Administrative Agent.
(c)    On each Revolving Loan Commitment Increase Date, each Assuming Lender
shall become a Lender party to this Agreement as of such Revolving Loan
Commitment Increase Date and the Revolving Loan Commitment of each Increasing
Lender for such requested Revolving Loan Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.06(b)) as of such Revolving Loan Commitment
Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Revolving Loan Commitment Increase Date the
following, each dated such date:
(i)    a consent of the Guarantors;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Borrower; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Loan Commitment in a writing satisfactory to the Borrower and
the Administrative Agent.
On each Revolving Loan Commitment Increase Date, upon fulfillment of the
conditions set forth in Section 2.06(a) and in the immediately preceding
sentence of this Section 2.06(c), the Administrative Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) and the Borrower
of the occurrence of the Revolving Loan Commitment Increase to be effected on
such Revolving Loan Commitment Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date. With respect to a Revolving Loan Commitment
Increase, if any Revolving Loans are outstanding on such Revolving Loan
Commitment Increase Date, the Revolving Lenders immediately after effectiveness
of such Revolving Loan Commitment Increase shall purchase and assign at par such
amounts of the Revolving Loans outstanding at such time as the Administrative
Agent may require such that each Revolving Lender holds its pro rata share of
all Revolving Loans outstanding after giving effect to all such assignments.


-64-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




ARTICLE III    
ACCOUNTS AND RESERVES
Section 3.01    Deposits to Collections Account.
(a)    The Borrower shall cause the Manager to deposit all Collections with
respect to the Wholly Owned Opcos (other than any Wholly Owned Opco that was an
Inverted Lease Opco before it was a Wholly Owned Opco) into a Wholly Owned Opco
Deposit Account.
(b)    The Borrower shall cause the Manager to transfer any amounts deposited
into a Wholly Owned Opco Deposit Account on a daily basis into the Collections
Account, subject to a maximum retention amount for each such Wholly Owned Opco
Deposit Account equal to $50,000. At the time that each Wholly Owned Opco (other
than any Wholly Owned Opco that was an Inverted Lease Opco before it was a
Wholly Owned Opco) is acquired pursuant to Section 2.05, the amount on deposit
therein shall be no less than $50,000.
(c)    The Borrower shall, and shall cause the Tax Equity Holdcos, Wholly Owned
Holdcos and the Inverted Lease Opcos, to deposit all Collections received by it
directly into the Revenue Account (other that any distributions received in
respect of the proceeds of Excluded Property, as evidenced by documentation
reasonably acceptable to the Administrative Agent).
(d)    The Borrower shall cause all amounts in the Collection Account on each
Calculation Date to be swept into the Revenue Account on the third Business Day
after such Calculation Date (or if such Calculation Date is not a Business Day,
on the third Business Day after the Business Day next succeeding such
Calculation Date).
(e)    The Borrower shall cause each Operator to maintain any General Account
with an Acceptable Bank.
ARTICLE IV    
ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS
Section 4.01    Payments.
(a)    At least three (3) Business Days prior to each Payment Date, the Borrower
shall deliver, or cause Manager to deliver, to the Administrative Agent,
Collateral Agent and Depository Bank, a Transfer Date Certificate in the form
attached as Exhibit A to the Depository Agreement. All withdrawals and transfers
will be made based upon the information provided in the Transfer Date
Certificate.
(b)    Payments Generally. All payments to be made by the Borrower shall be made
free and clear of any Liens and without restriction, condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise provided
below, all payments made with respect to the Loans on each Payment Date shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 12:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its pro
rata share of the principal amount paid according to the outstanding principal
amounts of the Revolving Loans held by the


-65-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Lenders (or other applicable share of such payment as expressly provided herein)
in like funds as received by wire transfer to such Lender’s Lending Office. Upon
any Assuming Lender becoming a Lender hereunder as a result of a Revolving Loan
Commitment Increase pursuant to Section 2.06, and upon the Administrative
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Revolving Loan Commitment Increase Date, the Administrative Agent shall make all
payments hereunder in connection therewith to the Assuming Lender. All payments
received by the Administrative Agent after 12:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be. Unless and until [***].
Section 4.02    Optional Prepayments. The Borrower (or Sponsor on Borrower’s
behalf) may, upon irrevocable written notice to the Administrative Agent at any
time or from time to time, voluntarily prepay Loans in whole or in part in
minimum amounts of not less than $1,000,000 (or, in the case of the Revolving
Loans, such lesser amount as may be outstanding) without premium or penalty;
provided that such notice must be received by the Administrative Agent not later
than 11:00 a.m. three (3) Business Days (or such shorter period as is acceptable
to the Administrative Agent) prior to any date of prepayment. Each such notice
shall specify the date and amount of such prepayment. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s pro rata share of such prepayment. Upon giving of the
notice, the Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Loan shall be accompanied by all accrued but unpaid interest on
the principal amount prepaid. Each prepayment shall be paid to the Lenders in
accordance with their respective pro rata share of the outstanding principal
amount of such Loan. Revolving Loans prepaid pursuant to this Section 4.02 may
be re-borrowed during the Availability Period in accordance with Section 2.01.
Section 4.03    Mandatory Principal Payments. The Borrower shall make the
following mandatory prepayments on the Loans:
(a)    On (x) in the case of clause (i), on the date of receipt thereof and (y)
in the case of clause (ii), on the Payment Date following the date of receipt
thereof, the Borrower shall apply towards the mandatory prepayment of the Loans
in accordance with Section 4.04, 100% of the Net Available Amount of all
proceeds in cash and cash equivalents (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) to the Borrower or any other Loan
Party from:
(i)    without limitation to Article X, the issuance or incurrence of any
Indebtedness by any Relevant Party (other than as permitted to be incurred
pursuant to Section 7.01 of this Agreement); and
(ii)    the sale, assignment or other disposition of any Asset of a Relevant
Party (other than (A) ordinary course sales of power or the leasing of a
photovoltaic system pursuant to the Customer Agreements, (B) PBI Payments, (C)
the sale of Excluded Property,


-66-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(D) a sale or assignment of an Asset that is a Customer Prepayment Event or (E)
a sale or assignment that is a Permitted Fund Disposition).
(b)    On each Payment Date during the Availability Period, the Borrower shall,
to the extent of amounts available pursuant to Section 4.02(b)(iv)(A) of the
Depository Agreement, prepay the Revolving Loans in an amount that, when applied
in accordance with Section 4.04, causes the aggregate principal amount of the
Revolving Loans outstanding on such Payment Date to be not greater than the
Available Borrowing Base calculated as of the Calculation Date immediately
preceding such Payment Date. If the aggregate principal amount of the Revolving
Loans outstanding on the last day of the Availability Period exceeds the
Available Borrowing Base calculated as of such last day (such excess, the
“Excess Amount”), the Borrower shall on each Payment Date after the Availability
Period, to the extent of amounts available pursuant to Section 4.02(b)(iv)(A) of
the Depository Agreement, prepay the Revolving Loans in an amount that, when
applied in accordance with Section 4.04, causes such excess to be paid.
(c)    If the aggregate principal amount of the Revolving Loans as of three
consecutive Calculation Dates during the Availability Period has exceeded the
Available Borrowing Base for each such Calculation Date, on the Payment Date
occurring after the third such Calculation Date, the Borrower shall prepay the
Revolving Loans in an amount that, when applied in accordance with Section 4.04,
causes the aggregate principal amount of the Revolving Loans outstanding on such
date to be not greater than the Available Borrowing Base calculated as of the
Calculation Date immediately preceding such Payment Date. If the Borrower has
not repaid the Revolving Loans in an amount equal to the Excess Amount in
accordance with Section 4.02(b)(iv)(A) of the Depository Agreement as of the
third Payment Date following the last day of the Availability Period, the
Borrower shall prepay, on such third Payment Date, the Revolving Loans in an
amount equal to any portion of the Excess Amount not theretofore paid pursuant
to Section 4.02(b)(iv)(A) of the Depository Agreement.
(d)    On the date of each Permitted Fund Disposition, the Borrower shall, as a
condition to such Permitted Fund Disposition, (1) prepay (i) the Revolving Loans
in accordance with Section 4.04 in an amount equal to the excess (if positive)
of (x) the aggregate principal amount of the Revolving Loans outstanding as of
such date over (y) the Available Borrowing Base calculated after giving effect
to such Permitted Fund Disposition and (ii) the LC Loans in full and (2) pay any
Swap Termination Payments due in connection with the repayment of Revolving
Loans in connection with such Permitted Fund Disposition.
(e)    On each Payment Date during an Early Amortization Period, the Borrower
shall apply towards the mandatory prepayment of the Loans in accordance with
Section 4.04, 100% of the amounts available therefor in the Revenue Account and
the Distribution Trap Account after giving effect to all prior withdrawals and
transfers pursuant to Sections 4.02(b) and 4.02(e) of the Depository Agreement.
(f)    On each Payment Date occurring after the end of the Availability Period,
the Borrower shall apply towards the mandatory prepayment of the Loans in
accordance with Section 4.04, an amount determined by multiplying [***] by the
present value of the reduction of future Collections resulting from or
attributable to each Customer Prepayment Event occurring during the


-67-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




calendar quarter ending on the immediately prior Calculation Date (disregarding
any proceeds received in respect of such Customer Prepayment Event and assuming
that no future Collections will be received in respect of any Event of Loss
Project, Defaulted Project or a Project in respect of which an Ineligible
Customer Reassignment has occurred) discounted at a rate of [***]; provided
that, notwithstanding anything to the contrary herein, the Sponsor may, but
shall not be required to, contribute capital to the Borrower to satisfy its
prepayment obligations under this Section 4.03(f).
(g)    Concurrently with any prepayment of the Loans pursuant to Section
4.03(a), Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net cash proceeds or other amounts to be prepaid, as the case may be. In the
event that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
(h)    On each Payment Date after the end of the Availability Period, at the
same time as a Transfer Date Certificate is provided prior to such Payment Date,
Borrower shall provide to Administrative Agent a Customer Prepayment Event
Certificate. The Administrative Agent may notify the Borrower in writing of any
suggested corrections, changes or adjustments to a Transfer Date Certificate
that are not inconsistent with the terms of this Agreement.
Section 4.04    Application of Prepayments. Amounts prepaid pursuant to Section
4.02 or Section 4.03 (other than payments in respect of the Excess Amount in
accordance with Section 4.03(b) or Section 4.03(c) which are applied directly to
such Excess Amount) shall be applied (1) first, on a pro rata basis to (A) the
outstanding Revolving Loans and, if the Availability Period has expired, to be
applied pro rata to remaining scheduled installments thereof pursuant to the
most recent Amortization Schedule and (B) all early termination payments due and
payable to the Secured Hedge Providers on any partial early termination of a
Secured Interest Rate Hedging Agreement required to be made in connection with
such prepayment and (2) second, on a pro rata basis, to prepay any outstanding
LC Loans. Any Letter of Credit outstanding after payment of the Loans in full
and cancellation of the Commitments shall be cancelled
Section 4.05    Payments of Interest and Principal.
(a)    Subject to the provisions of Section 4.05(b) below, each Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the Applicable Interest Rate.
(b)    If (i) any amount payable by the Borrower under any Loan Document is not
paid when due, whether at stated maturity, by acceleration or otherwise or
(ii) an Event of Default occurs pursuant to Section 10.01(e) or Section
10.01(f), all outstanding Obligations shall thereafter bear interest (including
post-petition interest in any proceeding under any Debtor Relief Law), payable
on demand, at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
defaulted amount shall have been paid in full shall have been waived (as
applicable). Payment or acceptance of the increased rates of


-68-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




interest provided for in this Section 4.05(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of any Secured Party.
(c)    Interest on each Loan shall be due and payable in arrears (i) on each
Payment Date, (ii) on the Maturity Date, (iii) upon prepayment of any Loans in
accordance with Section 4.03 and (iv) at maturity (whether by acceleration or
otherwise), provided, that interest payable pursuant to Section 4.05(b) shall be
payable on demand. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    On each Payment Date following the expiration of the Availability Period,
the Borrower shall pay principal then due on the Loans in accordance with the
most recent Amortization Schedule.
(e)    To the extent not previously paid, the Borrower shall repay to the
Administrative Agent, for the account of the Revolving Lenders, each Revolving
Loan in full, together with all accrued and unpaid interest thereon and fees and
costs and other amounts due and payable under the Loan Documents with respect to
such Revolving Loans, on the Maturity Date.
(f)    To the extent not previously paid from cash applied on a Payment Date
pursuant to the Depository Agreement, the Borrower shall repay to the
Administrative Agent, for the account of the LC Lenders, each LC Loan in full,
together with all accrued and unpaid interest thereon and fees and costs and
other amounts due and payable under the Loan Documents with respect to such LC
Loans, on the Maturity Date.
Section 4.06    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Revolving Lender pro rata to their Revolving Loan Commitments, the
Revolving Loan Commitment Fee, payable quarterly in arrears on (i) each Payment
Date and (ii) the final day of the Availability Period.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of each LC Lender pro rata to their LC Commitments, the LC Commitment Fee,
payable quarterly in arrears on (i) each Payment Date and (ii) the final day of
the LC Availability Period.
(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each LC Lender pro rata to their participation in any Letter of Credit,
letter of credit fees equal to (1) the Applicable Margin times (2) the average
aggregate daily maximum amount available to be drawn under all such Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination), payable
quarterly in arrears on (i) each Payment Date and (ii) the last day of the LC
Availability Period.
(d)    The Borrower agrees to pay directly to Issuing Bank, for its own account,
such documentary and processing charges for any issuance, amendment, transfer or
payment of a Letter of Credit as are in accordance with Issuing Bank’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be.


-69-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(e)    The Borrower agrees to pay the Lender the fees in accordance with the Fee
Letters.
(f)    In addition to any of the foregoing fees, the Borrower agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon
between the Borrower and the applicable Agent.
Section 4.07    Expenses, etc.
(a)    The Borrower agrees to pay to the Secured Parties (i) all reasonable and
documented out-of-pocket costs and expenses in connection with the preparation,
execution, and delivery of this Agreement and the other documents to be
delivered hereunder or in connection herewith, including the reasonable and
documented third-party fees and out-of-pocket expenses of their counsel, its
insurance consultant, any independent engineers and other advisors or
consultants retained by it), (ii) all reasonable and documented costs and
expenses in connection with any actual or proposed amendments of or
modifications of or waivers or consents under this Agreement or the other Loan
Documents, including in each case the reasonable and documented fees and
out-of-pocket expenses of counsel with respect thereto; provided, that, at the
request of the Borrower, the Administrative Agent shall consult with the
Borrower at its request regarding the estimated amount of expenses that would be
incurred, (iii) all Additional Expenses and (iv) all costs and expenses
(including fees and expenses of counsel) incurred by any Secured Party (for the
account of such Secured Party), if any, in connection with any restructuring or
workout proceedings (whether or not consummated) and the other documents
delivered thereunder or in connection therewith.
(b)    The Borrower agrees to timely pay in accordance with applicable Law any
and all present or future stamp, transfer, recording, filing, court, documentary
and other similar Taxes payable in connection with the execution, delivery,
filing, recording of, from the receipt or perfection of a security interest
under, or otherwise with respect to, any of the Loan Documents, and agrees to
save the Lenders and the Agents harmless from and against any liabilities with
respect to or resulting from any delay in paying or any omission to pay such
Taxes, in each case, as the same are incurred.
(c)    Once paid, all fees or other amounts or any part thereof payable under
this Agreement, the other Loan Documents or the transactions contemplated hereby
or thereby shall not be refundable under any circumstances, regardless of
whether any such transactions are consummated. All fees and other amounts
payable hereunder shall be paid in Dollars and in immediately available funds.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 4.07(a) or Section
4.08 to be paid by it to the Agents (or any sub-Agent thereof) or any Related
Party, and without limitation of the obligations of the Borrower and such
Related Parties to pay such amounts, each Lender severally agrees to pay to each
Agent (or any such sub-Agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on such Lender’s
percentage of the Commitments, Loans and LC Exposure outstanding) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further, that the unreimbursed expense or indemnified


-70-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent (or any such sub-Agent) in its
capacity as such, or against any Related Party, acting for such Agent (or any
such sub-Agent) in connection with such capacity. The obligations of the Lenders
hereunder to make payments pursuant to this Section 4.07(d) are several and not
joint. The failure of any Lender to make any payment under this Section 4.07(d)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its payment under
this Section 4.07(d). Each Lender’s obligation under this Section 4.07(d) shall
survive the resignation or replacement or removal of any Agent or any assignment
of rights by or replacement of a Lender, the termination of the Commitments and
the satisfaction or discharge of all other Obligations.
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Borrower, any Secured Party nor any of their
respective Affiliates shall assert, and each of them hereby waives and
acknowledges, that no other Person shall have any claim against any Indemnitee,
the Borrower or any of the Borrower’s Affiliates on any theory of liability, for
(i) any special, indirect, consequential or punitive losses or damages (as
opposed to direct or actual losses or damages) or (ii) any loss of profit,
business, or anticipated savings (such losses and damages set out in the
foregoing clauses (i) and (ii), collectively, the “Consequential Losses”), in
each case arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that nothing contained in this Section 4.07(e) shall limit the
Borrower’s indemnity and reimbursement obligations under Section 4.08 or the
obligations of each Lender under Section 4.07(d) in respect of any third party
claims made against any Indemnitee with respect to Consequential Losses of such
third party, Section 4.09 and Section 4.11. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through internet, telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for any
such damages resulting from any material breach by such Indemnitee of this
Agreement or the other Loan Documents or that otherwise results from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction which has become non-appealable.
(f)    Payments. All amounts due under this Section 4.07 or Section 4.08 shall
be payable on the immediately succeeding Payment Date after demand therefor.
(g)    [***]
Section 4.08    Indemnification.
(a)    Without limiting any other rights which any such Person may have
hereunder or under applicable Law, the Borrower hereby agrees to indemnify the
Agents, the Lenders, each other Secured Party and each Related Party of any of
the foregoing Persons (each of the foregoing Persons being individually called
an “Indemnitee”), from and against any and all damages, losses, claims,
liabilities and related costs and expenses (other than any Taxes expressly
addressed elsewhere in this Agreement), including, but not limited to,
reasonable and documented attorneys’


-71-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




fees and disbursements (all of the foregoing being collectively called
“Indemnified Amounts”) arising out of or relating to:
(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly with the proceeds of the Loans;
(ii)    the execution or delivery of this Agreement, any other Loan Document or
any Transaction Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby;
(iii)    any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit);
(iv)    the grant to the Administrative Agent or the Collateral Agent for the
benefit of, or to any of, the Secured Parties of any Lien on the Collateral or
in any other Property of the Borrower or any other Person or any membership,
partnership or equity interest in the Borrower or any other Person and the
exercise by the Agents (or the other Secured Parties) of their rights and
remedies (including foreclosure) under any Collateral Document;
(v)    the breach of any representation or warranty made by or on behalf of any
Relevant Party or the Manager (to the extent that the Manager is an Affiliate of
the Borrower) set forth in this Agreement or the other Loan Documents, or in any
other report or certificate delivered by any Relevant Party or the Manager or
any of their Affiliates pursuant hereto or thereto, which shall have been false
or incorrect in any material respect when made or deemed made;
(vi)    the failure by any Relevant Party or the Manager (to the extent that the
Manager is an Affiliate of the Borrower) to comply in any material manner with
any of the Loan Documents or any applicable Law, or the non-conformity of any
Project with any such applicable Law;
(vii)    the failure of the Operator and the Manager (to the extent that the
Operator or Manager, as applicable, is an Affiliate of the Borrower), as
applicable, to operate the Projects in accordance with the applicable standard
set forth in each O&M Agreement or the Management Agreement, as applicable, or
to perform its duties in a good and workmanlike manner consistent with Prudent
Industry Practice;
(viii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of a Relevant Party or a counterparty to a Portfolio Document to any
payment under any Portfolio Document based on such Portfolio Document not being
a legal, valid and binding obligation of such Relevant Party or counterparty, as
applicable, enforceable against it in accordance with its terms;


-72-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ix)    any investigation, proceeding, claim or action commenced or brought by
or before any Governmental Authority or related to any Transaction Document;
(x)    the failure of any Relevant Party or any of their Affiliates to comply
with all consumer leasing and protection Laws applicable to any of the Projects
or Portfolio Documents;
(xi)    any and all broker’s or finder’s fees claimed to be due in connection
with the issuance of the Loans;
(xii)    any recapture of a Grant or ITC, inclusive of any penalties, interest
or other premiums due in respect thereof;
(xiii)    any amounts required to be repaid or returned by a Relevant Party in
respect of any Excluded Property, inclusive of any penalties, interest or other
premiums due in respect thereof;
(xiv)    any of the items listed in Schedule 5.10 or Schedule 5.11;
(xv)    any actual or alleged presence or release of Hazardous Materials by a
Loan Party or with respect to a Project or any of the Borrower’s properties; or
(xvi)    any claims by a Tax Equity Class A Member against the applicable Tax
Equity Holdco, Tax Equity Opco or any other Person (including under an
indemnity);
but excluding Indemnified Amounts to the extent finally determined by a judgment
of a court of competent jurisdiction that has become non-appealable to have
resulted from gross negligence or willful misconduct on the part of such
Indemnitee; provided, that notwithstanding the foregoing, the Borrower shall not
be required to indemnify any Indemnitee for legal fees or expenses of more than
one counsel, plus any additional local counsel that may be required or any other
additional counsel that may be required due to an actual or potential conflict
of interest, the availability of other defenses or the risk of criminal
liability (including criminal fines or penalties) being incurred, to such
Indemnitee. The Borrower’s obligations under this Section 4.08 shall survive the
resignation or replacement or removal of any Agent or any assignment of rights
by or replacement of a Lender, the termination of the Commitments and the
satisfaction or discharge of all other Obligations.
(b)    The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee, unless such settlement
(i) seeks only monetary damages and does not seek any injunctive or other relief
against an Indemnitee, (ii) includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(iii) does not include a statement as to or an admission of fault, culpability,
or a failure to act by or on behalf of such Indemnitee.
Section 4.09    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


-73-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law (which, for purposes of this Section
4.09, shall include FATCA). If any applicable Law (as determined in the good
faith discretion of the Administrative Agent or the Borrower, as applicable,
taking into account the information and documentation delivered pursuant to
Section 4.09(e) below) requires the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding.
(ii)    If the Administrative Agent or the Borrower are required to deduct or
withhold any Tax described in Section 4.09(a)(i) and must timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the applicable Law, and if the Tax is an Indemnified Tax, then, the sum
payable by the Borrower shall be increased as necessary so that after the
deduction or withholding (including deductions or withholdings applicable to
additional sums payable under this Section 4.09) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. § The Borrower shall and does hereby indemnify each
Recipient, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.09(c)) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (which, for
the purposes of this Section 4.09, shall include the Issuing Bank) (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall and does hereby indemnify the Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 4.09(c)(ii) below.
(i)    Each Lender shall and does hereby severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) each
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified such Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) each Agent and the Borrower, as applicable, against any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.05(d)
relating to the maintenance of a Participant Register and


-74-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(z) each Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by such
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by such Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes such Agent to set off and apply any and all amounts at
any time owing to such Lender, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or any Agent, as the
case may be, after any payment of Taxes by the Borrower or by such Agent to a
Governmental Authority as provided in this Section 4.09, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.09(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, each Lender agrees
that on the Closing Date or any other date after the Closing Date such Lender
becomes a party to this Agreement, and from time to time thereafter upon
reasonable request, it will deliver to each of the Borrower and the
Administrative Agent either:
(A)    any Lender that is a U.S.  Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS


-75-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to (a) the Closing Date or (b) such other date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), in the
case of clause (b) to the extent it is legally entitled to do so, whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed original of IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, and/or (y) with respect to any other applicable payments under
any Loan Document, an executed original of IRS Form W-8BEN or IRS Form W-8BEN-E
(whichever is applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    an executed original of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) an executed
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of section 881(c)(3)(A) of the
Code, a ”10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed original of IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, (x) an
executed original of IRS Form W-8IMY, accompanied by one or more of the
following executed forms from each of the Foreign Lender's direct or indirect
partners/members, or Participants, or any Participant's direct or indirect
partners/ members, as appropriate: IRS Form W-8ECI, IRS Form W-8BEN, or IRS
Form W-8BEN-E (whichever is applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-8IMY, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable, and (y) a withholding statement to the extent one is required by the
Code; provided that if the Foreign Lender is a partnership for U.S. federal
income tax purposes and one


-76-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




or more direct or indirect partners/members of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender shall provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4;
(C)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to (a) the Closing Date or (b) such other date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), in the
case of clause (b) to the extent it is legally entitled to do so, executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.09 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.09, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 4.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred


-77-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




by such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 4.09(f), in no event will the
applicable Recipient be required to pay any amount to the Borrower pursuant to
this Section 4.09(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
4.09(f) shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(g)    OID. The Borrower and the Lenders agree (i) that the Loans are to be
treated as indebtedness of the Borrower for U.S. federal income tax purposes,
(ii) to the extent that the Borrower or a Governmental Authority determines that
the Loans were made with original issue discount (“OID”) for U.S. federal income
tax purposes, to report such OID as interest expense and interest income,
respectively, in accordance with sections 163(e)(1) and 1272(a)(1) of the Code,
(iii) not to file any tax return, report or declaration inconsistent with the
foregoing, and (iv) any OID shall constitute principal for all purposes under
this Agreement. The inclusion of this Section 4.09(g) is not an admission by any
Lender that it is subject to United States taxation.
(h)    Survival. Each party’s obligations under this Section 4.09 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 4.10    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.11(d), or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender, pursuant to Section 4.09, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.09 or Section 4.11(d) (as the case may be), in the future,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.11(d), or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender, or any Governmental Authority for the account of any
Lender, pursuant to Section 4.09 and, in each


-78-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.10(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.05), all of its interests, rights (other than its existing rights to payments
pursuant to Section 4.11 or Section 4.09) and obligations under this Agreement
and the related Loan Documents (other than any Secured Interest Rate Hedging
Agreement) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.05;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding Obligations owed (including all principal of its Loans, accrued
interest thereon, accrued fees and all other amounts) to it hereunder and under
the other Loan Documents (including any amounts under Section 4.11(f)) from the
assignee (to the extent of such Obligations) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.11(d) or payments required to be made pursuant to
Section 4.09, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
In the event the replaced Lender (or an Affiliate of such Lender) is party to
any Secured Interest Rate Hedging Agreement, then the replaced Lender (or
Affiliate of such Lender) (the “Replaced Hedge Provider”) under such Secured
Interest Rate Hedging Agreement may elect to (A) terminate such Secured Interest
Rate Hedge Agreement in accordance with its terms or (B) require the Borrower to
cause the novation of such Secured Interest Rate Hedging Agreement so that the
entire notional amount set forth in the original Secured Interest Rate Hedging
Agreement is subject to the novated Secured Interest Rate Hedging Agreements
with the Eligible Assignee referred to above (or an Affiliate of such Eligible
Assignee) (the “Replacement Hedge Provider); provided, however, that in the
event of any novation the Replacement Hedge Provider and transaction
documentation must be acceptable to the Replaced Hedge Provider in its sole
discretion and the Borrower shall be responsible for all additional costs
resulting from any assignment or novation of any Secured Interest Rate Hedging
Agreement under this clause (b), including any fees or additional credit or
other margins (such costs, fees and margins to be reasonably acceptable to the
Administrative Agent) and, to the extent of any mark-to-market payment, the
Replaced Hedge Provider shall determine any amounts payable to or by it in
respect of the assignment as if an “Additional Termination Event” occurred under
the Secured Interest Rate Hedging Agreement with the Borrower as the sole
Affected Party (as defined therein).


-79-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4.11    Change of Circumstances.
(a)    Market Disruption.
(i)    If a Market Disruption Event occurs in relation to a LIBO Loan for any
Interest Period, then the rate of interest on each Lender's participation in
that Loan for that Interest Period shall be the percentage rate per annum which
is the sum of:
(A)    the Applicable Margin; and
(B)    the percentage rate per annum notified to the Administrative Agent by
that Lender, as soon as practicable and in any event not later than five
(5) Business Days before interest is due to be paid in respect of that Interest
Period (or such later date as may be acceptable to the Administrative Agent), as
the cost to that Lender of funding its participation in that Loan from whatever
source(s) it may reasonably select.
(ii)    In relation to a Market Disruption Event under paragraph (iii)(B) below,
if the percentage rate per annum notified by a Lender pursuant to
paragraph (i)(B) above shall be less than LIBOR or if a Lender shall fail to
notify the Administrative Agent of any such percentage rate per annum, the cost
to that Lender of funding its participation in the relevant Loan for the
relevant Interest Period shall be deemed, for the purposes of paragraph (i)
above, to be LIBOR.
(iii)    In this Agreement “Market Disruption Event” means (A) at or about noon
(London time) on the Quotation Day for the relevant Interest Period, LIBOR is to
be determined by reference to the Reference Banks and none or only one of the
Reference Banks supplies a rate to the Administrative Agent to determine LIBOR
for dollars for the relevant Interest Period, or (B) at 5 p.m. on the Business
Day immediately following the Quotation Day for the relevant Interest Period,
the Administrative Agent receives notifications from a Lender or Lenders (whose
participations in the relevant Loan exceed thirty-five percent (35%) of that
Loan) that the cost to it of obtaining matching deposits in the London interbank
market would be in excess of LIBOR.
(iv)    If a Market Disruption Event shall occur, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof.
(b)    Alternative basis of interest or funding. If a Market Disruption Event
occurs and the Administrative Agent or the Borrower so requires, the
Administrative Agent and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest. Any alternative basis agreed pursuant to
the immediately preceding sentence shall, with the prior consent of all the
Lenders and the Borrower, be binding on all Parties. In the event that no
substitute basis is agreed at the end of the


-80-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




thirty day period, the rate of interest shall continue to be determined in
accordance with the terms of this Agreement (including Section 4.11(a)).
(c)    Illegality.
(i)    Subject to Section 4.11(c)(ii) below, if, at any time, any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining or continuation of its
Loans has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), (A) that Lender shall promptly notify the Administrative
Agent upon becoming aware of that event, (B) upon the Administrative Agent
notifying the Borrower, the Commitment of that Lender will be immediately
cancelled, and (C) the Borrower shall repay that Lender’s participation in the
Loan on the last day of the Interest Period occurring after the Administrative
Agent has notified the Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by law).
(ii)    Notwithstanding any other provision of this Agreement, if any Change of
Law shall make it unlawful for any Lender to make or maintain a LIBO Loan or to
give effect to its obligations as contemplated hereby with respect to any LIBO
Loan, then, by written notice to the Borrower and to the Administrative Agent:
(A)    such Lender may declare that LIBO Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be
continued), whereupon any request for a Borrowing (or any continuation of a
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for a Base Rate Loan (or a continuation of a LIBO Loan as a
Base Rate Loan), unless such declaration shall be subsequently withdrawn; and
(B)    such Lender may require that all outstanding LIBO Loans made by it be
converted to Base Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided below.
(iii)    In the event any Lender shall exercise its rights under clauses (A) or
(B) above, all payments and prepayments of principal that would otherwise have
been applied to repay the LIBO Loans that would have been made by such Lender or
the converted LIBO Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such LIBO Loans. For purposes of this clause (ii), a notice to the Borrower
by any Lender shall be effective as to each LIBO Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such LIBO Loan
(which shall be a Payment Date); in all other cases such notice shall be
effective on the date of receipt by the Borrower.


-81-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(iv)    [***]
(d)    Increased Costs. If any Change of Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (except any reserve
requirement reflected in the LIBO Rate) against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender or any
Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
(e)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change of Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change of Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(f)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender Party, upon written request by such Lender
Party (which request shall set forth the basis for requesting such amounts), for
all losses, expenses and liabilities (including any interest paid or payable by
such Lender to lenders of funds borrowed by it to make or carry its Loans and
any loss, expense or liability sustained by such Lender in connection with


-82-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (whether as a
result of the failure to satisfy any applicable conditions or otherwise other
than a default by such Lender) a borrowing of any Loan (other than a Base Rate
Loan) does not occur on a date specified therefor in a Borrowing Notice; (ii) if
any prepayment or other principal payment of any of its Loans (other than a Base
Rate Loan) occurs on a date prior to the last day of an Interest Period
applicable to that Loan; or (iii) if any prepayment of any of its Loans (other
than a Base Rate Loan) is not made on any date specified in a notice of
prepayment given by Borrower.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Agent and each Lender Party that
the statements set forth in this Article V are true, correct and complete in all
respects as of (i) the Closing Date, (ii) the date of each borrowing of
Revolving Loans under Section 2.01, (iii) the date of each issuance, extension
or increase of the Stated Amount of the Letter of Credit during the Availability
Period pursuant to Section 2.02, (iv) the date of each request by the Borrower
for a Revolving Loan Commitment Increase pursuant to Section 2.06(a) or (v) each
Revolving Loan Commitment Increase Date.
Section 5.01    Organization, Powers, Capitalization, Good Standing, Business.
(a)    Organization and Powers. Each Relevant Party is duly organized, validly
existing and in good standing under the Laws of its state of formation. Each
Relevant Party has all requisite power and authority to own and operate its
properties, to carry on its businesses as now conducted and proposed to be
conducted. Each Relevant Party has all requisite power and authority to enter
into each Transaction Document to which it is a party and to perform the terms
thereof.
(b)    Qualification. Each Relevant Party is duly qualified and in good standing
in each state or territory where necessary to carry on its present businesses
and operations, except in jurisdictions in which the failure to be qualified and
in good standing could not reasonably be expected to have a Material Adverse
Effect.
Section 5.02    Authorization of Borrowing, etc.
(a)    Authority. The Borrower has the power and authority to incur, and the
Loan Parties have the power and authority to guarantee, the Indebtedness
represented by the Loans, the Secured Hedging Obligations and the Loan
Documents. The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary limited
liability company or other action, as the case may be, on behalf of such Loan
Party.
(b)    No Conflict. The execution, delivery and performance by each Relevant
Party of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated thereby do not and will not: (1) conflict with
or result in a violation or breach of the terms of (x) its certificate of
formation, limited liability company agreement, operating agreement or other
organizational documents, as the case may be; (y) any provision of material Law
applicable


-83-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




to it or (z) any order, judgment or decree of any Governmental Authority binding
on it or any of its material properties; (2) result in a material breach of or
constitute (with due notice or lapse of time or both) a material default under
the Transaction Documents or any other material contractual obligation binding
upon a Relevant Party or its material properties; or (3) result in or require
the creation or imposition of any Lien upon its assets (other than the Liens
created under the Collateral Documents).
(c)    Consents. The execution and delivery by each Relevant Party of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority or any other Person (including any Tax Equity Class A
Member) which has not been obtained or made, and each such consent or approval
is in full force and effect, in each case, other than consents, approvals,
registrations, notices or other action which, if not obtained or made, could not
reasonably be expected to have a Material Adverse Effect.
(d)    Binding Obligations. Each of the Transaction Documents to which a
Relevant Party is a party has been duly executed and delivered by such Relevant
Party thereto and is the legally valid and binding obligation of such Relevant
Party, enforceable against it, in accordance with its respective terms, subject
to bankruptcy, insolvency, moratorium, reorganization and other similar Laws
affecting creditor’s rights.
Section 5.03    Title to Membership Interests.
(a)    The Borrower is the sole member of each of the Wholly Owned Holdcos and
the Tax Equity Holdcos and shall have good and valid legal and beneficial title
to all of the Membership Interests issued by such entities, free and clear of
all Liens other than Permitted Liens. All of such issued and outstanding
Membership Interests have been duly authorized and validly issued and are owned
of record and beneficially by the Borrower and were not issued in violation of
any preemptive right. There are no voting agreements or other similar agreements
with respect to the Membership Interests.
(b)    Each Tax Equity Holdco has good and valid legal and beneficial title to
all of the Tax Equity Class B Membership Interests and the Inverted Lease Opco
Membership Interests in the applicable Tax Equity Opco held by it, free and
clear of all Liens other than Permitted Liens. Each Wholly Owned Holdco has good
and valid legal and beneficial title to all of the Wholly Owned Opco Membership
Interests in the applicable Wholly Owned Opcos held by it, free and clear of all
Liens other than Permitted Liens. All of the issued and outstanding Tax Equity
Class B Membership Interests and Inverted Lease Opco Membership Interests have
been duly authorized and validly issued and are owned of record and beneficially
by the applicable Tax Equity Holdco and were not issued in violation of any
preemptive right. All of the issued and outstanding Wholly Owned Opco Membership
Interests have been duly authorized and validly issued and are owned of record
and beneficially by the applicable Wholly Owned Holdco and were not issued in
violation of any preemptive right. There are no voting agreements or other
similar agreements with respect to the Tax Equity Class B Membership Interests,
the Inverted Lease Opco Membership Interests or the Wholly Owned Opco Membership
Interests.


-84-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    The Pledgor is the sole member of the Borrower and has good and valid
legal and beneficial title to all of the Borrower Membership Interests, free and
clear of all Liens other than Permitted Liens. All of the issued and outstanding
Borrower Membership Interests have been duly authorized and validly issued and,
as of the Closing Date, are owned of record and beneficially by Pledgor and were
not issued in violation of any preemptive right. There are no voting agreements
or other similar agreements with respect to the Borrower Membership Interests.
(d)    There are no outstanding options, warrants or rights for conversion into
or acquisition, purchase or transfer of any of the Membership Interests. Except
for (i) the call rights of the Tax Equity Holdcos under the Tax Equity
Documents, with respect to the membership interests of the Tax Equity Class A
Members in the Tax Equity Opcos, there are no outstanding options, warrants or
rights for conversion into or acquisition, purchase or transfer of any of the
membership interests in a Partnership Flip Opco. There are no agreements or
arrangements for the issuance by any Relevant Party of additional equity
interests.
(e)    Schedule 5.03(e) accurately sets forth the ownership structure of the
Relevant Parties underneath the Sponsor. The Borrower has no subsidiaries other
than as shown on Schedule 5.03(e), in each case, as such schedule shall be
updated pursuant to Section 2.05(e) or by an Authorized Officer of the Borrower
in each Permitted Fund Disposition Certificate.
(f)    Schedule 5.03(f) sets forth the name and jurisdiction of incorporation or
formation of each Loan Party and the Tax Equity Opcos and the percentage of each
class of Capital Stock owned by any Loan Party, as such schedule shall be
updated pursuant to Section 2.05(e) or by an Authorized Officer of the Borrower
in each Permitted Fund Disposition Certificate.
Section 5.04    Governmental Authorization; Compliance with Laws.
(a)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Relevant Party of this Agreement or
any other Transaction Document, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents or (iv) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to this
Agreement or the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 5.04, all of which have been
duly obtained, taken, given or made and are in full force and effect as of the
Closing Date.
(b)    Each of the Sponsor and the Relevant Parties is, and the business and
operations of each such Person and its development, construction and operation
of the Projects are, and always have been, conducted in all respects in
compliance with all material Laws (including, without limitation, laws with
respect to consumer leasing and protection but not including Environmental Laws
which are addressed under Section 5.16), and none of Sponsor or any Relevant
Party has received written notice from any Governmental Authority of an actual
or potential violation of any such Laws, except as does not constitute or could
not reasonably be expected to constitute a Material Adverse Effect.


-85-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.05    Solvency. No Loan Party has entered into any Loan Document with
the actual intent to hinder, delay, or defraud any creditor. After giving effect
to the issuance of the Loans (and the use of proceeds thereof), the fair
saleable value of the Loan Parties’ assets, taken as a whole, exceeds and will,
immediately following the making of any Loans, exceed the Loan Parties’ total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent obligations. The fair saleable value of the Loan Parties’ assets,
taken as a whole, is and will, immediately following the making of any Loans
(and the use of proceeds thereof), be greater than the Loan Parties’ probable
liabilities, including the maximum amount of its contingent obligations on its
debts as such debts become absolute and matured. The Loan Parties’ Assets, taken
as a whole, do not and, immediately following the making of any Loans (and the
use of proceeds thereof) will not, constitute unreasonably small capital to
carry out the business of the Loan Parties as conducted or as proposed to be
conducted. The Borrower does not intend for it or any Subsidiary to, and does
not believe that any such Person will, incur Indebtedness and liabilities beyond
its ability to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Loan Parties and
the amounts to be payable on or in respect of obligations of the Loan Parties).
Section 5.06    Use of Proceeds and Margin Security; Governmental Regulation.
(a)    No portion of the proceeds from the making of the Loans will be used by
the Borrower, a Loan Party or any other Person in any manner that might cause
the borrowing or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System. Nor is Borrower engaged principally, or as one of
its principal activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (as defined or used in Regulation T, U or X
of the Federal Reserve Board).
(b)    Each of the Projects is a Qualifying Facility.
(c)    The Borrower and each of the Subsidiaries are either not subject to, or
are exempt from, regulation (i) as a “public utility” or a “holding company”
under the FPA, or (ii) under PUHCA.
(d)    The Borrower and each of the Subsidiaries are either not subject to, or
are exempt from, regulation as a “public utility,” an “electric utility,”
“electric corporation,” or a “holding company,” or similar terms, under the
relevant State’s laws or regulations, including state laws and regulations
respecting the rates of electric utilities and the financial and organizational
regulations of electric utilities.
(e)    None of the Borrower or any Subsidiary is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act.
(f)    None of the Borrower or any Subsidiary is subject to regulation under any
federal or state statute or regulation that limits their ability to incur
indebtedness for borrowed money.


-86-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(g)    Solely as the result of the execution and delivery of the Loan Documents,
the consummation of the transactions contemplated by the Loan Documents, or the
performance of obligations under the Loan Documents, none of the Lenders will
become subject to regulation (i) as a “public utility” or a “holding company”
under the FPA, (ii) under PUHCA, or (iii) as a “public utility,” an “electric
utility,” “electric corporation,” or a “holding company,” or similar terms,
under the relevant State’s laws or regulations.
Section 5.07    Defaults; No Material Adverse Effect.
(a)    No Default or Event of Default has occurred and is continuing.
(b)    Since the later of (i) the Closing Date and (ii) the last date any
Revolving Loans were advanced pursuant to Section 2.01, no event, condition or
circumstance has occurred which has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
Section 5.08    Financial Statements; Books and Records.
(a)    Except as set forth on Schedule 5.08, all Financial Statements which have
been furnished by or on behalf of any Relevant Party, the Sponsor or any of
their Affiliates to the Administrative Agent in connection with the Loan
Documents have been prepared in accordance with GAAP, consistently applied and
present fairly in all material respects the financial condition of the Persons
covered thereby as of the respective dates thereof, subject, in the case of any
such unaudited Financial Statements, to changes resulting from audit and normal
year-end adjustments, including the absence of footnotes and subject to
validation of individual capital accounts in calculating net loss attributable
to noncontrolling interests in conformity with GAAP.
(b)    All books, accounts and files of each Relevant Party are accurate and
complete in all material respects, and Borrower has access to all such books and
records and the authority to grant access to such books and records to the
Secured Parties.
Section 5.09    Indebtedness. The Borrower and the Subsidiaries have no
outstanding Indebtedness other than the Obligations and other Permitted
Indebtedness. The Obligations under the Loan Documents constitute Indebtedness
of the Borrower and the Subsidiaries secured by a first ranking priority
security interest in the Collateral. As of the Closing Date, no other
Indebtedness of the Borrower or the Subsidiaries ranks senior in priority to the
Obligations.
Section 5.10    Litigation; Adverse Facts. There are no judgments outstanding
against the Sponsor or any Relevant Party, or affecting any of the Projects or
any other property of any Relevant Party, nor to the Relevant Parties’ Knowledge
is there any action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration now pending or threatened against the
Sponsor or any Relevant Party, respectively, or any of the Projects that relates
to the legality, validity or enforceability of any of the Transaction Documents,
the ability of a Secured Party to exercise any of its rights in respect of the
Collateral or the Collateral Documents or, other than as set forth in
Schedule 5.10, that could reasonably be expected to result in a Material Adverse
Effect.
Section 5.11    Taxes. All U.S. federal, state, local tax returns and reports,
and all other material tax returns or reports, of the Relevant Parties required
to be filed have been timely filed (or any such Person has timely filed for a
valid extension and such extension has not expired), and


-87-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




all material taxes, assessments, fees and other governmental charges (including
any payments in lieu of taxes) upon such Persons and upon their properties,
assets, income, profits, businesses and franchises which are due and payable
have been timely paid except to the extent the same are being contested in
accordance with Section 6.06, and/or adequate reserves under GAAP are
maintained, as listed on Schedule 5.11. There are no Liens for Taxes (other than
Liens for Taxes not yet due and payable) on any assets of any Relevant Party, no
unresolved written claim has been asserted with respect to any Taxes of any
Relevant Party, no waiver or agreement by any Relevant Party is in force for the
extension of time for the assessment or payment of any Tax, and no request for
any such extension or waiver is currently pending. Except as set forth on
Schedule 5.11, there is no pending or, to the Knowledge of the Borrower,
threatened audit or investigation by any Governmental Authority of any Relevant
Party with respect to Taxes. No Relevant Party is a party to or bound by any tax
sharing arrangement with any Person (including any Affiliate of a Relevant
Party). No Relevant Party has engaged in any “listed transaction” as defined in
Treasury Regulation section 1.6011-4 or made any disclosure under Treasury
Regulation section 1.6011-4. With respect to each Project that is leased for
federal income tax purposes by a Relevant Party to a Customer, to the Knowledge
of the Borrower, the Customer is not a tax exempt entity within the meaning of
section 168(h)(2) of the Code, except as could not reasonably be expected to
have a Material Adverse Effect, when combined with other similar Projects. All
Projects are currently exempt from real property taxes. All personal property,
sales and use taxes imposed upon the Energy produced by a Project are fully
reimbursable by the Customers or have been timely paid by the Manager.
Section 5.12    Performance of Agreements. None of the Relevant Parties are in
default in the performance, observance or fulfillment of the Loan Documents,
Wholly Owned Opco Documents or the Management Agreement. None of the Relevant
Parties are in material default in the performance, observance or fulfillment of
the other Transaction Documents to which they are a party or any of the other
obligations, covenants or conditions contained in any material contracts of any
such Persons and, to the Knowledge of the Relevant Parties, no condition exists
under such Transaction Documents that, with the giving of notice or the lapse of
time or both, would constitute such a material default, other than with respect
to the Customer Agreements or the Master Turnkey Installation Agreements where
such condition (itself or when coupled with other defaults or conditions under
such agreements) could not reasonably be expected to have a Material Adverse
Effect.
Section 5.13    Employee Benefit Plans. None of the Borrower or any Relevant
Parties, or any of their respective ERISA Affiliates, maintains or contributes
to, or has any obligation under, any Employee Benefit Plans or Multiemployer
Plans. Without limiting the foregoing, the Borrower and its Subsidiaries do not
have any employees or former employees and do not sponsor, maintain, participate
in, contribute to or have any obligations under or liability in respect of any
Plan.
Section 5.14    Insurance. Set forth on Schedule 5.14 is a description of all
policies of insurance for the Relevant Parties, including those policies of the
Sponsor for the benefit of the Relevant Parties which are required to be
maintained pursuant to a Transaction Document, that are in effect as of the
Closing Date. Such Insurance Policies conform to the requirements of Section
6.13 and have been paid in full or are not in arrears. No notice of cancellation
has been received with respect to such policies and the Relevant Parties and the
Sponsor are in compliance in all material respects with all conditions contained
in such policies.


-88-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.15    Investments. Except as permitted under Section 7.07, the
Relevant Parties have no direct or indirect equity interest in any Person which
is not also a Relevant Party, including any stock, partnership interest or other
equity securities of any other Person.
Section 5.16    Environmental Compliance. Each Project is, and has been
developed, constructed and operated, in material compliance with all applicable
Environmental Laws and Permits; no notice of violation of such Environmental
Laws or Permits has been issued by any Governmental Authority with respect to
any Project which has not been resolved; there is no pending or, to the
Borrower’s Knowledge, threatened action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration in respect of
any Environmental Laws against the Borrower or with respect to any Project;
there has been no Release of any Hazardous Material on, from or related to any
Project that has resulted in or could reasonably be expected to result in any
material obligation or material liability for the Borrower; and no action has
been taken by the Borrower that would cause any Project not to be in material
compliance with all applicable Environmental Laws or Permits pertaining to
Hazardous Materials.
Section 5.17    Project Permits. No Permits are required for the operation of
any Project in the ordinary course following the date that it has received a PTO
Letter.
Section 5.18    Representations Under Other Loan Documents. Each of the Relevant
Parties’ representations and warranties set forth in the (i) other Loan
Documents are true, correct and complete in all material respects and
(ii) Limited Liability Company Agreements and Master Purchase Agreements are
true, correct and complete in all material respects when made.
Section 5.19    Broker’s Fee. Except as disclosed in Schedule 5.19, no broker’s
fee or finder’s fee, commission or similar compensation will be payable by or
pursuant to any contract or other obligation of any Relevant Party with respect
to the making of the Loans or any of the other transactions contemplated by the
Transaction Documents.
Section 5.20    Taxes and Tax Status. § Each Relevant Party is treated for
U.S. federal income tax purposes either as disregarded as an entity, separate
from its owner (as described in U.S. Treasury Regulations
section 301.7701-2(c)(2)(i)) or as a partnership (and not a publicly traded
partnership as defined in section 7704(b) of the Code), and each such owner for
this purpose is a U.S. Person and not a Tax Exempt Person (if the owner for this
purpose is a partnership, then each direct or indirect owner of the owner is a
U.S. Person, and no direct or indirect owner of the owner is a Tax Exempt
Person, unless it owns its interest through an entity taxable as a corporation
for U.S. federal income tax purposes that is not a “tax-exempt controlled
entity” within the meaning of section 168(h)(6)(F) of the Code). No Relevant
Party has elected to be treated as an association taxable as a corporation for
federal income tax purposes.
(a)    Each Relevant Party has timely filed or caused to be filed all material
tax returns, information statements and reports required to have been filed by
it, and each Relevant Party has paid or caused to be paid all material Taxes,
assessments, fines or penalties required to have been paid by it, except taxes,
assessments, fines or penalties that are being contested in good faith and by
appropriate proceedings and for which such Person has set aside segregated cash
reserves that are adequate for the payment thereof as required by GAAP. All such
tax returns are


-89-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




complete and accurate in all material respects. Except for Permitted Liens, no
tax lien has been filed and no claim is being asserted with respect to any such
Taxes, assessments, charges or fees.
Section 5.21    Sanctions; Anti-Money Laundering and Anti-Corruption. § Neither
the Relevant Parties nor any of their Affiliates, nor, to the Knowledge of the
Borrower, any director, officer, agent, employee, affiliate or other person
acting on behalf of a Relevant Party or their Affiliates (i) is a Blocked Person
(ii) has been engaged in any transaction, activity or conduct that could
reasonably be expected to result in its being designated as a Blocked Person;
and/or (iii) has received notice of, or is otherwise aware of, any claim,
action, suit, proceedings or investigation involving it with respect to
Sanctions.
(a)    The operations of the Relevant Parties and each of their Affiliates have
been conducted at all times in compliance with applicable anti-money laundering
statutes of all applicable jurisdictions including, without limitation, all
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States Law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) and no action, suit or proceeding
by or before any court or other Governmental Authority involving a Relevant
Party or any Affiliate with respect to the Anti-Money Laundering Laws is
pending, or to the Knowledge of the Borrower, threatened.
(b)    Neither the Relevant Parties nor any of their Affiliates, nor, to the
Knowledge of the Borrower, any director, officer, agent, employee, affiliate or
other person acting on behalf of a Relevant Party or their Affiliates is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any other anti-corruption related activity under
any applicable Law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act of 1977, as amended and the U.K. Bribery Act 2010, as amended, and the rules
and regulations thereunder (collectively, “Anti-Corruption Laws”), including,
without limitation, using any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful payment to any foreign or domestic
government official or employee from corporate funds, and making any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, (ii) is
under investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, or (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws.
(c)    No proceeds of any Loan shall be used directly or indirectly for business
activities in violation of, and none of the transactions contemplated by the
Transaction Document will violate, Anti-Money Laundering Laws, Anti-Corruption
Laws or applicable Sanctions.
Section 5.22    Property Rights. Each Opco owns or leases each photovoltaic
system included in a Project acquired by it and owns or leases, or has a
contractual right to use or shall have on the date it acquires a Project,
ownership of or a leasehold interest in or a contractual right to use, all
equipment and facilities necessary for the operation of each Project. All
equipment and facilities included in the Projects are (or are reasonably
expected to be when acquired, leased or contracted for) in good repair an
operating condition subject to ordinary wear and tear and casualty and are
suitable for the purposes for which they are employed, and, to the Knowledge of
Borrower,


-90-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




there is no material defect, hazard or dangerous condition existing with respect
to any such equipment or facilities except as could not reasonably be expected
to have a Material Adverse Effect or a material adverse effect on the ability of
the Borrower to perform under the Loan Documents at or above the assumptions in
the Base Case Model. Each Opco has the requisite real property rights and
licenses under the Customer Agreements to which it is party to access, install,
operate, maintain, repair, improve and remove its respective Projects and
evidence of such real property rights and licenses has been provided to the
Administrative Agent. No Relevant Party is the title owner of any real property.
Section 5.23    Portfolio Documents.
(a)    No Relevant Party is party to any agreement or contract other than
(i) the Transaction Documents to which it is a party, (ii) in the case of any
Opco, any Excluded REC Contract entered into by it and (iii) any contract or
agreement incidental or necessary to the operation of its business that does not
allocate material risk to any Relevant Party and have a term of less than one
year or that has a value over its term not exceeding $100,000.
(b)    All rights to receive the PBI Payments and the related PBI Documents in
respect of the Eligible Projects have been assigned by the Sponsor to the
applicable Opco and all conditions to payment by the PBI Obligor under such PBI
Documents have been satisfied and such payments are not subject to any offset.
(c)    Each Customer Agreement to which an Opco or an Inverted Lease Tenant is a
party is an Eligible Customer Agreement.
(d)    Each Customer Agreement and the origination thereof and the installation
of the related Project, in each case, was in compliance in all material respects
with applicable Law (including without limitation, all consumer leasing and
protection Law) at the time such Customer Agreement was originated and executed
and such Project was installed.
(e)    Each Eligible Customer Agreement requires the applicable Customer to
maintain homeowner’s insurance for all damage to the property on which the
related Project is installed, including damage caused by the Project or the
installation or maintenance thereof (other than damage resulting from the gross
negligence of the Manager).
(f)    Except as set forth on Schedule 5.23(f), all Portfolio Documents when
provided to Administrative Agent (in each case, including all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters) are (or will be when provided) true, correct and
complete copies of such Portfolio Documents, and as of the Closing Date or any
other date when additional Portfolio Documents are provided to the
Administrative Agent hereunder, each Portfolio Document (i) has been duly
executed and delivered by Sponsor and each Relevant Party thereto (as
applicable) and, to the Knowledge of Borrower and the Subsidiaries, the other
parties thereto, (ii) is in full force and effect and is enforceable against
each Sponsor and each Relevant Party (as applicable) and, to the Knowledge of
Borrower and the Subsidiaries, each other party thereto as of such date,
(iii) neither the Sponsor nor any Relevant Party or, to the Knowledge of
Borrower and each Subsidiary, no other party to such document is or, but for the
passage of time or giving of notice or both, would be in breach of any material


-91-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




obligation thereunder, except solely with respect to the Project Documents,
where such breach (itself or when coupled with other breaches under such Project
Documents) could not reasonably be expected to have a Material Adverse Effect,
(iv) has no event of force majeure existing thereunder except solely with
respect to the Project Documents, where such event of force majeure (itself or
when coupled with other events of force majeure under such Project Documents)
could not reasonably be expected to have a Material Adverse Effect and (v) all
conditions precedent to the effectiveness of such documents have been satisfied
or waived in writing.
(g)    Borrower maintains in its or the relevant Relevant Party's books and
records a copy of all documentation ancillary to the Customer Agreements,
including, with respect to each completed Project: (i) a copy of or access to
all of such Project's manufacturer, installer or other warranties; (ii) copies
of all PBI Documents and completed and submitted documentation in respect of
rebates, if applicable, including the applicable confirmation letters; (iii) a
copy of the Project's completed inspection certificate issued by the applicable
Governmental Authority; (iv) evidence of permission to operate from the
applicable local utility; and (v) evidence that the installer of such Project
has been paid in full.
(h)    The insurance described in Section 6.13 satisfies all insurance
requirements set forth in the Portfolio Documents.
(i)    Each Eligible Project (i) is comprised of panels, inverters and batteries
from Approved Manufacturers and (ii) has been, or is being, installed by a
Qualified Installer.
(j)    The Sponsor and Relevant Parties have taken all action in accordance with
Prudent Industry Practices to ensure that the manufacturer warranties relating
to an Eligible Project are in full force and effect and can be enforced by the
applicable Opco and, to the Knowledge of the Borrower and except to the extent
the applicable manufacturer is no longer honoring its warranties generally, all
manufacturer warranties are in full force and effect.
(k)    In respect of each Eligible Project with respect to which a Customer
Agreement was prepared for execution on and from January 6, 2014, a fixture
filing has been recorded against each Customer and the applicable property in
respect of such Eligible Project in the filing office designated by
Section 9-501 of the applicable Uniform Commercial Code (as adopted in the
applicable jurisdiction of installation) prior to, or within, the period
required under Section 2-A-309 of the applicable Uniform Commercial Code in
order to perfect a first priority security interest following the delivery of
any photovoltaic system components to a site for installation.
(l)    In respect of each Eligible Project in California with respect to which a
Customer Agreement has been entered into, a filing in respect of such Eligible
Project (pursuant to and in compliance with Cal. Pub. Util. Code §§ 2868-2869)
was made in the applicable local filing office where the Eligible Project is
located.
(m)    Each Eligible Project is located in a Project State.






-92-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.24    Security Interests.
(a)    The Collateral Documents create, as security for the Obligations, valid,
enforceable, and, upon the filing of documents and instruments in the proper
places and the taking of other required actions (including, without limitation,
possession), which have been filed or taken on or prior to the Closing Date,
perfected first-priority Liens in the Collateral, in favor of the Collateral
Agent, for the benefit of the Secured Parties, subject to no Liens other than
Permitted Liens. All consents and approvals necessary or desirable to create and
perfect such Liens have been obtained.
(b)    The descriptions of the Collateral set forth in the Collateral Documents
are true, complete, and correct in all material respects and are adequate for
the purpose of creating, attaching, and perfecting the Liens in the Collateral
granted or purported to be granted in favor of the Collateral Agent for the
benefit of the Secured Parties.
(c)    All filings, registrations, recordings, notices, and other actions that
are necessary or required as of the Closing Date (including delivery to the
Collateral Agent of the certificates evidencing the Membership Interests or
giving the Collateral Agent control or possession of the Collateral) to perfect
the Collateral Agent’s Lien on the Collateral have been made or taken or will be
made or taken on the Closing Date.
Section 5.25    Intellectual Property. Each Subsidiary owns or holds a valid and
enforceable agreement, license, permit, certificate, franchise or other
authorization or right to use the technology and intellectual property rights
necessary to own, lease, operate, maintain and repair the Projects, and no
actions by any Subsidiary that have been performed or are expected to be
performed under the Portfolio Documents infringe upon or misappropriate the
intellectual property rights of any other Person.
Section 5.26    Full Disclosure.
(a)    All written information, including any information contained in any
Officer’s Certificate, Loan Document (including all schedule, exhibit annexes
and other attachments), documents, reports or other written information
pertaining to the Sponsor, the Relevant Parties, the Portfolio Documents and the
Projects (other than any projections or forward-looking statements), together
with all written updates of such information from time to time (collectively,
the “Information”), that have been furnished by or on behalf of the Borrower to
any Secured Party or its advisors or consultants are, as of the date such
Information was so furnished (it being understood, without limitation, that the
disclosures under the schedules to this Agreement, except where updated in
accordance with this Agreement, are furnished as of the Closing Date) and taken
as a whole, true and correct in all material respects and do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances in which they were made.
(b)    The projections and forward-looking statements, including the Base Case
Model, prepared by or as directed by the Borrower that have been made available
to any Secured Party (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as and when such projections or
forward-looking statements were prepared and as of


-93-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Closing Date (ii) other than with respect variances to the assumptions as
agreed by the Administrative Agent and the Borrower, are generally consistent
with each financial model provided to the Tax Equity Class A Members as and when
such projections or forward-looking statements were prepared and (iii) do not
include any cash flows from any Project that is not an Eligible Project.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that until the Debt Termination Date, it shall
perform and comply with all covenants in this Article VI applicable to such
Person.
Section 6.01    Financial Statements and Other Reports.
(a)    Financial Statements and Operating Reports.
(i)    Annual Reporting. Within one-hundred twenty (120) days after the end of
each fiscal year of the Sponsor (or one-hundred fifty (150) days in the case of
Financial Statements delivered in respect of the 2016 fiscal year), the Borrower
shall furnish, or cause to be furnished, to the Administrative Agent and each
Lender copies of the Financial Statements of the Borrower. In the case of the
Financial Statements of the Borrower, the Financial Statements for the Opcos
shall be scheduled as “Other Financial Information”. The annual Financial
Statements of the Sponsor shall comply with the requirements of, and be provided
no later than, as required by and in any manner permitted by the Securities and
Exchange Commission and applicable Law and listing rules. All such Financial
Statements shall be prepared in accordance with GAAP consistently applied and
shall be audited by an Independent certified public accounting firm of national
standing, and shall be accompanied by an unqualified report of such accountants
on such Financial Statements which states that such Financial Statements present
fairly in all material respects the financial position of the applicable Person
and its consolidated subsidiaries for the period covered by such Financial
Statements. All such Financial Statements shall also be accompanied by a
certification executed by the applicable Person’s chief executive officer or
chief financial officer (or other officer with similar duties) to the effect set
forth in Section 6.01(a)(vi).
(ii)    Quarterly Reporting. Within sixty (60) days after the end of each of the
first three (3) fiscal quarters in each fiscal year of the applicable Person,
commencing with the fiscal quarter ended March 31, 2016, the Borrower shall
provide to the Administrative Agent and each Lender (on a consolidated basis for
the applicable Person and its subsidiaries) copies of the unaudited Financial
Statements of each of the Borrower and each Opco for each such quarter, together
with a certification executed by the applicable Person’s chief executive officer
or chief financial officer (or other officer with similar duties) to the effect
set forth in Section 6.01(a)(vi). The quarterly Financial Statements of the
Sponsor shall comply with the requirements of, and be provided by no later than,
as required by and in any manner permitted by the Securities and Exchange
Commission and applicable Law and listing rules.
(iii)    Portfolio Reporting. The Borrower shall cause the Manager to provide to
the Administrative Agent and the Independent Engineer the quarterly Manager’s


-94-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




report (as described in the Management Agreement), no later than forty five (45)
days after the end of the fiscal quarter of the Borrower, commencing with the
fiscal quarter ended March 31, 2016, in the form attached as Exhibit B to the
Management Agreement. The Borrower shall cause the Manager and its employees and
officers to make themselves available at the request of the Administrative Agent
or the Independent Engineer to discuss any information disclosed in a Manager’s
report, including with respect to the tracking of expected flip dates under each
Limited Liability Company Agreement and major system equipment failure rates.
(iv)    Operator Reporting. The Borrower shall cause the Operators to provide to
the Administrative Agent and the Independent Engineer all reports required
pursuant to O&M Agreements at such time and in such manner as provided therein;
provided that any reports in respect of a fiscal quarter shall commence with the
fiscal quarter ended March 31, 2016 and any reports in respect of a fiscal year
shall commence with the fiscal year ended December 31, 2016. The Borrower shall
cause each Operator and its employees and officers to make themselves available
at the request of the Administrative Agent or the Independent Engineer to
discuss any information disclosed in such reports, including with respect to
major system equipment failure rates.
(v)    Debt Service Coverage Ratio Certificate. No later than ten (10) Business
Days prior to each Payment Date, Borrower shall provide to Administrative Agent
a Debt Service Coverage Ratio Certificate. The Administrative Agent (including
on the instructions of any Lender) may notify the Borrower in writing of any
suggested corrections to a Debt Service Coverage Ratio Certificate (the
“Administrative Agent DSCR Comments”) that are not inconsistent with the terms
of this Agreement, no later than five (5) Business Days following receipt of a
Debt Service Coverage Ratio Certificate. The Borrower shall incorporate into the
Debt Service Coverage Ratio Certificate all Administrative Agent DSCR Comments
that are consistent with the terms of this Agreement and deliver to the
Administrative Agent a revised Debt Service Coverage Ratio Certificate no later
than three (3) Business Days following the date of the Borrower’s receipt of the
Administrative Agent DSCR Comments. The calculations of the Debt Service
Coverage Ratios and other information provided in respect of Debt Service
Coverage Ratio Certificate hereunder shall be used in determining deposits to
and releases from the Revenue Account or the Distribution Trap Account, as
applicable, to the Pledgor Collections Account pursuant to the Depository
Agreement. If the Borrower fails to produce the information and calculations
relating to the Debt Service Coverage Ratios and Debt Service Coverage Ratio
Certificate required to be produced pursuant to this Agreement, then, until such
time as such information and calculations are provided, no funds shall be
released to the Pledgor Collections Account on a Payment Date.
(vi)    Certifications of Financial Statements and Other Documents. Together
with the Financial Statements provided to the Administrative Agent pursuant to
Section 6.01(a)(i) and (ii), the Borrower shall also furnish to the
Administrative Agent certifications upon which the Administrative Agent may
conclusively rely in the form of Exhibit K, executed by the respective chief
executive officer or chief financial officer (or other officer with similar
duties) of the Borrower and applicable Opco (as applicable)


-95-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




certifying that such Financial Statements fairly present the financial condition
and results of operations of the Borrower and applicable Opco (as applicable) on
a consolidated basis for the period(s) covered thereby in accordance with GAAP
(subject, in the case of any such unaudited Financial Statements, to changes
resulting from audit and normal year-end adjustments, including the absence of
footnotes and subject to validation of individual Subsidiary capital accounts in
calculating net loss attributable to noncontrolling interests in conformity with
GAAP).
(vii)    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary to, change its fiscal year end from December 31.
(b)    Material Notices. The Borrower shall promptly, but in no event later than
three (3) Business Days after the earlier of its or any Subsidiary’s receipt or
Knowledge thereof, deliver, or cause to be delivered, to the Administrative
Agent:
(i)    copies of all notices given or received with respect to a default or any
event of default under any term or condition of or related to any Permitted
Indebtedness;
(ii)    copies of any and all notices of a default, breach or termination by any
party under (A) any Transaction Document (other than a Project Document) or
(B) any Project Document, which default, breach or termination under any Project
Document (itself or when coupled with other breaches under any Project Document)
could reasonably be expected to have a Material Adverse Effect;
(iii)    notice of the occurrence of any event or circumstance that has, or
could reasonably be expected to have, a Material Adverse Effect;
(iv)    notice of any (i) fact, circumstance, condition or occurrence at, on, or
arising from, any Project, that results or could reasonably be expected to
result in material noncompliance with or a material liability or material
obligation under any Environmental Law, (ii) Release of Hazardous Materials from
or related to any Project that has resulted in or could reasonably be expected
to result in personal injury, material property damage or material liability, or
(iii) pending or, to the Borrower’s Knowledge, threatened action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration in
respect of any Environmental Laws against it or arising in connection with
occupying or conducting operations on or at any Project therefor;
(v)    copies of all material notices, documents or reports received or sent by
the Borrower, the Sponsor or any other Relevant Party pursuant to any Tax Equity
Document, which shall include (without limitation) any project purchase and sale
confirmation notice, bill of sale and notices, documents or reports in relation
to (A) any call, withdrawal or put option, (B) the achievement of any flip or
cash reversion dates under a Limited Liability Company Agreement, (C) true-up
requirements (including, without limitation, any interim and final true-ups or
other updates to the financial model in respect of any Tax Equity Opco as
delivered to the Tax Equity Class A Members), (D) the transfer of membership
interests, (E) claims against the Sponsor or any Relevant Party under any
indemnity, (F) the threatened or actual removal of any Tax Equity Holdco as a
managing


-96-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




member, (G) any updates to financial models prepared by or in respect of any Tax
Equity Opco, (H) material correspondence on eligibility criteria in the Tax
Equity Documents for any Tax Equity Opco and (I) dispute resolution or
independent review under the terms of any Tax Equity Document (including,
without limitation, in relation to any Tracking Model, Projects being Placed in
Service projects receiving a PTO Letter and any material dispute in relation to
Tax matters and ITCs);
(vi)    notice of any event which would require a mandatory prepayment under
Section 4.03(a);
(vii)    notice that any insurance required to be maintained pursuant to the Tax
Equity Documents or Loan Documents has been, or is threatened to be, cancelled;
(viii)    any proposed amendment, supplement, modification or waiver to, or
assignment or transfer in respect of, a Portfolio Document (other than any
Customer Agreement or Master Turnkey Installation Agreement) or the
organizational documents of a Relevant Party at least five (5) Business Days
prior to entry thereto;
(ix)    copies of any amendment, supplement, waiver or other modification to a
Portfolio Document or the organizational documents of a Relevant Party (provided
that such documents in respect of the Customer Agreements may be provided on a
quarterly basis but no later than forty-five (45) days after the end of March,
June, September and December); and
(x)    each recall notice issued in respect of, or any other material
communications related to an actual or potential Serial Defect from any
manufacturer of any inverter included in an Eligible Project.
(c)    Tracking Models. In respect of an IRR Partnership Flip Opco at all times
prior to the date when the Flip Point for such IRR Partnership Flip Opco is
finally determined to have occurred pursuant to the applicable Limited Liability
Company Agreement:
(i)    the Borrower shall deliver at the same time delivered to the Tax Equity
Class A Members of any IRR Partnership Flip Opco, but in no event later than as
required under such Limited Liability Company Agreement whether delivered to the
applicable Tax Equity Class A Member or not and without any extension or waiver
unless consented to by the Required Lenders, copies of the applicable Tracking
Model, together with such exhibits or supplemental information as are delivered
to such Tax Equity Class A Members and are otherwise reasonably requested to
demonstrate the basis of the calculation of the date by which the Flip Point is
anticipated to be reached and a certification executed by the applicable
Partnership Flip Holdco’s Authorized Officer that such Tracking Model has been
prepared in good faith in accordance with calculation rules and conventions
under the applicable Limited Liability Company Agreement (such Tracking Model,
together with the applicable exhibits or supplemental information, the “Annual
Tracking Model”);
(ii)    the Borrower shall deliver at the same time delivered to the Tax Equity
Class A Members of any IRR Partnership Flip Opco, each update to the Tracking
Model


-97-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




made to calculate whether the Flip Point has occurred during the preceding
calendar quarter; and
(iii)    if the aggregate Flip Point Delay for an IRR Partnership Flip Opco
under the applicable Annual Tracking Model is greater than twelve (12) months on
any Calculation Date, then the Borrower shall thereafter deliver, within
forty-five (45) days after the end of each March, June, September and December,
an update to the Tracking Model in respect of such IRR Partnership Flip Opco
showing actual results through the end of the calendar quarter and demonstrating
an updated calculation of the date by which the Flip Point is anticipated to be
reached, together with such exhibits or supplemental information as are
reasonably requested to demonstrate the basis of such calculation and a
certification executed by the applicable Partnership Flip Holdco’s Authorized
Officer that such Tracking Model has been prepared in good faith in accordance
with calculation rules and conventions under the applicable Limited Liability
Company Agreement.
The Borrower shall cause the applicable Partnership Flip Holdco and the Manager
to make themselves available at the request of the Administrative Agent (acting
on the instructions of the Required Lenders) to discuss the basis for such
calculations, including the interpretation and application of the calculation
rules, conventions and procedures under the applicable Limited Liability Company
Agreement. [***]
(d)    Major Decisions. The Borrower shall promptly, but in no event later than
five (5) Business Days prior to any vote or approval in respect of a Major
Decision, deliver, or cause to be delivered, to the Administrative Agent written
notice describing the issue to be decided by vote or approved together with
copies of all correspondence received and sent with respect to that Major
Decision.
(e)    Operating Budgets.
(i)    The Borrower shall prepare, or cause to be prepared, for each fiscal year
of the Borrower and each Wholly Owned Opco an operating and capital expense
budget setting forth the anticipated revenues and Operating Expenses (including
expenses for Non-Covered Services) of each such Relevant Party for such fiscal
year; provided that the Borrower shall update such budget prior to any Permitted
Fund Disposition and any acquisition or formation of any Partnership Flip Fund,
Inverted Lease Fund, tax equity fund (that is not a Partnership Flip Fund or an
Inverted Lease Fund), or a Wholly Owned Holdco or a Wholly Owned Opco permitted
under Section 2.05. The initial operating budget for 2016 is attached as
Exhibit L hereto. For each succeeding fiscal year (commencing with 2017), the
Borrower shall, not later than forty-five (45) days prior to the end of the
current fiscal year (commencing in 2016), submit such Operating Budget to the
Administrative Agent for its approval (in consultation with the Independent
Engineer); provided that the approval of the Administrative Agent shall be
deemed to be given if (A) the Operating Expenses set forth in the Operating
Budget do not exceed 20% in the aggregate over the amount budgeted for such
Operating Expenses of the Borrower and the Wholly Owned Opcos in the
then-current Base Case Model for the applicable year, provided, further, that,
even if such 20% threshold is exceeded, the Administrative Agent’s approval
shall also


-98-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




be deemed to be given if the Operating Expenses in respect of Non-Covered
Services set forth in the Operating Budget on a per kW DC basis in respect of
the Projects owned by the Wholly Owned Opcos are not more than $15 per kW DC in
the aggregate over the amount budgeted for such Operating Expense in respect of
such Projects owned by the Wholly Owned Opcos in the then-current Base Case
Model for the applicable year and (B) such Operating Budget is otherwise
consistent with the then-current Base Case Model for the applicable year.
(ii)    The Borrower shall, and shall cause each Tax Equity Holdco to, deliver
to the Administrative Agent (i) each Operating Budget submitted to the Tax
Equity Class A Members in respect of a Tax Equity Opco, at the same time as
delivered to such Tax Equity Class A Member but in no event later than as
required under the applicable Limited Liability Company Agreement and (ii) when
available, any amendments to such Operating Budget, together with all notices or
correspondence regarding the approval of such Operating Budget (if applicable)
by the Tax Equity Class A Member; provided that the approval of the
Administrative Agent (in consultation with the Independent Engineer) shall be
required (such approval not to be unreasonably withheld or delayed but
notwithstanding any permitted variances in any operating budgets approved by a
Tax Equity Class A Member) if the aggregate Operating Expenses included in such
Operating Budgets collectively exceed 20% in the aggregate over the amount
budgeted for Operating Expenses in respect of the Tax Equity Opcos in the
then-current Base Case Model for the applicable year, provided, further, that,
even if such 20% threshold is exceeded, the Administrative Agent’s approval
shall also be deemed to be given if (A) the Operating Expenses in respect of
Non-Covered Services set forth in the Operating Budget on a per kW DC basis in
respect of the Projects owned by the Tax Equity Opcos are not more than $15 per
kW DC in the aggregate over the amount budgeted for such Operating Expense in
respect of such Projects owned by the Tax Equity Opcos in the then-current Base
Case Model for the applicable year and (B) such Operating Budgets are otherwise
consistent with the then-current Base Case Model for the applicable year.  
(f)    Other Information. As soon as practicable upon request, the Borrower
shall, deliver, or cause to be delivered, such other information in relation to
the business, operations, property, assets or condition (financial or otherwise)
of the Borrower and any Relevant Party as the Administrative Agent or any Lender
may from time to time reasonably request.
(g)    Data Site. Notwithstanding anything contained to the contrary herein, all
reporting and notice obligations of Borrower under this Section 6.01 may be
satisfied by posting any applicable reports, notices or other materials to an
Intralinks data site or such other data site designated by Borrower that is
reasonably acceptable to the Administrative Agent and the Required Lenders and
to which the Administrative Agent, the Lenders and the Independent Engineer
shall be granted access.
Section 6.02    Notice of Events of Default. The Borrower shall give the
Administrative Agent prompt written notice of (i) each Default of which it
obtains Knowledge and each Event of Default hereunder and (ii) each default on
the part of any party to the other Transaction Documents (other than the
(i) Customer Agreements where such breach (itself or when coupled with other


-99-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




breaches under such agreements) could not reasonably be expected to have a
Material Adverse Effect) and (ii) Master Turnkey Installation Agreements where
such breach (itself or when coupled with other breaches under such agreements)
could not reasonably be expected to have a Material Adverse Effect).
Section 6.03    Maintenance of Books and Records. The Borrower shall, and shall
cause the Subsidiaries to, maintain and implement, administrative and operating
procedures reasonably necessary in the performance of their obligations
hereunder and the Borrower shall, and shall cause the Subsidiaries to, keep and
maintain at all times, or cause to be kept and maintained at all times, all
documents, books, records, accounts and other information reasonably necessary
or advisable for the performance of their obligations hereunder to the extent
required under applicable Law.
Section 6.04    Litigation. Notice promptly upon the Borrower or any Relevant
Party receiving or obtaining:
(i)    notice of any pending or threatened (in writing) litigation,
investigation, action or proceeding by any Person of or before any court
arbitrator or Governmental Authority affecting the Borrower or Subsidiary that,
if adversely determined, could reasonably be expected to result in:
(A)    liability to the Borrower or a Relevant Party in an aggregate amount
exceeding $1,000,000, or an aggregate amount with all other such claims
exceeding $3,000,000;
(B)    injunctive, declaratory or similar relief against the Borrower or a
Relevant Party; or
(C)    a Material Adverse Effect; or
(ii)    Knowledge of any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time which is disclosed under
Schedule 5.10 or which is otherwise pending against or affecting the Sponsor,
Borrower or any Relevant Party and could reasonably be expected to have a
Material Adverse Effect.
Section 6.05    Existence; Qualification. The Borrower shall, and shall cause
each other Subsidiary to, at all times preserve and keep in full force and
effect its existence as a limited liability company and all rights and
franchises material to its business, including its qualification to do business
in each state where it is required by Law to so qualify, except to the extent
that the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.
Section 6.06    Taxes. The Borrower shall, and shall cause each of the
Subsidiaries to, maintain its status for U.S. federal income tax purposes as
represented in Section 5.20 of this Agreement and shall not recognize any
transfer of an ownership interest in the Borrower if the direct owner is not a
U.S. Person that is not a Tax Exempt Person. The Borrower shall, and shall cause
each of the Subsidiaries to, pay, or cause to be paid, as and when due and prior
to delinquency, all material Taxes, assessments and governmental charges of any
kind that may at any time be lawfully due or levied against or with respect to
such Person or any Project (including, in each case, all material Taxes,
assessments and charges lawfully made by any Governmental Authority for public


-100-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




improvements that may be secured by a Lien on such Project); provided, however
that the Borrower may, by appropriate proceedings, contest or cause to be
contested in good faith any such Taxes, assessments and other charges and, in
such event, may, if permitted by applicable Laws, permit the Taxes, assessments
or other charges so contested to remain unpaid during any period, including
appeals, when the Borrower is in good faith contesting or causing to be
contested the same by appropriate proceedings, so long as (i) reserves in
accordance with GAAP have been established on the Borrower’s or its relevant
Subsidiary’s books in an amount sufficient to pay any such Taxes, assessments or
other charges, accrued interest thereon and potential penalties or other costs
relating thereto, or other provision for the payment thereof reasonably
satisfactory to the Administrative Agent shall have been made, (ii) enforcement
of the contested Tax, assessment or other charge is effectively stayed pursuant
to applicable Laws for the entire duration of such contest and (iii) any Tax,
assessment or other charge determined to be due, together with any interest or
penalties thereon, is promptly paid after resolution of such contest.
Section 6.07    Operation and Maintenance. The Borrower shall, and shall cause
each Opco and the applicable Operator to, keep each Project in good operating
condition consistent in all material respects with the applicable Portfolio
Documents, all other agreements with respect to the Project (including any
provisions of any manufacturer, installer or other warranties), Prudent Industry
Practices and requirements of Law, and make or cause to be made all repairs
necessary to keep such Projects in such condition (ordinary wear and tear
excepted). With respect to replacements of panels, inverters or batteries of any
Project, the Borrower shall, and shall cause each Opco and the applicable
Operator to, use panels, inverters and batteries manufactured by Approved
Manufacturers.
Section 6.08    Preservation of Rights; Maintenance of Projects; Warranty
Claims; Security.
(a)    The Borrower shall, and shall cause each Subsidiary to (i) perform and
observe its material obligations under the Portfolio Documents, and to which
such Relevant Party is a party and (ii) preserve, protect and defend its (or its
Subsidiary’s) material rights, under such Portfolio Documents, including
prosecution of suits to enforce any right of such Relevant Party thereunder and
enforcement of any claims with respect thereto. The Borrower and each Subsidiary
shall cause the applicable Operator to maintain any Permits as may be required
in connection with the maintenance, repair or removal of any Project.
(b)    The Borrower and each Subsidiary shall, or shall cause the Manager or
Operator (as appropriate) to, on behalf of the applicable Subsidiary, pursue
warranty claims related to a Project’s photovoltaic panels, inverters, batteries
or other material components in accordance with the terms of the applicable
warranty, unless the Administrative Agent waives such requirement in writing.
(c)    The Borrower shall, and shall cause each Loan Party to, execute and
deliver from time to time such other documents as shall be necessary or
advisable, or that the Administrative Agent or Collateral Agent may reasonably
request, in connection with the rights and remedies of the Secured Parties
granted by or provided for in the Loan Documents and to perform the transactions
contemplated therein.


-101-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(d)    The Borrower shall, and shall cause each Loan Party to (i) take all
actions as may be necessary or advisable, or that the Administrative Agent may
reasonably request, to establish, maintain, protect, perfect and continue the
perfection or the first-priority status (subject to Permitted Liens) of the
security interests created (or purported to be created) by the Collateral
Documents and (ii) furnish timely notice of the necessity of any such action
together with such instruments, in execution form (if applicable), and such
other information as may be required or reasonably requested to enable any
appropriate Person to effect any such action. Without limiting the generality of
the foregoing, the Borrower shall, at its own expense, (A) execute and deliver
or cause to be executed and delivered, acknowledge or cause to be acknowledged,
file or cause to be filed or record or register or cause to be recorded or
registered, or take any other action or cause any other action to be taken with
respect to, such notices, statements, instruments and other documents (including
any memorandum of lease or other agreement, UCC financing statement or amendment
or continuation statement, certificate of title or estoppel certificate, fixture
filings and mortgages or deeds of trust) in all places necessary or advisable to
establish, maintain, protect and perfect, and ensure the priority of, such
security interests and in all other places that the Administrative Agent or any
Lender shall reasonably request, (B) discharge all other Liens (other than
Permitted Liens) or other claims adversely affecting the rights of the Secured
Parties in the Collateral or the pledged interests and (C) deliver or publish
all notices to third parties that may be required to establish or maintain the
validity, perfection or priority of any Lien created pursuant to this Agreement
or the Collateral Documents.
(e)    Without limiting its obligations under the foregoing clauses (c) and
(d), the Borrower shall, and shall cause each Loan Party to, do everything
necessary or advisable (including filing, registering and recording all
necessary instruments and documents and paying all fees, taxes, levies, imposts
and periodic expenses in connection therewith), or that the Administrative Agent
may reasonably request, to (i) create security arrangements, including, as
applicable, the establishment of a pledge or the perfection of any Lien or, as
applicable, the enforceability of a Lien as against such Subsidiary and any
subsequent lienor (including a judgment lienor), holder of a charge, or
transferee for or not for value, in bulk, by operation of Law, or otherwise, in
each case granted, with respect to all future assets in accordance with the
requirements of all applicable Laws, or the Law of any other jurisdiction, as
applicable, (ii) maintain the security and pledges created by this Agreement and
the Collateral Documents in full force and effect at all times (including, as
applicable, the priority thereof) and (iii) preserve and protect the Collateral
and Membership Interests and protect and enforce its rights and title, and the
rights and title of the Secured Parties, to the security created by this
Agreement and the Collateral Documents.
(f)    The Borrower shall take all reasonable actions to maintain the fixture
filings referenced in Section 5.23(k) and Section 5.23(l) pursuant to applicable
Laws. If, in any Project State, a Change of Law occurs which in the opinion of
the Administrative Agent makes it more likely that any residential photovoltaic
system installed in such Project State would be determined to be a fixture then,
at the Administrative Agent’s request, the Borrower shall, and shall cause each
Subsidiary, to use their best efforts to cause a fixture filing to be recorded
against each Customer and the applicable property in such Project State in
respect of each Project that does not have a current fixture filing.


-102-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(g)    Without limitation to Section 6.22, simultaneously with the purchase of
the outstanding “class A” membership interests of a Tax Equity Opco or any
membership interests held by a Tax Equity Class A Member in such Tax Equity Opco
(whether pursuant to purchase, call, put or withdrawal option), the Borrower
shall, and shall cause the applicable Tax Equity Holdco and Tax Equity Opco to,
deliver such new and amended Collateral Documents and standing instructions and
associated amendments to the Loan Documents as requested by the Administrative
Agent (including a security agreement over all assets of such Tax Equity Opco,
standing instructions for the deposit of the revenues of such Tax Equity Opco
into the Collections Account and amendments to reflect such Tax Equity Opco as a
wholly owned subsidiary of the Borrower) in a form and of substance reasonably
acceptable to it.
(h)    Simultaneously with any acquisition or formation by the Borrower of a
Partnership Flip Fund, an Inverted Lease Fund, any other tax equity investment
fund or a Wholly Owned Opco pursuant to Section 2.05, the Borrower shall, and
shall cause the applicable Tax Equity Holdco, if applicable, and Opco to deliver
such new and amended Collateral Documents (including an Account Control
Agreement in connection with the acquisition or formation by the Borrower of a
Wholly Owned Opco (other than any Wholly Owned Opco that was an Inverted Lease
Opco before it was a Wholly Owned Opco)) or Accession Agreements to existing
Collateral Documents and standing instructions and associated amendments or
Accession Agreements to the Loan Documents as requested by the Administrative
Agent in a form and of substance reasonably acceptable to it.
Section 6.09    Compliance with Laws; Environmental Laws. The Borrower shall,
and shall cause each Subsidiary to (a) comply in all material respects with, and
conduct its business and operations in compliance in all material respects with,
all applicable Laws (including Environmental Laws, consumer leasing and
protection Law and any federal, state or local regulatory Laws) and Permits, and
(b) procure, maintain and comply in all material respects with all Permits by
the date such Permit is necessary or required to have been obtained under
applicable Law.
Section 6.10    Energy Regulatory Laws. The Borrower shall, and shall cause each
Subsidiary to, take all necessary actions to maintain (a) the status of each
Project as a Qualifying Facility, and (b) the Borrower’s and each Subsidiary’s
exemptions from (i) the FPA, as provided in FERC’s regulations at 18 C.F.R. §
292.601(c), including the exemption from regulation under Sections 205 and 206
of the FPA as provided in § 292.601(c)(1), (ii) PUHCA, as provided in FERC’s
regulations at 18 C.F.R. § 292.602(b), and (iii) certain state laws and
regulations respecting the rates of electric utilities and the financial and
organizational regulations of electric utilities, as provided in FERC’s
regulations at 18 C.F.R. § 292.602(c).
Section 6.11    Interest Rate Hedging.
(a)    The Borrower may maintain or enter Interest Rate Hedging Agreements with
one or more Secured Hedge Providers or with one or more third party providers
(in each case, documented pursuant to ISDA agreements reasonably satisfactory to
the Administrative Agent (in consultation with external counsel)) in order to
obtain fixed interest rate or interest rate protection in respect of up to 75%
of the aggregate principal amount of Revolving Loans outstanding or


-103-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




projected to be outstanding for a period from and after the Closing Date through
the expiration of the Availability Period.
(b)    By no later than thirty (30) days after the expiration of the
Availability Period, the Borrower shall enter into and thereafter maintain
Interest Rate Hedging Agreements with one or more Secured Hedge Providers or
with one or more third party providers (in each case, documented pursuant to
ISDA agreements reasonably satisfactory to the Administrative Agent (in
consultation with external counsel)) to the extent necessary to provide that at
least 75% but in no event greater than 100% of the aggregate principal amount of
Revolving Loans outstanding or projected to be outstanding are subject to either
a fixed interest rate or interest rate protection through the Maturity Date.
(c)    The Borrower may maintain or enter Interest Rate Hedging Agreements with
one or more Secured Hedge Providers or with one or more third party providers
(in each case, documented pursuant to ISDA agreements reasonably satisfactory to
the Administrative Agent (in consultation with external counsel)) in order to
obtain fixed interest rate or interest rate protection in respect of up to 100%
of the aggregate principal amount of Revolving Loans outstanding or projected to
be outstanding for a period from and after the Maturity Date through the
Customer Agreement Termination Date.
Section 6.12    Payment of Claims.
(a)    Except for those matters being contested pursuant to clause (b) below,
the Borrower shall, and shall cause the Subsidiaries to, pay (i) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by Law have or may become a Lien upon any
of its properties or assets (hereinafter referred to as the “Claims”) and
(ii) all U.S. federal, state, local and non-U.S. income Taxes, sales Taxes,
excise Taxes and all other Taxes and assessments of the Relevant Parties on
their businesses, income, profits, franchises or assets, in each instance before
any penalty or fine is incurred with respect thereto; provided that, without
limiting the Sponsors obligations under the Cash Diversion and Commitment Fee
Guaranty, the foregoing shall not be deemed to require that a Subsidiary pay any
such Tax or other liability that is imposed on a Customer or that such Customer
is contractually obligated to pay, and the term “Claims” shall be construed
accordingly.
(b)    The Borrower shall not be required to pay, discharge or remove any Claim
relating to any Project that it is otherwise obligated to pay, discharge or
remove so long as the Borrower contests (or cause to be contested) in good faith
such Claim or the validity, applicability or amount thereof by an appropriate
legal proceeding which operates to prevent the collection of such amounts and
the sale of the applicable Project, so long as no Event of Default shall have
occurred and be continuing and the Borrower has provided the Administrative
Agent with security or cash reserves in an amount sufficient to pay, discharge
or remove such Claim.
Section 6.13    Maintenance of Insurance.
(a)    Until the Debt Termination Date, the Borrower shall, at its sole cost and
expense, procure and maintain, or cause to be procured and maintained by the
Operators and the Manager pursuant to the Portfolio Documents, and provide the
Administrative Agent with acceptable


-104-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




evidence (in form and substance reasonably satisfactory to the Administrative
Agent) of the existence of, the types and amounts of insurance listed below with
respect to the activities of its representatives in connection with this
Agreement (collectively, the “Insurance Policies”) with reputable insurers rated
at least A-, X by A.M. Best and “A” or higher by S&P or otherwise acceptable to
the Administrative Agent, acting reasonably. In addition, Borrower and the
Relevant Parties shall take all necessary action to maintain any insurance that
each such Relevant Party or Sponsor is required to maintain pursuant to the
terms and conditions of the Transaction Documents. The following terms and
conditions apply with respect to property and liability insurance maintained by
or on behalf of the Borrower or the Relevant Parties with respect to the
Projects:
(i)    Property Insurance - to provide against loss and damage by all risks of
physical loss or damage covering Assets and other personal property, in amounts
not less than the full insurable replacement value of all personal property from
time to time, subject to usual and customary sublimits acceptable to the
Administrative Agent, including coverage on a replacement cost and/or agreed
amount basis with no deduction for depreciation and no co-insurance provisions
(or a waiver thereof).
(ii)    Automobile Liability - to provide coverage for owned, non-owned and
hired automobiles for both bodily injury and property damage (if applicable).
(iii)    Commercial General Liability - to provide coverage on an “occurrence”
basis, including coverage for premises/operations explosion, collapse and
underground hazards, products/completed operations, broad form property damage,
blanket contractual liability for written contracts, independent contractors and
personal injury.
(iv)    Excess/Umbrella Liability - in excess of the Automobile Liability and
Commercial General Liability limits indicated above on a following-form basis
with drop-down provisions applying.
(b)    With respect to all property insurance (including any excess or
difference in conditions policies, if applicable) required pursuant to
Section 6.13(a):
(i)    Borrower, the Relevant Parties and each of their members shall be
included as either the “named insured” or an additional “named insured”.
(ii)    Borrower hereby waives, and shall cause the Relevant Parties and each of
their members to waive, any rights of subrogation against the Secured Parties
and shall cause any such property Insurance Policies to include or be endorsed
to include a waiver of subrogation in favor of the Secured Parties.
(iii)    Such property insurance shall include the following severability of
interest and non-vitiation wording (or such other similar wording acceptable to
the Administrative Agent):
“This Policy shall apply as if a separate policy had been issued to each insured
provided that the total liability of the insurer to all parties collectively
shall not exceed the sums insured and limits and sublimits of liability
specified in the Schedule, elsewhere in the Policy, or endorsed thereto. A
vitiating act


-105-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




committed by one insured party shall not prejudice the right to indemnity of any
other insured party who has an insurable interest and who has not committed a
vitiating act.”
(iv)    The Secured Parties shall be included as additional “named” insureds on
all such Insurance Policies insuring Wholly Owned Opcos.
(v)    Collateral Agent for the benefit of the Secured Parties shall be named as
the “sole” loss payee on all such Insurance Polices insuring Wholly Owned Opcos
pursuant to a lender loss payable endorsement acceptable to the Collateral
Agent.
(vi)    To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days' prior written notice (or ten (10)
days' prior notice if such cancellation is due to failure to pay premiums) of
cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(vii)    All such Insurance Policies shall have limits and sublimits at least
equal to those contained in the policies listed in Schedule 5.14.
(viii)    Such Insurance Policies shall have deductibles in accordance with
Prudent Industry Practices, the Portfolio Documents and the policies listed in
Schedule 5.14.
(c)    With respect to all liability insurance required pursuant to
Section 6.13(a):
(i)    To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days' prior written notice (or ten (10)
days' prior notice if such cancellation is due to failure to pay premiums) of
cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(ii)    Such Insurance Policies shall include Borrower, the Relevant Parties and
each of their members as an additional “named insured”.
(iii)    Such Insurance Policies shall include an endorsement to the policy
naming (or providing via blanket endorsements as required by written contract)
the Administrative Agent, and the Lenders, and their respective permitted
successors, assigns, members, directors, officers, employees, lenders,
investors, representatives and Administrative Agents as additional insureds on a
primary and non-contributory basis.
(iv)    Borrower hereby waives, and shall cause the Relevant Parties and each of
their members to waive, any rights of subrogation against the Secured Parties
and shall cause any such liability Insurance Policies to include or be endorsed
to include a similar waiver of subrogation in favor of the Secured Parties.


-106-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(v)    Such Insurance Policies shall include a severability of interest or
separation of insureds clause with no material exclusions for cross-liability
clause (to the extent commercially available).
(vi)    All such Insurance Policies shall have limits and sublimits at least
equal to those contained in the policies listed in Schedule 5.14.
(vii)    All such Insurance Policies shall have deductibles in accordance with
Prudent Industry Practices, the Portfolio Documents and the policies listed in
Schedule 5.14.
(d)    The Borrower and/or the other Relevant Parties shall be responsible for
or covering causing to be covered the costs of all insurance premiums and
deductibles associated with the Insurance Policies.
(e)    Borrower and/or the Relevant Parties shall be obligated to provide
written notice of material change to the Administrative Agent unless such notice
is otherwise provided by endorsement of the required Insurance Policies. [***]
(f)    Prior to the Closing Date and on each anniversary of the Closing Date
thereafter (or earlier in conjunction with the renewal or replacement of the
Insurance Policies), the Borrower and Relevant Parties shall provide detailed
evidence of insurance (in a form acceptable to the Administrative Agent)
including certificates of insurance and copies of applicable insurance binders
and policies (if requested), as well as a statement from the Borrower and/or its
authorized insurance representative confirming that such insurance is in
compliance with the terms and conditions of this Section 6.13, is in full force
and effect and all premiums then due have been paid or are not in arrears.
(g)    No provision of this Agreement shall impose on the Administrative Agent
or any other Secured Party any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by or on behalf of the Borrower,
the Relevant Parties or their members, nor shall the Administrative Agent or any
other Secured Party be responsible for any representations or warranties made by
or on behalf of the Borrower, the Relevant Parties, their members or any other
Person to any insurance agent or broker, insurance company or underwriter.
(h)    On an annual basis, not later than forty-five (45) days before renewal of
the Borrower’s property insurance policies, the Borrower shall cause a
nationally recognized insurance or other applicable expert to perform and
deliver, with a copy to the Administrative Agent, a probable maximum loss
analysis (or analyses) with respect to the properties of the Borrower and the
Relevant Parties. [***]
(i)    If at any time the Borrower determines in its reasonable judgment that
any insurance (including the limits or deductibles thereof) required to be
maintained by this Section 6.13 is not available on commercially reasonable
terms due to prevailing conditions in the commercial insurance market at such
time, then upon the written request of the Borrower together with a written
report of the Borrower’s insurance broker or another independent insurance
broker of nationally-recognized standing in the insurance industry (i)
certifying that such insurance is not available on commercially reasonable terms
(and, in any case where the required maximum coverage


-107-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




is not reasonably available, certifying as to the maximum amount which is so
available), (ii) explaining in detail the basis for such broker’s conclusions
(including but limited to the cost of obtaining the required coverage(s) as well
as the proposed alternative coverage(s)), and (iii) containing such other
information as the Administrative Agent (in consultation with the Insurance
Consultant) may reasonably request, the Administrative Agent may (after
consultation with the Insurance Consultant) temporarily waive such requirement
and only to the extent that the Borrower can demonstrate that such temporary
waiver will not cause the Borrower or the Relevant Parties to be out of
compliance with the Portfolio Documents or that a similar waiver has been
obtained under such Portfolio Documents; provided, however, that the
Administrative Agent, may in its sole judgment, decline to waive any such
insurance requirement(s). At any time after the granting of any temporary waiver
pursuant to this Section 6.13 but not more than once in any year, the
Administrative Agent may request, and the Borrower shall furnish to the
Administrative Agent within thirty (30) days after such request, an updated
insurance report reasonably acceptable to the Administrative Agent (in
consultation with the Insurance Consultant) from the Company’s independent
insurance broker. Any waiver granted pursuant to this Section 6.13 shall expire,
without further action by any party, immediately upon (A) such waived insurance
requirement becoming available on commercially reasonable terms, as reasonably
determined by the Administrative Agent, (in consultation with the Insurance
Consultant) or (B) failure of the Borrower to deliver an updated insurance
report pursuant to clause (ii) above.
Section 6.14    Inspection.
(a)    The Borrower agrees that, with reasonable prior notice, it will permit,
and cause each Subsidiary to permit, any representatives and consultants of the
Lender Parties, during the applicable Relevant Party's normal business hours, to
examine on-site all the books of account, records, reports and other papers of
the Relevant Parties, to make copies and extracts therefrom, and the Borrower
further agrees to discuss their affairs, finances and accounts with the
officers, employees, Independent certified public accountants and other
consultants of such Lender Parties, all at such reasonable times and at the
Borrower's expense; provided that except during the continuation of an Event of
Default, such examinations may occur no more frequently than two times per
calendar year. The Borrower shall promptly deliver copies of any Portfolio
Documents as may be requested by Administrative Agent from time to time.
(b)    The Borrower will permit, and shall cause each Subsidiary to permit, the
Administrative Agent to conduct, in each case, at the sole cost and expense of
the Borrower, field audits and examinations of the Projects, and appraisals of
the Projects; provided, that, (i) such field audits and examinations and
appraisals may be conducted not more than once per any twelve-month period
(except, during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field audits and examinations and
appraisals that shall be permitted at the Borrowers’ expense) and (ii) except
during the continuance of an Event of Default, the Administrative Agent shall
consult with the Borrower regarding the costs and expenses of such field audits
and examinations and appraisals.
Section 6.15    Cooperation. The Borrower shall, and shall cause its
Subsidiaries to, cooperate and provide reasonable information and other
assistance in connection with any proposed assignment or participation of a Loan
permitted by Section 12.05(b).


-108-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 6.16    Collateral Accounts; Collections.
(a)    The Borrower shall maintain, and shall cause its Subsidiaries to
maintain, in full force and effect each of the Collateral Accounts in accordance
with the terms of the Loan Documents.
(b)    The Borrower shall, and shall cause each Relevant Party to, ensure that
at all times each counterparty to a Project Document is directed to pay all
Rents, PBI Payments or other payments due to a Relevant Party under such Project
Document in accordance with the terms of the Loan Documents.
(c)    Borrower shall, and shall cause each Loan Party to, remit any amounts
received by it or received by third parties (other than pursuant to the terms of
the Loan Documents) on its behalf to the appropriate Collateral Account for
deposit in accordance with the terms of the Loan Documents.
Section 6.17    Performance of Agreements. Borrower shall, and shall cause the
Subsidiaries to, duly and punctually perform, observe and comply in all material
respects with all of the terms, provisions, conditions, covenants and agreements
on its part to be performed, observed and complied with hereunder and under the
other Loan Documents to which it is a party. The Borrower shall, and shall cause
the Subsidiaries to, prudently exercise and enforce their rights, authorities
and discretions under the Portfolio Documents to which they are a party.
Section 6.18    Customer Agreements and REC Contracts.
(a)    Each Customer Agreement entered into following the Closing Date shall be
an Eligible Customer Agreement.
(b)    The Borrower shall ensure that the Sponsor assigns to the applicable Opco
all rights to receive the PBI Payments and the related PBI Documents in respect
of each Eligible Project.
(c)    Each Customer Agreement shall require the applicable Customer to maintain
homeowner’s insurance for all damage to the property on which the related
Project is installed.
Section 6.19    Management Agreement. The Borrower shall, and shall cause the
Manager and each Relevant Party to, (i) perform and observe all of the material
terms, covenants and conditions of the Management Agreement on the part of
Manager and such Relevant Party to be performed and observed and (ii) promptly
notify the Administrative Agent of any notice to Borrower of any material
default under the Management Agreement. If the Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement to be performed or observed by it, then, without limiting
the Administrative Agent’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Manager or any Relevant
Party from any of its obligations under the Loan Documents or the Borrower under
the Management Agreement, the Borrower grants the Administrative Agent on its
behalf the right, upon prior written notice to the Borrower, to pay any sums and
to perform any act as may be reasonably appropriate to cause such material
conditions of the Management


-109-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Agreement on the part of the Borrower to be performed or observed; provided,
however, that the Administrative Agent will not be under any obligation to pay
such sums or perform such acts.
Section 6.20    Use of Proceeds. The Borrower shall apply the proceeds of the
Loans exclusively as permitted pursuant to Section 2.01 and Section 2.02.
Section 6.21    Project Expenditures. The Borrower shall, and shall cause the
Relevant Parties, Manager and Operators to, operate and maintain the Projects
pursuant to the then-current Operating Budget, the O&M Agreements, the Portfolio
Documents, all other agreements with respect to the Project (including any
provisions of any manufacturer, installer or other warranties), Prudent Industry
Practices and applicable Law.
Section 6.22    Tax Equity Opco Matters.
(a)    Any capital contribution or loan required to be made by any Tax Equity
Holdco to any Tax Equity Opco pursuant to the applicable Tax Equity Opco Limited
Liability Company Agreement or any other Tax Equity Document shall be made
solely from the proceeds of Excluded Property or a contribution from the Sponsor
(it being understood that repayments on any such loan shall not be Excluded
Property and shall be paid directly into the Revenue Account by the applicable
Partnership Flip Holdco).
(b)    The Borrower shall, and shall cause each Tax Equity Holdco to, enforce
their rights under the Tax Equity Documents to ensure that each Relevant Party
shall make and apply the maximum distributions to the managing members in
accordance with the Tax Equity Documents and, without limitation, shall not
agree to the maintenance of any cash reserve within any Opco without the consent
of the Administrative Agent (acting on the instructions of the Required
Lenders).
Section 6.23    Recapture. Each Relevant Party will take all reasonable actions
to avoid (i) any liability to repay any portion of any payment it received with
respect to a Project from the U.S. Treasury under section 1603 of the American
Recovery and Reinvestment Act of 2009, as amended, or (ii) any disallowance or
recapture of all or part of any tax credit under section 48 of the Code with
respect to a Project.
Section 6.24    Termination of Servicer.
(a)    In the event that a Servicer Termination Event occurs, the Administrative
Agent (acting on the instructions of the Required Lenders) may, in its sole
discretion, deliver notice to the Operator under the applicable Wholly Owned
Opco O&M Agreement and to the Back-Up Servicer under the applicable Wholly Owned
Opco Back-Up Servicing Agreement or the Transition Manager under the applicable
Wholly Owned Opco Transition Management Agreement, as applicable, terminating
the appointment of such Operator and triggering the transition to the Back-Up
Servicer or Transition Manager, as applicable, as successor Operator under the
applicable Wholly Owned Opco O&M Agreement. The Borrower shall, and shall cause
each Subsidiary to, immediately take all such action necessary (including the
delivery of notice) to terminate the Operator and transition to the Back-Up
Servicer or Transition Manager, as applicable.
(b)    In the event that a Tax Equity Opco or a Tax Equity Holdco has the right
to terminate a Tax Equity Opco O&M Agreement or the Operator pursuant to the
terms of such Tax


-110-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Equity Opco O&M Agreement, the Administrative Agent (acting on the instructions
of the Required Lenders) may, in its sole discretion, deliver notice to the
Borrower requiring it to cause the applicable Tax Equity Opco or Tax Equity
Holdco to terminate the appointment of the Operator and trigger the transition
to the Back-Up Servicer or Transition Manager, as applicable, as successor
Operator under such Tax Equity Opco O&M Agreement. The Borrower shall, and shall
cause the applicable Tax Equity Opco or Tax Equity Holdco to, immediately take
all such action necessary (including the delivery of notice) to terminate the
Operator and transition to the Back-Up Servicer or Transition Manager, as
applicable.
Section 6.25    Availability Period Termination Date Base Case Model
(a)    Borrower shall, no later than ten (10) Business Days following each
Calculation Date up to and including the Calculation Date occurring on or prior
to the last day of the Availability Period and no later than ten (10) Business
Days following the last day of the Availability Period, deliver to the
Administrative Agent an updated Base Case Model and an Available Borrowing Base
Certificate in each case, calculated as of the preceding Calculation Date and as
of the last day of the Availability Period, respectively.
Section 6.26    Designation of Certain Eligible Projects as Non-Eligible
Projects. If, as of any Available Borrowing Base Determination Date, the average
FICO® Score of all Customers with respect to all Eligible Projects is less than
[***]; the Borrower shall designate Projects that would otherwise constitute
Eligible Projects as non-Eligible Projects (with such designation being made
with respect to Eligible Projects with Customers having the lowest FICO® Scores)
until the average FICO® Score of the Customers of the remaining Eligible
Projects is at least [***]. For purposes of calculating the Available Borrowing
Base as of such Available Borrowing Base Determination Date, such designated
Projects shall not be Eligible Projects hereunder. For the avoidance of doubt,
the designation pursuant to this paragraph shall be made as of each Available
Borrowing Base Determination Date and shall remain in effect only until the next
succeeding Available Borrowing Base Determination Date.
Section 6.27    Post-Closing Covenants.
(a)    With respect to the [***] Fund, Borrower shall, within sixty (60) days
following the Closing Date, deliver to the Administrative Agent a fully executed
copy of a Partnership Flip Back-Up Servicing Agreement for such Partnership Flip
Fund substantially in the form of Exhibit E or a Partnership Flip Transition
Management Agreement in the form of Exhibit F.
(b)    With respect to the [***] fund, the Borrower shall, within sixty (60)
days following the Closing Date, deliver to the Administrative Agent a fully
executed copy of an amendment to the applicable Limited Liability Company
Agreement (i) amending the reference to Section 5.02(c) in Section 12.02(a)(v)
of such Limited Liability Company Agreement to be a reference to Section 5.02(b)
and (ii) clarifying that a foreclosure by creditors (or a disposition in lieu of
foreclosure) in respect of the membership interests of the applicable Tax Equity
Holdco or any direct or indirect parent of the applicable Tax Equity Holdco
shall not constitute a “Change of Member Control” and is otherwise permitted
without the consent of the Tax Equity Class A Members under such Tax Equity
Limited Liability Company Agreement.


-111-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    With respect to the [***] fund, the Borrower shall, within sixty (60)
days following the Closing Date, deliver to the Administrative Agent a fully
executed copy of an amendment to the applicable Limited Liability Company
Agreement amending the reference to Section 5.01(b) in Section 12.02(a)(vi) of
such Limited Liability Company Agreement to be a reference to Section 5.02(b).
(d)    Within ninety (90) days following the last day of the Availability
Period, deliver to the Administrative Agent each Customer Agreement relating to
Eligible Projects in the Project Pool that was not previously delivered to the
Administrative Agent pursuant to Section 9.01(a)(xi) or 9.02(b)(iii).
(e)    With respect to each of the [***] Fund, [***] Fund and [***] Fund,
Borrower shall use commercially reasonable efforts to, within six (6) months
following the Closing Date, deliver to the Administrative Agent a fully executed
copy of an amendment to the Tax Equity Limited Liability Company Agreement of
such Partnership Flip Opco, that either (A) provides that (i) the members of
such Partnership Flip Opco acknowledge that Subchapters C and D of Chapter 63 of
the Code have been repealed, and that Chapter 63 of the Code has been amended,
by Section 1101 of the Budget Act, to be effective with respect to taxable years
beginning after December 31, 2017; (ii) the members of such Partnership Flip
Opco agree to cooperate, reasonably and in good faith, to take such action on or
prior to the effective date of Section 1101 of the Budget Act as reasonably
necessary to preserve and retain after the effective date of Section 1101 of the
Budget Act (and any Further Guidance), to the extent possible, the substantive
arrangement and relative and analogous rights, duties, indemnities,
responsibilities, risks, and obligations of the applicable Tax Equity Holdco and
Tax Equity Class A Members reflected in such Tax Equity Limited Liability
Company Agreement with respect to tax audits and other administrative procedures
addressed by Section 1101 of the Budget Act; and (iii) no member of such
Partnership Flip Opco may make or cause such Partnership Flip Opco to make any
election under Section 1101(g)(4) of the Budget Act or any subsequent law or
guidance to have the provisions of Section 1101 of the Budget Act apply to such
Partnership Flip Opco prior to the effective date of Section 1101 of the Budget
Act or (B) (i) incorporates any changes necessary to preserve and retain after
the effective date of Section 1101 of the Budget Act (and any Further Guidance),
to the extent possible, the substantive arrangement and relative and analogous
rights, duties, indemnities, responsibilities, risks, and obligations of the
applicable Tax Equity Holdco and Tax Equity Class A Members reflected in such
Tax Equity Limited Liability Company Agreement with respect to tax audits and
other administrative procedures addressed by Section 1101 of the Budget Act; and
(ii) provides that no member of such Partnership Flip Opco may make or cause
such Partnership Flip Opco to make any election under Section 1101(g)(4) of the
Budget Act or any subsequent law or guidance to have the provisions of Section
1101 of the Budget Act apply to such Partnership Flip Opco prior to the
effective date of Section 1101 of the Budget Act.
Section 6.28    Tax Partnership Election.
(a)    Borrower shall cause each Partnership Flip Opco not to make any election
under Section 1101(g)(4) of the Budget Act or any subsequent law or guidance to
have the provisions of Section 1101 of the Budget Act apply to such Partnership
Flip Opco prior to the effective date of Section 1101 of the Budget Act.


-112-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    With respect to any Partnership Flip Opco that contains in the applicable
Tax Equity Limited Liability Company Agreement an Acceptable Audit Election
Provision, in the event such Partnership Flip Opco receives a notice of final
partnership administrative adjustment that would, with the passing of time,
result in an “imputed underpayment” imposed on such Partnership Flip Opco as
that term is defined in Code Section 6225, Borrower shall, or shall cause such
Partnership Flip Opco, within thirty (30) days after the date of such notice to
(x) timely elect pursuant to Code Section 6226 (as amended by the Budget Act) to
make inapplicable to the Company the requirement in Code Section 6225 (as
amended by the Budget Act) to pay the “imputed underpayment” as that term is
used in that section, (y) comply with all of the requirements and procedures
required in connection with such election, and (z) provide evidence of such
election to Administrative Agent.
Section 6.29    Battery Storage Borrowing Base Limit. If, as of any Available
Borrowing Base Determination Date, the Eligible Projects that include battery
storage exceed [***] of all Eligible Projects; the Borrower shall designate
Projects including battery storage that would otherwise constitute Eligible
Projects as non-Eligible Projects until the remaining Eligible Projects
including battery storage represent a maximum of [***] of all Eligible Projects.
For purposes of calculating the Available Borrowing Base as of such Available
Borrowing Base Determination Date, such designated Projects shall not be
Eligible Projects hereunder. For the avoidance of doubt, the designation
pursuant to this paragraph shall be made as of each Available Borrowing Base
Determination Date and shall remain in effect only until the next succeeding
Available Borrowing Base Determination Date.
Section 6.30    [***]
ARTICLE VII    
NEGATIVE COVENANTS
Section 7.01    Indebtedness. The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following (collectively, “Permitted Indebtedness”):
(a)    the Obligations (including the Secured Hedging Obligations);
(b)    unsecured trade payables which are not evidenced by a note or are
otherwise indebtedness for borrowed money and which arise out of purchases of
goods or services in the ordinary course of business; provided, however,
(1) such trade payables are payable not later than 90 days after the original
invoice date and are not overdue by more than 30 days and (2) the aggregate
amount of such trade payables outstanding does not, at any time, exceed
$1,000,000 in the aggregate for the Borrower and the Subsidiaries;
(c)    loans made by:
(i)    a Tax Equity Holdco to the applicable Tax Equity Opco solely to the
extent made with the proceeds of Excluded Property or a contribution from the
Sponsor in accordance with Section 6.22(a); or


-113-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    with respect to a Partnership Flip Fund, a Partnership Flip Opco to a
Partnership Flip Holdco under a Contribution Note provided it is repaid or
deemed repaid or reduced in full on or before the stated maturity date of such
Contribution Note solely from (A) capital contributed by the Sponsor and/or
(B) a reduction of the outstanding amount (other than by capital contribution)
in accordance with the Tax Equity Limited Liability Company Agreement of such
Partnership Flip Opco (including by applying to the reduction of such
Contribution Note, capital contributions previously contributed by such
Partnership Flip Holdco to the Partnership Flip Opco that have not been used to
purchase any Projects by such Partnership Flip Opco under the applicable Master
Purchase Agreement);
(d)    to the extent constituting Indebtedness, obligations or liabilities of an
Opco arising under any Excluded REC Contract or any guarantee in respect thereof
(other than any obligation or liability constituting indebtedness for borrowed
money); or
(e)    obligations under Interest Rate Hedging Agreements permitted in
accordance with Section 6.11.
In no event shall any Indebtedness other than the Obligations be secured, in
whole or in part, by the Collateral or other Assets or any portion thereof or
interest therein and any proceeds of any of the foregoing.
Section 7.02    No Liens. The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it except Permitted Liens.
Section 7.03    Restriction on Fundamental Changes. Unless otherwise expressly
permitted by this Agreement, the Borrower shall not, and shall not permit the
Subsidiaries to, without the prior written consent of the Administrative Agent
(acting on the instructions of the Required Lenders), (i) merge or consolidate
with another Person, (ii) sell, assign, transfer or dispose of any part of the
Collateral other than (a) sales, assignments, transfers or dispositions of
obsolete, worn-out or replaced property or assets not used or useful in its
business, (b) sales of Projects to Customers pursuant to the express terms of
the Customer Agreements or (c) Permitted Fund Dispositions, (iii) liquidate,
wind-up or dissolve any Subsidiary or (iv) withdraw or resign from any
Subsidiary (including in the capacity as managing member).
Section 7.04    Bankruptcy, Receivers, Similar Matters. Borrower shall not, and
shall not permit any Subsidiary to, apply for, consent to, or aid, solicit,
support, or otherwise act, cooperate or collude to cause the appointment of or
taking possession by, a receiver, trustee or other custodian for all or a
substantial part of the Assets of any Relevant Party. Borrower shall not, and
shall not permit any Subsidiary to, file a petition for, consent to the filing
of a petition for, or aid, solicit, support, or otherwise act, cooperate or
collude to cause the filing of a petition for an Involuntary Bankruptcy. In any
Involuntary Bankruptcy of any Relevant Party, the Borrower shall not, and shall
not permit any Subsidiary to, without the prior written consent of the
Administrative Agent (acting on the instructions of the Required Lenders),
consent to the entry of any order, file any motion, or support any motion
(irrespective of the subject of the motion), and the Borrower shall not, and
shall not permit any Subsidiary to file or support any plan of reorganization.
In any Involuntary Bankruptcy of a Relevant Party, Borrower shall, and shall
cause the Subsidiaries to, do


-114-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




all things reasonably requested by the Administrative Agent (acting on the
instructions of the Required Lenders) to assist the Administrative Agent in
obtaining such relief as the Administrative Agent shall seek, and shall in all
events vote as directed by the Administrative Agent (acting on the instructions
of the Required Lenders). Without limitation of the foregoing, Borrower shall,
and shall cause the Subsidiaries to, do all things reasonably requested by the
Administrative Agent (acting on the instructions of the Required Lenders) to
support any motion for relief from stay or plan of reorganization proposed or
supported by the Administrative Agent (acting on the instructions of the
Required Lenders).
Section 7.05    ERISA.
(a)    No ERISA Plans. The Borrower shall not establish any Employee Benefit
Plan, Multiemployer Plan or Plan, or commence making contributions to (or become
obligated to make contributions to) any Employee Benefit Plan, Multiemployer
Plan or Plan.
(b)    Compliance with ERISA. The Borrower shall not, and shall not permit any
Subsidiary to engage in any non-exempt prohibited transaction under section 406
of ERISA or section 4975 of the Code; provided that if Borrower is in default of
this covenant under subsection (i), Borrower shall be deemed not to be in
default if such default results solely because (x) any portion of the Loans have
been, or will be, funded with plan assets of any Plan and (y) the purchase or
holding of such portion of the Loans by such Plan constitutes a non-exempt
prohibited transaction under section 406 of ERISA or section 4975 of the Code or
a violation of applicable Similar Law.
(c)    The Borrower shall not, and shall not permit the Subsidiaries to, hire or
maintain any employees.
Section 7.06    Restricted Payments. The Borrower shall not, and shall not
permit any Subsidiary to make, directly or indirectly any Restricted Payment
other than:
(a)    distributions by the Tax Equity Opcos to their members in accordance with
the terms of the respective Limited Liability Company Agreements;
(b)    distributions by the Relevant Parties to the Borrower;
(c)    distributions from the Borrower to the Pledgor Collections Account or the
Permitted Fund Disposition Account to the extent permitted under the Depository
Agreement;
(d)    the Borrower and Subsidiaries may distribute to their members any and all
proceeds of Excluded REC Sales;
(e)    distributions of Loan proceeds in accordance with the express provisions
of Article II; and
(f)    distributions of any amounts distributed by Tax Equity Opcos to Tax
Equity Holdcos on January 15, 2016 to the Sponsor, in an amount not to exceed
$1,500,000.00 (provided, that at the time of such distribution evidence is
provided to the Administrative Agent of the amounts actually distributed by the
Tax Equity Opcos to the Tax Equity Holdcos on January 15, 2016);


-115-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




The Borrower shall not (i) redeem, purchase, retire or otherwise acquire for
value any of its ownership or equity interests or securities or (ii) set aside
or otherwise segregate any amounts for any such purpose. The Borrower shall not,
directly or indirectly, make payments to or distributions from the Collateral
Accounts except in accordance with the Depository Agreement. The Borrower shall
ensure that no Tax Equity Holdco exercises any right of offset or set-off
against its right to distributions from a Tax Equity Opco.
Section 7.07    Limitation on Investments. The Borrower shall not, and shall not
permit any Subsidiary to, after the date hereof, form, or cause to be formed,
any subsidiaries, make or suffer to exist any loans or advances to, or extend
any credit to, or guarantee (directly or indirectly or by an instrument having
the effect of assuring another’s payment or performance on any obligation or
capability of so doing or otherwise (other than (i) pursuant to a Loan Document
or (ii) a guarantee from a Wholly Owned Opco, Inverted Lease Opco of the
obligations of the applicable Wholly Owned Opco, Inverted Lease Tenant in
respect of REC sales)), endorse or otherwise become contingently liable,
directly or indirectly, in connection with the obligations, stocks or dividends
of any other Person (except by the endorsement of checks in the ordinary course
of business), or, except as expressly permitted under any Loan Document, make
any investments (by way of transfer of property, contributions to capital,
purchase of stock or securities or evidences of indebtedness, acquisition of the
business or assets, or otherwise) in, any Affiliate or any other Person.
Section 7.08    Sanctions and Anti-Corruption. Borrower shall not, and shall not
permit any Relevant Party or other Affiliate to (a) become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person, or (b) contribute or otherwise make available all or any part of the
proceeds of the Loans, directly or indirectly, to, or for the benefit of, any
Person (whether or not an Affiliate of the Borrower) for the purpose of
financing the activities or business of, other transactions with, or investments
in, any Blocked Person or in violation of any Anti-Corruption Laws or Sanctions,
(c) directly or indirectly fund all or part of any repayment or prepayment of
the Loans out of proceeds derived from any transaction with or action involving
a Blocked Person or in violation of Anti-Corruption Laws or Sanctions or
(d) engage in any transaction, activity or conduct that would violate Sanctions
or Anti-Corruption Laws or Sanctions, that would cause any Secured Party to be
in breach of any Sanctions or that could reasonably be expected to result in it
or its Affiliates or any Secured Party being designated as a Blocked Person.
Section 7.09    No Other Business; Leases.
(a)    Borrower shall not, and shall not permit any Subsidiary to: (i) engage in
any business other than the acquisition, ownership, leasing, construction,
financing, operation and maintenance of the Projects in accordance with and as
contemplated by the Transaction Documents and other activities incidental
thereto, including the sale of RECs under the Excluded REC Contracts, or
(ii) change its name without the consent of the Administrative Agent.
(b)    Borrower shall not, and shall not permit any Subsidiary to, enter into
any agreement or arrangement to lease the use of any Asset or Project of any
kind (including by sale-leaseback, operating leases, capital leases or
otherwise), except any Master Lease or pursuant to the terms of the Eligible
Customer Agreements.


-116-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 7.10    Portfolio Documents.
(a)    The Borrower shall not, and shall not permit any Subsidiary to, amend,
modify or terminate any Portfolio Document, or waive any material breach under,
or material breach of, any Portfolio Document, without the prior written consent
of the Administrative Agent (acting on the instructions of the Required Lenders)
to the extent that any such amendment, modification, termination or waiver could
reasonably be expected to have a Material Adverse Effect; provided, that, for
the avoidance of doubt, the Subsidiaries shall be permitted to enter into an
agreement to amend or modify (i) the electricity or lease rate, annual escalator
or term of any Exempt Customer Agreement only (such agreement, a “Payment
Facilitation Agreement”), so long as such amendment or modification is
(A) permitted under the applicable Tax Equity Documents and (B) made in good
faith for a commercially reasonable purpose and is intended to maximize the
long-term economic value of the Customer Agreement as against its value if the
Payment Facilitation Agreement had not been entered into (as reasonably
determined by the Sponsor in good faith and in light of the facts and
circumstances known at the time of such amendment or modification), (ii) a
Master Turnkey Installation Agreement to the extent that such amendment or
modification could not reasonably be expected to have a Material Adverse Effect
and (iii) a Tax Equity Limited Liability Company Agreement as necessary to
comply with Section 6.27(e) hereof.
(b)    The Borrower shall not, and shall not permit any Subsidiary to, enter
into any new agreement or contract, other than the Transaction Documents and the
Excluded REC Contracts or any contract or agreement incidental or necessary to
the operation of its business that do not allocate material risk to any Relevant
Party and have a term of less than one year or that has a value over its term
not exceeding $100,000, without the prior written consent of the Administrative
Agent (acting on the instructions of the Required Lenders).
(c)    The Borrower shall not, and shall not permit any Subsidiary to, assign,
novate or otherwise transfer or consent to an assignment, novation or any other
transfer of a Project Document other than (i) pursuant to the Collateral
Documents, (ii) transfers of an interest in an Opco, Inverted Lease Holdco or
Partnership Flip Holdco pursuant to a Permitted Fund Disposition or permitted in
accordance with clause (d) below and Section 6.08(g) and (iii) assignments of a
Customer Agreement to a replacement Customer in accordance with the terms of the
Customer Agreement and applicable Law (including consumer leasing and protection
Law).
(d)    No Tax Equity Holdco shall exercise any option to purchase the
outstanding “class A” membership interests of a Tax Equity Opco or any
membership interests held by a Tax Equity Class A Member in such Tax Equity Opco
without the prior written consent of the Administrative Agent (acting on the
instructions of the Required Lenders); provided that, upon obtaining such
consent and notwithstanding anything to the contrary in this Agreement, Sponsor
may make a capital contribution to the applicable Tax Equity Holdco for the
purchase of such membership interests.
Section 7.11    Taxes. The Borrower shall not, and shall not permit any Relevant
Party to, take any action or position that would result in a Project being
determined to have been Placed in Service prior to the date it was sold to the
relevant Relevant Party. The Borrower shall not, and shall not permit any
Subsidiary to, claim a tax credit under section 48 of the Code for any Project


-117-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




with respect to which a Relevant Party has received a Grant. The Borrower shall
not, and shall not permit any Relevant Party to, cause or permit any property
that is part of a Project to be subject to the alternative depreciation system
under section 168(g) of the Code.
Section 7.12    Expenditures; Collateral Accounts; Structural Changes.
(a)    The Borrower shall not, and shall not permit any Subsidiary to, incur
Operating Expenses or otherwise pay the Manager, Operator, Transition Manager
and Back-Up Servicer in the aggregate amounts in excess of the greater of:
(i)    the budgeted amounts shown for Operating Expenses in the applicable
Operating Budget for such year; and
(ii)    20% in the aggregate over the amount budgeted for Operating Expenses in
the then-current Base Case Model for the applicable year;
without the prior written consent of the Administrative Agent (acting in
consultation with the Independent Engineer and provided that such consent in
respect of the Tax Equity Opcos not to be unreasonably withheld or delayed),
provided, even if the thresholds set forth in clauses (i) and (ii) of this
Section 7.12(a) are exceeded, the Administrative Agent’s consent shall also be
deemed to be given if the Operating Expenses in respect of Non-Covered Services
incurred on a per kW DC basis in respect of the Projects owned by the applicable
Opcos are not more than $15 per kW DC in the aggregate over the amount budgeted
for such Operating Expense in respect of such Projects owned by the applicable
Opcos in the then-current Base Case Model for the applicable year.
(b)    Other than pursuant to Section 2.05, the Borrower shall not, and shall
not permit any Subsidiary to, acquire or own any material asset other than the
Projects, Portfolio Documents, Excluded REC Contracts, the Membership Interests
and the proceeds thereof.
(c)    The Borrower shall not maintain, or permit any Relevant Party to
maintain, any bank accounts other than (A) the Collateral Accounts maintained by
the Borrower, (B) the bank accounts of the Pledgor maintained pursuant to the
Other Depository Agreement, (C) the bank accounts of each Tax Equity Opco
maintained pursuant to the Tax Equity Account Agreements and (D) the Wholly
Owned Opco Deposit Accounts maintained by the Wholly Owned Opcos.
(d)    Other than pursuant to clause (a) of Section 7.10, the Borrower shall
not, and shall not permit any Subsidiary to, materially amend, modify or waive,
or permit any material amendment, modification or waiver of (i) its
organizational documents (except (A) for non-substantive or immaterial changes
to organizational documents other than a Limited Liability Company Agreement
which, for the avoidance of doubt, shall not include any amendments that relate
to corporate powers, corporate separateness or single-purpose entity provisions
set forth herein or therein or (B) as may be required by applicable Law,
provided, that, any such change required by applicable Law shall be made only
with prior notice to and consultation with the Administrative Agent), (ii) its
legal form or its capital structure (including the issuance of any options,
warrants or other rights with respect thereto) or (iii) change its fiscal year,
in each case without the consent of the Administrative Agent.


-118-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(e)    The Borrower shall not use any proceeds of any Loan except as permitted
by applicable Law and for the purposes permitted in Section 2.01 or Section
2.02.
Section 7.13    REC Contracts and Transfer Instructions. Without limiting
Section 7.10(b), the Borrower shall not, and shall not permit and Subsidiary to,
enter into any REC Contract other than an Excluded REC Contract.
Section 7.14    Speculative Transactions. The Borrower shall not, and shall
cause each Subsidiary not to, engage in any Swap Agreement other than (a) the
Excluded REC Contracts and (b) the Interest Rate Hedging Agreements.
Section 7.15    Voting on Major Decisions. Except as expressly permitted
pursuant to Section 7.10, the Borrower shall ensure that no Loan Party exercises
its rights, authorities and discretions under any Tax Equity Document to consent
to, approve, ratify, vote in favor of, or submit to the Tax Equity Class A
Member for such consent, approval, ratification or vote, any matter which
requires approval as a Major Decision, other than with the prior written consent
of the Administrative Agent (acting on the instructions of the Required
Lenders); provided, that, the Borrower shall not be restricted from
communicating with any Tax Equity Class A Member in the ordinary course so long
as such communications do not cause a Major Decision to be made without the
Administrative Agent’s consent.
Section 7.16    Transactions with Affiliates. The Borrower shall not, and shall
ensure each Subsidiary shall not, make or cause any payment to, or sell, lease,
transfer or otherwise dispose of any of its Assets to, or purchase any Assets
from, or enter into or make, replace, terminate or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, the Sponsor or its Affiliates or any of the Affiliates of the
Borrower and each of their respective members and principals (each, an
“Affiliate Transaction”), unless the Affiliate Transaction is upon terms and
conditions that are intrinsically fair, commercially reasonable and on terms no
less favorable to such Relevant Party than those that would be available on an
arms-length basis with an unrelated Person (other than (i) Restricted Payments
permitted to be made under Section 7.06, (ii) the Transaction Documents in
existence as at the Closing Date or (iii) transactions that are permitted
pursuant to Section 7.03.
Section 7.17    Limitation on Restricted Payments. Without limiting Section
7.10, the Borrower shall not, and shall ensure each Subsidiary shall not, enter
into any agreement, instrument or other undertaking that (i) restricts the
ability of any Subsidiary to make a Restricted Payment (including pursuant to
any reallocation of distribution percentages) or (ii) restricts or limits the
ability of any Loan Party to create, incur, assume or suffer to exist Liens on
the property of such Person for the benefit of the Secured Parties with respect
to the Obligations, except to the extent set out in the Tax Equity Documents.
Section 7.18    Battery Storage Systems. The Borrower shall not permit the Opcos
to own Projects that include battery storage to the extent the number of such
Projects would exceed [***] of the Project Pool.


-119-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




ARTICLE VIII    
SEPARATENESS
Section 8.01    Separateness. The Borrower acknowledges that each Agent and the
Lender Parties are entering into this Agreement in reliance upon each Relevant
Party’s identity as a legal entity that is separate from any other Person.
Therefore, from and after the Closing Date, the Borrower shall take all
reasonable steps to maintain each Relevant Party’s identity as a separate legal
entity from each other Person and to make it manifest to third parties that the
Relevant Parties are separate legal entities. Without limiting the generality of
the foregoing, the Borrower agrees that it shall not, and shall not permit any
Subsidiary to:
(a)    fail to hold all of its assets in its own name;
(b)    except for payments made to a General Account governed by the terms of
the Management Agreement, commingle its assets with the assets of any of its
members, Affiliates, principals or any other Person;
(c)    fail to maintain books, records and agreements as official records and
separate from those of the members, principals and Affiliates or any other
Person;
(d)    fail to maintain its bank accounts separate from the members, principals
and Affiliates of any other Person;
(e)    other than the Transaction Documents and as otherwise expressly permitted
by Section 7.16, enter into any Affiliate Transaction;
(f)    fail to maintain separate Financial Statements from those of its general
partners, members, principals, Affiliates or any other Person; provided,
however, that the Relevant Parties financial position, assets, liabilities, net
worth and operating results may be included in the consolidated Financial
Statements of Sponsor, provided that (i) appropriate notation shall be made on
such consolidated Financial Statements to indicate the separateness of each
Relevant Party and the Sponsor, to indicate that the Sponsor and each Relevant
Party maintain separate books and records and to indicate that none of the
Relevant Parties’ Assets and credit are not available to satisfy the debts and
other obligations of the Sponsor or any other Person and (ii) such Assets and
liabilities shall be listed on each Relevant Party’s own separate balance sheet;
(g)    fail to promptly correct any known or suspected misunderstanding
regarding its separate identity;
(h)    maintain its Assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(i)    guarantee or become obligated, or hold itself as responsible, for the
debts of any other Person, except under any Holdco Guaranty and Security
Agreement or any Wholly Owned Opco Guaranty and Security Agreement;


-120-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(j)    hold out its credit as being available to satisfy the obligations of any
other Person, except under any Holdco Guaranty and Security Agreement or any
Wholly Owned Opco Guaranty and Security Agreement;
(k)    make any loans or advances to any third party, including any member,
principal or Affiliate of the Borrower, or any member, principal or Affiliate
thereof, except as expressly permitted by the Loan Documents;
(l)    pledge its assets for the benefit of any other Person, except as
expressly permitted under the Loan Documents;
(m)    identify itself or hold itself out as a division of any other Person or
conduct any business in another name;
(n)    fail to maintain adequate capital in light of its current and
contemplated business operations;
(o)    fail to act solely in its own limited liability company name and not of
any other Person, any of its officers or any of their respective Affiliates, and
fail to at all times use its own stationery, invoices and checks separate from
those of any other Person, any of its officers or any of their respective
Affiliates;
(p)    acquire obligations or securities of its members, shareholders of other
Affiliates, as applicable;
(q)    take any action that knowingly shall cause any Relevant Party to become
insolvent;
(r)    fail to keep minutes of the actions of the member of any Relevant Party
and observe all limited liability company and other organizational formalities;
(s)    fail to cause its members, managers, directors, officers, agents and
other representatives to act at all times with respect to each Relevant Party
consistently and in furtherance of the foregoing and in the best interests of
each Relevant Party;
(t)    fail to pay its own liabilities and expenses (including, as applicable,
shared personnel and overhead expenses) only out of its own funds, except as
otherwise expressly provided by the Loan Documents in respect of the Wholly
Owned Opcos; or
(u)    fail at any time to have an independent director of Borrower or Pledgor
(as defined in the applicable limited liability company agreement of the
Borrower or Pledgor, as applicable).
ARTICLE IX    
CONDITIONS PRECEDENT
Section 9.01    Conditions of Closing and Initial Loans. The obligation of each
Lender to make Revolving Loans and the obligation of the Issuing Bank to issue
the Letter of Credit on the Closing Date hereunder is subject to satisfaction of
the following conditions precedent each in form


-121-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and substance reasonably satisfactory to the Administrative Agent (acting on the
instructions of all Lenders and the Issuing Bank):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or executed electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by an Authorized Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):
(i)    a Borrowing Notice in accordance with the requirements of Section 2.01;
(ii)    a Notice of LC Activity in accordance with the requirements of Section
2.02 together with completed LC Application duly executed by the Borrower for
the benefit of the Administrative Agent and submitted to the Issuing Bank
(together with such other LC Documents applicable thereto) with a copy to the
Administrative Agent;
(iii)    executed counterparts of this Agreement, together with all Exhibits and
Schedules thereto, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;
(iv)    the Cash Diversion and Commitment Fee Guaranty;
(v)    the Collateral Agency Agreement;
(vi)    the Depository Agreement;
(vii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(viii)    the Management Consent Agreement;
(ix)    all other Loan Documents;
(x)    the Pledge Agreement, the Pledge and Security Agreement and the
applicable Tax Equity Holdco Guaranty and Security Agreement, in each case, duly
executed by the applicable Relevant Party, together with:
(A)    certificates representing the pledged equity referred to therein (in the
form required by the applicable limited liability company agreement) accompanied
by undated stock powers executed in blank and instruments evidencing any pledged
debt indorsed in blank;
(B)    proper Financing Statements in form appropriate for filing under the
applicable Uniform Commercial Code in order to perfect the Liens created under
the Collateral Documents (covering the Collateral described therein);
(C)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the


-122-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Collateral Documents has been taken or will be taken on the Closing Date such
that such Liens shall each constitute a first priority security interest; and
(D)    the results of a recent lien search in each of the jurisdictions in which
UCC financing statement or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Borrower and the
Relevant Parties and such search shall reveal no Liens on any of the assets of
the Borrower, the Relevant Parties or otherwise on the Collateral, other than
Permitted Liens;
(xi)    fully executed copies of all Portfolio Documents on the Closing Date
(other than Project Documents, of which only those Project Documents relating to
Eligible Projects in the Project Pool with respect to which a PTO Letter has
been received shall have been provided on or prior to the Closing Date) and the
Project Information accompanied by an Officer’s Certificate certifying: (A) that
each such copy provided to the Administrative Agent is a true, correct and
complete copy of such document (and includes all schedules, exhibits,
attachments, supplements and amendments thereto and any related protocols or
side letters), (B) each such Portfolio Document (i) has been duly executed and
delivered by the Sponsor and each Relevant Party party thereto and, to the
Knowledge of Sponsor, Borrower and the Subsidiaries, the other parties thereto,
(ii) is in full force and effect and is enforceable against each the Sponsor,
Relevant Party party thereto and, to the Knowledge of Sponsor, Borrower and the
Subsidiaries, each other party thereto as of such date, (C) neither the Sponsor
nor any Relevant Party thereto nor, to the Knowledge of Sponsor, Borrower and
each Subsidiary, any other party to such document is or, but for the passage of
time or giving of notice or both, will be in breach of any material obligation
except, solely with respect to (i) Customer Agreements, where such breach
(itself or when coupled with other breaches under such agreements) could not
reasonably be expected to have a Material Adverse Effect and (ii) Master Turnkey
Installation Agreements, where such breach (itself or when coupled with other
breaches under such agreements) could not reasonably be expected to have a
Material Adverse Effect, (D) no Portfolio Document has an event of force majeure
existing thereunder except solely with respect to the Project Documents, where
such event of force majeure (itself or when coupled with other events of force
majeure under such Project Documents) could not reasonably be expected to have a
Material Adverse Effect and (E) all conditions precedent to the effectiveness of
such documents have been satisfied or waived in writing;
(xii)    correct and complete certified copies of the (i) audited Financial
Statements of Sponsor for the calendar year ended 2014 and (ii) unaudited
Financial Statements of Sponsor for the most recently available calendar
quarter, delivered in the manner contemplated by Section 6.01(a)(i) and (ii).
(xiii)    evidence, including customary insurance certificates, that all
insurance required to be obtained and maintained pursuant to the Loan Documents
has been obtained and all premiums thereon have been paid in full or are not in
arrears;
(xiv)    a copy of the certificate of formation, limited liability company
agreement, operating agreement or other organizational documents of each
Relevant Party


-123-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and the Sponsor, together with such amendments to the organizational documents
of the Loan Parties as required by the Administrative Agent, certified by the
secretary of such Person as being true, correct and complete copy of such
document (and includes all schedules, exhibits, attachments, supplements and
amendments thereto and any related protocols or side letters);
(xv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of the Relevant
Parties and the Sponsor as the Administrative Agent may require authorizing, as
applicable, the Loans and the guarantees given by the Loan Parties and the
Sponsor, the granting of the Liens under the Collateral Documents and the
execution delivery and performance of this Agreement and the other Transaction
Documents and evidencing the identity, authority and capacity of each Authorized
Officer thereof authorized to act as an Authorized Officer in connection with
this Agreement and the other Loan Documents to which any Relevant Party is a
party or is to be a party, in each case, certified by the secretary of such
Person;
(xvi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Relevant Party and the Sponsor is duly
formed, validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(xvii)    favorable opinions of counsel to the Relevant Parties and the Sponsor
in relation to the Loan Documents and the Management Agreement, addressed to the
Administrative Agent and each Secured Party from:
(A)    Wilson Sonsini Goodrich & Rosati P.C., counsel for the Relevant Parties,
including opinions regarding the attachment, perfection of security interests in
Collateral and corporate matters (including, without limitation, enforceability,
no consents, no conflicts with the Limited Liability Company Agreements and
Investment Company Act matters);
(B)    an in-house opinion from counsel of the Sponsor, including opinions
regarding corporate matters and no conflicts with organizational documents, and
other material contracts binding on the Relevant Parties;
(xviii)    a certificate of an Authorized Officer of each Relevant Party, either
(A) attaching copies of all consents, licenses and approvals required in
connection with the Loans and the guarantees given by the Loan Parties, the
granting of the Liens under the Collateral Documents and the execution delivery
and performance of this Agreement and the other Transaction Documents and the
validity against the Sponsor and each Relevant Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect and not subject to appeal, or (B) certifying that no such
consents, licenses or approvals are so required;


-124-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(xix)    a certificate signed by an Authorized Officer of the Borrower
certifying (A) that the conditions specified in Section 9.01(g), Section
9.01(h), Section 9.01(i), Section 9.01(k) and Section 9.01(m) have been
satisfied, (B) as to the solvency of the Borrower and the Subsidiaries, and
(C) that there has been no event or circumstance since December 31, 2014 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(xx)    the Closing Date Funds Flow Memorandum outlining the use of the Loans
which shall be in compliance with Section 2.01(c);
(xxi)    the then-current financial models for the Partnership Flip Opcos; and
(xxii)    each other certificate or document as the Administrative Agent shall
reasonably request.
(b)    The Administrative Agent has received (i) the Base Case Model
demonstrating compliance with the Available Borrowing Base and (ii) [***].
(c)    Each Lender Party has received the initial Operating Budget required
pursuant to Section 6.01(e)(i) for the period ending December 31, 2016.
(d)    The Lender Parties have received all documentation and other information
required by regulatory authorities under the applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act.
(e)    Payment of Fees/Expenses.
(i)    All fees and expenses (including attorney’s fees and disbursements)
required to be paid to the Agents and the Depository Bank on or before the
Closing Date shall have been paid or shall be, contemporaneously with the
Closing, paid.
(ii)    All fees required to be paid to the Lenders and the Joint Lead Arrangers
on or before the Closing Date pursuant to the Fee Letters, shall have been paid
or shall be, contemporaneously with the Closing, paid.
(iii)    All Additional Expenses due and payable as of the Closing Date shall
have been paid in full by the Borrower.
(iv)    All other costs and expenses required to be paid pursuant to Section
4.07 for which evidence has been presented (including third-party fees and
out-of-pocket expenses of lenders counsel, the Insurance Consultant, Independent
Engineer, [***] and other advisors or consultants retained by the Administrative
Agent) on or before the Closing Date.
(v)    The payment of all fees, costs and expenses to be paid on the Closing
Date will be reflected in the Closing Date Funds Flow Memorandum and funding
instructions given by the Borrower to the Administrative Agent and the
Depository Bank prior to the Closing Date.


-125-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(f)    The Borrower has established the Collateral Accounts and, except to the
extent to be funded with a Letter of Credit on the Closing Date, has deposited,
or shall contemporaneously with the Closing deposit, into the Debt Service
Reserve Account the Debt Service Reserve Required Amount. To the extent
applicable, the funding of the Debt Service Reserve Account will be reflected in
the Closing Date Funds Flow Memorandum and funding instructions given by the
Borrower to the Administrative Agent and the Depository Bank prior to the
Closing Date.
(g)    The representations and warranties of the Sponsor and the Relevant
Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
(h)    No action or proceeding has been instituted or threatened in writing by
any Governmental Authority against the Sponsor or any Relevant Party that seeks
to impair, restrain prohibit or invalidate the transactions contemplated by this
Agreement and the other Loan Documents or regarding the effectiveness or
validity of any required Permits.
(i)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
(j)    The Administrative Agent shall have received technical reports on the
Projects to be owned by the Subsidiaries prepared by the Independent Engineer
and addressed to the Administrative Agent and the Lenders.
(k)    The Cash Available for Debt Service included under the Base Case Model
does not include cash flows from any Project that is not an Eligible Project and
takes into account the impact on Operating Revenues and Operating Expenses from
each waiver provided by a Tax Equity Class A Member. Taking into account all
Projects proposed to be included in the Collateral as of the Closing Date, each
Eligible Project (i) met the requirements for the purchase of the Projects at
the time of sale pursuant to such applicable Master Purchase Agreement or
(ii) such requirements were amended or waived and notice of any such waiver or
amendment has been provided to the Administrative Agent.
(l)    The Administrative Agent shall have received (i) an insurance report from
the Insurance Consultant addressed to the Administrative Agent and the Lenders
and (ii) an insurance certificate from the Borrower’s insurance broker
identifying the underwriters, types of insurance, applicable insurance limits
and policy terms consistent with such insurance report and confirming that such
insurance is in compliance with the terms of Section 5.14 and Section 6.13.
(m)    No Tax Equity Holdco has been removed as managing member under the
Limited Liability Company Agreement for any applicable Tax Equity Opco, nor has
any such Tax Equity Holdco given or received written notice of an action, claim
or threat of such removal.


-126-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(n)    The Administrative Agent shall be satisfied that all warranties relating
to the Eligible Projects not previously in the Project Pool will inure to the
benefit of, and be enforceable by, the Relevant Party following the purchase of
such Eligible Projects;
Section 9.02    Conditions of Revolving Loans. The obligation of each Lender to
make Revolving Loans on each subsequent Advance Date succeeding the Closing Date
is subject to satisfaction of the following conditions precedent each in form
and substance reasonably satisfactory to the Administrative Agent (acting on the
instructions of all Lenders and the Issuing Bank):
(a)    The Closing Date shall have occurred and the Borrower shall have
delivered a Borrowing Notice in accordance with the requirements of Section
2.01.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (followed promptly by originals to the extent
extant) unless otherwise specified, each properly executed by an Authorized
Officer of the signing Borrower, each dated as of the date of such borrowing
(or, in the case of certificates of governmental officials, a recent date before
such date of borrowing):
(i)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(ii)    a certificate signed by an Authorized Officer of the Borrower certifying
(A) that the conditions specified in Section 9.02(d) and 9.02(e), 9.02(f),
9.02(g), 9.02(h), 9.02(j) and 9.02(l) have been satisfied and (B) that there has
been no event or circumstance since the later of the Closing Date and the making
of the last Loans pursuant to this Section 9.02 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(iii)    fully executed copies of all Project Documents and other Portfolio
Documents, not previously delivered to the Administrative Agent, entered into in
connection with Eligible Projects in the Project Pool (other than Project
Documents, of which only those Project Documents relating to Eligible Projects
in the Project Pool with respect to which a PTO Letter has been received shall
have been provided on or prior to such Advance Date) together with the Project
Information relating to each such Eligible Project, accompanied by an Officer’s
Certificate certifying: (A) that each such copy provided to the Administrative
Agent is a true, correct and complete copy of such document (and includes all
schedules, exhibits, attachments, supplements and amendments thereto and any
related protocols or side letters), (B) each such Portfolio Document (i) has
been duly executed and delivered by the Sponsor and each Relevant Party party
thereto and, to the Knowledge of Sponsor, Borrower and the Subsidiaries, the
other parties thereto, (ii) is in full force and effect and is enforceable
against the Sponsor and each Relevant Party party thereto and, to the Knowledge
of Sponsor, Borrower and the Subsidiaries, each other party thereto as of such
date, (C) neither the Sponsor nor any Relevant Party party thereto nor, to the
Knowledge of Sponsor, Borrower and each Subsidiary, any other party to such
document is or, but for the passage of time or giving of notice or both, will be
in breach of any material obligation except, solely with respect to (i) Customer
Agreements, where such breach (itself or when coupled with other breaches under
such agreements) could not reasonably be expected to


-127-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




have a Material Adverse Effect and (ii) Master Turnkey Installation Agreements,
where such breach (itself or when coupled with other breaches under such
agreements) could not reasonably be expected to have a Material Adverse Effect,
(D) no Portfolio Document has an event of force majeure existing thereunder
except solely with respect to the Project Documents, where such event of force
majeure (itself or when coupled with other events of force majeure under such
Project Documents) could not reasonably be expected to have a Material Adverse
Effect and (E) all conditions precedent to the effectiveness of such documents
have been satisfied or waived in writing;
(iv)    evidence, including customary insurance certificates, that all insurance
required to be obtained and maintained pursuant to the Loan Documents has been
obtained and all premiums thereon have been paid in full or are not in arrears;
(v)    to the extent not previously delivered, a copy of the purchase and sale
confirmation delivered under the applicable Master Purchase Agreement in respect
of the Eligible Projects in the Project Pool, including any subsequent
confirmations provided to any Opco or its applicable Tax Equity Class A Member
that the Projects have been Placed in Service or have received a PTO Letter; and
(vi)    the then-current true-up financial models for any Opco;
(c)    Each Lender Party has received (i) the Base Case Model, demonstrating
compliance with the Available Borrowing Base calculated as of the date of the
Borrowing Notice delivered with respect to the applicable Advance Date and
updated to reflect the Loan made on such date and any changes to the Project
Pool or the Base Case Model since the most recent calculation of the Available
Borrowing Base.
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of such
borrowing date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.
(e)    No action or proceeding has been instituted or threatened in writing by
any Governmental Authority against the Sponsor or any Relevant Party that seeks
to impair, restrain prohibit or invalidate the transactions contemplated by this
Agreement and the other Loan Documents or regarding the effectiveness or
validity of any required Permits.
(f)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
(g)    The Cash Available for Debt Service included under the updated Base Case
Model does not include cash flows from any Project that is not an Eligible
Project and takes into account the impact on Operating Revenues and Operating
Expenses from each waiver provided by a Tax Equity Class A Member. Taking into
account all Projects owned by an Opco and proposed


-128-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




to be included in the Collateral as of such date: (i) each of the fund
constraints set forth in the related Master Purchase Agreement has been
satisfied, (ii) the minimum systems in service requirement set forth in such
Master Purchase Agreement shall have been achieved, and (iii) each Project met
the “Qualifications of Projects” requirements at the time of sale pursuant to
such Master Purchase Agreement or, such requirements referenced in clauses (i),
(ii) and/or (iii) were waived or amended and a copy of any such waiver or
amendment has been provided to the Administrative Agent.
(h)    The Available Borrowing Base was calculated solely with respect to
Eligible Projects.
(i)    Except to the extent (A) funded with a Letter of Credit or an Acceptable
DSR Guaranty or (B) to be funded with the proceeds of such borrowing of
Revolving Loans, the Debt Service Reserve Account is fully funded with the Debt
Service Reserve Required Amount as of such date.
(j)    No Distribution Trap shall have occurred and be continuing.
(k)    All Additional Expenses due and payable as of such date shall have been
paid in full by the Borrower and all other costs and expenses required to be
paid per Section 4.07 for which evidence has been presented (including
third-party fees and out-of-pocket expenses of lenders counsel, the Insurance
Consultant, Independent Engineer, [***] and other advisors or consultants
retained by the Administrative Agent) on or before the applicable Advance Date.
The payment of all fees, costs and expenses to be paid on the applicable Advance
Date will be reflected in the Transfer Date Certificate and/or funding
instructions given by the Borrower to the Administrative Agent prior to the
applicable Advance Date.
(l)    No Tax Equity Holdco has been removed as managing member under the
Limited Liability Company Agreement for any applicable Tax Equity Opco, nor has
any such Tax Equity Holdco given or received written notice of an action, claim
or threat of such removal.
(m)    The Administrative Agent shall be satisfied that all warranties relating
to the Eligible Projects in the Project Pool inure to the benefit of, and are
enforceable by, the relevant Subsidiary.
(n)    The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower certifying each (x) Eligible Project included
in the calculation of the Available Borrowing Base (i) has achieved Substantial
Completion under the applicable Tax Equity Documents or, in the case of the
Wholly Owned Opcos, the applicable Wholly Owned Opco Documents (including having
passed applicable local building inspection) and (ii) is otherwise an Eligible
Project in accordance with the definition thereof and (y) Project in the Project
Pool satisfied the requirements of the applicable Tax Equity Documents or, in
the case of the Wholly Owned Opcos, the applicable Wholly Owned Opco Documents.
Section 9.03    Conditions of Letter of Credit Issuance. The obligation of the
Issuing Bank to issue, extend or increase the Stated Amount of the Letter of
Credit under Section 2.02 is subject to satisfaction of the following conditions
precedent each in form and substance reasonably


-129-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




satisfactory to the Administrative Agent (acting on the instructions of the
Issuing Bank and all the LC Lenders):
(a)    The conditions precedent under Section 9.01 shall have been satisfied or
waived and Borrower shall have delivered a Notice of LC Activity in accordance
with the requirements of Section 2.02.
(b)    The Administrative Agent and the Issuing Bank shall have received a
certificate signed by an Authorized Officer of the Borrower certifying that the
conditions specified in Section 9.03(c) and 9.03(d) have been satisfied, which
shall be an original or an electronic copy (followed promptly by originals to
the extent extant) unless otherwise specified, each properly executed by an
Authorized Officer of the signing Borrower, each dated as of the date of such
issuance.
(c)    During the Availability Period, the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of such borrowing date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date.
(d)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
Section 9.04    Conditions of Revolving Loan Commitment Increase. Each Revolving
Loan Commitment Increase pursuant to Section 2.06 is subject to satisfaction of
the following conditions precedent each in form and substance reasonably
satisfactory to the Administrative Agent (acting on the instructions of all
Lenders and the Issuing Bank):
(a)    The Closing Date shall have occurred.
(b)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of (i) the
date of any request by the Borrower for such Revolving Loan Commitment Increase
pursuant to Section 2.06(a) and (ii) the related Revolving Loan Commitment
Increase Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.
(c)    No Default or Event of Default shall exist, or would result from the
Revolving Loan Commitment Increase or from the application of the proceeds
thereof.
(d)    The Administrative Agent’s receipt of such other documents or
certifications as any Lender providing any such Revolving Loan Commitment
Increase may reasonably request through the Administrative Agent.


-130-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(e)    No Drawing under the Letter of Credit shall have occurred.
(f)    All reasonable and documented costs and expenses of the Increasing
Lenders (including reasonable and documented fees and expenses of legal counsel)
for which invoices have been presented have been paid.
ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default. Any of the following shall constitute an
event of default (“Event of Default”) hereunder:
(a)    Principal and Interest. Failure of a Loan Party to pay in accordance with
the terms of this Agreement, (i) any interest on any Loan within three
(3) Business Days after the date such sum is due, (ii) any principal with
respect to any Loan when such sum is due, or (iii) any other fee, cost, charge
or other sum due under this Agreement or any other Loan Document within five
(5) Business Days after the date such sum is due;
(b)    Misstatements. Any (i) representation or warranty made by the Sponsor or
the Relevant Parties in the Loan Documents, or any Financial Statement furnished
pursuant thereto, or (ii) certificate or any Financial Statement made or
prepared by, under the control of or on behalf of the Sponsor or the Relevant
Parties and furnished to the Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (including, without limitation, in a
certificate of an Authorized Officer delivered pursuant to the Loan Documents)
shall prove to have been untrue or misleading in any material respect as of the
date made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, the Borrower may correct
such misstatement by curing such misstatement (or the effect thereof) and
delivering a written correction of such misstatement to the Administrative
Agent, in the form and substance satisfactory to the Administrative Agent,
within thirty (30) days of (x) obtaining Knowledge of such misstatement or
(y) receipt by the Borrower of written notice from the Administrative Agent of
such default;
(c)    Automatic Defaults. Any default by any Relevant Party in the observance
and performance of or compliance with Section 6.02, Section 6.05, Section 6.11
and Section 6.24(a) and Article VII. Any failure by the Sponsor to pay any
amount due and payable under the Cash Diversion and Commitment Fee Guaranty.
(d)    Other Defaults. Any default by the Sponsor, Borrower or any Relevant
Party in the observance and performance of or compliance with any other covenant
or agreement contained in this Agreement or any other Loan Document, a Wholly
Owned Opco O&M Agreement or the Management Agreement (other than as provided in
paragraphs (a) through (c) of this Section 10.01), which default shall continue
unremedied for a period of (i) 10 days with respect to a breach of Section 6.13,
and (ii) 30 days for any other covenant to be performed or observed by it under
this Agreement or any other Loan Document and not otherwise specifically
provided for elsewhere in this Article X, in each case, after the earlier of
(x) receipt by the Borrower of written notice from the Administrative Agent of
such default or (y) obtaining Knowledge of any such default; provided that the
thirty (30) day period referred to in clause (ii) above may be extended by an
additional


-131-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




forty-five (45) days, in the event that such default has not been cured within
the initial thirty (30) day period, such default remains capable of being cured
within the additional forty-five (45) day period, no Material Adverse Effect has
resulted from such default and Borrower continues to diligently pursue cure of
such default.
(e)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters
a decree or order for relief with respect to Sponsor or any Relevant Party in an
Involuntary Bankruptcy, which decree or order is not stayed or other similar
relief is not granted under any applicable federal or state Law; (ii) the
occurrence and continuation of any of the following events for sixty (60) days
unless dismissed or discharged within such time: (w) an involuntary case under
the Bankruptcy Code or any applicable bankruptcy, insolvency or other similar
Law now or hereafter in effect, is commenced, in which Sponsor or any Relevant
Party is a debtor or any portion of the Collateral or any Membership Interest is
property of the estate therein, (x) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Sponsor or any Relevant Party, over all or a
substantial part of its property, is entered, (y) an interim receiver, trustee
or other custodian is appointed without the consent of Sponsor or any Relevant
Party for all or a substantial part of the property of such Person or (z) a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Sponsor or any Relevant
Party;
(f)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for
relief is entered with respect to Sponsor or any Relevant Party, or Sponsor or
any Relevant Party commences a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
or to the conversion of an involuntary case to a voluntary case under any such
Law or consents to the appointment of or taking possession by a receiver,
trustee or other custodian for Sponsor or any Relevant Party, for all or a
substantial part of the property of Sponsor or any Relevant Party; (ii) Sponsor
or any Relevant Party makes any assignment for the benefit of creditors;
(iii) Sponsor or any Relevant Party shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due
or (iv) the board of directors or other governing body of Sponsor or any
Relevant Party adopts any resolution or otherwise authorizes action to approve
any of the actions referred to in this Section 10.01(f);
(g)    Material Judgment. Any final money judgment, writ or warrant of
attachment or similar process involving, individually or in aggregate at any
time, an amount in excess of $1,000,000 (to the extent not adequately covered by
insurance as to which a solvent, reputable and Independent insurance company,
which at least meets the Credit Requirements, has acknowledged coverage in
writing to the Borrower and such acknowledgment is provided to the
Administrative Agent) shall be entered or filed against the Borrower or any of
the other Relevant Parties or any of their respective Assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder).
(h)    Impairment of Loan Documents. At any time after the execution and
delivery thereof, (i) this Agreement or any other Loan Document ceases to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or on the


-132-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Debt Termination Date) or shall be declared null and void, or the Administrative
Agent or any Lender shall not have or shall cease to have a valid and perfected
Lien in any Collateral or the Membership Interests purported to be covered by
the Loan Documents with the priority required by the relevant Loan Document or
(ii) the Borrower, Sponsor or any Relevant Party thereto shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
any Lender, under any Loan Document to which it is a party.
(i)    ERISA. The Borrower, any Loan Party or, except as would not result in a
Material Adverse Effect, any of their respective ERISA Affiliates establishes
any Employee Benefit Plan or Multiemployer Plan, or commences making
contributions to (or becomes obligated to make contributions to) any Employee
Benefit Plan or Multiemployer Plan.
(j)    Change of Control. Any Change of Control shall have occurred.
(k)    Removal of Managing Member.
(i)    Any Tax Equity Holdco shall have been removed as the “managing member” of
any applicable Tax Equity Opco. The receipt of any written notice, claim or
threat of removal from the Tax Equity Class A Member shall be a “Default” for
all purposes hereunder until rescinded in writing by such Tax Equity Class A
Member and such event shall mature into an “Event of Default” if the Tax Equity
Holdco default that is the subject of such written notice, claim or threat is
not cured within the applicable period prior to effectiveness of removal
provided under the applicable Limited Liability Company Agreement.
(ii)    The Sponsor shall have been removed as the “Operator” of any Tax Equity
Opco O&M Agreement. The receipt of any written notice, claim or threat of
removal from any Tax Equity Opco shall be a “Default” for all purposes hereunder
until rescinded in writing by such Tax Equity Opco and such event shall mature
into an “Event of Default” if the Operator default that is the subject of such
written notice, claim or threat is not cured within the applicable period prior
to effectiveness of removal provided under the applicable Tax Equity Opco O&M
Agreement.
(l)    Abandonment of Servicing. (i) The transition to a successor Operator to
perform the “Project Services” (as defined within an O&M Agreement) is not
complete within thirty (30) days after termination of an Operator, (ii) the
transition to a successor Manager under a Management Agreement is not complete
within thirty (30) days after termination of the Manager, (iii) a replaced
Operator or Manager fails to comply with its transition requirements under a
Back-Up Servicing Agreement or a Transition Management Agreement, as applicable,
or (iv) an O&M Agreement is not renewed on its expiry date in accordance with
its terms or otherwise in a form and substance acceptable to the Administrative
Agent (acting on the instructions of the Required Lenders).
Section 10.02    Acceleration and Remedies. § Upon the occurrence and during the
continuance of any Event of Default and at any time thereafter during the
continuance of such Event of Default, the Administrative Agent shall, at the
request of the Required Lenders, take any or all


-133-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of the following actions, at the same or different times: (i) terminate any
outstanding Commitments, and thereupon any such outstanding Commitments shall
terminate immediately; (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, and the Borrower
shall Cash Collateralize the LC Exposure, and (iii) make a demand on any
Acceptable DSR Letter of Credit provided with respect to the Debt Service
Reserve Account, in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any Event of Default described in Section 10.01(e) or (f), any outstanding
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower, shall automatically become due and payable, and the
Cash Collateralization of the LC Exposure shall automatically be required, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of any Event of Default, in addition to the exercise of remedies set
forth in clauses (i), (ii) and (iii) above, each Secured Party shall be, subject
to the terms of the Collateral Agency Agreement, entitled to exercise the rights
and remedies available to such Secured Party under and in accordance with the
provisions of the other Financing Documents to which it is a party or any
Applicable Law.
(a)    Upon the occurrence and during the continuation of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to the Administrative Agent against the Borrower under this Agreement
or any of the other Loan Documents, or at Law or in equity, may be exercised by
the Administrative Agent (acting on the instructions of the Required Lenders) at
any time and from time to time, whether or not all or any of the Obligations
shall be declared due and payable, and whether or not the Administrative Agent
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Collateral and the proceeds from any of the foregoing. Any such
actions taken by the Administrative Agent shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as the Administrative Agent may determine in its
sole discretion, to the fullest extent permitted by Law, without impairing or
otherwise affecting the other rights and remedies of the Administrative Agent
permitted by Law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, if an Event of
Default is continuing (i) to the fullest extent permitted by Law, the
Administrative Agent shall not be subject to any “one action” or “election of
remedies” Law or rule, and (ii) all liens and other rights, remedies or
privileges provided to the Administrative Agent shall remain in full force and
effect until the Administrative Agent has exhausted all of its remedies against
the Collateral and the proceeds from any of the foregoing or the Obligations
have been paid in full.
(b)    The rights and remedies set forth in this Section 10.02 are in addition
to, and not in limitation of, any other right or remedy provided for in this
Agreement or any other Loan Document.


-134-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    Anything herein to the contrary notwithstanding, if and for so long as a
Lender is a Tax Exempt Person, such Lender shall not succeed to the rights of
any Tax Equity Holdco or the Borrower as a direct or indirect owner of any Opco
or Tax Equity Holdco, or an assignee of any such Person, until after the
Recapture Period for the last Project Placed in Service with respect to the
Person(s) of which the Lender would become a direct or indirect owner,
regardless whether or not exists an Event of Default.
ARTICLE XI    
ADMINISTRATIVE AGENT
Section 11.01    Appointment and Authority.
(a)    Each of the Lenders hereby appoints Investec to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Lender
Parties and no Relevant Party nor the Sponsor shall have rights of a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “Administrative Agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
Section 11.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Relevant Party or
their Affiliates as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 11.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly


-135-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.03 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IX or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, which by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


-136-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 11.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub Administrative Agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article XI shall apply to any such sub
Administrative Agent and to the Related Parties of the Administrative Agent and
any such sub Administrative Agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agents selected with due care except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-Administrative Agents.
Section 11.06    Resignation and Removal of Administrative Agent. 
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Depository Bank, and the Borrower. The Administrative Agent
may be removed at any time by the Required Lenders for the Administrative
Agent’s gross negligence or willful misconduct. Upon receipt of any such notice
of resignation or removal, the Required Lenders shall have the right, with the
consent of the Borrower (not to be unreasonably withheld or delayed), unless a
Default or an Event of Default shall have occurred and is continuing, in which
case the consent of the Borrower shall not be required, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. In the case of a removal, if
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Such resignation shall become effective in accordance with such
notice on the Resignation Effective Date and upon acceptance by the successor
Administrative Agent.
(b)    With effect from the Resignation Effective Date or the date on which the
Administrative Agent has been removed by the Required Lenders, as applicable,
(1) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 4.09(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the date on which the Administrative
Agent has been removed by the Required Lenders, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its


-137-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 11.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
ARTICLE XI and Section 4.07 and Section 4.08 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub Administrative
Agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
Section 11.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 11.08    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective Administrative Agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Section 4.06, 4.07 and 4.08) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Administrative Agents and counsel, and any other
amounts due the Administrative Agent under Section 4.06, 4.07 and 4.08.


-138-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
Section 11.09    Appointment of Collateral Agent and Depository Bank. The
Issuing Bank and each Lender hereby consents and agrees to the appointment of
the Collateral Agent and the Depository Bank respectively in accordance with the
Collateral Agency Agreement and the Depository Agreement and authorize each such
Agent in such capacity to take such action on its behalf under the provisions of
the Collateral Documents and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of the Collateral Documents, together
with such other powers as are reasonably incidental thereto. The Collateral
Agent and Depository Bank shall each be an express third party beneficiary of
Article V, Article VIII, Section 9.01(e), Section 9.02(k), Section
12.01(b)(viii), Section 4.07, Section 4.08 and Section 4.09.
Section 11.10    Joint Lead Arrangers. The Joint Lead Arrangers shall not have
any duties or responsibilities hereunder in their capacities as such.
ARTICLE XII    
MISCELLANEOUS
Section 12.01    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.01(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Amendments. No amendment, supplement, modification or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders and the Borrower, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
(i)    increase the amount or extend the expiration date of any Commitment, in
each case, without the written consent of the Issuing Bank and each Lender
adversely affected thereby;


-139-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    either (A) amend the definitions of “Advance Rate”, “Amortization
Factor”, “Available Borrowing Base”, “Available Borrowing Base Determination
Date”, “Availability Period”, “Customer Agreement Termination Date”, “Cash
Available for Debt Service”, “Debt Service Coverage Ratio”, “Eligible Project”
or “Portfolio Value” except for any amendment to any such definition (x) to
correct any scrivener error(s), (y) to clarify the meaning of any such
definition or (z) that otherwise has a de minimis effect on the substance of any
such definition, (B) amend Section 6.26 or (C) amend any other provision of any
Loan Document that could increase the amount of the Available Borrowing Base, in
each case, without the written consent of the Issuing Bank and each Lender
adversely affected thereby;
(iii)    reduce or forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of any Loan, reduce the stated rate of any interest or fee
payable under this Agreement (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Facility Lenders of each adversely
affected Facility)) or extend the scheduled date of any payment thereof, in each
case, without the written consent of the Issuing Bank and each Lender adversely
affected thereby;
(iv)    amend, modify or waive any provision of Article IV in a manner that
would alter the pro rata sharing of payments required thereunder, without the
written consent of each Lender or amend Section 12.17 without the written
consent of each Lender Party adversely affected thereby;
(v)    change the voting rights of the Issuing Bank or the Lenders under this
Section 12.01(b) or the definition of the term “Required Lenders” or “Required
Facility Lenders” or any other provision hereof specifying the number or
percentage of Lenders or other Secured Parties required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender and the Issuing Bank; or
(vi)    release all or a material portion of the Collateral, or any Loan Party
from their obligations under the Collateral Documents or any Membership
Interests without the written consent of the Issuing Bank and each Lender, in
each case, other than in connection with a disposition permitted hereunder; and
provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of any Lender Party hereunder without the prior written consent
of such Lender Party;
(vii)    amend, modify or waive any provision of Article XI or any other
provision of any Loan Document that would adversely affects the Administrative
Agent without the written consent of the Administrative Agent;
(viii)    amend, modify or waive any provision of the Collateral Agency
Agreement or the Depository Agreement or any other provision of any Loan
Document that would adversely affect the Collateral Agent or Depository Bank
without the written consent of such affected Agent;


-140-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ix)    amend, modify or waive any provision of Section 2.02 (or any other
provision of this Agreement or any other Loan Document that specifically
provides for rights and obligations of the Issuing Bank) without the written
consent of the Issuing Bank;
(x)    change the order of priority of payments set forth in Section 4.02(b) of
the Depository Agreement or Section 2.03(a) of the Collateral Agency Agreement
without the written consent of each Lender Party directly affected thereby; and
(xi)    amend, modify or waive any provision of this Agreement in a manner that
would adversely affect the Lenders or the LC Lenders disproportionately to any
Lenders in respect of any other Class of Loan without the consent of all the
Required Facility Lenders of the adversely affected Facility.
Section 12.02    Notices; Copies of Notices and Other Information.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other documents provided or permitted by this Agreement shall be in writing and
if such request, demand, authorization, direction, notice, consent or waiver is
to be made upon, given or furnished to or filed with:
(i)    the Administrative Agent by any Lender or by the Borrower shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to or with the Administrative Agent at its Administrative Agent’s
Office; or
(ii)    the Borrower by the Administrative Agent, or by any Lender shall be
sufficient for every purpose hereunder if in writing and mailed first-class,
postage prepaid and by facsimile to the Borrower addressed to: 595 Market
St., 29th Floor, San Francisco, CA 94105, Fax: [___________], Attn: General
Counsel, or at any other address previously furnished in writing to the
Administrative Agent by the Borrower. The Borrower shall promptly transmit any
notice received by them from the Lenders to the Administrative Agent.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 12.02(b) below, shall be effective as provided in Section
12.02(b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it


-141-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Indemnitee from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower, other than those resulting from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(e)    [***]
(f)    [***]
Section 12.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.


-142-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 12.04    Effect of Headings and Table of Contents. The Article and
Section headings in this Agreement and the Table of Contents are for convenience
only and shall not affect the construction hereof or thereof.
Section 12.05    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with Section 12.05(b), (ii) by
way of participation in accordance Section 12.05(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
12.05(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.05(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
upon prior notice to the Administrative Agent and the Borrower; provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (b)(i)(B) below in the aggregate, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) above, the aggregate amount
of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


-143-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. The consent of the Administrative Agent, the
Borrower (such consent in each case not to be unreasonably withheld or delayed)
and, with respect to the assignment of any LC Exposure, the Issuing Bank shall
be required for any assignment pursuant to this Section 12.05(b) other than
(A) at any time prior to the end of the Availability Period, assignments to a
Lender or an Eligible Assignee and (B) at any time after the Availability
Period, assignments to a Lender, an Affiliate of a Lender, an Eligible Assignee
or an Approved Fund; provided that, in each case, no consent of the Borrower
shall be required if a Default or Event of Default has occurred and is
continuing and the Borrower’s consent shall be deemed to have been given if the
Borrower has not responded within ten (10) Business Days of an assignment
request. No other consent shall be required for any such assignment except to
the extent required by clause (b)(i)(B) above.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    Prohibited Assignments. No assignment of any Loans or Commitments shall
be made to (A) a Competitor, (B) any Defaulting Lender or any of its Affiliates
in this Section 12.05(b)(v), (C) to a natural Person or (D) to any Affiliated
Lender if, in the case of this subclause (D), after giving effect to such
assignment, the Affiliated Lenders would, in the aggregate, own or hold in
excess of 25% of the Commitments, Loans and LC Exposure outstanding under the
Facilities (calculated as of the date of such purchase).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this clause (vii), then the assignee of such


-144-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(vii)    Assignment to an Affiliated Lender. In the event that the Borrower or
any Affiliate thereof (including the Sponsor) is an assignee under this Section
12.05(b) (an “Affiliated Lender”), (A) such Affiliated Lender shall be a
Non-Voting Lender (as defined in the Collateral Agency Agreement) and its
Commitments shall not be included in any calculation for purposes of determining
whether a requisite number or percentage of Lenders, as applicable, have voted
to take an action hereunder and (B) the Affiliated Lender, in its capacity as a
Lender, shall not have any right (1) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of this
Agreement or any other Loan Document, (2) to require the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Loan Document, (3) to otherwise vote on
any matter related to this Agreement or any other Loan Document, (4) to attend
any meeting or conference call with the Administrative Agent or any Lender or
receive any information from the Administrative Agent or any Lender or (5) to
make or bring any claim, in its capacity as a Lender, against the Administrative
Agent or any Lender or with respect to the duties and obligations of such Person
under the Loan Documents; provided, that no amendment, modification or waiver
shall (I) deprive the Affiliated Lender, in its capacity as a Lender, of its
share of any payments which Lenders are entitled to share on a pro rata basis
hereunder or (II) affect the Affiliated Lender, or any of them, in its capacity
as Lender, in a manner that is materially disproportionate to the effect of such
amendment or other modification on other Lenders; provided, further, no
amendment, modification or waiver expressly requiring the consent of all Lenders
pursuant to Section 12.01(b) shall be effective without the consent of the
Affiliated Lender, in its capacity as a Lender. [***]
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.05(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4.06, 4.07, 4.08, 4.09 and 4.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.05(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the


-145-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Upon its receipt of, and consent to, a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee lender, administrative details
information with respect to such assignee lender (unless the assignee lender
shall already be a Lender hereunder), the processing and recordation fee
referred to in clause (b)(iv) above, if applicable, and the written consent of
the Administrative Agent to such assignment and any applicable tax forms, the
Administrative Agent shall promptly record each assignment made in accordance
with this Section 12.05(c) in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this Section
12.05(c). The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. § Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(i)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the consent of all Lenders,
as set forth in first proviso in Section 12.01 that affects such Participant.
The Borrower agree that each Participant shall be entitled to the benefits of
Section 4.08, 4.09 and 4.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.05(b); provided that
such Participant agrees to be subject to the provisions of Section 4.09 as if it
were an assignee under Section 12.05(b). To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 4.11 as though it
were a Lender; provided that such Participant agrees to be subject to Section
4.10 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans,
Commitments or other rights or obligations under the Loan Documents (each such
register, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other rights or
obligations under any Loan Document)


-146-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other right or obligation is in registered form under
section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in a
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 4.09 that the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.09 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.09 and 4.10 as though it were a Lender.
(f)    Certain Pledges. Any Lender or the Administrative Agent may at any time
pledge or assign a security interest in all or any portion of its rights under
the Loan Documents to secure obligations of such Lender or the Administrative
Agent, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender or the Administrative Agent from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender or the Administrative
Agent as a party hereto.
Section 12.06    Severability. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Section 12.07    Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person, other than the parties hereto, the
Administrative Agent and their successors hereunder, the Lender Parties, each
Indemnitee and any other Person with an ownership interest in any part of the
Collateral, any benefit or any legal or equitable right, remedy or claim under
this Agreement.
Section 12.08    Governing Law.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN


-147-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 12.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.09.
Section 12.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall


-148-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf”, “tif”,
“jpg” or “jpeg”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.11    Confidentiality.
(a)    Each party to this Agreement agrees to maintain the confidentiality of
the Confidential Information (as defined below), except that Confidential
Information may be disclosed (i) to its Affiliates, and to its and its
Affiliates’ directors, officers, employees, trustees and Administrative Agents,
including accountants, legal counsel and other Administrative Agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and any failure of
such Persons acting on behalf of such party to comply with this Section shall
constitute a breach of this Section by the relevant party, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable Law (including NY Public Officers Law, Article
6, and 21 NYCRR § 501, if applicable) or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with audits and reviews by regulatory and self-regulatory
authorities, each party shall notify the other parties hereto as promptly as
practicable of any such requested or required disclosure in connection with any
legal or regulatory proceeding; provided further that in no event shall any
party hereto be obligated or required to return any materials furnished by any
other party hereto, (iii) to any other party to this Agreement or under the
other Loan Documents, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
other Loan Documents or the enforcement of rights hereunder or thereunder,
(v) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities, (vi) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any Lender's rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any interest
rate cap contract or derivative transaction relating to any Relevant Party or
the Sponsor and its obligations under the Loan Documents, or (C) any pledgee of
a Lender referred to in Section 12.05; provided, however, that Confidential
Information may be disclosed to any such pledgee of a Lender that is a
Governmental Authority without being subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section,
(vii) to the extent such Confidential Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
such party or its Affiliates on a nonconfidential basis from a source other than
Sponsor or the Borrower or (viii) with the consent of the Borrower. For the
purposes hereof, “Confidential Information” shall mean (1) with respect to
Borrower, all


-149-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




information received by the Administrative Agent or the Lenders from Sponsor,
the Borrower or any Subsidiary relating to Sponsor, the Borrower, any other
Subsidiary or their business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Sponsor, the Borrower or any Subsidiary, and (2) with respect to
the Administrative Agent or the Lenders, all information received by any
Relevant Party or the Sponsor from the Administrative Agent or any Lender
relating to the Administrative Agent or any Lender or its business, including
information relating to fees, other than any such information that is available
to such Relevant Party or the Sponsor on a nonconfidential basis prior to
disclosure by the Administrative Agent or such Lender; provided that, in the
case of information received from Sponsor, the Borrower or any Subsidiary after
the Closing Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED
IN SECTION 12.11(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION CONCERNING SUCH OTHER PARTIES
HERETO AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC CONFIDENTIAL INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC CONFIDENTIAL INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL CONFIDENTIAL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION
ABOUT SPONSOR, THE BORROWER, THE RELEVANT PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE CONFIDENTIAL INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
Section 12.12    USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify


-150-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Borrower in accordance with the PATRIOT Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and Anti-Money Laundering Laws, including the
PATRIOT Act.
Section 12.13    Corporate Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Borrower or the
Administrative Agent, in each of their capacities hereunder, under this
Agreement or any certificate or other writing delivered in connection herewith,
against (i) the Administrative Agent in its individual capacity, or (ii) any
partner, member, owner, beneficiary, Administrative Agent, officer, director,
employee or Administrative Agent of the Administrative Agent in its individual
capacity, any holder of equity in the Borrower or the Administrative Agent or in
any successor or assign of the Administrative Agent in its individual capacity,
except as any such Person may have expressly agreed (it being understood that
the Administrative Agent has no such obligations in its individual capacity),
and except that any such partner, owner or equity holder shall be fully liable,
to the extent provided by applicable Law, for any unpaid consideration for
stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.
Section 12.14    Non-Recourse. No claims may be brought against any of the
Borrower’s directors or officers for any Obligations, except in the case of
fraud or actions taken in bad faith by such Persons.
Section 12.15    Administrative Agent’s Duties and Obligations Limited. The
duties and obligations of the Administrative Agent, in its various capacities
hereunder, shall be limited to those expressly provided for in their entirety in
this Agreement (including any exhibits to this Agreement). Any references in
this Agreement (and in the exhibits to this Agreement) to duties or obligations
of the Administrative Agent in its various capacities hereunder, that purport to
arise pursuant to the provisions of any of the Loan Documents shall only be
duties and obligations of the Administrative Agent if the Administrative Agent
is a signatory to any such Loan Documents.
Section 12.16    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 12.17    Right of Setoff. Subject to Article III of the Collateral
Agency Agreement, if an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document


-151-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and although such obligations of the Borrower may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
12.17 are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 12.18    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 12.19    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the making
thereof and the termination of this Agreement.
Section 12.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Joint Lead Arrangers, the Lender
Parties and their Affiliates are arm’s-length commercial transactions between
the Borrower and their respective Affiliates, on the one hand, and the Joint
Lead Arrangers, the Lender Parties and their Affiliates, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Joint Lead Arrangers, the Lender Parties and their
Affiliates are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, Administrative Agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the Joint
Lead Arrangers, the Lender Parties nor their Affiliates have any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Joint Lead Arrangers, the Lender Parties
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and their
respective Affiliates, and neither the Joint Lead Arrangers, the Lender Parties
nor their Affiliates have any obligation to disclose any of such interests to
the Borrower or any of its Affiliates. To the fullest extent permitted by Law,


-152-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Borrower hereby waives and releases any claims that it may have against the
Joint Lead Arrangers, the Lender Parties and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 12.21    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption, Assumption Agreement or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.
Section 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 12.23    Amendment and Restatement.
(a)    This Agreement hereby amends and restates the Credit Agreement, dated as
of January 15, 2016, among the Borrower, the Lenders, the Administrative Agent
and the Issuing Bank.
The Required Secured Parties (as such term is defined in the Collateral Agency
Agreement) hereby direct (i) the Administrative Agent, Collateral Agent and
Depository Bank to execute


-153-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Amended and Restated Depository Agreement in the form attached hereto as
Exhibit R, (ii) the Administrative Agent to execute the Amended and Restated
Cash Diversion and Commitment Fee Guaranty in the form attached hereto as
Exhibit S and (iii) the Collateral Agent to execute the Accession Agreement to
the Guaranty and Security Agreement in the form attached hereto as Exhibit T.
[Signature Pages Follow]




-154-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, all as of the
day and year first above written.
BORROWER:
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Holdco 2015, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
 
 
By:
/s/ Edward Fenster
 
 
 
Name: Edward Fenster
 
Title: Chairman





Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






INVESTEC BANK PLC, 
as Administrative Agent
 
 
By:
/s/ Steven Cowland
 
Name: Steven Cowland
 
Title: Authorised Signatory
 
 
By:
/s/ Charles Stott
 
Name: Charles Stott
 
Title: Authorised Signatory













Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------








INVESTEC BANK PLC, 
as Issuing Bank
By:
/s/ Steven Cowland
 
Name: Steven Cowland
 
Title: Authorised Signatory
 
 
By:
/s/ Charles Stott
 
Name: Charles Stott
 
Title: Authorised Signatory











Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






INVESTEC BANK PLC, 
as Lender
By:
/s/ Steven Cowland
 
Name: Steven Cowland
 
Title: Authorised Signatory
 
 
By:
/s/ Charles Stott
 
Name: Charles Stott
 
Title: Authorised Signatory





Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as Lender
By:
/s/ Lisa A. Ryder
 
Name: Lisa A. Ryder
 
Title: Senior Vice President





Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SUNTRUST BANK,
as Lender
By:
/s/ Nina Johnson
 
Name: Nina Johnson
 
Title: Director





Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------










SILICON VALLEY BANK,
as Lender
By:
/s/ Sayoji Goli
 
Name: Sayoji Goli
 
Title: Vice President











Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------










HSBC BANK USA, NATIONAL ASSOCIATION,,
as Lender
By:
/s/ Raphael Dumas
 
Name: Raphael Dumas
 
Title: Director











Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------








ING CAPITAL LLC,
as Lender
 
 
By:
/s/ Laurence Lapeyre
 
Name: Laurence Lapeyre
 
Title: Director



By:
/s/ Sven Wellock
 
Name: Sven Wellock
 
Title: Director









Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SUNRUN GAIA PORTFOLIO 2016-A, LLC,
as Lender
 
 
By:
Sunrun Gaia Holdco 2016, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
 
 
By:
/s/ Edward Fenster
 
Name: Edward Fenster
 
Title: Chairman



Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






MIGDAL MAKEFET PENSION AND PROVIDENT FUNDS LTD.,
as Lender
 
 
By:
/s/ Asaf Shoham Ruth Levy
 
Name: Asaf Shoham + Ruth Levy
 
Title: CIO + Head of Credit









Signature Page to Aggregation Facility Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Exhibit A-1
Form of Borrowing Notice


[LETTERHEAD OF BORROWER]
BORROWING NOTICE
[_____], 20__1 
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [___________]
Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This Borrowing Notice (this “Notice”) is delivered to you pursuant to Section
2.01(c) of that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), Investec Bank PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing
Bank. Capitalized terms used herein and not otherwise defined herein have the
meanings given to them in the Credit Agreement.
The Borrower hereby gives irrevocable notice to the Administrative Agent,
pursuant to Section 2.01(c) of the Credit Agreement, that the undersigned
Authorized Officer hereby requests a Revolving Loan under the Credit Agreement
on behalf of the Borrower.
In connection with such request, the undersigned Authorized Officer certifies
that such person is an Authorized Officer and sets forth below the following
information as required by Section 2.01 of the Credit Agreement:
(1)
The proposed date of the funding for the Revolving Loan is __________ (the
[“Closing Date”]2 [“Advance Date”]3), which day is a Business Day not earlier
than five (5) Business Days following the date hereof (or such shorter timeframe
as may be agreed to by the Administrative Agent in its sole discretion).



_______________
1 The Borrower shall deliver a Borrowing Notice to the Administrative Agent no
later than 10:00 a.m. at least five Business Days in advance of the proposed
funding date (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion).
2 To be included for a borrowing on the Closing Date.
3 To be included for borrowings on a date other than the Closing Date.


-1-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(2)
The principal amount of Revolving Loans to be borrowed is $__________4.

(3)
The Type of Loans to be borrowed are [LIBO Loans] [Base Rate Loans].

(4)
The proceeds of the Revolving Loan shall be credited to the following
account(s):

Amount Requested
Account
 
 
 
 
 
 
 
 



The undersigned certifies as of the date hereof on behalf of the Borrower and
not in such person’s individual capacity that:
(a)
as of the [Closing Date]5 [Advance Date]6, each of the conditions precedent set
forth in [Section 9.01]7 [Section 9.02]8 of the Credit Agreement will be
satisfied or waived in accordance with the terms of the Credit Agreement; and

(b)
after giving effect to the proposed borrowing, the aggregate principal amount of
the Revolving Loans outstanding will not be greater than the Available Borrowing
Base calculated as of the [Closing Date]9 [Advance Date]10.

Delivery of an executed counterpart of this Borrowing Notice by telephonic,
facsimile or other electronic means will be effective as delivery of any
original executed counterpart of this Borrowing Notice.
[remainder of page intentionally blank]


_______________
4 Must be an aggregate minimum amount of $5,000,000 (or, if less, the remaining
available Revolving Loan Commitments) and integral multiples of $100,000 in
excess of that amount or the amount of the outstanding Revolving Loan
Commitment.
5 To be included for a borrowing on the Closing Date.
6 To be included for borrowings on a date other than the Closing Date.
7 To be included for a borrowing on the Closing Date.
8 To be included for borrowings on a date other than the Closing Date.
9 To be included for a borrowing on the Closing Date.
10 To be included for borrowings on a date other than the Closing Date.




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Borrowing Notice to be duly
executed and delivered as of the date first written above.
BORROWER:
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC,
Its:
Sole Member
 
 
 
By: Sunrun Hera Holdco 2015, LLC,
 
Its: Sole Member
 
 
 
By: Sunrun Inc.,
 
Its: Sole Member
 
 
By:
 
Name:
 
Title:
 



Signature Page to Borrowing Notice
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Exhibit A-2
Form of Available Borrowing Base Certificate


AVAILABLE BORROWING BASE CERTIFICATE
[_____], 20__
Investec Bank PLC,
as Issuing Bank
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [___________]
Telephone: [___________]
Facsimile: [___________]
Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Certificate”) is delivered to you pursuant to [Section
2.01(c)(v) of] [Section 6.25 of] [the definition of “Permitted Fund Disposition”
set forth in] that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), Investec Bank PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing
Bank. Capitalized terms used herein and not otherwise defined herein have the
meanings given to them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof:
(a)
attached hereto as Appendix A are calculations showing the Available Borrowing
Base as of the Available Borrowing Base Determination Date, which were
calculated in good faith and a manner consistent in all material respects with
and supported by the Base Case Model; and

(b)
attached hereto as Appendix B is the Amortization Schedule, as updated pursuant
to the terms of the Credit Agreement.

[remainder of page intentionally blank]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
and delivered as of the date first written above.
BORROWER:
 
 
 
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC,
Its:
Sole Memder
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC,
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.,
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 

    


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Appendix A
Available Borrowing Base Calculations
See attached.






-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Appendix B
Amortization Schedule
See attached.








[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit A-3
Form of Interest Election Request


INTEREST ELECTION REQUEST
[_____], 20__
Investec Bank PLC,
as Issuing Bank
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [___________]
Telephone: [___________]
Facsimile: [___________]


Re:    Sunrun Hera Portfolio 2015-A, LLC


Ladies and Gentlemen:


This Interest Election Request is delivered to you pursuant to Section 2.03(f)
of that certain Credit Agreement, dated as of January 15, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC, a
Delaware limited liability company (the “Borrower”), the financial institutions
as Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), Investec Bank PLC, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing Bank.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them in the Credit Agreement.
By this Interest Election Request, the Borrower hereby notifies the
Administrative Agent of its request, as follows:
o
A continuation of LIBO Loans for a new Interest Period, as follows:

i.
The original Advance Date for such LIBO Loans was __________________, 20__.

ii.
The requested effective date of the proposed continuation is
__________________, 20__ (the “Interest Period Date”), which is a Business Day.

iii.
On the proposed Interest Period Date the aggregate amount of LIBO Loans subject
to such continuation is [_____] Dollars ($[_____]).



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




o
A conversion of Revolving Loans from one type to another, as follows:

i.
The original Advance Date for such Revolving Loans was __________________, 20__.

ii.
The requested effective date of the proposed conversion is __________________,
20__ (the “Interest Period Date”), which is a Business Day.

iii.
On the proposed Interest Period Date, [select either LIBO Loans or Base Rate
Loans] in the aggregate principal amount of [_____] Dollars ($[_____]) are to be
converted to [select either LIBO Loans or Base Rate Loans] (the “Converted
Loan”).

[Borrower hereby certifies that no Default or Event of Default exists on the
date hereof.]1 
[Remainder of Page Intentionally Left Blank]


_______________
1 To be included if converting Base Rate Loans to LIBO Loans.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Interest Election Request to be
duly executed and delivered as of the date first written above.
BORROWER:
 
 
 
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC,
Its:
Sole Memder
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC,
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.,
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 









[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit B
Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee:    ______________________________

[as [Lender] or [Affiliate][Approved Fund] of [identify Lender]]1 
_______________
1 Indicate the appropriate option only if the Assignee is a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




3.
Borrower: Sunrun Hera Portfolio 2015-A, LLC

4.
Administrative Agent: Investec Bank PLC, as administrative agent on behalf of
the Lenders under the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of January 15, 2016, among
Sunrun Hera Portfolio 2015-A, LLC (the “Borrower”), the financial institutions
as Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), Investec Bank PLC, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing Bank

6.    Assigned Interest:
Assignor
 
Assignee
 
Aggregate Amount of Revolving Loan Commitment/Loans for Lender2
$________
Amount of Revolving Loan Commitment/Loans Assigned
$________
Percentage Assigned of Revolving Loan Commitment/Loans3
________%
Aggregate Amount of LC Commitment/Loans for Lender4
$________
Amount of LC Commitment/Loans Assigned
$________
Percentage Assigned of LC Commitment/Loans5
________%

[7.    Trade Date:    __________________]6 
8.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

_______________
2 Amounts in this row and in the row immediately below to be adjusted by the
counterparty to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 Amounts in this row and in the row immediately below to be adjusted by the
counterparty to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




9.
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Lenders and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including Federal and state securities laws.7 



_______________
7 Insert if Assignee is not already a Lender.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR8
[NAME OF ASSIGNOR]
 
 
By:
 
Name:
 
Title:
 
 
 
ASSIGNEE9
[NAME OF ASSIGNEE]
 
 
By:
 
Name:
 
Title:
 
 
 



_______________
8 Include both Fund/Pension Plan and manager making the trade (if applicable).
9 Include both Fund/Pension Plan and manager making the trade (if applicable).




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






[Consented to and]10 Accepted:
INVESTEC BANK PLC, as
Administrative Agent
 
 
By:
 
Name:
 
Title:
 

[Consented to:]11 
[INVESTEC BANK PLC, as
Issuing Bank]
 
 
By:
 
Name:
 
Title:
 



_______________
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
11 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





[Consented to:]1 


SUNRUN HERA PORTFOLIO 2015-A, LLC, as Borrower
 
 
By:
 
Name:
 
Title:
 



_______________
1 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates, the Sponsor,
any other Loan Party or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates, the Sponsor, any other Loan Party or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.05(b)(iii) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.05(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a)(i) or (ii) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
reference to its conflict of laws other than Section 5-1401 of the New York
General Obligations Law.








[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit C-1
Form of Letter of Credit


DSR LETTER OF CREDIT
[Letterhead of Investec]
IRREVOCABLE TRANSFERABLE LETTER OF CREDIT NO. [_______]
Dated: [_______________]


Sunrun Hera Portfolio 2015-A, LLC
595 Market St., 29th Floor
San Francisco, CA 94105
Attn: General Counsel
Fax: [___________]


BENEFICIARY:


Deutsche Bank Trust Company Americas
as Collateral Agent
[60 Wall Street, 16th Floor
Mail Stop: NYC60 - 1630
New York, NY 10005]
Attn: [___________]
Fax: [___________]


Dear Beneficiary:
At the request of and for the account of Sunrun Hera Portfolio 2015-A, LLC, a
Delaware limited liability company (the “Account Party”), we hereby establish in
your favor, for the benefit of Investec Bank PLC (“Investec”), as Issuing Bank
pursuant to that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Account Party, the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), Investec, as administrative agent
for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Investec, as Issuing Bank,
our Irrevocable Transferable Letter of Credit No. [____________] (this “Letter
of Credit”) whereby, subject to the terms and conditions contained herein, you
are hereby irrevocably authorized to draw on Investec, by your draft or drafts
at sight, up to an aggregate amount not to exceed the Dollar amount for the
relevant time period set forth on Schedule 1 hereto (such amount, as it may be
reduced in accordance with the terms hereof, the “Stated Amount”).


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




This Letter of Credit shall be effective immediately and shall expire on the
Expiration Date (as hereinafter defined). Partial drawings on this Letter of
Credit are permitted.
You may draw upon this Letter of Credit at any time on or prior to the
Expiration Date by presenting (a) a sight draft in the form of Exhibit A (a
“Sight Draft”), appropriately completed and executed by your authorized officer
and (b) a certificate in the form of Exhibit B (a “Certificate”), appropriately
completed and executed by your authorized officer.
The Stated Amount shall be reduced by the amount of any paid drawing hereunder.
Presentation of any Sight Draft and Certificate shall be made at our office
located at [Investec Bank PLC, 2 Gresham Street, London, EC2V 7QP, United
Kingdom]. We hereby agree with you that any Sight Draft and Certificate drawn
under and in compliance with the terms of this Letter of Credit shall be duly
honored by us upon delivery, if presented on or before our close of business on
the Expiration Date at our office specified above.
Provided that a compliant drawing is presented by 12:00 p.m., Eastern Standard
time, on any Banking Day, payment shall be made to you of the amount specified
in the applicable Sight Draft, not to exceed the Stated Amount, in immediately
available funds, not later than 11:00 a.m., Eastern Standard time, on the second
following Banking Day. A compliant drawing presented after 12:00 p.m, Eastern
Standard time on any Banking Day, will be paid on the third following Banking
Day.
As used herein, “Banking Day” shall mean any day other than a Saturday, Sunday
or day on which banking institutions are authorized or required to be closed in
London, UK and the State of New York.
If any drawing presented under this Letter of Credit does not comply with the
terms and conditions hereof, we will advise you of same by facsimile
transmission to [________] within one (1) Banking Day and give the reasons for
such non-compliance. Upon being notified that your drawing was not effected, you
may attempt to correct any such non-compliant drawing if, and to the extent that
you are entitled and able to do so on or before the Expiration Date.
This Letter of Credit shall expire on [___________] (“Expiration Date”).1 
This Letter of Credit is transferable in its entirety, but not in part, to any
transferee who has succeeded you as Collateral Agent. Transfer of this Letter of
Credit is subject to our receipt of instruction in the form attached hereto as
Exhibit C (“Transfer Credit In Entirety Form”), accompanied by this original
Letter of Credit and any amendments hereto. Transfer charges are for the account
of the Account Party. This Letter of Credit may not be transferred to any person
or entity with which U.S. persons are prohibited from doing business under U.S.
foreign assets control regulations or other applicable U.S. laws and
regulations.
_______________
1 Insert the date that is the earlier of the 5th anniversary of the date of this
letter of credit and December 31, 2020.




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Only you as the Beneficiary may draw upon this Letter of Credit. Upon the
earliest of (i) the honoring by us of the final drawing available to be made
hereunder, (ii) our receipt of this outstanding Letter of Credit and all
amendments hereto, and a written certificate signed by your authorized officer,
in the form of Exhibit D (“Early Cancellation Authority”) appropriately
completed stating that this Letter of Credit is no longer required by you and
may be cancelled prior to the Expiration Date or (iii) the Expiration Date, this
Letter of Credit shall automatically terminate and be delivered to us by the
Beneficiary for cancellation.
This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein and any such reference
shall not be deemed to incorporate herein by reference any document, instrument
or agreement.
This Letter of Credit is issued subject to the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 (the “UCP”). The laws of the State of New York shall apply
to matters not governed by the UCP.
Very truly yours,
 
 
INVESTEC BANK PLC,
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:



-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Schedule 1
to Letter of Credit
No. ______
Schedule 1
Stated Amount: [_____]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit A
to Letter of Credit
No. ______
SIGHT DRAFT
[Date]

INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
[Attention: [___________]]
Re: Irrevocable Transferable Letter of Credit No. [_________]
At Sight
Pay to Deutsche Bank Trust Company Americas, as Collateral Agent, in immediately
available funds ___________ Dollars ($___________), pursuant to Irrevocable
Transferable Letter of Credit No.___________.


[_].
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:

Please wire draw proceeds per the following instructions:
 
TO:
 
 
 
 
 
 
 
 
ABA or ROUTING #:
 
 
ATTN:
 
 
 
 
 
REFERENCE:
 
 
CREDIT ACCOUNT:
 



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit B
to Letter of Credit
No. _______
CERTIFICATE
[Date]
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
[Attention: [___________]]
Re:    Irrevocable Transferable Letter of Credit No. [________]
Ladies/Gentlemen:
This certificate is presented in accordance with the terms of your Irrevocable
Transferable Letter of Credit No. [_______] held by us (the “Letter of Credit”).
We hereby certify that:
1.    In connection with that certain Credit Agreement, dated as of January 15,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio
2015-A, LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), Investec Bank, PLC,
as administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and Investec Bank,
PLC, as Issuing Bank (each as defined therein), the Beneficiary is making a
demand for payment under the Letter of Credit in the sum of US$_____________,
which amount, together with all previous drawings honored pursuant to the Letter
of Credit, does not exceed the current Stated Amount of the Letter of Credit;
and
2.    [Beneficiary to make one of the following statements in this paragraph 2:]
[Pursuant to the terms of that certain Depository Agreement, dated as of [●],
2015 (as amended, restated, amended and restated, modified, supplemented or
replaced from time to time, the “Depository Agreement”), among Sunrun Hera
Portfolio 2015-A, LLC, as Borrower, Investec Bank PLC, as Administrative Agent,
Deutsche Bank Trust Company Americas, as Collateral Agent and Depository Bank
(i) the monies on deposit in the Revenue Account are not anticipated by the
Administrative Agent to be adequate to pay the amounts required to be paid
pursuant to Section 4.02(b)(iii)(A), Section 4.02(b)(iii)(B)(x) and Section
4.02(b)(iv)(A)(2) of the Depository Agreement, (ii) such insufficient amount is
at least in an amount equal to this drawing and (iii) the proceeds of such
drawing will be applied to the payment of such insufficient amount.]


-1-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




or
[Issuing Bank has failed to maintain at least one of the following credit
ratings (a)”Baa2” or higher from Moody’s, (b) “BBB” or higher from S&P and
(c) “BBB” or higher from Fitch and thirty (30) days have elapsed since the
Issuing Bank failed to maintain such ratings.]
or
[This Letter of Credit will expire within [ten (10)] days and the Collateral
Agent has not received written evidence from the Issuing Bank or the Company
that this Letter of Credit will be extended or replaced upon or prior to its
stated expiration date.]
3.    The amount demanded hereby has been calculated in accordance with the
terms of the Depository Agreement.
4.     You are hereby directed to pay the amount so demanded to:
[Insert wire transfer instructions for the Debt Service Reserve Account]
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:





-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit C
to Letter of Credit
No._______
TRANSFER CREDIT IN ENTIRETY FORM
[Date]
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
[Attention: [___________]]
Re:    Irrevocable Transferable Letter of Credit No. [_________]
Ladies/Gentlemen:
This is a transfer certificate presented in accordance with your Irrevocable
Transferable Letter of Credit No. [_______] held by us (the “Letter of Credit”).
The undersigned, as beneficiary under the Letter of Credit, hereby irrevocably
transfers to _______ [insert name and address of transferee] all rights of the
undersigned beneficiary to draw under the Letter of Credit. Transferee is
successor Collateral Agent pursuant to that certain Collateral Agency and
Intercreditor Agreement, dated as of ______, 20[__] (as amended, restated,
amended and restated, modified, supplemented or replaced from time to time, the
“Collateral Agency Agreement”), among Sunrun Hera Portfolio 2015-A, LLC,
Investec Bank PLC, as Administrative Agent, Deutsche Bank Trust Company
Americas, as Collateral Agent, and each Secured Party from time to time party
thereto.
By this transfer, all rights of the undersigned beneficiary in the Letter of
Credit are transferred to the transferee and the transferee shall hereafter have
the sole rights of the undersigned as beneficiary thereof.
The Letter of Credit and all amendments are returned herewith and ask you to
endorse the within transfer on the reverse thereof and forward directly to the
Transferee with your customary notice of transfer.
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written.


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:







-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







Exhibit D
to Letter of Credit
No._______
EARLY CANCELLATION AUTHORITY
[Date]
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
[Attention: [___________]]
Ladies/Gentlemen:
This certificate is presented in accordance with your Irrevocable Transferable
Letter of Credit No. [_______] held by us (the “Letter of Credit”).
The undersigned, as beneficiary under the Letter of Credit, hereby confirms that
it is no longer required by us and may be cancelled. The original Letter of
Credit and any amendments thereto, accompany this certificate.
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written


[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:





-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit C-2
Form of Notice of LC Activity
FORM OF NOTICE OF LC ACTIVITY
(Delivered pursuant to Section 2.02(b)
of the Credit Agreement)
Date:______________________1 


Investec Bank PLC,
as Issuing Bank
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [___________]
Telephone: [___________]
Facsimile: [___________]


Re:    Sunrun Hera Portfolio 2015-A, LLC


Ladies and Gentlemen:


This irrevocable Notice of LC Activity (this “Certificate”) is delivered to you
pursuant to that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SUNRUN HERA PORTFOLIO 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), INVESTEC BANK PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”), and INVESTEC BANK PLC, as
Issuing Bank. Capitalized terms used and not defined herein shall have the
meanings set forth in Section 1.01 of the Credit Agreement.


1.    We request that the [Insert description of Letter of Credit] (the “Letter
of Credit”) be [issued][extended][amended] as provided herein. The Stated Amount
of the [requested][current] Letter of Credit is the Dollar amount for the
relevant time period set forth on Schedule 1 hereto.


[Paragraph 2 to be added in the case of a request for decrease in the Stated
Amount of a Letter of Credit ]


_______________
1 The Notice of LC Activity shall be delivered at least five (5) Banking Days
before the proposed date of such issuance, extension, increase in Stated Amount
or decrease in Stated Amount of the Letter of Credit.


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






2.    We request that the Stated Amount of the Letter of Credit be decreased to
the amount set forth on Schedule 1 hereto.


[Paragraph 3 to be added in the case of a request for increase in the Stated
Amount of a Letter of Credit ]


3.    We request that the Stated Amount of the Letter of Credit be increased to
the amount set forth on Schedule 1 hereto.
[Paragraph 4 to be added in the case of a request for extension of a Letter of
Credit ]


4.    We request the Expiration Date of the Letter of Credit be extended from
_______________ to _______________, and such requested Expiration Date does not
extend beyond the expiration date in Section 2.02(a)(iii)(B) of the Credit
Agreement


[Paragraph 5 to be added in the case of a request for reinstatement of a Letter
of Credit ]


5.    The proposed date of the requested
[issuance][extension][amendment][increase in the Stated Amount as set forth on
Schedule 1][decrease in the Stated Amount as set forth on Schedule 1] of the
Letter of Credit is [_______________ ].2 


6.    The Expiration Date of the Letter of Credit is _____________.


7.    The Issuing Bank is instructed to deliver the [Letter of Credit][amended
Letter of Credit]3 / [notice of [decrease][increase] in the Stated Amount of the
Letter of Credit as reflected on Schedule 1 thereto]4 to [Insert beneficiary of
the Letter of Credit], at [Insert address of beneficiary of the Letter of
Credit].


Borrower hereby certifies to Administrative Agent, the Issuing Bank and the
Lenders that the following statements are accurate, true and complete as of the
date hereof, and will be accurate, true and complete on and as of the proposed
date of the requested[issuance][extension][amendment][decrease in the Stated
Amount as reflected on Schedule 1][increase in the Stated Amount as set forth on
Schedule 1] of the Letter of Credit:


_______________
2 The proposed date of such issuance, extension, increase in Stated Amount, or
decrease in Stated Amount shall be no less than five (5) Banking Days after the
date of this Notice of LC Activity and shall be a Banking Day.
3 Insert in case of amendment, issuance, increase or extension of a Letter of
Credit.
4 Insert in case of decrease or increase in the Stated Amount of a Letter of
Credit.




-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




A.    The Letter of Credit requested or modified hereby shall only be used in
the manner and for the purposes specified and permitted by the Credit Agreement.


B.    Each of the applicable conditions set forth in Section 2.02 and other
applicable Sections of the Credit Agreement has been satisfied or waived in
accordance with the terms thereof.


[In the case of a decrease in the Stated Amount of a Letter of Credit, add the
following:


C.    Attached hereto is a written confirmation of [Insert beneficiary of the
Letter of Credit] confirming the decrease in the Stated Amount of the Letter of
Credit and the updated draft of Schedule 1 thereto.]


[SIGNATURE PAGE FOLLOWS]


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Sincerely,
 
 
 
 
SUNRUN HERA PORTFOLIO 2015-A, LLC,
a Delaware limited liability company
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC,
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC,
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.,
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 





-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Schedule 1
to Notice of LC Activity

Schedule 1
Stated Amount: [_____]








-1-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





FORM OF NOTICE OF LC ACTIVITY
(Delivered pursuant to Section 2.02(b)
of the Credit Agreement)
Date:______________________1 


Investec Bank PLC,
as Issuing Bank
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [___________]
Telephone: [___________]

Facsimile: [___________]


Re:    Sunrun Hera Portfolio 2015-A, LLC


Ladies and Gentlemen:
This irrevocable Notice of LC Activity (this “Certificate”) is delivered to you
pursuant to that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SUNRUN HERA PORTFOLIO 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), INVESTEC BANK PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”), and INVESTEC BANK PLC, as
Issuing Bank. Capitalized terms used and not defined herein shall have the
meanings set forth in Section 1.01 of the Credit Agreement.
1.We request that the [Insert description of Letter of Credit] (the “Letter of
Credit”) be [issued][extended][amended] as provided herein. The Stated Amount of
the [requested][current] Letter of Credit is the Dollar amount for the relevant
time period set forth on Schedule 1 hereto.


_______________
1 The Notice of LC Activity shall be delivered at least five (5) Banking Days
before the proposed date of such issuance, extension, increase in Stated Amount
or decrease in Stated Amount of the Letter of Credit.


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




[Paragraph 2 to be added in the case of a request for decrease in the Stated
Amount of a Letter of Credit ]
2.We request that the Stated Amount of the Letter of Credit be decreased to the
amount set forth on Schedule 1 hereto.
[Paragraph 3 to be added in the case of a request for increase in the Stated
Amount of a Letter of Credit ]
3.We request that the Stated Amount of the Letter of Credit be increased to the
amount set forth on Schedule 1 hereto.
[Paragraph 4 to be added in the case of a request for extension of a Letter of
Credit ]
4.We request the Expiration Date of the Letter of Credit be extended from
_______________ to _______________, and such requested Expiration Date does not
extend beyond the expiration date in Section 2.02(a)(iii)(B) of the Credit
Agreement
[Paragraph 5 to be added in the case of a request for reinstatement of a Letter
of Credit ]
5.The proposed date of the requested [issuance][extension][amendment][increase
in the Stated Amount as set forth on Schedule 1][decrease in the Stated Amount
as set forth on Schedule 1] of the Letter of Credit is [_______________ ].2 
6.The Expiration Date of the Letter of Credit is _____________.
7.The Issuing Bank is instructed to deliver the [Letter of Credit][amended
Letter of Credit]3 / [notice of [decrease][increase] in the Stated Amount of the
Letter of Credit as reflected on Schedule 1 thereto]4 to [Insert beneficiary of
the Letter of Credit], at [Insert address of beneficiary of the Letter of
Credit].
Borrower hereby certifies to Administrative Agent, the Issuing Bank and the
Lenders that the following statements are accurate, true and complete as of the
date hereof, and will be accurate, true and complete on and as of the proposed
date of the requested[issuance][extension][amendment][decrease in the Stated
Amount as reflected on Schedule 1][increase in the Stated Amount as set forth on
Schedule 1] of the Letter of Credit:
_______________
2 The proposed date of such issuance, extension, increase in Stated Amount, or
decrease in Stated Amount shall be no less than five (5) Banking Days after the
date of this Notice of LC Activity and shall be a Banking Day.
3 Insert in case of amendment, issuance, increase or extension of a Letter of
Credit.
4 Insert in case of decrease or increase in the Stated Amount of a Letter of
Credit.




-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




D.    The Letter of Credit requested or modified hereby shall only be used in
the manner and for the purposes specified and permitted by the Credit Agreement.
E.    Each of the applicable conditions set forth in Section 2.02 and other
applicable Sections of the Credit Agreement has been satisfied or waived in
accordance with the terms thereof.
[In the case of a decrease in the Stated Amount of a Letter of Credit, add the
following:
F.    Attached hereto is a written confirmation of [Insert beneficiary of the
Letter of Credit] confirming the decrease in the Stated Amount of the Letter of
Credit and the updated draft of Schedule 1 thereto.]


[SIGNATURE PAGE FOLLOWS]


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Sincerely,
 
 
 
 
SUNRUN HERA PORTFOLIO 2015-A, LLC,
a Delaware limited liability company
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC,
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC,
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.,
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 







-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Schedule 1
to Notice of LC Activity

Schedule 1
Stated Amount: [_____]




-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit D-1
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of January 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
Investec Bank PLC, as administrative agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
withholding certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable). By executing this withholding
certificate, the undersigned agrees that (1) if the information provided on this
withholding certificate changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent and shall provide them with a new
withholding certificate with the correct information, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective IRS Form W-8BEN or IRS Form
W-8BEN-E (whichever is applicable) in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:
 
 
 
Name:
 
Title:

Date: ________ __, 20__




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit D-2
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of January 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
Investec Bank PLC, as administrative agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a withholding
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (whichever is applicable). By executing this withholding certificate,
the undersigned agrees that (1) if the information provided on this withholding
certificate changes, the undersigned shall promptly so inform such Lender in
writing and shall provide it with a new withholding certificate with the correct
information, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable)in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[NAME OF PARTICIPANT]
By:
 
 
 
Name:
 
Title:

Date: ________ __, 20__




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit D-3
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of January 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
Investec Bank PLC, as administrative agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that are claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following withholding certificates from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (whichever is applicable) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (whichever is
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing its withholding
certificate, the undersigned agrees that (1) if the information provided on its
withholding certificate changes, the undersigned shall promptly so inform such
Lender and shall provide it with a new withholding certificate with such correct
information and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective withholding certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:
 
 
 
Name:
 
Title:

Date: ________ __, 20__




Signature Page to U.S. Tax Compliance Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit D-4
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of January 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
Investec Bank PLC, as administrative agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members that are claiming the portfolio interest
exemption is (x) a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (y) a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (z) a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-BEN-E (whichever is applicable) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-BEN-E (whichever is
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing its withholding
certificate, the undersigned agrees that (1) if the information provided on its
withholding certificate changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent and shall provide them with a new
withholding certificate with the correct information, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective withholding certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




[NAME OF LENDER]
By:
 
 
 
Name:
 
Title:



Date: ________ __, 20__






Signature Page to U.S. Tax Compliance Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit E
Form of Partnership Flip Back-Up Servicing Agreement











--------------------------------------------------------------------------------

FORM OF


BACK-UP SERVICING AGREEMENT


SUNRUN INC.,
in its individual capacity and as Operator




[________],
as Company


and




[______],
as Back-Up Servicer

--------------------------------------------------------------------------------

Dated as of [_______], [____]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


1.
Defined Terms.
1


2
Obligations of Operator Prior to the Transfer Date.
1


3
Rights and Obligations of Back-up Servicer Prior to the Transfer Date.
2


4
Transition of Services.
2


5
Duties of Back-up Servicer as Successor Operator
5


6
Obligations of the Company.
7


7
Compensation.
8


8
Relationship.
8


9
Term and Termination.
8


10
Confidentiality.
9


11
Notices.
10


12
Indemnification.
11


13
Representations and Warranties of Back-up Servicer.
12


14
Representations and Warranties of Other Parties.
13


15
Limitation of Liability.
14


16
Warranties and Liabilities.
14


17
Insurance.
15


18
Power of Attorney.
15


19
General Provisions.
16


20
Amendments.
17


21
Forbearance.
17


22
Force Majeure.
17


Exhibit A – Scope of Services
 
Schedule 1 – Customer Agreement Report Information
 
Schedule 2 – Fee Schedule
 



-i-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






BACK-UP SERVICING AGREEMENT
THIS BACK-UP SERVICING AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) is made as of [________], [____] (the “Effective
Date”), by and among [________], a [________] (“[________]” and, in its capacity
as Back-up Servicer, “Back-up Servicer”), [________], a Delaware limited
liability company (the “Company”), and Sunrun Inc., a Delaware corporation in
its individual capacity (“Sunrun”) and as Operator (in such capacity,
“Operator”). Back‑up Servicer, the Company and Sunrun are referred to herein
individually as a “Party” and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, pursuant to that certain [O&M Agreement], dated as of [________],
[____], between Sunrun and the Company, (as may be amended, modified or
supplemented from time to time, the “O&M Agreement”), Sunrun, as Operator,
provides services to the Company relating to leases and power purchase
agreements (the “Customer Agreements”) with customers (“Host Customers”) with
respect to solar generating facilities owned by the Company (the “Projects”);
and
WHEREAS, Operator and the Company now desire to appoint Back-up Servicer as a
back-up to Operator for Operator’s duties under the O&M Agreement, and Back-up
Servicer desires to act as such back-up, on the terms and subject to the
conditions hereinafter set forth (all such services described herein, including
the services described in Section 3, Section 5 and Exhibit A, collectively, the
“Services”);
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties agree as follows:
1.Defined Terms. Any capitalized terms used herein but not defined herein shall
have the meanings set forth in the O&M Agreement.
2.Obligations of Operator Prior to the Transfer Date. Operator hereby agrees to
perform the following services until such time, if any, as the Transfer Date (as
defined in Section 4(a) below) shall occur:
(a)    Beginning in [________], within fifteen (15) days of the end of each
calendar month, Operator shall prepare and deliver, or have delivered, to
Back-up Servicer by electronic transmission in a format reasonably acceptable to
Back-up Servicer the information described on Schedule 1 hereto (each such
transmission, a “Customer Agreement Report”) for the prior calendar month.
(b)    Operator shall provide to Back-up Servicer, on a semi-annual basis (no
later than the end of each June and December), a list of the providers of
maintenance services, transmission system owners and utility companies and
billing & collection services (if any) (including contact information for each
such person or entity) that Operator uses to provide services as Operator under
the O&M Agreement.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Back-Up Servicing Agreement

--------------------------------------------------------------------------------





(c)    Operator shall provide to Back-up Servicer each Quarterly Report (each in
the form of then then-applicable [Exhibit E] to the O&M Agreement) promptly
after delivering such Quarterly Report to the Company pursuant to [Section
2.4(a)] of the O&M Agreement.
3.Rights and Obligations of Back-up Servicer Prior to the Transfer Date. Back-up
Servicer shall have the following rights and obligations under this Agreement
until such time, if any, as the Transfer Date (as defined in Section 4(a) below)
shall occur:
(a)    Back-up Servicer shall have no obligation to supervise, verify, monitor
or administer the performance of Operator and shall have no liability for any
action taken or omitted by Operator.
(b)    Back-up Servicer shall have the right to make a site visit to the offices
that Operator uses to service the Customer Agreements and Projects once per
year, upon reasonable notice and during regular business hours. The Company
shall reimburse Back-up Servicer for its reasonable out-of-pocket expenses
incurred by Back-up Servicer in connection with each such visit.
(c)    Back-up Servicer is required to visit the offices that Operator uses to
service the Customer Agreements and Projects at a minimum of once every 24
months and, in any event, must have conducted such a visit in the 24 months
immediately prior to the Transfer Date and, in each case, all of Back-up
Servicer’s reasonable out-of-pocket expenses shall be paid by Operator and are
included as Non-Covered Services under the O&M Agreement.
4.Transition of Services.
(a)    Upon Back-up Servicer receiving written notice from the Company
countersigned by the Class A Member that the Company has delivered a Termination
Notice to Operator pursuant to [Section 4.2(a)] of the O&M Agreement (the “O&M
Agreement Termination Event”), Back-up Servicer will begin to transition to
become successor Operator, such transition to take place on the date on which
the conditions precedent set forth in Section 4(e) have been satisfied (the
“Transfer Date”). The Parties agree to use their best efforts to ensure that the
Transfer Date occurs within thirty (30) days of the O&M Agreement Termination
Event. Notwithstanding anything in the O&M Agreement to the contrary, the
Company and Operator acknowledge and agree that unless and until the Transfer
Date has occurred, the O&M Agreement shall remain in full force and effect but
in no event shall the Operator be liable hereunder or thereunder for actions
taken by the Back-up Servicer itself or in the name of the Operator pursuant to
the power of attorney granted pursuant to the terms hereof. Notwithstanding the
foregoing, if Back-up Servicer is prohibited by law from acting as successor
Operator, then Back-up Servicer shall not be required to act as successor
Operator and shall promptly notify the Company.
(b)    Commencing upon the date that the O&M Agreement Termination Event occurs,
Back-up Servicer, as successor Operator is authorized and empowered to execute
and deliver, on behalf of Sunrun as Operator, as attorney-in-fact or otherwise,
any and all documents and other instruments, and to do or accomplish all other
acts or things necessary or appropriate to facilitate the transition of the
Services from Operator to Back-up Servicer and, upon the Transfer Date, subject
to the limitations set forth in Section 18, to perform the duties of Back-up
Servicer as the successor


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Operator. Operator shall deliver a power of attorney to such effect upon the
signing of this Agreement.
(c)    Commencing upon the date that the O&M Agreement Termination Event occurs
(unless the Company otherwise agrees), Sunrun hereby grants to Back-up Servicer
(and its permitted assigns) an irrevocable, nonexclusive license to access and
use on an ongoing basis, without royalty or payment of any kind, all records
relating to the Customer Agreements and all monitoring, accounting, and other
software used by Sunrun to account for and manage the Customer Agreements or the
Projects, to the extent necessary to administer the same, whether such software
is owned by Sunrun or is owned by others and used by Sunrun under license
agreements with respect thereto (subject to the restrictions contained in any
such third party license agreement); provided, that should the consent of any
licensor of Sunrun to such grant of the license described herein be required,
Sunrun hereby agrees that upon the request of Back-up Servicer or any permitted
assignee of Back-up Servicer to use commercially reasonable efforts to obtain
the consent of such third party licensor. The license granted by Sunrun pursuant
to this Section 4(c) shall be irrevocable and shall terminate on the date this
Agreement expires or otherwise is terminated pursuant to its terms. Sunrun shall
take all actions reasonably requested by Back-up Servicer and/or any of Back-up
Servicer’s permitted assignees, from time to time hereafter, which may be
necessary to ensure that Back-up Servicer and its permitted assigns have an
enforceable license to access and use the records relating to the Customer
Agreements from time to time.
(d)    Commencing upon the date that the O&M Agreement Termination Event occurs
and continuing until the Transfer Date (the “Transition Period”), Operator
shall:
(i)
comply with all of Operator’s representations, warranties and other statutory
and contractual obligations under and pursuant to the O&M Agreement, including
those owed directly to the applicable Host Customers, if any;

(ii)
not amend, change, settle, or compromise any Customer Agreement without
obtaining the Company’s prior written consent;

(iii)
in the event Operator receives any payment with respect to any Project or
Customer Agreement, Operator shall promptly forward such payment to Back-up
Servicer, as successor Operator, for deposit into the account or accounts
specified in the Replacement Account Control Agreement (as defined herein), and
Operator hereby irrevocably appoints Back-up Servicer its attorney-in-fact to
act in its name and stead in regard of the Customer Agreements, including
without limitation, the right to endorse or sign Operator’s name on all checks,
collections, receipts or other documents with regard to the Customer Agreements,
as Back-up Servicer deems necessary or appropriate in the performance of its
duties hereunder;



-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(iv)
give Back-up Servicer written notice of any fact known to Operator which might
materially adversely affect the ability of Back-up Servicer to collect amounts
owed under any Customer Agreement;

(v)
maintain all licenses and authorizations required by all applicable regulatory
authorities;

(vi)
reasonably cooperate with, and not interfere with or hinder, Back-up Servicer in
its servicing of Customer Agreements pursuant to this Agreement; and

(vii)
use commercially reasonable efforts to furnish to Back-up Servicer such further
information, execute and deliver to Back-up Servicer such other documents, and
do such other acts and things as Back-up Servicer may reasonably request, in
each case for the purpose of transitioning the Services to Back-up Servicer.

(e)    The Transfer Date shall occur upon satisfaction of the following
conditions, each to the reasonable satisfaction of Back-up Servicer and the
Company:
(i)
Back-up Servicer shall have entered into subcontracts for the provision of the
Services with O&M Subcontractors (as defined below) approved by the Company,
such approvals not to be unreasonably withheld, and each such subcontract shall
name the Company as an express third party beneficiary and otherwise be in form
and substance reasonably satisfactory to the Company;

(ii)
[______] shall have entered into a replacement contract for that certain Blocked
Account Control Agreement, dated as of [________],[____], by and among Sunrun,
[________],[________], and [______] (as it may be amended from time to time, the
“Account Control Agreement”), in form and substance substantially similar to the
Account Control Agreement and reasonably satisfactory to the Company (such
replacement agreement as amended, in accordance with their terms, from time to
time, the “Replacement Account Control Agreement”);

(iii)
Operator shall have transitioned its responsibilities and rights as Operator,
including, without limitation, by:

(A)    transferring to Back-up Servicer as successor Operator for the
administration by it of all cash amounts that shall at the time be held by
Operator for deposit, or have been deposited by Operator, or thereafter received
with respect to the Projects and the Customer Agreements, including without
limitation transferring the funds and other contents of the accounts referenced
in the Account Control Agreement to the account or accounts designated in the
Replacement Account Control Agreement;


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(B)    delivering to Back-up Servicer as successor Operator, in electronic
format reasonably acceptable to Back-up Servicer, all files and records with
respect to the Projects and the Customer Agreements (including all Customer
Agreements and a reconciliation of the cash to the payments made with respect to
each Customer Agreement, copies of all manufacturer’s and installer’s warranties
applicable to any Project, all data held by Operator relating to the operation
and electricity production of the Projects, all electronic billing, payment, and
other account information regarding the Host Customers), and all other
information in its possession or control reasonably necessary to enable Back-up
Servicer as successor Operator to service the Projects and the Customer
Agreements as contemplated herein;
(C)    providing Back-up Servicer with a list of key servicing personnel and
contact information and reasonable access (including at the premises of
Operator) to Operator’s employees, and to any and all of the books, records (in
electronic or other form), software, software licenses or other information
reasonably requested by it to enable Back-up Servicer to assume, in accordance
with the terms hereof, the duties of Operator under the O&M Agreement;
(D)    assigning, and using commercially reasonable efforts to obtain any
required consents to such assignments, all agreements with third-party service
providers with respect to the Projects that Back-up Servicer or the Company
requests be assigned to Back-up Servicer.
5.Duties of Back-up Servicer as Successor Operator
(a)    Back-up Servicer as successor Operator undertakes to perform the Services
as are specifically set forth in this Agreement and on Exhibit A hereto, it
being expressly understood by all Parties that there are no implied duties or
obligations of Back-up Servicer hereunder. If any conflict arises between the
provisions of this Agreement and the provisions of the O&M Agreement, the
provisions of this Agreement will prevail.
(b)    Subject to the terms and limitations set forth in this Agreement, upon
the Transfer Date, all authority and power of Operator as initial Operator shall
pass to and be vested in Back-up Servicer as successor Operator; provided,
however, that Back-up Servicer as successor Operator shall have (i) no liability
with respect to any action performed, breaches or defaults caused by the
terminated Operator prior to the Transfer Date or any claim of a third party
based on any alleged action or inaction of the terminated Operator, (ii) no
obligation to pay any taxes required to be paid by Operator (provided that
Back-up Servicer as the successor Operator shall pay any taxes related to this
Agreement for which it is liable), (iii) no liability or obligation with respect
to any indemnification obligations of any prior Operator, (iv) no obligation to
advance any funds for expenses that any Host Customer was required to pay
pursuant to the related Customer Agreement but failed to pay, (v) no obligation
to pay any of the fees and expenses of any other party to the O&M Agreement and
(vi) no obligation to expend its own funds for payments to third parties unless
reimbursement is reasonably assured to it in accordance with the terms of this
Agreement; provided, however, that the Back-up Servicer shall not be entitled to
be reimbursed for third parties that perform the billing, collection and
equipment/system monitoring duties set forth herein and in Sections 1 through 8
of Exhibit A hereto (the “Direct Services”) except for the attorneys’ fees and


-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





expenses or collection agency fees and expenses incurred in enforcing Customer
Agreements or enforcing the obligations of any Subcontractors providing Services
other than the Direct Services (the Subcontractors providing Services other than
the Direct Services, the “O&M Subcontractors”). Additionally, the
representations and warranties of the initial Operator in the O&M Agreement
shall not apply to Back-up Servicer as successor Operator. The Parties agree
that if Back-up Servicer becomes the successor Operator, the collection policy
with which it will comply will be the collection policy of Back-up Servicer (or
such other policy as shall at all times be the standard industry collection
practice used by servicing companies of comparable size and experience in
connection with agreements substantially similar to the Customer Agreements and
which shall at all times comply with all Applicable Laws).
(c)    Back-up Servicer, as successor Operator, shall only be required to
perform the Services in connection with its role as successor Operator as set
forth on Exhibit A. Subject to compliance by Back-up Servicer with its other
obligations under this Agreement, Back-up Servicer as successor Operator shall
only be required to hire a third-party service provider to repair a Project if
Operator or the Company provides it with notice of the need for repair, it
receives a phone call, e-mail or other written communication from a Host
Customer identifying a problem with a Project, the measurements of power
production indicate a problem with a Project or it otherwise obtains knowledge
of the need for repair from service provider, transmission system owner or the
local utility. Back-up Servicer, as successor Operator, shall not be required to
monitor or review the work performed by such third-party service providers, but
it will be required to inquire as to why a given situation has not been resolved
if, within 30 days after the appointment of a third-party service provider with
respect to any such repair, such service provider has not informed Back-up
Servicer, as successor Operator, that the relevant repairs have been made to the
applicable Project. In no event will Back-up Servicer have any liability for the
work performed by such third parties on its behalf as successor Operator, except
for any fraud, gross negligence or willful misconduct of Back-up Servicer or its
Subcontractors (including the O&M Subcontractors) related to the selection of
such third parties or the work performed by such third parties (other than those
chosen in writing by the Company).
(d)    Back-up Servicer as successor Operator shall service the Customer
Agreements in accordance with all Applicable Laws and its customary servicing
practices, procedures or standards, and in any event with the same care, skill
and diligence with which it services and administers consumer contracts similar
to the Customer Agreements and equipment similar to the Projects for its own
account or for the account of others.
(e)    Back-up Servicer as successor Operator is authorized to accept and rely
on all accounting records (including computer records) and work product of the
prior Operator hereunder without conducting an audit thereof. Notwithstanding
anything contained in this Agreement to the contrary, Back-up Servicer, as
successor Operator, is not responsible for the accounting, records (including
computer records) and work of the prior Operator (collectively, the “Predecessor
Work Product”). If any error, inaccuracy, omission or incorrect or nonstandard
practice or procedure (collectively “Errors”) exist in any Predecessor Work
Product and such Errors make it materially more difficult to act as successor
Operator or cause or materially contribute to Back-up Servicer as successor
Operator making or continuing any Errors (collectively, “Continued


-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Errors”), Back-up Servicer as successor Operator shall have no liability for
such Continued Errors; provided, however, that Back-up Servicer as successor
Operator agrees to use commercially reasonable efforts to prevent Continued
Errors. In the event that Back-up Servicer as successor Operator becomes aware
of Errors or Continued Errors, it shall, with the prior consent of the Company,
use commercially reasonable efforts to reconstruct and reconcile such data as is
commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors. Back-up Servicer as successor Operator shall be
entitled to recover its costs thereby expended from the Company.
(f)    Without limiting its obligations to comply with all Applicable Laws in
its performance of Services, Back-up Servicer shall comply at all times with its
privacy policies with respect to all information obtained from each Host
Customer, including Protected Personal Information, other than any such
non-compliance that would not reasonably be expected to result in a Material
Adverse Effect, in a Data Security Breach, or in a Claim being asserted against
Sunrun (in any capacity), the Company or any of its Affiliates, any Member of
the Company or any of such Member’s respective Affiliates. Back-up Servicer
shall only collect, process, and use Protected Personal Information that each
Host Customer has furnished to Back-up Servicer or Operator (and that Operator
has, in turn, furnished to Back-up Servicer) in connection with the goods and
services provided under the Customer Agreements and Back-Up Servicer’s
performance of its obligations under this Agreement, and such collection,
processing, and use has been, is and will be in accordance with all Applicable
Laws, other than any such non-compliance that would not reasonably be expected
to result in a Material Adverse Effect, in a Data Security Breach, or in a Claim
being asserted against Sunrun (in any capacity), the Company or any of its
Affiliates, any Member of the Company or any of such Member’s respective
Affiliates.
(g)    Back-up Servicer shall not amend, modify, terminate or suspend any
subcontract entered into in connection with its obligations under Section 10 of
Exhibit A without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed.
6.Obligations of the Company.
(a)    The Company shall grant Back-up Servicer and its authorized agents,
employees and Subcontractors (including the O&M Subcontractors) a license to
access and use the Projects in the performance of Back-up Servicer’s obligations
under this Agreement, and not otherwise. Back-up Servicer shall access and use
the Projects pursuant to this license only to the extent permitted under, and
undertaken in accordance with, the applicable Project Documents. Such license
shall automatically expire immediately upon the termination or expiration of
this Agreement.
(b)    Upon an O&M Agreement Termination Event, the Company shall take any and
all actions reasonably necessary to facilitate the transition of the Services
from Operator to Back-up Servicer, including without limitation issuing written
notices to [______], in its capacity as depositary bank under the Account
Control Agreement (the “Depositary Bank”), instructing the Depositary Bank to
terminate Operator’s access to funds or such other contents in the accounts
subject to the Account Control Agreement, in accordance with the provisions of
the “Access to Deposit Account” section of the Account Control Agreement, and
transfer such funds and other


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





contents to the accounts specified in the Replacement Account Control Agreement
in accordance with terms to be agreed by the Parties.
(c)    Upon the Transfer Date, the Company shall assign to Back-up Servicer for
the remainder of the term of this Agreement all intellectual property owned or
licensed by or assigned to the Company that is necessary to operate and maintain
the Projects only if, and to the extent that, the Company has the right to
assign, and otherwise is not prohibited from assigning, such rights to Back-up
Servicer (the “Company Intellectual Property”).
7.Compensation. The Company agrees to pay Back-up Servicer as compensation for
performance of the Services as provided herein the fees set forth on Schedule 2
attached hereto. Upon the Transfer Date, the Company shall pay to Back-up
Servicer the One-Time Successor Operator Fee set forth on Schedule 2 hereto (the
“One-Time Successor Operator Fee”), together with reimbursement for all
reasonable out-of-pocket expenses that Back-up Servicer incurs in connection
with the transition of the Services from Operator to Back-up Servicer. Back-up
Servicer shall have no obligation to serve as successor Operator unless and
until it has received the One-Time Successor Operator Fee. In addition, Back-up
Servicer agrees to perform, upon the terms and conditions set forth herein, such
other services and at such prices as the Parties shall mutually agree upon.
Back-up Servicer will invoice the Company monthly for its fees, and payment will
be due within thirty (30) days of each such invoice.
8.Relationship. It is the intent of the Parties that during the term of this
Agreement, all Services performed by Back-up Servicer will be rendered as agent
for the Company. Nothing set forth herein shall be deemed to render the Parties
as joint venturers or partners, and the Parties shall take no action nor make
any representations that Back-up Servicer is anything other than agent of the
Company in performing the Services.
9.Term and Termination.
(a)    This Agreement shall be effective on the Effective Date and shall
continue in full force and effect for a term of the longer of (i) ten (10) years
from the Effective Date and (ii) five (5) years from the Transfer Date (the
“Initial Term”), unless and until earlier terminated pursuant to this Agreement.
The Initial Term may be extended by mutual agreement of the Parties.
(b)    Back-up Servicer reserves the right, in the exercise of its own
discretion, to terminate this Agreement upon not less than one hundred eighty
(180) days’ notice to the other Parties; provided, that such termination shall
not become effective, and Back-up Servicer shall continue to perform all of its
obligations hereunder, until a replacement Back-up Servicer has been appointed
and such replacement Back-up Servicer has assumed the duties of Back-up Servicer
and, to the extent applicable, successor Operator. In the event of a termination
of this Agreement by Back-up Servicer in accordance with this Section 9(b), if
such termination occurs within one year of the Transfer Date, then Back-up
Servicer shall reimburse the Company for a pro rata portion of fees paid by the
Company to Back-up Servicer hereunder, in an amount as follows: (i) in the event
that such termination occurs within six (6) months following the Transfer Date,
the sum of (A) [***], and (B) the Successor Operator Administration Fee (as set
forth on Schedule 2 hereto, the “Successor Operator Administration Fee”) paid
during the year in which such termination occurs


-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





multiplied by the number of days remaining from the date of such termination
through the date that the next Successor Operator Administration Fee would
otherwise be due and payable, divided by three hundred sixty five (365), or (ii)
in the event that such termination occurs more than six (6) months following the
Transfer Date but within one year after the Transfer Date, the sum of (A) an
amount equal to the product of the number of days that remain in such six-month
period divided by 180 and multiplied by [***], and (B) the Successor Operator
Administration Fee paid during the year in which such termination occurs
multiplied by the number of days remaining from the date of such termination
through the date that the next Successor Operator Administration Fee would
otherwise be due and payable, divided by three hundred sixty five (365).
(c)    The Company may terminate this Agreement: (i) immediately upon notice to
Back-up Servicer (with a copy to Operator if the Transfer Date has not occurred)
in the event that (A) Back-up Servicer files any petition or action in
bankruptcy or for the relief from creditors, (B) Back-up Servicer has filed
against it any petition or action in bankruptcy or for the relief from creditors
that is not cured, remedied or dismissed within sixty (60) days of notice, or
(C) Back-up Servicer makes any assignment for the benefit of creditors or ceases
to meet its financial obligations when due, (ii) at any time upon thirty (30)
days’ notice to Back-up Servicer (with a copy to Operator if the Transfer Date
has not occurred) or (iii) immediately upon notice to Back-up Servicer in the
event Back-up Servicer has suffered a Force Majeure Event after the Transfer
Date, and such Force Majeure Event has not been cured or remedied within thirty
(30) days after the occurrence thereof. All notices delivered by the Company
pursuant to this Section 9(c) must be countersigned by the Class A Member.
(d)    In the event of termination, or upon expiration, of this Agreement,
Back-up Servicer shall take such actions as the Company shall reasonably request
and otherwise cooperate with the Company in effecting the termination of its
responsibilities and rights as successor Operator hereunder and shall return to
Company (or to any successor Operator designated by the Company by notice in
writing to Back-up Servicer, in which case such successor Operator shall receive
the following) any and all documents, materials, work products and all copies
made thereof, which were obtained by Back-up Servicer from Operator or generated
by Back-up Servicer pursuant to the performance of the Services, and shall
deliver each Customer Agreement Report in its possession and all related
documents to the Company or its designee. Notwithstanding the foregoing, Back-up
Servicer may retain a copy of such documents, materials, work products and all
copies if required by Applicable Law, provided that Back-up Servicer shall not
use or disclose such information in violation of the confidentiality and use
restrictions in this Agreement or of Applicable Law. In the event that the
Company or Back-up Servicer terminates this Agreement prior to its expiration
date, Back-up Servicer shall be entitled to compensation for all Services
completed as of the date of termination.
10.Confidentiality. Back-up Servicer, the Company and Operator agree that the
program that the Back-up Servicer has developed for contract portfolio
management is valuable and highly confidential and that the Parties will also be
sharing confidential business data and other information. Each Party agrees not
to disclose the nature and contents of this program or the transactions
contemplated hereby and any agreements related thereto, including this
Agreement, or any confidential information provided hereunder, to anyone other
than its employees, officers, members,


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





directors, agents, advisors and Affiliates who need to know for purposes of
carrying out its obligations hereunder and to no other person or entity, except
as shall be required to enforce the obligations of the Parties under this
Agreement or as required by Applicable Law or as requested by any regulatory
authority having supervision over such Party. Each Party will use its best
efforts to enforce the obligation of confidentiality contained herein with its
employees, officers, members, directors, agents, advisors and Affiliates.
11.Notices. All notices shall be in writing and sent to the following addresses,
or such other address as a Party shall specify by notice given as herein
provided.


-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





To Back-up Servicer:
 
[________]
[________]
[________]
[________],[__] [________]
Attn: [________]
Phone: [________]
 
To Operator:
 
Sunrun Inc.
595 Market Street, 29th Floor
San Francisco, CA 94105
Facsimile No: [________]
Attention: General Counsel
 
To the Company:
 
[________]
c/o Sunrun Inc.
595 Market Street, 29th Floor
San Francisco, CA 94105
Facsimile No: [________]
Attention: General Counsel
 
With a copy to Class A Member at the following address:
[________]
[________]
[________]
[________],[__] [________]
Attention: [________]
Facsimile: [________]
Phone: [________]
Email: [________]

12.Indemnification.
(a)    Back-up Servicer shall indemnify and hold the Company and Operator
harmless from and against that portion of any third party claims, demands,
liabilities, causes of action or damages for which the Company or Operator,
respectively, becomes liable arising from or in connection with performance of
the Services by Back-up Servicer or its Subcontractors (other than the O&M
Subcontractors); provided such indemnity shall be owed only to the extent that
such


-11-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





claims, demands, liabilities, causes of action or damages are determined to be
proximately caused by the fraud, gross negligence or willful misconduct of
Back-up Servicer, whether in its capacity as Back-up Servicer or as successor
Operator, or by its Subcontractors selected as the successor Operator (other
than the O&M Subcontractors) or its or their employees, and such acts or
omissions are not at the direction of the Company or Operator.
(b)    The Company agrees to indemnify and hold Back-up Servicer harmless from
and against third party claims, demands, liabilities, causes of action or
damages for which Back-up Servicer becomes liable arising from or in connection
with Back-up Servicer’s performance of the Services in the manner set forth
herein or as directed by the Company.
(c)    Operator agrees to indemnify and hold harmless Back-up Servicer from and
against any third party claims, demands, liabilities, causes or action or
damages for which Back-up Servicer becomes liable arising from or in connection
with Back-up Servicer’s performance of the Services in the manner set forth
herein or as directed by Operator; provided, however, that Operator shall not be
obligated to indemnify the Back-Up Servicer for any actions taken by the Back-Up
Servicer itself or in the name of the Operator pursuant to the power of attorney
pursuant to the terms hereof after receipt of any notice of an O&M Agreement
Termination Event (except to the extent that such claim, demand, liability,
cause of action or damage was caused by Operator or materially inaccurate
information provided by Operator to Back-up Servicer).
13.Representations and Warranties of Back-up Servicer. Back-up Servicer hereby
makes the following representations and warranties for the benefit of the
Company and Operator as of the Effective Date, the date that the O&M Agreement
Termination Event occurs and the Final Transfer Date:
(a)    Organization. Back-up Servicer is a national banking association duly
organized, and validly existing under the laws of the United States with full
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and has
power, authority, and legal right to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
(b)    Due Qualification. Back-up Servicer is qualified as a foreign entity in
any state where it is required to conduct its business and has obtained all
necessary licenses, consents and approvals as required under Applicable Law, in
each case, where the failure to be so qualified, licensed, consented to or
approved could materially and adversely affect the ability of Back-up Servicer
to comply with the terms of this Agreement.
(c)    Power and Authority. Back-up Servicer has the power and authority to
execute and deliver this Agreement and all other documents and instruments
required or contemplated to be executed and delivered hereunder and to carry out
its obligations set forth herein and therein, and the execution, delivery, and
performance of this Agreement and all such documents and instruments have been
duly authorized by Back-up Servicer by all necessary action.
(d)    Due Execution and Delivery. The execution, delivery and performance of
this Agreement, and the execution and delivery of all other agreements and
instruments in connection


-12-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





with this Agreement, constitute the legal, valid and binding obligations of
Back-up Servicer and are enforceable against Back-up Servicer in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally.
(e)    No Violation. The consummation of the Transactions and the fulfillment of
the terms of this Agreement will not conflict with, result in any material
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the articles of association or bylaws
or any other constituent document of Back-up Servicer, or any material agreement
to which it is a party or by which it is bound, or violate any law, rule or
regulation or any order, injunction, writ, rule or regulation applicable to
Back-up Servicer of any court or of any governmental authority having
jurisdiction over Back-up Servicer or any of its properties.
(f)    No Consent Required. Back-up Servicer is not required to obtain the
consent of any other Person, or any consent, license, approval, authorization,
registration or declaration from or with any governmental authority in
connection with the execution, delivery or performance of this Agreement, except
for such consents, licenses, approvals, authorizations, registrations or
declarations as have already been obtained, effected or made.
14.Representations and Warranties of Other Parties. Each of the Company and
Operator, severally and not jointly, represents and warrants as to itself only
to the other Parties, as of the Effective Date that:
(a)    Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction under which it is organized with
full power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is currently conducted,
and such Party has power, authority, and legal right to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.
(b)    Due Qualification. Such Party is qualified as a foreign entity in any
state where it is required to conduct its business and has obtained all
necessary licenses, consents and approvals as required under Applicable Law, in
each case, where the failure to be so qualified, licensed, consented to or
approved could materially and adversely affect the ability of such Party to
comply with the terms of this Agreement.
(c)    Power and Authority. Such Party has the power and authority to execute
and deliver this Agreement and all other documents and instruments required or
contemplated to be executed and delivered hereunder and to carry out its
obligations set forth herein and therein, and the execution, delivery, and
performance of this Agreement and all such documents and instruments have been
duly authorized by such Party by all necessary action.
(d)    Due Execution and Delivery. The execution, delivery and performance of
this Agreement, and the execution and delivery of all other agreements and
instruments in connection with this Agreement, constitute the legal, valid and
binding obligations of such Party and are enforceable against such Party in
accordance with their terms, except as the enforceability thereof


-13-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement will not conflict
with, result in any material breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
articles of association or bylaws or any other constituent document of such
Party, or any material agreement to which it is a party or by which it is bound,
or violate any law, rule or regulation or any order, injunction, writ, rule or
regulation applicable to such Party of any court or of any governmental
authority having jurisdiction over such Party or any of its properties.
(f)    No Consent Required. Such Party is not required to obtain the consent of
any other Person, or any consent, license, approval, authorization, registration
or declaration from or with any governmental authority in connection with the
execution, delivery or performance of this Agreement, except for such consents,
licenses, approvals, authorizations, registrations or declarations as have
already been obtained, effected or made.
15.Limitation of Liability.
(a)    Except for damages caused by the willful misconduct, gross negligence or
fraud of Back-up Servicer, its employees, agents or Subcontractors (other than
any O&M Subcontractors), the Parties agree that any liability of Back-up
Servicer, in its capacity as Back-up Servicer or successor Operator, to Operator
or the Company for direct damages, whether arising due to a breach of this
Agreement, tortious acts (including negligence) or under any other theory, shall
be limited to the amounts paid to Back-up Servicer by the Company under this
Agreement.
(b)    UNDER NO CIRCUMSTANCES WILL BACK-UP SERVICER, IN ITS CAPACITY AS BACK-UP
SERVICER OR SUCCESSOR OPERATOR, OR ANY OF ITS OFFICERS, DIRECTORS OR EMPLOYEES,
BE LIABLE FOR INDIRECT, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, SUCH AS
LOSS OF USE, REVENUE OR PROFIT, EXCEPT FOR DAMAGES ARISING OUT OF BACK-UP
SERVICER’S FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, SUBJECT TO THE
LIMITATION ON LIABILITY SET FORTH IN SECTION 15(a). In no event shall Back-up
Servicer be liable to Operator or the Company for any bad debts or other
defaults by the Host Customers. Back-up Servicer undertakes to perform only such
duties and obligations as are specifically set forth in this Agreement, it being
expressly understood by all Parties that there are no implied duties or
obligations of Back-up Servicer hereunder. Back-up Servicer shall not be liable
for any error of judgment made in good faith by it, unless it shall be proven
that Back-up Servicer was negligent in ascertaining the pertinent facts.
16.Warranties and Liabilities.
(a)    Back-up Servicer shall perform the Services hereunder in a competent and
workmanlike manner. Unless otherwise agreed by the Parties in writing, all
Services shall be performed in accordance with the methods and procedures and
such policies of Back-up Servicer


-14-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





as are in effect from time to time and in a manner consistent with industry
standards for similar agreements.
(b)    The warranties expressed herein are exclusive, and Back-up Servicer
hereby disclaims, and each of the Company and Operator waives, any and all
implied warranties with respect to the Services or products thereof, including,
but not limited to, implied warranties of merchantability and fitness for a
particular purpose.
17.Insurance.
(a)    Back-up Servicer shall maintain adequate insurance in amounts and with
terms customarily subscribed by companies in the same industry performing
similar functions to those of Back-up Servicer in its role as Back-up Servicer
and as successor Operator.
(b)    Beginning on the Transfer Date and throughout the term of this Agreement,
Back-up Servicer shall promptly notify the Company in writing if Back-up
Servicer acquires actual knowledge that a casualty event with respect to a
Project (each, a “Casualty”) has occurred and reasonably describe such Casualty.
Back-up Servicer agrees to provide any damage reports provided by or on behalf
of Back-up Servicer to any Governmental Authority, any insurer or supplier, and
any documents pertaining to the repair of such Casualty, including copies of
work orders, and all invoices for related charges to the extent then available
to Back-up Servicer. Back-up Servicer shall provide all information within the
control of Back-up Servicer necessary for the Company to process any related
insurance claim. The Company shall be responsible for the handling and
administration of any and all claims made under the insurance policies procured
and maintained on its behalf under this Section 17.
18.Power of Attorney.
(a)    Upon the Transfer Date, the Company hereby designates, makes, constitutes
and appoints Back-up Servicer (and all persons designated by Back-up Servicer)
as the Company’s true and lawful attorney and beneficiary in fact, with power
under the Project Documents, without notice to the Company and at such time or
times thereafter as Back-up Servicer, at its sole election, may determine, in
the name of the Company, Back-up Servicer or in both names to the extent
permitted by the terms of the Project Documents: (A) to ask, require, demand,
receive, compound and give acquittance for any and all moneys due and to become
due to the Company under the Project Documents, to endorse any checks or other
instruments in connection therewith; (B) to execute any election or option or
give any notice, consent, waiver or approval under or in respect of the Project
Documents or accept any surrender of a Project or any part thereof under the
Customer Agreements and exercise any rights, powers or remedies on the part of
the Company under or in connection with the Projects, whether arising under the
Project Documents, by statute or at law or in equity or otherwise to exercise
all of the Company’s rights, interests and remedies in and under the Project
Documents, including, without limitation, the Company’s right to renew or extend
the original term of the Project Documents or any renewal or extended terms
thereof; provided, however, that Back-up Servicer shall have no power or
authority to amend, modify, or supplement a Customer Agreement unless Back-up
Servicer receives the written consent and direction of the Company; (C) to
initiate legal proceedings and to settle, adjust, or compromise any legal
proceedings in order


-15-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





to enforce the provisions of the Customer Agreements or prevent the termination
thereof, in each case with the written consent and at the direction of the
Company; and (D) to commence or institute arbitration proceedings, or to
participate in any arbitration proceedings commenced or instituted, pursuant to
the Customer Agreements with the written consent and at the direction of the
Company. Back-up Servicer shall exercise the rights granted to it under this
Section 18 in good faith and in a manner that is in the Company’s best interests
and otherwise in accordance with the Company’s rights and obligations under the
Project Documents.
(b)    The Company shall execute and deliver, upon the reasonable request of
Back-up Servicer, such instruments required to permit Back-up Servicer to cure
any default under the Project Documents or permit Back-up Servicer to take such
other actions to the extent necessary to effect the cure or remedy of any matter
in default; provided that the Company’s rights hereunder and under the Project
Documents are not diminished and the foregoing is in accordance with the
Company’s rights and obligations under the Project Documents.
(c)    Back-up Servicer shall not have any right, power or authority to (i)
amend or modify any Customer Agreement, (ii) assume or create any obligation or
responsibility, express or implied, on behalf of the Company or any of its
Affiliates, to bind the Company or any of its Affiliates in any manner, or (iii)
file a petition on behalf of the Company for relief as debtor or bankrupt under
Title 11 of the United States Code or like provision of law, file a petition or
application on behalf of the Company for the appointment of a receiver or a
trustee for the Company or a substantial part of its assets, or commence any
proceedings on behalf of the Company under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect.
19.General Provisions.
(a)    In case any provision or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations in such
jurisdiction, and of such provision or obligation in any other jurisdiction,
shall not in any way be affected or impaired thereby.
(b)    This Agreement shall bind the Parties and their respective successors,
but shall not be assigned or pledged by any party without the prior written
consent of the other Parties. Any assignment made in contravention of this
Section 19(b) shall be void and unenforceable.
(c)    Back-up Servicer may employ and act through agents, attorneys and
independent contractors so long as Back-up Servicer remains fully responsible
and accountable for performance of all obligations of Back-up Servicer, as
Back-up Servicer; provided, however, that subject to compliance by Back-up
Servicer, as successor Operator, with its obligations under Section 5(c) and
Section 10 of Exhibit A, Back-up Servicer shall have no liability for the acts
and omissions of third-party service providers that act for Back-up Servicer as
contemplated pursuant to Section 5(c) and Section 10 of Exhibit A, except as set
forth in Section 5(c).
(d)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK


-16-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICT OF LAWS THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION (OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY TO
THIS AGREEMENT).
(e)    Each Party agrees that any suit for the enforcement of this Agreement may
be brought in the state or federal court in New York County, New York and
consents to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon it by mail at the address specified in
Section 11. Each Party hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.
(f)    EACH PARTY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY LITIGATION OR DISPUTE DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.
(g)    Back-up Servicer shall not discontinue, curtail or in any manner alter
performance of the Project Services during the pendency of any action or
proceeding arising in connection with this Agreement.
(h)    This Agreement, including any attachments and amendments hereto,
constitutes the entire agreement of the Parties with respect to the terms,
conditions and subject matter hereof, superseding all previous proposals,
representations, or understandings, whether oral or written. This Agreement may
only be modified by a subsequent writing, duly executed by each Party other
than, after the Transfer Date, Sunrun, as Operator.
(i)    This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same document. Delivery of an executed
counterpart of this Agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.
20.Amendments. No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of each of the Parties other
than, after the Transfer Date, Sunrun, as Operator. Any waiver of the provisions
of this Agreement must be in writing executed by the Party against which the
waiver is to be enforced.
21.Forbearance. Failure to insist upon strict compliance with any of the terms
or conditions of this Agreement will not be deemed a waiver of such term, or
condition, nor will any waiver or relinquishment of any right or power hereunder
at any one or more times be deemed a total waiver of relinquishment of such
right or power, unless so specifically stated.
22.Force Majeure. If any Party is prevented, despite using commercially
reasonable efforts to avoid the effects of such event, from fulfilling its
obligations hereunder as a result of fires, strikes, accidents, acts of God or
other causes beyond the control of such Party (a “Force Majeure


-17-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Event”), all Parties’ obligations shall be suspended for a reasonable time
during which such conditions exist. If any Party shall rely on the occurrence of
a Force Majeure Event as a basis for being excused from the performance of its
obligations under this Agreement, then the Party relying on the event or
condition shall (a) provide prompt notice to the other Parties of the occurrence
of the Force Majeure Event, including an estimation of its expected duration and
the probable impact on the performance of its obligations hereunder; (b)
exercise all commercially reasonable efforts to continue to perform its
obligations hereunder; (c) expeditiously take any action within its reasonable
control to correct or cure the Force Majeure Event excusing performance; (d)
exercise all commercially reasonable efforts to mitigate or limit the economic
losses to the other Parties; and (e) provide periodic notices to the other
Parties with respect to its actions and plans for actions in accordance with
(a), (b), (c) and (d) above and promptly notify the other Parties of the
cessation of the Force Majeure Event.
[Remainder of page intentionally left blank; signatures on following pages]




-18-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.
[________], 
as Company
 
 
By:
[________]


Its:
[________]


 
 
By:
Sunrun, Inc.,
Its:
Sole Member
 
 
By:
 
Name:
 
Title:
 
 
 
SUNRUN INC.,
as Operator
 
 
By:
 
Name:
 
Title:
 







[Signature Page to Back-Up Servicing Agreement]
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







[________], 
as Back-up Servicer
 
 
By:
 
Name:
 
Title:
 







[Signature Page to Back-Up Servicing Agreement]
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






EXHIBIT A

DUTIES AS SUCCESSOR OPERATOR
This Exhibit A sets forth the duties of Back-up Servicer as successor Operator
upon the Transfer Date. Capitalized terms used but not defined herein shall have
the meanings set forth in the O&M Agreement or in this Agreement.
1.
Perform the billing and collection services contemplated by the Customer
Agreements and the O&M Agreement. Back-up Servicer shall handle all collections
from Host Customers under the Customer Agreements and promptly remit to the
Company, to such account as the Company shall specify, such amounts. Back-up
Servicer may send such amounts net of any fees then due and owing to Back-up
Servicer pursuant to this Agreement.

2.
Communicate, or cause its Subcontractors to communicate, regularly with each
Host Customer, with the transmission system owner and with the applicable
utility with respect to scheduling of services and outages, and in the event of
a power outage, take or cause its Subcontractors to take any such actions as are
necessary or required to restore power production in a timely manner in
compliance with and as required by the Project Documents.

3.
Maintain logs, records and files related to the Projects that reflect the
dealings and transactions associated with Back-up Servicer’s work with its
Subcontractors (including the O&M Subcontractors) operation, maintenance and
administrative activities hereunder, which shall be sufficient to enable such
dealings and transactions to be audited by the Company in accordance with
generally accepted auditing principles, and which shall be the property of the
Company.

4.
Monitor and promptly report in writing to the Company all material damages and
malfunctions, outages, failures, serial defects, and retrofits on any and all
Projects of which an officer of Back-up Servicer responsible for the duties of
Back-up Servicer under this Agreement (a “Responsible Officer”) receives notice,
has actual knowledge, or should have knowledge based on compliance with its
duties in accordance with the standard of care under this Agreement.

5.
Promptly, when known by a Responsible Officer of Back-up Servicer, notify the
Company of any material incidence of property damage, personal injury or other
loss concerning or relating to the Projects.

6.
Cooperate in a commercially reasonable manner with the Company regarding the
management of the Projects, and, if and when requested by the Company, provide
or cause its Subcontractors to provide such written reports and information and
take such other actions in addition to those required hereunder, as may be
reasonably requested by the Company under the terms of this Agreement.

7.
In the event that a Responsible Officer of Back-up Servicer as successor
Operator has written notice or actual knowledge of natural damage to, or loss or
total destruction of any Project



A-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





or part thereof, give prompt written notice of such occurrence to the Company of
such damage, loss or destruction.
8.
Monitor the data recovery percentage and minimize the level of unrecovered data,
and schedule, in coordination with the Company, Subcontractors and the Host
Customers, all power outages and maintenance shutdowns to reasonably minimize
revenue loss.

9.
No more than once per year (unless Back-up Servicer has defaulted on its
obligations as successor Operator), upon at least five business days’ written
notice, allow the Company, each Member and the Company’s and each Member’s
authorized representatives access to the books and records maintained by Back-up
Servicer (excluding Back-up Servicer’s company books and records) with respect
to, or in connection with, the Projects and the performance of Services, and to
allow the Company to cause an audit thereof to be conducted (at the Company’s
own cost and expense). In connection with such audit, Back-up Servicer shall
make its qualified personnel who are responsible for the performance and
administration of the Services hereunder (or any authorized agent, Subcontractor
or representative thereof) reasonably available to the Company during the audit.

10.
Maintain, at the expense of the Company, contracts, in full force and effect and
in form and substance reasonably satisfactory to the Company, with one or more
O&M Subcontractors covering the obligations of Operator under the O&M Agreement
not elsewhere described in this Exhibit A, which contract or contracts shall
contain terms and conditions substantially equivalent to those contained in the
O&M Agreement. The Company shall be an express third party beneficiary of such
contracts. Back-up Servicer shall at the expense of the Company, coordinate the
work by such O&M Subcontractors, in accordance with the applicable O&M
Subcontractors’ specifications and recommendations and the applicable Customer
Agreements, to maintain, repair, and replace any and all Projects and meters
including administration of warranty claims related to Projects.

11.
If any Project suffers a Casualty, Back-up Servicer as successor Operator shall,
or shall cause its Subcontractors to, repair, restore, replace or rebuild the
Project to substantially the same condition as existed immediately prior to the
damage or destruction and substantially in accordance with the Customer
Agreement for the Project (the “Restoration Work”). In such event, Back-up
Servicer as successor Operator shall use commercially reasonable efforts to
cause such Restoration Work to be completed as soon as practicable but no later
than the earlier of (i) one hundred fifty (150) calendar days after the Company
receives applicable insurance proceeds or otherwise provides sufficient funds to
cause such Restoration Work to be completed or (ii) the date required under the
applicable Customer Agreement, and shall cause such Restoration Work to be done
by Subcontractors hired in accordance with this Agreement or otherwise chosen in
writing by the Company.





A-2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 1

CUSTOMER AGREEMENT REPORT INFORMATION




S1-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2

FEE SCHEDULE
Initial Acceptance Fee:
$[________]
A one-time fee payable on the Effective Date.
 
 
 
Monthly Administration Fee:
 
The fee is payable monthly.
 
0 to 4,000 contracts …
$[________]
4,001 to 6,000 contracts …
$[________]
6,001 to 9,000 contracts …
$[________]
9,001 to 12,000 contracts
12,001 to 14,000 contracts
$[________]
 
 
Successor Servicing (if required)
 
One-Time Successor Operator Fee:
$[________]
To be paid to Back-up Servicer upon the Transfer Date.
 
 
 
Successor Operator Administration Fee:
$[________]
To be paid to Back-up Servicer upon the Transfer Date and thereafter annually in
advance on each anniversary of the Transfer Date.
 
 
 
Out-of-Pocket Expenses:
AT COST
Documented, invoiced and reasonable extraordinary fees are payable to Back-up
Servicer as Back-up Servicer or as successor Operator for duties or
responsibilities not expected to be incurred at the outset of the transactions,
not routine or customary, and not incurred in the ordinary course of business.
Payment of extraordinary fees is appropriate where particular inquiries, events
or developments are unexpected, even if the possibility of such things could
have been identified at the inception of the transactions.
 







S2-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit F
Form of Partnership Flip Transition Management Agreement


See attached.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

FORM OF
TRANSITION MANAGER AGREEMENT
AMONG
[________],
AS COMPANY,
SUNRUN INC.,
AS MANAGER,
AND
[________],
AS TRANSITION MANAGER
DATED AS OF [_____],[____]



--------------------------------------------------------------------------------







[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






This TRANSITION MANAGER AGREEMENT, dated as of [____],[____] (as amended,
restated, modified and/or supplemented from time to time in accordance with the
terms hereof, this "Agreement"), among [________], a Delaware limited liability
company (the "Company"), SUNRUN INC., a Delaware corporation, as Manager (the
"Manager"), and [________], a [________], acting as Transition Manager pursuant
to this Agreement (together with its successors and permitted assigns, in such
capacity, the "Transition Manager").
W I T N E S S E T H :
WHEREAS, the Manager has agreed to perform Project Services pursuant to an [O&M
Agreement], dated as of the Closing Date (as amended, restated, modified and/or
supplemented from time to time in accordance with its terms, the "MOMA"),
between the Company and the Manager; and
WHEREAS, the Company and the Manager wish to engage the Transition Manager to
provide the services described herein and the Transition Manager has the
capacity to provide the services required thereby and is willing to perform such
duties and services on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
SECTION 1.    Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the MOMA.
SECTION 2.    Appointment and Authority of Transition Manager; Representations.
Subject to the terms and conditions set forth herein, the Company and the
Manager hereby jointly appoint the Transition Manager to perform all of the
activities set forth in Section 3 hereof. By executing this Agreement, the
Transition Manager hereby accepts such appointment. The Transition Manager
represents and warrants as follows:
(a)
Due Organization. The Transition Manager is a national banking association duly
organized and validly existing under the laws of the United States of America,
and is duly authorized and licensed under applicable law to conduct its business
as presently conducted.

(b)
Power and Authority. The Transition Manager has all requisite right, power and
authority to execute and deliver this Agreement and to perform all of its duties
hereunder.

(c)
Due Authorization. The execution and delivery by the Transition Manager of this
Agreement, and the performance by the Transition Manager of its duties
hereunder, have been duly authorized by all necessary legal proceedings.

(d)
Valid and Binding Agreement. The Transition Manager has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Transition Manager, enforceable against the Transition
Manager in accordance with its



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Transition Merger Agreement

--------------------------------------------------------------------------------





respective terms, except as (i) such enforceability may be limited by
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
the enforcement of creditors' rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.
SECTION 3.    Duties of the Manager and Transition Manager. The Manager shall
perform each of its obligations under the MOMA as specifically provided herein.
Subject to the terms, conditions and limitations set forth in this Agreement,
the duties of the Transition Manager shall be limited to the following services
on behalf of the Company for the benefit of the Members:
(a)Quarterly Data Tape. On a quarterly basis, the Manager shall deliver to the
Transition Manager, and the Transition Manager shall accept delivery of, the
Quarterly Data Tape. The information required to be included in the Quarterly
Data Tape is set forth in Exhibit B hereto.
(b)Quarterly Reports. On a quarterly basis, the Manager shall deliver to the
Transition Manager, and the Transition Manager shall accept delivery of, the
Quarterly Reports.
(c)List of Prospective Replacement Managers. The Manager shall annually prepare
a list of prospective replacement managers who could serve as the Person
appointed to replace the Manager and to assume the obligations of Manager under
the MOMA (the “Replacement Manager”) in accordance with the terms of the MOMA
and remit such list to the Transition Manager no later than April 30 of each
calendar year. An initial list of prospective replacement managers is attached
hereto as Exhibit A.
(d)Licenses. The Manager hereby agrees that the Company may transfer any of the
licenses set forth in [Section 2.2] of the MOMA to the Transition Manager. In
the event of the actual termination of the MOMA by the Company as a result of a
Manager breach or default (the “Manager Termination Event”), the Transition
Manager shall work with the Manager, at the expense of the Manager, to provide
the Company, the Transition Manager, and/or any Replacement Manager with the
necessary licenses contemplated by [Section 2.2] of the MOMA.
(e)Analysis of Manager Upon Manager Termination Event; Coordination of
Replacement Manager Bids. Upon written notice to, or actual knowledge by a
Responsible Officer of, the Transition Manager of the occurrence of the Manager
Termination Event, the Transition Manager shall (unless directed not to by the a
majority of the Class A Members (the “Class A Majority”) within 15 Business Days
of such notice or actual knowledge) analyze (such analysis may include review of
competing bids and, if the Transition Manager deems it appropriate, review of
the analysis and other information provided by an industry expert), the impact
of terminating the then current Manager and shall provide a written
recommendation to the Company regarding whether to retain the current Manager or
seek a Replacement Manager. If, based on the foregoing analysis, the Transition
Manager recommends a search for a Replacement Manager, the Transition Manager
shall use reasonable efforts to promptly locate and evaluate Replacement Manager
candidates (including but not limited to those set forth in Exhibit A) and shall
coordinate the flow of information necessary to obtain bids and other relevant
information from all viable Replacement Manager candidates. The Transition
Manager shall review the competing bids of Replacement Manager candidates and
related information and shall provide a written recommendation for a


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Replacement Manager to the Company (with an explanation for such recommendation
(which may be based, as the Transition Manager deems appropriate, on a review of
the analysis and other information provided by an industry expert)). The
Transition Manager may consider and recommend a bid from affiliates of, or other
divisions of, the Transition Manager in evaluating Replacement Manager
candidates. The Company acknowledges and agrees that nothing contained herein
shall obligate the Transition Manager to act as a Replacement Manager or to
provide a Replacement Manager if no suitable candidates are willing and/or able
to serve in such capacity in accordance with the terms of the MOMA. In preparing
its analysis and recommendations, the Transition Manager may utilize the service
of industry experts, and the reasonable and documented out-of-pocket fees and
expenses of such Persons shall be reimbursed to the Transition Manager on each
Payment Date [in accordance with and subject to the Priority of Payments]. The
Transition Manager shall provide copies to the Company of any analysis or other
information provided by industry experts utilized by the Transition Manager.
(f)Contract Negotiation with Replacement Manager. Any prospective Replacement
Manager must agree to assume the obligations of the Manager under the MOMA;
provided, however, if no prospective Replacement Manager will agree to the terms
of the MOMA as then exists, the Transition Manager shall negotiate the terms and
conditions of a management agreement to be executed by a Replacement Manager.
The final terms and conditions of any such replacement management agreement must
be approved by the Class A Majority.
(g)Appointment of Replacement Manager. Upon the agreement by a Replacement
Manager to assume the obligations of the Manager under the MOMA or the
completion of negotiations of a replacement management agreement, (i) the
Transition Manager shall work with the Company to deliver a termination notice
to the existing Manager and (ii) if the Manager Termination Event shall have
occurred and be continuing, the Company shall specify the date on which all of
the rights and obligations of the Manager under the MOMA shall be terminated
(such date to be no less than 30 days but no greater than 120 days from the date
of such notice).
(h)Transition Team. The Transition Manager shall use its commercially reasonable
efforts to assist any Replacement Manager's transition team with respect to the
transition of the Project Services and shall monitor the completion of the
transition plan. The Manager shall (i) make available to the Transition Manager
and any Replacement Manager's transition team or any of their respective duly
authorized representatives, attorneys or auditors, copies of the contracts,
leases and any other documents relating to the Projects, at such times as the
Transition Manager or the Replacement Manager's transition team shall reasonably
request which does not unreasonably interfere with the Manager's normal
operations or customer or employee relations, (ii) enable such persons to
examine and make copies of and abstracts from all records in the possession or
under the control of the Manager relating to the Projects and (iii) enable such
persons to visit the offices and properties of the Manager (during regular
business hours and upon reasonable notice in advance thereof) for the purpose of
examining such materials, and to discuss matters relating to the Manager's
and/or the Company's financial condition, the performance of the Company or the
Manager under any of the Transaction Documents to which it is a party, with any
of the officers of the Manager or the Company having knowledge of such matters.


-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(i)Interim Billing and Collections. Upon receipt of notice of the Manager
Termination Event and upon request of an instruction to such effect from the
Class A Majority, the Transition Manager may, at its sole option, perform the
billing and the collection of payments due and payable under the related
Customer Agreements during the period beginning on the earlier of (i) the
removal of the Manager and (ii) the effective date of such notice, and ending on
the date of the appointment of a Replacement Manager.
(j)Cooperation. Each of the Company and the Manager hereby acknowledge the terms
of the MOMA and agree to cooperate with the Transition Manager in its execution
of its duties and responsibilities hereunder and with any Replacement Manager in
the transition of Project Services. The Company and the Manager acknowledge that
the Transition Manager's and the Replacement Manager's ability to provide the
services described herein and the Project Services may be impaired by the
Manager's refusal or inability to cooperate with the Transition Manager and the
Replacement Manager.
SECTION 4.    Standard of Care: Conformity with Applicable Law: Liability of
Transition Manager. (a) The Transition Manager will perform its duties hereunder
in accordance with the same standard of care exercised by the Transition Manager
in the conduct of similar affairs for its own account. The Transition Manager
shall comply in all material respects with all Applicable Laws and preserve and
maintain its existence, rights, franchises and privileges, and qualify and
remain qualified in good standing in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification will result in, or could reasonably be expected to result in, a
material adverse effect on the Class A Members. The Transition Manager
undertakes to perform only such duties as are specifically set forth in this
Agreement with respect to the Transition Manager, and no implied covenants or
obligations shall be read into this Agreement against the Transition Manager. If
any conflict arises between the terms of this Agreement and the terms of any
other Transaction Document, the terms of this Agreement shall govern.
(a)    The Transition Manager will not, in performing its obligations hereunder,
take any action that would be in violation of any law, rule or regulation that
may be applicable to the Transition Manager, its property or the services to be
performed hereunder.
(b)    The Transition Manager may use agents to perform the duties in this
Agreement, provided, however, that no such delegation shall relieve the
Transition Manager of its responsibility with respect to such duties, and the
Transition Manager shall remain liable in accordance with this Agreement.
(c)    The Transition Manager shall not (i) be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement (except for
its own negligence or willful misconduct), or (ii) be responsible in any manner
for any recital, statement, representation or warranty made by Company or any
officer thereof, contained in this Agreement or in any other Transaction
Document, as applicable, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Transition Manager
under or in connection with, this Agreement or any other Transaction Document,
as applicable or the validity, effectiveness, genuineness, enforceability or
sufficiency of any Transaction Document, or for any failure of the


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Company or any other party to any Transaction Document to perform its
obligations thereunder except to the extent set forth therein. The Transition
Manager shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or other document reasonably believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Transition Manager.
(d)    No provisions of this Agreement shall require the Transition Manager to
expend or risk its own funds or otherwise incur any financial liability in the
performance of its duties or in the exercise of any of its rights, powers or
duties hereunder if the Transition Manager shall have reasonable grounds for
believing that timely repayment in full of such funds, to the extent such
repayment is required by the terms hereof, or adequate security or indemnity
against such risk or liability is not reasonably assured, to the extent required
by the terms hereof. All reimbursements to the Transition Manager in respect of
services provided to the Company hereunder shall (unless the Class A Majority
have otherwise agreed in writing to make such payments directly to the
Transition Manager) be payable on the immediately succeeding payment date
pursuant to the MOMA. Each Class A Member and the Company shall, by accepting
the benefits of this Agreement, be deemed to have agreed that the duties of the
Transition Manager are not to be construed as those of a replacement or interim
manager.
(e)    The Manager agrees that at any time during the term of this Agreement,
the Transition Manager may conduct a site visit during regular business hours
upon reasonable notice to the Manager. All of the expenses of the Transition
Manager in connection with any such site visit shall be reimbursed as Transition
Manager Expenses in accordance with the [Priority of Payments].
(f)    The Transition Manager shall have no responsibility for the acts and
omissions of the Manager or any Replacement Manager.
SECTION 5.    Records. The Transition Manager shall maintain appropriate records
relating to services performed hereunder, which records shall, upon prior
written notice to the Transition Manager, be accessible for inspection at the
offices of the Transition Manager by the Company at such inspecting party's
expense during the Transition Manager's normal business hours.
SECTION 6.    Indemnification. (a) The Transition Manager hereby agrees to
indemnify and hold harmless the each Class A Member, the Company, the Manager,
and their respective directors, officers and shareholders (each an "Indemnified
Party") from and against any and all damages, losses, liabilities, costs and
expenses incurred by an Indemnified Party resulting from the gross negligence or
willful misconduct of the Transition Manager in the performance of its
obligations under this Agreement; provided, however, that the Transition Manager
shall not have any liability with respect to any portion of such damages, losses
or liability resulting from the gross negligence or willful misconduct of such
Indemnified Party. An Indemnified Party shall promptly notify the Transition
Manager of any damages, losses, liabilities, costs or expenses which such
Indemnified Party has determined has given or would give rise to a right of
indemnification hereunder, and the Transition Manager shall have the exclusive
right to compromise or defend any such liability or claim at its own expense,
which decision shall be binding and conclusive upon


-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





such Indemnified Party. Failure to give such notice shall not relieve the
Transition Manager of its obligations hereunder, provided, however, that the
Transition Manager shall not be liable or otherwise held responsible for any
damages, losses, liabilities, costs or expenses resulting from the failure to
give such notice.
(a)    The Manager and the Company shall jointly and severally indemnify, upon
demand, the Transition Manager from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
costs, expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the termination or resignation of the
Transition Manager) be imposed on, incurred by or asserted against the
Transition Manager in any way relating to or arising out of this Agreement or
any document contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Transition Manager
under or in connection with any of the foregoing; provided, however, that
neither the Manager nor the Company shall be liable for the payment to the
Transition Manager of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Transition Manager's gross negligence or willful
misconduct.
SECTION 7.    Compensation. As compensation for the performance of the
Transition Manager's obligations under this Agreement, the Company agrees to pay
to the Transition Manager on each payment date pursuant to the MOMA, the
Transition Manager Fee. The Transition Manager shall not be responsible for the
payment of the Service Fee or the transition costs of any Replacement Manager.
SECTION 8.    Independence of the Transition Manager. For all purposes of this
Agreement, the Transition Manager shall be an independent contractor. Unless set
forth herein or expressly authorized by the Company, the Transition Manager
shall have no authority to act for or represent the Company. Notwithstanding the
foregoing, the Transition Manager shall act in accordance with directions from
the Class A Majority when required by the Transaction Documents or when it shall
otherwise require direction hereunder.
SECTION 9.    No Joint Venture. Nothing contained in this Agreement shall (i)
constitute the Transition Manager or the Company as members of any partnership,
joint venture, association, syndicate, unincorporated business or other separate
entity, (ii) be construed to impose any liability as such on any of them or
(iii) be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.
SECTION 10.    Other Activities of the Transition Manager. Nothing herein shall
prevent the Transition Manager or its Affiliates from engaging in other
businesses or, in its sole discretion, from acting in a similar capacity as an
administrator for any other Person even though such Person may engage in
business activities similar to those of the Company.
SECTION 11.    Term of Agreement; Resignation and Removal of Transition Manager.
(a) This Agreement shall continue in force until the earlier termination or
expiration of the MOMA, upon which event this Agreement shall automatically
terminate.


-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    The Transition Manager may resign its duties hereunder by providing each
of the Company and the Manager with at least 60 days' prior written notice.
(b)    The Company acting at the written direction of the Class A Majority may
remove the Transition Manager immediately upon written notice of termination to
the Transition Manager (with a copy to each of the Company and the Manager) if
any of the following events shall occur:
(i)    The Transition Manager shall default in any material respect in the
performance of any of its duties under this Agreement which failure continues
unremedied for a period of 15 days after the receipt by the Transition Manager
of written notice thereof specifying with reasonable detail the default;
(ii)    a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within 60
days, in respect of the Transition Manager in any involuntary insolvency
proceeding, or appoint receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Transition Manager or any substantial
part of its property or order the winding-up or liquidation of its affairs;
(iii)    the Transition Manager shall commence a voluntary insolvency
proceeding, shall consent to the entry of an order for relief in an involuntary
insolvency proceeding, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Transition Manager or any substantial part of its property, shall consent to
the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due; or
(iv)    in their sole discretion, the Class A Majority determines that the
Transition Manager should be replaced.
(c)    No resignation or removal of the Transition Manager pursuant to this
Section 11 shall be effective until (i) a successor Transition Manager shall
have been appointed by the Class A Majority or by the exiting Transition Manager
(with the consent of the Class A Majority (such consent not to be unreasonably
withheld)) and (ii) such successor Transition Manager shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Transition Manager is bound hereunder or as otherwise jointly approved by the
Class A Majority (such approval not to be unreasonably withheld). A copy of any
such appointment and the agreement executed by such successor Transition Manager
shall be promptly sent to the Company. In the event that a successor Transition
Manager has not accepted its appointment to replace the outgoing Transition
Manager within 60 days of such removal or resignation, the Transition Manager
may petition a court of competent jurisdiction to choose a successor Transition
Manager.
SECTION 12.    Action upon Termination, Resignation or Removal. Promptly upon
the effective date of termination of this Agreement pursuant to Section 11(a)
hereof or the resignation or removal of the Transition Manager pursuant to
Section 11(b) or (c) hereof, respectively, the Transition Manager shall be
entitled to be paid all fees and reimbursable expenses accruing to it to


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the date of such termination, resignation or removal, subject to offsets and
deductions to which the Company may be entitled, including in connection with a
removal pursuant to Section 11(c)(i) hereof. In the event of the resignation or
removal of the Transition Manager pursuant to Section 11(b) or (c) hereof,
respectively, the Transition Manager shall cooperate with the Class A Members
and take all reasonable steps requested to assist the Class A Members in making
an orderly transfer of the duties of the Transition Manager.
SECTION 13.     Notices. Any notice, report or other communication given
hereunder shall be in writing and addressed as follows:
(a)    If to the Company, to:
[________]
c/o Sunrun Inc.
595 Market Street, 29nd Floor
San Francisco, CA 94105
Telephone: [________]
Fax: [________]
Attention: General Counsel
(b)    If to the Transition Manager, to:
[________]
[________]
[________]
[________],[__] [________]
Attention: [________]
Telephone: [________]
Fax: [________]
(c)    If to the Manager, to:
Sunrun Inc.
595 Market Street, 29nd Floor
San Francisco, CA 94105
Telephone: [________]
Fax: [________]
Attention: General Counsel
or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
upon receipt.
(d)    If to any Class A Member, at the address set forth in the records of the
Company; or to such other address as any party shall have provided to the other
parties in writing. Any notice required to be in writing hereunder shall be
deemed given if such notice is mailed by


-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





certified mail, postage prepaid, or hand-delivered (or, in the case of the
Company, by internationally recognized courier service) to the address of such
party as provided above.
SECTION 14.    Confidentiality.
(a)    Confidential Information. The parties hereto (the “Parties”) shall, and
shall cause their affiliates and their respective members, subsidiaries,
representatives and subcontractors (collectively the “Party Representatives” and
each individually a “Party Representative”) to, hold confidential this Agreement
and any information furnished hereunder (including, for the avoidance of doubt,
information provided by the Manager to the Transition Manager under Section 3),
and all information they may have or obtain concerning the Parties and their
respective assets, businesses, operations or prospects related to the
transactions contemplated by this Agreement and the Transaction Documents, in
each case received by such Persons on account of such transactions (the
“Confidential Information”), and shall not disclose, or cause to be disclosed,
any such Confidential Information to any Person; provided, however, that
Confidential Information shall not include information that (A) becomes
generally available to the public other than as a result of a disclosure by a
Party or a Party Representative, (B) was available to a Party or any Party
Representative lawfully on a non-confidential basis, (C) becomes available to a
Party or Party Representative on a non-confidential basis from a source other
than the other Party hereto, provided that to the knowledge of such Party such
source is not bound by a confidentiality agreement with or confidentiality
obligation in favor of such other Party, or (D) is already in the possession of
a Party or a Party Representative, provided that such information is not subject
to another confidentiality agreement with, or other obligation of
confidentiality to such other Party or another party.
(b)    Legally-Compelled Disclosure. Confidential Information may be disclosed
(A) as required or requested to be disclosed by a Party or a Party
Representative as a result of any Applicable Law or any rule or regulation of
any stock exchange, the National Association of Insurance Commissioners or other
regulatory authority having jurisdiction over such Party or its Party
Representatives, (B) as required or requested by the Internal Revenue Service,
including, but not limited to, in connection with a request for any private
letter ruling, any determination letter or any audit, (C) by legal or
administrative process or (D) as required or requested by any Governmental
Authority. If a Party or its Party Representatives becomes compelled or
requested by legal or administrative process to disclose any Confidential
Information, such Party shall, to the extent permitted by Applicable Law,
provide the other Parties with prompt notice so that the other Party may seek a
protective order or other appropriate remedy or waive compliance with the
non-disclosure provisions of this Section 14(b) with respect to the information
required to be disclosed. If such protective order or other remedy is not
obtained, or such other Party waives compliance with the non-disclosure
provisions of this Section 14(b) with respect to the information required to be
disclosed, the first Party shall, and shall cause such affiliate or its Party
Representative to, furnish only that portion of such information that it is
advised, by opinion of its counsel, is legally required or advisable to be
furnished and shall exercise reasonable efforts, at the expense of the Party
whose Confidential Information is being disclosed, to obtain reliable assurance
that confidential treatment will be accorded such information, including, in the
case of disclosures to the Internal Revenue Service described in clause (B)
above, to obtain reliable assurance that, to the maximum extent


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





permitted by Applicable Law, such information will not be made available for
public inspection pursuant to Section 6110 of the Internal Revenue Code of 1986,
as amended.
(c)    Disclosure to Representatives. Notwithstanding the foregoing, a Party may
disclose Confidential Information received by it to its employees, consultants,
legal counsel, lenders, professional and financial advisors, or other agents who
have a need to know such information; provided that such Party informs each such
Person who has access to the Confidential Information of the confidential nature
of such Confidential Information, the terms of this Section 14, and that such
terms apply to them. The Parties shall use commercially reasonable efforts to
ensure that each such Person complies with the terms of this Agreement and that
any Confidential Information received by such Person is kept confidential.
(d)    Other Permitted Disclosures. Nothing herein shall be construed as
prohibiting a Party hereunder from using such Confidential Information in
connection with (A) any Claim against the other Party hereunder, or (B) any
exercise by a Party hereunder of any of its rights hereunder or the performance
by a Party of its obligations hereunder.
(e)    Injunctive Relief. Each Party acknowledges that a breach or threatened
breach of the restrictions set out above against disclosing Confidential
Information may cause irreparable damage to the other Party or its affiliates,
the exact amount of which may be difficult to ascertain, and that the remedies
at law for any such breach or threatened breach may be inadequate. Accordingly,
each Party agrees that if it breaches the restrictions against disclosing
Confidential Information of the other Party, then the non-breaching Party shall
be entitled to seek injunctive relief or specific performance, without posting a
bond or other security. Each Party shall give notice to the other promptly upon
becoming aware of any unauthorized, misuse, disclosure, theft, or other loss of
the other Party’s Confidential Information.
SECTION 15.    Amendments. This Agreement may be amended from time to time
solely in writing by the parties hereto.
SECTION 16.     Successors and Assigns. This Agreement may not be assigned by
the Transition Manager unless such assignment is previously consented to in
writing by the Class A Majority and the Company. The Transition Manager may
employ agents to perform any or all of its obligations hereunder; provided,
however, the Transition Manager shall (x) remain liable for the performance of
all of its obligations hereunder and (y) shall be liable for any acts or
omissions by such agent to the extent the Transition Manager would be liable
therefor under the terms hereof if such act or omission had been performed by
the Transition Manager.
SECTION 17.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.


-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SECTION 18.    CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK COUNTY, STATE OF NEW YORK, AND EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AGREEMENT, THE COMPANY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE COMPANY SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH
AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL HAVE BEEN
PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE COMPANY SHALL IMMEDIATELY
DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE TRANSITION MANAGER
AND SHALL PROMPTLY DELIVER TO THE TRANSITION MANAGER EVIDENCE IN WRITING OF SUCH
OTHER AGENT'S ACCEPTANCE OF SUCH APPOINTMENT.
SECTION 19.     Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
SECTION 20.     Counterparts.     This Agreement may be executed in
counterparts, each of which when so executed shall together constitute but one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic means shall be equally effective as the delivery
of an originally executed counterpart.
SECTION 21.     Severability. Any provision of this Agreement that is prohibited
or unenforceable under any applicable law, rule or regulation or that would
result in the imposition of any fine or adverse regulatory or other consequence
in any jurisdiction shall be ineffective to the extent thereof without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 22.    Agreement Not to File Petition in Bankruptcy. The Transition
Manager and the Manager, agree that, prior to the date that is one year and one
day after the Flip Point, none of them will institute against the Company or
join any other Person in instituting against the Company, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under the laws of the United States or any State of the United
States. This Section 22 shall survive the termination of this Agreement.
SECTION 23.    Binding Effect. This Agreement will inure to the benefit of and
be binding upon the parties hereto.
SECTION 24.    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are


-11-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





superseded by this Agreement. This Agreement may not be modified, amended,
waived or supplemented except as provided herein.
SECTION 25.    LIABILITY OF THE TRANSITION MANAGER. IN NO EVENT SHALL THE
TRANSITION MANAGER BE LIABLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR
DAMAGE HEREUNDER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE
TRANSITION MANAGER HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND
REGARDLESS OF THE FORM OF ACTION.
[Signature page follows]




-12-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
[________], as Company


 
 
By:
[________], its Managing Member
 
 
By:
Sunrun Inc., its Sole Member
 
 
By:
 
Name:
 
Title:
 
 
 
[________], as Transition Manager
 
 
By:
 
Name:
 
Title:
 
 
 
SUNRUN INC., as Manager
 
 
By:
 
Name:
 
Title:
 









Signature Page to the Transition Manager Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






EXHIBIT A
LIST OF PROSPECTIVE REPLACEMENT MANAGERS


[_________]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT B
QUARTERLY DATA TAPE


SRH
Customer Name
Address
City
State
ZIP
County
Utility
Estimated Utility Rebate Amount
PPA Rate ($/kW)
Year 1 Monthly Payment
Base Lease Amount
System Size (DC)
Type (Roof or Ground-mount)
Installation Partner
Panel Manufacturer
Inverter Manufacturer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit G –
Form of Eligible Customer Agreements


See attached




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image2a01.gif [exhibit102image2a01.gif]
Sunrun BrightSave
Solar Power Service Agreement Summary
Jane (Test Doe Test
3820 1st Ave, Sacramento, CA, 95817
ESTIMATED SOLAR ENERGY OUTPUT TO BE DELIVERED
YEAR 1:    5,891 kilowatt-hours (kWhs)
INITIAL TERM:    112,388 kWhs
CONTRACT PRICE
 
 
Non-refundable Electricity Deposit (due today)
$500
Initial Electricity Payment (due at start of installation)
$11,500
Monthly bill†
Year 1
Annual increase


$61.36 (plus taxes, if applicable)
0.0%
Cost per kWh, Year 1
$0.125, excluding Upfront Payment (if any)

† Monthly payments shown include a $15.00 discount for paying through ACH
withdrawal from your checking or savings account. If you do not elect automatic
payment through ACH withdrawal from your checking or savings account you will
not receive this discount and each monthly payment will be $15.00 greater.
Your initials indicate that you have read, understand and accept the explanation
of estimated energy output, energy sources and payment terms. You understand
that Sunrun has the right to check your credit and you agree that Sunrun will
make final determination of customer eligibility.
Accepted by (Initials)
 
 
Date
 



08/24/2015 PK1VAR793F6N-H (Custom PPA Fixed) Page 1 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





THE SOLAR FACILITY IS OWNED BY SUNRUN INC. AND/OR ITS AFFILIATES.
SUNRUN INC. | 595 Market Street, 29th Floor, San Francisco, CA 94105 |
1-855-478-6786 | CSLB No. 969975


Agreement Overview
Sunrun Is Serious About Providing You Quality Service for the Life of Your
Contract.


SOLAR PEACE OF MIND
 
 
ü
Sunrun offers a Performance Guarantee. If your system does not produce the power
output guaranteed in this agreement, we'll refund you for lost power.
ü
If your system overperforms you keep the excess power free of charge.
ü
Sunrun's customer care team is available by phone and email to respond promptly
to any questions or concerns you may have.
ü
When we arrange for installation of a system, Sunrun owns the panels, and we
monitor them constantly. Sunrun will insure, maintain, and repair the Solar
Facility at no additional cost to you including inverter replacement.
ü
Sunrun only works with insured partners who have all required licenses to
perform the work necessary to install and maintain your system.
 
 

AGREEMENT OVERVIEW
Sunrun wants you to be confident in choosing us as your solar power service
provider for the next 20 years. While it's still necessary to read your entire
Agreement, there are a few important points to be aware of:
▪
After going solar you will continue to receive a bill from your Utility. Based
on the information you provided Sunrun about your previous year's power
consumption of 12,000 kWhs, your system is sized to offset 49% of the power you
currently purchase from your Utility.

▪
This Agreement becomes effective when both you and Sunrun have signed the
Agreement and continues in effect for 20 years following the date your Utility
grants permission to operate the Solar Facility.

▪
Your first year monthly payment amount is $61.36. This amount will increase by
0.0% annually for the term of the Agreement. This amount includes a $15.00
discount per month for automatic payment through ACH withdrawal from your
checking or savings account.

▪
Sunrun offers a 100% Performance Guarantee. If your system underperforms, Sunrun
will refund you for lost power at the rates shown in Exhibit A. If your system
overperforms, you keep the excess power at no extra charge. Sunrun warrants that
roof penetrations will be weather-tight for a 10-year period after installation.

▪
You are responsible for payments during the full term of this Agreement. If you
sell your house, you have two options: 1) Transfer the Agreement to the new
homeowner, 2) Purchase the



Page 2 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





system. You may prepay the remainder of the payments due under the Agreement to
make the transfer even more attractive to the new homeowner. Whichever option
you choose, Sunrun will guide you through the process.
▪
Your request for a pricing plan change must be submitted within 21 days of
signing this Agreement, but before installation has begun. If installation
begins within 21 days of signing this Agreement, the start of installation will
mark the date after which you can no longer change your pricing plan.

▪
You may only purchase the Solar System at certain specific times during the term
of this Agreement. Those times are listed in section 10.

▪
At the end of this Agreement's 20 year Initial Term: 1) Sunrun will remove the
Solar Facility at no cost to you, unless you 2) Purchase the Solar Facility at
its then fair market value, or unless 3) This Agreement is automatically renewed
per the terms specified in Section 12 and Exhibit A.



Accepted by (Initials)
 

Your initials indicate that you have read, understand and accept the information
listed above.


Page 3 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN SOLAR POWER SERVICE AGREEMENT
THIS DOCUMENT DESCRIBES THE TERMS AND CONDITIONS OF YOUR RECEIPT OF AND PAYMENT
FOR ELECTRIC ENERGY TO BE SUPPLIED BY A SOLAR PHOTOVOLTAIC SYSTEM THAT WILL BE
INSTALLED AT YOUR PROPERTY AND OWNED AND MAINTAINED BY SUNRUN INC. ("SUNRUN").
YOU ARE ENTITLED TO A COMPLETELY FILLED OUT COPY OF THIS AGREEMENT, SIGNED BY
BOTH YOU AND SUNRUN, BEFORE ANY WORK MAY BEGIN.
1.Introduction
(a)    You are entering into this Sunrun Solar Power Service Agreement
("Agreement') with Sunrun Inc., together with its successors and Assignees,
("Sunrun"). You represent that you are at least eighteen (18) years of age, that
you are the owner of the property located at 3820 1st Ave, Sacramento,
California, 95817 ("Property), and that your current utility is SMUD. You
further represent that every person or entity with an ownership interest in the
Property has agreed to be bound by this Agreement.


Accepted by (Initials)
 

(b)    Sunrun is a Delaware Corporation. You may contact Sunrun by mail at 595
Market Street, 29th Floor, San Francisco, CA 94105, by telephone at
1-855-478-6786, or over the Internet at www.sunrun.com. Sunrun will arrange for
the design, permitting, construction, installation, testing, and activation of a
solar photovoltaic system ("Solar Facility") to be located on the roof of your
house and/or grounds of the Property.
(c)    You agree to allow Sunrun to install and maintain the Solar Facility on
the grounds and/or roof of the Property at a specific location to be approved by
Sunrun. You further agree to purchase all electric energy generated by the Solar
Facility at the price specified in this Agreement.
2.Solar Facility
(a)    Sunrun will arrange for the design, permitting, construction,
installation and testing of the Solar Facility on the roof or grounds, as
applicable, of the Property in material accordance with a system design that you
will have approved. Thereafter, Sunrun will operate and maintain the Solar
Facility so as to generate electric energy for use at the Property. Sunrun will
perform these obligations ("Sunrun's Obligations" during the Initial Term of
this Agreement. During any Renewal Terms Sunrun will perform Sunrun's
Obligations for as long as the Solar Facility remains economically viable, and
will make a good faith effort to notify you if this is not the case per Section
12(f).
(b)    You acknowledge and agree that:
(i)    The Solar Facility will be removable equipment and will not be a fixture
or otherwise part of the Property.
(ii)    Sunrun will own the Solar Facility and you will have no ownership
interest in the Solar Facility.
(iii)    The Solar Facility will not be subject to any lien, security interest,
claim, mortgage or deed of trust that may be imposed on or assessed against your
interest in the Property, or any other property belonging to you. You will have
no right to sell, give away, transfer, pledge, remove, relocate, alter or tamper
with the Solar Facility at any time. As such, Sunrun will not apply a lien to
your title for the Property.
(iv)    Sunrun may file a Notice of an Independent Solar Energy Producer
Contract, pursuant to Article 3 of the California Public Utilities Code.


Page 4 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(v)    The Solar Facility will be used primarily for household purposes but not
to heat a swimming pool.
(vi)    You agree that Sunrun or a Sunrun affiliate may file any UCC-1 financing
statement that confirms our or our affiliate's ownership of the Solar Facility.
(c)    Sunrun will be responsible for all costs and expenses related to
performing Sunrun's Obligations. You agree that Sunrun has the authority and
discretion to use contractors or agents to perform or assist Sunrun in
performing Sunrun's Obligations.
(d)    Sunrun estimates that the Solar Facility will be capable of generating
5,891 kilowatt-hours ("Initial Year One Production Estimate") of electric energy
during its first year of operation, but due to several reasons, including
natural variation in weather, actual production will vary. Due to expected panel
degradation, Sunrun estimates that the Solar Facility will be capable of
generating 19.0779 times this amount of kilowatt-hours ("kWh") during the
Initial Term ("Guaranteed Output") set forth on Exhibit A). As set forth in
Section 8, Sunrun will issue a refund to you if your system does not perform as
expected. Sunrun makes no other representation, warranty or guarantee of any
kind regarding the Solar Facility's actual or expected output or performance.
(e)    You agree that Sunrun, at its own expense, will install, maintain, and
periodically test a meter at the Property that will measure all electric energy
delivered to you from the Solar Facility. If the meter breaks or is found to be
inaccurate, Sunrun will adjust the bill as applicable in the next billing cycle
by applying a credit for any overcharges or applying an additional charge for
any under-charges. You agree not to tamper with, damage or modify the meter in
any way. You will be responsible for any damage or inaccuracies in the meter
that are caused by you or any other person unrelated to Sunrun who may come onto
the Property with your knowledge or permission.
3.Design and Installation
(a)    Description of the Significant Materials to be Used and Equipment to be
Installed. The primary equipment used for the Solar Facility will typically
include a series of interconnected photovoltaic panels, an inverter, racking
materials, and a production meter. Other materials generally used as "balance of
system" are disconnects, breakers, load centers, wires, and conduit. The design
for the Solar Facility will be presented to you prior to installation. You will
have five (5) business days following this presentation to request a change or
cancel this Agreement pursuant to Section 12(e). Otherwise, you will be deemed
to have approved the Solar Facility design. With your written, deemed, or verbal
approval, Solar Facility installation may begin at any time.
(b)    If you wish to change the design or installation process, Sunrun will use
commercially reasonable efforts to accommodate your request. (See Section 4
regarding Extra Work and Change Orders.)
(c)    If an obligation excluded from this Agreement in Section 20 must be
performed in order to properly effect the installation of the Solar Facility,
you agree to contract separately, and at your own expense, with a contractor who
has been designated by or approved by Sunrun to perform such obligation. In this
instance, Sunrun will not unreasonably withhold such approval.
(d)    Sunrun will obtain any permits needed for installation of the Solar
Facility. You agree to cooperate with Sunrun and assist Sunrun in obtaining any
permits needed, including the NEM Service application in Section 5(a). You agree
to complete and return to Sunrun and/or its representatives, as appropriate, all
applicable rebate documentation and, where applicable,


Page 5 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Renewable Energy Credit documentation, upon request and following the In-Service
Date. If you do not return the rebate or Renewable Energy Credit documentation,
Sunrun may invoice you for the Final Rebate amount (as defined in Section
4(a)(iii)).
(e)    For the Initial Term and any Renewal Terms you agree to maintain the
Property, at your expense, such that the Solar Facility retains shading
conditions present at the time of Installation.
(f)    Sunrun requires its contractors to employ licensed personnel whenever
required by applicable law, regulation or code.
(g)    Sunrun, its contractors and agents shall at the end of each business day
keep the Property reasonably free from waste materials or rubbish caused by
their operations. Prior to the In-Service Date, Sunrun and its agents shall
remove all of their tools, construction/installation equipment, machinery, waste
materials and rubbish from and around the Property.
(h)    Subject to the exclusions set forth in Section 20, Sunrun will return
your Property to a condition similar to its original condition, provided that
you notify Sunrun in writing or by e-mail of any deficiencies in restoration
within five (5) business days of the municipal building inspector approval of
the Solar Facility.
4.Changes to the Agreement
(a)    Prior to installation, the following conditions may change the expected
costs and benefits of the Solar Facility to both you and Sunrun:
(i)    Change to the design of your Solar Facility.
(ii)    Change in the system's annual energy production estimate, expressed in
kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator ("
PI/Watts calculator') ("Final Year One Production Estimate").
(iii)    Change in the final rebate amount associated with installing the Solar
Facility ("Final Rebate") or any change in your applicable tariff (including any
changes to net metering).
(iv)    The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Agreement or cancel the Agreement. If Sunrun chooses to modify the terms, Sunrun
will notify you in writing and you will have five (5) business days to accept
the modified terms or cancel this Agreement pursuant to Section 12(e). If you do
not respond to Sunrun within five (5) business days, Sunrun may deem you to have
cancelled the Agreement. Extra Work and Change Orders become part of the
contract once the order is prepared in writing and signed by the parties prior
to the commencement of work covered by the new change order. In order to be
enforceable, the order must describe the scope of the extra work or change, the
cost to be added or subtracted from the contract. A contractor's failure to
comply with the requirements of this paragraph does not preclude the recovery of
compensation by the contractor for work performed, based upon legal or equitable
remedies designed to prevent unjust enrichment.
(b)    You may choose to accept changes under this Section 4 in writing or by
electronic mail. If a change pursuant to this Section 4 increases the Upfront
Payment after you have already paid it to Sunrun, you agree to immediately pay
Sunrun the increase in the Upfront Payment. Sunrun may suspend installation
until this payment is received.
(c)    If for a period of one hundred eighty (180) days Sunrun fails to perform
its obligations required to commence installation of the Solar Facility and you
have fulfilled all of your obligations under this Agreement, you may cancel this
Agreement, in which case Sunrun will refund to you the Upfront Payment set forth
in Exhibit A, provided that your Property was accessible and in a state fully
ready to permit the installation of the Solar Facility. It is your obligation to
exercise reasonable efforts to respond to Sunrun in a timely manner on questions
and requests for approvals and/or


Page 6 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





appointments. If you cause Solar Facility to be delayed in excess of thirty (30)
days due to your unresponsiveness, Sunrun may cancel this Agreement.
(d)    Your request for a pricing plan change must be submitted within 21 days
of signing the Agreement, but before installation has begun. Once installation
has begun, you can no longer change your pricing plan. If installation begins
within 21 days of signing the Agreement, the start of installation will mark the
date after which you can no longer change your pricing plan.
5.Purchase and Sale of Electricity
(a)    As of the In-Service Date, you must be taking service from the Standard
Net Metering Service ("NEM Service") from your local utility ("utility"). You
agree that you will continue to take NEM Service for as long as this Agreement
is in effect. You agree to use the NEM Service currently in effect for this
Utility or, in the event that the NEM Service is no longer in effect, you agree
to use a substitute metering program as chosen by Sunrun. You agree to execute
all documentation associated with NEM Service, or any substitute metering
service, and any refund, credit, or rebate program promptly at the request of
Sunrun, its affiliates, and/or the Utility.
(b)    Sunrun agrees to sell to you, and you agree to purchase from Sunrun, all
electric energy produced by the Solar Facility. All electric energy produced by
the Solar Facility will be made available to you for use at the Property.
(c)    If at any time you need more electric energy than is being produced by
the Solar Facility ("Supplemental Energy"), you will be solely responsible for
purchasing that electric energy from another supplier, such as your Utility.
During the term of this Agreement you should expect to purchase Supplemental
Energy from your Utility. Depending on the terms of your NEM Services, the
Utility will bill you either annually or monthly. Sunrun will not be in default
of this Agreement and will not be responsible for any Supplemental Energy you
purchase to complement the electric energy produced by the Solar Facility.
(d)    You agree that for all electric energy you purchase from Sunrun under
this Agreement you will pay Sunrun the prices set forth in Exhibit A.
(e)    The price specified in subpart (d) above does not include taxes. If any
taxes are assessed on the sale of electric energy, the Property, or on your
purchase of the Solar Facility from Sunrun under this Agreement, and such taxes
are paid by Sunrun rather than you, you agree to pay or reimburse Sunrun for all
such taxes, except to the extent that you are prohibited from doing so by
applicable laws.
(f)    You agree that title to and risk of loss for the electric energy
purchased under this Agreement shall pass from Sunrun to you at the time when
the electric energy reaches the point of interconnection, i.e., at the point
where the Solar Facility connects to the Property's connection to your Utility.
(g)    You agree that Sunrun alone will receive any credit, rebate,
environmental attribute or other payment or offset that may be attributable to
the Solar Facility and all incentives will be sole property of and transferable
by Sunrun. Notwithstanding the foregoing, title and ownership of the renewable
energy credits earned as a result of the credit, rebate, environmental attribute
or other payment or offset made will be assigned to SMUD for the life of the
Solar Facility.


Page 7 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





6.Billing and Payment
(a)    For each billing cycle, Sunrun will prepare a written or electronic
invoice and charge your account for the Monthly Payment as set forth in Exhibit
A. Your billing cycle begins on the In-Service Date, and subsequent billing
cycles will begin on the same date each month (the "Billing Cycle Day"). You
will be billed on a monthly basis. You will receive this invoice within 10 days
of the conclusion of the billing cycle and your payment will be due the day
before the next Billing Cycle Day. Sunrun reserves the right to update its
billing systems from time to time and will notify you if your payment due date
changes. In no event will Sunrun decrease the amount of time you have to pay
your invoices.
(b)    Sunrun will mail or e-mail you an invoice no later than ten (10) days
after the end of each billing cycle. You agree to pay the amount specified in
each invoice by the due date specified in such invoice. If Sunrun does not
receive your payment by the due date on the invoice, Sunrun may charge you the
lesser of an administrative late fee of (i) one and a half (1.5%) percent per
month on the portion of your balance that is more than thirty (30) days past
due, or (ii) the maximum amount permitted under and subject to applicable law.
This late fee is not an interest charge, finance charge, time price differential
or other such charge or payment of a similar nature.
(c)    Monthly payments shown include a $15.00 discount for paying through
Automated Clearing House (ACH) withdrawal. If you do not elect automatic payment
through ACH withdrawal from your checking or savings account you will not
receive this discount and each monthly payment will be $15.00 greater.
(d)    Deposit and Initial Payment payable with credit card, money order or a
check drawn on a United States bank account. Monthly payments are payable with a
check drawn on a United States bank account or you may agree to authorize Sunrun
to deduct the invoice amount directly from your bank account each month (subject
to subsection (c) above).
7.Prepayments for Electric Energy
(a)    At any time, you may prepay all of the expected amounts you will owe
Sunrun during the remaining portion of the Initial Term ("Prepayment") by
contacting Sunrun.
(b)    The Prepayment shall equal the remaining monthly payments for the current
year, plus the discounted value of each successive year's expected annual
payment. Future year's expected payments will be calculated by multiplying the
Estimated Output for that year by the price per kWh rate as set forth in Exhibit
A. The future years' payments will be discounted at the lesser of (x) the prime
rate (as published by the Wall Street Journal) plus 100 basis points or (y)
5.0%.
(c)    If you make a Prepayment, Sunrun will continue to guarantee the output of
your Solar Facility and will issue refunds as described in Section 8.
(d)    If you decide to make a Prepayment, the Solar Facility will remain at
your Property and Sunrun will maintain it for the remainder of the Initial Term.
8.Guaranteed Output and Refunds
(a)    Sunrun guarantees that the Solar Facility will generate one-hundred
percent (100%) of the Guaranteed Output during the Initial Term of this
Agreement or Sunrun will issue you a refund as described below.


Page 8 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    On the anniversary of the In-Service Date and on every anniversary
thereafter, Sunrun will calculate the "Actual Output" of the Solar Facility. For
the purposes of this Agreement, "Actual Output" shall mean the amount of
electric energy created by the Solar Facility to date plus any kWh for which you
have previously received a refund. If the Actual Output is less than the
Guaranteed Output for that anniversary date set forth on Exhibit A. Sunrun will
issue you a refund. This refund will be calculated by subtracting the Actual
Output for that anniversary date from the Guaranteed Output for that anniversary
date, and multiplying the result by the kWh rate for that anniversary date set
forth in Exhibit A.
(c)    If you purchase the Solar Facility from Sunrun pursuant to Section 10,
and at the time of purchase the Actual Output is less than the Guaranteed Output
for that anniversary date, Sunrun will apply a credit towards the purchase price
for the Solar Facility. This credit will be calculated by subtracting the Actual
Output from the Guaranteed Output and then multiplying the result by the refund
per kWh set forth on Exhibit A for the anniversary date that precedes the date
of purchase.
(d)    If Actual Output is greater than Guaranteed Output per Exhibit A, you
will not be charged any additional amount for this overproduction. Sunrun may
use this overproduction amount (kWhs) to offset future underproduction should
Actual Output be less than Guaranteed Output.
(e)    For the purposes of the prior calculations, Actual Output shall include
any kWh of electricity that would have likely been produced during any day that
a grid failure disabled the Solar Facility or any day that you caused or
requested the system to be shut down or to generate significantly less electric
energy. For the avoidance of doubt, Guaranteed Output will be reduced if Sunrun
notifies you that a tree or other obstruction is reducing electric energy
production and you do not remedy, or cause to be remedied, such reduced energy
production within 30 days.
9.Substitute Payments
(a)    You agree that if, through no fault of Sunrun, you cause or request the
Solar Facility to be shut down, or if you cause an event that significantly
reduces the production of electric energy by the Solar Facility, you will pay
Sunrun a fee during each month that the Solar Facility is shut down or
experiencing reduced production ("Substitute Payments"). However, Sunrun will
not charge you Substitute Payments for the first seven (7) days during the
Initial Term that the Solar Facility has been shut down or is experiencing
reduced output.
(b)    For each billing cycle during the first year that this Agreement is in
effect, the Substitute Payment will equal (i) the current price per kWh
established in Exhibit A, multiplied by (ii) the estimated daily generation
implied in Section 2(d), as well as the number of days for which Substitute
Payments are due, minus (iii) any payment due for any kWh that are produced by
the Solar Facility during the current billing cycle. Substitute Payments shall
be in addition to other payments otherwise due under this Agreement.
(c)    For each billing cycle after the first year that this Agreement is in
effect, the Substitute Payment will equal (i) the current price per kWh
established in Exhibit A, multiplied by (ii) the kWh produced by the Solar
Facility during the corresponding billing cycle in the previous year, minus
(iii) any payment due for any kWh that are produced by the Solar Facility during
the current billing cycle. Substitute Payments shall be in addition to other
payments otherwise due under this Agreement.
(d)    You will not be charged Substitute Payments for times when a grid failure
results in the Solar Facility being deactivated.


Page 9 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





10.Options to Purchase
(a)    You have the option to purchase the Solar Facility at the following times
during the Initial Term:
(i)    Upon the fifth anniversary of the In-Service Date
(ii)    At the end of the Initial Term of this Agreement
(iii)    Should you sell your Property during the Initial Term
(iv)    Should Sunrun fail to perform Sunrun's Obligations (in accordance with
Section 18)
(b)    To purchase the Solar Facility pursuant to Section 10(a), you must
deliver a written notice to Sunrun of your intent to purchase within sixty (60)
days of the applicable date and deliver payment to Sunrun within thirty (30)
days of receiving an invoice from Sunrun for the purchase price.
(c)    The purchase price will be the greater of (i) fair market value, as
determined at the time ("FMV") and (ii) the minimum price set forth in Exhibit
A. Annually, Sunrun will determine the FMV of the Solar Facility by hiring an
independent appraiser to estimate the value of a comparable in-service solar
facility in your state and utility service area. This valuation will take into
account the Solar Facility's age; location; size; and other market
characteristics such as equipment type and equipment operating, maintenance and
service costs, value of electricity in your area, and any applicable solar
incentives.
(d)    Sunrun will credit the purchase price by any refund due to you pursuant
to Section 8(b), provided however, that in no case shall such a credit result in
a net purchase price that is less than the minimum purchase price set forth on
Exhibit A.
(e)    At other times, please contact Sunrun at (855) 478-6786 to discuss the
possibility of purchasing the Solar Facility.
(f)    If you purchase the Solar Facility, Sunrun will continue to monitor the
Solar Facility for as long as the meter continues to function, or until the
twentieth anniversary of this Agreement, whichever is sooner. However, Sunrun
will not provide any maintenance or repair unless you enter into a separate
agreement with Sunrun, at your expense, to perform these services. If possible,
Sunrun will assign to you any product and/or workmanship warranties still in
effect for the Solar Facility.
11.Sale of Property and Assignment
(a)    If you sell the Property you may assign this Agreement to the new owner,
provided that the new owner meets Sunrun's reasonable credit requirements and
first agrees in writing to be bound by all of the terms and conditions set forth
herein. Please contact Sunrun or visit www.sunrun.com to obtain an assignment
agreement.
(b)    During the Initial Term, within sixty (60) days of entering into a
contract to sell the Property you will have the option to purchase the Solar
Facility in accordance with Section 10.
(c)    If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Agreement to the new
owner in accordance with the terms of this Agreement, or if the new owner
refuses to take assignment, then you will be deemed to have terminated this
Agreement, and Sunrun may exercise its rights under Section 19(a).
(d)    Sunrun may assign, lease, sublease, or transfer the Solar Facility and
this Agreement along with all rights and obligations hereunder to any third
party (each, an "Assignee"), without first giving


Page 10 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





notice to you or obtaining your consent, for any purpose, including, without
limitation, collection of unpaid amounts, financing of the Solar Facility's
installation, or in the event of an acquisition, corporate reorganization,
merger or sale of substantially all of its assets to another entity. If Sunrun
or its Assignee chooses to transfer the Solar Facility or this Agreement to
another party, you agree to treat this other party as your counterparty under
this Agreement. Otherwise, the terms of this Agreement will not change if this
Agreement or the Solar Facility is assigned, leased, or transferred by Sunrun or
its Assignee, and the Assignee will not be able to interfere with your rights to
the Solar Facility as long as you are fulfilling your obligations under this
Agreement. If Sunrun transfers the Solar Facility or this Agreement to an
Assignee, Sunrun will continue to operate and maintain the Solar Facility until
you receive written notice otherwise.
12.Term and Termination
(a)    You agree that this Agreement will become effective only when both you
and Sunrun have signed the Agreement.
(b)    This Agreement will continue in effect for twenty (20) years following
the date Sunrun receives notice from the Utility that the Solar Facility is
approved for operation ("In-Service Date"). This period shall be called the
"Initial Term."
(c)    At the end of the Initial Term, this Agreement will be automatically
renewed for an additional one-year term ("Renewal Term"), unless you have
purchased the Solar Facility or unless either you or Sunrun gives the other
party to this Agreement a termination notice at least thirty (30) days prior to
the expiration of the Initial Term. At the end of any Renewal Term, this
Agreement shall be automatically renewed for an additional Renewal Term, unless
either you or Sunrun gives the other party to this Agreement a termination
notice at least thirty (30) days prior to the expiration of the Renewal Term
then in effect.
(d)    At the end of the term of this Agreement, if either you or Sunrun do not
wish to renew it, Sunrun will remove the Solar Facility at no cost to you
(unless you purchase the Solar Facility at the end of the Initial Term, or
unless the term of this Agreement is automatically renewed). Sunrun agrees to
leave your Property in the same general condition that existed immediately prior
to removal of the Solar Facility.
(e)    If you cancel this Agreement pursuant to Section 3, you will not be
refunded your Electricity Deposit, and you will not owe Sunrun any further
payments. If Sunrun modifies your Agreement pursuant to any of the factors
listed in Section 4(a) such that there is a decrease in the annual energy
production estimate, or if the payment terms increase, or if it is determined
that you must pay for any site improvements to accommodate a solar system, then
you may cancel this Agreement and your Electricity Deposit will be refunded.
(f)    Sunrun will make a good faith effort to notify you between 30 and 60 days
before the end of the Initial Term about (i) your end of term options and (ii)
the rate for electric energy in the first Renewal Term (if applicable). Sunrun
will make a good faith effort to notify you between 30 and 60 days before the
end of any Renewal Term about (i) your end of term options and (ii) the rate for
electric energy in the next scheduled Renewal Term (if applicable).


Accepted by (Initials)
 





Page 11 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





13.Access, Maintenance and Repair
(a)    You agree to grant Sunrun or its contractors access to your Property for
the purpose of designing, installing, operating, maintaining and testing the
Solar Facility and performing Sunrun's Obligations. Sunrun agrees to give you
reasonable notice when Sunrun needs to access your Property for any of the
foregoing purposes and will endeavor to restrict such access to normal business
hours.
(b)    When possible you agree to allow Sunrun and construction professionals
(an engineer, architect, or licensed contractor or their representative) hired
by Sunrun to access your Property to inspect any buildings and, if applicable,
roofs prior to the installation of the Solar Facility to ensure that your
Property can accommodate the Solar Facility.
(c)    If parts fail during the term of this Agreement, Sunrun will use
commercially reasonable efforts to replace them with like equipment; however,
you acknowledge that due to parts availability and other factors, this may not
be possible. Sunrun agrees that any change in equipment will not reduce the
Guaranteed Output set forth in Section 8.
(d)    If you plan to move or temporarily disconnect the Solar Facility to allow
for maintenance of and/or repair to the Property, you agree, at your expense,
either (i) to hire Sunrun to perform this work or (ii) to obtain Sunrun's
approval of your contractor, who you agree must carry commercial general
liability policy in an amount not less than one million ($1,000,000) dollars per
occurrence and name Sunrun, and its successor or assigns, as additional insured.
(e)    Sunrun warrants that roof penetrations will be weather-tight for a
10-year period after installation.
(f)    You agree to make best efforts to provide a safe and secure work
environment at your Property during the course of the Solar Facility
installation and maintenance.
14.Insurance
(a)    Sunrun agrees to carry insurance that covers all damage to and theft of
Sunrun's Solar Facility. You will not be responsible for insuring the Solar
Facility. Sunrun agrees to provide you evidence of Sunrun's insurance policy for
the Solar Facility upon request. If Sunrun does not maintain insurance that
covers damage to Sunrun's Solar Facility, it will be responsible for the
consequences of not maintaining such insurance.
(b)    You agree to carry insurance that covers all damage to your Property
during the term of this Agreement, including damage resulting from the Solar
Facility, provided such damage was not caused by the gross negligence of Sunrun.
It is your responsibility to determine if the installation of the Solar Facility
will impact your existing coverage. If additional insurance is required to
maintain your existing coverage, you will be responsible for either (i)
procuring and maintaining such insurance or (ii) the consequences of not
procuring and maintaining such insurance.
(c)    Sunrun requires its contractors performing the Solar Facility
installation to maintain insurance coverage as follows: workers compensation,
subject to statutory limits; Employers liability, with a minimum of one million
($1,000,000) dollars each occurrence; commercial general liability, in an amount
not less than one million ($1,000,000) dollars per occurrence and two million
($2,000,000) dollars annual aggregate; commercial automobile liability, in an
amount not less than a combined bodily injury and property damage limit of one
million ($1,000,000) dollars per accident; excess liability insurance with a
limit of one million ($1,000,000) dollars per occurrence and in the annual


Page 12 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





aggregate in excess of the limits of insurance provided above; and any other
insurance required by applicable laws or regulations.
(d)    Commercial General Liability Insurance "CGL"). Sunrun carries commercial
general liability insurance (CGL). Additionally, Sunrun requires its contractors
to maintain commercial general liability insurance and workers compensation
insurance, as fully described in subsection (c) of this Section 14.
(e)    Worker's Compensation Insurance. Sunrun carries workers' compensation
insurance for all of its employees.
Your initials indicate that you have read, and understand and accept the
limitations and obligations set forth in this Section 14. ):


Accepted by (Initials)
 



15.Limitations of Liability
(a)    SUNRUN WILL BE LIABLE TO YOU AND ANY OTHER PERSON FOR DAMAGES OR LOSSES
DIRECTLY ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT. TOTAL LIABILITY
FOR SUCH DIRECT DAMAGES OR LOSSES WILL IN NO EVENT EXCEED ONE MILLION DOLLARS.
THIS WILL BE YOUR SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR EQUITY ARE WAIVED, EVEN IF YOU HAVE GREATER RIGHTS UNDER CALIFORNIA'S
LAWS, WHICH YOU SHOULD CONSULT. SUNRUN IS NOT RESPONSIBLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR LOSSES
RELATING TO THIS AGREEMENT, IN TORT OR CONTRACT, INCLUDING ANY NEGLIGENCE OR
OTHERWISE.
(b)    EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUNRUN MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, REGARDING ITS OBLIGATIONS OR THE
SOLAR FACILITY. THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FORA
PARTICULAR PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED.
16.Resolution of Disputes
(a)    You agree that to expedite the resolution of and to control the costs of
disputes, resolution of any dispute relating to this Agreement ("Dispute"), will
be resolved according to the procedure set forth in this Section 16.
(b)    Unless otherwise agreed in writing, Sunrun and you agree to continue to
perform each party's respective obligations under this Agreement during the
course of the resolution of the Dispute.
(c)    You and Sunrun agree to first try to resolve informally and in good faith
any Dispute. Accordingly, you agree to send a written notice of Dispute to the
address on the first page of this Agreement, and Sunrun will send a written
notice of Dispute to your billing address. If you and Sunrun do not reach an
informal agreement to resolve the Dispute within 45 days after the notice of
Dispute is received, you or Sunrun may commence a formal proceeding as detailed
below. All


Page 13 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





applicable statutes of limitation and defenses based upon the passage of time
shall be tolled for the 45 days during which the parties try to informally
resolve any Dispute.
(d)    If Sunrun and you cannot resolve the Dispute informally, the Dispute will
be resolved by binding arbitration. ARBITRATION MEANS YOU WAIVE YOUR RIGHT TO A
JURY TRIAL AND ALL DISPUTES SHALL BE DECIDED BY AN ARBITRATOR. This agreement to
arbitrate Disputes is governed by the Federal Arbitration Act ("FAA"). The
arbitration will be conducted under the rules of JAMS that are in effect at the
time the arbitration is initiated ("JAMS Rules") and under the rules set forth
in this Agreement. If there is a conflict between the JAMS Rules and this
Agreement, this Agreement will govern.
(e)    CLASS ACTION WAIVER. ARBITRATION MUST BE ON AN INDIVIDUAL BASIS. AS A
RESULT, NEITHER YOU NOR SUNRUN MAY JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY
OR AGAINST OTHER CUSTOMERS, OR LITIGATE IN COURT OR ARBITRATE ANY CLAIMS AS A
REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
(f)    You may, in arbitration, seek all remedies available to you under this
Agreement as interpreted under California law. If you decide to initiate
arbitration against Sunrun, Sunrun will pay the costs for initiating the
arbitration proceedings. If Sunrun decides to initiate arbitration, Sunrun will
be required to pay the costs associated with initiating the arbitration
proceeding. Sunrun also agrees to pay the costs of initiating the arbitration
proceeding if the arbitrator finds in your favor. Other fees, such as attorneys'
fees and expenses of travel to the arbitration, will be paid in accordance with
JAMS Rules. If the arbitrator finds in your favor, Sunrun will pay your
attorney's fees and expenses of travel to the arbitration. The arbitration
hearing will take place in the federal judicial district of your residence,
unless you and Sunrun agree to another location in writing. In order to initiate
arbitration proceedings, you or Sunrun must take the following actions:
(i)    Write a demand for arbitration. The demand must include a description of
the Dispute and the amount of damages you are seeking. The form of Demand for
Arbitration can be found under ADR Forms at www.jamsadr.com.
(ii)    Send three copies of the demand for arbitration to the current
JAMSlocation in San Francisco, California.
(iii)    Send one copy of the demand for arbitration to the other party.
(g)    In accordance with the FAA and the JAMS Rules, the arbitrator's decision
will be final and binding. Any right to appeal is likewise governed by the FAA
and JAMS Rules. Any arbitration award may be enforced in any court with
jurisdiction.
(h)    You and Sunrun agree to receive service of process of the arbitration
demand by registered or certified mail, return receipt requested, at your
billing address and Sunrun's principal executive office, as applicable.
17.Force Majeure
(a)    Neither you nor Sunrun will be in default of this Agreement for any delay
or failure in the performance under this Agreement (including any obligation to
deliver or accept the electric energy output of the Solar Facility) if the delay
or failure is due to Force Majeure. Force Majeure includes acts of God such as
storms, fires, floods, lightning and earthquakes, sabotage or destruction by a
third party of the Solar Facilities, war, riot, acts of a public enemy or other
civil disturbance, or a


Page 14 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





strike, walkout, lockout or other significant labor dispute. Force Majeure does
not include economic hardship of either you or Sunrun, a power grid failure
(except if caused directly by a Force Majeure event), a failure or delay in the
granting of permits, or insufficiency, unavailability, failure, or diminishment
of solar resources, except as a result of an event that would otherwise qualify
as a Force Majeure.
(b)    Force Majeure cannot be attributable to fault or negligence on the part
of the party claiming Force Majeure and must be caused by things beyond that
party's reasonable control. Additionally, you or Sunrun must have taken all
reasonable technical and commercial precautions to prevent the event.
(c)    In order to claim Force Majeure as a reason for non-performance, you or
Sunrun must give notice to the other party of the Force Majeure within fourteen
(14) days of the occurrence of the Force Majeure and estimate how long it will
last and what the potential impact is on the Agreement. The party claiming Force
Majeure must (i) make reasonable attempts to continue to perform under the
Agreement, (ii) quickly take action to correct the problem caused by the Force
Majeure, and (iii) make reasonable efforts to limit damage to the other party.
Finally, the party claiming Force Majeure must notify the other party when the
Force Majeure event ends and performance will resume as contemplated in this
Agreement.
(d)    If you or Sunrun is prevented from performing under this Agreement for a
period of either (i) three hundred sixty-five (365) consecutive days or more, or
(ii) seven hundred thirty (730) non-consecutive days or more (whether full or
partial days), the other party may terminate this Agreement, without liability
of either party to the other, upon thirty (30) days written notice at any time
during the Force Majeure.
18.Your Remedies
(a)    In addition to any other remedies you have under this Agreement, if
Sunrun (i) makes a general assignment for the benefit of creditors, files a
petition in bankruptcy, appoints a trustee or receiver, or has all or
substantially all of its assets subject to attachment, execution or other
judicial seizure, or (ii) fails to perform an obligation under the Agreement and
such failure continues beyond a period of ninety (90) days (provided, in each
case, this Agreement is otherwise in full force and effect prior to such event),
you will have the option to purchase the Solar Facility as set forth in Section
10(a)(iv).
19.Sunrun's Remedies
(a)    If you terminate this Agreement under Section 11(c), you will be required
within thirty (30) days either (i) to pay Sunrun a termination payment equal to
the Pre-payment of all future estimated energy to be produced during the Initial
Term ("Make Whole"), as calculated in Section 7(b) or (ii) to purchase the Solar
Facility pursuant to Section 10(b).
(b)    If you fail to perform a material obligation under the Agreement, and you
do not correct the failure within one hundred twenty (120) days, if such failure
continues beyond a period of one hundred twenty (120) days, then Sunrun can
require you to pay Sunrun a Make Whole payment.
(c)    If you make a general assignment for the benefit of creditors, file a
petition in bankruptcy, appoint a trustee or receiver, or have all or
substantially all of your assets subject to attachment, execution or other
judicial seizure, or you become insolvent or unable to pay your debts, or vacate
or abandon the Property, then Sunrun can require you to pay Sunrun a Make Whole
payment.


Page 15 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    If you (i) are required to make a Make Whole payment and do not make the
payment, (ii) terminate this Agreement without also purchasing the Solar
Facility, or (iii) do not make any other payment or payments as contemplated and
required under this Agreement, Sunrun shall, subject to any cure rights provided
herein, have the right to disconnect your Solar Facility and/or enter your
Property and remove the Solar Facility.
(e)    If as a result of your default Sunrun removes the Solar Facility, then in
addition to the Make Whole payment, you will be obligated to pay Sunrun an
amount equal to the value of any federal, state and local incentives that Sunrun
must return as a result of such removal.
20.Exclusions
(a)    This Agreement does not include an obligation by Sunrun to: remove or
dispose of any hazardous substances that currently exist on the Property;
improve the construction of the roof or the Property to support the Solar
Facility; remove or replace existing rot, rust, or insect infested structures;
provide structural framing for any part of the Property; pay for or correct
construction errors, omissions and deficiencies by you or your contractors; pay
for, remove or remediate mold, fungus, mildew, or organic pathogens; upgrade
your existing electrical service; install any smoke detectors, sprinklers or
life safety equipment required by municipal code or inspectors as a result of
the Solar Facility installation; pay for the removal or re-location of
equipment, obstacles or vegetation in the vicinity of the Solar Facility; pay
for any costs associated with municipal design or architectural review, or other
specialty permits (this includes cost to attend any public hearings,
notification of neighbors, or additional drawings required); paint electrical
boxes or conduit at the Property; and move items unassociated with the Solar
Facility around the Property.
21.Miscellaneous
(a)    You agree that this Agreement constitutes the entire agreement between
you and Sunrun. If any provision is declared to be invalid, that provision will
be deleted or modified, and the rest of the Agreement will remain enforceable.
The terms of this Agreement that expressly or by their nature survive
termination shall continue thereafter until fully performed, which shall
include, without limitation, the obligation to make payments hereunder.
(b)    This Agreement shall be interpreted in accordance with and governed by
the laws of the State of California without regard to the conflict of laws
principles thereof.
(c)    You agree that Sunrun has the right to periodically check your consumer
credit report.
(d)    You agree that Sunrun has the right to obtain photographic images of the
Solar Facility and the Property, and to use such photographic images for
internal and quality control purposes. Sunrun will not use photographic images
of the Solar Facility or the Property in its marketing and promotional materials
without first obtaining your express written approval.
(e)    This Agreement supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.
(f)    Any notice or other communication to be made hereunder, even if otherwise
required to be in writing under other provisions of this Agreement or any other
documents or agreements that have been provided to you in connection with this
Agreement, may alternatively be made in an electronic record transmitted
electronically to the electronic addresses provided by you. Any notice or other


Page 16 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





communication made in electronic form will have the same legal effect and
enforceability as if made in non-electronic form.
(g)    This Agreement is binding upon, and inures to the benefit of, the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns.
22.[Intentionally Left Blank]
23.MECHANICS' LIEN WARNING
Sunrun will NOT put a mechanic's lien on your home and will indemnify, defend
and hold you harmless for any mechanic's lien that is placed on your home by
Sunrun or any of its contractors as a result of your entering into this
Agreement. Regardless, the following disclosure is required by law.
Anyone who helps improve your property, but who is not paid, may record what is
called a mechanics' lien on your property. A mechanics' lien is a claim, like a
mortgage or home equity loan, made against your property and recorded with the
county recorder.
Even if you pay your contractor in full, unpaid subcontractors, suppliers, and
laborers who helped to improve your property may record mechanics' liens and sue
you in court to foreclose the lien. If a court finds the lien is valid, you
could be forced to pay twice or have a court officer sell your home to pay the
lien. Liens can also affect your credit.
To preserve their right to record a lien, each subcontractor and material
supplier must provide you with a document called a "20-day Preliminary Notice."
This notice is not a lien. The purpose of the notice is to let you know that the
person who sends you the notice has the right to record a lien on your property
if he or she is not paid.
BE CAREFUL. The Preliminary Notice can be sent up to 20 days after the
subcontractor starts work or the supplier provides material. This can be a big
problem if you pay your contractor before you have received the Preliminary
Notice.
You will not get Preliminary Notices from your prime contractor or from laborers
who work on your project. The law assumes that you already know they are
improving your property.
PROTECT YOURSELF FROM LIENS. You can protect yourself from liens by getting a
list from your contractor of all the subcontractors and material suppliers that
work on your project. Find out from your contractor when these subcontractors
started work and when these suppliers delivered goods or materials. The wait 20
days, paying attention to the Preliminary Notice you receive.
PAY WITH JOINT CHECKS. One way to protect yourself is to pay with a joint check.
When your contractor tells you it is time to pay for the work of a subcontractor
or supplier who has provided you with a Preliminary Notice, write a joint check
payable to both the contractor and the subcontractor or material supplier. For
other ways to prevent liens, visit the Contractors' State License Board (CSLB)
Internet Web site at www.cslb.ca.gov, or call CSLB at 1-800-321-CSLB (2752).
REMEMBER, IF YOU DO NOTHING, YOU RISK HAVING A LIEN PLACED ON YOUR HOME. This
can mean that you may have to pay twice, or face the forced sale of your home to
pay what you owe.
24.CONTRACTORS' STATE LICENSE BOARD
Information about the Contractors' State License Board: The CSLB is the state
consumer protection agency that licenses and regulates construction contractors.
Contact CSLB for information about the contractor you are considering, including
information about disclosable complaints, disciplinary actions, and civil
judgments that are reported to CSLB.
Use only licensed contractors. If you file a complaint against a licensed
contractor within the legal deadline (usually four years), CSLB has authority to
investigate the complaint. If you use an unlicensed contractor, CSLB may not be
able to help you resolve your complaint. Your only remedy may be in civil court,
and you may be liable for damages arising out of any injuries to the unlicensed
contractor or the unlicensed contractor's employees.
For more information:
Visit CSLB's Internet Web site at www.cslb.ca.gov.
Call CSLB at 1-800-321-CSLB (2752)


Page 17 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Write CSLB at P.O. Box 26000, Sacramento, CA 95826
25.Notice Regarding Payment and Performance Bonds
You have the right to require your contractor to have a performance and payment
bond.
[Remainder of Page Intentionally Left Blank]


Page 18 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





26.NOTICE OF RIGHT TO CANCEL
YOU MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE 10TH
CALENDAR DAY AFTER YOU SIGN THIS AGREEMENT AND ANY DEPOSIT PAID WILL BE
REFUNDED. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF
THIS RIGHT.
By initialing below, you expressly acknowledge that you have been advised on
your right to cancel this Agreement and have received duplicate copies of the
Notice of Cancellation.


Accepted by (Initials)
 



SUNRUN INC.
 
CUSTOMER
Date:
 
 
Primary Account Holder
Signature:
 
 
Date:
 
Print Name:
 
 
Signature:
 
 
 
 
 
Jane (Test Doe Test
 
Title:
 
 
Account email address*:
 
 
 
 
* This email address will be used by Sunrun for official correspondence, such as
sending monthly bills or other invoices. Sunrun will never share or sell your
email address to any third parties.



SALES CONSULTANT
 
Account phone number:
 
By signing below I acknowledge that I am Sunrun accredited, that I presented
this agreement according to "The Right Stuff" and the Sunrun Code of Conduct,
and that I obtained the homeowner's signature on this agreement.
 
Secondary Account Holder (optional)
Name:
 
 
Signature:
 
   [Print Name]
 
Print Name:
 
Signature:
 
 
 
 
 
Sunrun ID #:
 
 
 
 
 
   [10-digit number you received from Sunrun]
 
 
 
 
State sales registration #:
 
 
 
 
 
If you do not sell in the home and are not required to have a registration
number, write "not in-home."
 
 
 
 





Page 19 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT A: SUNRUN ELECTRICITY PRICING
At the signing of this Agreement, you will pay Sunrun a non-refundable
Electricity Deposit ("Deposit") of $500. At the start of installation of the
Solar Facility, you will pay Sunrun an Initial Electricity Payment ("Initial
Payment") of $11,500. Together, these payments comprise the Upfront Payment
("Upfront Payment").
Electricity Payments: In addition to the Upfront Payment, you agree that for all
electric energy you purchase from Sunrun during the Initial Term of this
Agreement, you will pay a price per kWh in the form of monthly payments
("Monthly Payments") as shown below. The Monthly Payments shall increase by 0.0%
annually during the Initial Term of this Agreement, effective as of the Monthly
Payment that covers any calendar month that includes an anniversary of the
In-Service Date (and such increase would not apply to any part of a Monthly
Payment that covers the days in a calendar month leading up to an anniversary of
the In-Service Date). The payments shown below are before any applicable taxes
and include a $15.00 discount for paying through Automated Clearing House (ACH)
withdrawal. If you do not elect automatic payment through ACH withdrawal from
your checking or savings account, you will not receive this discount and each
monthly payment will be $15.00 greater. (As described in Section 6(a), the table
below also is based on the assumption, for convenience purposes, that the
In-Service Date will be the 1st day of the month.)
exhibit102image1.gif [exhibit102image1.gif]


Page 20 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN MONTHLY AUTOMATIC ELECTRONIC PAYMENTS
As a Sunrun customer, you agree to pay your monthly bill with automatic
electronic payments. If you do not choose to select automatic payment as a form
of payment, then you will lose the discount in Section 6 and be expected to pay
your monthly Sunrun bill by-check payments. Regardless, you will receive all
Sunrun bills via email unless you contact Sunrun directly to request invoices to
be sent through the US mail.
Terms and Conditions for Recurring Payments:
BY ACCEPTING THE TERMS AND CONDITIONS AND ENROLLING IN THE AUTOMATIC ELECTRONIC
PAYMENT OPTION, YOU ARE AUTHORIZING SUNRUN TO AUTOMATICALLY DEDUCT YOUR MONTHLY
INVOICE AMOUNT FROM THE BANK ACCOUNT YOU HAVE DESIGNATED. SUNRUN WILL ADVISE YOU
BY MONTHLY INVOICE OF THE AMOUNT AND DATE OF THE PAYMENT THAT WILL BE
AUTOMATICALLY DEBITED.
1. Sunrun will provide you with a monthly electronic statement of your account.
You agree to review each invoice you receive for any errors. Under federal law,
you have the right to hold up or stop an electronic funds transfer provided you
give your financial institution or credit card issuer notice of at least three
business days before the scheduled transfer date. If you inform Sunrun that an
error exists on your statement, Sunrun will attempt to correct that error prior
to your next statement to the extent permitted by law. Sunrun shall bear no
liability or responsibility for any losses of any kind that you may incur as a
result of an erroneous statement or due to any delay in the actual date on which
your account is debited.
2. If any changes occur in the information on your application, you must
immediately notify Sunrun in writing of such changes. If Sunrun incurs
chargeback fees as a result of inaccurate information you provide, then Sunrun
shall bill you for those fees.
3. If you either do not notify Sunrun in writing of such changes or do so in an
untimely fashion, Sunrun shall bear no liability or responsibility for any
losses incurred to the extent permitted by law. Sunrun's sole liability to you
shall be Sunrun's obligation to make any appropriate changes once in receipt of
your written notification. The actual settlement date (or date the ACH
transaction occurs against your checking or savings account or is charged to
your check or credit card) will be no earlier than three (3) days before the
invoice due date.
4. You agree to ensure that there are sufficient funds in your designated
account on the settlement date to pay the amount of the debit. If Sunrun incurs
charge-back fees as a result of insufficient funds in your designated account,
then Sunrun shall bill you for those fees.
5. Sunrun reserves the right to change these conditions at any time. Notice may
be given on or with your bill or by other methods. Either party may terminate
this arrangement at any time by giving the other party written notice reasonably
in advance of the date of termination or any scheduled settlement date. You may
also terminate this arrangement by calling Sunrun Customer Care at
1-855-478-6786 or by changing your billing preference in the Sunrun Customer
Portal. Termination shall not prevent a debit transaction authorized before any
notice of termination.
6. You agree to be bound by any rules your financial institution requires for
pre-authorized electronic funds transfer or credit card issuer requires for
preauthorized credit card charges.
7. Check with your financial institution to see if there are any fees associated
with the pre-authorized payment option. You will be responsible for all such
fees.
I authorize automatic electronic payments and accept these Terms and Conditions.
You will receive a separate electronic request to securely enter your bank
account information.
CUSTOMER
Date:
 
Signature:
 
 
Jane (Test Doe Test
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Page 21 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





NOTICE OF CANCELLATION
DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     
NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 22 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





DUPLICATE COPY
NOTICE OF CANCELLATION
DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     
NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 23 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT E: SUNRUN DEPOSIT FORM
If you are paying your deposit by check, please enclose this document with your
payment and include your Sunrun Proposal ID reference in the memo line of your
check.
Name: Jane (Test Doe Test
Address: 3820 1st Ave, Sacramento, CA 95817
Proposal ID: PK1VAR793F6N
Deposit Amount: $500
Please send payments to:
Sunrun Inc.
P.O. Box 511612
Los Angeles, CA 90051-8167
Thank you for choosing Sunrun!






Page 24 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image3.gif [exhibit102image3.gif]


Page 25 of 27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image2a01.gif [exhibit102image2a01.gif]
Sunrun BrightSave
Solar Power Service Agreement Summary
JANE (Test Doe Test
38201st Ave. Sacramento, CA, 95817
ESTIMATED SOLAR ENERGY OUTPUT TO BE DELIVERED
YEAR 1:    5,891 kilowatt-hours (kWhs)
INITIAL TERM:    112,388 kWhs
CONTRACT PRICE


 
 
Non-refundable Electricity Deposit (due today)†
$500
Initial Electricity Payment (due at start of installation)†
$20,500
Cost per kWh, Year 1
$0.187

† Payable by check or credit card.
Your initials indicate that you have read, understand and accept the explanation
of estimated energy output, energy sources and payment terms. You understand
that Sunrun has the right to check your credit and you agree that Sunrun will
make final determination of customer eligibility.


Accepted by (Initials)
 
 
Date
 

THE SOLAR FACILITY IS OWNED BY SUNRUN INC. AND/OR ITS AFFILIATES.
SUNRUN INC. | 595 Market Street, 29th Floor, San Francisco, CA 94105 |
1-855-478-6786 | CSLB No. 969975


Page 1 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Agreement Overview
Sunrun Is Serious About Providing You Quality Service for the Life of Your
Contract.
SOLAR PEACE OF MIND
 
 
ü
Sunrun offers a Performance Guarantee. If your system does not produce the power
output guaranteed in this agreement, we'll refund you for lost power.
ü
If your system overperforms you keep the excess power free of charge.
ü
Sunrun's customer care team is available by phone and email to respond promptly
to any questions or concerns you may have.
ü
When we arrange for installation of a system, Sunrun owns the panels, and we
monitor them constantly. Sunrun will insure, maintain, and repair the Solar
Facility at no additional cost to you including inverter replacement.
ü
Sunrun only works with insured partners who have all required licenses to
perform the work necessary to install and maintain your system.
 
 

AGREEMENT OVERVIEW
Sunrun wants you to be confident in choosing us as your solar power service
provider for the next 20 years. While it's still necessary to read your entire
Agreement, there are a few important points to be aware of:
▪
After going solar you will continue to receive a bill from your Utility. Based
on the information you provided Sunrun about your previous year's power
consumption of 12,000 kWhs, your system is sized to offset 49% of the power you
currently purchase from your Utility.

▪
This Agreement becomes effective when both you and Sunrun have signed the
Agreement and continues in effect for 20 years following the date your Utility
grants permission to operate the Solar Facility.

▪
Sunrun offers a 100% Performance Guarantee. If your system underperforms, Sunrun
will refund you for the lost power based on the rates shown in Exhibit A. If
your system overperforms, you keep the excess power at no extra charge. Sunrun
warrants that roof penetrations will be weather-tight for a 10-year period after
installation.

▪
You are responsible for payments during the full term of this Agreement. If you
sell your house, you have two options: 1) Transfer the Agreement to the new
homeowner, 2) Purchase the system. Whichever option you choose, Sunrun will
guide you through the process.

▪
Your request for a pricing plan change must be submitted within 21 days of
signing this Agreement, but before installation has begun. If installation
begins within 21 days of signing this Agreement, the start of installation will
mark the date after which you can no longer change your pricing plan.

▪
You may only purchase the Solar System at certain specific times during the term
of this Agreement. Those times are listed in section 10.

▪
At the end of this Agreement's 20 year Initial Term: 1) Sunrun will remove the
Solar Facility at no cost to you, unless you 2) Purchase the Solar Facility at
its then fair market value, or unless 3) This Agreement is automatically renewed
per the terms specified in Section 12 and Exhibit A.



Page 2 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





▪
You will make no Monthly Payments if you complete the payment terms by fully
prepaying this PPA. You will pay the Contract Price and Payment Term amounts
listed on page one of the Agreement.



Accepted by (Initials)
 

Your initials indicate that you have read, understand and accept the information
listed above.


Page 3 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN SOLAR POWER SERVICE AGREEMENT
THIS DOCUMENT DESCRIBES THE TERMS AND CONDITIONS OF YOUR RECEIPT OF AND PAYMENT
FOR ELECTRIC ENERGY TO BE SUPPLIED BY A SOLAR PHOTOVOLTAIC SYSTEM THAT WILL BE
INSTALLED AT YOUR PROPERTY AND OWNED AND MAINTAINED BY SUNRUN INC. ("SUNRUN").
YOU ARE ENTITLED TO A COMPLETELY FILLED OUT COPY OF THIS AGREEMENT, SIGNED BY
BOTH YOU AND SUNRUN, BEFORE ANY WORK MAY BEGIN.
1.    Introduction
(a) You are entering into this Sunrun Solar Power Service Agreement
("Agreement") with Sunrun Inc., together with its successors and Assignees,
("Sunrun"). You represent that you are at least eighteen (18) years of age, that
you are the owner of the property located at 3820 1st Ave, Sacramento,
California, 95817 ("Property"), and that your current utility is SMUD. You
further represent that every person or entity with an ownership interest in the
Property has agreed to be bound by this Agreement.


Accepted by (Initials)
 

(b)    Sunrun is a Delaware Corporation. You may contact Sunrun by mail at 595
Market Street, 29th Floor, San Francisco, CA 94105, by telephone at
1-855-478-6786, or over the Internet at www.sunrun.com. Sunrun will arrange for
the design, permitting, construction, installation, testing, and activation of a
solar photovoltaic system ("Solar Facility") to be located on the roof of your
house and/or grounds of the Property.
(c)    You agree to allow Sunrun to install and maintain the Solar Facility on
the grounds and/or roof of the Property at a specific location to be approved by
Sunrun. During the Initial Term, Sunrun agrees to provide you electric energy
from the Solar Facility under the terms and conditions set forth in this
Agreement. During Renewal Terms, if any, you agree to purchase all electric
energy generated by the Solar Facility at the price specified in this Agreement.
2.    Solar Facility
(a)    Sunrun will arrange for the design, permitting, construction,
installation and testing of the Solar Facility on the roof or grounds, as
applicable, of the Property in material accordance with a system design that you
will have approved. Thereafter, Sunrun will operate and maintain the Solar
Facility so as to generate electric energy for use at the Property. Sunrun will
perform these obligations ("Sunrun's Obligations") during the Initial Term of
this Agreement. During any Renewal Terms Sunrun will perform Sunrun's
Obligations for as long as the Solar Facility remains economically viable, and
will make a good faith effort to notify you if this is not the case per Section
12(f).
(b)    You acknowledge and agree that:
(i)    The Solar Facility will be removable equipment and will not be a fixture
or otherwise part of the Property.
(ii)    Sunrun will own the Solar Facility and you will have no ownership
interest in the Solar Facility.
(iii)    The Solar Facility will not be subject to any lien, security interest,
claim, mortgage or deed of trust that may be imposed on or assessed against your
interest in the Property, or any other property belonging to you. You will have
no right to sell, give away, transfer, pledge, remove, relocate, alter or tamper
with the Solar Facility at any time. As such, Sunrun will not apply a lien to
your title for the Property.
(iv)    The Solar Facility will be used primarily for household purposes but not
to heat a swimming pool.
(v)    You agree that Sunrun or a Sunrun affiliate may file any UCC-1 financing
statement that confirms our or our affiliate's ownership of the Solar Facility.
(c)    Sunrun will be responsible for all costs and expenses related to
performing Sunrun's Obligations. You agree that Sunrun has the authority and
discretion to use contractors or agents to perform or assist Sunrun in
performing Sunrun's Obligations.
(d)    Sunrun estimates that the Solar Facility will be capable of generating
5,891 kilowatt-hours ("Initial Year One Production Estimate") of electric energy
during its first year of operation, but due to several reasons, including
natural variation in weather, actual production will vary. Due to expected panel
degradation, Sunrun estimates that the Solar Facility will be capable of
generating 19.0779 times this amount of kilowatt-hours ("kWh") during the first
twenty (20) years it is operational ("Guaranteed Output" set forth on Exhibit
A). As set forth in Section 8, Sunrun will refund a portion of your Upfront
Payment to you if your system does not perform as expected. Sunrun makes no
other representation, warranty or guarantee of any kind regarding the Solar
Facility's actual or expected output or performance.
(e)    You agree that Sunrun, at its own expense, will install, maintain, and
periodically test a meter at the Property that will measure all electric energy
delivered to you from the Solar Facility. If the meter breaks or is found to be
inaccurate, Sunrun will adjust the bill as applicable in the next billing cycle
by applying a credit for any overcharges or applying an additional charge for
any under-charges. You agree not to tamper with, damage or modify the meter in
any way. You will be responsible for any damage or inaccuracies in the meter
that are caused by you or any other person unrelated to Sunrun who may come onto
the Property with your knowledge or permission.
3.    Design and Installation


Page 4 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    Description of the Significant Materials to be Used and Equipment to be
Installed. The primary equipment used for the Solar Facility will typically
include a series of interconnected photovoltaic panels, an inverter, racking
materials, and a production meter. Other materials generally used as "balance of
system" are disconnects, breakers, load centers, wires, and conduit. The design
for the Solar Facility will be presented to you prior to installation. You will
have five (5) business days following this presentation to request a change or
cancel this Agreement pursuant to Section 12(e). Otherwise, you will be deemed
to have approved the Solar Facility design. With your written, deemed, or verbal
approval, Solar Facility installation may begin at any time.
(b)    If you wish to change the design or installation process, Sunrun will use
commercially reasonable efforts to accommodate your request. (See Section 4
regarding Extra Work and Change Orders.)
(c)    If an obligation excluded from this Agreement in Section 20 must be
performed in order to properly effect the installation of the Solar Facility,
you agree to contract separately, and at your own expense, with a contractor who
has been designated or approved by Sunrun to perform such obligation. In this
instance, Sunrun will not unreasonably withhold such approval.
(d)    Sunrun will obtain any permits needed for installation of the Solar
Facility. You agree to cooperate with Sunrun and assist Sunrun in obtaining any
permits needed, including the NEM Service application in Section 5(a). You agree
to complete and return to Sunrun and/or its representatives, as appropriate, all
applicable rebate documentation and, where applicable, Renewable Energy Credit
documentation, upon request and following the In-Service Date. If you do not
return the rebate or Renewable Energy Credit documentation, Sunrun may invoice
you for the Final Rebate amount (as defined in Section 4(a)(iii)).
(e)    For the Initial Term and any Renewal Terms you agree to maintain the
Property, at your expense, such that the Solar Facility retains shading
conditions present at the time of Installation.
(f)    Sunrun requires its contractors to employ licensed personnel whenever
required by applicable law, regulation or code.
(g)    Sunrun, its contractors and agents shall at the end of each business day
keep the Property reasonably free from waste materials or rubbish caused by
their operations. Prior to the In-Service Date, Sunrun and its agents shall
remove all of their tools, construction/installation equipment, machinery, waste
materials and rubbish from and around the Property.
(h)    Subject to the exclusions set forth in Section 20, Sunrun will return
your Property to a condition similar to its original condition, provided that
you notify Sunrun in writing or by e-mail of any deficiencies in restoration
within five (5) business days of the municipal building inspector approval of
the Solar Facility.
4.    Changes to the Agreement
(a)    Prior to installation, the following conditions may change the expected
costs and benefits of this Solar Facility to both you and Sunrun:
(i)    Change to the design of your Solar Facility.
(ii)    Change in the system's annual energy production estimate, expressed in
kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator
("PVWatts calculator") ("Final Year One Production Estimate").
(iii)    Change in the final rebate amount associated with installing the Solar
Facility ("Final Rebate") or any change in your applicable tariff (including any
changes to net metering).
(iv)    The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Agreement or cancel the Agreement. If Sunrun chooses to modify the terms, Sunrun
will notify you in writing and you will have five (5) business days to accept
the modified terms or cancel this Agreement pursuant to Section 12(e). If you do
not respond to Sunrun within five (5)    business days, Sunrun may deem you to
have cancelled the Agreement. Extra Work and Change Orders become part of the
contract once the order is prepared in writing and signed by the parties prior
to the commencement of work covered by the new change order. In order to be
enforceable, the order must describe the scope of the extra work or change, the
cost to be added or subtracted from the contract. A contractor's failure to
comply with the requirements of this paragraph does not preclude the recovery of
compensation by the contractor for work performed, based upon legal or equitable
remedies designed to prevent unjust enrichment.
(b)    You may choose to accept changes under this Section 4 in writing or by
electronic mail. If a change pursuant to this Section 4 increases the Upfront
Payment after you have already paid it to Sunrun, you agree immediately to pay
Sunrun the increase in the Upfront Payment. Sunrun may suspend installation
until this payment is received.
(c)    If for a period of one hundred eighty (180) days Sunrun fails to perform
its obligations required to commence installation of the Solar Facility and you
have fulfilled all of your obligations under this Agreement, you may cancel this
Agreement, in which case Sunrun will refund to you the Upfront Payment set forth
in Exhibit A, provided that your Property was accessible and in a state fully
ready to permit the installation of the Solar Facility. It is your obligation to
exercise reasonable efforts to respond to Sunrun in a timely manner on questions
and requests for approvals and/or appointments. If you cause Solar Facility to
be delayed in excess of thirty (30) days due to your unresponsiveness, Sunrun
may cancel this Agreement.
(d)    Your request for a pricing plan change must be submitted within 21 days
of signing the Agreement, but before installation has begun. Once installation
has begun, you can no longer change your pricing plan. If installation begins
within 21 days of signing the Agreement, the start of installation will mark the
date after which you can no longer change your pricing plan.


Page 5 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





5.    Purchase and Sale of Electricity
(a)    As of the In-Service Date, you must be taking service from the Standard
Net Metering Service ("NEM Service") from your local utility ("Utility"). You
agree that you will continue to take NEM Service for as long as this Agreement
is in effect. You agree to use the NEM Service currently in effect for this
Utility or, in the event that the NEM Service is no longer in effect, you agree
to use a substitute metering program as chosen by Sunrun. You agree to execute
all documentation associated with NEM Service, or any substitute metering
service, and any refund, credit, or rebate program promptly at the request of
Sunrun, its affiliates, and/or the Utility.
(b)    Sunrun agrees to sell to you, and you agree to purchase from Sunrun, all
electric energy produced by the Solar Facility. All electric energy produced by
the Solar Facility will be made available to you for use at the Property.
(c)    If at any time you need more electric energy than is being produced by
the Solar Facility ("Supplemental Energy"), you will be solely responsible for
purchasing that electric energy from another supplier, such as your Utility.
During the term of this Agreement you should expect to purchase Supplemental
Energy from your Utility. Depending on the terms of your NEM Service, the
Utility will bill you either annually or monthly. Sunrun will not be in default
of this Agreement and will not be responsible for any Supplemental Energy you
purchase to complement the electric energy produced by the Solar Facility.
(d)    You agree that for all electric energy you purchase from Sunrun under
this Agreement you will pay Sunrun the prices set forth in Exhibit A.
(e)    The price specified in subpart (d) above does not include taxes. If any
taxes are assessed on the sale of electric energy, the Property, or on your
purchase of the Solar Facility from Sunrun under this Agreement, and such taxes
are paid by Sunrun rather than you, you agree to pay or reimburse Sunrun for all
such taxes, except to the extent that you are prohibited from doing so by
applicable laws.
(f)    You agree that title to and risk of loss for the electric energy
purchased under this Agreement shall pass from Sunrun to you at the time when
the electric energy reaches the point of interconnection, i.e., at the point
where the Solar Facility connects to the Property's connection to your Utility.
(g)    You agree that Sunrun alone will receive any credit, rebate,
environmental attribute, or other payment or offset that may be attributable to
the Solar Facility and all incentives will be sole property of and transferable
by Sunrun. Notwithstanding the foregoing, title and ownership of the renewable
energy credits earned as a result of the credit, rebate, environmental attribute
or other payment or offset made will be assigned to SMUD for the life of the
Solar Facility.
6.    Billing and Payment
(a)    During the Initial Term, Sunrun will, within one month of each
anniversary of the In-Service Date, prepare an annual statement detailing the
kWh of electric energy produced by the Solar Facility during that year, and
specifying any refund due to you from Sunrun.
(b)    During any Renewal Terms, for each monthly billing cycle, Sunrun will
prepare an invoice detailing the kWh of electric energy produced by the Solar
Facility during that billing cycle, and specifying the payment due from you to
Sunrun for that billing cycle.
(c)    During any Renewal Terms, unless you elect below to receive actual energy
generation billing, Sunrun will bill you monthly for estimated energy
generation, which shall be one twelfth the estimated number of kWh generated in
that year, and then "true-up" your bill on each anniversary of this Agreement to
reflect actual energy generation.
[ ] I opt for actual energy generation billing
You may also once per year switch between actual energy generation billing and
estimated generation billing. You may change this billing method by calling
Sunrun or changing your billing type in your account online at www.sunrun.com.
(d)    During any Renewal Terms, Sunrun will send or e-mail you an invoice no
later than ten (10) days after the end of each billing cycle. You agree to pay
the amount specified in each invoice by the due date specified in such invoice
(see also Exhibit A). During any Renewal Terms, if Sunrun does not receive your
payment by the due date on the invoice, Sunrun may charge you the lesser of an
administrative late fee of (i) one and a half (1.5%) percent per month on the
portion of your balance that is more than thirty (30) days past due, or (ii) the
maximum amount permitted under and subject to applicable law. This late fee is
not an interest charge, finance charge, time price differential or other such
charge or payment of a similar nature.
(e)    You may pay Sunrun with credit card, money order or a check drawn on a
United States bank account.
7.    [Intentionally Left Blank]
8.    Guaranteed Output and Refunds
(a)    Sunrun guarantees that the Solar Facility will generate one-hundred
percent (100%) of the Guaranteed Output during the Initial Term of this
Agreement or Sunrun will issue you a refund as described below.
(b)    On the anniversary of the In-Service Date and on every anniversary
thereafter, Sunrun will calculate the "Actual Output" of the Solar Facility. For
the purposes of this Agreement, "Actual Output" shall mean the amount of
electric energy created by the Solar Facility to date plus any kWh for which you
have previously received a refund. If the Actual Output is less than the
Guaranteed Output for that anniversary date set forth on Exhibit A. Sunrun will
issue you a refund. This refund will be calculated by subtracting the Actual
Output for that anniversary date from the Guaranteed Output for that anniversary
date, and multiplying the result by the kWh rate for that anniversary date set
forth on Exhibit A.


Page 6 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    If you purchase the Solar Facility from Sunrun pursuant to Section 10,
and at the time of purchase the Actual Output is less than the Guaranteed
Output, Sunrun will apply a credit towards the purchase price for the Solar
Facility. This credit will be calculated by subtracting the Actual Output from
the Guaranteed Output and then multiplying the result by the refund per kWh set
forth on Exhibit A for the anniversary date that precedes the date of purchase.
(d)    If Actual Output is greater than Guaranteed Output per Exhibit A, you
will not be charged any additional amount for this overproduction. Sunrun may
use this overproduction amount (kWhs) to offset future underproduction should
Actual Output be less than Guaranteed Output.
(e)    For the purposes of the prior calculations, Actual Output shall include
any kWh of electricity that would have likely been produced during any day that
a grid failure disabled the Solar Facility or any day that you caused or
requested the system to be shutdown or generate significantly less electric
energy. For the avoidance of doubt, Guaranteed Output will be reduced if Sunrun
notifies you that a tree or other obstruction is reducing electric energy
production and you do not remedy, or cause to be remedied, such reduced energy
production within 30 days.
9.    [Intentionally Left Blank]
10.    Options to Purchase
(a)    You have the option to purchase the Solar Facility at the following times
during the Initial Term:
(i)    Upon the fifth anniversary of the In-Service Date
(ii)    At the end of the Initial Term of this Agreement
(iii)    Should you sell your Property during the Initial Term
(iv)    Should Sunrun fail to perform Sunrun's Obligations (in accordance with
Section 18)
(b)    To purchase the Solar Facility pursuant to Section 10(a), you must
deliver a written notice to Sunrun of your intent to purchase within sixty (60)
days of the applicable date and deliver payment to Sunrun within thirty (30)
days of receiving an invoice from Sunrun for the purchase price.
(c)    The purchase price will be the greater of (i) fair market value, as
determined at the time ("FMV") and (ii) the minimum price set forth in Exhibit
A. Annually, Sunrun will determine the FMV of the Solar Facility by hiring an
independent appraiser to estimate the value of a comparable in-service solar
facility in your state and utility service area. This valuation will take into
account the Solar Facility's age; location; size; and other market
characteristics such as equipment type and equipment operating, maintenance and
service costs, value of electricity in your area, and any applicable solar
incentives.
(d)    Sunrun will credit the purchase price by any refund due to you pursuant
to Section 8(b), provided however, that in no case shall such a credit result in
a net purchase price that is less than the minimum purchase price set forth on
Exhibit A.
(e)    At other times, please contact Sunrun at (855) 478-6786 to discuss the
possibility of purchasing the Solar Facility.
(f)    If you purchase the Solar Facility, Sunrun will continue to monitor the
Solar Facility for as long as the meter continues to function, or until the
twentieth anniversary of this Agreement, whichever is sooner. However, Sunrun
will not provide any maintenance or repair unless you enter into a separate
agreement with Sunrun, at your expense, to perform these services. If possible,
Sunrun will assign to you any product and/or workmanship warranties still in
effect for the Solar Facility.
11.    Sale of Property and Assignment
(a)    If you sell the Property you may assign this Agreement to the new owner,
provided that the new owner first agrees in writing to be bound by all of the
terms and conditions set forth herein. Please contact Sunrun or visit
www.sunrun.com to obtain an assignment agreement.
(b)    During the Initial Term, within sixty (60) days of entering into a
contract to sell the Property, you will have the option to purchase the Solar
Facility in accordance with Section 10.
(c)    If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Agreement to the new
owner in accordance with the terms of this Agreement, or if the new owner
refuses to take assignment, then you will be deemed to have terminated this
Agreement, and Sunrun may exercise its rights under Section 19(a).
(d)    Sunrun may assign, lease, sublease, or transfer the Solar Facility and
this Agreement along with all rights and obligations hereunder to any third
party (each, an "Assignee"), without first giving notice to you or obtaining
your consent, for any purpose, including, without limitation, collection of
unpaid amounts, financing of the Solar Facility's installation, or in the event
of an acquisition, corporate reorganization, merger or sale of substantially all
of its assets to another entity. If Sunrun or its Assignee chooses to transfer
the Solar Facility or this Agreement to another party, you agree to treat this
other party as your counterparty under this Agreement. Otherwise, the terms of
this Agreement will not change if this Agreement or the Solar Facility is
assigned, leased, or transferred by Sunrun or its Assignee, and the Assignee
will not be able to interfere with your rights to the Solar Facility as long as
you are fulfilling your obligations under this Agreement. If Sunrun transfers
the Solar Facility or this Agreement to an Assignee, Sunrun will continue to
operate and maintain the Solar Facility until you receive written notice
otherwise.


Page 7 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





12.    Term and Termination
(a)    You agree that this Agreement will only become effective when both you
and Sunrun have signed the Agreement.
(b)    This Agreement will continue in effect until twenty (20) years following
the date the Solar Facility is approved for operation ("In-Service Date"). This
period shall be called the "Initial Term."
(c)    At the end of the Initial Term, this Agreement will be automatically
renewed for an additional one-year term ("Renewal Term"), unless you have
purchased the Solar Facility or unless either you or Sunrun gives the other
party to this Agreement a termination notice at least thirty (30) days prior to
the expiration of the Initial Term. At the end of any Renewal Term, this
Agreement shall be renewed automatically for an additional Renewal Term unless
either you or Sunrun gives the other party to this Agreement a termination
notice at least thirty (30) days prior to the expiration of the Renewal Term
then in effect.
(d)    At the end of the term of this Agreement if either you or Sunrun do not
wish to renew it, Sunrun will remove the Solar Facility at no cost to you
(unless you purchase the Solar Facility at the end of the Initial Term, or
unless the term of this Agreement is automatically renewed). Sunrun agrees to
leave your Property in the same general condition that existed immediately prior
to removal of the Solar Facility.
(e)    If you cancel this Agreement pursuant to Section 3, you will not be
refunded your Electricity Deposit set forth on Exhibit A and you will owe Sunrun
no further payment. If Sunrun modifies your Agreement pursuant to any of the
factors listed in Section 4(a) such that there is a decrease in the annual
energy production estimate, or if the payment terms increase, or if it is
determined that you must pay for any site improvements to accommodate a solar
system, then you may cancel this Agreement and your Electricity Deposit will be
refunded.
(f)    Sunrun will make a good faith effort to notify you between 30 and 60 days
before the end of the Initial Term about (i) your end of term options and (ii)
the rate for electric energy in the first Renewal Term (if applicable). Sunrun
will make a good faith effort to notify you between 30 and 60 days before the
end of any Renewal Term about (i) your end of term options and (ii) the rate for
electric energy in the next scheduled Renewal Term (if applicable).
13.    Access, Maintenance and Repair
(a)    You agree to grant Sunrun or its contractors access to your Property for
the purpose of designing, installing, operating, maintaining and testing the
Solar Facility and performing Sunrun's Obligations. Sunrun agrees to give you
reasonable notice when Sunrun needs to access your Property for any of the
foregoing purposes and will endeavor to restrict such access to normal business
hours.
(b)    When possible you agree to allow Sunrun and construction professionals
(an engineer, architect, or licensed contractor or their representative) hired
by Sunrun to access your Property to inspect any buildings and, if applicable,
roofs prior to the installation of the Solar Facility to ensure that your
Property can accommodate the Solar Facility.
(c)    If parts fail during the term of this Agreement, Sunrun will use
commercially reasonable efforts to replace them with like equipment; however,
you acknowledge that due to parts availability and other factors, this may not
be possible. Sunrun agrees that any change in equipment will not reduce the
Guaranteed Output set forth in Section 8.
(d)    If you plan to move or temporarily disconnect the Solar Facility to allow
for maintenance of and/or repair to the Property, you agree, at your expense,
either (i) to hire Sunrun to perform this work or (ii) to obtain Sunrun's
approval of your contractor, who you agree must carry commercial general
liability policy in an amount not less than one million ($1,000,000) dollars per
occurrence and name Sunrun and its successor or assigns as additional insured.
(e)    Sunrun warrants that roof penetrations will be weather-tight for a
10-year period after installation.
(f)    You agree to make best efforts to provide a safe and secure work
environment at your Property during the course of the Solar Facility
installation and maintenance.
14.    Insurance
(a)    Sunrun agrees to carry insurance that covers all damage to and theft of
Sunrun's Solar Facility. You will not be responsible for insuring the Solar
Facility. Sunrun agrees to provide you evidence of Sunrun's insurance policy for
the Solar Facility upon request. If Sunrun does not maintain insurance that
covers damage to Sunrun's Solar Facility, it will be responsible for the
consequences of not maintaining such insurance.
(b)    You agree to carry insurance that covers all damage to your Property
during the term of this Agreement, including damage resulting from the Solar
Facility, provided such damage was not caused by the gross negligence of Sunrun.
You agree that you are responsible for contacting your insurance carrier and
inquiring as to whether the installation of the Solar Facility will impact your
existing coverage. If additional insurance is required to maintain your existing
coverage, you will be responsible for either (i) procuring and maintaining such
insurance or (ii) the consequences of not procuring and maintaining such
insurance.
(c)    Sunrun requires its contractors performing the Solar Facility
installation to maintain insurance coverage as follows: workers compensation,
subject to statutory limits; Employers liability, with a minimum of one million
($1,000,000) dollars each occurrence; commercial general liability, in an amount
not less than one million ($1,000,000) dollars per occurrence and two million
($2,000,000) dollars annual aggregate; commercial automobile liability, in an
amount not less than a combined bodily injury and property damage limit of one
million ($1,000,000) dollars per accident; excess


Page 8 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





liability insurance with a limit of one million ($1,000,000) dollars per
occurrence and in the annual aggregate in excess of the limits of insurance
provided above; and any other insurance required by applicable laws or
regulations.
(d)    Commercial General Liability Insurance ("CGL"). Sunrun carries commercial
general liability insurance (CGL). Additionally, Sunrun requires its contractors
to maintain commercial general liability insurance and workers compensation
insurance, as fully described in subsection (c) of this Section 14.
(e)    Worker's Compensation Insurance. Sunrun carries workers' compensation
insurance for all of its employees.
Your initials indicate that you have read, and understand and accept the
limitations and obligations set forth in this Section 14.


Accepted by (Initials)
 

15.    Limitations of Liability
(a)    SUNRUN WILL BE LIABLE TO YOU AND ANY OTHER PERSON FOR DAMAGES OR LOSSES
DIRECTLY ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT. TOTAL LIABILITY
FOR SUCH DIRECT DAMAGES OR LOSSES WILL IN NO EVENT EXCEED ONE MILLION DOLLARS.
THIS WILL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR EQUITY ARE WAIVED, EVEN IF YOU HAVE GREATER RIGHTS UNDER CALIFORNIA'S
LAWS, WHICH YOU SHOULD CONSULT. SUNRUN IS NOT RESPONSIBLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR LOSSES
RELATING TO THIS AGREEMENT, IN TORT OR CONTRACT, INCLUDING ANY NEGLIGENCE OR
OTHERWISE.
(b)    EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUNRUN MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, REGARDING ITS OBLIGATIONS OR THE
SOLAR FACILITY. THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED.
16.    Resolution of Disputes
(a)    You agree that to expedite the resolution of and to control the costs of
disputes, resolution of any dispute relating to this Agreement ("Dispute"), will
be resolved according to the procedure set forth in this Section 16.
(b)    Unless otherwise agreed in writing, Sunrun and you agree to continue to
perform each party's respective obligations under this Agreement during the
course of the resolution of the Dispute.
(c)    You and Sunrun agree to first try to resolve informally and in good faith
any Dispute. Accordingly, you agree to send a written notice of Dispute to the
address on the first page of this Agreement, and Sunrun will send a written
notice of Dispute to your billing address. If you and Sunrun do not reach an
informal agreement to resolve the Dispute within 45 days after the notice of
Dispute is received, you or Sunrun may commence a formal proceeding as detailed
below. All applicable statutes of limitation and defenses based upon the passage
of time shall be tolled for the 45 days during which the parties try to
informally resolve any Dispute.
(d)    If Sunrun and you cannot resolve the Dispute informally, the Dispute will
be resolved by binding arbitration. ARBITRATION MEANS YOU WAIVE YOUR RIGHT TO A
JURY TRIAL AND ALL DISPUTES SHALL BE DECIDED BY AN ARBITRATOR. This agreement to
arbitrate Disputes is governed by the Federal Arbitration Act ("FAA"). The
arbitration will be conducted under the rules of JAMS that are in effect at the
time the arbitration is initiated ("JAMS Rules") and under the rules set forth
in this Agreement. If there is a conflict between the JAMS Rules and this
Agreement, this Agreement will govern.
(e)    CLASS ACTION WAIVER. ARBITRATION MUST BE ON AN INDIVIDUAL BASIS. AS A
RESULT, NEITHER YOU NOR SUNRUN MAY JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY
OR AGAINST OTHER CUSTOMERS, OR LITIGATE IN COURT OR ARBITRATE ANY CLAIMS AS A
REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
(f)    You may, in arbitration, seek all remedies available to you under this
Agreement as interpreted under California law. If you decide to initiate
arbitration against Sunrun, Sunrun will pay the costs for initiating the
arbitration proceedings. If Sunrun decides to initiate arbitration, Sunrun will
be required to pay the costs associated with initiating the arbitration
proceeding. Sunrun also agrees to pay the costs of initiating the arbitration
proceeding if the arbitrator finds in your favor. Other fees, such as attorneys'
fees and expenses of travel to the arbitration, will be paid in accordance with
JAMS Rules. If the arbitrator finds in your favor, Sunrun will pay your
attorney's fees and expenses of travel to the arbitration. The arbitration
hearing will take place in the federal judicial district of your residence,
unless you and Sunrun agree to another location in writing. In order to initiate
arbitration proceedings, you or Sunrun must take the following actions:
(i)    Write a demand for arbitration. The demand must include a description of
the Dispute and the amount of damages you are seeking. The form of Demand for
Arbitration can be found under ADR Forms at www.jamsadr.com.
(ii)    Send three copies of the demand for arbitration to the current JAMS
location in San Francisco, California.
(iii)    Send one copy of the demand for arbitration to the other party.


Page 9 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(g)    In accordance with the FAA and the JAMS Rules, the arbitrator's decision
will be final and binding. Any right to appeal is likewise governed by the FAA
and JAMS Rules. Any arbitration award may be enforced in any court with
jurisdiction.
(h)    You and Sunrun agree to receive service of process of the arbitration
demand by registered or certified mail, return receipt requested, at your
billing address and Sunrun's principal executive office, as applicable.
17.    Force Majeure
(a)    Neither you nor Sunrun will be in default of this Agreement for any delay
or failure in the performance under this Agreement (including any obligation to
deliver or accept the electric energy output of the Solar Facility) if the delay
or failure is due to Force Majeure. Force Majeure includes acts of God such as
storms, fires, floods, lightning and earthquakes, sabotage or destruction by a
third party of the Solar Facilities, war, riot, acts of a public enemy or other
civil disturbance, or a strike, walkout, lockout or other significant labor
dispute. Force Majeure does not include economic hardship of either you or
Sunrun, a power grid failure (except if caused directly by a Force Majeure
event), a failure or delay in the granting of permits, or insufficiency,
unavailability, failure, or diminishment of solar resources, except as a result
of an event that would otherwise qualify as a Force Majeure.
(b)    Force Majeure cannot be attributable to fault or negligence on the part
of the party claiming Force Majeure and must be caused by things beyond that
party's reasonable control. Additionally, you or Sunrun must have taken all
reasonable technical and commercial precautions to prevent the event.
(c)    In order to claim Force Majeure as a reason for non-performance, you or
Sunrun must give notice to the other party of the Force Majeure within fourteen
(14) days of the occurrence of the Force Majeure and estimate how long it will
last and what the potential impact is on the Agreement. The party claiming Force
Majeure must
(i)    make reasonable attempts to continue to perform under the Agreement,
(ii)    quickly take action to correct the problem caused by the Force Majeure,
and
(iii)    make reasonable efforts to limit damage to the other party. Finally,
the party claiming Force Majeure must notify the other party when the Force
Majeure event ends and performance will resume as contemplated in this
Agreement.
(d)    If you or Sunrun is prevented from performing under this Agreement for a
period of either (i) three hundred sixty-five (365) consecutive days or more, or
(ii) seven hundred thirty (730) non-consecutive days or more (whether full or
partial days), the other party may terminate this Agreement, without liability
of either party to the other, upon thirty (30) days written notice at any time
during the Force Majeure.
18.    Your Remedies
(a)    In addition to any other remedies you have under this Agreement if Sunrun
(i) makes a general assignment for the benefit of creditors, files a petition in
bankruptcy, appoints a trustee or receiver, or has all or substantially all of
its assets subject to attachment, execution or other judicial seizure, or (ii)
fails to perform an obligation under the Agreement and such failure continues
beyond a period of ninety (90) days (provided, in each case, this Agreement is
otherwise in full force and effect prior to such event), you will have the
option to purchase the Solar Facility as set forth in Section 10(a)(iv).
(b)    Sunrun agrees that, if (A) Sunrun (i) makes a general assignment for the
benefit of creditors, files a petition in bankruptcy, appoints a trustee or
receiver, or has all or substantially all of its assets subject to attachment,
execution or other judicial seizure, or (ii) fails to perform an obligation
under the Agreement and such failure continues beyond a period of ninety (90)
days (provided, in each case, this Agreement is otherwise in full force and
effect prior to such event), and (B) you elect to exercise the purchase option
granted pursuant to Section 18(a), then you also shall be entitled to liquidated
damages in an amount equal to the difference between (x) the price at which the
Solar Facility may be purchased pursuant to Section 18 hereof, and (y) the value
of the Upfront Payment that you have made to Sunrun which corresponds to energy
not yet produced. Such liquidated damages payable to you pursuant to this
Section 18(b) shall be taken into account and credited against the amount
payable by you to acquire the Solar Facility.
19.    Sunrun's Rights and Remedies
(a)    If you (i) fail to perform a material obligation under the Agreement, and
you do not correct the failure within one hundred twenty (120) days, (ii) make a
general assignment for the benefit of creditors, file a petition in bankruptcy,
appoint a trustee or receiver or have all or substantially all of your assets
subject to attachment, execution or other judicial seizure, or you become
insolvent or unable to pay your debts, or (iii) vacate or abandon the Property,
you shall be deemed in default of this Agreement.
(b)    If you (i) terminate this Agreement without also purchasing the Solar
Facility or (ii) are deemed in default of this Agreement, Sunrun shall, subject
to any cure rights provided herein, have the right to enter your Property and
remove the Solar Facility, in which case you waive the right to any refunds due
to you under Section 8.
(c)    If as a result of your default Sunrun removes the Solar Facility, you
will be obligated to pay Sunrun an amount equal to the value of any federal,
state and local incentives that Sunrun must return as a result of such removal.
20.    Exclusions


Page 10 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(a)    This Agreement does not include an obligation by Sunrun to: remove or
dispose of any hazardous substances that currently exist on the Property;
improve the construction of the roof or the Property to support the Solar
Facility; remove or replace existing rot, rust, or insect infested structures;
provide structural framing for any part of the Property; pay for or correct
construction errors, omissions and deficiencies by you or your contractors; pay
for, remove or remediate mold, fungus, mildew, or organic pathogens; upgrade
your existing electrical service; install any smoke detectors, sprinklers or
life safety equipment required by municipal code or inspectors as a result of
the Solar Facility installation; pay for the removal or re-location of
equipment, obstacles or vegetation in the vicinity of the Solar Facility; pay
for any costs associated with municipal design or architectural review, or other
specialty permits (this includes cost to attend any public hearings,
notification of neighbors, or additional drawings required); paint electrical
boxes or conduit at the Property; and move items unassociated with the Solar
Facility around the Property.
21.    Miscellaneous
(a)    You agree that this Agreement constitutes the entire agreement between
you and Sunrun. If any provision is declared to be invalid, that provision will
be deleted or modified, and the rest of the Agreement will remain enforceable.
The terms of this Agreement that expressly or by their nature survive
termination shall continue thereafter until fully performed, which shall
include, without limitation, the obligation to make payments hereunder.
(b)    This Agreement shall be interpreted in accordance with and governed by
the laws of the State of California, without regard to the conflict of laws
principles thereof.
(c)    You agree that Sunrun has the right to recheck your consumer credit
report if the Upfront Payment balance remains unpaid.
(d)    You agree that Sunrun has the right to obtain photographic images of the
Solar Facility and the Property, and to use such photographic images for
internal and quality control purposes. Sunrun will not use photographic images
of the Solar Facility or the Property in its marketing and promotional materials
without first obtaining your express written approval.
(e)    This Agreement supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.
(f)    Any notice or other communication to be made hereunder, even if otherwise
required to be in writing under other provisions of this Consent or any other
documents or agreements that have been provided to you in connection with this
Consent, may alternatively be made in an electronic record transmitted
electronically to the electronic addresses provided by you. Any notice or other
communication made in electronic form will have the same legal effect and
enforceability as if made in non-electronic form.
(g)    This Agreement is binding upon, and inures to the benefit of, the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns.
22.    [Intentionally Left Blank]
23.    MECHANICS' LIEN WARNING
Sunrun will NOT put a mechanic's lien on your home and will indemnify, defend
and hold you harmless for any mechanic's lien that is placed on your home by
Sunrun or any of its contractors as a result of your entering into this
Agreement. Regardless, the following disclosure is required by law.
Anyone who helps improve your property, but who is not paid, may record what is
called a mechanics' lien on your property. A mechanics' lien is a claim, like a
mortgage or home equity loan, made against your property and recorded with the
county recorder.
Even if you pay your contractor in full, unpaid subcontractors, suppliers, and
laborers who helped to improve your property may record mechanics' liens and sue
you in court to foreclose the lien. If a court finds the lien is valid, you
could be forced to pay twice or have a court officer sell your home to pay the
lien. Liens can also affect your credit.
To preserve their right to record a lien, each subcontractor and material
supplier must provide you with a document called a "20-day Preliminary Notice."
This notice is not a lien. The purpose of the notice is to let you know that the
person who sends you the notice has the right to record a lien on your property
if he or she is not paid.
BE CAREFUL. The Preliminary Notice can be sent up to 20 days after the
subcontractor starts work or the supplier provides material. This can be a big
problem if you pay your contractor before you have received the Preliminary
Notice.
You will not get Preliminary Notices from your prime contractor or from laborers
who work on your project. The law assumes that you already know they are
improving your property.
PROTECT YOURSELF FROM LIENS. You can protect yourself from liens by getting a
list from your contractor of all the subcontractors and material suppliers that
work on your project. Find out from your contractor when these subcontractors
started work and when these suppliers delivered goods or materials. The wait 20
days, paying attention to the Preliminary Notice you receive.
PAY WITH JOINT CHECKS. One way to protect yourself is to pay with a joint check.
When your contractor tells you it is time to pay for the work of a subcontractor
or supplier who has provided you with a Preliminary Notice, write a joint check
payable to both the contractor and the subcontractor or material supplier. For
other ways to prevent liens, visit the Contractors' State License Board (CSLB)
Internet Web site at www.cslb.ca.gov, or call CSLB at 1-800-321-CSLB (2752).


Page 11 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





REMEMBER, IF YOU DO NOTHING, YOU RISK HAVING A LIEN PLACED ON YOUR HOME. This
can mean that you may have to pay twice, or face the forced sale of your home to
pay what you owe.
24.    CONTRACTORS' STATE LICENSE BOARD
Information about the Contractors' State License Board: The CSLB is the state
consumer protection agency that licenses and regulates construction contractors.
Contact CSLB for information about the contractor you are considering, including
information about disclosable complaints, disciplinary actions, and civil
judgments that are reported to CSLB.
Use only licensed contractors. If you file a complaint against a licensed
contractor within the legal deadline (usually four years), CSLB has authority to
investigate the complaint. If you use an unlicensed contractor, CSLB may not be
able to help you resolve your complaint. Your only remedy may be in civil court,
and you may be liable for damages arising out of any injuries to the unlicensed
contractor or the unlicensed contractor's employees.
For more information:
Visit CSLB's Internet Web site at www.cslb.ca.gov.
Call CSLB at 1-800-321-CSLB (2752)
Write CSLB at P.O. Box 26000, Sacramento, CA 95826
25.    Notice Regarding Payment and Performance Bonds
You have the right to require your contractor to have a performance and payment
bond.
[Remainder of Page Intentionally Left Blank]




Page 12 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





1.    NOTICE OF RIGHT TO CANCEL
YOU MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE 10TH
CALENDAR DAY AFTER YOU SIGN THIS AGREEMENT AND ANY DEPOSIT PAID WILL BE
REFUNDED. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF
THIS RIGHT.
By initialing below, you expressly acknowledge that you have been advised on
your right to cancel this Agreement and have received duplicate copies of the
Notice of Cancellation.


Accepted by (Initials)
 



SUNRUN INC.
 
CUSTOMER
Date:
 
 
Primary Account Holder
Signature:
 
 
Date:
 
Print Name:
 
 
Signature:
 
 
 
 
 
Jane (Test Doe Test
 
Title:
 
 
Account email address*:
 
 
 
 
* This email address will be used by Sunrun for official correspondence, such as
sending monthly bills or other invoices. Sunrun will never share or sell your
email address to any third parties.



SALES CONSULTANT
 
Account phone number:
 
By signing below I acknowledge that I am Sunrun accredited, that I presented
this agreement according to "The Right Stuff" and the Sunrun Code of Conduct,
and that I obtained the homeowner's signature on this agreement.
 
Secondary Account Holder (optional)
Name:
 
 
Signature:
 
 
   [Print Name]
 
 
Print Name:
 
Signature:
 
 
 
 
Sunrun ID #:
 
 
 
 
 
   [10-digit number you received from Sunrun]
 
 
 
State sales registration #:
 
 
 
 
If you do not sell in the home and are not required to have a registration
number, write "not in-home."
 
 
 





Page 13 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT A: SUNRUN ELECTRICITY PRICING
At the signing of this Agreement, you will pay Sunrun a non-refundable
Electricity Deposit ("Deposit") of $500. At the start of installation of the
Solar Facility, you will pay Sunrun an Initial Electricity Payment ("Initial
Payment") of $20,500. Together, these payments comprise the Upfront Payment
("Upfront Payment"). As scheduled below, your Upfront Payment is subject to
refund if the Guaranteed Output is not met.
During the Initial Term, Sunrun will not charge you for electric energy in
addition to the Upfront Payment.
exhibit102image4.gif [exhibit102image4.gif]




Page 14 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





NOTICE OF CANCELLATION
DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     
NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 15 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





DUPLICATE COPY
NOTICE OF CANCELLATION
DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     
NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 16 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT E: SUNRUN DEPOSIT FORM
If you are paying your deposit by check, please enclose this document with your
payment and include your Sunrun Proposal ID reference in the memo line of your
check.
Name: Jane (Test Doe Test
Address: 3820 1st Ave, Sacramento, CA 95817
Proposal ID: PK1VAR6RC94R
Deposit Amount: $500
Please send payments to:
Sunrun Inc.
P.O. Box 511612
Los Angeles, CA 90051-8167
Thank you for choosing Sunrun!








Page 17 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image3a01.gif [exhibit102image3a01.gif]

--------------------------------------------------------------------------------



Page 18 of 21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image2a01.gif [exhibit102image2a01.gif]
Sunrun BrightSave
Solar Lease Agreement Summary
JeffTest Test
3 Bonwit Pl, Farmingdale, NY, 11735
SOLAR LEASE AGREEMENT OVERVIEW
YEAR 1 PRODUCTION:    10,356 kilowatt-hours (kWhs)
ESTIMATED TOTAL PRODUCTION:    197,571 kWhs
CUSTOMER PAYMENT TERMS
 
 
Non-refundable Electricity Deposit (due today)
$500
Initial Lease Payment (due at start of installation)
$9,250
Monthly bill†
Year 1
Annual increase


$142.00 (plus taxes, if applicable)
1.9%
Implied Cost per kWh, Year 1
$0.165, excluding Upfront Payment (if any)

† Monthly payments shown include a $15.00discount for paying through ACH
withdrawal from your checking or savings account. If you do not elect automatic
payment through ACH withdrawal from your checking or savings account you will
not receive this discount and each monthly payment will be $15.00greater.
Your initials indicate that you have read, understand and accept the explanation
of estimated energy output, energy sources and payment terms. You understand
that Sunrun has the right to check your credit and you agree that Sunrun will
make final determination of customer eligibility.
Accepted by (Initials)
 

THE SOLAR FACILITY IS OWNED BY SUNRUN INC. AND/OR ITS AFFILIATES.
SUNRUN INC. | 595 Market Street, 29th Floor, San Francisco, CA 94105 |
1-855-478-6786
Lease Agreement Overview
Sunrun Is Serious About Providing You Quality Service for the Life of Your
Contract.


Page 1 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SOLAR PEACE OF MIND
 
 
ü
Sunrun offers a Performance Guarantee. If your system does not produce the power
output guaranteed in this agreement, we'll refund you for lost power.
ü
If your system overperforms you keep the excess power free of charge.
ü
Sunrun's customer care team is available by phone and email to respond promptly
to any questions or concerns you may have.
ü
When we arrange for installation of a system, Sunrun owns the panels, and we
monitor them constantly. Sunrun will insure, maintain, and repair the Solar
Facility at no additional cost to you including inverter replacement.
ü
Sunrun only works with insured partners who have all required licenses to
perform the work necessary to install and maintain your system.
 
 



LEASE AGREEMENT OVERVIEW
Sunrun wants you to be confident in choosing us as your solar power service
provider for the next 20 years. While it's still necessary to read your entire
Lease Agreement, there are a few important points to be aware of:
▪
After going solar you will continue to receive a bill from your Utility. Based
on the information you provided Sunrun about your previous year's power
consumption of 11,998 kWhs, your system is sized to offset 86% of the power you
currently purchase from your Utility.

▪
This Lease Agreement becomes effective when both you and Sunrun have signed the
Agreement and continues in effect for 20 years following the date your Utility
grants permission to operate the Solar Facility.

▪
Your first year monthly payment amount is $142.00. This amount will increase by
1.9% annually for the term of the Lease Agreement. This amount includes a $15.00
discount per month for automatic payment through ACH withdrawal from your
checking or savings account.

▪
Sunrun offers a 95% Performance Guarantee. If your system underperforms, Sunrun
will refund you for lost power at the rates shown in Exhibit A. If your system
overperforms, you keep the excess power at no extra charge. Sunrun warrants that
roof penetrations will be weather-tight for a 10-year period after installation.

▪
You are responsible for payments during the full term of this Lease Agreement.
If you sell your house, you have two options: 1) Transfer the Lease Agreement to
the new homeowner, 2) Purchase the system. You may prepay the remainder of the
payments due under the Agreement to make the transfer even more attractive to
the new homeowner. Whichever option you choose, Sunrun will guide you through
the process.

▪
Your request for a pricing plan change must be submitted within 21 days of
signing this Agreement, but before installation has begun. If installation
begins within 21 days of signing this Agreement, the start of installation will
mark the date after which you can no longer change your pricing plan.

▪
You may only purchase the Solar System at certain specific times during the term
of this Lease Agreement. Those times are listed in section 10.

▪
At the end of this Agreement's 20 year Initial Term: 1) Sunrun will remove the
Solar Facility at no cost to you, unless 2) This agreement is automatically
renewed per the terms specified in Section 12 and Exhibit A.



Accepted by (Initials)
 

Your initials indicate that you have read, understand and accept the information
listed above.


Page 2 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN SOLAR LEASE AGREEMENT
THIS DOCUMENT DESCRIBES THE TERMS AND CONDITIONS OF YOUR LEASE OF A SOLAR
PHOTOVOLTAIC SYSTEM THAT WILL BE INSTALLED AT YOUR PROPERTY AND OWNED AND
MAINTAINED BY SUNRUN INC.
1.    Introduction
(a)    You are entering into this Sunrun Solar Lease Agreement ("Lease") with
Sunrun Inc., together with its successors and Assignees, ("Sunrun"). You
represent that you are at least eighteen (18) years of age, that you are the
owner of the property located at 3 Bonwit Pl, Farmingdale, New York, 11735
("Property"), that your current utility is PSEG Long Island, and that you are
either a citizen of the United States or not exempt from paying Federal U.S.
income taxes. You further represent that every person or entity with an
ownership interest in the Property has agreed to be bound by this Lease.


Accepted by (Initials)
 

(b)    Sunrun is a Delaware Corporation. You may contact Sunrun by mail at 595
Market Street, 29th Floor, San Francisco, CA 94105, by telephone at
1-855-478-6786, or over the Internet at www.sunrun.com.
(c)    Sunrun will arrange for the design, permitting, construction,
installation and testing of a solar photovoltaic system ("Solar Facility") on
the roof and/or grounds, as applicable, of the Property for use solely at the
Property, in material accordance with a system design that you will have
approved. Thereafter, Sunrun will operate and maintain the Solar Facility so as
to generate electric energy for use only at the Property. Sunrun will perform
these obligations ("Sunrun's Obligations") during the Initial Term of this Lease
and during any Renewal Terms, for as long as the Solar Facility remains
economically viable. You agree to lease the Solar Facility from Sunrun and pay
Sunrun the non-refundable lease deposit ("Deposit"), initial lease payment
("Initial Payment"), and monthly lease payments ("Lease Payments") as
applicable, set forth in Exhibit A to this Lease.
2.    Solar Facility
(a)    At all times during this Lease, Sunrun will own the Solar Facility. In no
event may you move or relocate the Solar Facility to a different property during
the term of the Lease. You further acknowledge that removal of the Solar
Facility from the Property for any reason may require Sunrun to refund, at your
cost, cash incentives provided in respect to the Solar Facility.
(b)    You acknowledge and agree that:
(i)    The Solar Facility will be removable equipment and will not be a fixture
or otherwise part of the Property.
(ii)    This Lease is an agreement to lease only and Sunrun will own the Solar
Facility and you will have no ownership interest in the Solar Facility.
(iii)    The Solar Facility will not be subject to any lien, security interest,
claim, mortgage or deed of trust that may be imposed on or assessed against your
interest in the Property, or any other property belonging to you. You will have
no right to sell, give away, transfer, pledge, remove, relocate, alter or tamper
with the Solar Facility at any time. Any attempts to tamper with, damage or
modify the Solar Facility will be considered beyond reasonable wear and tear use
of the Solar Facility. Sunrun will not apply a lien to your title for the
Property. The foregoing notwithstanding, any contractor, subcontractor or
materialman who provides home improvement goods or services pursuant to this
Lease and who is not paid may have a valid legal claim against your Property
known as a mechanic's lien. Any mechanic's lien filed against your Property may
be discharged. Payment of the agreed-upon price under the agreement between
Sunrun and its contractor prior to filing a mechanic's lien may invalidate such
lien. You may contact an attorney to determine your rights to discharge a
mechanic's lien.
(iv)    The Solar Facility will be used primarily for household purposes but not
to heat a swimming pool.
(v)    You agree that Sunrun or a Sunrun affiliate may file any UCC-1 financing
statement that confirms our or our affiliate's ownership of the Solar Facility.
(c)    Sunrun will be responsible for all costs and expenses related to
performing Sunrun's Obligations. You agree that Sunrun has the authority and
discretion to use contractors or agents to perform or assist Sunrun in
performing Sunrun's Obligations.


Page 3 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    Sunrun estimates that the Solar Facility will be capable of generating
10,356 kilowatt-hours ("Initial Year One Production Estimate") of electric
energy during its first year of operation, but due to several reasons, including
natural variation in weather, actual production will vary. Due to expected panel
degradation, Sunrun estimates that the Solar Facility will be capable of
generating 19.0779 times this amount of kilowatt-hours ("kWh") during the
Initial Term ("Estimated Output"). As set forth in Section 8, Sunrun will issue
you a refund or credit if your system does not perform as expected. Sunrun makes
no other representation, warranty or guarantee of any kind regarding the Solar
Facility's actual or expected output or performance, and any other express or
implied warranties are hereby disclaimed.
(e)    You agree that Sunrun, at its own expense, will install, maintain, and
periodically test a meter at the Property that will measure all electric energy
delivered to you from the Solar Facility. If the meter breaks or is found to be
inaccurate, Sunrun will in good faith estimate the amount of electric energy
actually produced during the meter malfunction and issue you a refund, if
applicable, as set forth in Section 8. You agree not to tamper with, damage or
modify the meter in any way. You will be responsible for any damage or
inaccuracies in the meter that are caused by you or any other person unrelated
to Sunrun who may come onto the Property with your knowledge or permission.
3.    Design and Installation
(a)    The design for the Solar Facility will be presented to you prior to
installation. You will have five (5) business days following this presentation
to request a change or cancel this Lease pursuant to Section 12(e). Otherwise,
you will be deemed to have approved the Solar Facility design. With your
written, deemed, or verbal approval, Solar Facility installation may begin at
any time.
(b)    If you wish to change the design or installation process, Sunrun will use
commercially reasonable efforts to accommodate your request.
(c)    If an obligation excluded from this Lease in Section 20 must be performed
in order to properly effect the installation of the Solar Facility, you agree to
contract separately, and at your own expense, with a contractor who has been
designated by or approved by Sunrun to perform such obligation. In this
instance, Sunrun will not unreasonably withhold such approval.
(d)    You agree to cooperate with Sunrun and assist Sunrun in obtaining any
permits needed, including the NEM Service application in Section 5(a). You agree
to complete and return to Sunrun and/or its representatives, as appropriate, all
applicable rebate documentation, and, where applicable, Renewable Energy Credit,
documentation upon request and following the In-Service Date. If you do not
return the rebate or Renewable Energy Credit documentation, Sunrun may invoice
you for the Final Rebate amount (as defined in Section 4(a)(iii)).
(e)    For the Initial Term and any Renewal Terms you agree to maintain the
Property, at your expense, such that the Solar Facility retains shading
conditions present at the time of Installation.
(f)    Whenever required by applicable law, regulation or code, Sunrun requires
its contractors to employ licensed personnel.
(g)    Sunrun, its contractors and agents shall at the end of each business day
keep the Property reasonably free from waste materials or rubbish caused by
their operations. Prior to the In-Service Date, Sunrun and its agents shall
remove all of their tools, construction/installation equipment, machinery, waste
materials and rubbish from and around the Property.
(h)    Subject to the exclusions set forth in Section 20, Sunrun will return
your Property to a condition similar to its original condition, provided that
you notify Sunrun in writing or by e-mail of any deficiencies in restoration
within five (5) business days of the municipal building inspector approval of
the Solar Facility
4.    Changes to the Agreement
(a)    Prior to installation, the following conditions may change the expected
costs and benefits of this Lease to both you and Sunrun:
(i)    Change to the design of your Solar Facility.
(ii)    Change in the system's annual energy production estimate, expressed in
kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator
("PVWatts calculator") ("Final Year One Production Estimate").
(iii)    Change in the final rebate amount associated with installing the Solar
Facility ("Final Rebate") or any change in your applicable tariff (including any
changes to net metering).
(iv)    The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Lease or cancel the Lease. If Sunrun chooses to modify the terms, Sunrun will
notify you in writing and you will have five (5) business days to accept the
modified terms or cancel


Page 4 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





this Lease pursuant to Section 12(e). If you do not respond to Sunrun within
five (5) business days, Sunrun may deem you to have cancelled the Lease.
(b) You may choose to accept changes under this Section 4 in writing or by
electronic mail. If a change pursuant to this Section 4 increases the Upfront
Payment after you have already paid it to Sunrun, you agree to immediately pay
Sunrun the increase in the Upfront Payment.
(c) If for a period of one hundred eighty (180) days Sunrun fails to perform its
obligations required to commence installation of the Solar Facility and you have
fulfilled all of your obligations under this Agreement, you may cancel this
Agreement, in which case Sunrun will refund to you the Upfront Payment set forth
in Exhibit A, provided that your Property was accessible and in a state fully
ready to permit the installation of the Solar Facility. It is your obligation to
exercise reasonable efforts to respond to Sunrun in a timely manner on questions
and requests for approvals and/or appointments. If you cause Solar Facility to
be delayed in excess of thirty (30) days due to your unresponsiveness, Sunrun
may cancel this Agreement.
(d) Your request for a pricing plan change must be submitted within 21 days of
signing the Agreement, but before installation has begun. Once installation has
begun, you can no longer change your pricing plan. If installation begins within
21 days of signing the Agreement, the start of installation will mark the date
after which you can no longer change your pricing plan.
5.    Grid Connectivity
(a)    As of the In-Service Date, you must be taking service from the Standard
Net Metering Service ("NEM Service") from your local utility ("Utility"). You
agree that you will continue to take NEM Service for as long as this Lease is in
effect. You agree to use the NEM Service currently in effect for this Utility
or, in the event that the NEM Service is no longer in effect, you agree to use a
substitute metering program as chosen by Sunrun. You agree to execute all
documentation associated with NEM Service, or any substitute metering service,
and any refund, credit, or rebate program promptly at the request of Sunrun, its
affiliates, and/or the Utility.
(b)    All electric energy produced by the Solar Facility will be made available
to you for use at the Property pursuant to this Lease. Title to the electric
energy produced rests with you.
(c)    If at any time you need more electric energy than is being produced by
the Solar Facility ("Supplemental Energy"), you will be solely responsible for
purchasing that electric energy from another supplier, such as your Utility.
During the term of this Lease you should expect to purchase Supplemental Energy
from your Utility. Sunrun will not be in default of this Lease and will not be
responsible for any Supplemental Energy you purchase to complement the electric
energy produced by the Solar Facility.
(d)    For the purposes of calculating refunds, if any, under the performance
guarantee, you agree that electric energy provided under this Lease shall be
measured at the point where the Solar Facility connects to the Property's
connection to your Utility at the time when the electric energy reaches that
point of interconnection.
(e)    You agree that Sunrun alone will receive any credit, rebate,
environmental attribute, or other payment or offset that may be attributable to
the Solar Facility and all incentives will be sole property of and transferable
by Sunrun. Notwithstanding the foregoing, if you purchase the Solar Facility
from Sunrun, you will own, and be entitled to proceeds from the sales of, solar
renewable energy credit and renewable energy credit earned after the date you
purchase the solar facility from Sunrun.
6.    Billing and Payment
(a)    You agree to pay Sunrun the Deposit, Initial Payment and Lease Payments
in the amounts and on the dates specified in Exhibit A. Sunrun will prepare a
written or electronic invoice specifying the payment due from you to Sunrun for
each billing cycle. Your billing cycle begins on the In-Service Date, and
subsequent billing cycles will begin on the same date each month (the "Billing
Cycle Day"). You will be billed on a monthly basis. You will receive this
invoice within 10 days of the conclusion of the billing cycle and your payment
will be due the day before the next Billing Cycle Day. Sunrun reserves the right
to update its billing systems from time to time and will notify you if your
payment due date changes. In no event will Sunrun decrease the amount of time
you have to pay your invoices. The accompanying FEDERAL CONSUMER LEASING ACT
DISCLOSURE includes estimated Lease Payments.
(b)    Sunrun will send or e-mail you an invoice no later than ten (10) days
after the end of each billing cycle. You agree to pay the amount specified in
each invoice by the due date specified in such invoice.
Late fee: If Sunrun does not receive your payment by the due date on the
invoice, Sunrun may charge you the lesser of an administrative late fee of (i)
one and a half (1.5%) percent per month on the portion of your balance that is
more than thirty (30) days past due, or (ii) the maximum amount permitted under
and subject to applicable law. This late fee is not an interest charge, finance
charge, time price differential or other such charge or payment of a similar
nature.


Page 5 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    Monthly payments shown in Exhibit A include a $15.00 discount for paying
through Automated Clearing House (ACH) withdrawal. If you do not elect automatic
payment through ACH withdrawal from your checking or savings account you will
not receive this discount and each monthly payment will be $15.00 greater.
(d)    The payments specified in subpart (a) above do not include taxes. If any
taxes, such as sales tax, are assessed on these payments or on your purchase, if
any, of the Solar Facility from Sunrun, and such taxes are paid by Sunrun rather
than you, you agree to pay or reimburse Sunrun for all such taxes, except to the
extent that you are prohibited from doing so by applicable laws.
(e)    Deposit and Initial Payment payable with credit card, money order or a
check drawn on a United States bank account. Monthly payments are payable with a
check drawn on a United States bank account or you may agree to authorize Sunrun
to deduct the invoice amount directly from your bank account each month (subject
to subsection (c) above).
7.    Prepayments of Lease Payments
(a)    At any time, you may prepay all of the expected Lease Payments you will
owe Sunrun during the remaining portion of the Initial Term ("Prepayment") by
contacting Sunrun.
(b)    The Prepayment shall equal the remaining Lease Payments for the current
year, plus the discounted value of each successive year's Lease Payments as set
forth in Exhibit A. Each future year's Lease Payments will be discounted at the
lesser of (x) the prime rate plus 100 basis points (as published by the Wall
Street Journal) or (y) 5.0%.
(c)    If you make a Prepayment, Sunrun will continue to guarantee the output of
your Solar Facility and will issue refunds as described in Section 8.
(d)    If you decide to make a Prepayment, the Solar Facility will remain at
your Property and Sunrun will maintain it for the remainder of the Initial Term.
8.    Guaranteed Output and Refunds
(a)    Subject to the conditions of this Section 8, Sunrun guarantees that the
Solar Facility will either generate ninety-five percent (95%) of the Estimated
Output during the Initial Term of this Lease (the "Guaranteed Output", set forth
on Exhibit A) or Sunrun will issue a refund to you as described below.
(b)    On the anniversary of the In-Service Date of this Lease and on every
anniversary thereafter, Sunrun will calculate the "Actual Output" of the Solar
Facility. For the purposes of this Lease, "Actual Output" shall mean the amount
of electric energy created by the Solar Facility to date plus any kWh for which
you have previously received a refund. If the Actual Output is less than the
Guaranteed Output for that anniversary date set forth on Exhibit A, Sunrun will
issue you a refund. This refund will be calculated by subtracting the Actual
Output for that anniversary date from the Guaranteed Output for that anniversary
date, and multiplying the result by $0.13 per kWh.
(c)    If you purchase the Solar Facility from Sunrun pursuant to Section 10,
and at the time of purchase the Actual Output is less than the Guaranteed Output
for that anniversary date, Sunrun will apply a credit towards the purchase price
for the Solar Facility. This credit will be calculated by subtracting the Actual
Output from the Guaranteed Output, and then multiplying the result by $0.13 per
kWh on the anniversary date that precedes the date of purchase.
(d)    For the purposes of the prior calculations, Actual Output shall include
any kWh of electricity that would have likely been produced during any day that
a grid failure disabled the Solar Facility or any day that you caused or
requested the system to be shut down or to generate significantly less electric
energy. For the avoidance of doubt, Guaranteed Output will be reduced if Sunrun
notifies you that a tree or other obstruction is reducing electric energy
production and you do not remedy or cause to be remedied such reduced energy
production within 30 days.
9.    [lntentionally Left Blank]
10.    Options to Purchase
(a)    You have the option to purchase the Solar Facility at the following times
during the Initial Term:
(i)    Upon the fifth anniversary of the In-Service Date
(ii)    Should you sell your Property during the Initial Term
(iii)    Should Sunrun fail to perform Sunrun's Obligations (in accordance with
Section 18)


Page 6 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(b)    To purchase the Solar Facility pursuant to Section 10(a), you must
deliver a written notice to Sunrun of your intent to purchase within sixty (60)
days of the applicable date and deliver payment to Sunrun within thirty (30)
days of receiving an invoice from Sunrun for the purchase price.
(c)    The purchase price will be the fair market value ("FMV"), as determined
at that time. Annually, Sunrun will determine the FMV of the Solar Facility by
hiring an independent appraiser to estimate the value of a comparable in-service
solar facility in your state and utility service area. This valuation will take
into account the Solar Facility's age; location; size; and other market
characteristics such as equipment type and equipment operating, maintenance and
service costs, value of electricity in your area, and any applicable solar
incentives.
(d)    If you purchase the Solar Facility, you will be obligated to pay Sunrun
an amount equal to the value of any federal, state and local incentives that
Sunrun must return as a result of the sale.
(e)    Sunrun will credit the purchase price by any refund due to you pursuant
to Section 8(b), provided however, that in no case shall such a credit result in
a net purchase price that is less than the minimum fair market value.
(f)    At other times, please contact Sunrun at (855) 478-6786 to discuss the
possibility of purchasing the Solar Facility.
(g)    If you purchase the Solar Facility, Sunrun will continue to monitor the
Solar Facility for as long as the meter continues to function, or until the
twentieth anniversary of this Lease, whichever is sooner. However, Sunrun will
not provide any maintenance or repair unless you enter into a separate agreement
with Sunrun, at your expense, to perform these services. If possible, Sunrun
will assign to you any product and/or workmanship warranties still in effect for
the Solar Facility.
11.    Sale of Property and Assignment
(a)    If you sell the Property you may assign this Lease to the new owner,
provided that the new owner meets Sunrun's reasonable credit requirements and
first agrees in writing to be bound by all of the terms and conditions set forth
herein. Please contact Sunrun or visit www.sunrun.com to obtain an assignment
agreement.
(b)    During the Initial Term, within sixty (60) days of entering into a
contract to sell the Property you will have the option to purchase the Solar
Facility in accordance with Section 10.
(c)    If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Lease to the new owner in
accordance with the terms of this Lease, or if the new owner refuses to take
assignment, then you will be deemed to have terminated this Lease, and Sunrun
may exercise its rights under Section 19(a).
(d)    Sunrun may assign, lease, sublease, or transfer the Solar Facility and
this Lease along with all rights and obligations hereunder to any third party
(each, an "Assignee"), without first giving notice to you or obtaining your
consent, for any purpose, including, without limitation, collection of unpaid
amounts, financing of the Solar Facility's installation, or in the event of an
acquisition, corporate reorganization, merger or sale of substantially all of
its assets to another entity. If Sunrun or its Assignee chooses to transfer the
Solar Facility or this Lease to another party, you agree to treat this other
party as your counterparty under this Lease. Otherwise, the terms of this Lease
will not change if this Lease or the Solar Facility is assigned, leased, or
transferred by Sunrun or its Assignee, and the Assignee will not be able to
interfere with your rights to the Solar Facility as long as you are fulfilling
your obligations under this Lease. If Sunrun transfers the Solar Facility or
this Lease to an Assignee, Sunrun will continue to operate and maintain the
Solar Facility until you receive written notice otherwise.
12.    Term and Termination
(a)    You agree that this Lease will become effective only when both you and
Sunrun have signed the Lease.
(b)    This Lease will continue in effect for twenty (20) years from the date
that Sunrun receives notice from the Utility that the Solar Facility is approved
for operation ("In-Service Date"). This period shall be called the "Initial
Term."
(c)    Sunrun will notify you between thirty (30) and sixty (60) days prior to
the end of the Initial Term (or any Renewal Term) that this Lease will
automatically renew for an additional one-year term ("Renewal Term"), unless
terminated by either you or Sunrun. Either you or Sunrun may terminate this
Lease by giving the other party to this Lease a termination notice at least
twenty (20) days prior to the expiration of the Initial Term. At the end of any
Renewal Term, this Lease shall be automatically renewed for an additional
Renewal Term, unless either you or Sunrun gives the other party to this Lease a
termination notice at least twenty (20) days prior to the expiration of the
Renewal Term then in effect.
(d)    At the end of the term of this Lease, if either you or Sunrun do not wish
to renew it, Sunrun will remove the Solar Facility at no cost to you (unless the
term of this Lease is automatically renewed). Sunrun agrees to leave your
Property in the same general condition that existed immediately prior to removal
of the Solar Facility.


Page 7 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(e)    If you cancel this Lease pursuant to Section 3, you will not be refunded
your Deposit, and you will not owe Sunrun any further payments. If Sunrun
modifies your Lease pursuant to any of the factors listed in Section 4(a) such
that there is a decrease in the annual energy production estimate, or if the
payment terms increase, or if it is determined that you must pay for any site
improvements to accommodate a solar system, then you may cancel this Lease and
your Deposit will be refunded.
13.    Access, Maintenance and Repair
(a)    You agree to grant Sunrun or its contractors access to your Property for
the purpose of designing, installing, operating, maintaining and testing the
Solar Facility and performing Sunrun's Obligations. Sunrun agrees to give you
reasonable notice when Sunrun needs to access your Property for any of the
foregoing purposes and will endeavor to restrict such access to normal business
hours.
(b)    When possible you agree to allow Sunrun and construction professionals
(an engineer, architect, or licensed contractor or their representative) hired
by Sunrun to access your Property to inspect any buildings and, if applicable,
roofs prior to the installation of the Solar Facility to ensure that your
Property can accommodate the Solar Facility.
(c)    If parts fail during the term of this Lease, Sunrun will use commercially
reasonable efforts to replace them with like equipment; however, you acknowledge
that due to parts availability and other factors, this may not be possible.
Sunrun agrees that any change in equipment will not reduce the Guaranteed Output
set forth in Section 8.
(d)    If you plan to move or temporarily disconnect the Solar Facility to allow
for maintenance of and/or repair to the Property, you agree, at your expense,
either (i) to hire Sunrun to perform this work or (ii) to obtain Sunrun's
approval of your contractor, who you agree must carry commercial general
liability policy in an amount not less than one million ($1,000,000) dollars per
occurrence and name Sunrun, and its successor or assigns, as additional insured.
(e)    Sunrun warrants that roof penetrations will be weather-tight for a
10-year period after installation.
(f)    You agree to make best efforts to provide a safe and secure work
environment at your Property during the course of the Solar Facility
installation and maintenance.
14.    Insurance
(a)    Sunrun agrees to carry insurance that covers all damage to and theft of
Sunrun's Solar Facility as well as any liability arising out of Sunrun's
performance and the performance of its subcontractors under this Lease. You will
not be responsible for insuring the Solar Facility. Sunrun agrees to provide you
evidence of Sunrun's insurance policy for the Solar Facility upon request. If
Sunrun does not maintain insurance that covers damage to Sunrun's Solar
Facility, it will be responsible for the consequences of not maintaining such
insurance.
(b)    You agree to carry insurance that covers all damage to your Property
during the term of this Lease, including damage resulting from the Solar
Facility, provided such damage was not caused by the gross negligence of Sunrun.
It is your responsibility to determine if the installation of the Solar Facility
will impact your existing coverage. If additional insurance is required to
maintain your existing coverage, you will be responsible for either (i)
procuring and maintaining such insurance or (ii) the consequences of not
procuring and maintaining such insurance.
(c)    Sunrun requires its contractors performing the Solar Facility
installation to maintain insurance coverage as follows: workers compensation,
subject to statutory limits; Employers liability, with a minimum of one million
($1,000,000) dollars each occurrence; commercial general liability, in an amount
not less than one million ($1,000,000) dollars per occurrence and two million
($2,000,000) dollars annual aggregate; commercial automobile liability, in an
amount not less than a combined bodily injury and property damage limit of one
million ($1,000,000) dollars per accident; excess liability insurance with a
limit of one million ($1,000,000) dollars per occurrence and in the annual
aggregate in excess of the limits of insurance provided above; and any other
insurance required by applicable laws or regulations.
Your initials indicate that you have read, and understand and accept the
limitations and obligations set forth in this Section 14.


Accepted by (Initials)
 

15.    Limitations of Liability
(a)    SUNRUN WILL BE LIABLE TO YOU AND ANY OTHER PERSON FOR DAMAGES OR LOSSES
DIRECTLY ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT. TOTAL LIABILITY
FOR SUCH DIRECT DAMAGES


Page 8 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





OR LOSSES WILL IN NO EVENT EXCEED ONE MILLION DOLLARS. THIS WILL BE THE SOLE AND
EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR EQUITY ARE WAIVED,
EVEN IF YOU HAVE GREATER RIGHTS UNDER NEW YORK'S LAWS, WHICH YOU SHOULD CONSULT.
SUNRUN IS NOT RESPONSIBLE FOR ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY
OR INDIRECT DAMAGES, LOST PROFITS OR LOSSES RELATING TO THIS LEASE, IN TORT OR
CONTRACT, INCLUDING ANY NEGLIGENCE OR OTHERWISE.
(b)    EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUNRUN MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, REGARDING ITS OBLIGATIONS OR THE
SOLAR FACILITY. THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED.
16.    Resolution of Disputes
(a)    You agree that to expedite the resolution of and to control the costs of
disputes, resolution of any dispute relating to this Lease ("Dispute"), will be
resolved according to the procedure set forth in this Section 16.
(b)    Unless otherwise agreed in writing, Sunrun and you agree to continue to
perform each party's respective obligations under this Lease during the course
of the resolution of the Dispute.
(c)    You and Sunrun agree to first try to resolve informally and in good faith
any Dispute. Accordingly, you agree to send a written notice of Dispute to the
address on the first page of this Lease, and Sunrun will send a written notice
of Dispute to your billing address. If you and Sunrun do not reach an informal
agreement to resolve the Dispute within 45 days after the notice of Dispute is
received, you or Sunrun may commence a formal proceeding as detailed below. All
applicable statutes of limitation and defenses based upon the passage of time
shall be tolled for the 45 days during which the parties try to informally
resolve any Dispute.
(d)    If Sunrun and you cannot resolve the Dispute informally, the Dispute will
be resolved by binding arbitration. ARBITRATION MEANS YOU WAIVE YOUR RIGHT TO A
JURY TRIAL AND ALL DISPUTES SHALL BE DECIDED BY AN ARBITRATOR. This agreement to
arbitrate Disputes is governed by the Federal Arbitration Act ("FAA"). The
arbitration will be conducted under the rules of JAMS that are in effect at the
time the arbitration is initiated ("JAMS Rules") and under the rules set forth
in this Lease. If there is a conflict between the JAMS Rules and this Lease,
this Lease will govern.
(e)    CLASS ACTION WAIVER. ARBITRATION MUST BE ON AN INDIVIDUAL BASIS. AS A
RESULT, NEITHER YOU NOR SUNRUN MAY JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY
OR AGAINST OTHER LEASEES, OR LITIGATE IN COURT OR ARBITRATE ANY CLAIMS AS A
REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
(f)    You may, in arbitration, seek all remedies available to you under this
Agreement as interpreted under California law. If you decide to initiate
arbitration against Sunrun, Sunrun will pay the costs for initiating the
arbitration proceedings. If Sunrun decides to initiate arbitration, Sunrun will
be required to pay the costs associated with initiating the arbitration
proceeding. Sunrun also agrees to pay the costs of initiating the arbitration
proceeding if the arbitrator finds in your favor. Other fees, such as attorneys'
fees and expenses of travel to the arbitration, will be paid in accordance with
JAMS Rules. If the arbitrator finds in your favor, Sunrun will pay your
attorney's fees and expenses of travel to the arbitration. The arbitration
hearing will take place in the federal judicial district of your residence,
unless you and Sunrun agree to another location in writing. In order to initiate
arbitration proceedings, you or Sunrun must take the following actions:
(i)    Write a demand for arbitration. The demand must include a description of
the Dispute and the amount of damages you are seeking. The form of Demand for
Arbitration can be found under ADR Forms at www.jamsadr.com.
(ii)    Send three copies of the demand for arbitration to the current JAMS
location in San Francisco, California.
(iii)    Send one copy of the demand for arbitration to the other party.
(g)    In accordance with the FAA and the JAMS Rules, the arbitrator's decision
will be final and binding. Any right to appeal is likewise governed by the FAA
and JAMS Rules. Any arbitration award may be enforced in any court with
jurisdiction.
(h)    You and Sunrun agree to receive service of process of the arbitration
demand by registered or certified mail, return receipt requested, at your
billing address and Sunrun's principal executive office, as applicable.
17.    Force Majeure
(a)    Neither you nor Sunrun will be in default of this Lease for any delay or
failure in the performance under this Lease (including any obligation to deliver
or accept the electric energy output of the Solar Facility) if the delay or
failure is due to Force Majeure. Force Majeure includes acts of God such as
storms, fires, floods, lightning and earthquakes, sabotage or destruction by a
third party of the


Page 9 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Solar Facility, war, riot, acts of a public enemy or other civil disturbance, or
a strike, walkout, lockout or other significant labor dispute. Force Majeure
does not include economic hardship of either you or Sunrun, a power grid failure
(except if caused directly by a Force Majeure event), a failure or delay in the
granting of permits, or insufficiency, unavailability, failure, or diminishment
of solar resources, except as a result of an event that would otherwise qualify
as a Force Majeure.
(b)    Force Majeure cannot be attributable to fault or negligence on the part
of the party claiming Force Majeure and must be caused by things beyond that
party's reasonable control. Additionally, you or Sunrun must have taken all
reasonable technical and commercial precautions to prevent the event.
(c)    In order to claim Force Majeure as a reason for non-performance, you or
Sunrun must give notice to the other party of the Force Majeure within fourteen
(14) days of the occurrence of the Force Majeure and estimate how long it will
last and what the potential impact is on the Lease. The party claiming Force
Majeure must (i) make reasonable attempts to continue to perform under the
Lease, (ii) quickly take action to correct the problem caused by the Force
Majeure, and (iii) make reasonable efforts to limit damage to the other party.
Finally, the party claiming Force Majeure must notify the other party when the
Force Majeure event ends and performance will resume as contemplated in this
Lease.
(d)    If you or Sunrun is prevented from performing under this Lease for a
period of either (i) three hundred sixty-five (365) consecutive days or more, or
(ii) seven hundred thirty (730) non-consecutive days or more (whether full or
partial days), the other party may terminate this Lease, without liability of
either party to the other, upon thirty (30) days written notice at any time
during the Force Majeure.
18.    Your Remedies
(a)    In addition to any other remedies you have under this Lease, if Sunrun
(i) makes a general assignment for the benefit of creditors, files a petition in
bankruptcy, appoints a trustee or receiver, or has all or substantially all of
its assets subject to attachment, execution or other judicial seizure, or (ii)
fails to perform an obligation under the Lease and such failure continues beyond
a period of ninety (90) days (provided, in each case, this Lease is otherwise in
full force and effect prior to such event), you will have the option to purchase
the Solar Facility as set forth in Section 10(a)(iv).
19.    Sunrun's Remedies
(a)    If you terminate this Lease under Section 11(c), you will be required
within thirty (30) days either (i) to pay Sunrun a termination payment equal to
the Prepayment of all future Lease Payments during the Initial Term ("Make
Whole"), as calculated in Section 7(b) or (ii) to purchase the Solar Facility
pursuant to Section 10(b).
(b)    If you fail to perform a material obligation under the Lease, and you do
not correct the failure within one hundred twenty (120) days, if such failure
continues beyond a period of one hundred twenty (120) days, then Sunrun can
require you to pay Sunrun a Make Whole payment.
(c)    If you make a general assignment for the benefit of creditors, file a
petition in bankruptcy, appoint a trustee or receiver, or have all or
substantially all of your assets subject to attachment, execution or other
judicial seizure, or you become insolvent or unable to pay your debts, or vacate
or abandon the Property, then Sunrun can require you to pay Sunrun a Make Whole
payment.
(d)    If you (i) are required to make a Make Whole payment and do not make the
payment, (ii) terminate this Lease without also purchasing the Solar Facility,
or (iii) do not make any other payment or payments as contemplated and required
under this Lease, Sunrun shall, subject to any cure rights provided herein, have
the right to disconnect your Solar Facility and/or enter your Property and
remove the Solar Facility.
(e)    The Lease includes terms requiring incentive recipients who fail to keep
the Solar Facility operational and in place for the entire duration that the
rebate was paid from this incentive program to reimburse PSEG Long Island (on a
pro rated basis) for the portion of the incentive received during which time the
Solar Facility was not operational.
(f)    If as a result of your default Sunrun removes the Solar Facility, then in
addition to the Make Whole payment, you will be obligated to pay Sunrun an
amount equal to the value of any federal, state and local incentives that Sunrun
must return as a result of such removal.
20.    Exclusions
(a)    This Agreement does not include an obligation by Sunrun to: remove or
dispose of any hazardous substances that currently exist on the Property;
improve the construction of the roof or the Property to support the Solar
Facility; remove or replace existing rot, rust, or insect infested structures;
provide structural framing for any part of the Property; pay for or correct
construction errors, omissions and deficiencies by you or your contractors; pay
for, remove or remediate mold, fungus, mildew, or organic pathogens; upgrade
your existing electrical service; install any smoke detectors, sprinklers or
life safety equipment required by municipal code or inspectors as


Page 10 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





a result of the Solar Facility installation; pay for the removal or re-location
of equipment, obstacles or vegetation in the vicinity of the Solar Facility; pay
for any costs associated with municipal design or architectural review, or other
specialty permits (this includes cost to attend any public hearings,
notification of neighbors, or additional drawings required); paint electrical
boxes or conduit at the Property; and move items unassociated with the Solar
Facility around the Property.
21.    Miscellaneous
(a)    You agree that this Lease constitutes the entire agreement between you
and Sunrun. If any provision is declared to be invalid, that provision will be
deleted or modified, and the rest of the Lease will remain enforceable. The
terms of this Lease that expressly or by their nature survive termination shall
continue thereafter until fully performed, which shall include, without
limitation, the obligation to make payments hereunder.
(b)    This Lease shall be interpreted in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
(c)    You agree that Sunrun has the right to periodically check your consumer
credit report.
(d)    You agree that Sunrun has the right to obtain photographic images of the
Solar Facility and the Property, and to use such photographic images for
internal and quality control purposes. Sunrun will not use photographic images
of the Solar Facility or the Property in its marketing and promotional materials
without first obtaining your express written approval.
(e)    This Lease supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.
(f)    Any notice or other communication to be made hereunder, even if otherwise
required to be in writing under other provisions of this Consent or any other
documents or agreements that have been provided to you in connection with this
Consent, may alternatively be made in an electronic record transmitted
electronically to the electronic addresses provided by you. Any notice or other
communication made in electronic form will have the same legal effect and
enforceability as if made in non-electronic form.
(g)    This Agreement is binding upon, and inures to the benefit of, the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns.
[Remainder of Page Intentionally Left Blank]


Page 11 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





2.    NOTICE OF RIGHT TO CANCEL
YOU MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE 10TH
CALENDAR DAY AFTER YOU SIGN THIS AGREEMENT AND ANY DEPOSIT PAID WILL BE
REFUNDED. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF
THIS RIGHT.
By initialing below, you expressly acknowledge that you have been advised on
your right to cancel this Agreement and have received duplicate copies of the
Notice of Cancellation.


Accepted by (Initials)
 

By initialing below, you expressly acknowledge that you have received and read
the FEDERAL CONSUMER LEASING ACT DISCLOSURE given to you as part of this Lease
and have done so prior to signing this Lease.


Accepted by (Initials)
 



SUNRUN INC.
 
CUSTOMER
 
Date:
 
 
Primary Account Holder
Signature:
 
 
Date:
 
Print Name:
 
 
Signature
 
 
 
 
 
JeffTest Test
Title:
 
 
Account email address*:
 
 
 
 
*This email address will be used by Sunrun for official correspondence, such as
sending monthly bills or other invoices. Sunrun will never share or sell your
email address to any third parties.



SALES CONSULTANT
 
 
 
By signing below I acknowledge that I am Sunrun accredited, that I presented
this agreement according to "The Right Stuff" and the Sunrun Code of Conduct,
and that I obtained the homeowner's signature on this agreement.
 
Account phone number:
 
 
 
 
Name:
 
 
Secondary Account Holder (optional)
 
      [Print Name]
 
Signature:
 
Signature:
 
 
Print Name:
 
Sunrun ID #:
 
 
 
 
   [10-digit number you received from Sunrun]
 
 
 





Page 12 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT A: SUNRUN LEASE PAYMENT SCHEDULE & BUYOUT PRICING
At the signing of this Lease, you will pay Sunrun a non-refundable Deposit of
$500. At the start of installation of the Solar Facility, you will pay Sunrun an
Initial Payment of $9,250. Together, these payments comprise the Upfront Payment
("Upfront Payment").
Each monthly lease payment shown below is for the previous year. For instance,
your first 12 lease payments will be in the amount of $142. The monthly lease
payments shall increase by 1.9% annually during the Initial Term of this Lease,
effective as of the lease payment that covers any calendar month that includes
an anniversary of the In-Service Date (and such increase would not apply to any
part of a lease payment that covers the days in a calendar month leading up to
an anniversary of the In-Service Date). The lease payments shown below are
before any applicable taxes and include a $15.00 discount for paying through
Automated Clearing House (ACH) withdrawal. If you do not elect automatic payment
through ACH withdrawal from your checking or savings account, you will not
receive this discount and each monthly payment will be $15.00 greater. (As
described in Section 6(a), the table below also is based on the assumption, for
convenience purposes, that the In-Service Date will occur on the 1st day of the
month).
Upon each anniversary of the In-Service Date, Sunrun will issue you a refund if
Actual Output is less than Guaranteed Output to Date. Please see Section 8 for
additional information, including certain limitations.
exhibit102image5.gif [exhibit102image5.gif]
After the Initial Term, Sunrun shall on each anniversary of the In-Service Date
establish a new monthly lease payment. The new monthly lease rate shall be the
product of (A) 11,262 and (B) the lowest rate per kWh for on-peak energy charged
to a residential customer at the Property by your Utility, or its successor. For
example, if the lowest such rate for on-peak energy were $0.02 per kWh, your
lease payment would remain $203.05.
Notwithstanding the foregoing, in no event shall this monthly lease payment be
less than $142.


Page 13 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN MONTHLY AUTOMATIC ELECTRONIC PAYMENTS
As a Sunrun customer, you agree to pay your monthly bill with automatic
electronic payments. If you do not choose to select automatic payment as a form
of payment, then you will lose the discount in Section 6 and be expected to pay
your monthly Sunrun bill by-check payments. Regardless, you will receive all
Sunrun bills via email unless you contact Sunrun directly to request invoices to
be sent through the US mail.
Terms and Conditions for Recurring Payments:
BY ACCEPTING THE TERMS AND CONDITIONS AND ENROLLING IN THE AUTOMATIC ELECTRONIC
PAYMENT OPTION, YOU ARE AUTHORIZING SUNRUN TO AUTOMATICALLY DEDUCT YOUR MONTHLY
INVOICE AMOUNT FROM THE BANK ACCOUNT YOU HAVE DESIGNATED. SUNRUN WILL ADVISE YOU
BY MONTHLY INVOICE OF THE AMOUNT AND DATE OF THE PAYMENT THAT WILL BE
AUTOMATICALLY DEBITED.
1. Sunrun will provide you with a monthly electronic statement of your account.
You agree to review each invoice you receive for any errors. Under federal law,
you have the right to hold up or stop an electronic funds transfer provided you
give your financial institution or credit card issuer notice of at least three
business days before the scheduled transfer date. If you inform Sunrun that an
error exists on your statement, Sunrun will attempt to correct that error prior
to your next statement to the extent permitted by law. Sunrun shall bear no
liability or responsibility for any losses of any kind that you may incur as a
result of an erroneous statement or due to any delay in the actual date on which
your account is debited.
2. If any changes occur in the information on your application, you must
immediately notify Sunrun in writing of such changes. If Sunrun incurs
chargeback fees as a result of inaccurate information you provide, then Sunrun
shall bill you for those fees.
3. If you either do not notify Sunrun in writing of such changes or do so in an
untimely fashion, Sunrun shall bear no liability or responsibility for any
losses incurred to the extent permitted by law. Sunrun's sole liability to you
shall be Sunrun's obligation to make any appropriate changes once in receipt of
your written notification. The actual settlement date (or date the ACH
transaction occurs against your checking or savings account or is charged to
your check or credit card) will be no earlier than three (3) days before the
invoice due date.
4. You agree to ensure that there are sufficient funds in your designated
account on the settlement date to pay the amount of the debit. If Sunrun incurs
charge-back fees as a result of insufficient funds in your designated account,
then Sunrun shall bill you for those fees.
5. Sunrun reserves the right to change these conditions at any time. Notice may
be given on or with your bill or by other methods. Either party may terminate
this arrangement at any time by giving the other party written notice reasonably
in advance of the date of termination or any scheduled settlement date. You may
also terminate this arrangement by calling Sunrun Customer Care at
1-855-478-6786 or by changing your billing preference in the Sunrun Customer
Portal. Termination shall not prevent a debit transaction authorized before any
notice of termination.
6. You agree to be bound by any rules your financial institution requires for
pre-authorized electronic funds transfer or credit card issuer requires for
preauthorized credit card charges.
7. Check with your financial institution to see if there are any fees associated
with the pre-authorized payment option. You will be responsible for all such
fees.
I authorize automatic electronic payments and accept these Terms and Conditions.
You will receive a separate electronic request to securely enter your bank
account information.
CUSTOMER
Date:        
Signature:         
JeffTest Test




Page 14 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





FEDERAL CONSUMER LEASING ACT DISCLOSURE
Date: August 24, 2015    
Lessor(s): Sunrun, Inc.         Lessee(s): JeffTest Test    
Description of Leased Property
exhibit102image61.gif [exhibit102image61.gif]


Page 15 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





* This is an estimate of the equipment that will be used to install your Solar
Facility, however, actual equipment may change upon installation as dictated by
the specific characteristics of your Property.
exhibit102image7.gif [exhibit102image7.gif]




Page 16 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Official Fees and Taxes:
The total amount of estimated official fees and taxes you will have paid by the
end of the Initial Term of the Lease (whether included with your monthly
payments or assessed otherwise) is $0.00.
Insurance:
We will carry and pay for insurance that covers all damage to and theft of the
Solar Facility as well as any liability arising out of our performance and the
performance of our subcontractors under the Lease. You will carry and pay for
insurance that covers all damage to your property during the term of the Lease,
including damage resulting from the Solar Facility, provided such damage was not
caused by our gross negligence. (See Section 14 of your Lease for additional
details.)
Standard for Wear and Use:
Any attempts to tamper with, damage or modify the Solar Facility will be
considered beyond reasonable wear and tear use of the Solar Facility. See also
Section 2(e) of your Lease.
Maintenance:
You are not responsible for any maintenance or servicing of the Solar Facility.
You agree to grant us access to your property to perform any necessary
maintenance. We are responsible for the operation, maintenance, service and
repair of the Solar Facility during the term of the Lease. See Sections 1(c),
2(c), and 13 of your Lease for additional details.
Warranties:
We guarantee that the Solar Facility will generate 95% of the estimated output
during the Initial Term of the Lease, or we will issue you a refund as detailed
in Section 8 of your Lease. See Sections 8 and 15 of your Lease for additional
details. If parts fail during the term of the Lease, we will use commercially
reasonable efforts to replace them with like equipment, and the guarantee of
system output will still apply.
Early Termination and Default:
(1) You may terminate this Lease before the end of the Initial Term under the
following conditions:
(i) You may cancel this transaction at any time prior to midnight of the third
business day after the date of this transaction and any deposit paid will be
refunded.
(ii) The design for the Solar Facility will be presented to you prior to
installation. You will have five (5) business days following this presentation
to request a change or cancel this Lease. (See Sections 3 and 12(e) of the
Lease). If you cancel the Lease after presentation of the Solar Facility's
design, you will not be refunded your deposit, but you will not owe us any
further payments.
(iii) If for a period of one hundred eighty (180) days Sunrun fails to perform
its obligations required to commence installation of the Solar Facility and you
have fulfilled all of your obligations under this Lease, you may cancel this
Lease, in which case Sunrun will refund to you the deposit and any applicable
delivery/installation fee, provided that your Property was accessible and in a
state fully ready to permit the installation and activation of the Solar
Facility.
(iv) If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Lease to the new owner in
accordance with the terms of the Lease, or if the new owner refuses to take
assignment, then you will be deemed to have terminated this Lease. If you
terminate this Lease pursuant hereto, you will be required within thirty (30)
days either (a) to pay Sunrun a termination payment equal to the Prepayment of
all future Lease Payments during the Initial Term (a "Make Whole" payment) or
(b) to purchase the Solar Facility. (See Sections 19(a) and 7(b) of the Lease.)
(2) We may terminate this Lease before the end of the Initial Term under the
following conditions:
(i) If you cause the start of activation of the Solar Facility to be delayed in
excess of 180 days. In the event of any such cancellation, you will not be
refunded your deposit, but you will not owe us any further payment.
(ii) If you (a) are required to make a Make Whole payment (see Sections 19 and
7(b) of the Lease) and do not make the payment, (b) terminate this Lease without
also purchasing the Solar Facility, or (c) do not make any other payment or
payments as contemplated and required under this Lease, Sunrun shall, subject to
any cure rights provided in the Lease, have the right to disconnect the Solar
Facility and/or enter your Property and remove the Solar Facility. In addition,
if Sunrun removes the Solar Facility as a result of your


Page 17 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





default, you will also owe Sunrun an amount equal to the value of any federal,
state and local incentives that Sunrun must return as a result of such removal.
(See Sections 2(a) and 19 of the Lease.)
(3) Either party may terminate this Lease before the end of Initial Term under
the following conditions:
(i) Prior to installation, the following conditions may change the expected
costs and benefits of the Solar Facility to both you and Sunrun:
(a) Change to the design of your Solar Facility.
(b) Change in the Solar Facility’s annual energy production estimate, expressed
in kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator.
(c) Change in the final rebate amount associated with installing the Solar
Facility.
(d) The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Lease or cancel the Lease. If Sunrun chooses to modify the terms, Sunrun will
notify you in writing and you will have five (5) business days to accept the
modified terms or cancel this Lease. If you do not respond to Sunrun within five
(5) business days, Sunrun may deem you to have cancelled the Lease. If Sunrun
modifies your Lease pursuant to any of these conditions such that there is a
decrease in the annual energy production estimate, or if the payment terms
increase, or if it is determined that you must pay for any site improvements to
accommodate the Solar Facility, then you may cancel this Lease and your deposit
will be refunded. (See Sections 4(a) and 12(e) of the Lease.)
(ii) If you or Sunrun is prevented from performing under this Lease due to a
Force Majeure event for a period of either (a) three hundred sixty-five (365)
consecutive days or more, or (b) seven hundred thirty (730) non-consecutive days
or more (whether full or partial days), the other party may terminate this
Lease, without liability of either party to the other, upon thirty (30) days
written notice at any time during the Force Majeure. (See Section 17 of the
Lease.)




Page 18 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





NOTICE OF CANCELLATION


DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     




NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 19 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





DUPLICATE COPY


NOTICE OF CANCELLATION


DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     






Page 20 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.


EXHIBIT E: SUNRUN DEPOSIT FORM
If you are paying your deposit by check, please enclose this document with your
payment and include your Sunrun Proposal ID reference in the memo line of your
check.
Name: JeffTest Test
Address: 3 Bonwit Pl, Farmingdale, NY 11735
Proposal ID: PK1VA11FF439
Deposit Amount: $500
Please send payments to:
Sunrun Inc.
P.O. Box 511612
Los Angeles, CA 90051-8167
Thank you for choosing Sunrun!






Page 21 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image8.gif [exhibit102image8.gif]


Page 22 of 26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image2a01.gif [exhibit102image2a01.gif]
Sunrun BrightSave
Solar Lease Agreement Summary
JeffTest Test
3 Bonwit Pl, Farmingdale, NY, 11735
SOLAR LEASE AGREEMENT OVERVIEW
YEAR 1 PRODUCTION:    10,356 kilowatt-hours (kWhs)
ESTIMATED TOTAL PRODUCTION:    197,571 kWhs
CUSTOMER PAYMENT TERMS


 
 
Non-refundable Electricity Deposit (due today)†
$500
Initial Lease Payment (due at installation)
$67,250†
Implied cost per kWh, Year 1
$0.343

† Payable by check or credit card.
Your initials indicate that you have read, understand and accept the explanation
of estimated energy output, energy sources and payment terms. You understand
that Sunrun has the right to check your credit and you agree that Sunrun will
make final determination of customer eligibility.


Accepted by (Initials)
 

THE SOLAR FACILITY IS OWNED BY SUNRUN INC. AND/OR ITS AFFILIATES.
SUNRUN INC. | 595 Market Street, 29th Floor, San Francisco, CA 94105 |
1-855-478-6786




Page 1 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Lease Agreement Overview
Sunrun Is Serious About Providing You Quality Service for the Life of Your
Contract.
SOLAR PEACE OF MIND
 
 
ü
Sunrun offers a Performance Guarantee. If your system does not produce the power
output guaranteed in this agreement, we'll refund you for lost power.
ü
If your system overperforms you keep the excess power free of charge.
ü
Sunrun's customer care team is available by phone and email to respond promptly
to any questions or concerns you may have.
ü
When we arrange for installation of a system, Sunrun owns the panels, and we
monitor them constantly. Sunrun will insure, maintain, and repair the Solar
Facility at no additional cost to you including inverter replacement.
ü
Sunrun only works with insured partners who have all required licenses to
perform the work necessary to install and maintain your system.
 
 



LEASE AGREEMENT OVERVIEW
Sunrun wants you to be confident in choosing us as your solar power service
provider for the next 20 years. While it's still necessary to read your entire
Lease Agreement, there are a few important points to be aware of:
▪
After going solar you will continue to receive a bill from your Utility. Based
on the information you provided Sunrun about your previous year’s power
consumption of 11,998 kWhs, your system is sized to offset 86% of the power you
currently purchase from your Utility.

▪
This Lease Agreement becomes effective when both you and Sunrun have signed the
Lease Agreement and continues in effect for 20 years following the date your
Utility grants permission to operate the Solar Facility.

▪
Sunrun offers a 100% Performance Guarantee. If your system underperforms, Sunrun
will refund you for the lost power based on the rates shown in Exhibit A. If
your system overperforms, you keep the excess power at no extra charge. Sunrun
warrants that roof penetrations will be weather-tight for a 10-year period after
installation.

▪
You are responsible for payments during the full term of this Lease Agreement.
If you sell your house, you have two options: 1) Transfer the Agreement to the
new homeowner, 2) Purchase the system. Whichever option you choose, Sunrun will
guide you through the process.

▪
Your request for a pricing plan change must be submitted within 21 days of
signing this Agreement, but before installation has begun. If installation
begins within 21 days of signing this Agreement, the start of installation will
mark the date after which you can no longer change your pricing plan.

▪
You may only purchase the Solar System at certain specific times during the term
of this Agreement. Those times are listed in section 10.



Page 2 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





▪
At the end of this Agreement's 20 year Initial Term: 1) Sunrun will remove the
Solar Facility at no cost to you, unless you 2) This Agreement is automatically
renewed per the terms specified in Section 12 and Exhibit A.

▪
You will make no Monthly Payments if you complete the payment terms by fully
prepaying this Lease. You will pay the Contract Price and Payment Term amounts
listed on page one of the Agreement.



Accepted by (Initials)
 

Your initials indicate that you have read, understand and accept the information
listed above.


Page 3 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SUNRUN SOLAR LEASE AGREEMENT
THIS DOCUMENT DESCRIBES THE TERMS AND CONDITIONS OF YOUR LEASE OF A SOLAR
PHOTOVOLTAIC SYSTEM THAT WILL BE INSTALLED AT YOUR PROPERTY AND OWNED AND
MAINTAINED BY SUNRUN INC.
1.    Introduction
(a)    You are entering into this Sunrun Solar Lease Agreement ("Lease") with
Sunrun Inc., together with its successors and Assignees, ("Sunrun"). You
represent that you are at least eighteen (18) years of age, that you are the
owner of the property located at 3 Bonwit Pl, Farmingdale, New York, 11735
("Property"), that your current utility is PSEG Long Island, and that you are
either a citizen of the United States or not exempt from paying Federal U.S.
income taxes. You further represent that every person or entity with an
ownership interest in the Property has agreed to be bound by this Lease.


Accepted by (Initials)
 

(b)    Sunrun is a Delaware Corporation. You may contact Sunrun by mail at 595
Market Street, 29th Floor, San Francisco, CA 94105, by telephone at
1-855-478-6786, or over the Internet at www.sunrun.com.
(c)    Sunrun will arrange for the design, permitting, construction,
installation and testing of a solar photovoltaic system ("Solar Facility") on
the roof and/or grounds, as applicable, of the Property for use solely at the
Property, in material accordance with a system design that you will have
approved. Thereafter, Sunrun will operate and maintain the Solar Facility so as
to generate electric energy for use only at the Property. Sunrun will perform
these obligations ("Sunrun's Obligations") during the Initial Term of this Lease
and during any Renewal Terms, for as long as the Solar Facility remains
economically viable. You agree to lease the Solar Facility from Sunrun and pay
Sunrun the non-refundable lease deposit ("Deposit"), initial lease payment
("Initial Payment"), and monthly lease payments ("Lease Payments") as
applicable, set forth in Exhibit A to this Lease.
2.    Solar Facility
(a)    At all times during this Lease, Sunrun will own the Solar Facility. In no
event may you move or relocate the Solar Facility to a different property during
the term of the Lease. You further acknowledge that removal of the Solar
Facility from the Property for any reason may require Sunrun to refund, at your
cost, cash incentives provided in respect to the Solar Facility.
(b)    You acknowledge and agree that:
(i)    The Solar Facility will be removable equipment and will not be a fixture
or otherwise part of the Property.
(ii)    This Lease is an agreement to lease only and Sunrun will own the Solar
Facility and you will have no ownership interest in the Solar Facility.
(iii)    The Solar Facility will not be subject to any lien, security interest,
claim, mortgage or deed of trust that may be imposed on or assessed against your
interest in the Property, or any other property belonging to you. You will have
no right to sell, give away, transfer, pledge, remove, relocate, alter or tamper
with the Solar Facility at any time. Any attempts to tamper with, damage or
modify the Solar Facility will be considered beyond reasonable wear and tear use
of the Solar Facility. Sunrun will not apply a lien to your title for the
Property. The foregoing notwithstanding, any contractor, subcontractor or
materialman who provides home improvement goods or services pursuant to this
Lease and who is not paid may have a valid legal claim against your Property
known as a mechanic's lien. Any mechanic's lien filed against your Property may
be discharged. Payment of the agreed-upon price under the agreement between
Sunrun and its contractor prior to filing a mechanic's lien may invalidate such
lien. You may contact an attorney to determine your rights to discharge a
mechanic's lien.
(iv)    The Solar Facility will be used primarily for household purposes but not
to heat a swimming pool.
(v)    You agree that Sunrun or a Sunrun affiliate may file any UCC-1 financing
statement that confirms our or our affiliate's ownership of the Solar Facility.
(c)    Sunrun will be responsible for all costs and expenses related to
performing Sunrun's Obligations. You agree that Sunrun has the authority and
discretion to use contractors or agents to perform or assist Sunrun in
performing Sunrun's Obligations.


Page 4 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    Sunrun estimates that the Solar Facility will be capable of generating
10,356 kilowatt-hours ("Initial Year One Production Estimate") of electric
energy during its first year of operation, but due to several reasons, including
natural variation in weather, actual production will vary. Due to expected panel
degradation, Sunrun estimates that the Solar Facility will be capable of
generating 19.0779 times this amount of kilowatt-hours ("kWh") during the
Initial Term ("Estimated Output"). As set forth in Section 8, Sunrun will issue
you a refund or credit if your system does not perform as expected. Sunrun makes
no other representation, warranty or guarantee of any kind regarding the Solar
Facility's actual or expected output or performance, and any other express or
implied warranties are hereby disclaimed.
(e)    You agree that Sunrun, at its own expense, will install, maintain, and
periodically test a meter at the Property that will measure all electric energy
delivered to you from the Solar Facility. If the meter breaks or is found to be
inaccurate, Sunrun will in good faith estimate the amount of electric energy
actually produced during the meter malfunction and issue you a refund, if
applicable, as set forth in Section 8. You agree not to tamper with, damage or
modify the meter in any way. You will be responsible for any damage or
inaccuracies in the meter that are caused by you or any other person unrelated
to Sunrun who may come onto the Property with your knowledge or permission.
3.    Design and Installation
(a)    The design for the Solar Facility will be presented to you prior to
installation. You will have five (5) business days following this presentation
to request a change or cancel this Lease pursuant to Section 12(e). Otherwise,
you will be deemed to have approved the Solar Facility design. With your
written, deemed, or verbal approval, Solar Facility installation may begin at
any time.
(b)    If you wish to change the design or installation process, Sunrun will use
commercially reasonable efforts to accommodate your request.
(c)    If an obligation excluded from this Lease in Section 20 must be performed
in order to properly effect the installation of the Solar Facility, you agree to
contract separately, and at your own expense, with a contractor who has been
designated by or approved by Sunrun to perform such obligation. In this
instance, Sunrun will not unreasonably withhold such approval.
(d)    You agree to cooperate with Sunrun and assist Sunrun in obtaining any
permits needed, including the NEM Service application in Section 5(a). You agree
to complete and return to Sunrun and/or its representatives, as appropriate, all
applicable rebate documentation, and, where applicable, Renewable Energy Credit,
documentation upon request and following the In-Service Date. If you do not
return the rebate or Renewable Energy Credit documentation, Sunrun may invoice
you for the Final Rebate amount (as defined in Section 4(a)(iii)).
(e)    For the Initial Term and any Renewal Terms you agree to maintain the
Property, at your expense, such that the Solar Facility retains shading
conditions present at the time of Installation.
(f)    Sunrun requires its contractors to employ licensed personnel whenever
required by applicable law, regulation or code.
(g)    Sunrun, its contractors and agents shall at the end of each business day
keep the Property reasonably free from waste materials or rubbish caused by
their operations. Prior to the In-Service Date, Sunrun and its agents shall
remove all of their tools, construction/installation equipment, machinery, waste
materials and rubbish from and around the Property.
(h)    Subject to the exclusions set forth in Section 20, Sunrun will return
your Property to a condition similar to its original condition, provided that
you notify Sunrun in writing or by e-mail of any deficiencies in restoration
within five (5) business days of the municipal building inspector approval of
the Solar Facility.
4.    Changes to the Lease
(a)    Prior to installation, the following conditions may change the expected
costs and benefits of this Lease to both you and Sunrun:
(i)    Change to the design of your Solar Facility.
(ii)    Change in the system's annual energy production estimate, expressed in
kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator
("PVWatts calculator") ("Final Year One Production Estimate").
(iii)    Change in the final rebate amount associated with installing the Solar
Facility ("Final Rebate") or any change in your applicable tariff (including any
changes to net metering).
(iv)    The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Lease or cancel the Lease. If Sunrun chooses to modify the terms, Sunrun will
notify you in writing and you will have five (5) business days to accept the
modified terms or cancel


Page 5 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





this Lease pursuant to Section 12(e). If you do not respond to Sunrun within
five (5) business days, Sunrun may deem you to have cancelled the Lease.
(b) You may choose to accept changes under this Section 4 in writing or by
electronic mail. If a change pursuant to this Section 4 increases the Upfront
Payment after you have already paid it to Sunrun, you agree to immediately pay
Sunrun the increase in the Upfront Payment.
(c) If for a period of one hundred eighty (180) days Sunrun fails to perform its
obligations required to commence installation of the Solar Facility and you have
fulfilled all of your obligations under this Agreement, you may cancel this
Agreement, in which case Sunrun will refund to you the Upfront Payment set forth
in Exhibit A, provided that your Property was accessible and in a state fully
ready to permit the installation of the Solar Facility. It is your obligation to
exercise reasonable efforts to respond to Sunrun in a timely manner on questions
and requests for approvals and/or appointments. If you cause Solar Facility to
be delayed in excess of thirty (30) days due to your unresponsiveness, Sunrun
may cancel this Agreement.
(d) Your request for a pricing plan change must be submitted within 21 days of
signing the Agreement, but before installation has begun. Once installation has
begun, you can no longer change your pricing plan. If installation begins within
21 days of signing the Agreement, the start of installation will mark the date
after which you can no longer change your pricing plan.
5.    Grid Connectivity
(a)    As of the In-Service Date, you must be taking service from the Standard
Net Metering Service ("NEM Service") from your local utility ("Utility"). You
agree that you will continue to take NEM Service for as long as this Lease is in
effect. You agree to use the NEM Service currently in effect for this Utility
or, in the event that the NEM Service is no longer in effect, you agree to use a
substitute metering program as chosen by Sunrun. You agree to execute all
documentation associated with NEM Service, or any substitute metering service,
and any refund, credit, or rebate program promptly at the request of Sunrun, its
affiliates, and/or the Utility.
(b)    All electric energy produced by the Solar Facility will be made available
to you for use at the Property pursuant to this Lease.
(c)    If at any time you need more electric energy than is being produced by
the Solar Facility ("Supplemental Energy"), you will be solely responsible for
purchasing that electric energy from another supplier, such as your Utility.
During the term of this Lease you should expect to purchase Supplemental Energy
from your Utility. Sunrun will not be in default of this Lease and will not be
responsible for any Supplemental Energy you purchase to complement the electric
energy produced by the Solar Facility.
(d)    You agree that title to and risk of loss for the electric energy provided
under this Lease shall pass from Sunrun to you at the point where the Solar
Facility connects to the Property's connection to your Utility at the time when
the electric energy reaches that point of interconnection.
(e)    You agree that the Utility alone will receive any environmental attribute
that may be attributable to the Solar Facility and that all tax credits and cash
incentives paid by the Utility will be sole property of and transferable by
Sunrun.
6.    Billing and Payment
(a)    You agree to pay Sunrun the Deposit, Initial Payment and Lease Payments
in the amounts and on the dates specified in Exhibit A.
(b)    The payments specified in subpart (a) above do not include taxes. If any
taxes, such as sales tax, are assessed on these payments or on your purchase, if
any, of the Solar Facility from Sunrun, and such taxes are paid by Sunrun rather
than you, you agree to pay or reimburse Sunrun for all such taxes, except to the
extent that you are prohibited from doing so by applicable laws.
(c)    Within one month of each anniversary of the In-Service Date, Sunrun will
prepare an annual statement detailing the kWh of electric energy produced by the
Solar Facility during that year, and specifying any refund due to you from
Sunrun.
(d)    During any Renewal Terms, for each monthly billing cycle, Sunrun will
prepare an invoice detailing the kWh of electric energy produced by the Solar
Facility during that billing cycle, and specifying the payment due from you to
Sunrun for that billing cycle.
(e)    During any Renewal Terms, Sunrun will send or e-mail you an invoice no
later than ten (10) days after the end of each billing cycle. You agree to pay
the amount specified in each invoice by the due date specified in such invoice
(see also Exhibit A).
Late fee: During any Renewal Terms, if Sunrun does not receive your payment by
the due date on the invoice, Sunrun may charge you the lesser of an
administrative late fee of (i) one and a half (1.5%) percent per month on the
portion of your balance that is more than thirty (30) days past due, or (ii) the
maximum amount permitted under and subject to applicable law. This late fee is
not an interest charge, finance charge, time price differential or other such
charge or payment of a similar nature.


Page 6 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(f)    You may pay Sunrun with credit card, money order or a check drawn on a
United States bank account.
7.    [Intentionally Left Blank]
8.    Guaranteed Output and Refunds
(a)    Sunrun guarantees that the Solar Facility will generate one-hundred
percent (100%) of the Estimated Output during the Initial Term of this Lease
(the "Guaranteed Output" set forth on Exhibit A) or Sunrun will issue you a
refund as described below.
(b)    On the anniversary of the In-Service Date and on every anniversary
thereafter, Sunrun will calculate the "Actual Output" of the Solar Facility. For
the purposes of this Lease, "Actual Output" shall mean the amount of electric
energy created by the Solar Facility to date plus any kWh for which you have
previously received a refund. Sunrun will issue you a refund. This refund will
be calculated by subtracting the Actual Output for that anniversary date from
the Guaranteed Output for that anniversary date, and multiplying the result by
the kWh rate for that anniversary date set forth on Exhibit A.
(c)    If you purchase the Solar Facility from Sunrun pursuant to Section 10,
and at the time of purchase the Actual Output is less than the Guaranteed
Output, Sunrun will apply a credit towards the purchase price for the Solar
Facility. This credit will be calculated by subtracting the Actual Output from
the Guaranteed Output and then multiplying the result by the refund per kWh set
forth on Exhibit A for the anniversary date that precedes the date of purchase.
(d)    If Actual Output is greater than Guaranteed Output per Exhibit A, you
will not be charged any additional amount for this overproduction. Sunrun may
use this overproduction amount (kWhs) to offset future underproduction should
Actual Output be less than Guaranteed Output.
(e)    For the purposes of the prior calculations, Actual Output shall include
any kWh of electricity that would have likely been produced during any day that
a grid failure disabled the Solar Facility or any day that you caused or
requested the system to be shutdown or generate significantly less electric
energy. For the avoidance of doubt, Guaranteed Output will be reduced if Sunrun
notifies you that a tree or other obstruction is reducing electric energy
production and you do not remedy, or cause to be remedied, such reduced energy
production within 30 days.
9.    [lntentionally Left Blank]
10.    Options to Purchase
(a)    You have the option to purchase the Solar Facility at the following times
during the Initial Term:
(i)    Upon the fifth anniversary of the In-Service Date
(ii)    Should you sell your Property during the Initial Term
(iii)    Should Sunrun fail to perform Sunrun's Obligations (in accordance with
Section 18)
(b)    To purchase the Solar Facility pursuant to Section 10(a), you must
deliver a written notice to Sunrun of your intent to purchase within sixty (60)
days of the applicable date and deliver payment to Sunrun within thirty (30)
days of receiving an invoice from Sunrun for the purchase price.
(c)    The purchase price will be the fair market value, as determined at that
time ("FMV"). Annually, Sunrun will determine the FMV of the Solar Facility by
hiring an independent appraiser to estimate the value of a comparable in-service
solar facility in your state and utility service area. This valuation will take
into account the Solar Facility’s age; location; size; and other market
characteristics such as equipment type and equipment operating, maintenance and
service costs, value of electricity in your area, and any applicable solar
incentives.
(d)    If you purchase the Solar Facility, you will be obligated to pay Sunrun
an amount equal to the value of any federal, state and local incentives that
Sunrun must return as a result of the sale.
(e)    Sunrun will credit the purchase price by any refund due to you pursuant
to Section 8(b), provided however, that in no case shall such a credit result in
a net purchase price that is less than the minimum fair market value.
(f)    At other times, please contact Sunrun at (855) 478-6786 to discuss the
possibility of purchasing the Solar Facility.
(g)    If you purchase the Solar Facility, Sunrun will continue to monitor the
Solar Facility for as long as the meter continues to function, or until the
twentieth anniversary of this Lease, whichever is sooner. However, Sunrun will
not provide any maintenance or


Page 7 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





repair unless you enter into a separate agreement with Sunrun, at your expense,
to perform these services. If possible, Sunrun will assign to you any product
and/or workmanship warranties still in effect for the Solar Facility.
11.    Sale of Property and Assignment
(a)    If you sell the Property you may assign this Lease to the new owner,
provided that the new owner first agrees in writing to be bound by all of the
terms and conditions set forth herein. Please contact Sunrun or visit
www.sunrun.com to obtain an assignment agreement.
(b)    During the Initial Term, within sixty (60) days of entering into a
contract to sell the Property, you will have the option to purchase the Solar
Facility in accordance with Section 10.
(c)    If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Lease to the new owner in
accordance with the terms of this Lease, or if the new owner refuses to take
assignment, then you will be deemed to have terminated this Lease, and Sunrun
may exercise its rights under Section 19(a).
(d)    Sunrun may assign, lease, sublease, or transfer the Solar Facility and
this Lease along with all rights and obligations hereunder to any third party
(each, an "Assignee"), without first giving notice to you or obtaining your
consent, for any purpose, including, without limitation, collection of unpaid
amounts, financing of the Solar Facility's installation, or in the event of an
acquisition, corporate reorganization, merger or sale of substantially all of
its assets to another entity. If Sunrun or its Assignee chooses to transfer the
Solar Facility or this Lease to another party, you agree to treat this other
party as your counterparty under this Lease. Otherwise, the terms of this Lease
will not change if this Lease or the Solar Facility is assigned, leased, or
transferred by Sunrun or its Assignee, and the Assignee will not be able to
interfere with your rights to the Solar Facility as long as you are fulfilling
your obligations under this Lease. If Sunrun transfers the Solar Facility or
this Lease to an Assignee, Sunrun will continue to operate and maintain the
Solar Facility until you receive written notice otherwise.
12.    Term and Termination
(a)    You agree that this Lease will become effective only when both you and
Sunrun have signed the Lease.
(b)    This Lease will continue in effect for twenty (20) years from the date
that Sunrun receives notice from the Utility that the Solar Facility is approved
for operation ("In-Service Date"). This period shall be called the "Initial
Term."
(c)    Sunrun will notify you between thirty (30) and sixty (60) days prior to
the end of the Initial Term (or any Renewal Term) that this Lease will
automatically renew for an additional one-year term ("Renewal Term"), unless
terminated by either you or Sunrun. Either you or Sunrun may terminate this
Lease by giving the other party to this Lease a termination notice at least
twenty (20) days prior to the expiration of the Initial Term. At the end of any
Renewal Term, this Lease shall be automatically renewed for an additional
Renewal Term, unless either you or Sunrun gives the other party to this Lease a
termination notice at least twenty (20) days prior to the expiration of the
Renewal Term then in effect.
(d)    If at the end of the term of this Lease either you or Sunrun do not wish
to renew it, Sunrun will remove the Solar Facility at no cost to you (unless the
term of this Lease is automatically renewed). Sunrun agrees to leave your
Property in the same general condition that existed immediately prior to removal
of the Solar Facility.
(e)    If you cancel this Lease pursuant to Section 3, you will not be refunded
your Deposit set forth on Exhibit A and you will owe Sunrun no further payment.
If Sunrun modifies your Lease pursuant to any of the factors listed in Section
4(a) such that there is a decrease in the annual energy production estimate, or
if the payment terms increase, or if it is determined that you must pay for any
site improvements to accommodate a solar system, then you may cancel this Lease
and your Deposit will be refunded.
13.    Access, Maintenance and Repair
(a)    You agree to grant Sunrun or its contractors access to your Property for
the purpose of designing, installing, operating, maintaining and testing the
Solar Facility and performing Sunrun's Obligations. Sunrun agrees to give you
reasonable notice when Sunrun needs to access your Property for any of the
foregoing purposes and will endeavor to restrict such access to normal business
hours. You agree to grant the Utility access to read the Sunrun meter.
(b)    When possible you agree to allow Sunrun and construction professionals
(an engineer, architect, or licensed contractor or their representative) hired
by Sunrun to access your Property to inspect any buildings and, if applicable,
roofs prior to the installation of the Solar Facility to ensure that your
Property can accommodate the Solar Facility.
(c)    If parts fail during the term of this Lease, Sunrun will use commercially
reasonable efforts to replace them with like equipment; however, you acknowledge
that due to parts availability and other factors, this may not be possible.
Sunrun agrees that any change in equipment will not reduce the Guaranteed Output
set forth in Section 8.


Page 8 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    If you plan to move or temporarily disconnect the Solar Facility to allow
for maintenance of and/or repair to the Property, you agree, at your expense,
either (i) to hire Sunrun to perform this work or (ii) to obtain Sunrun's
approval of your contractor, who you agree must carry commercial general
liability policy in an amount not less than one million ($1,000,000) dollars per
occurrence and name Sunrun and its successor or assigns as additional insured.
(e)    Sunrun warrants that roof penetrations will be weather-tight for a
10-year period after installation.
(f)    You agree to make best efforts to provide a safe and secure work
environment at your Property during the course of the Solar Facility
installation and maintenance.
14.    Insurance
(a)    Sunrun agrees to carry insurance that covers all damage to and theft of
Sunrun's Solar Facility as well as any liability arising out of Sunrun's
performance and the performance of its subcontractors under this Lease. You will
not be responsible for insuring the Solar Facility. Sunrun agrees to provide you
evidence of Sunrun's insurance policy for the Solar Facility upon request. If
Sunrun does not maintain insurance that covers damage to Sunrun's Solar
Facility, it will be responsible for the consequences of not maintaining such
insurance.
(b)    You agree to carry insurance that covers all damage to your Property
during the term of this Lease, including damage resulting from the Solar
Facility, provided such damage was not caused by the gross negligence of Sunrun.
It is your responsibility to determine if the installation of the Solar Facility
will impact your existing coverage. If additional insurance is required to
maintain your existing coverage, you will be responsible for either (i)
procuring and maintaining such insurance or (ii) the consequences of not
procuring and maintaining such insurance.
(c)    Sunrun requires its contractors performing the Solar Facility
installation to maintain insurance coverage as follows: workers compensation,
subject to statutory limits; Employers liability, with a minimum of one million
($1,000,000) dollars each occurrence; commercial general liability, in an amount
not less than one million ($1,000,000) dollars per occurrence and two million
($2,000,000) dollars annual aggregate; commercial automobile liability, in an
amount not less than a combined bodily injury and property damage limit of one
million ($1,000,000) dollars per accident; excess liability insurance with a
limit of one million ($1,000,000) dollars per occurrence and in the annual
aggregate in excess of the limits of insurance provided above; and any other
insurance required by applicable laws or regulations.
Your initials indicate that you have read, and understand and accept the
limitations and obligations set forth in this Section 14.


Accepted by (Initials)
 

15.    Limitations of Liability
(a)    SUNRUN WILL BE LIABLE TO YOU AND ANY OTHER PERSON FOR DAMAGES OR LOSSES
DIRECTLY ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT. TOTAL LIABILITY
FOR SUCH DIRECT DAMAGES OR LOSSES WILL IN NO EVENT EXCEED ONE MILLION DOLLARS.
THIS WILL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR EQUITY ARE WAIVED, EVEN IF YOU HAVE GREATER RIGHTS UNDER NEW YORK'S LAWS,
WHICH YOU SHOULD CONSULT. SUNRUN IS NOT RESPONSIBLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR LOSSES
RELATING TO THIS LEASE, IN TORT OR CONTRACT, INCLUDING ANY NEGLIGENCE OR
OTHERWISE.
(b)    EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUNRUN MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, REGARDING ITS OBLIGATIONS OR THE
SOLAR FACILITY. THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED.
16.    Resolution of Disputes
(a)    You agree that to expedite the resolution of and to control the costs of
disputes, resolution of any dispute relating to this Lease ("Dispute"), will be
resolved according to the procedure set forth in this Section 16.
(b)    Unless otherwise agreed in writing, Sunrun and you agree to continue to
perform each party's respective obligations under this Lease during the course
of the resolution of the Dispute.
(c)    You and Sunrun agree to first try to resolve informally and in good faith
any Dispute. Accordingly, you agree to send a written notice of Dispute to the
address on the first page of this Lease, and Sunrun will send a written notice
of Dispute to your billing


Page 9 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





address. If you and Sunrun do not reach an informal agreement to resolve the
Dispute within 45 days after the notice of Dispute is received, you or Sunrun
may commence a formal proceeding as detailed below. All applicable statutes of
limitation and defenses based upon the passage of time shall be tolled for the
45 days during which the parties try to informally resolve any Dispute.
(d)    If Sunrun and you cannot resolve the Dispute informally, the Dispute will
be resolved by binding arbitration. ARBITRATION MEANS YOU WAIVE YOUR RIGHT TO A
JURY TRIAL AND ALL DISPUTES SHALL BE DECIDED BY AN ARBITRATOR. This agreement to
arbitrate Disputes is governed by the Federal Arbitration Act ("FAA"). The
arbitration will be conducted under the rules of JAMS that are in effect at the
time the arbitration is initiated ("JAMS Rules") and under the rules set forth
in this Lease. If there is a conflict between the JAMS Rules and this Lease,
this Lease will govern.
(e)    CLASS ACTION WAIVER. ARBITRATION MUST BE ON AN INDIVIDUAL BASIS. AS A
RESULT, NEITHER YOU NOR SUNRUN MAY JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY
OR AGAINST OTHER LEASEES, OR LITIGATE IN COURT OR ARBITRATE ANY CLAIMS AS A
REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
(f)    You may, in arbitration, seek all remedies available to you under this
Agreement as interpreted under California law. If you decide to initiate
arbitration against Sunrun, Sunrun will pay the costs for initiating the
arbitration proceedings. If Sunrun decides to initiate arbitration, Sunrun will
be required to pay the costs associated with initiating the arbitration
proceeding. Sunrun also agrees to pay the costs of initiating the arbitration
proceeding if the arbitrator finds in your favor. Other fees, such as attorneys'
fees and expenses of travel to the arbitration, will be paid in accordance with
JAMS Rules. If the arbitrator finds in your favor, Sunrun will pay your
attorney's fees and expenses of travel to the arbitration. The arbitration
hearing will take place in the federal judicial district of your residence,
unless you and Sunrun agree to another location in writing. In order to initiate
arbitration proceedings, you or Sunrun must take the following actions:
(i)    Write a demand for arbitration. The demand must include a description of
the Dispute and the amount of damages you are seeking. The form of Demand for
Arbitration can be found under ADR Forms at www.jamsadr.com.
(ii)    Send three copies of the demand for arbitration to the current JAMS
location in San Francisco, California.
(iii)    Send one copy of the demand for arbitration to the other party.
(g)    In accordance with the FAA and the JAMS Rules, the arbitrator's decision
will be final and binding. Any right to appeal is likewise governed by the FAA
and JAMS Rules. Any arbitration award may be enforced in any court with
jurisdiction.
(h)    You and Sunrun agree to receive service of process of the arbitration
demand by registered or certified mail, return receipt requested, at your
billing address and Sunrun's principal executive office, as applicable.
17.    Force Majeure
(a)    Neither you nor Sunrun will be in default of this Lease for any delay or
failure in the performance under this Lease (including any obligation to deliver
or accept the electric energy output of the Solar Facility) if the delay or
failure is due to Force Majeure. Force Majeure includes acts of God such as
storms, fires, floods, lightning and earthquakes, sabotage or destruction by a
third party of the Solar Facility, war, riot, acts of a public enemy or other
civil disturbance, or a strike, walkout, lockout or other significant labor
dispute. Force Majeure does not include economic hardship of either you or
Sunrun, a power grid failure (except if caused directly by a Force Majeure
event), a failure or delay in the granting of permits, or insufficiency,
unavailability, failure, or diminishment of solar resources, except as a result
of an event that would otherwise qualify as a Force Majeure.
(b)    Force Majeure cannot be attributable to fault or negligence on the part
of the party claiming Force Majeure and must be caused by things beyond that
party's reasonable control. Additionally, you or Sunrun must have taken all
reasonable technical and commercial precautions to prevent the event.
(c)    In order to claim Force Majeure as a reason for non-performance, you or
Sunrun must give notice to the other party of the Force Majeure within fourteen
(14) days of the occurrence of the Force Majeure and estimate how long it will
last and what the potential impact is on the Lease. The party claiming Force
Majeure must (i) make reasonable attempts to continue to perform under the
Lease, (ii) quickly take action to correct the problem caused by the Force
Majeure, and (iii) make reasonable efforts to limit damage to the other party.
Finally, the party claiming Force Majeure must notify the other party when the
Force Majeure event ends and performance will resume as contemplated in this
Lease.
(d)    If you or Sunrun is prevented from performing under this Lease for a
period of either (i) three hundred sixty-five (365) consecutive days or more, or
(ii) seven hundred thirty (730) non-consecutive days or more (whether full or
partial days), the other party may terminate this Lease, without liability of
either party to the other, upon thirty (30) days written notice at any time
during the Force Majeure.


Page 10 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





18.    Your Remedies
(a)    In addition to any other remedies you have under this Agreement if Sunrun
(i) makes a general assignment for the benefit of creditors, files a petition in
bankruptcy, appoints a trustee or receiver, or has all or substantially all of
its assets subject to attachment, execution or other judicial seizure, or (ii)
fails to perform an obligation under the Agreement and such failure continues
beyond a period of ninety (90) days (provided, in each case, this Agreement is
otherwise in full force and effect prior to such event), you will have the
option to purchase the Solar Facility as set forth in Section 10(a)(iv).
(b)    If (A) Sunrun, or following any assignment of this Lease by Sunrun to a
third party, its assignee, (i) makes a general assignment for the benefit of
creditors, files a petition in bankruptcy, appoints a trustee or receiver, or
has all or substantially all of its assets subject to attachment, execution or
other judicial seizure, or (ii) fails to perform an obligation under the Lease
and such failure continues beyond a period of ninety (90) days (provided, in
each case, this Lease is otherwise in full force and effect prior to such
event), and (B) you elect to exercise the purchase option granted pursuant to
Section 18(a), then you also shall be entitled to liquidated damages in an
amount equal to the difference between (x) the price at which the Solar Facility
may be purchased pursuant to Section 18 hereof, and (y) the value of the Upfront
Payment that you have made to Sunrun which corresponds to energy not yet
produced. Such liquidated damages payable to you pursuant to this Section 18(b)
shall be taken into account and credited against the amount payable by you to
acquire the Solar Facility.
19.    Sunrun's Rights and Remedies
(a)    If you (i) fail to perform a material obligation under the Lease, and you
do not correct the failure within one hundred twenty (120) days, (ii) make a
general assignment for the benefit of creditors, file a petition in bankruptcy,
appoint a trustee or receiver, or have all or substantially all of your assets
subject to attachment, execution or other judicial seizure, or you become
insolvent or unable to pay your debts, or (iii) vacate or abandon the Property,
you shall be deemed in default of this Lease.
(b) If you (i) terminate this Lease without also purchasing the Solar Facility
or (ii) are deemed in default of this Lease, Sunrun shall, subject to any cure
rights provided herein, have the right to enter your Property and remove the
Solar Facility, in which case you waive the right to any refunds due to you
under Section 8.
(c) The Lease includes terms requiring incentive recipients who fail to keep the
Solar Facility operational and in place for the entire duration that the rebate
was paid from this incentive program to reimburse PSEG Long Island (on a pro
rated basis) for the portion of the incentive received during which time the
Solar Facility was not operational.
(d) If as a result of your default Sunrun removes the Solar Facility, you will
be obligated to pay Sunrun an amount equal to the value of any federal, state
and local incentives that Sunrun must return as a result of such removal.
20.    Exclusions
(a)    This Agreement does not include an obligation by Sunrun to: remove or
dispose of any hazardous substances that currently exist on the Property;
improve the construction of the roof or the Property to support the Solar
Facility; remove or replace existing rot, rust, or insect infested structures;
provide structural framing for any part of the Property; pay for or correct
construction errors, omissions and deficiencies by you or your contractors; pay
for, remove or remediate mold, fungus, mildew, or organic pathogens; upgrade
your existing electrical service; install any smoke detectors, sprinklers or
life safety equipment required by municipal code or inspectors as a result of
the Solar Facility installation; pay for the removal or re-location of
equipment, obstacles or vegetation in the vicinity of the Solar Facility; pay
for any costs associated with municipal design or architectural review, or other
specialty permits (this includes cost to attend any public hearings,
notification of neighbors, or additional drawings required); paint electrical
boxes or conduit at the Property; and move items unassociated with the Solar
Facility around the Property.
21.    Miscellaneous
(a)    You agree that this Lease constitutes the entire agreement between you
and Sunrun and that it supersedes any prior understandings, agreements, or
representations by or between the parties written or oral to the extent that
they relate in any way to the subject matter hereof. If any provision is
declared to be invalid, that provision will be deleted or modified, and the rest
of the Lease will remain enforceable. The terms of this Lease that expressly or
by their nature survive termination shall continue thereafter until fully
performed, which shall include, without limitation the obligation, to make
payments hereunder.
(b)    This Lease shall be interpreted in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
(c)    You agree that Sunrun has the right to recheck your consumer credit
report if the Upfront Payment balance remains unpaid.


Page 11 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(d)    You agree that Sunrun has the right to obtain photographic images of the
Solar Facility and the Property, and to use such photographic images for
internal and quality control purposes. Sunrun will not use photographic images
of the Solar Facility or the Property in its marketing and promotional materials
without first obtaining your express written approval.
(e)    This Lease supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.
(f)     Any notice or other communication to be made hereunder, even if
otherwise required to be in writing under other provisions of this Consent or
any other documents or agreements that have been provided to you in connection
with this Agreement, may alternatively be made in an electronic record
transmitted electronically to the electronic addresses provided by you. Any
notice or other communication made in electronic form will have the same legal
effect and enforceability as if made in non-electronic form.
(g)    This Agreement is binding upon, and inures to the benefit of, the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns.
[Remainder of Page Intentionally Left Blank]


Page 12 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





1.    NOTICE OF RIGHT TO CANCEL
YOU MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE 10TH
CALENDAR DAY AFTER YOU SIGN THIS AGREEMENT AND ANY DEPOSIT PAID WILL BE
REFUNDED. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF
THIS RIGHT.
By initialing below, you expressly acknowledge that you have been advised on
your right to cancel this Agreement and have received duplicate copies of the
Notice of Cancellation.


Accepted by (Initials)
 

By initialing below, you expressly acknowledge that you have received and read
the FEDERAL CONSUMER LEASING ACT DISCLOSURE given to you as part of this Lease
and have done so prior to signing this Lease.


Accepted by (Initials)
 



SUNRUN INC.
 
CUSTOMER
 
Date:
 
 
Primary Account Holder
Signature:
 
 
Date:
 
Print Name:
 
 
Signature
 
 
 
 
 
JeffTest Test
Title:
 
 
Account email address*:
 
 
 
 
*This email address will be used by Sunrun for official correspondence, such as
sending monthly bills or other invoices. Sunrun will never share or sell your
email address to any third parties.



SALES CONSULTANT
 
 
 
By signing below I acknowledge that I am Sunrun accredited, that I presented
this agreement according to "The Right Stuff" and the Sunrun Code of Conduct,
and that I obtained the homeowner's signature on this agreement.
 
Account phone number:
 
 
 
 
Name:
 
 
Secondary Account Holder (optional)
 
      [Print Name]
 
Signature:
 
Signature:
 
 
Print Name:
 
Sunrun ID #:
 
 
 
 
   [10-digit number you received from Sunrun]
 
 
 





Page 13 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT A: SUNRUN LEASE PAYMENT SCHEDULE & BUYOUT PRICING
At the signing of this Lease, you will pay Sunrun a non-refundable Deposit of
$500. At the start of installation of the Solar Facility, you will pay Sunrun an
Initial Payment of $67,250. Together, these payments comprise the Upfront
Payment ("Upfront Payment"). As scheduled below, your upfront payment is subject
to refund if the Guaranteed Output is not met.
Upon each anniversary of the In-Service Date, Sunrun will issue you a refund if
Actual Output is less than Guaranteed Output to Date. Please see Section 8 for
additional information, including certain limitations.
exhibit102image91.gif [exhibit102image91.gif]
After the Initial Term, for any Renewal Terms, Sunrun shall on each anniversary
of the In-Service Date establish a new monthly lease payment and the due dates
for such monthly lease payments. The new monthly lease rate shall be the product
of (A) 11,854 and (B) the lowest rate per kWh for on-peak energy charged to a
customer at the Property by your Utility, or its successor. For example, if the
lowest such rate for on-peak energy were $0.00 per kWh, your lease payment would
remain $0.00.
Notwithstanding the foregoing, in no event shall the monthly lease payment be
less than $0.00




Page 14 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





FEDERAL CONSUMER LEASING ACT DISCLOSURE
Date: August 24, 2015    
Lessor(s): Sunrun, Inc.         Lessee(s): JeffTest Test    
Description of Leased Property
exhibit102image10.gif [exhibit102image10.gif]


Page 15 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Official Fees and Taxes:
The total amount of estimated official fees and taxes you will have paid by the
end of the Initial Term of the Lease is $0.00.
Insurance:
We will carry and pay for insurance that covers all damage to and theft of the
Solar Facility as well as any liability arising out of our performance and the
performance of our subcontractors under this Lease. You will carry and pay for
insurance that covers all damage to your property during the term of the Lease,
including damage resulting from the Solar Facility, provided such damage was not
caused by our gross negligence (see Section 14 of your Lease for additional
details).
Standard for Wear and Use:
Any attempts to tamper with, damage or modify the Solar Facility will be
considered beyond reasonable wear and tear use of the Solar Facility. See also
Section 2(e) of your Lease.
Maintenance:
You are not responsible for any maintenance or servicing of the Solar Facility.
You agree to grant us access to your property to perform any necessary
maintenance. We are responsible for the operation, maintenance, service and
repair of the Solar Facility during the term of the Lease. See Sections 1(c),
2(c), and 13 of your Lease for additional details.
Warranties:
We guarantee that the Solar Facility will generate 100% of the estimated output
during the Initial Term of the Lease, or we will issue you a refund as detailed
in Section 8 of your Lease. See Sections 8 and 15 of your Lease for additional
details. If parts fail during the term of the Lease, we will use commercially
reasonable efforts to replace them with like equipment, and the guarantee of
system output will still apply.
Early Termination and Default:
(1) You may terminate this Lease before the end of the Initial Term under the
following conditions:
(i) You may cancel this transaction at any time prior to midnight of the third
business day after the date of this transaction and any deposit paid will be
refunded.
(ii) The design for the Solar Facility will be presented to you prior to
installation. You will have five (5) business days following this presentation
to request a change or cancel this Lease. (See Sections 3 and 12(e) of the
Lease). If you cancel the Lease after presentation of the Solar Facility's
design, you will not be refunded your deposit, but you will not owe us any
further payments.
(iii) If for a period of one hundred eighty (180) days Sunrun fails to perform
its obligations required to commence installation of the Solar Facility and you
have fulfilled all of your obligations under this Lease, you may cancel this
Lease, in which case Sunrun will refund to you the deposit and any applicable
delivery/installation fee, provided that your Property was accessible and in a
state fully ready to permit the installation of the Solar Facility.
(iv) If you sell or otherwise transfer your interest in the Property without
either purchasing the Solar Facility or assigning this Lease to the new owner in
accordance with the terms of the Lease, or if the new owner refuses to take
assignment, then you will be deemed to have terminated this Lease. If you
terminate this Lease pursuant hereto, we will have the right to enter your
Property and remove the Solar Facility, in which case you waive the right to any
refunds due to you under the output guaranty (see "Warranties" above and Section
8 of the Lease) and you will also owe Sunrun an amount equal to the value of any
federal, state and local incentives that Sunrun must return as the result of
such removal. (See Sections 2(a), 11(c), and 19 of the Lease.)
(2) We may terminate this Lease before the end of the Initial Term under the
following conditions:
(i) If you cause the start of activation of the Solar Facility to be delayed in
excess of 180 days. In the event of any such cancellation, you will not be
refunded your deposit, but you will not owe us any further payment.
(ii) If you are in default under the Lease (see Section 19(a) of the Lease for
details about events that are defaults under the Lease) Sunrun may enter your
Property and remove the Solar Facility, in which case you waive the right to any
refunds due to you under the output guaranty (see "Warranties" above and Section
8 of the Lease) and you will also owe Sunrun an amount equal to the value of any
federal, state and local incentives that Sunrun must return as a result of such
removal. (See Sections 2(a) and 19 of the Lease for additional details).


Page 16 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(3) Either party may terminate this Lease before the end of Initial Term under
the following conditions:
(i) Prior to installation, the following conditions may change the expected
costs and benefits of the Solar Facility to both you and Sunrun:
(a) Change to the design of your Solar Facility.
(b) Change in the Solar Facility’s annual energy production estimate, expressed
in kWh, provided by the National Renewable Energy Laboratory PVWatts Calculator.
(c) Change in the final rebate amount associated with installing the Solar
Facility.
(d) The availability of cellular service at the Property.
If any of these conditions occur, Sunrun may choose to modify the terms of this
Lease or cancel the Lease. If Sunrun chooses to modify the terms, Sunrun will
notify you in writing and you will have five (5) business days to accept the
modified terms or cancel this Lease. If you do not respond to Sunrun within five
(5) business days, Sunrun may deem you to have cancelled the Lease. If Sunrun
modifies your Lease pursuant to any of these conditions such that there is a
decrease in the annual energy production estimate, or if the payment terms
increase, or if it is determined that you must pay for any site improvements to
accommodate the Solar Facility, then you may cancel this Lease and your deposit
will be refunded. (See Sections 4(a) and 12(e) of the Lease.)
(ii) If you or Sunrun is prevented from performing under this Lease due to a
Force Majeure event for a period of either (a) three hundred sixty-five (365)
consecutive days or more, or (b) seven hundred thirty (730) non-consecutive days
or more (whether full or partial days), the other party may terminate this
Lease, without liability of either party to the other, upon thirty (30) days
written notice at any time during the Force Majeure. (See Section 17 of the
Lease.)




Page 17 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





NOTICE OF CANCELLATION


DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     




NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.




Page 18 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





DUPLICATE COPY


NOTICE OF CANCELLATION


DATE: ________________
(Enter date of transaction)
YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN TEN
CALENDAR DAYS FROM THE ABOVE DATE.
IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE
CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED
WITHIN 10 CALENDAR DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION
NOTICE AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE
CANCELLED.
IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN
SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU
UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE
INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE
SELLER'S EXPENSE AND RISK.
IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK
THEM UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY
RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.
IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN
THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR
PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.
TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS
CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO SUNRUN INC., 595 MARKET
STREET, 29TH FLOOR, SAN FRANCISCO, CA 94105 NOT LATER THAN MIDNIGHT OF
____________________ (DATE)
I HEREBY CANCEL THIS TRANSACTION.
DATE:     
CUSTOMER SIGNATURE:     


NOTICE OF CANCELLATION MAY BE SENT TO SUNRUN AT THE ADDRESS NOTED ON THE FIRST
PAGE OF THIS CONTRACT.


Page 19 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





EXHIBIT E: SUNRUN DEPOSIT FORM
If you are paying your deposit by check, please enclose this document with your
payment and include your Sunrun Proposal ID reference in the memo line of your
check.
Name: JeffTest Test
Address: 3 Bonwit Pl, Farmingdale, NY 11735
Proposal ID: PK1VA1K7N7NL
Deposit Amount: $500
Please send payments to:
Sunrun Inc.
P.O. Box 511612
Los Angeles, CA 90051-8167
Thank you for choosing Sunrun!




Page 20 of 23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






exhibit102image11.gif [exhibit102image11.gif]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Page 21 of 23

--------------------------------------------------------------------------------






Exhibit H-1
Form of Revolving Loan Note
REVOLVING LOAN NOTE
No. [_____]
New York, New York
[___________], 20[__]
For value received, the undersigned, SUNRUN HERA PORTFOLIO 2015-A, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay
to [_______________], or its permitted assigns (the “Lender”), the principal
amount of [__________________ DOLLARS ($__________)], or if less, the aggregate
unpaid and outstanding principal amount of this Revolving Loan Note advanced by
the Lender to Borrower pursuant to that certain Credit Agreement, dated as of
January 15, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), INVESTEC BANK PLC, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”), and INVESTEC BANK
PLC, as Issuing Bank, and all other amounts owed by Borrower to the Lender
hereunder.
Payments of principal of, and interest on, this Revolving Loan Note are to be
made to the Administrative Agent for the account of the Lender or as otherwise
instructed by the Lender in writing, in lawful money of the United States of
America.
This is one of the Revolving Loan Notes referred to in Section 2.04 of the
Credit Agreement and is entitled to the benefits thereof and is subject to all
terms, provisions and conditions thereof. Capitalized terms used and not defined
herein shall have the meanings set forth in Section 1.01 of the Credit
Agreement.
This Revolving Capital Loan Note is made in connection with and is secured by,
among other instruments, the provisions of the Collateral Documents. Reference
is hereby made to the Credit Agreement and the Collateral Documents for the
provisions, among others, with respect to the custody and application of the
Collateral, the nature and extent of the security provided thereunder, the
rights, duties and obligations of Borrower and the rights of the holder of this
Revolving Loan Note.
The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.
Borrower authorizes the Lender to record on the schedule annexed to this
Revolving Loan Note the date and amount of each Revolving Loan made by the
Lender and each payment or prepayment of principal thereunder and agrees that
all such notations shall constitute prima facie


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





evidence of the accuracy of the matters noted. Borrower further authorizes the
Lender to attach to and make a part of this Revolving Loan Note continuations of
the schedule attached thereto as necessary. No failure to make any such
notations, nor any errors in making any such notations, shall affect the
validity of Borrower’s obligations to repay the full unpaid principal amount of
the Revolving Loans.
Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement, and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement at the times specified in, and otherwise in
accordance with, the Credit Agreement.
If any payment due on this Revolving Loan Note becomes due and payable on a date
which is not a Business Day, such payment shall be made on the next succeeding
Business Day, in accordance with the Credit Agreement.
Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Revolving Loan Note may become or be declared to be
immediately due and payable as provided in the Credit Agreement and other Loan
Documents, without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or notices or demands of any kind, all of
which are expressly waived by Borrower.
Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this Revolving Loan Note, at the times specified in, and
otherwise in accordance with, the Credit Agreement.
Except as permitted by the Credit Agreement, this Revolving Loan Note or the
indebtedness evidenced hereby may not be assigned by Lender to any other Person.
Transfer of this Revolving Loan Note may be effected only by a surrender of the
Revolving Note by Lender and either reissuance of the Revolving Loan Note or
issuance of a new Revolving Loan Note by the Borrower to the new lender.
THIS REVOLVING LOAN NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SUNRUN HERA PORTFOLIO 2015-A, LLC
a Delaware limited liability company
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 









Signature Page to Revolving Loan Note
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------










Date


Advance
Prepayment or Repayment
Outstanding
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit H-2
Form of LC Loan Note
FORM OF LC LOAN NOTE


No. [_____]
New York, New York
[___________], 20[__]
For value received, the undersigned, SUNRUN HERA PORTFOLIO 2015-A, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay
to [_______________], or its permitted assigns (the “Lender”), the principal
amount of [__________________ DOLLARS ($__________)], or if less, the aggregate
unpaid and outstanding principal amount of this LC Loan Note advanced by the
Lender to Borrower pursuant to that certain Credit Agreement, dated as of
January 15, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), INVESTEC BANK PLC, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”), and INVESTEC BANK
PLC, as Issuing Bank, and all other amounts owed by Borrower to the Lender
hereunder.
Payments of principal of, and interest on, this LC Loan Note are to be made to
the Administrative Agent for the account of the Lender or as otherwise
instructed by the Lender in writing, in lawful money of the United States of
America.
This is one of the LC Loan Notes referred to in Section 2.04 of the Credit
Agreement and is entitled to the benefits thereof and is subject to all terms,
provisions and conditions thereof. Capitalized terms used and not defined herein
shall have the meanings set forth in Section 1.01 of the Credit Agreement.
This LC Loan Note is made in connection with and is secured by, among other
instruments, the provisions of the Collateral Documents. Reference is hereby
made to the Credit Agreement and the Collateral Documents for the provisions,
among others, with respect to the custody and application of the Collateral, the
nature and extent of the security provided thereunder, the rights, duties and
obligations of Borrower and the rights of the holder of this LC Loan Note.
The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.
Borrower authorizes the Lender to record on the schedule annexed to this LC Loan
Note the date and amount of each LC Loan made by the Lender and each payment or
prepayment


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





of principal thereunder and agrees that all such notations shall constitute
prima facie evidence of the accuracy of the matters noted. Borrower further
authorizes the Lender to attach to and make a part of this LC Loan Note
continuations of the schedule attached thereto as necessary. No failure to make
any such notations, nor any errors in making any such notations, shall affect
the validity of Borrower’s obligations to repay the full unpaid principal amount
of the LC Loans.
Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement, and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement at the times specified in, and otherwise in
accordance with, the Credit Agreement.
If any payment due on this LC Loan Note becomes due and payable on a date which
is not a Business Day, such payment shall be made on the next succeeding
Business Day, in accordance with the Credit Agreement.
Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this LC Loan Note may become or be declared to be
immediately due and payable as provided in the Credit Agreement and other Loan
Documents, without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or notices or demands of any kind, all of
which are expressly waived by Borrower.
Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this LC Loan Note, at the times specified in, and otherwise in
accordance with, the Credit Agreement.
Except as permitted by the Credit Agreement, this LC Loan Note or the
indebtedness evidenced hereby may not be assigned by Lender to any other Person.
Transfer of this LC Loan Note may be effected only by a surrender of the LC Loan
Note by Lender and either reissuance of the LC Loan Note or issuance of a new LC
Loan Note by the Borrower to the new lender.
THIS LC LOAN NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF
LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SUNRUN HERA PORTFOLIO 2015-A, LLC
a Delaware limited liability company
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 









Signature Page to Form of LC Loan Note
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------










Date


Advance
Prepayment or Repayment
Outstanding
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit I
Form of Base Case Model
See file named “Sunrun Hera Portfolio AF Model – 1.12.2016.xlsx”.






[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit J
Form of Debt Service Coverage Ratio Certificate


DEBT SERVICE COVERAGE RATIO CERTIFICATE
[_____], 20__
Investec Bank PLC,
as Issuing Bank
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [________]
Telephone: [________]
Facsimile: [________]


Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Certificate”) is delivered to you pursuant to Section
6.01(a)(v) of that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), Investec Bank PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing
Bank. Capitalized terms used herein and not otherwise defined herein have the
meanings given to them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof, attached hereto as Appendix A are calculations showing the Debt Service
Coverage Ratio for the twelve-month period ending on the Calculation Date
immediately preceding this Certificate (or, if less than twelve months have
elapsed since the Closing Date to such Calculation Date, the period from the
Closing Date and ending on such Calculation Date), and otherwise calculated in
good faith and a manner consistent in all material respects with and supported
by the Base Case Model.
[remainder of page intentionally blank]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
and delivered as of the date first written above.
BORROWER:
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 

    






Signature Page to Debt Service Coverage Ratio Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Appendix A
Debt Service Coverage Ratio Calculations
See attached.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit K
Form of Financial Statement Certificate


FINANCIAL OFFICER’S CERTIFICATE
[    ], 20[__]
The undersigned officer of Sunrun Hera Portfolio 2015-A, LLC, a Delaware limited
liability company (the “Borrower”) and the sole member of [describe applicable
Opcos], hereby delivers this Financial Officer’s Certificate pursuant to Section
6.01(a)(vi) of that certain Credit Agreement, dated as of January 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC,
a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), Investec Bank PLC, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing
Bank. Capitalized terms used herein which are not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby certifies as of the date hereof on behalf of the Borrower
and each Opco and not in such person’s individual capacity that the audited
Financial Statements of the Borrower and the Opcos (on a consolidated basis for
the applicable Person and its subsidiaries) for the calendar year ended [ ],]
[unaudited Financial Statements of the Borrower and each Opco (on a consolidated
basis for the applicable Person and its subsidiaries) for the calendar quarter
ended [ ]], provided to the Administrative Agent pursuant to Section
6.01(a)[(i)][(ii)] of the Credit Agreement, fairly present the financial
condition and results of operations of the Borrower and the applicable Opco (as
applicable) on a consolidated basis for the period covered thereby in accordance
with GAAP (subject, in the case of any unaudited Financial Statements, to
changes resulting from audit and normal year-end adjustments, including the
absence of footnotes and subject to validation of individual Subsidiary capital
accounts in calculating net loss attributable to noncontrolling interests in
conformity with GAAP).


[remainder of page intentionally blank]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Financial Officer’s Certificate
to be duly executed and delivered as of the date first written above.
BORROWER:
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
 
 
 
By:
Sunrun Hera Holdco 2015, LLC
 
Its:
Sole Member
 
 
 
 
 
 
By:
Sunrun Inc.
 
 
Its:
Sole Member
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
OPCO:
 
 
[___]
 
 
 
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 

    




Signature Page to Financial Officer’s Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit L
Initial Budget
l Period
 
 
 



Fiscal Year    2016


l Annual Operating Budget
 
 
•
 
[***]
[***]
[***]
Total
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]



l CHECKs
 
 
 



Master CHECK

-


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit M
Form of Permitted Fund Disposition Certificate


PERMITTED FUND DISPOSITION CERTIFICATE
[_____], 20__1 
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [________]


Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Permitted Fund Disposition Certificate”) is delivered to
you pursuant to the definition of “Permitted Fund Disposition” in that certain
Credit Agreement, dated as of [__], 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunrun Hera Portfolio 2015-A, LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions as Lenders from
time to time party thereto (each individually a “Lender” and, collectively, the
“Lenders”), Investec Bank PLC, as administrative agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized
terms used herein and not otherwise defined herein have the meanings given to
them in the Credit Agreement.
The Borrower hereby gives notice to the Administrative Agent, pursuant to the
definition of “Permitted Fund Disposition” in the Credit Agreement, that [insert
name of transferring entity] (the “Transferor”) will transfer 100% of the
Membership Interests in [insert name of entity being transferred]2 (the
“Transferred Entity”) to [insert name of transferee] (the “Transferee”) on
[___________], 20[__] (the “Transfer Date”).
_______________
1 To be delivered at least seven (7) Business Days prior to the date of the
Permitted Fund Disposition.
2 Entity being transferred shall be either (a) a Tax Equity Holdco, (b) a Wholly
Owned Holdco or (c) a Wholly Owned Opco.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the Permitted Fund Disposition:
(1)
Attached hereto as Appendix A is an updated Base Case Model.

(2)
Attached hereto as Appendix B is an Available Borrower Base Certificate
containing the calculation of the Available Borrowing Base as of the proposed
Transfer Date.

(3)
On the Transfer Date, an amount equal to $[______] will be paid to the
Administrative Agent for application in accordance with Section 4.03(d) and 4.04
of the Credit Agreement. After giving effect to (a) the prepayment described in
the immediately preceding sentence and (b) the Permitted Fund Disposition, the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the Available Borrowing Base calculated immediately after giving effect to such
Permitted Fund Disposition.

(4)
No Default or Event of Default has occurred and is continuing or would result
from the Permitted Fund Disposition.

(5)
This Permitted Fund Disposition, individually or in the aggregate with each
other Permitted Fund Disposition, could not reasonably be expected to have a
Material Adverse Effect on the Borrower.

(6)
The Debt Service Reserve Account and the Major Maintenance Reserve Account are
funded in the required amounts in accordance with the Depository Agreement.

(7)
There are no unreimbursed drawings on a Letter of Credit and there are no
outstanding LC Loans.

(8)
The documentation for the Permitted Fund Disposition expressly provides that the
Permitted Fund Disposition is without liability or recourse for any reason to
any Relevant Party.

(9)
After giving effect to such Permitted Fund Disposition, no Relevant Party shall
have any obligation or liability to (i) the Transferred Entity, (ii) any Opco
transferred (directly or indirectly) on the Transfer Date, (iii) the Transferee
or (iv) any other Person pursuant to any Portfolio Documents  in respect of the
Transferred Entity or any Opco transferred (directly or indirectly in connection
with such Permitted Fund Disposition).

[remainder of page intentionally blank]




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Permitted Fund Disposition
Certificate to be duly executed and delivered as of the date first written
above.
BORROWER:
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 









Signature Page to Permitted Fund Disposition Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit N
Form of Tax Equity Fund Certificate


TAX EQUITY FUND CERTIFICATE
[_____], 20__1 
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [________]
Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Tax Equity Fund Certificate”) is delivered to you
pursuant to Section [2.05(a)]2[2.05(b)]3[2.05(c)]4 of that certain Credit
Agreement, dated as of [__], 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sunrun Hera Portfolio 2015-A, LLC, a Delaware limited liability company
(the “Borrower”), the financial institutions as Lenders from time to time party
thereto (each individually a “Lender” and, collectively, the “Lenders”),
Investec Bank PLC, as administrative agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Credit
Agreement.
_______________
1 To be delivered at least ten (10) Business Days prior to the date of the
proposed acquisition or formation of the Partnership Flip Fund if submitted
pursuant to Section 2.05(a). To be delivered at least thirty (30) days prior to
the date of the proposed acquisition or formation of the Partnership Flip Fund
or Inverted Lease Fund if submitted pursuant to Section 2.05(b). To be delivered
at least forty-five (45) days prior to the date of the proposed acquisition or
formation of a tax equity investment fund other than a Partnership Flip Fund or
Inverted Lease Fund submitted pursuant to Section 2.05(c).
2 To be included if acquiring or forming a Partnership Flip Fund substantially
similar to that of a Precedent Partnership Flip Fund with Tax Equity Documents
substantially similar in form and substance to the corresponding Tax Equity
Documents of one Precedent Partnership Flip Fund.
3 To be included if acquiring or forming an Inverted Lease Fund or a Partnership
Flip Fund that is not substantially similar to that of a Precedent Partnership
Flip Fund or with Tax Equity Documents not substantially similar in form and
substance to the corresponding Tax Equity Documents of one Precedent Partnership
Flip Fund.
4 To be included if acquiring or forming a tax equity investment fund other than
a Partnership Flip Fund or Inverted Lease Fund.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the proposed [acquisition][formation] (such
[acquisition][formation] date, the “Fund Addition Date”) of the [Partnership
Flip Fund][Inverted Lease Fund][tax equity investment fund other than a
Partnership Flip Fund or Inverted Lease Fund] (such fund, the “Target Fund”):
(1)
Attached hereto as Appendix A is a true, correct and complete copy of each of
the following documents (including all schedules, exhibits, attachments,
supplements and amendments thereto and any related protocols or side letters)
for the Target Fund:

a.
Tax Equity Limited Liability Company Agreement;

b.
[Master Purchase Agreement];5 

c.
[Master Lease];6 

d.
Tax Equity Opco O&M Agreement;

e.
Tax Equity Account Agreement;

a.
[Back-Up Servicing Agreement][Transition Management Agreement];

b.
Tax Equity Guaranty; and

c.
[list any other documents reflecting an agreement between Sponsor (or any
Affiliate or Sponsor) and any of the Tax Equity Class A Members relating to the
applicable Tax Equity Class A Member’s investment in a Project or such Tax
Equity Opco].

(2)
[The Target Fund is a Partnership Flip Fund and (a) the structure of the Target
Fund is substantially similar to the [[***] Fund][ [***] Precedent Fund][[***]
Fund][ [***] Precedent Fund][Ulysses Fund] and (b) subject to the proviso in
Section 2.05(a)(i)(A)(III) of the Credit Agreement, the Tax Equity Documents of
the Target Fund (including any amendments or modifications thereto) are
substantially similar in form and substance to the Tax Equity Documents of the
[[***] Fund][ [***] Precedent Fund][ [***] Fund][ [***] Precedent Fund][[***]
Fund] [(including any amendments or modifications thereto with respect to any
such Tax Equity Documents relating to the [[***] Fund][ [***] Fund][ [***]
Fund])].7 

_______________
5 To be included for the acquisition or formation of a Partnership Flip Fund.
6 To be included for the acquisition or formation of an Inverted Lease Fund.
7 To be included if submitted pursuant to Section 2.05(a).




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(3)
[The Target Fund is a Partnership Flip Fund that meets the Tax Equity
Characteristics.]8 

(4)
[The Target Fund is [a Partnership Flip Fund][an Inverted Lease Fund] that meets
the Tax Equity Characteristics.] [The Target Fund is [a Partnership Flip
Fund][an Inverted Lease Fund] that meets the Tax Equity Characteristics other
than the following deviations from the Tax Equity Characteristics:

a.
[provide a description of each deviation from the Tax Equity Characteristics in
the Target Fund]].9 

(5)
[***]

(6)
Attached hereto as Appendix C are updates to (a) Schedule 1.01(a) of the Credit
Agreement that includes all Tax Equity Documents of the new Relevant Parties,
(b) Schedules 5.03(e) and 5.03(f) of the Credit Agreement that include each new
Relevant Party, (c) Schedule A of the Credit Agreement that includes any Project
Information in respect of the new Relevant Parties and (d) Schedule 6 of the
Pledge and Security Agreement which includes the Tax Equity Holdco of the Target
Fund (the “Target Fund Holdco”) as a “Pledged Ownership Entity”.

(7)
Attached hereto as Appendix D-1 is a draft of [an Accession Agreement to the Tax
Equity Holdco Guaranty and Security Agreement][a Tax Equity Holdco Guaranty and
Security Agreement] which shall be duly executed and delivered by the Target
Fund Holdco on the Fund Addition Date that, solely with respect to the making of
this representation and warranty as of the Fund Addition Date, shall also have
been executed by the Administrative Agent and the Collateral Agent on the Fund
Addition Date.

(8)
Attached hereto as Appendix D-2 are true, correct and complete copies of
certificates representing all of the Membership Interests in the Target Fund
Holdco and all of the [Class B Membership Interests in the Partnership Flip Opco
of the Target Fund (the “Target Fund Opco”)] [Membership Interests in the
Inverted Lease Opco of the Target Fund (the “Target Fund Opco”)] (in each case,
in the form required by the applicable limited liability company agreement)
accompanied by undated stock powers executed in blank and instruments evidencing
any pledged debt indorsed in blank. As of the Fund Addition Date, the originals
of each of the foregoing shall be delivered to the Collateral Agent.

(9)
Attached hereto as Appendix D-3 are true, correct and complete copies of proper
Financing Statements in form appropriate for filing under the applicable Uniform
Commercial Code in order to perfect the Liens created under the Collateral
Documents (covering the Collateral described therein) with respect to the Target
Fund.

_______________
8 To be included if submitted pursuant to Section 2.05(a).
9 To be included if submitted pursuant to Section 2.05(b).


(10)
Attached hereto as Appendix D-4 are the results of a recent lien search in each
of the jurisdictions in which UCC financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets other than Excluded Property of



-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the current owner of the Membership Interests of the Target Fund Holdco, all
assets other than Excluded Property of the Target Fund Holdco and all assets
other than Excluded Property of the Target Fund Opco. Such search reveals no
Liens on the Membership Interests in the Target Fund Holdco, any assets of the
Target Fund Holdco or any assets of the Target Fund Opco.
(11)
Attached hereto as Appendix E are true, correct and complete copies of
resolutions of the new Relevant Parties and the Sponsor authorizing the
execution delivery and performance of the Portfolio Documents and evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with the Portfolio Documents to
which any new Relevant Party is a party or is to be a party.

(12)
Attached hereto as Appendix F are true, correct and complete copies of customary
insurance certificates [and [described any additional evidence provided]],
demonstrating that all insurance required to be obtained and maintained pursuant
to the Loan Documents has been obtained and all premiums thereon have been paid
in full or are not in arrears.

(13)
Attached hereto as Appendix G is a copy of each item described in
Sections 9.01(a)(xiv) and (xv) of the Credit Agreement with respect to the
Sponsor, the Borrower, the Target Fund Holdco and the Target Fund Opco;

(14)
Attached as Appendix H are drafts of the favorable opinions of counsel to the
Borrower and the new Relevant Parties (which opinion shall be delivered on the
Fund Addition Date and shall either be in the form of the opinions delivered on
the Closing Date or such other form reasonably acceptable to the Administrative
Agent (acting in consultation with counsel)) in relation to the Loan Documents,
addressed to the Administrative Agent and each Secured Party from:

a.
Wilson Sonsini Goodrich & Rosati P.C. (or other counsel previously approved by
the Administrative Agent), counsel for the Borrower and the new Relevant
Parties, including opinions regarding the attachment, perfection of security
interests in Collateral with respect to the new Relevant Parties and corporate
matters (including, without limitation, enforceability, no consents, no
conflicts with the Limited Liability Company Agreements of the new Relevant
Parties and Investment Company Act matters) with respect to the new Relevant
Parties; and

b.
an in-house opinion from counsel of the Sponsor with respect to the new Relevant
Parties, including opinions regarding corporate matters and no conflicts with
organizational documents of the new Relevant Parties, and other material
contracts binding on the new Relevant Parties or the Borrower in relation to the
new Relevant Parties.

(15)
[Attached hereto as Appendix I are true, correct and complete copies of all
consents, licenses and approvals required in connection with the granting of the
Liens under the Collateral Documents and the execution delivery and performance
of the Portfolio Documents and the validity against the Sponsor and each new
Relevant Party of the Portfolio Documents to which it is a party, and such
consents, licenses and approvals are in full force and effect and not subject to
appeal.][No consents, licenses or approvals are required in connection with



-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the granting of the Liens under the Collateral Documents and the execution
delivery and performance of the Portfolio Documents and the validity against the
Sponsor and each new Relevant Party of the Portfolio Documents to which it is a
party.]
(16)
[Attached hereto as Appendix J are true, correct and complete copies of the
current financial models for the Target Fund Opco.]10 

(17)
Attached hereto as Appendix K is a true, correct and complete copy of the Base
Case Model demonstrating compliance with the Available Borrowing Base.

(18)
As of the Fund Addition Date, the Lender Parties have received all documentation
and other information required by regulatory authorities under the applicable
“know your customer” and Anti-Money Laundering Laws, including the PATRIOT Act.

(19)
As of the Fund Addition Date, all Additional Expenses due and payable as of such
date shall have been paid in full by the Borrower and all other costs and
expenses required to be paid per Section 4.07 of the Credit Agreement for which
evidence has been presented (including, as applicable, third-party fees and
out-of-pocket expenses of lenders counsel, the Insurance Consultant, Independent
Engineer, [***] and other advisors or consultants retained by the Administrative
Agent).



_______________
10 To be included for the acquisition or formation of a Partnership Flip Fund to
the extent not included pursuant to clause (5).




-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(20)
The representations and warranties of the Sponsor and the Relevant Parties
contained in Article V of the Credit Agreement, or which are contained in any
document furnished at any time under or in connection therewith (including the
Portfolio Documents submitted in connection with this Tax Equity Fund
Certificate), are true and correct on and as of the date hereof and the date of
the proposed Fund Addition Date, except (a) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date or (b) to the extent
that such representations and warranties refer solely to the Fund Addition Date,
in which case they shall be true and correct solely as of the Fund Addition
Date.

(21)
No action or proceeding has been instituted or threatened in writing by any
Governmental Authority against the Sponsor or any Relevant Party that seeks to
impair, restrain prohibit or invalidate the transactions contemplated by the
Credit Agreement, the other Loan Documents, the Portfolio Documents or regarding
the effectiveness or validity of any required Permits.

(22)
No Default or Event of Default exists, or would result from the proposed
[acquisition][formation] of the Target Fund.

(23)
The Cash Available for Debt Service included under the Base Case Model does not
include cash flows from any Project that is not an Eligible Project and takes
into account the impact on Operating Revenues and Operating Expenses from each
waiver provided by a Tax Equity Class A Member.

(24)
After giving effect to the proposed [acquisition][formation] of the Target Fund,
the Borrower and the Subsidiaries are and will be solvent.

(25)
There has been no event or circumstance since [insert date of the most recent
audited financial statements of the Sponsor delivered pursuant to either
Section 6.01(a) or Section 9.01(a)(xii) of the Credit Agreement] that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(26)
The Major Maintenance Reserve Account is funded in the required amount in
accordance with the Depository Agreement.

(27)
The Target Fund Holdco has not been removed as managing member under the Limited
Liability Company Agreement of the Target Fund Opco, nor has the Target Fund
Holdco given or received written notice of an action, claim or threat of such
removal.

[remainder of page intentionally blank]




-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Tax Equity Fund Certificate to
be duly executed and delivered as of the date first written above.
BORROWER:
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
 
 
By:
 
Name:
 
 
 
Title:
 
 
 











Signature Page to Tax Equity Fund Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit O
Form of Wholly Owned Holdco Guaranty and Security Agreement


See attached.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







 

--------------------------------------------------------------------------------






FORM OF

GUARANTY AND SECURITY AGREEMENT

Dated as of [________], 2015


among

[________],

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent








--------------------------------------------------------------------------------



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






ARTICLE I DEFINED TERMS
1


Section 1.1
Definitions.
1


Section 1.2
Certain Other Terms.
5


Section 1.3
No Strict Construction
5


ARTICLE II GRANT OF SECURITY INTEREST AND GUARANTY
6


Section 2.1
Grant of Security Interest
6


Section 2.2
Collateral
6


Section 2.3
Guaranty
8


Section 2.4
Guaranty and Grant of Security Interest Absolute
9


Section 2.5
Waivers and Acknowledgments.
12


Section 2.6
Subrogation
14


Section 2.7
Special Provisions Relating to Securities.
14


Section 2.8
Additional Wholly Owned Holdco Guarantors.
15


Section 2.9
Keepwell.
15


ARTICLE III REPRESENTATIONS AND WARRANTIES
16


Section 3.1
Organization, Powers, Good Standing, Business.
16


Section 3.2
Authorization.
16


Section 3.3
Title; No Other Liens
17


Section 3.4
Governmental Authorization; Compliance with Laws
17


Section 3.5
Perfection and Priority
17


Section 3.6
Jurisdiction of Organization; Chief Executive Office
18


Section 3.7
Locations of Inventory and Equipment
18


Section 3.8
Instruments, Tangible Chattel Paper, Accounts
18


Section 3.9
Intellectual Property
18


Section 3.10
Commercial Tort Claims
18


Section 3.11
Pledged Ownership Interests.
18


Section 3.12
Credit Agreement Undertakings.
19


ARTICLE IV COVENANTS
19


Section 4.1
Maintenance of Perfected Security Interest; Further Documentation and Consents.
19


Section 4.2
No Liens
20


Section 4.3
Changes in Locations, Name, Etc.
20


Section 4.4
Delivery of Reports
20


Section 4.5
Instruments and Investment Property.
21


Section 4.6
Accounts
21


Section 4.7
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property
22


Section 4.8
Notices
23


Section 4.9
Notice of Commercial Tort Claims
23


Section 4.10
Inventory
23


Section 4.11
Receipt of Certificates, Warrants, Options, or Rights
23


Section 4.12
Property Rights
23


Section 4.13
Member Withdrawal or Removal
23





-i-



--------------------------------------------------------------------------------





ARTICLE V REMEDIAL PROVISIONS
24


Section 5.1
Code and Other Remedies.
24


Section 5.2
Accounts and Payments in Respect of General Intangibles
26


Section 5.3
Private Sale.
27


Section 5.4
Deficiency
28


ARTICLE VI THE COLLATERAL AGENT
28


Section 6.1
Collateral Agent’s Appointment as Attorney-in-Fact.
28


Section 6.2
No Duty to File; Authorization to File Financing Statements
30


Section 6.3
Authority of Collateral Agent
30


Section 6.4
Duty; Obligations and Liabilities.
31


ARTICLE VII MISCELLANEOUS
32


Section 7.1
Reinstatement
32


Section 7.2
Release of Collateral.
33


Section 7.3
Independent Obligations
34


Section 7.4
No Waiver by Course of Conduct
34


Section 7.5
Amendments in Writing
34


Section 7.6
Successors and Assigns
34


Section 7.7
Notices.
35


Section 7.8
Incorporation by Reference
36


Section 7.9
Wholly Owned Guarantor LLCA Acknowledgement
36


Section 7.10
Force Majeure
36


Section 7.11
Patriot Act
36





-ii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SCHEDULES and EXHIBITS
Schedule 1
Commercial Tort Claims
Schedule 2
Filings
Schedule 3
Legal Name; Jurisdiction of Organization; Chief Executive Office
Schedule 4
Location of Inventory and Equipment
Schedule 5
Intellectual Property
Schedule 6
Pledged Ownership Interests
Exhibit A
Form of Accession Agreement



-iii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






GUARANTY AND SECURITY AGREEMENT, dated as of [________], [____] (this
“Agreement”), by [________], a Delaware limited liability company (“[________]”
and together with each Person that subsequently becomes a party hereto in
accordance with 2)h), each individually a “Wholly Owned Holdco Guarantor” and,
collectively, the “Wholly Owned Holdco Guarantors”), in favor of Deutsche Bank
Trust Company Americas, in its capacity as Collateral Agent under the Credit
Agreement referred to below (in such capacity, and together with its successors
and permitted assigns, the “Collateral Agent”) for the Secured Parties as
defined in the Credit Agreement (as defined herein).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of January 15, 2016 among
Sunrun Hera Portfolio 2015-A, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders from time to time party thereto, Investec Bank PLC, as
the administrative agent for the Lenders (in such capacity, and together with
its successors and permitted assigns, the “Administrative Agent”) and Investec
Bank PLC, as Issuing Bank (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;
WHEREAS, as security for the Obligations, each Wholly Owned Holdco Guarantor has
agreed to grant to the Collateral Agent, for the benefit of the Secured Parties,
a first priority Lien on the Collateral (subject to Permitted Liens);
WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that each Wholly Owned Holdco Guarantor shall have executed and delivered this
Agreement to the Administrative Agent; and
WHEREAS, it is contemplated to be a condition precedent for any Secured Hedge
Providers to enter into the Secured Interest Rate Hedging Agreements that the
Wholly Owned Holdco Guarantors shall have executed and delivered this Agreement
to the Administrative Agent.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Issuing Bank and each Lender party thereto to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and to induce the Secured Hedge
Providers to enter into the Secured Interest Rate Hedging Agreements, each
Wholly Owned Holdco Guarantor hereby agrees with the Collateral Agent as
follows:
1)
DEFINED TERMS

a)    Definitions.
i)    Capitalized terms used, but not otherwise defined, herein (including in
the Recitals) that are defined in the Credit Agreement (whether directly or by
reference to another agreement or document) shall have the meanings given to
them in the Credit


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
GUARANTY AND SECURITY AGREEMENT (HOLDCOS)

--------------------------------------------------------------------------------





Agreement (whether directly or by reference to another agreement or document),
except to the extent defined pursuant to clause (b) or (c) of this a).
ii)    The following terms have the meanings given to them in the UCC and
capitalized terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Account”, “Account Debtor”, “Certificated Security”, “Chattel Paper”,
“Commercial Tort Claim”, “Deposit Account”, “Document”, “Electronic Chattel
Paper”, “Equipment”, “Financial Asset”, “Fixture”, “General Intangible”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter of Credit”,
“Letter-of-Credit Right”, “Proceeds”, “Record”, “Securities Account”,
“Security”, “Supporting Obligation” and “Tangible Chattel Paper”.
iii)    The following terms shall have the following meanings:
“Accession Agreement” means an instrument substantially in the form of Exhibit A
hereto.
“Administrative Agent” has the meaning specified in the Preamble.
“Agreement” has the meaning specified in the Preamble.
“Applicable Law” has the meaning specified in Section 7.11.
“Applicable Pledged Ownership Interests” has the meaning specified in Section
3.11(a).
“Assigned Agreements” means (a) all contracts, agreements, leases or other
instruments to which any Wholly Owned Holdco Guarantor is a party or pursuant to
which any Wholly Owned Holdco Guarantor has rights whether as third party
beneficiary or otherwise, (b) all other contracts, agreements, leases and other
similar instruments related to the Projects, (c) all insurance policies
maintained by any Wholly Owned Holdco Guarantor under the Loan Documents or any
Project Document, including any such policies insuring against loss of revenues
by reason of interruption of the operation of the Projects and all proceeds and
other amounts payable to any Wholly Owned Holdco Guarantor thereunder, and all
insurance proceeds, and (d) as regards the aforesaid agreements, (i) all rights
of any Wholly Owned Holdco Guarantor to receive moneys due and to become due
thereunder or pursuant thereto, (ii) all rights of any Wholly Owned Holdco
Guarantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all claims of any Wholly Owned Holdco Guarantor for
damages for breach thereof or default thereunder, and (iv) the right of any
Wholly Owned Holdco Guarantor to terminate, amend, supplement or otherwise
modify any such agreement or approval.
“Borrower” has the meaning specified in the Recitals.
“Collateral” has the meaning specified in Section 2.2.
“Collateral Agent” has the meaning specified in the Preamble.
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





incorporation or certificate of formation of such Person, (b) the bylaws or
operating agreement of such Person and (c) any other similar constitutive,
organizational or governing document of such Person.
“Contractual Obligation” means, with respect to any Person, any contract, loan,
agreement, indenture, mortgage, lease or other instrument to which it is a party
or by which it or any of its properties is bound or affected.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Agreement” has the meaning specified in the Recitals.
“Excluded Property” means (i) “Excluded Property”, as defined in the Credit
Agreement, (ii) any permit, license, or approval of a Governmental Authority,
which by its terms or by operation of Law would become void, voidable,
terminable or revocable or in respect of which a Wholly Owned Holdco Guarantor
would be deemed to be in breach or default thereunder if such permit, license,
approval of a Governmental Authority or the applicable Wholly Owned Holdco
Guarantor’s interest thereunder were pledged or assigned hereunder or if a
security interest therein were granted hereunder, to the extent necessary to
avoid such voidness, voidability, terminability, revocability, breach or default
and (iii) any other asset or property to the extent, and solely to the extent
and for so long as, the grant of a lien thereon is prohibited by applicable
Laws; provided, that any such property shall be excluded from such security
interest only to the extent and for so long as the consequences specified above
shall exist and shall cease to be excluded and shall be subject to the Lien of
the Loan Documents immediately and automatically at such time as such
consequence shall no longer exist; provided further, however, “Excluded
Property” shall not include any Proceeds, products, substitutions or
replacements of Excluded Property (unless such Proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
“Excluded Swap Obligation” means, with respect to any Wholly Owned Holdco
Guarantor at any time, and after giving effect to Section 2.7, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Wholly Owned Holdco Guarantor of, or the grant by such Wholly Owned Holdco
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is illegal at such time under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Wholly Owned Holdco Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guarantee or grant of a security interest becomes effective with
respect to such related Swap Obligation.
“Governmental Approval” means any consent, waiver, variance, registration,
filing, declaration, license, approval, permit, orders, authorization, exception
or exemption from, of or with any Governmental Authority, whether given by
express action or deemed given by failure to act within any specified period.


-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Guaranteed Obligations” has the meaning specified in Section 2.3.
“Guaranty” has the meaning specified in Section 2.4.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any requirements of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Trade Secrets and IP Licenses.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any rights, title and interests in or
relating to any Intellectual Property.
“Ownership Collateral” has the meaning specified in Section 2.2(n).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to letters patent
and applications therefor.
“Pledged Ownership Entities” has the meaning specified in Section 2.2(n)(i).
“Pledged Ownership Interests” has the meaning specified in Section 2.2(n)(i).
“Qualified ECP Guarantor” means, in respect of any Guaranteed Obligation, each
Wholly Owned Holdco Guarantor that has total assets exceeding $10,000,000 at the
time such Guaranteed Obligation is incurred in respect of a Secured Interest
Rate Hedging Agreement.
“Released Entity” has the meaning specified in 7)b)ii).
“Securities Act” has the meaning specified in 5)c)ii).
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Swap Obligation” means, with respect to any Wholly Owned Holdco Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Trade Secrets” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any requirements of Law in or relating to trade
secrets.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any requirements of Law, any of the perfection or
priority of the Collateral Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.
“Wholly Owned Holdco Guarantors” has the meaning specified in the Preamble.
“Wholly Owned Opco Disposition” means, with respect to the Membership Interests
in a Wholly Owned Opco, a “Disposition” or any similar term as such term is
defined in the Limited Liability Company Agreement of such Wholly Owned Opco.
b)    Certain Other Terms.
i)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Article,
Section or clause refer to the appropriate Article, Section or clause in this
Agreement. References herein to a Schedule refer to the appropriate Schedule to
this Agreement, as updated from time to time as permitted or required under this
Agreement, including in connection with any Accession Agreement or pursuant to
Section 7.2(b).
ii)    Section 1.02 (Rules of Construction) of the Credit Agreement is
applicable to this Agreement as and to the extent set forth therein.
c)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.






-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





2)
GRANT OF SECURITY INTEREST AND GUARANTY

a)    Grant of Security Interest. Each Wholly Owned Holdco Guarantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations,
hereby assigns, pledges and hypothecates to the Collateral Agent for the benefit
of the Secured Parties, and grants to the Collateral Agent for the benefit of
the Secured Parties, a Lien on and security interest in all of its rights, title
and interests in, to and under the Collateral (as defined below).
b)    Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by each Wholly Owned Holdco
Guarantor in which such Wholly Owned Holdco Guarantor now has or at any time in
the future may acquire any rights, title or interests is collectively referred
to as the “Collateral”:
i)    all Accounts;
ii)    all Chattel Paper;
iii)    all Deposit Accounts and Securities Accounts together with all funds,
cash, monies, Financial Assets, investments, instruments, certificates of
deposit, promissory notes and any other property (including any investments
deposited therein or credited thereto) at any time on deposit therein or
credited to any of the foregoing, all rights to payment or withdrawal therefrom
and all income, profits, gains and interest thereon;
iv)    all Documents;
v)    all Equipment;
vi)    all General Intangibles;
vii)    all Instruments;
viii)    all Inventory;
ix)    all Investment Property;
x)    all Supporting Obligations;
xi)    all Commercial Tort Claims described on Schedule 1 and on any supplement
thereto received by the Collateral Agent pursuant to 4)i);
xii)    all Letters of Credit and Letter-of-Credit Rights;
xiii)    all books and Records pertaining to the other property described in
this a);


-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





xiv)    the following (collectively, the “Ownership Collateral”):
(1)    all of the Stock in any Person listed in Schedule 6 under the heading
“Issuer” (or any other Stock in any other Persons) now or hereafter owned by
such Wholly Owned Holdco Guarantor (the “Pledged Ownership Entities”), in each
case together with all certificates (if any) evidencing the same (collectively,
the “Pledged Ownership Interests”);
(2)    all shares, partnership interests, membership interests, securities,
moneys or property, if any, representing a dividend, distribution or return of
capital upon or with respect to any of the Pledged Ownership Interests, or
resulting from a revision, reclassification or stock split or other like change
in any of the Pledged Ownership Interests or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Ownership Interests;
(3)    without affecting the obligations of such Wholly Owned Holdco Guarantor
under any provision prohibiting that action under any Loan Document, in the
event of any consolidation or merger in which any Person identified in clause
(i) above is not the surviving Person, all Stock of any class or character owned
by such Wholly Owned Holdco Guarantor in the successor Person (unless that
successor Person is such Wholly Owned Holdco Guarantor itself) formed by or
resulting from that consolidation or merger; and
(4)    all of such Wholly Owned Holdco Guarantor’s rights, benefits, privileges,
authority and powers under the Constituent Documents of each Pledged Ownership
Entity or under any shareholder or voting trust agreement or similar agreement,
including (A) all such Wholly Owned Holdco Guarantor’s interest in the capital
of such Pledged Ownership Entity, and all rights of such Wholly Owned Holdco
Guarantor as a member or partner and all rights to receive dividends,
distributions, cash, securities, instruments and other property or proceeds of
any kind from time to time receivable or otherwise distributable in respect of
the Pledged Ownership Interests or pursuant to the Constituent Documents of such
Pledged Ownership Entity by way of distribution, return of capital or otherwise,
(B) all other payments due or to become due to such Wholly Owned Holdco
Guarantor in respect of the Pledged Ownership Interests or the Constituent
Documents of such Pledged Ownership Entity, including all rights of such Wholly
Owned Holdco Guarantor to receive proceeds of any insurance, indemnity, warranty
or guaranty due to or with respect to the Pledged Ownership Interests or the
Constituent Documents of such Pledged Ownership Entity, (C) all claims of such
Wholly Owned Holdco Guarantor for damages arising out of or for breach of or
default under the Constituent Documents of such Pledged Ownership Entity, (D)
the right of such Wholly Owned Holdco Guarantor to terminate the Constituent
Documents of such Pledged Ownership Entity, to perform and exercise consensual
or voting rights thereunder, including the right, if any, to manage such Pledged
Ownership Entity’s affairs, to make determinations, to exercise any election or
option or to give or receive any notice, consent, amendment, waiver or approval,
and the right, if any, to compel performance and otherwise exercise all remedies
thereunder, and


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(E) all rights of the such Wholly Owned Holdco Guarantor as a member or partner
of a Pledged Ownership Entity, to all property and assets of the applicable
Pledged Ownership Entity (whether real property, Inventory, Equipment, contract
rights, Accounts, receivables, General Intangibles, securities, Instruments,
Chattel Paper, Documents, chooses in action or otherwise) and (F) certificates
or instruments evidencing an ownership or Stock in such Pledged Ownership
Entity, or its assets; and
(5)    any other claim that such Wholly Owned Holdco Guarantor now has or may in
the future acquire in its capacity as member or partner of any Pledged Ownership
Entity against such Pledged Ownership Entity and its Assets;
xv)        all Assigned Agreements;
xvi)    all Governmental Approvals held in the name of, or for the benefit of,
any Wholly Owned Holdco Guarantor;
xvii)    all property of any Wholly Owned Holdco Guarantor held by any Secured
Party, including all property of every description in the custody of or in
transit to such Secured Party for any purpose, including safekeeping, collection
or pledge, for the account of a Wholly Owned Holdco Guarantor or as to which
such Wholly Owned Holdco Guarantor may have any right or power, including cash;
xviii)    all other Goods (including Fixtures) and personal property of any
Wholly Owned Holdco Guarantor, whether tangible or intangible and wherever
located; and
xix)    to the extent not otherwise included, all Proceeds and products of all
of the foregoing Collateral, whether cash or non-cash;
provided, however, that “Collateral” shall not include any Excluded Property;
provided, further, that if at any time, any property described in the definition
of Excluded Property shall cease to be Excluded Property, such property shall
constitute Collateral, unless and until subsequent thereto such property again
constitutes Excluded Property.
c)    Guaranty. Each Wholly Owned Holdco Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees the punctual
payment when due (whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise) of all Obligations of the
Borrower now or hereafter existing under or in respect of the Loan Documents
(including any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, but
excluding any Excluded Swap Obligations (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented expenses
(including reasonable and documented fees and expenses of counsel) incurred by
the Collateral Agent or any other Secured Party in enforcing any rights under
this Section 2.3.




-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





d)    Guaranty and Grant of Security Interest Absolute.
i)    Each Wholly Owned Holdco Guarantor guarantees that the Guaranteed
Obligations will be paid in accordance with the terms of the Loan Documents,
regardless of any applicable Laws now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. To the maximum extent permitted by applicable Laws, the obligations of
each Wholly Owned Holdco Guarantor under or in respect of this Agreement are
independent of the Obligations of the Borrower under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Wholly Owned Holdco Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower whether the
Borrower is joined in any such action or actions. The obligations of each Wholly
Owned Holdco Guarantor under this Agreement and the rights of the Collateral
Agent and the Liens and security interests hereunder shall be irrevocable,
absolute and unconditional irrespective of, and each Wholly Owned Holdco
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
(1)    any illegality, lack of validity or enforceability of the Guaranteed
Obligations, any Loan Document or any agreement or instrument relating thereto;
(2)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations;
(3)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the other Loan Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document, or any agreement relating to such other guaranty or security,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower;
(4)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
guaranty, for all or any of the Guaranteed Obligations;
(5)    any manner of application of Collateral, or Proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other assets
of the Borrower or of such Wholly Owned Holdco Guarantor;


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(6)    the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Secured Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations;
(7)    any change, restructuring or termination of the corporate structure or
existence of the Borrower or such Wholly Owned Holdco Guarantor and any Secured
Party’s consent thereto and to any corresponding restructuring of the Guaranteed
Obligations;
(8)    the failure of any other Person to execute or deliver any other guaranty
or agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations;
(9)    any limitation on any party’s liability or obligations under any Loan
Document or any invalidity or unenforceability, in whole or in part, of any such
Loan Document;
(10)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Borrower, such
Wholly Owned Holdco Guarantor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding;
(11)    any defenses, set offs or counterclaims which Borrower may allege or
assert against any Secured Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; or
(12)    any other circumstance (including any statute of limitations but
excluding indefeasible payment in full) that might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor.
ii)    In furtherance of the foregoing and without limiting the generality
thereof, each Wholly Owned Holdco Guarantor agrees as follows:
(1)    Each Wholly Owned Holdco Guarantor’s guaranty under Section 2.3 (the
“Guaranty”) is a primary obligation of each Wholly Owned Holdco Guarantor and
not merely a contract of surety;
(2)    Collateral Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Secured Party with respect to the existence of such Event of Default;
(3)    The obligations of each Wholly Owned Holdco Guarantor hereunder are
independent of the obligations of Borrower and the obligations of any other
guarantor


-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(including any other Wholly Owned Holdco Guarantor) of the obligations of
Borrower, and a separate action or actions may be brought and prosecuted against
such Wholly Owned Holdco Guarantor whether or not any action is brought against
Borrower or any of such other guarantors and whether or not Borrower is joined
in any such action or actions;
(4)    Payment by any Wholly Owned Holdco Guarantor of a portion, but not all,
of the Guaranteed Obligations shall in no way limit, affect, modify or abridge
any Wholly Owned Holdco Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid. Without limiting the generality of the
foregoing, if Collateral Agent is awarded a judgment in any suit brought to
enforce any Wholly Owned Holdco Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such Wholly
Owned Holdco Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Wholly Owned Holdco Guarantor, limit,
affect, modify or abridge any other Wholly Owned Holdco Guarantor’s liability
hereunder in respect of the Guaranteed Obligations;
(5)    Any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Wholly Owned Holdco Guarantor’s liability hereunder, from time to time
may (A) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (B) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (C) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (D) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Wholly Owned Holdco Guarantor)
with respect to the Guaranteed Obligations; (E) enforce and apply any security
now or hereafter held by or for the benefit of such Secured Party in respect
hereof or the Guaranteed Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that such Secured Party may have
against any such security, in each case as such Secured Party in its discretion
may determine consistent herewith and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Wholly
Owned Holdco Guarantor against any other Secured Party or any security for the
Guaranteed Obligations; and (F) exercise any other rights available to it under
the Loan Documents.




-11-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





e)    Waivers and Acknowledgments.
i)    Each Wholly Owned Holdco Guarantor’s guaranty under Section 2.3 is a
guarantee of payment and not of collection. Each Wholly Owned Holdco Guarantor
hereby unconditionally and irrevocably waives, to the maximum extent permitted
by applicable Laws, promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Obligations and this
Agreement and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any Collateral.
ii)    Each Wholly Owned Holdco Guarantor hereby acknowledges that this
Agreement is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future, and shall remain in full force and effect
until such time as the Guaranteed Obligations have been discharged finally and
in full.
iii)    Each Wholly Owned Holdco Guarantor hereby unconditionally and
irrevocably waives, for the benefit of the Secured Parties, to the maximum
extent permitted by applicable Laws, (i) any right to require any Secured Party,
as a condition of payment or performance by such Wholly Owned Holdco Guarantor,
to (A) proceed against Borrower, any other guarantor (including any other Wholly
Owned Holdco Guarantor) of the Guaranteed Obligations or any other Person, (B)
proceed against or exhaust any security held from Borrower, any such other
guarantor or any other Person, (C) proceed against or have resort to any balance
of any deposit account or credit on the books of any Secured Party in favor of
any Loan Party or any other Person, or (D) pursue any other remedy in the power
of any Secured Party whatsoever; (ii) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrower or
any other Wholly Owned Holdco Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Wholly Owned Holdco
Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (iii) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (iv) any defense
based upon any Secured Party’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (v) (A) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Wholly Owned Holdco Guarantor’s obligations hereunder, (B) the benefit of any
statute of limitations affecting such Wholly Owned Holdco Guarantor’s liability
hereunder or the enforcement hereof, and (C) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (vi) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default


-12-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 3.2 and any right to
consent to any thereof; and (vii) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof, (viii) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Wholly Owned Holdco Guarantor or other rights of
such Wholly Owned Holdco Guarantor to proceed against the Borrower or such
Wholly Owned Holdco Guarantor, any other guarantor or any other Person or any
Collateral and (ix) any defense based on any right of set-off or counterclaim
against or in respect of the obligations of the Borrower or such Wholly Owned
Holdco Guarantor hereunder.
iv)    Each Wholly Owned Holdco Guarantor hereby waives, for the benefit of the
Secured Parties: (i) any right to require any Secured Party, as a condition of
payment or performance by such Wholly Owned Holdco Guarantor, to (A) proceed
against Borrower, any other guarantor (including any other Wholly Owned Holdco
Guarantor) of the Guaranteed Obligations or any other Person, (B) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (C) proceed against or have resort to any balance of any
deposit account or credit on the books of any Secured Party in favor of any Loan
Party or any other Person, or (D) pursue any other remedy in the power of any
Secured Party whatsoever; (ii) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Wholly Owned Holdco Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Wholly Owned Holdco Guarantor from any
cause other than payment in full of the Guaranteed Obligations; (iii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (iv) any defense based upon any Secured
Party’s errors or omissions in the administration of the Guaranteed Obligations,
except behavior which amounts to bad faith; (v) (A) any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Wholly Owned Holdco
Guarantor’s obligations hereunder, (B) the benefit of any statute of limitations
affecting such Wholly Owned Holdco Guarantor’s liability hereunder or the
enforcement hereof, and (C) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (vi) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters


-13-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





referred to in Section 3.2 and any right to consent to any thereof; and (vii)
any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms hereof.
v)    Each Wholly Owned Holdco Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section 2.4
and this Section 2.5 are knowingly made in contemplation of such benefits.
f)    Subrogation. Each Wholly Owned Holdco Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Wholly Owned Holdco Guarantor that
arise from the existence, payment, performance or enforcement of such Wholly
Owned Holdco Guarantor’s obligations under or in respect of this Agreement,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any Collateral or such Wholly Owned Holdco
Guarantor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from the
Borrower or such Wholly Owned Holdco Guarantor directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Debt Termination
Date. Notwithstanding the foregoing sentence, if any amount shall be paid to
such Wholly Owned Holdco Guarantor in violation of the immediately preceding
sentence at any time prior to the Debt Termination Date, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Wholly Owned Holdco Guarantor
and shall forthwith be paid or delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Agreement, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Agreement thereafter arising.
Upon the Debt Termination Date, the Collateral Agent will, at such Wholly Owned
Holdco Guarantor’s request and at the Borrower’s expense, execute and deliver to
such Person appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to such Wholly
Owned Holdco Guarantor of an interest in the Guaranteed Obligations resulting
from such payment made by such Wholly Owned Holdco Guarantor pursuant to this
Agreement.
g)    Special Provisions Relating to Securities.
i)    So long as no Event of Default has occurred and is continuing, except as
provided in the following clause (b), each Wholly Owned Holdco Guarantor shall
have the right to exercise all voting, consensual and other powers of ownership
pertaining to all Ownership Collateral for all purposes not inconsistent with
the terms of any Loan Document (provided, that such Wholly Owned Holdco
Guarantor shall not vote the Ownership Collateral in any manner that is
inconsistent with the terms of any Loan Document); and the Collateral Agent
(acting at the direction of the Administrative Agent) shall, at such Wholly
Owned Holdco Guarantor’s expense, execute and deliver to such


-14-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





party or cause to be executed and delivered to such party all such proxies,
powers of attorney, dividend and other orders and other instruments, without
recourse, as such Wholly Owned Holdco Guarantor may reasonably request to the
Administrative Agent for the purpose of enabling such party to exercise the
rights and powers that it is entitled to exercise pursuant to this Section
2.8(a).
ii)    Each Wholly Owned Holdco Guarantor agrees that all dividends and other
distributions on the Ownership Collateral shall be paid to the Revenue Account
in accordance with the terms of the Credit Agreement and the Depositary
Agreement. If, notwithstanding the foregoing, any such amounts are remitted
directly to any Wholly Owned Holdco Guarantor, such Wholly Owned Holdco
Guarantor shall hold such funds in trust for the Collateral Agent and shall
promptly remit such amounts to the Collateral Agent for deposit into the Revenue
Account. All such amounts deposited into the Revenue Account shall be retained
by the Collateral Agent as part of the Collateral, subject to the terms of this
Agreement and the other Loan Documents.
h)    Additional Wholly Owned Holdco Guarantors.
As contemplated by Section 6.08(h) of the Credit Agreement, certain Subsidiaries
of the Borrower may be required to enter into this Agreement as Wholly Owned
Holdco Guarantors. Upon the execution and delivery by any such Subsidiary and
the Collateral Agent of an Accession Agreement, such Subsidiary shall become a
Wholly Owned Holdco Guarantor hereunder with the same force and effect as if
originally named as a Wholly Owned Holdco Guarantor herein (provided that the
covenants and representations and warranties herein shall only apply to such
Wholly Owned Holdco Guarantor after it becomes a party hereto), and the
schedules hereto shall be updated as reflected in such Accession Agreement. The
execution and delivery of any such instrument shall not require the consent of
any other Wholly Owned Holdco Guarantor hereunder. The rights and obligations of
Collateral Agent and each Wholly Owned Holdco Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Wholly Owned
Holdco Guarantor as a party to this Agreement.
i)    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by any other Wholly Owned Holdco
Guarantor hereunder to honor all of such Wholly Owned Holdco Guarantor’s
obligations under this Agreement in respect of Guaranteed Obligations, including
any Swap Obligations, provided that each Qualified ECP Guarantor shall only be
liable under this Section 2.9 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.9, or
otherwise under this Agreement, as it relates to such Wholly Owned Holdco
Guarantor, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 2.9 shall remain in full force and
effect until the Debt Termination Date. Each Qualified ECP Guarantor intends
that this Section 2.9 constitute, and this Section 2.9 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Qualified ECP Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


-15-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





3)
REPRESENTATIONS AND WARRANTIES

Each Wholly Owned Holdco Guarantor represents and warrants to the Collateral
Agent and the other Secured Parties that:
a)
Organization, Powers, Good Standing, Business.

i)    Organization and Powers. It is duly organized, validly existing and in
good standing under the Laws of its state of formation. It has all requisite
limited liability company power and authority to (i) own and operate its
properties, (ii) carry on its businesses as now conducted and proposed to be
conducted and (iii) enter into this Agreement and to perform its obligations
hereunder.
ii)    Qualification. It is duly qualified and in good standing in each state
where necessary to carry on its present businesses and operations, except in
jurisdictions in which the failure to be qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.
b)    Authorization.
i)    No Conflict. The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not: (1) violate (x) its certificate of formation, limited liability
company agreement, operating agreement or other organizational documents, as the
case may be; (y) any provision of Law applicable to it (except where such
violation would not reasonably be expected to cause a Material Adverse Effect)
or (z) any order, judgment or decree of any Governmental Authority binding on it
or any of its property (except where such violation would not reasonably be
expected to cause a Material Adverse Effect); (2) result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
contractual obligation binding upon it or its property (except where such breach
or default would not reasonably be expected to cause a Material Adverse Effect);
or (3) result in or require the creation or imposition of any material Lien
(other than the Lien of the Loan Documents or a Permitted Lien) upon its assets.
ii)    Consents. The execution and delivery by it of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority or any other Person which has
not been obtained or made, and each such consent or approval is in full force
and effect, other than any failure of such Wholly Owned Holdco Guarantor to
comply with this 3)b)ii) which would not reasonably be expected to have a
Material Adverse Effect.
iii)    Binding Obligations. Upon its execution and delivery of this Agreement
or upon its execution and delivery of an Accession Agreement pursuant to 2)h)
(as applicable), this Agreement shall be the legally valid and binding
obligation of such Wholly Owned Holdco Guarantor, enforceable against it, in
accordance with its


-16-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





respective terms, subject to bankruptcy, insolvency, moratorium, reorganization
and other similar Laws affecting creditors’ rights.
c)    Title; No Other Liens. Except for the Lien granted to the Collateral Agent
pursuant to this Agreement and the other Loan Documents and other Permitted
Liens, it owns each of its items of Collateral free and clear of any and all
Liens or claims of others. It (a) is the record and beneficial owner of the
Collateral pledged by it hereunder and (b) has rights in or the power to
transfer each item of Collateral in which a Lien is granted by it hereunder.
d)    Governmental Authorization; Compliance with Laws. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Wholly Owned Holdco Guarantor of this Agreement, or (b) the
exercise by the Collateral Agent or any other Secured Party of its rights under
the Loan Documents or pursuant to this Agreement.
e)    Perfection and Priority. The security interest granted pursuant to this
Agreement constitutes a valid and continuing perfected security interest in
favor of the Collateral Agent for the benefit of the Secured Parties in all
Collateral subject, for the following Collateral, to the extent applicable, to
the occurrence of the following: (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been filed or delivered to the Collateral Agent in completed and
duly authorized form, as applicable); (ii) with respect to any Deposit Account
and any Securities Account the execution of control agreements in form and
substance satisfactory to the Collateral Agent; (iii) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable; (iv) in the case
of Letter-of-Credit Rights including those rights that are Supporting
Obligations of Collateral, the execution of a Contractual Obligation in form and
substance satisfactory to the Collateral Agent granting control to the
Collateral Agent over such Letter-of-Credit Rights; (v) in the case of
Electronic Chattel Paper, the completion of all steps necessary to grant control
to the Collateral Agent over such Electronic Chattel Paper; (vi) in the case of
all Instruments and Investment Property, the delivery thereof to the Collateral
Agent of such Instruments and Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Collateral
Agent or in blank; (vii) in the case of all Investment Property not in
certificated form, the execution of control agreements, in form and substance
satisfactory to the Collateral Agent; and (viii) in the case of all Tangible
Chattel Paper, the delivery thereof to the Collateral Agent of such Tangible
Chattel Paper. Upon its execution and delivery of this Agreement or upon its
execution and delivery of an Accession Agreement pursuant to Section 2.8 (as
applicable), all actions, including those set forth above, necessary to perfect
the Liens granted hereunder on the Collateral have been duly taken. Such
security interest is prior to all other Liens on the Collateral except for
Permitted Liens having priority over the Collateral Agent’s Liens by operation
of law.


-17-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





f)    Jurisdiction of Organization; Chief Executive Office. Their jurisdictions
of organization, legal names, and the locations of their chief executive offices
or sole places of business, in each case as of the date of its execution and
delivery of this Agreement or upon its execution and delivery of an Accession
Agreement pursuant to Section 2.8 (as applicable), and each of their prior legal
names (if any) and the date each such name was changed, are specified on
Schedule 3.
g)    Locations of Inventory and Equipment.  As of the date of its execution and
delivery of this Agreement or upon its execution and delivery of an Accession
Agreement pursuant to Section 2.8 (as applicable), its Inventory and Equipment
(other than Inventory or Equipment in transit, at the address specified in
Section 7.7(a) and the Projects) are kept at the locations listed on Schedule 4.
h)    Instruments, Tangible Chattel Paper, Accounts.  As of the date of its
execution and delivery of this Agreement or upon its execution and delivery of
an Accession Agreement pursuant to Section 2.8 (as applicable), no amount
payable to it under or in connection with any Account is evidenced by any
Instrument or Tangible Chattel Paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by 4)g)i).
i)    Intellectual Property. As of the date of its execution and delivery of
this Agreement or upon its execution and delivery of an Accession Agreement
pursuant to Section 2.8 (as applicable), Schedule 5 sets forth a true and
complete list of all of the Intellectual Property owned by it (and registered in
its name) and all rights granted by it in respect thereto.
j)    Commercial Tort Claims.  The only Commercial Tort Claims of the Wholly
Owned Holdco Guarantors are those listed on Schedule 1, as supplemented from
time to time, if applicable, pursuant to 4)i).
k)    Pledged Ownership Interests.
i)    All of the Pledged Ownership Interests appearing in the same row as the
name of such Wholly Owned Holdco Guarantor in Schedule 6 (the “Applicable
Pledged Ownership Interests”) have been or will be duly authorized, validly
issued and are or will be fully paid and, except to the extent it is or may be
required by applicable Laws to satisfy an obligation, non-assessable.
ii)    None of the Applicable Pledged Ownership Interests has been or will be
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject.
iii)    All of the Applicable Pledged Ownership Interests are owned by such
Wholly Owned Holdco Guarantor. All of the Applicable Pledged Ownership Interests
are “certificated securities” for purposes of the UCC. There are no existing
options, warrants, calls or commitments of any character whatsoever relating to
the Applicable Pledged Ownership Interests.


-18-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





iv)    None of the Applicable Pledged Ownership Interests (i) represent
interests in an entity that is subject to regulation under the Investment
Company Act of 1940, or (ii) are dealt in or traded on securities exchanges or
markets.
v)    The Applicable Pledged Ownership Interests constitute the percentage of
the issued and outstanding Stock of the issuers thereof indicated on Schedule 6
hereto.
l)    Credit Agreement Undertakings.
i)    Each Wholly Owned Holdco Guarantor undertakes to the Collateral Agent and
the Secured Parties, as of the date of its execution and delivery of this
Agreement or upon its execution and delivery of an Accession Agreement pursuant
to Section 2.8 (as applicable), and at all times thereafter for so long as such
Wholly Owned Holdco Guarantor is party to this Agreement to take all such
actions that the Borrower has agreed to cause it to undertake, and to refrain
from taking all such actions that the Borrower has agreed to cause it to refrain
from undertaking, pursuant to the Loan Documents.
4)
COVENANTS

Each Wholly Owned Holdco Guarantor agrees with the Collateral Agent to the
following, as long as any Obligation or Commitment remains outstanding and, in
each case, unless the Required Lenders otherwise consent in writing:
a)    Maintenance of Perfected Security Interest; Further Documentation and
Consents.
i)    It shall not use or permit any Collateral to be used unlawfully or in
material violation of any provision of any Loan Document, any Project Document,
any requirements of Law or any policy of insurance covering the Collateral.
ii)    It shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in 3)e) and
shall defend such security interest and such priority against the claims and
demands of all Persons other than any Person having a claim under any Permitted
Liens.
iii)    It shall furnish to the Collateral Agent together with the Financial
Statements delivered pursuant to Section 6.01 of the Credit Agreement and at
such other times as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request, statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Collateral Agent.
iv)    At any time and from time to time, upon the written request of the
Collateral Agent (acting at the direction of the Administrative Agent), it
shall, for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights


-19-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





and powers herein granted, (i) promptly and duly execute and deliver, and have
recorded, such further documents, including an authorization to file (or, as
applicable, the filing) of any financing statement or amendment thereof under
the UCC (or other filings under similar requirements of Law) in effect in any
jurisdiction with respect to the security interest created hereby and (ii) take
such further action as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request, including using commercially
reasonable efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Collateral Agent of any Contractual
Obligation, including any IP License, that it holds and to enforce the security
interests granted hereunder. For the avoidance of doubt, so long as an Event of
Default has not occurred and is continuing, the Collateral Agent shall not be
directed to request to enter into collateral access agreements with Customers
party to a valid and enforceable Customer Agreement.
b)    No Liens. Other than as permitted by the Credit Agreement, no Wholly Owned
Holdco Guarantor shall liquidate, wind-up or dissolve, or sell, lease or
otherwise transfer or dispose of any of its Applicable Pledged Ownership
Interests and each Wholly Owned Holdco Guarantor shall maintain direct, legal,
beneficial and record ownership of 100% of such interests free and clear of any
Lien other than Permitted Liens.
c)    Changes in Locations, Name, Etc.. Except upon thirty (30) days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
(a) all documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 4 showing any additional
locations at which Inventory or Equipment shall be kept, it shall not do any of
the following:
(1)    permit any Inventory or Equipment (other than Inventory or Equipment in
transit or out for repair) with an individual value in excess of $25,000 to be
kept at a location other than (A) at the address specified in Section 8.7(a),
(B) at a Customer location or (C) at a location listed on Schedule 4;
(2)    change its jurisdiction of organization or its chief executive office, in
each case from that referred to in Schedule 3; or
(3)    change its legal name or limited liability company organizational
structure.
d)    Delivery of Reports. It shall (i) promptly furnish to the Collateral Agent
a copy of each certificate, report, statement, notice or other communication
furnished by or on behalf of the Manager or it, as applicable, to the Collateral
Agent and the Secured Parties, concurrently therewith and (ii) furnish to the
Collateral Agent promptly after receipt thereof a copy of each notice, demand or
other communication received by or on behalf of it, as applicable, pursuant to
any Loan Document.




-20-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





e)    Instruments and Investment Property.
i)    Delivery of Collateral. Each Wholly Owned Holdco Guarantor shall deliver
to the Collateral Agent, in suitable form for transfer and in form and substance
satisfactory to the Collateral Agent, (A) all Instruments and (B) all
certificates and instruments evidencing Investment Property.
ii)    Event of Default. Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent (acting at the direction of the
Administrative Agent) shall have the right, at any time and without notice to
such Wholly Owned Holdco Guarantor or any other Person, to (i) transfer to or to
register in its name or in the name of its nominees any Instruments or any
Investment Property pledged hereunder and (ii) exchange any certificate or
Instrument representing or evidencing any such Instruments or Investment
Property for certificates or Instruments of smaller or larger denominations.
iii)    Voting Rights. Except as provided in Article V, it shall be entitled to
exercise all voting, consent and limited liability company and similar rights
with respect to Instruments and Investment Property; provided, however, that no
vote shall be cast, consent given or right exercised or other action taken by it
that would be inconsistent with or result in any violation of any provision of
any Loan Document.
iv)    Proxy. Each Wholly Owned Holdco Guarantor grants to the Collateral Agent,
as of the date of its execution and delivery of this Agreement or upon its
execution and delivery of an Accession Agreement pursuant to Section 2.8 (as
applicable) and at all times thereafter for so long as such Wholly Owned Holdco
Guarantor is party to this Agreement, an irrevocable proxy to vote the Ownership
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Ownership Collateral would be entitled (including giving
or withholding written consents of holders of Membership Interests, calling
special meetings of holders of Pledged Ownership Interests and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Ownership Collateral on
the record books or register of members of the issuer thereof) by any other
Person (including the issuer of the Ownership Collateral or any officer or agent
thereof), upon the occurrence and during the continuation of an Event of
Default, and which proxy shall only terminate upon the occurrence of the earlier
to occur of the waiver or cure of the applicable Event of Default and the
discharge of the Obligations.
f)    Accounts.  Other than as permitted by the Credit Agreement, it shall not,
other than in the ordinary course of business, (a) grant any material extension
of the time of payment of any Account, (b) compromise or settle any Account for
any amount materially less than the full amount thereof, (c) release, wholly or
partially, in any material amount, any Person liable for the payment of any
Account, (d) allow any credit or discount, in any material amount, on any
Account or (e) amend, supplement or modify any Account in any manner that could
adversely affect the value thereof in any material respect.


-21-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





g)    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property. 
i)    If any amount in excess of $100,000 payable under or in connection with
any Collateral owned by it shall be or become evidenced by an Instrument or
Tangible Chattel Paper (other than such Instrument delivered in accordance with
4)e)i) and in the possession of the Collateral Agent), it shall immediately
notify the Collateral Agent in writing of such Instrument or Tangible Chattel
Paper, and at the written request of the Collateral Agent (acting at the
direction of the Administrative Agent), mark all such Instruments and Tangible
Chattel Paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Deutsche
Bank Trust Company Americas, as Collateral Agent” and, at the written request of
the Collateral Agent (acting at the direction of the Administrative Agent),
shall immediately deliver such Instrument or Tangible Chattel Paper to the
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent. For the avoidance of doubt, it shall notify the Collateral Agent in the
reports required to be delivered to the Collateral Agent pursuant to the Loan
Documents (no less frequently than once per quarter) of all amounts payable
under or in connection with any Collateral owned by it that shall be or become
evidenced by an Instrument or Tangible Chattel Paper (other than such Instrument
delivered in accordance with 4)e)i) and in the possession of the Collateral
Agent).
ii)    It shall not grant “control” (within the meaning of such term under
Article 9-106 of the UCC) over any Investment Property to any Person other than
the Collateral Agent.
iii)    If it is or becomes the beneficiary of a letter of credit that is in
excess of $50,000, it shall promptly, and in any event within two (2) Business
Days after becoming a beneficiary, notify the Collateral Agent thereof. It shall
promptly thereafter enter into a Contractual Obligation with the Collateral
Agent, the issuer of such letter of credit or any nominated person with respect
to the Letter-of-Credit Rights under such letter of credit. Such Contractual
Obligation shall assign such Letter-of-Credit Rights to the Collateral Agent and
such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to the Revenue
Account. The provisions of the Contractual Obligation shall be in form and
substance reasonably satisfactory to the Collateral Agent.
iv)    If any amount in excess of $50,000 payable under or in connection with
any Collateral owned by it shall be or become evidenced by Electronic Chattel
Paper, it shall take all steps necessary to grant the Collateral Agent control
of all such Electronic Chattel Paper for the purposes of Section 9-105 of the
UCC (or any similar section under any equivalent UCC) and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.


-22-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





h)    Notices.  It shall promptly notify the Collateral Agent in writing of its
acquisition of any interest hereafter in property material to the conduct of any
Wholly Owned Holdco Guarantor that is of a type where a security interest or
lien must be or may be registered, recorded or filed under, or notice thereof
given under, any federal statute or regulation.
i)    Notice of Commercial Tort Claims.  It agrees that, if it shall acquire any
interest in any Commercial Tort Claim (whether from another Person or because
such Commercial Tort Claim shall have come into existence), (i) it shall
promptly following such acquisition, deliver to the Collateral Agent, in each
case in form and substance satisfactory to the Collateral Agent, a notice of the
existence and nature of such Commercial Tort Claim and a supplement to
Schedule 1 containing a specific description of such Commercial Tort Claim, (ii)
Section 5.1 shall apply to such Commercial Tort Claim, and (iii) it shall
execute and deliver to the Collateral Agent, in each case in form and substance
reasonably satisfactory to the Collateral Agent, any document, and take all
other action, deemed by the Collateral Agent to be reasonably necessary or
appropriate for the Collateral Agent to obtain, on behalf of the Secured
Parties, a perfected security interest having at least the priority set forth in
Section 3.5 in all such Commercial Tort Claims. Any supplement to Schedule 1
delivered pursuant to this 4)i) shall, after the receipt thereof by the
Collateral Agent, become part of Schedule 1 for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.
j)    Inventory.  None of its Inventory shall be evidenced by a negotiable
document of title.
k)    Receipt of Certificates, Warrants, Options, or Rights. If any Wholly Owned
Holdco Guarantor shall, as a result of its ownership of the Ownership
Collateral, become entitled to receive or shall receive any Stock, or other
certificate (including any certificate issued in connection with any
reclassification, stock split, increase or reduction of capital or any
certificate issued in connection with any reorganization), whether in addition
to, in substitution of, as a conversion of, or in exchange for any of the
Ownership Collateral, or otherwise in respect thereof, such Wholly Owned Holdco
Guarantor shall (a) accept the same as the Collateral Agent’s agent and hold the
same in trust for the Collateral Agent, and shall forthwith transfer and deliver
the same to the Collateral Agent in the exact form received, duly indorsed by
such Wholly Owned Holdco Guarantor to the Collateral Agent and/or (b) take such
other action as the Collateral Agent shall reasonably deem necessary or
desirable to create, preserve, perfect and protect the Liens and security
interests created hereunder in such certificates, warrants, rights and options.
l)    Property Rights.  It is not the title owner of any real property.
m)    Member Withdrawal or Removal.  Each Wholly Owned Holdco Guarantor shall
not withdraw as a member or managing member of any Pledged Ownership Entity and
shall not take any action which would provide cause for it to be removed as
managing member of any Pledged Ownership Entity.






-23-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





5)
REMEDIAL PROVISIONS

a)    Code and Other Remedies.
i)    UCC Remedies. Notwithstanding anything to the contrary in the Constituent
Documents of the Wholly Owned Holdco Guarantors, upon the occurrence and during
the continuation of an Event of Default, the Collateral Agent (acting at the
direction of the Administrative Agent) may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to any Obligation, all rights and
remedies of a secured party under the UCC or any other applicable Laws.
ii)    Disposition of Collateral. Without limiting the generality of the
foregoing, the Collateral Agent (acting at the direction of the Administrative
Agent) may, to the extent permitted under all requirements of applicable Laws
and subject to the last sentence of this Section 5.1(b), without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by applicable Laws) to or upon any Wholly
Owned Holdco Guarantor, or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived to the maximum extent
permitted by applicable Laws), upon the occurrence and during the continuation
of any Event of Default (personally or through its agents or attorneys), (i)
enter upon the premises where any Collateral is located, without any obligation
to pay rent, through self-help, without judicial process, without first
obtaining a final judgment or giving any Wholly Owned Holdco Guarantor or any
other Person notice of opportunity for a hearing on the Collateral Agent’s claim
or action, (ii) collect, receive, appropriate and realize upon any Collateral
and (iii) upon ten (10) Business Days’ prior notice to the Wholly Owned Holdco
Guarantors, specifying the time and place of any public sale, or the time after
which any private sale is to be made, sell, grant option or options to purchase
and deliver any Collateral (or enter into Contractual Obligations to do any of
the foregoing) in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may upon
commercially reasonable terms deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Collateral Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other requirements of applicable Laws, upon any such private sale,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption of each Wholly Owned Holdco Guarantor, which right or
equity is hereby waived and released.
iii)    Management of the Collateral. Each Wholly Owned Holdco Guarantor further
agrees, that, upon the occurrence and during the continuation of any Event of
Default, (i) at the Collateral Agent’s request (acting at the direction of the
Administrative Agent), it shall assemble the Collateral and make it available to
the Collateral Agent at places that the Collateral Agent shall reasonably
select, whether at a Wholly Owned Holdco Guarantor’s premises or elsewhere,
(ii) without limiting the


-24-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





foregoing, the Collateral Agent also has the right to require that each Wholly
Owned Holdco Guarantor store and keep any Collateral pending further action by
the Collateral Agent and, while any such Collateral is so stored or kept, each
Wholly Owned Holdco Guarantor shall maintain such Collateral in its then
existing condition, (iii) until the Collateral Agent is able to sell any
Collateral, the Collateral Agent shall have the right to hold or use such
Collateral to the extent that the Collateral Agent (acting at the direction of
the Administrative Agent) deems appropriate for the purpose of preserving the
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent (acting at the direction of the Administrative Agent) and
(iv) the Collateral Agent (acting at the direction of the Administrative Agent)
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of the Collateral Agent’s
remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The
Collateral Agent shall not have any obligation to any Wholly Owned Holdco
Guarantor to maintain or preserve the rights of such Wholly Owned Holdco
Guarantor as against third parties with respect to any Collateral while such
Collateral is in the possession of the Collateral Agent.
iv)    Application of Proceeds. The Collateral Agent shall apply the cash
Proceeds of any action taken by it pursuant to this Section 5.1, after deducting
all of its reasonable and documented costs and expenses of every kind incurred
in connection therewith or incidental to the care or safekeeping of any
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and any other Secured Party hereunder, including reasonable and
documented attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations in accordance with Section 3.05 of the Depository Agreement,
and only after such application and after the payment by the Collateral Agent of
any other amount required by any requirements of applicable Laws, need the
Collateral Agent account for the surplus, if any, to any Wholly Owned Holdco
Guarantor.
v)    Direct Obligation. Neither the Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Wholly Owned Holdco Guarantor, any other Loan Party or
any other Person with respect to the payment of the Obligations or to pursue or
exhaust any right or remedy with respect to any Collateral therefor or any
direct or indirect guaranty thereof. All of the rights and remedies of the
Collateral Agent and any other Secured Party under any Loan Document shall be
cumulative, may be exercised individually or concurrently and are not exclusive
of any other rights or remedies provided by any requirements of applicable Laws.
To the extent it may lawfully do so, each Wholly Owned Holdco Guarantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Agent or any other Secured
Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be


-25-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.
b)    Accounts and Payments in Respect of General Intangibles. 
i)    In addition to, and not in substitution for, any similar requirement in
the Credit Agreement or any other Loan Document, if required by the Collateral
Agent (acting at the direction of the Administrative Agent) at any time upon the
occurrence and during the continuation of an Event of Default, any payment of
Accounts or payment in respect of General Intangibles, when collected by any
Wholly Owned Holdco Guarantor, shall be promptly (and, in any event, within five
(5) Business Days) deposited by such Wholly Owned Holdco Guarantor in the
Revenue Account (or such other account as designated in writing by the
Collateral Agent). Until so turned over, such payment shall be held by the
applicable Wholly Owned Holdco Guarantor in trust for the Collateral Agent,
segregated from other funds of such Wholly Owned Holdco Guarantor.
ii)    At any time upon the occurrence and during the continuation of an Event
of Default:
(1)    each Wholly Owned Holdco Guarantor shall, upon the Collateral Agent’s
written request, deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any Account or any payment in respect of General
Intangibles, including all original orders, invoices and shipping receipts and
notify Account Debtors that the Accounts or General Intangibles have been
collaterally assigned to the Collateral Agent and that payments in respect
thereof shall be made directly to the Collateral Agent; and
(2)    the Collateral Agent (acting at the direction of the Administrative
Agent) may, without notice, at any time upon the occurrence and during the
continuation of an Event of Default, limit or terminate the authority of each
Wholly Owned Holdco Guarantor to collect its Accounts or amounts due under
General Intangibles or any thereof and, in its own name or in the name of
others, communicate with Account Debtors to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Account or amounts
due under any General Intangible. In addition, the Collateral Agent may at any
time enforce each Wholly Owned Holdco Guarantor’s rights against such Account
Debtors and obligors of General Intangibles.
iii)    Anything herein to the contrary notwithstanding, each Wholly Owned
Holdco Guarantor shall remain liable under each Account and each payment in
respect of General Intangibles to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any agreement giving rise to an Account or a
payment in respect of a General Intangible by reason of or arising out of any
Loan Document or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
obligation of any Wholly Owned Holdco Guarantor under or


-26-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





pursuant to any agreement giving rise to an Account or a payment in respect of a
General Intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
c)    Private Sale.
i)    The Collateral Agent and other Secured Parties shall not incur any
liability as a result of the sale, lease or other disposition of all or any part
of the Collateral at any private sale pursuant to a). Without limiting the
foregoing, to the maximum extent permitted by requirements of applicable Laws,
each Wholly Owned Holdco Guarantor hereby waives any claims against the
Collateral Agent arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Obligations.
ii)    If at any time when the Collateral Agent (acting at the direction of the
Administrative Agent) shall determine to exercise its right to sell all or any
part of the Ownership Collateral pursuant to a), and such Ownership Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Securities Act of 1933, as amended, (the
“Securities Act”), the Collateral Agent (acting at the direction of the
Administrative Agent acting at its sole and absolute discretion) may, to the
extent permitted by requirements of applicable Laws, sell such Ownership
Collateral or part thereof by private sale in such manner and under such
circumstances as the Collateral Agent (acting at the direction of the
Administrative Agent) may deem necessary or advisable in order that such sale
may legally be effected without such registration; provided, that at least ten
(10) days’ notice of the time and place of any such sale shall be given to the
Wholly Owned Holdco Guarantors. Without limiting the generality of the
foregoing, in any such event the Collateral Agent (acting at the direction of
the Administrative Agent acting at its sole and absolute discretion), to the
extent permitted by requirements of Law: (i) may proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Ownership Collateral or part thereof shall have been filed
under the Securities Act as then in effect; (ii) may approach and negotiate with
a single possible purchaser to effect such sale; and (iii) shall restrict such
sale to a purchaser who will represent and agree that such purchaser is
purchasing for its own account, for investment, and not with a view to the
distribution or sale of such Ownership Collateral or part thereof. In the event
of any such sale, the Collateral Agent shall incur no responsibility or
liability, to the extent permitted by requirements of Law, for selling all or
any part of the Ownership Collateral at a price which the Collateral Agent
(acting at the direction of the Administrative Agent acting in its sole and
absolute discretion), may in good faith deem reasonable or obtainable under the
circumstances, notwithstanding the possibility that


-27-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





a substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.
d)    Deficiency.  Each Wholly Owned Holdco Guarantor shall remain liable for
any deficiency if the Proceeds of any sale or other disposition of any
Collateral are insufficient to pay the Obligations and the reasonable,
documented fees and disbursements of any attorney employed by the Collateral
Agent or any other Secured Party to collect such deficiency.
6)
THE COLLATERAL AGENT

a)    Collateral Agent’s Appointment as Attorney-in-Fact.
i)    Each Wholly Owned Holdco Guarantor hereby irrevocably constitutes and
appoints the Collateral Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Wholly Owned Holdco Guarantor and in the name of such Wholly
Owned Holdco Guarantor or in its own name so long as any Obligations are
outstanding, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Wholly Owned Holdco
Guarantor hereby gives the Collateral Agent and its directors, officers and
employees the power and right, on behalf of such Wholly Owned Holdco Guarantor,
without notice to or assent by such Wholly Owned Holdco Guarantor, to do any of
the following:
(1)    in the name of any Wholly Owned Holdco Guarantor, in its own name or
otherwise, take possession of and indorse and collect any check, draft, note,
acceptance or other Instrument for the payment of moneys due under any Account
or General Intangible or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any such moneys due under any Account or General Intangible or with
respect to any other Collateral whenever payable;
(2)    in the case of any Intellectual Property owned by or licensed to any
Wholly Owned Holdco Guarantor, execute, deliver and have recorded any document
that the Collateral Agent may request to evidence, effect, publicize or record
the Collateral Agent’s security interest in such Intellectual Property and the
goodwill and General Intangibles of any Wholly Owned Holdco Guarantor relating
thereto or represented thereby;
(3)    pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
(4)    execute, in connection with any sale provided for herein, any document to
effect, or otherwise necessary or appropriate to evidence, the sale of any
Collateral;


-28-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(5)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Wholly Owned Holdco Guarantor with respect to any Collateral, (F) settle,
compromise or adjust any such actions, suits, proceedings, audits, claims,
demands, orders or disputes and, in connection therewith, give such discharges
or releases as the Collateral Agent may deem appropriate, (G) assign any
Intellectual Property owned by any Wholly Owned Holdco Guarantor throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, grant a Lien on, make any Contractual Obligation with
respect to and otherwise deal with, any Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes and
do, at the Collateral Agent’s option, at any time or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Wholly Owned Holdco Guarantor might do; or
(6)    take any actions which such Wholly Owned Holdco Guarantor might do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Wholly Owned Holdco Guarantor’s rights and remedies under any or all
of the Loan Documents or the Project Documents, in each case, as the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement or any other Loan Document;
provided, however, that the Collateral Agent may not exercise any of the
aforementioned rights unless an Event of Default has occurred and is continuing.
ii)    If any Wholly Owned Holdco Guarantor fails to timely perform or comply
with any obligation contained in any Loan Document relating to the Collateral
(after, if applicable, providing notice and opportunity to cure), the Collateral
Agent, at its option, but without any obligation to do so, may perform or
comply, or otherwise cause performance or compliance, with such obligation;
provided, however, that the Collateral Agent may not exercise any of the rights
under this clause (b) unless an Event of Default has occurred and is continuing.
iii)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this 6)a), including reasonable and documented


-29-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





attorneys’ fees and disbursements, shall be payable by such Wholly Owned Holdco
Guarantor to the Collateral Agent on demand.
iv)    Each Wholly Owned Holdco Guarantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue of this 6)a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.
v)    Each Wholly Owned Holdco Guarantor hereby acknowledges and agrees that the
Collateral Agent shall have no fiduciary duties to any Wholly Owned Holdco
Guarantor in acting pursuant to this power of attorney and each Wholly Owned
Holdco Guarantor hereby waives any claims or rights of a beneficiary of a
fiduciary relationship hereunder.
b)    No Duty to File; Authorization to File Financing Statements. The
Collateral Agent shall not be responsible for and makes no representation as to
the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Loan Document, or for the
creation, perfection, priority, sufficiency or protection of any liens securing
the Obligations. Each Wholly Owned Holdco Guarantor authorizes the Collateral
Agent, at any time and from time to time, to file or record financing
statements, amendments thereto, and other filing or recording documents or
instruments with respect to any Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets of the debtor now owned or hereafter acquired, other than Excluded
Property” or words of similar import. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Nothing herein shall require the Collateral Agent to file financing statements
or continuation statements, or be responsible for maintaining the security
interests purported to be created as described herein (except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder or under any other Loan Document) and all such
responsibilities shall be solely those of each Holdco Guarantor.
c)    Authority of Collateral Agent. Each Wholly Owned Holdco Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Collateral Agency Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and such Wholly Owned Holdco
Guarantor, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and such Wholly Owned Holdco Guarantor shall not be under any


-30-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





obligation or entitlement to make any inquiry respecting such authority and
shall be entitled to rely on and presume such authority for all purposes.
d)    Duty; Obligations and Liabilities.
i)    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s interest
in the Collateral and shall not impose any duty upon the Collateral Agent to
exercise any such powers. The Collateral Agent shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Related Parties shall be responsible to any Wholly Owned
Holdco Guarantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. In addition, the Collateral Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Collateral Agent in good faith, except to the extent such loss
or damage results from acts or omissions on the part of the Collateral Agent,
and such acts or omissions constitute gross negligence or willful misconduct.
The duties, responsibilities and obligations of the Collateral Agent shall be
limited to those expressly set forth herein (and in the other Loan Documents to
which the Collateral Agent is a party) and no other duties, responsibilities or
obligations shall be inferred or implied against the Collateral Agent.
ii)    Obligations and Liabilities with Respect to Collateral. No Secured Party
and no Related Party thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Wholly Owned Holdco Guarantor or any other Person or to take any other
action whatsoever with regard to any Collateral. The powers conferred on the
Collateral Agent hereunder shall not impose any duty upon any other Secured
Party to exercise any such powers. The other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to each Wholly Owned Holdco
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.
iii)    Limitations on the Collateral Agent’s Obligations. Anything herein to
the contrary notwithstanding: (i) each Wholly Owned Holdco Guarantor shall
remain liable in respect of the Stock that it owns and under the Constituent
Documents of the applicable Pledged Ownership Entities to observe, perform and
satisfy all of its obligations thereunder to the same extent as if this
Agreement had not been executed, all in accordance with and pursuant to the
terms and provisions thereof; (ii) the exercise


-31-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





by the Collateral Agent of any of the rights and remedies hereunder shall not
release each Wholly Owned Holdco Guarantor from any of its duties or obligations
in respect of the Stock that it owns or under the Constituent Documents to which
it is a party and (iii) without limiting Section 7.9, the Collateral Agent shall
not have any obligation or liability under the Constituent Documents of any
Pledged Ownership Entity by reason of or arising out of this Agreement, nor
shall the Collateral Agent be obligated in any manner to perform any obligations
of the Borrower thereunder or to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
iv)    Agents. The Collateral Agent may employ agents or attorneys to transact
or concur in transacting any business and to do or concur in doing any acts
required to be done by the Collateral Agent and shall not be responsible for the
misconduct or negligence of any such agent appointed with due care.
v)    No Discretion. Notwithstanding anything else to the contrary herein,
whenever reference is made in this Agreement to any discretionary action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Collateral Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction, reasonable satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such written instruction, advice or concurrence of the
Administrative Agent, as it deems appropriate. This provision is intended solely
for the benefit of the Collateral Agent and its successors and permitted assigns
and is not intended to and will not entitle the other parties hereto to any
defense, claim or counterclaim, or confer any rights or benefits on any party
hereto.
vi)    Resignation. The Collateral Agent may resign hereunder pursuant to
Section 8.08 of the Collateral Agency Agreement.
vii)    Collateral Agency Agreement. The provisions of Article 8 of the
Collateral Agency Agreement pertaining to the rights and obligations of the
Collateral Agent are hereby incorporated herein by reference, mutatis mutandis.
7)
MISCELLANEOUS

a)    Reinstatement. Each Wholly Owned Holdco Guarantor agrees that, if any
payment made by any Loan Party or other Person and applied to the Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any


-32-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Wholly Owned Holdco Guarantor under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability and the guaranty of such
Wholly Owned Holdco Guarantor pursuant to Section 2.3, shall be and remain in
full force and effect, as fully as if such payment had never been made. If,
prior to any of the foregoing, any Lien or other Collateral securing such Wholly
Owned Holdco Guarantor’s liability hereunder, or the guaranty of such Wholly
Owned Holdco Guarantor pursuant to Section 2.3, shall have been released or
terminated by virtue of the foregoing, such Lien, other Collateral, provision or
guaranty shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Wholly Owned Holdco Guarantor
in respect of any Lien, other Collateral or any guaranty securing such
obligation or the amount of such payment. Each Wholly Owned Holdco Guarantor
agrees that it will indemnify the Collateral Agent, the Secured Parties, the
Collateral Agent’s and the Secured Parties’ directors, officers, employees,
agents and affiliates and their respective successors and permitted assigns, on
demand for all reasonable and documented costs and expenses (including
reasonable and documented fees of counsel) incurred by the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns in
connection with any reinstatement or other action pursuant to this Section 7.1.
b)    Release of Collateral.
i)    Upon the Debt Termination Date (as notified to the Collateral Agent by the
Administrative Agent), the Collateral shall be released from the Liens created
hereby and this Agreement and all obligations (other than those expressly stated
to survive such termination) of the Collateral Agent and each Wholly Owned
Holdco Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to each Wholly Owned Holdco Guarantor. Each Wholly Owned
Holdco Guarantor is hereby authorized to file UCC amendments at such time
evidencing the termination of the Liens so released. At the request and expense
of each Wholly Owned Holdco Guarantor following any such termination, the
Collateral Agent shall deliver to such Wholly Owned Holdco Guarantor any
Collateral of such Wholly Owned Holdco Guarantor held by the Collateral Agent
hereunder and execute and deliver to such Wholly Owned Holdco Guarantor such
documents as such Wholly Owned Holdco Guarantor shall reasonably request to
evidence such termination.
ii)    If any Collateral is sold or otherwise transferred by any Wholly Owned
Holdco Guarantor in a sale or transfer permitted under the Credit Agreement,
then the Collateral Agent (acting at the direction of the Administrative Agent)
shall release any Lien and such Collateral shall be released from the Liens
created hereby to the extent provided under, and subject to the terms and
conditions set forth in the Credit Agreement and the other Loan Documents. In
connection therewith, the Collateral Agent, at the request of such Wholly Owned
Holdco Guarantor and at the sole expense of the Borrower, shall execute and
deliver to such Wholly Owned Holdco Guarantor such documents as such Wholly
Owned Holdco Guarantor shall reasonably request to


-33-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





evidence such release. In addition, in connection with any Permitted Fund
Disposition with respect to any Pledged Ownership Entity in any entity specified
in Schedule 6 and any Pledged Ownership Interest therein (the “Released
Entity”), upon the conditions set forth in the definition of Permitted Fund
Disposition in the Credit Agreement with respect thereto, the security interest
granted herein with respect to the Released Entity and the Pledged Ownership
Interests therein shall be released upon delivery of notice of such release from
Borrower to Collateral Agent, countersigned and approved by Administrative
Agent, and the security interest granted hereby in the Released Entity and in
the Pledged Ownership Interests therein shall terminate and all rights thereto
shall revert to the applicable Wholly Owned Holdco Guarantor and any
certificated securities and irrevocable proxies and/or power relating thereto
shall be returned to the applicable Wholly Owned Holdco Guarantor. Upon any such
release in accordance with the preceding sentence, the Collateral Agent (acting
at the direction of the Administrative Agent) shall update Schedule 6 to reflect
such release.
c)    Independent Obligations. The obligations of each Wholly Owned Holdco
Guarantor hereunder are independent of and separate from the Obligations. If any
Obligation is not paid when due, or during the existence of any Event of
Default, the Collateral Agent may, at its sole election, proceed directly and at
once, without notice, against any Wholly Owned Holdco Guarantor and any
Collateral to collect and recover the full amount of any Obligation then due,
without first proceeding against any other Loan Party or any other Collateral
and without first joining any other Loan Party in any proceeding.
d)    No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written instrument pursuant to Section 7.5), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default and no failure to exercise, nor
any delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.
e)    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.01 of the Credit Agreement; provided, however, that the
schedules to this Agreement may be supplemented (including to reflect a Wholly
Owned Holdco Guarantor’s execution and delivery of an Accession Agreement
pursuant to 2)h) or a release of Collateral pursuant to b), but no existing
provisions may be modified and no Collateral may be released other than pursuant
to b)) in a manner in form and substance satisfactory to the Collateral Agent.
f)    Successors and Assigns.  This Agreement shall be binding upon the
successors and permitted assigns of each Wholly Owned Holdco Guarantor and shall
inure to the benefit of each Secured Party and their successors and permitted
assigns; provided, however, that no Wholly


-34-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Owned Holdco Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.
g)    Notices.
i)    Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing, be given in writing and (i)
addressed as follows:
(A)
for each Wholly Owned Holdco Guarantor, to be addressed to the name of such
Wholly Owned Holdco Guarantor:



c/o Sunrun Inc.
595 Market St., 29th Floor
San Francisco, CA 94105
Attention: General Counsel
Fax: [___________]


(B)
for the Collateral Agent:



Deutsche Bank Trust Company Americas
as Collateral Agent
60 Wall Street, 16th Floor
Mail Stop NYC60-1630
New York, NY 10005
Attention: Project Finance Agency Services - Sunrun Hera Portfolio 2015-A LLC
Fax: [___________]


and delivered by hand or overnight courier service, or sent by facsimile or
e-mail, or (ii) addressed to such other address as shall be notified in writing
to the other parties hereto.
ii)    Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by facsimile, when sent (except that if not given during
normal business hours for the recipient thereof, at the opening of business on
the next Business Day of such recipient), and (iv) if delivered by e-mail, upon
the sender’s receipt of an acknowledgement from the intended recipient, such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment (except that if not sent during normal business hours for
the recipient thereof, at the opening of business on the next Business Day of
such recipient).


-35-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





h)    Incorporation by Reference. The following sections of the Credit Agreement
are hereby incorporated herein by reference, mutatis mutandis: Section 12.06
(Severability), Section 12.08 (Governing Law), Section 12.09 (Waiver of Jury
Trial), Section 12.10 (Counterparts; Integration; Effectiveness) and Section
12.16 (Entire Agreement).
i)    Wholly Owned Guarantor LLCA Acknowledgement. Any Wholly Owned Opco
Disposition upon (or in lieu of) foreclosure on any of the Pledged Ownership
Interests in a Wholly Owned Opco shall comply with the provisions of such Wholly
Owned Opco’s limited liability company agreement relating to membership interest
dispositions.
j)    Force Majeure. The Collateral Agent shall not incur any liability for not
performing any act or not fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).
k)    Patriot Act. In order to comply with the laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering, including Section 326 of the USA PATRIOT Act of
the United States (“Applicable Law”), the Collateral Agent is required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Collateral Agent.
Accordingly, each of the parties hereto agree to provide to the Collateral
Agent, upon Collateral Agent’s request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent to comply with Applicable Law.
[SIGNATURE PAGES FOLLOW]




-36-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.


[________]


 
as Wholly Owner Holdco Guarantor
 
 
By:
Sunrun Hera Portfolio 2015-A, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Holdco 2015, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
By:
 
 
Name:
 
Title:





Signature Page to Guaranty and Security Agreement (Holdco)
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------









ACCEPTED AND AGREED
as of the date first above written:
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent
 
 
By:
Deutsche Bank National Trust
Company
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:









Signature Page to Guaranty and Security Agreement (Holdco)
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE 1

Commercial Tort Claims
[None.]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2

Filings
1.
[Filing a UCC-1 Financing Statement naming [________] as “Debtor” and the
Collateral Agent as “Secured Party” with the Secretary of State of the State of
[________].]





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SCHEDULE 3
Legal Name; Prior Names; Jurisdiction of Organization; Chief Executive Office
Legal Name
Prior Legal Name(s)
Jurisdiction of Organization
Chief Executive Office or Sole Place of Business
[________]
[________]
[_______]
595 Market St., 29th Floor
San Francisco, CA 94105
 
 
 
 
 
 
 
 





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 4
Location of Inventory and Equipment
[None.]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 5
Intellectual Property
[None.]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 6
Pledged Ownership Interests
Holder
Issuer
Class
Ownership Percent
Certificate No.
[________]
[________]
[________]
100%
[________]
 
 
 
 
 
 
 
 
 
 





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT A

Form of Accession Agreement
ACCESSION AGREEMENT NO. [__]
This ACCESSSION AGREEMENT NO. [__], dated as of [________], [____], relating to
the Guaranty and Security Agreement (the “Security Agreement”), dated as of
[________], [____], among the Wholly Owned Holdco Guarantors identified therein
and Deutsche Bank Trust Company Americas, as Collateral Agent.
A.    Reference is made to the Credit Agreement, dated as of January 15, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Investec Bank PLC, as the Administrative Agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”), and Investec Bank PLC, as Issuing Bank.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms directly or indirectly in the Security
Agreement.
C.    The Wholly Owned Holdco Guarantors have entered into the Security
Agreement in order to, among other things, induce the Lenders to make Loans.
Section 2.8 of the Security Agreement provides that additional Subsidiaries of
the Borrower may become Wholly Owned Holdco Guarantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Accession Agreement. The undersigned (the “New Wholly Owned Holdco Guarantor”)
is executing this Accession Agreement in accordance with the requirements of the
Credit Agreement to become a Wholly Owned Holdco Guarantor under the Security
Agreement.
D.     The New Wholly Owned Holdco Guarantor is a Subsidiary of Borrower and is
a Wholly Owned Holdco.
Accordingly, the Collateral Agent and the New Wholly Owned Holdco Guarantor
agree as follows:
SECTION 1. In accordance with Section 2.8 of the Security Agreement, the New
Wholly Owned Holdco Guarantor by its signature below becomes a Wholly Owned
Holdco Guarantor under the Security Agreement with the same force and effect as
if originally named therein as a Wholly Owned Holdco Guarantor and the New
Wholly Owned Holdco Guarantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Wholly Owned Holdco Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Wholly Owned Holdco Guarantor thereunder are true and
correct on and as of the date hereof after giving effect to the schedules
attached hereto, which shall replace in their entirety the schedules attached to
the Security Agreement (as the same have been amended, modified, updated, or
replaced from time to time). In furtherance of the foregoing, the New Wholly
Owned Holdco


A-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Guarantor, as security for the payment and performance in full of the Secured
Obligations, does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Wholly Owned
Holdco Guarantor’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Wholly Owned Holdco Guarantor.
Each reference to a “Wholly Owned Holdco Guarantor” in the Security Agreement
shall be deemed to include the New Wholly Owned Holdco Guarantor. The Security
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Wholly Owned Holdco Guarantor represents and warrants to the
Collateral Agent and the other Secured Parties that this Accession Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
SECTION 3. The following sections of the Credit Agreement are hereby
incorporated herein by reference, mutatis mutandis: Section 12.06
(Severability), Section 12.08 (Governing Law), Section 12.09 (Waiver of Jury
Trial), Section 12.10 (Counterparts; Integration; Effectiveness) and
Section 12.16 (Entire Agreement).
SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 5. All communications and notices hereunder shall be in writing and
given as provided in Section 7.7 of the Security Agreement.
[Signature pages follow]




A-2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Wholly Owned Holdco Guarantor and the Collateral
Agent have duly executed this Accession Agreement as of the day and year first
above written.


[________], LLC


 
as Wholly Owned Holdco Guarantor
 
 
By:
Sunrun Hera Portfolio 2015-A, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Holdco 2015, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
By:
 
 
Name:
 
Title:





Signature Page to Wholly Owned Holdco Guaranty and Security Agreement Accession
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







ACCEPTED AND AGREED
as of the date first above written:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:









Signature Page to Wholly Owned Holdco Guaranty and Security Agreement Accession
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE 1 TO ACCESSION AGREEMENT

Commercial Tort Claims
[______]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2 TO ACCESSION AGREEMENT

Filings
[______]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SCHEDULE 3 TO ACCESSION AGREEMENT
Legal Name; Prior Names; Jurisdiction of Organization; Chief Executive Office
Legal Name
Prior Legal Name(s)
Jurisdiction of Organization
Chief Executive Office or Sole Place of Business
[______]
[______]
[______]
[______]





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 4 TO ACCESSION AGREEMENT
Location of Inventory and Equipment
[______]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 5 TO ACCESSION AGREEMENT
Intellectual Property
[______]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







SCHEDULE 6 TO ACCESSION AGREEMENT
Pledged Ownership Interests
Holder
Issuer
Class
Ownership Percent
Certificate No.
[______]
[______]
[______]
[______]
[______]
 
 
 
 
 
 
 
 
 
 









[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit P
Form of Wholly Owned Opco Certificate
WHOLLY OWNED OPCO CERTIFICATE
[_____], 20__1 
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: [________]
Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Wholly Owned Opco Certificate”) is delivered to you
pursuant to Section 2.05(d) of that certain Credit Agreement, dated as of [__],
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio
2015-A, LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), Investec Bank PLC, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and Investec Bank
PLC, as Issuing Bank. Capitalized terms used herein and not otherwise defined
herein have the meanings given to them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the proposed [acquisition][formation] (such
[acquisition][formation] date, the “Addition Date”) of [the Wholly Owned Holdco
(which owns or will own Wholly Owned Opco Membership Interests) (the “Target
Holdco”) and] the Wholly Owned Opco (the “Target Opco”):
(1)
Attached hereto as Appendix A is a true, correct and complete copy of each of
the following documents (including all schedules, exhibits, attachments,
supplements and amendments thereto and any related protocols or side letters)
for the Target Opco:

a.
Wholly Owned Opco Limited Liability Company Agreement;

b.
[Master Purchase Agreement];2 

_______________
1 To be delivered at least ten (10) Business Days prior to the proposed date of
acquisition or formation of the Wholly Owned Holdco or Wholly Owned Opco.
2 To be included for the indirect acquisition of a Wholly Owned Opco that was
part of Partnership Flip Fund prior to the proposed indirect acquisition thereof
by the Borrower.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Wholly Owned Opco Certificate

--------------------------------------------------------------------------------





c.
[Master Lease];3 and

d.
Wholly Owned Opco O&M Agreement.

(2)
the Target Opco was a Tax Equity Opco that met the Tax Equity Characteristics
prior to the proposed indirect acquisition thereof by the Borrower.

(3)
Attached hereto as Appendix C are updates to (a) Schedule 1.01(a) of the Credit
Agreement that includes all Wholly Owned Opco Documents of the new Relevant
Parties, (b) Schedules 5.03(e) and 5.03(f) of the Credit Agreement that include
each new Relevant Party, (c) Schedule A of the Credit Agreement that includes
any Project Information in respect of the new Relevant Parties and (d) Schedule
6 of the Pledge and Security Agreement which includes the [Target Holdco]
[Target Opco] as a “Pledged Ownership Entity”.

(4)
Attached hereto as Appendix D-1 is a draft of [an Accession Agreement to the
Wholly Owned Opco Guaranty and Security Agreement][a Wholly Owned Opco Guaranty
and Security Agreement] which shall be duly executed and delivered by the Target
Opco on the Addition Date that, solely with respect to the making of this
representation and warranty as of the Addition Date, shall also have been
executed by the Administrative Agent and the Collateral Agent on the Addition
Date.

(5)
[Attached hereto as Appendix D-2 is a draft of [an Accession Agreement to the
Wholly Owned Holdco Guaranty and Security Agreement][a Wholly Owned Holdco
Guaranty and Security Agreement] which shall be duly executed and delivered by
the Target Holdco on the Addition Date that, solely with respect to the making
of this representation and warranty as of the Addition Date, shall also have
been executed by the Administrative Agent and the Collateral Agent on the
Addition Date.]4 

(6)
Attached hereto as Appendix D-3 are true, correct and complete copies of
certificates representing all of the Membership Interests in the Target Opco
[and the Target Holdco] (in each case, in the form required by the applicable
limited liability company agreement) accompanied by undated stock powers
executed in blank and instruments evidencing any pledged debt indorsed in blank.
As of the Addition Date, the originals of each of the foregoing shall be
delivered to the Collateral Agent.

_______________
3 To be included for the indirect acquisition of a Wholly Owned Opco that was
part of an Inverted Lease Fund prior to the proposed indirect acquisition
thereof by the Borrower.
4 To be included for the acquisition or formation of a Wholly Owned Holdco.
5 To be included for the acquisition or formation of a Wholly Owned Holdco.




-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------







(7)
Attached hereto as Appendix D-4 are true, correct and complete copies of proper
Financing Statements in form appropriate for filing under the applicable Uniform
Commercial Code in order to perfect the Liens created under the Collateral
Documents (covering the Collateral described therein) with respect to the Target
Opco [and the Target Holdco]6.

(8)
Attached hereto as Appendix D-5 are the results of a recent lien search in each
of the jurisdictions in which UCC financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets other than Excluded Property of the current owner of the Membership
Interests of the Target Opco [and the Target Holdco, all assets other than
Excluded Property of the Target Holdco]7 and all assets other than Excluded
Property of the Target Opco. Such search reveals no Liens on the Membership
Interests in the Target Opco [or the Target Holdco, any assets of the Target
Holdco]8 or any assets of the Target Opco.

(9)
Attached hereto as Appendix D-6 is a draft of an Account Control Agreement in
respect of each account maintained by the Target Opco which shall be duly
executed and delivered by the Target Opco that, solely with respect to the
making of this representation and warranty as of the Addition Date, shall also
have been executed by the Collateral Agent and an Acceptable Bank on the
Addition Date.

(10)
Attached hereto as Appendix D-7 is a draft of a [Wholly Owned Opco Back-Up
Servicing Agreement][Wholly Owned Opco Transition Management Agreement] which
shall be duly executed and delivered by the [Back-Up Servicer][Transition
Manager], the Borrower, Sponsor and the Operator that, solely with respect to
the making of this representation and warranty as of the Addition Date, shall
also have been executed by the Collateral Agent and the Other Collateral Agent
on the Addition Date.

(11)
Attached hereto as Appendix E are true, correct and complete copies of
resolutions of the new Relevant Parties and the Sponsor authorizing the
execution delivery and performance of the Portfolio Documents and evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with the Portfolio Documents to
which any new Relevant Party is a party or is to be a party.

_______________
6 To be included for the acquisition or formation of a Wholly Owned Holdco.
7 To be included for the acquisition or formation of a Wholly Owned Holdco.
8 To be included for the acquisition or formation of a Wholly Owned Holdco.


-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(12)
Attached hereto as Appendix F are true, correct and complete copies of customary
insurance certificates [and [described any additional evidence provided]],
demonstrating that all insurance required to be obtained and maintained pursuant
to the Loan Documents has been obtained and all premiums thereon have been paid
in full or are not in arrears.

(13)
Attached hereto as Appendix G is a copy of each item described in
Sections 9.01(a)(xiv) and (xv) of the Credit Agreement with respect to the
Sponsor, the Borrower[, the Target Holdco]9 and the Target Opco;

(14)
Attached as Appendix H are drafts of the favorable opinions of counsel to the
Borrower and the new Relevant Parties (which opinion shall be delivered on the
Addition Date and shall either be in the form of the opinions delivered on the
Closing Date or such other form reasonably acceptable to the Administrative
Agent (acting in consultation with counsel)) in relation to the Loan Documents,
addressed to the Administrative Agent and each Secured Party from:

a.
Wilson Sonsini Goodrich & Rosati P.C. (or other counsel previously approved by
the Administrative Agent), counsel for the Borrower and the new Relevant
Parties, including opinions regarding the attachment, perfection of security
interests in Collateral with respect to the new Relevant Parties and corporate
matters (including, without limitation, enforceability, no consents, no
conflicts with the Limited Liability Company Agreements of the new Relevant
Parties and Investment Company Act matters) with respect to the new Relevant
Parties; and

b.
an in-house opinion from counsel of the Sponsor with respect to the new Relevant
Parties, including opinions regarding corporate matters and no conflicts with
organizational documents of the new Relevant Parties, and other material
contracts binding on the new Relevant Parties or the Borrower in relation to the
new Relevant Parties.

(15)
[Attached hereto as Appendix I are true, correct and complete copies of all
consents, licenses and approvals required in connection with the granting of the
Liens under the Collateral Documents and the execution delivery and performance
of the Portfolio Documents and the validity against the Sponsor and each new
Relevant Party of the Portfolio Documents to which it is a party, and such
consents, licenses and approvals are in full force and effect and not subject to
appeal.][No consents, licenses or approvals are required in connection with the
granting of the Liens under the Collateral Documents and the execution delivery
and performance of the Portfolio Documents and the validity against the Sponsor
and each new Relevant Party of the Portfolio Documents to which it is a party.]

_______________
9 To be included for the acquisition or formation of a Wholly Owned Holdco.


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(16)
Attached hereto as Appendix J is a true, correct and complete copy of the Base
Case Model demonstrating compliance with the Available Borrowing Base.

(17)
As of the Addition Date, the Lender Parties have received all documentation and
other information required by regulatory authorities under the applicable “know
your customer” and Anti-Money Laundering Laws, including the PATRIOT Act.

(18)
As of the Addition Date, all Additional Expenses due and payable as of such date
shall have been paid in full by the Borrower and all other costs and expenses
required to be paid per Section 4.07 of the Credit Agreement for which evidence
has been presented (including, as applicable, third-party fees and out-of-pocket
expenses of lenders counsel, the Insurance Consultant, Independent Engineer,
[***] and other advisors or consultants retained by the Administrative Agent).

(19)
The representations and warranties of the Sponsor and the Relevant Parties
contained in Article V of the Credit Agreement, or which are contained in any
document furnished at any time under or in connection therewith (including the
Portfolio Documents submitted in connection with this Wholly Owned Opco
Certificate), are true and correct on and as of the date hereof and the date of
the proposed Addition Date, except (a) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date or (b) to the extent that such
representations and warranties refer solely to the Addition Date, in which case
they shall be true and correct solely as of the Addition Date.

(20)
No action or proceeding has been instituted or threatened in writing by any
Governmental Authority against the Sponsor or any Relevant Party that seeks to
impair, restrain prohibit or invalidate the transactions contemplated by the
Credit Agreement, the other Loan Documents, the Portfolio Documents or regarding
the effectiveness or validity of any required Permits.

(21)
No Default or Event of Default exists, or would result from the proposed
[acquisition][formation] of the Target Opco [or the Target Holdco].

(22)
The Cash Available for Debt Service included under the Base Case Model does not
include cash flows from any Project that is not an Eligible Project.

(23)
After giving effect to the proposed [acquisition][formation] of the Target Opco
[and the Target Holdco], the Borrower and the Subsidiaries are and will be
solvent.

(24)
There has been no event or circumstance since [insert date of the most recent
audited financial statements of the Sponsor delivered pursuant to either
Section 6.01(a) or Section 9.01(a)(xii) of the Credit Agreement] that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(25)
The Major Maintenance Reserve Account is funded in the required amount in
accordance with the Depository Agreement.



-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(26)
The Target Opco has no obligations or liabilities (contingent or otherwise) to
any Person other than pursuant to the Portfolio Documents [and the Target Holdco
has no obligations or liabilities (contingent or otherwise) to any Person other
than pursuant to the Portfolio Documents]10.

[remainder of page intentionally blank]


_______________
10 To be included for the acquisition or formation of a Wholly Owned Holdco.






-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Wholly Owned Opco Certificate
to be duly executed and delivered as of the date first written above.
BORROWER:
 
 
SUNRUN HERA PORTFOLIO 2015-A, LLC
 
 
By:
 
Name:
 
Title:
 



Signature Page to Wholly Owned Opco Certificate
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit Q
Form of Wholly Owned Opco Guaranty and Security Agreement
See attached.


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




FORM OF
GUARANTY AND SECURITY AGREEMENT

Dated as of [________], [____]


among

[________]


and


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent








--------------------------------------------------------------------------------



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Article I
DEFINED TERMS
1


Section 1.1
Definitions.
1


Section 1.2
Certain Other Terms.
5


Section 1.3
No Strict Construction
5


Article II
GRANT OF SECURITY INTEREST AND GUARANTY
6


Section 2.1
Collateral
6


Section 2.2
Grant of Security Interest in Collateral
7


Section 2.3
Additional Wholly Owned Opco Guarantors
7


Article III
GUARANTY
7


Section 3.1
Guaranty
7


Section 3.2
Guaranty and Grant of Security Interest Absolute
8


Section 3.3
Waivers and Acknowledgments
11


Section 3.4
Subrogation
13


Section 3.5
Keepwell
14


Article IV
REPRESENTATIONS AND WARRANTIES
14


Section 4.1
Organization, Powers, Good Standing, Business
14


Section 4.2
Authorization
14


Section 4.3
Governmental Authorization; Compliance with Laws
15


Section 4.4
Title; No Other Liens
15


Section 4.5
Perfection and Priority
15


Section 4.6
Jurisdiction of Organization; Chief Executive Office
16


Section 4.7
Locations of Inventory and Equipment
16


Section 4.8
Instruments, Tangible Chattel Paper, Accounts
16


Section 4.9
Intellectual Property
16


Section 4.10
Commercial Tort Claims
16


Section 4.11
Credit Agreement Undertakings
16


Article V
COVENANTS
17


Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
17


Section 5.2
Changes in Locations, Name, Etc.
18


Section 5.3
Instruments and Investment Property
18


Section 5.4
Accounts
18


Section 5.5
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property
19


Section 5.6
Intellectual Property
20


Section 5.7
Notices
20


Section 5.8
Notice of Commercial Tort Claims
20


Section 5.9
Inventory
20


Section 5.10
Delivery of Reports
20


Section 5.11
Property Rights
20


Article VI
REMEDIAL PROVISIONS
21





-i-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Section 6.1
Code and Other Remedies
21


Section 6.2
Accounts and Payments in Respect of General Intangibles
23


Section 6.3
Private Sale
24


Section 6.4
Deficiency
24


Article VII
THE COLLATERAL AGENT
24


Section 7.1
Collateral Agent’s Appointment as Attorney-in-Fact
24


Section 7.2
No Duty to File; Authorization to File Financing Statements
26


Section 7.3
Authority of Collateral Agent
27


Section 7.4
Duty; Obligations and Liabilities
27


Article VIII
MISCELLANEOUS
28


Section 8.1
Reinstatement
28


Section 8.2
Release of Collateral
29


Section 8.3
Independent Obligations
29


Section 8.4
No Waiver by Course of Conduct
30


Section 8.5
Amendments in Writing
30


Section 8.6
Successors and Assigns
30


Section 8.7
Notices
30


Section 8.8
Incorporation by Reference
31


Section 8.9
Force Majeure
31


Section 8.10
Patriot Act
31





-ii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





SCHEDULES and EXHIBITS
Schedule 1
Commercial Tort Claims
Schedule 2
Filings
Schedule 3
Legal Name; Jurisdiction of Organization; Chief Executive Office
Schedule 4
Location of Inventory and Equipment
Schedule 5
Material Intellectual Property
Exhibit A
Form of Accession Agreement







-iii-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






GUARANTY AND SECURITY AGREEMENT, dated as of [________], [____] (this
“Agreement”), by [________], a [________] organized under the laws of the State
of [________] (“[________]” and together with each Person that subsequently
becomes a party hereto in accordance with Section 2.3, each individually a
“Wholly Owned Opco Guarantor” and, collectively, the “Wholly Owned Opco
Guarantors”), in favor of Deutsche Bank Trust Company Americas, in its capacity
as Collateral Agent under the Credit Agreement referred to below (in such
capacity, and together with its successors and permitted assigns, the
“Collateral Agent”) for the Secured Parties as defined in the Credit Agreement
(as defined herein).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of January 15, 2016 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Sunrun Hera Portfolio 2015-A, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto, Investec Bank PLC, as the administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”) and Investec Bank PLC, as Issuing Bank, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
WHEREAS, as security for the Obligations, each Wholly Owned Opco Guarantor has
agreed to grant to the Collateral Agent, for the benefit of the Secured Parties,
a first priority Lien on the Collateral (subject to Permitted Liens);
WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that each Wholly Owned Opco Guarantor shall have executed and delivered this
Agreement to the Administrative Agent; and
WHEREAS, it is a condition precedent for any Secured Hedge Providers to enter
into the Secured Interest Rate Hedging Agreements that each Wholly Owned Opco
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent.
NOW, THEREFORE, in consideration of the premises, and to induce the
Administrative Agent, the Issuing Bank and each Lender party thereto to enter
into the Credit Agreement, and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, and to induce the Secured Hedge
Providers to enter into the Secured Interest Rate Hedging Agreements, each
Wholly Owned Opco Guarantor hereby agrees with the Collateral Agent as follows:
Article I    

DEFINED TERMS
Section 1.1    Definitions.
(a)    Capitalized terms used, but not otherwise defined, herein (including in
the Recitals) that are defined in the Credit Agreement (whether directly or by
reference to another


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
WHOLLY OWNED OPCO GUARANTY AND SECURITY AGREEMENT

--------------------------------------------------------------------------------





agreement or document) shall have the meanings given to them in the Credit
Agreement (whether directly or by reference to another agreement or document),
except to the extent defined pursuant to clause (b) or (c) of this 1)a).
(b)    The following terms have the meanings given to them in the UCC and
capitalized terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Account”, “Account Debtor”, “Certificated Security”, “Chattel Paper”,
“Commercial Tort Claim”, “Deposit Account”, “Document”, “Electronic Chattel
Paper”, “Equipment”, “Financial Asset”, “Fixture”, “General Intangible”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter of Credit”,
“Letter-of-Credit Right”, “Proceeds”, “Record”, “Securities Account”,
“Security”, “Supporting Obligation” and “Tangible Chattel Paper”.
(c)    The following terms shall have the following meanings:
“Accession Agreement” means an instrument substantially in the form of Exhibit A
hereto.
“Account Collateral” has the meaning given to the term “Account Collateral” or
to any other similarly defined term in the applicable Account Control Agreement.
“Administrative Agent” has the meaning specified in the Recitals.
“Agreement” has the meaning specified in the Preamble.
“Applicable Law” has he meaning specified in Section 8.10.
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
“Assigned Agreements” means (a) all contracts, agreements, leases or other
instruments to which any Wholly Owned Opco Guarantor is a party or pursuant to
which any Wholly Owned Opco Guarantor has rights whether as third party
beneficiary or otherwise, (b) all other contracts, agreements, leases and other
similar instruments related to the Projects, (c) all insurance policies
maintained by any Wholly Owned Opco Guarantor under the Loan Documents or any
Project Document, including any such policies insuring against loss of revenues
by reason of interruption of the operation of the Projects and all proceeds and
other amounts payable to any Wholly Owned Opco Guarantor thereunder, and all
insurance proceeds, (d) all other agreements (including vendor warranties and
guaranties and performance bonds, sureties and security) running to any Wholly
Owned Opco Guarantor or assigned to any Wholly Owned Opco Guarantor, relating to
the maintenance, improvement, operation or acquisition of the Projects or any
part thereof, or transport of material, equipment and other parts of the
Projects or any part thereof, (e) as regards the aforesaid agreements, all
amendments, substitutions and renewals thereof, and (f) as regards the aforesaid
agreements, (i) all rights of any Wholly Owned Opco Guarantor to receive moneys
due and to become due thereunder or pursuant thereto, (ii) all rights of any
Wholly Owned Opco Guarantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (iii) all claims of any Wholly Owned
Opco Guarantor for damages for breach thereof or default thereunder,


-2-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





and (iv) the right of any Wholly Owned Opco Guarantor to terminate, amend,
supplement or otherwise modify any such agreement or approval.
“Borrower” has the meaning specified in the Recitals.
“Collateral” has the meaning specified in Section 2.1.
“Collateral Accounts” has the meaning given to the term “Collateral Accounts”,
“Accounts” or to any other similarly defined term in the applicable Account
Control Agreement.
“Collateral Agent” has the meaning specified in the Preamble.
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation or certificate of formation of
such Person, (b) the bylaws or operating agreement of such Person and (c) any
other similar constitutive, organizational or governing document of such Person.
“Contractual Obligation” means, with respect to any Person, any contract, loan,
agreement, indenture, mortgage, lease or other instrument to which it is a party
or by which it or any of its properties is bound or affected.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Agreement” has the meaning specified in the Recitals.
“Excluded Property” means (i) “Excluded Property”, as defined in the Credit
Agreement, (ii) any permit, license, or approval of a Governmental Authority,
which by its terms or by operation of Law would become void, voidable,
terminable or revocable or in respect of which a Wholly Owned Opco Guarantor
would be deemed to be in breach or default thereunder if such permit, license,
approval of a Governmental Authority or the applicable Wholly Owned Opco
Guarantor’s interest thereunder were pledged or assigned hereunder or if a
security interest therein were granted hereunder, to the extent necessary to
avoid such voidness, voidability, terminability, revocability, breach or default
and (iii) any other asset or property to the extent, and solely to the extent
and for so long as, the grant of a lien thereon is prohibited by applicable
Laws; provided, that any such property shall be excluded from such security
interest only to the extent and for so long as the consequences specified above
shall exist and shall cease to be excluded and shall be subject to the Lien of
the Loan Documents immediately and automatically at such time as such
consequence shall no longer exist; provided further, however, “Excluded
Property” shall not include any Proceeds, products, substitutions or
replacements of Excluded Property (unless such Proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).


-3-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Wholly Owned Opco
Guarantor at any time, and after giving effect to Section 3.5, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Wholly Owned Opco Guarantor of, or the grant by such Wholly Owned Opco
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is illegal at such time under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Wholly Owned Opco Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such
related Swap Obligation.
“Governmental Approval” means any consent, waiver, variance, registration,
filing, declaration, license, approval, permit, orders, authorization, exception
or exemption from, of or with any Governmental Authority, whether given by
express action or deemed given by failure to act within any specified period.
“Guaranteed Obligations” has the meaning specified in Section 3.1.
“Guaranty” has the meaning specified in Section 3.2(b).
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any requirements of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Trade Secrets and IP Licenses.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any rights, title and interests in or
relating to any Intellectual Property.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to any Wholly Owned Opco Guarantor and material to the conduct of such
Wholly Owned Opco Guarantor.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to letters patent
and applications therefor.
“Qualified ECP Guarantor” means, in respect of any Guaranteed Obligation, each
Wholly Owned Opco Guarantor that has total assets exceeding $10,000,000 at the
time such Guaranteed Obligation is incurred in respect of a Secured Interest
Rate Hedging Agreement.


-4-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Released Entity” has the meaning specified in Section 8.2(b).
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Swap Obligation” means, with respect to any Wholly Owned Opco Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirements of Law in or relating to trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Trade Secrets” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any requirements of Law in or relating to trade
secrets.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any requirements of Law, any of the perfection or
priority of the Collateral Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.
“Wholly Owned Opco Guarantors” has the meaning specified in the Preamble.
Section 1.2    Certain Other Terms.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Article,
Section or clause refer to the appropriate Article, Section or clause in this
Agreement. References herein to a Schedule refer to the appropriate Schedule to
this Agreement, as updated from time to time as permitted or required under this
Agreement, including in connection with any Accession Agreement or pursuant to
Section 8.2(b).
(b)    Section 1.02 (Rules of Construction) of the Credit Agreement is
applicable to this Agreement as and to the extent set forth therein.
Section 1.3    No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto


-5-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
Article II    

GRANT OF SECURITY INTEREST AND GUARANTY
Section 2.1    Collateral.  For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by any Wholly
Owned Opco Guarantor or in which any Wholly Owned Opco Guarantor now has or at
any time in the future may acquire any rights, title or interests is
collectively referred to as the “Collateral”:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Collateral Accounts and Account Collateral;
(d)    all Deposit Accounts and Securities Accounts together with all funds,
cash, monies, Financial Assets, investments, instruments, certificates of
deposit, promissory notes and any other property (including any investments
deposited therein or credited thereto) at any time on deposit therein or
credited to any of the foregoing, all rights to payment or withdrawal therefrom
and all income, profits, gains and interest thereon;
(e)    all Documents;
(f)    all Equipment;
(g)    all General Intangibles;
(h)    all Instruments;
(i)    all Inventory;
(j)    all Investment Property;
(k)    all Supporting Obligations;
(l)    all Commercial Tort Claims described on Schedule 1 and on any supplement
thereto received by the Collateral Agent pursuant to 4)i);
(m)    all Letters of Credit and Letter-of-Credit Rights;
(n)    all books and Records pertaining to the other property described in this
Section 2.1;
(o)    all Assigned Agreements;


-6-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(p)    all Governmental Approvals held in the name of, or for the benefit of,
any Wholly Owned Opco Guarantor;
(q)    all property of any Wholly Owned Opco Guarantor held by any Secured
Party, including all property of every description in the custody of or in
transit to such Secured Party for any purpose, including safekeeping, collection
or pledge, for the account of a Wholly Owned Opco Guarantor or as to which such
Wholly Owned Opco Guarantor may have any right or power, including cash;
(r)    all other Goods (including Fixtures) and personal property of any Wholly
Owned Opco Guarantor, whether tangible or intangible and wherever located; and
(s)    to the extent not otherwise included, all Proceeds and products of all of
the foregoing Collateral, whether cash or non-cash;
provided, however, that “Collateral” shall not include any Excluded Property;
provided, further, that if at any time, any property described in the definition
of Excluded Property shall cease to be Excluded Property, such property shall
constitute Collateral, unless and until subsequent thereto such property again
constitutes Excluded Property.
Section 2.2    Grant of Security Interest in Collateral.  Each Wholly Owned Opco
Guarantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, hereby assigns, pledges and hypothecates to the Collateral
Agent for the benefit of the Secured Parties, and grants to the Collateral Agent
for the benefit of the Secured Parties, a Lien on and security interest in all
of its rights, title and interests in, to and under the Collateral.


Section 2.3    Additional Wholly Owned Opco Guarantors.  As contemplated by
Section 6.08(h) of the Credit Agreement, certain Subsidiaries of the Borrower
may be required to enter into this Agreement as Wholly Owned Opco Guarantors.
Upon the execution and delivery by any such Subsidiary and the Collateral Agent
of an Accession Agreement, such Subsidiary shall become a Wholly Owned Opco
Guarantor hereunder with the same force and effect as if originally named as a
Wholly Owned Opco Guarantor herein (provided that the covenants and
representations and warranties herein shall only to apply to such Wholly Owned
Opco Guarantor after it becomes a party hereto), and the schedules hereto shall
be updated as reflected in such Accession Agreement. The execution and delivery
of any such instrument shall not require the consent of any other Wholly Owned
Opco Guarantor hereunder. The rights and obligations of Collateral Agent and
each Wholly Owned Opco Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Wholly Owned Opco Guarantor as a party
to this Agreement.
Article III    

GUARANTY
Section 3.1    Guaranty.  Each Wholly Owned Opco Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably guarantees the punctual
payment when due (whether


-7-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise) of all Obligations of the Borrower now or
hereafter existing under or in respect of the Loan Documents (including any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, but excluding any
Excluded Swap Obligations (such Obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable and documented expenses (including
reasonable and documented fees and expenses of counsel) incurred by the
Collateral Agent or any other Secured Party in enforcing any rights under this
2)a).
Section 3.2    Guaranty and Grant of Security Interest Absolute. 
(a)    Each Wholly Owned Opco Guarantor guarantees that the Guaranteed
Obligations will be paid in accordance with the terms of the Loan Documents,
regardless of any applicable Laws now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. To the maximum extent permitted by applicable Laws, the obligations of
each Wholly Owned Opco Guarantor under or in respect of this Agreement are
independent of the Obligations of the Borrower under or in respect of the Loan
Documents or of any other Wholly Owned Opco Guarantor, and a separate action or
actions may be brought and prosecuted against any Wholly Owned Opco Guarantor to
enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any Wholly Owned Opco Guarantor or whether the Borrower or any
Wholly Owned Opco Guarantor is joined in any such action or actions. The
obligations of each Wholly Owned Opco Guarantor under this Agreement and the
rights of the Collateral Agent and the Liens and security interests hereunder
shall be irrevocable, absolute and unconditional irrespective of, and each
Wholly Owned Opco Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to, any or all of the following:
(i)    any illegality, lack of validity or enforceability of the Guaranteed
Obligations, any Loan Document or any agreement or instrument relating thereto;
(ii)    any failure or omission to assert or enforce or agreement or election
not to assert or enforce, or the stay or enjoining, by order of court, by
operation of law or otherwise, of the exercise or enforcement of, any claim or
demand or any right, power or remedy (whether arising under the Loan Documents,
at law, in equity or otherwise) with respect to the Guaranteed Obligations or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Guaranteed Obligations;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the other Loan Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document, or any agreement relating to such other guaranty or security,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower;


-8-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(iv)    any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
guaranty, for all or any of the Guaranteed Obligations;
(v)    any manner of application of Collateral, or Proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other assets
of Borrower or any Wholly Owned Opco Guarantor;
(vi)    the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations;
(vii)    any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Wholly Owned Opco Guarantor, and any Secured
Party’s consent thereto and to any corresponding restructuring of the Guaranteed
Obligations;
(viii)    the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations;
(ix)    any limitation on any party’s liability or obligations under any Loan
Document or any invalidity or unenforceability, in whole or in part, of any such
Loan Document;
(x)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Borrower, any
Wholly Owned Opco Guarantor, or any action taken with respect to this Agreement
by any trustee or receiver, or by any court, in any such proceeding;
(xi)    any defenses, set offs or counterclaims which Borrower may allege or
assert against any Secured Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; or
(xii)    any other circumstance (including any statute of limitations but
excluding indefeasible payment in full) that might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor.
(b)    In furtherance of the foregoing and without limiting the generality
thereof, each Wholly Owned Opco Guarantor agrees as follows:


-9-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(i)    Each Wholly Owned Opco Guarantor’s guaranty under 2)a) (the “Guaranty”)
is a primary obligation of each Wholly Owned Opco Guarantor and not merely a
contract of surety;
(ii)    Collateral Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Secured Party with respect to the existence of such Event of Default;
(iii)    The obligations of each Wholly Owned Opco Guarantor hereunder are
independent of the obligations of Borrower and the obligations of any other
guarantor (including any other Wholly Owned Opco Guarantor) of the obligations
of Borrower, and a separate action or actions may be brought and prosecuted
against such Wholly Owned Opco Guarantor whether or not any action is brought
against Borrower or any of such other guarantors and whether or not Borrower is
joined in any such action or actions;
(iv)    Payment by any Wholly Owned Opco Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Wholly Owned Opco Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid. Without limiting the generality of the
foregoing, if Collateral Agent is awarded a judgment in any suit brought to
enforce any Wholly Owned Opco Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such Wholly
Owned Opco Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Wholly Owned Opco Guarantor, limit,
affect, modify or abridge any other Wholly Owned Opco Guarantor’s liability
hereunder in respect of the Guaranteed Obligations; and
(v)    Any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Wholly Owned Opco Guarantor’s liability hereunder, from time to time may
(A) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (B) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (C) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (D) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Wholly Owned Opco Guarantor) with
respect to the Guaranteed Obligations; (E) enforce and apply any security now or
hereafter held by or for the benefit of such Secured Party in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Secured Party may have against any
such security, in each case as such Secured Party in its


-10-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Wholly Owned Opco Guarantor against any other Secured Party or any security
for the Guaranteed Obligations; and (F) exercise any other rights available to
it under the Loan Documents.
Section 3.3    Waivers and Acknowledgments. 


(a)    Each Wholly Owned Opco Guarantor’s guaranty under 2)a) is a guarantee of
payment and not of collection. Each Wholly Owned Opco Guarantor hereby
unconditionally and irrevocably waives, to the maximum extent permitted by
applicable Laws, promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Obligations and this
Agreement and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any Collateral.
(b)    Each Wholly Owned Opco Guarantor hereby acknowledges that this Agreement
is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future, and shall remain in full force and effect until
such time as the Guaranteed Obligations have been discharged finally and in
full.
(c)    Each Wholly Owned Opco Guarantor hereby unconditionally and irrevocably
waives, for the benefit of the Secured Parties, to the maximum extent permitted
by applicable Laws, (i) any right to require any Secured Party, as a condition
of payment or performance by such Wholly Owned Opco Guarantor, to (A) proceed
against Borrower, any other guarantor (including any other Wholly Owned Opco
Guarantor) of the Guaranteed Obligations or any other Person, (B) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (C) proceed against or have resort to any balance of any
deposit account or credit on the books of any Secured Party in favor of any Loan
Party or any other Person, or (D) pursue any other remedy in the power of any
Secured Party whatsoever; (ii) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Wholly Owned Opco Guarantor including any defense based on or arising out of the
lack of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Wholly Owned Opco Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (iii) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (iv) any defense based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (v) (A) any principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Wholly Owned Opco
Guarantor’s obligations hereunder,


-11-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(B) the benefit of any statute of limitations affecting such Wholly Owned Opco
Guarantor’s liability hereunder or the enforcement hereof, and (C) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto; (vi)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 3.2 and any right to
consent to any thereof; and (vii) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof, (viii) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Wholly Owned Opco Guarantor or other rights of
such Wholly Owned Opco Guarantor to proceed against the Borrower or any other
Wholly Owned Opco Guarantor, any other guarantor or any other Person or any
Collateral and (ix) any defense based on any right of set-off or counterclaim
against or in respect of the obligations of any other Wholly Owned Opco
Guarantor hereunder.
(d)    Each Wholly Owned Opco Guarantor hereby waives, for the benefit of the
Secured Parties: (i) any right to require any Secured Party, as a condition of
payment or performance by such Wholly Owned Opco Guarantor, to (A) proceed
against Borrower, any other guarantor (including any other Wholly Owned Opco
Guarantor) of the Guaranteed Obligations or any other Person, (B) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (C) proceed against or have resort to any balance of any
deposit account or credit on the books of any Secured Party in favor of any Loan
Party or any other Person, or (D) pursue any other remedy in the power of any
Secured Party whatsoever; (ii) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Wholly Owned Opco Guarantor including any defense based on or arising out of the
lack of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Wholly Owned Opco Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (iii) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (iv) any defense based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (v) (A) any principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Wholly Owned Opco
Guarantor’s obligations hereunder, (B) the benefit of any statute of limitations
affecting such Wholly Owned Opco Guarantor’s liability hereunder or the
enforcement hereof, and (C) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (vi) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 3.2 and any right to consent to


-12-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





any thereof; and (vii) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
(e)    Each Wholly Owned Opco Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in 2)d) and
this Section 3.3 are knowingly made in contemplation of such benefits.
Section 3.4    Subrogation.  Each Wholly Owned Opco Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Wholly Owned
Opco Guarantor that arise from the existence, payment, performance or
enforcement of such Wholly Owned Opco Guarantor’s obligations under or in
respect of this Agreement, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Wholly
Owned Opco Guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from the Borrower or any other Wholly Owned Opco
Guarantor directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Debt Termination Date. Notwithstanding the foregoing
sentence, if any amount shall be paid to a Wholly Owned Opco Guarantor in
violation of the immediately preceding sentence at any time prior to the Debt
Termination Date, such amount shall be received and held in trust for the
benefit of the Secured Parties, shall be segregated from other property and
funds of such Wholly Owned Opco Guarantor and shall forthwith be paid or
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising. Upon the Debt
Termination Date (as notified to the Collateral Agent by the Administrative
Agent), the Collateral Agent will, at such Wholly Owned Opco Guarantor’s request
and at the Borrower’s expense, execute and deliver to such Person appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Wholly Owned Opco Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Wholly Owned Opco Guarantor pursuant to this Agreement.
Section 3.5    Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Wholly
Owned Opco Guarantor hereunder to honor all of such Wholly Owned Opco
Guarantor’s obligations under this Agreement in respect of Guaranteed
Obligations, including any Swap Obligations, provided that each Qualified ECP
Guarantor shall only be liable under this Section 3.5 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 3.5, or otherwise under this Agreement, as it relates to such
Wholly Owned Opco Guarantor, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section 3.5 shall
remain in


-13-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





full force and effect until the Debt Termination Date. Each Qualified ECP
Guarantor intends that this Section 3.5 constitute, and this Section 3.5 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Qualified ECP Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
Article IV    

REPRESENTATIONS AND WARRANTIES
Each Wholly Owned Opco Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties:
Section 4.1    Organization, Powers, Good Standing, Business. 
(a)    Organization and Powers. It is duly organized, validly existing and in
good standing under the Laws of its state of formation. It has all requisite
limited liability company power and authority to (i) own and operate its
properties, (ii) carry on its businesses as now conducted and proposed to be
conducted and (iii) enter into this Agreement and to perform its obligations
hereunder.
(b)    Qualification. It is duly qualified and in good standing in each state
where necessary to carry on its present businesses and operations, except in
jurisdictions in which the failure to be qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.
Section 4.2    Authorization. 
(a)    No Conflict. The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not: (1) violate (x) its certificate of formation, limited liability
company agreement, operating agreement or other organizational documents, as the
case may be; (y) any provision of Law applicable to it (except where such
violation would not reasonably be expected to cause a Material Adverse Effect)
or (z) any order, judgment or decree of any Governmental Authority binding on it
or any of its property (except where such violation would not reasonably be
expected to cause a Material Adverse Effect); (2) result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
contractual obligation binding upon it or its property (except where such breach
or default would not reasonably be expected to cause a Material Adverse Effect);
or (3) result in or require the creation or imposition of any material Lien
(other than the Lien of the Loan Documents or Permitted Liens) upon its assets.
(b)    Consents. The execution and delivery by it of this Agreement, and the
consummation of the transactions contemplated hereby do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority or any other Person which has not been
obtained or made, and each such consent or approval is in full force and effect,
other than any failure of any Wholly Owned Opco Guarantor to comply with this
Section 4.2(b) which would not reasonably be expected to have a Material Adverse
Effect.


-14-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





(c)    Binding Obligations. Upon its execution and delivery of this Agreement or
upon its execution and delivery of an Accession Agreement pursuant to Section
2.3 (as applicable), this Agreement shall be the legally valid and binding
obligation of each Wholly Owned Opco Guarantor, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, moratorium,
reorganization and other similar Laws affecting creditors’ rights.
Section 4.3    Governmental Authorization; Compliance with Laws.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, each Wholly Owned Opco Guarantor of this Agreement, or (b) the exercise
by the Collateral Agent or any other Secured Party of its rights under the Loan
Documents or pursuant to this Agreement.
Section 4.4    Title; No Other Liens.  Except for the Lien granted to the
Collateral Agent pursuant to this Agreement and the other Loan Documents and
other Permitted Liens, it owns each of its items of Collateral free and clear of
any and all Liens or claims of others. It (a) is the record and beneficial owner
of the Collateral pledged by it hereunder and (b) has rights in or the power to
transfer each item of Collateral in which a Lien is granted by it hereunder.
Section 4.5    Perfection and Priority.  The security interest granted pursuant
to this Agreement constitutes a valid and continuing perfected security interest
in favor of the Collateral Agent for the benefit of the Secured Parties in all
Collateral subject, for the following Collateral, to the extent applicable, to
the occurrence of the following: (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been filed or delivered to the Collateral Agent in completed and
duly authorized form, as applicable); (ii) with respect to any Deposit Account
and any Securities Account the execution of control agreements in form and
substance satisfactory to the Collateral Agent; (iii) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable; (iv) in the case
of Letter-of-Credit Rights, including those rights that are Supporting
Obligations of Collateral, the execution of a Contractual Obligation in form and
substance satisfactory to the Collateral Agent granting control to the
Collateral Agent over such Letter-of-Credit Rights; (v) in the case of
Electronic Chattel Paper, the completion of all steps necessary to grant control
to the Collateral Agent over such Electronic Chattel Paper; (vi) in the case of
all Instruments and Investment Property, the delivery thereof to the Collateral
Agent of such Instruments and Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Collateral
Agent or in blank; (vii) in the case of all Investment Property not in
certificated form, the execution of control agreements, in form and substance
satisfactory to the Collateral Agent; and (viii) in the case of all Tangible
Chattel Paper, the delivery thereof to the Collateral Agent of such Tangible
Chattel Paper. Upon its execution and delivery of this Agreement or upon its
execution and delivery of an Accession Agreement pursuant to Section 2.3 (as
applicable), all actions, including those set forth above, necessary to perfect
the Lien granted hereunder on the Collateral have been duly taken.


-15-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Such security interest is prior to all other Liens on the Collateral except for
Permitted Liens having priority over the Collateral Agent’s Lien by operation of
law.
Section 4.6    Jurisdiction of Organization; Chief Executive Office.  Its
jurisdiction of organization, legal name, and the location of its chief
executive office or sole place of business, in each case as of the date of its
execution and delivery of this Agreement or the date of its execution and
delivery of an Accession Agreement pursuant to Section 2.3 (as applicable), and
each of its prior legal names (if any) and the date each such name was changed,
is specified on Schedule 3.
Section 4.7    Locations of Inventory and Equipment.  As of the date of its
execution and delivery of this Agreement or the date of its execution and
delivery of an Accession Agreement pursuant to Section 2.3 (as applicable), its
Inventory and Equipment (other than Inventory or Equipment in transit, at the
address specified in Section 8.7(a) and the Projects) are kept at the locations
listed on Schedule 4.
Section 4.8    Instruments, Tangible Chattel Paper, Accounts.  As of the date of
its execution and delivery of this Agreement or the date of its execution and
delivery of an Accession Agreement pursuant to Section 2.3 (as applicable), no
amount payable to it under or in connection with any Account is evidenced by any
Instrument or Tangible Chattel Paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by 4)g)i).
Section 4.9    Intellectual Property. As of the date of its execution and
delivery of this Agreement or the date of its execution and delivery of an
Accession Agreement pursuant to Section 2.3 (as applicable), Schedule 5 sets
forth a true and complete list of all of the Material Intellectual Property
owned by it (and registered in its name) and all rights granted by it in respect
thereto.
(a)    All Intellectual Property owned by it is valid, in full force and effect,
subsisting and unexpired, and no Intellectual Property has been abandoned. No
breach or default of any material IP License shall be caused by the consummation
of the transactions contemplated by any Loan Document nor shall the consummation
of the transactions contemplated by the Loan Documents limit or impair the
ownership, use, validity or enforceability of, or any of its rights in, any
Intellectual Property. To its Knowledge (i) there are no pending (or threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes challenging the ownership, use, validity, enforceability of, or its
rights in, any of its Intellectual Property, and (ii) no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property; provided, that with respect to clauses (i) and (ii),
Intellectual Property shall not include commercially-available “off-the-shelf”
software. Neither it nor, to its Knowledge, any other party is in material
breach or default of any material IP License.
Section 4.10    Commercial Tort Claims.  The only Commercial Tort Claims of the
Wholly Owned Opco Guarantors are those listed on Schedule 1, as supplemented
from time to time, if applicable, pursuant to 4)i).
Section 4.11    Credit Agreement Undertakings.  Each Wholly Owned Opco Guarantor
undertakes to the Collateral Agent and the Secured Parties, as of the date of
its execution and delivery of this Agreement or the date of its execution and
delivery of an Accession Agreement


-16-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





pursuant to Section 2.3 (as applicable), and at all times thereafter for so long
as such Wholly Owned Opco Guarantor is party to this Agreement to take all such
actions that the Borrower has agreed to cause it to undertake, and to refrain
from taking all such actions that the Borrower has agreed to cause it to refrain
from undertaking, pursuant to the Loan Documents.
Article V    

COVENANTS
Each Wholly Owned Opco Guarantor agrees with the Collateral Agent to the
following, as long as any Obligation or Commitment remains outstanding and, in
each case, unless the Required Lenders otherwise consent in writing:
Section 5.1    Maintenance of Perfected Security Interest; Further Documentation
and Consents. 
(a)    It shall not use or permit any Collateral to be used unlawfully or in
material violation of any provision of any Loan Document, any Project Document,
any requirements of Law or any policy of insurance covering the Collateral.
(b)    It shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in 3)e) and
shall defend such security interest and such priority against the claims and
demands of all Persons other than any Person having a claim under any Permitted
Liens.
(c)    It shall furnish to the Collateral Agent together with the Financial
Statements delivered pursuant to Section 6.01 of the Credit Agreement and at
such other times as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request, statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Collateral Agent.
(d)    At any time and from time to time, upon the written request of the
Collateral Agent (acting at the direction of the Administrative Agent), it
shall, for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, (i) promptly and duly
execute and deliver, and have recorded, such further documents, including an
authorization to file (or, as applicable, the filing) of any financing statement
or amendment thereof under the UCC (or other filings under similar requirements
of Law) in effect in any jurisdiction with respect to the security interest
created hereby and (ii) take such further action as the Collateral Agent (acting
at the direction of the Administrative Agent) may reasonably request, including
using commercially reasonable efforts to secure all approvals necessary or
appropriate for the assignment to or for the benefit of the Collateral Agent of
any Contractual Obligation, including any IP License, that it holds and to
enforce the security interests granted hereunder. For the avoidance of doubt, so
long as an Event of Default has not occurred and is continuing, the Collateral
Agent shall not be


-17-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





directed to request to enter into collateral access agreements with Customers
party to a valid and enforceable Customer Agreement.
Section 5.2    Changes in Locations, Name, Etc..  Except upon thirty (30) days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of (a) all documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional locations at which Inventory or Equipment shall be kept,
it shall not do any of the following:
(i)    permit any Inventory or Equipment (other than Inventory or Equipment in
transit or out for repair) with an individual value in excess of $25,000 to be
kept at a location other than (A) at the address specified in Section 8.7(a),
(B) at a Customer location or (C) at a location listed on Schedule 4;
(ii)    change its jurisdiction of organization or its chief executive office,
in each case from that referred to in 3)a); or
(iii)    change its legal name or limited liability company organizational
structure.
Section 5.3    Instruments and Investment Property. 
(a)    Delivery of Collateral. It shall (i) deliver to the Collateral Agent, in
suitable form for transfer and in form and substance satisfactory to the
Collateral Agent, (A) all Instruments and (B) all certificates and instruments
evidencing Investment Property and (ii) maintain Investment Property pursuant to
the applicable Account Control Agreement.
(b)    Event of Default. Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent (acting at the direction of the
Administrative Agent) shall have the right, at any time and without notice to
such Wholly Owned Opco Guarantor or any other Person, to (i) transfer to or to
register in its name or in the name of its nominees any Instruments or any
Investment Property pledged hereunder and (ii) exchange any certificate or
Instrument representing or evidencing any such Instruments or Investment
Property for certificates or Instruments of smaller or larger denominations.
(c)    Voting Rights. Except as provided in 0, it shall be entitled to exercise
all voting, consent and limited liability company and similar rights with
respect to Instruments and Investment Property; provided, however, that no vote
shall be cast, consent given or right exercised or other action taken by it that
would be inconsistent with or result in any violation of any provision of any
Loan Document.
Section 5.4    Accounts.  Other than as permitted by the Credit Agreement, it
shall not, other than in the ordinary course of business, (a) grant any material
extension of the time of payment of any Account, (b) compromise or settle any
Account for any amount materially less than the full amount thereof,
(c) release, wholly or partially, in any material amount, any Person liable for
the


-18-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





payment of any Account, (d) allow any credit or discount, in any material
amount, on any Account or (e) amend, supplement or modify any Account in any
manner that could adversely affect the value thereof in any material respect.
Section 5.5    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property. 
(a)    If any amount in excess of $100,000 payable under or in connection with
any Collateral owned by it shall be or become evidenced by an Instrument or
Tangible Chattel Paper (other than such Instrument delivered in accordance with
4)e)i) and in the possession of the Collateral Agent), it shall immediately
notify the Collateral Agent in writing of such Instrument or Tangible Chattel
Paper, and at the written request of the Collateral Agent (acting at the
direction of the Administrative Agent), mark all such Instruments and Tangible
Chattel Paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Deutsche
Bank Trust Company Americas, as Collateral Agent” and, at the written request of
the Collateral Agent (acting at the direction of the Administrative Agent),
shall immediately deliver such Instrument or Tangible Chattel Paper to the
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent. For the avoidance of doubt, it shall notify the Collateral Agent in the
reports required to be delivered to the Collateral Agent pursuant to the Loan
Documents (no less frequently than once per quarter) of all amounts payable
under or in connection with any Collateral owned by it that shall be or become
evidenced by an Instrument or Tangible Chattel Paper (other than such Instrument
delivered in accordance with 4)e)i) and in the possession of the Collateral
Agent).
(b)    It shall not grant “control” (within the meaning of such term under
Article 9-106 of the UCC) over any Investment Property to any Person other than
the Collateral Agent.
(c)    If it is or becomes the beneficiary of a letter of credit that is in
excess of $50,000, it shall promptly, and in any event within two (2) Business
Days after becoming a beneficiary, notify the Collateral Agent thereof. It shall
promptly thereafter enter into a Contractual Obligation with the Collateral
Agent, the issuer of such letter of credit or any nominated person with respect
to the Letter-of-Credit Rights under such letter of credit. Such Contractual
Obligation shall assign such Letter-of-Credit Rights to the Collateral Agent and
such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to the
Collections Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to the Collateral Agent.
(d)    If any amount in excess of $50,000 payable under or in connection with
any Collateral owned by it shall be or become evidenced by Electronic Chattel
Paper, it shall take all steps necessary to grant the Collateral Agent control
of all such Electronic Chattel Paper for the purposes of Section 9-105 of the
UCC (or any similar section under any equivalent UCC) and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.


-19-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Section 5.6    Intellectual Property.  Within sixty (60) days of registering any
Copyright, Patent or Trademark, it shall provide the Collateral Agent with
notification thereof. Thereafter, it shall execute and deliver to the Collateral
Agent, in form and substance reasonably acceptable to the Collateral Agent and
suitable for filing, with respect to such Copyright, Patent or Trademark, in the
Applicable IP Office, the short-form intellectual property security agreements
for such Copyright, Patent or Trademark.
Section 5.7    Notices.  It shall promptly notify the Collateral Agent in
writing of its acquisition of any interest hereafter in property material to the
conduct of any Wholly Owned Opco Guarantor that is of a type where a security
interest or lien must be or may be registered, recorded or filed under, or
notice thereof given under, any federal statute or regulation.
Section 5.8    Notice of Commercial Tort Claims.  It agrees that, if it shall
acquire any interest in any Commercial Tort Claim (whether from another Person
or because such Commercial Tort Claim shall have come into existence), (i) it
shall promptly following such acquisition, deliver to the Collateral Agent, in
each case in form and substance satisfactory to the Collateral Agent, a notice
of the existence and nature of such Commercial Tort Claim and a supplement to
Schedule 1 containing a specific description of such Commercial Tort Claim, (ii)
Section 6.1 shall apply to such Commercial Tort Claim and (iii) it shall execute
and deliver to the Collateral Agent, in each case in form and substance
reasonably satisfactory to the Collateral Agent, any document, and take all
other action, deemed by the Collateral Agent to be reasonably necessary or
appropriate for the Collateral Agent to obtain, on behalf of the Secured
Parties, a perfected security interest having at least the priority set forth in
3)e) in all such Commercial Tort Claims. Any supplement to Schedule 1 delivered
pursuant to this 4)i) shall, after the receipt thereof by the Collateral Agent,
become part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.
Section 5.9    Inventory.  None of its Inventory shall be evidenced by a
negotiable document of title.
Section 5.10    Delivery of Reports.  It shall (i) promptly furnish to the
Collateral Agent a copy of each certificate, report, statement, notice or other
communication furnished by or on behalf of the Manager or it, as applicable, to
the Collateral Agent and the Secured Parties, concurrently therewith and (ii)
furnish to the Collateral Agent promptly after receipt thereof a copy of each
notice, demand or other communication received by or on behalf of it, as
applicable, pursuant to any Loan Document.
Section 5.11    Property Rights.  It owns or leases, or has a contractual right
to use or, reasonably expects to acquire by the date it acquires a Project,
ownership of or a leasehold interest in or a contractual right to use, all
equipment and facilities necessary for the operation of each Project. All
equipment and facilities included in the Projects are (or are reasonably
expected to be when acquired, leased or contracted for) in good repair an
operating condition subject to ordinary wear and tear and casualty and are
suitable for the purposes for which they are employed, and, to the Knowledge of
it, there was and is no material defect, hazard or dangerous condition existing
with respect to any such equipment or facilities. It has the requisite real
property rights under its Customer Agreements to install, operate, maintain,
repair, improve and remove its respective


-20-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Projects and evidence of such real property rights has been provided to the
Collateral Agent. It is not the title owner of any real property.
Article VI    

REMEDIAL PROVISIONS
Section 6.1    Code and Other Remedies. 
(a)    UCC Remedies. Notwithstanding anything to the contrary in the respective
Constituent Documents of the Wholly Owned Opco Guarantors, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent (acting
at the direction of the Administrative Agent) may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Obligation, all
rights and remedies of a secured party under the UCC or any other applicable
Laws.
(b)    Disposition of Collateral. Without limiting the generality of the
foregoing, the Collateral Agent (acting at the direction of the Administrative
Agent) may, to the extent permitted under all requirements of applicable Laws
and subject to the last sentence of this Section 6.1(b), without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by applicable Laws) to or upon any Wholly
Owned Opco Guarantor or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived to the maximum extent
permitted by applicable Laws), upon the occurrence and during the continuation
of any Event of Default (personally or through its agents or attorneys),
(i) enter upon the premises where any Collateral is located, without any
obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Wholly Owned Opco Guarantor or
any other Person notice or opportunity for a hearing on the Collateral Agent’s
claim or action, (ii) collect, receive, appropriate and realize upon any
Collateral and (iii) upon ten (10) Business Days’ prior notice to the applicable
Wholly Owned Opco Guarantor, specifying the time and place of any public sale,
or the time after which any private sale is to be made, sell, grant option or
options to purchase and deliver any Collateral (or enter into Contractual
Obligations to do any of the foregoing) in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may upon commercially reasonable terms deem best, for cash
or on credit or for future delivery without assumption of any credit risk. The
Collateral Agent shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other requirements of applicable Laws,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of any Wholly Owned Opco
Guarantor, which right or equity is hereby waived and released.
(c)    Management of the Collateral. Each Wholly Owned Opco Guarantor further
agrees, that, upon the occurrence and during the continuation of any Event of
Default, (i) at the Collateral Agent’s request (acting at the direction of the
Administrative Agent), it shall assemble the Collateral and make it available to
the Collateral Agent at places that the Collateral Agent shall reasonably
select, whether at a Wholly Owned Opco Guarantor’s premises or elsewhere,
(ii) without limiting the foregoing, the Collateral Agent also has the right to
require that each Wholly Owned


-21-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Opco Guarantor store and keep any Collateral pending further action by the
Collateral Agent and, while any such Collateral is so stored or kept, each
Wholly Owned Opco Guarantor shall maintain such Collateral in its then existing
condition, (iii) until the Collateral Agent is able to sell any Collateral, the
Collateral Agent shall have the right to hold or use such Collateral to the
extent that the Collateral Agent (acting at the direction of the Administrative
Agent) deems appropriate for the purpose of preserving the Collateral or its
value or for any other purpose deemed appropriate by the Collateral Agent
(acting at the direction of the Administrative Agent) and (iv) the Collateral
Agent (acting at the direction of the Administrative Agent) may, if it so
elects, seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Collateral Agent shall not have
any obligation to any Wholly Owned Opco Guarantor to maintain or preserve the
rights of any Wholly Owned Opco Guarantor as against third parties with respect
to any Collateral while such Collateral is in the possession of the Collateral
Agent.
(d)    Application of Proceeds. The Collateral Agent shall apply the cash
Proceeds of any action taken by it pursuant to this 5)a), after deducting all of
its reasonable and documented costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any Collateral
or in any way relating to the Collateral or the rights of the Collateral Agent
and any other Secured Party hereunder, including reasonable and documented
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations in accordance with Section 3.05 of the Depository Agreement, and
only after such application and after the payment by the Collateral Agent of any
other amount required by any requirements of applicable Laws, need the
Collateral Agent account for the surplus, if any, the applicable Wholly Owned
Opco Guarantor.
(e)    Direct Obligation. Neither the Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Wholly Owned Opco Guarantor, the Borrower, any other Loan
Party or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any right or remedy with respect to any Collateral therefor or
any direct or indirect guaranty thereof. All of the rights and remedies of the
Collateral Agent and any other Secured Party under any Loan Document shall be
cumulative, may be exercised individually or concurrently and are not exclusive
of any other rights or remedies provided by any requirements of applicable Laws.
To the extent it may lawfully do so, each Wholly Owned Opco Guarantor absolutely
and irrevocably waives and relinquishes the benefit and advantage of, and
covenants not to assert against the Collateral Agent or any other Secured Party,
any valuation, stay, appraisement, extension, redemption or similar laws and any
and all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.
(f)    IP Licenses. For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this 5)a) (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell or
grant options to purchase any Collateral) at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and


-22-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





remedies, each Wholly Owned Opco Guarantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, an irrevocable, nonexclusive,
worldwide license (exercisable without payment of royalty or other compensation
to any Wholly Owned Opco Guarantor), including in such license the right to
sublicense, use and practice any Intellectual Property now owned or hereafter
acquired by any Wholly Owned Opco Guarantor and access to all media in which any
of the licensed items may be recorded or stored and to all Software and programs
used for the compilation or printout thereof.
Section 6.2    Accounts and Payments in Respect of General Intangibles. 
(a)    In addition to, and not in substitution for, any similar requirement in
the Credit Agreement or any other Loan Document, if required by the Collateral
Agent (acting at the direction of the Administrative Agent) at any time upon the
occurrence and during the continuation of an Event of Default, any payment of
Accounts or payment in respect of General Intangibles, when collected by any
Wholly Owned Opco Guarantor, shall be promptly (and, in any event, within five
(5) Business Days) deposited by such Wholly Owned Opco Guarantor in the
Collections Account (or such other account as designated in writing by the
Collateral Agent). Until so turned over, such payment shall be held by the
applicable Wholly Owned Opco Guarantor in trust for the Collateral Agent,
segregated from other funds of such Wholly Owned Opco Guarantor.
(b)    At any time upon the occurrence and during the continuation of an Event
of Default:
(i)    each Wholly Owned Opco Guarantor shall, upon the Collateral Agent’s
written request, deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any Account or any payment in respect of General
Intangibles, including all original orders, invoices and shipping receipts and
notify Account Debtors that the Accounts or General Intangibles have been
collaterally assigned to the Collateral Agent and that payments in respect
thereof shall be made directly to the Collateral Agent; and
(ii)    the Collateral Agent (acting at the direction of the Administrative
Agent) may, without notice, at any time upon the occurrence and during the
continuation of an Event of Default, limit or terminate the authority of each
Wholly Owned Opco Guarantor to collect its Accounts or amounts due under General
Intangibles or any thereof and, in its own name or in the name of others,
communicate with Account Debtors to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Account or amounts due under
any General Intangible. In addition, the Collateral Agent may at any time
enforce each Wholly Owned Opco Guarantor’s rights against such Account Debtors
and obligors of General Intangibles.
(c)    Anything herein to the contrary notwithstanding, each Wholly Owned Opco
Guarantor shall remain liable under each Account and each payment in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an Account or a payment


-23-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





in respect of a General Intangible by reason of or arising out of any Loan
Document or the receipt by any Secured Party of any payment relating thereto,
nor shall any Secured Party be obligated in any manner to perform any obligation
of any Wholly Owned Opco Guarantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
Section 6.3    Private Sale. The Collateral Agent and other Secured Parties
shall not incur any liability as a result of the sale, lease or other
disposition of all or any part of the Collateral at any private sale pursuant to
5)a). Without limiting the foregoing, to the maximum extent permitted by
requirements of applicable Laws, each Wholly Owned Opco Guarantor hereby waives
any claims against the Collateral Agent arising by reason of the fact that the
price at which the Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale or was less than
the aggregate amount of the Obligations.
Section 6.4    Deficiency.  Each Wholly Owned Opco Guarantor shall remain liable
for any deficiency if the Proceeds of any sale or other disposition of any
Collateral are insufficient to pay the Obligations and the reasonable,
documented fees and disbursements of any attorney employed by the Collateral
Agent or any other Secured Party to collect such deficiency.
Article VII    

THE COLLATERAL AGENT
Section 7.1    Collateral Agent’s Appointment as Attorney-in-Fact. 
(a)    Each Wholly Owned Opco Guarantor hereby irrevocably constitutes and
appoints the Collateral Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of each Wholly Owned Opco Guarantor and in the name of such Wholly
Owned Opco Guarantor or in its own name as long as any Obligations remain
outstanding, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Wholly Owned Opco
Guarantor hereby gives the Collateral Agent and its directors, officers and
employees the power and right, on behalf of any Wholly Owned Opco Guarantor,
without notice to or assent by any Wholly Owned Opco Guarantor, to do any of the
following:
(i)    in the name of any Wholly Owned Opco Guarantor, in its own name or
otherwise, take possession of and indorse and collect any check, draft, note,
acceptance or other Instrument for the payment of moneys due under any Account
or General Intangible or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for


-24-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





the purpose of collecting any such moneys due under any Account or General
Intangible or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property owned by or licensed to any
Wholly Owned Opco Guarantor, execute, deliver and have recorded any document
that the Collateral Agent may request to evidence, effect, publicize or record
the Collateral Agent’s security interest in such Intellectual Property and the
goodwill and General Intangibles of any Wholly Owned Opco Guarantor relating
thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
(iv)    execute, in connection with any sale provided for herein, any document
to effect, or otherwise necessary or appropriate to evidence, the sale of any
Collateral;
(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against any
Wholly Owned Opco Guarantor with respect to any Collateral, (F) settle,
compromise or adjust any such actions, suits, proceedings, audits, claims,
demands, orders or disputes and, in connection therewith, give such discharges
or releases as the Collateral Agent may deem appropriate, (G) assign any
Intellectual Property owned by any Wholly Owned Opco Guarantor throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, grant a Lien on, make any Contractual Obligation with
respect to and otherwise deal with, any Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes and
do, at the Collateral Agent’s option, at any time or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
any Wholly Owned Opco Guarantor might do; or
(vi)    take any actions which any Wholly Owned Opco Guarantor might do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of any Wholly Owned Opco Guarantor’s rights and remedies under any or all of
the Loan Documents or the Project Documents, in each case, as the Collateral
Agent may deem


-25-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





necessary or advisable to accomplish the purposes of this Agreement or any other
Loan Document;


provided, however, that the Collateral Agent may not exercise any of the
aforementioned rights unless an Event of Default has occurred and is continuing.


(b)    If any Wholly Owned Opco Guarantor fails to timely perform or comply with
any obligation contained in any Loan Document relating to the Collateral (after,
if applicable, providing notice and opportunity to cure), the Collateral Agent,
at its option, but without any obligation to do so, may perform or comply, or
otherwise cause performance or compliance, with such obligation; provided,
however, that the Collateral Agent may not exercise any of the rights under this
clause (b) unless an Event of Default has occurred and is continuing
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this 6)a), including reasonable and documented
attorneys’ fees and disbursements, shall be payable by the Wholly Owned Opco
Guarantors to the Collateral Agent on demand.
(d)    Each Wholly Owned Opco Guarantor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue of this 6)a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
(e)    Each Wholly Owned Opco Guarantor hereby acknowledges and agrees that the
Collateral Agent shall have no fiduciary duties to any Wholly Owned Opco
Guarantor in acting pursuant to this power of attorney and each Wholly Owned
Opco Guarantor hereby waives any claims or rights of a beneficiary of a
fiduciary relationship hereunder.
Section 7.2    No Duty to File; Authorization to File Financing Statements. The
Collateral Agent shall not be responsible for and makes no representation as to
the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Loan Document, or for the
creation, perfection, priority, sufficiency or protection of any liens securing
the Obligations. Each Wholly Owned Opco Guarantor authorizes the Collateral
Agent, at any time and from time to time, to file or record financing
statements, amendments thereto, and other filing or recording documents or
instruments with respect to any Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets of the debtor now owned or hereafter acquired, other than Excluded
Property” or words of similar import. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Nothing herein shall require the Collateral Agent to file financing statements
or continuation statements, or be responsible for maintaining the security
interests purported to be created as described herein (except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder


-26-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





or under any other Loan Document) and all such responsibilities shall be solely
those of each Wholly Owned Opco Guarantor.
Section 7.3    Authority of Collateral Agent.  Each Wholly Owned Opco Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Collateral Agency Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and any Wholly Owned Opco Guarantor,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and each Wholly Owned Opco Guarantor shall not be under any obligation
or entitlement to make any inquiry respecting such authority and shall be
entitled to rely on and presume such authority for all purposes.
Section 7.4    Duty; Obligations and Liabilities. 
(a)    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s interest
in the Collateral and shall not impose any duty upon the Collateral Agent to
exercise any such powers. The Collateral Agent shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Related Parties shall be responsible to any Wholly Owned Opco
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. In addition, the Collateral Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Collateral Agent in good faith, except to the extent such loss
or damage results from acts or omissions on the part of the Collateral Agent,
and such acts or omissions constitute gross negligence or willful misconduct.
The duties, responsibilities and obligations of the Collateral Agent shall be
limited to those expressly set forth herein (and in the other Loan Documents to
which the Collateral Agent is a party) and no other duties, responsibilities or
obligations shall be inferred or implied against the Collateral Agent.
(b)    Obligations and Liabilities with Respect to Collateral. No Secured Party
and no Related Party thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Wholly Owned Opco Guarantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on the Collateral
Agent hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers. The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers,


-27-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





directors, employees or agents shall be responsible to any Wholly Owned Opco
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.
(c)    Agents. The Collateral Agent may employ agents or attorneys to transact
or concur in transacting any business and to do or concur in doing any acts
required to be done by the Collateral Agent and shall not be responsible for the
misconduct or negligence of any such agent appointed with due care.
(d)    No Discretion. Notwithstanding anything else to the contrary herein,
whenever reference is made in this Agreement to any discretionary action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Collateral Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction, reasonable satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such written instruction, advice or concurrence of the
Administrative Agent, as it deems appropriate. This provision is intended solely
for the benefit of the Collateral Agent and its successors and permitted assigns
and is not intended to and will not entitle the other parties hereto to any
defense, claim or counterclaim, or confer any rights or benefits on any party
hereto.
(e)    Resignation. The Collateral Agent may resign hereunder pursuant to
Section 8.08 of the Collateral Agency Agreement.
(f)    Collateral Agency Agreement. The provisions of Article 8 of the
Collateral Agency Agreement pertaining to the rights and obligations of the
Collateral Agent are hereby incorporated herein by reference, mutatis mutandis.
Article VIII    

MISCELLANEOUS
Section 8.1    Reinstatement.  Each Wholly Owned Opco Guarantor agrees that, if
any payment made by any Loan Party or other Person and applied to the
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the Proceeds of any Collateral are required to be returned by any
Secured Party to such Loan Party, its estate, trustee, receiver or any other
party, including any Wholly Owned Opco Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability and
the guaranty of each Wholly Owned Opco Guarantor pursuant to 2)a), shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, any Lien or other Collateral securing
any Wholly Owned Opco Guarantor’s liability hereunder, or the guaranty of each
Wholly Owned Opco Guarantor pursuant to 2)a), shall have been released or
terminated by virtue of the foregoing, such Lien, other Collateral, provision or
guaranty shall be reinstated in full force and effect and such


-28-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any Wholly
Owned Opco Guarantor in respect of any Lien, other Collateral or guaranty
securing such obligation or the amount of such payment. Each Wholly Owned Opco
Guarantor agrees that it will indemnify the Collateral Agent, the Secured
Parties, the Collateral Agent’s and the Secured Parties’ directors, officers,
employees, agents and affiliates and their respective successors and permitted
assigns, on demand for all reasonable and documented costs and expenses
(including reasonable and documented fees of counsel) incurred by the Collateral
Agent, the Secured Parties and their respective successors and permitted assigns
in connection with any reinstatement or other action pursuant to this a).
Section 8.2    Release of Collateral. 
(a)    Upon the Debt Termination Date (as notified to the Collateral Agent by
the Administrative Agent), the Collateral shall be released from the Lien
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Wholly Owned Opco Guarantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Wholly Owned Opco Guarantor. Each
Wholly Owned Opco Guarantor is hereby authorized to file UCC amendments at such
time evidencing the termination of the Liens so released. At the request and
expense of any Wholly Owned Opco Guarantor following any such termination, the
Collateral Agent shall deliver to such Wholly Owned Opco Guarantor any
Collateral of such Wholly Owned Opco Guarantor held by the Collateral Agent
hereunder and execute and deliver to such Wholly Owned Opco Guarantor such
documents as such Wholly Owned Opco Guarantor shall reasonably request to
evidence such termination.
(b)    If any Collateral is sold or otherwise transferred by any Wholly Owned
Opco Guarantor in a sale or transfer permitted under the Credit Agreement, then
the Collateral Agent (acting at the direction of the Administrative Agent) shall
release any Lien and such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in the Credit Agreement and the other Loan Documents. In connection
therewith, the Collateral Agent, at the request of the applicable Wholly Owned
Opco Guarantor and at the sole expense of the Borrower, shall execute and
deliver to such Wholly Owned Opco Guarantor such documents as such Wholly Owned
Opco Guarantor shall reasonably request to evidence such release. In addition,
in connection with any Permitted Fund Disposition with respect to any Wholly
Owned Opco Guarantor (the “Released Entity”), upon the conditions set forth in
the definition of Permitted Fund Disposition in the Credit Agreement with
respect thereto, upon delivery of notice of such release from Borrower to
Collateral Agent, countersigned and approved by Administrative Agent, and the
security interest granted herein with respect to the Collateral pledged by such
Released Entity shall terminate and all rights thereto shall revert to such
Released Entity. Upon any such release in accordance with the preceding
sentence, the Collateral Agent (acting at the direction of the Administrative
Agent) shall update the Schedules to this Agreement to reflect such release.
Section 8.3    Independent Obligations.  The obligations of each Wholly Owned
Opco Guarantor hereunder are independent of and separate from the Obligations.
If any Obligation is not paid when due, or during the existence of any Event of
Default, the Collateral Agent may, at


-29-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





its sole election, proceed directly and at once, without notice, against any
Wholly Owned Opco Guarantor and any Collateral to collect and recover the full
amount of any Obligation then due, without first proceeding against any other
Loan Party or any other Collateral and without first joining any other Loan
Party in any proceeding.
Section 8.4    No Waiver by Course of Conduct.  No Secured Party shall by any
act (except by a written instrument pursuant to 7)e)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default and no failure to
exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.
Section 8.5    Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.01 of the Credit Agreement; provided, however, that
the schedules to this Agreement may be updated (including to reflect a Wholly
Owned Opco Guarantor’s execution and delivery of an Accession Agreement pursuant
to Section 2.3 or release of Collateral in accordance with Section 8.2, but no
existing provisions may be modified and no Collateral may be released other than
pursuant to Section 8.2) in a manner in form and substance satisfactory to the
Collateral Agent.
Section 8.6    Successors and Assigns.  This Agreement shall be binding upon the
successors and permitted assigns of each Wholly Owned Opco Guarantor and shall
inure to the benefit of each Secured Party and their successors and permitted
assigns; provided, however, that no Wholly Owned Opco Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent.
Section 8.7    Notices. 
(a)    Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing, be given in writing and (i)
addressed as follows:
For each Wholly Owned Opco Guarantor:
c/o Sunrun Inc.
595 Market St., 29th Floor
San Francisco, CA 94105
Attention: General Counsel
Fax: [________]


For Collateral Agent:
Deutsche Bank Trust Company Americas
as Collateral Agent
60 Wall Street, 16th Floor
Mail Stop NYC60-1630


-30-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





New York, NY 10005
Attention: Project Finance Agency Services - Sunrun Hera Portfolio 2015-A LLC
Fax: [________]


and delivered by hand or overnight courier service, or sent by facsimile or
e-mail (in .pdf format), or (ii) addressed to such other address as shall be
notified in writing to the other parties hereto.
(b)    Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by facsimile, when sent (except that if not given during
normal business hours for the recipient thereof, at the opening of business on
the next Business Day of such recipient), and (iv) if delivered by e-mail, upon
the sender’s receipt of an acknowledgement from the intended recipient, such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment (except that if not sent during normal business hours for
the recipient thereof, at the opening of business on the next Business Day of
such recipient).
Section 8.8    Incorporation by Reference.  The following sections of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis:
Section 12.06 (Severability), Section 12.08 (Governing Law), Section 12.09
(Waiver of Jury Trial), Section 12.10 (Counterparts; Integration; Effectiveness)
and Section 12.16 (Entire Agreement).


Section 8.9    Force Majeure.  The Collateral Agent shall not incur any
liability for not performing any act or not fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Collateral Agent (including any act or provision of any present or future law or
regulation or governmental authority, any act of God or war, civil unrest, local
or national disturbance or disaster, any act of terrorism, or the unavailability
of the Federal Reserve Bank wire or facsimile or other wire or communication
facility).
Section 8.10    Patriot Act.  In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, without limitation, those relating to the
funding of terrorist activities and money laundering, including Section 326 of
the USA PATRIOT Act of the United States (“Applicable Law”), the Collateral
Agent is required to obtain, verify, record and update certain information
relating to individuals and entities which maintain a business relationship with
the Collateral Agent. Accordingly, each of the parties hereto agree to provide
to the Collateral Agent, upon Collateral Agent’s request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Collateral Agent to comply with Applicable Law.
[SIGNATURE PAGES FOLLOW]




-31-
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guaranty and Security
Agreement to be duly executed and delivered as of the date first above written.


[_________]


 
as Wholly Owned Opco Guarantor
 
 
By:
Sunrun Hera Portfolio 2015-A, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Holdco 2015, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
By:
 
 
Name:
 
Title:





Signature Page to Wholly Owned Opco Guaranty and Security Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







ACCEPTED AND AGREED
as of the date first above written:
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent


 
By:
Deutsche Bank National Trust
Company
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:







Signature Page to Wholly Owned Opco Guaranty and Security Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE 1
Commercial Tort Claims


[None.]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2

Filings
[Filing a UCC-1 Financing Statement naming [________] as “Debtor” and the
Collateral Agent as “Secured Party” with the Secretary of State of the State of
[________].]






[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 3

Legal Name; Prior Names; Jurisdiction of Organization; Chief Executive Office
Legal Name
Prior Legal Name(s)
Jurisdiction of Organization
Chief Executive Office or Sole Place of Business
[________]
[________]
[________]
595 Market St., 29th Floor
San Francisco, CA 94105









[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 4

Location of Inventory and Equipment


[None.]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 5
Material Intellectual Property
[None.]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT A

Form of Accession Agreement
ACCESSION AGREEMENT NO. [__]
This ACCESSSION AGREEMENT NO. [__], dated as of [________], [____], relating to
the Guaranty and Security Agreement (the “Security Agreement”), dated as of
[________], [____], among the Wholly Owned Opco Guarantors identified therein
and Deutsche Bank Trust Company Americas, as Collateral Agent.
A.    Reference is made to the Credit Agreement, dated as of January 15, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Sunrun Hera Portfolio 2015-A, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Investec Bank PLC, as the Administrative Agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”), and Investec Bank PLC, as Issuing Bank.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms directly or indirectly in the Security
Agreement.
C.    The Wholly Owned Opco Guarantors have entered into the Security Agreement
in order to, among other thing, induce the Lenders to make Loans. Section 2.3 of
the Security Agreement provides that additional Subsidiaries of the Borrower may
become Wholly Owned Opco Guarantors under the Security Agreement by execution
and delivery of an instrument in the form of this Accession Agreement. The
undersigned (the “New Wholly Owned Opco Guarantor”) is executing this Accession
Agreement in accordance with the requirements of the Credit Agreement to become
a Wholly Owned Opco Guarantor under the Security Agreement.
D.    The New Wholly Owned Opco Guarantor is a Subsidiary of Borrower and is a
Wholly Owned Opco.
Accordingly, the Collateral Agent and the New Wholly Owned Opco Guarantor agree
as follows:
SECTION 1. In accordance with Section 2.3 of the Security Agreement, the New
Wholly Owned Opco Guarantor by its signature below becomes a Wholly Owned Opco
Guarantor under the Security Agreement with the same force and effect as if
originally named therein as a Wholly Owned Opco Guarantor and the New Wholly
Owned Opco Guarantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Wholly Owned Opco Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Wholly Owned Opco Guarantor thereunder are true and correct on and as of
the date hereof after giving effect to the schedules attached hereto, which
shall replace in their entirety the schedules attached to the Security Agreement
(as the same have been amended, modified, updated, or replaced from time to
time). In furtherance of the foregoing, the New Wholly Owned Opco Guarantor, as


A-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Wholly Owned Opco Guarantor’s
right, title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Wholly Owned Opco Guarantor. Each reference to a “Wholly
Owned Opco Guarantor” in the Security Agreement shall be deemed to include the
New Wholly Owned Opco Guarantor. The Security Agreement is hereby incorporated
herein by reference.
SECTION 2. The New Wholly Owned Opco Guarantor represents and warrants to the
Collateral Agent and the other Secured Parties that this Accession Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
SECTION 3. The following sections of the Credit Agreement are hereby
incorporated herein by reference, mutatis mutandis: Section 12.06
(Severability), Section 12.08 (Governing Law), Section 12.09 (Waiver of Jury
Trial), Section 12.10 (Counterparts; Integration; Effectiveness) and
Section 12.16 (Entire Agreement).
SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 5. All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the Security Agreement.
[Signature pages follow]




A-2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Wholly Owned Opco Guarantor and the Collateral Agent
have duly executed this Accession Agreement as of the day and year first above
written.


[_________]


 
as Wholly Owned Opco Guarantor
 
 
By:
Sunrun Hera Portfolio 2015-A, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Portfolio 2015-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Hera Holdco 2015, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
By:
 
 
Name:
 
Title:





Signature Page to Wholly Owned Opco Guaranty and Security Agreement Accession
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







ACCEPTED AND AGREED
as of the date first above written:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
 
By:
 
 
Name:
 
Title:



Signature Page to Wholly Owned Opco Guaranty and Security Agreement Accession
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE 1 TO ACCESSION AGREEMENT
Commercial Tort Claims


[________]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 2 TO ACCESSION AGREEMENT

Filings
[Filing a UCC-1 Financing Statement naming [________] as “Debtor” and the
Collateral Agent as “Secured Party” with the Secretary of State of the State of
[________].]






[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 3 TO ACCESSION AGREEMENT

Legal Name; Prior Names; Jurisdiction of Organization; Chief Executive Office
Legal Name
Prior Legal Name(s)
Jurisdiction of Organization
Chief Executive Office or Sole Place of Business
[________]
[________]
[________]
[________]









[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 4 TO ACCESSION AGREEMENT

Location of Inventory and Equipment


[________]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE 5 TO ACCESSION AGREEMENT
Material Intellectual Property
[________]












[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------








Exhibit R
Form of Amended and Restated Depository Agreement




[***]




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------








Exhibit S
Form of Amended and Restated Cash Diversion and Commitment Fee Guaranty




[***]


[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Exhibit T
Form of Accession Agreement to Guaranty and Security Agreement
([***] and [***] 2017)
See attached.




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






ANNEX A
[Reserved]




Annex A-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






ANNEX B
FUNDAMENTAL TAX EQUITY STRUCTURE CHARACTERISTICS
Part I – Fundamental Partnership Flip Structure
(Each term defined in this Part I shall be defined for purposes of this Part I
and Part I of Annex C to the Agreement.)
1.
Borrower or an affiliate shall have formed a limited liability company (the
“Partnership Flip Opco”) that has been formed for the sole purpose of owning
Projects that have been leased to or are producing power for sale to Customers.

2.
The Limited Liability Company Agreement of such Partnership Flip Opco (the
“Partnership Flip LLCA”) provides for two classes of limited liability company
interests – the “Partnership Flip Sunrun Units” and “Partnership Flip Investor
Units.”

3.
The Partnership Flip LLCA provides that the Partnership Flip Opco will make no
election to be treated other than as a partnership for federal tax purposes.

4.
A wholly owned subsidiary of the Borrower (upon the acquisition or formation by
the Borrower of the applicable Partnership Flip Fund pursuant to Section 2.05 of
the Agreement) shall own the Partnership Flip Sunrun Units (the “Partnership
Flip Holdco”) and the applicable Tax Equity Class A Member shall own the
Partnership Flip Investor Units. Such Partnership Flip Holdco and such Tax
Equity Class A Member are collectively referred to as the “Partnership Flip
Members.”

5.
The Partnership Flip Holdco has been appointed as the initial managing member of
the Partnership Flip Opco (in such capacity, the “Partnership Flip Manager”).

6.
The Partnership Flip LLCA provides a standard of care that requires the
Partnership Flip Manager to manage the Partnership Flip Opco in accordance with
prudent industry standards or to observe the duty of good faith and fair
dealing.

7.
The Partnership Flip Opco will acquire each Project pursuant to a master
purchase agreement with an affiliate of the Borrower.

8.
With respect to an IRR Partnership Flip Fund, after certain criteria have been
satisfied, the Partnership Flip Holdco shall have the option to purchase all of
the Partnership Flip Investor Units from the Tax Equity Class A Member pursuant
to an agreed methodology which includes a purchase price equal to the greater of
(x) the fair market value of the Partnership Flip Investor Units or (y) an
amount necessary to cause the Tax Equity Class A Member to reach its target
internal rate of return under the Partnership Flip LLCA).

9.
With respect to a Date Certain Partnership Flip Fund, after certain criteria
have been satisfied, the Partnership Flip Holdco will have the option to
purchase all of the Partnership Flip Investor Units from the Tax Equity Class A
Member pursuant to an agreed methodology on a fixed date (which is not based
upon the achievement of a target internal rate of return).



Annex B-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





10.
The Partnership Flip LLCA contains an Acceptable Audit Election Provision.

Part II – Fundamental Inverted Lease Structure
(Each term defined in this Part II shall be defined for purposes of this Part II
and Part II of Annex C to the Agreement.)
1.
A wholly owned subsidiary of the Borrower (upon the acquisition or formation by
the Borrower of the applicable Inverted Lease Fund pursuant to Section 2.05 of
the Agreement) shall own 100% of the membership interests of a limited liability
company (the “Inverted Lease Opco”) that has been formed for the sole purpose of
owning Projects that have been leased to or are producing power for sale to
Customers and leasing such Projects to a subsidiary of a tax equity investor, as
lessee (the “Inverted Lease Tenant”).

2.
The Inverted Lease Opco has entered into a master lease (the “Inverted Lease
Master Lease”) with the Inverted Lease Tenant.

3.
The Inverted Lease Tenant is required at its cost and expense to (i) keep all
Projects in good repair, good operating condition, appearance and working order
in compliance with Applicable Law, all manufacturer’s warranties and
recommendations, and Lessee’s standard practices (but in no event less than
prudent industry standards); (ii) properly service all components of all
Projects following the manufacturer’s written operating and servicing
procedures; (iii) enter into and keep in full force and effect during the
duration of the Inverted Leased Master Lease an operation, maintenance and
administration agreement covering the Projects with a maintenance services
provider; and (iv) replace any part of, and make modifications and alterations
to, a Project in accordance with the Master Lease.





Annex B-2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






ANNEX C
CONVENTIONAL TAX EQUITY STRUCTURE CHARACTERISTICS
Part I – Conventional Partnership Flip Structure
(Each capitalized term used in this Part I and not otherwise defined in the
Agreement shall have the meaning given to such term in Part I of Annex B.)
1.
[Reserved].

2.
The Partnership Flip Holdco is a limited liability company that is disregarded
for federal income tax purposes.

3.
Any priority return payable to the Tax Equity Class A Member has not materially
and adversely changed relative to that of any Partnership Flip Fund previously
approved by the Administrative Agent.

4.
As a condition to the inclusion of such Partnership Flip Opco as a Partnership
Flip Opco under the Agreement, the Partnership Flip Holdco shall grant the
Collateral Agent a security interest in all assets of the Partnership Flip
Holdco, and all necessary actions shall be taken to perfect such security
interest in the assets of the Partnership Flip Holdco.

5.
As a condition to the inclusion of such Partnership Flip Opco as Partnership
Flip Opco under the Agreement, Borrower shall deliver an opinion of counsel
confirming that the liens to be granted to the Collateral Agent in respect of
such Partnership Flip Opco do not violate the Partnership Flip LLCA.

6.
Partnership Flip Manager or an Affiliate thereof is solely responsible for the
management of the Projects (other than with respect to the obligations of any
third party the Partnership Flip Opco has engaged to provide maintenance
services in respect of the Projects) and the Partnership Flip Opco subject to
certain customary approval rights of the Tax Equity Class A Member. The
Partnership Flip Opco shall be prohibited from incurring any indebtedness above
a limit specified in the Partnership Flip LLCA without the Tax Equity Member’s
consent and from incurring or granting or suffering to exist any liens on its
assets other than such liens in the ordinary course of such business that are
customarily permitted without the Tax Equity Class A Member’s consent.

7.
The Partnership Flip Manager or an Affiliate thereof is required to manage the
Partnership Flip Opco in accordance with prudent industry standards or subject
to the fiduciary duties of care and loyalty.

8.
Cash available for distribution to the Partnership Flip Members will be
distributed at least quarterly (or annually with respect to certain items) in
accordance with an agreed upon priority, subject to customary exceptions
(including end of year true-up and curative flip allocations).



Annex C-1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





9.
After certain criteria have been satisfied, the Partnership Flip Holdco will
have the option to purchase all of the Partnership Flip Investor Units from the
Tax Equity Class A Member for a stated amount or pursuant to an agreed
methodology (which may include a purchase price equal to the greater of (x) the
fair market value of the Partnership Flip Investor Units or (y) an amount
necessary to cause the Tax Equity Class A Member to reach its target internal
rate of return pursuant to the Partnership Flip LLCA).

10.
The Partnership Flip LLCA may not be amended without the written consent of each
Partnership Flip Members.

11.
Partnership Flip Holdco’s obligation to indemnify the Tax Equity Class A Member,
if any, is limited to customary indemnities for breach of the Partnership Flip
LLCA or other applicable related Tax Equity Documents or bad acts, standard tax
indemnities (but not structure or tax ownership) and environmental indemnities.
Any such obligation to indemnify the Tax Equity Class A Member is guaranteed by
Sponsor.

12.
No provision in the Partnership Flip LLCA would require or cause the Partnership
Flip Holdco to forfeit, transfer or otherwise divest itself of such Partnership
Flip Member’s economic interest in the Partnership Flip Opco or would under any
circumstance revise or otherwise modify any rights associated with the
Partnership Flip Sunrun Units, other than the removal of the Partnership Flip
Holdco as managing member.

13.
The Project Documents require the Partnership Flip Holdco to appoint and
maintain an operations and maintenance provider for each Project.

14.
The Partnership Flip LLCA identifies fixed tax assumptions regarding the
treatment of the Partnership Flip Opco as a partnership, tax ownership of the
Projects, depreciation, allocations of income and loss, and economic substance
and requires that the Tax Equity Class A Member’s return be calculated in
accordance with the fixed tax assumptions and that tax returns be prepared in
accordance with the fixed tax assumptions.

15.
The Partnership Flip Manager or the applicable Affiliate may not be removed in
its capacity as managing member of the Partnership Flip Opco other than as a
result of (i) failure by the Partnership Flip Manager or such Affiliate to pay
(or have paid on its behalf) any indemnity amount due and payable by it to any
other Partnership Flip Member, (ii) any material uncured breach of the
Partnership Flip LLCA, (iii) the Partnership Flip Manager or such Affiliate
violating or causing the Partnership Flip Opco or the Projects to violate any
applicable Law, (iv) fraud, gross negligence, willful misconduct,
misappropriation or mishandling of Partnership Flip Opcos or breach of fiduciary
duties, (v) bankruptcy or insolvency of the Partnership Flip Manager or such
Affiliate or the Partnership Flip Opco, (vi) the Partnership Flip Manager or
such Affiliate ceasing to be an Affiliate of Sponsor or (vii) failure of the
Partnership Flip Manager or such Affiliate to enforce the Partnership Flip
Opco’s material rights under any material document to which the Partnership Flip
Opco is a party.

16.
Any Partnership Flip Fund submitted for approval pursuant to Section 2.05(a) of
the Credit Agreement either (a) does not include provisions analogous to either
Section 3.5 or



Annex C-2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





Section 3.7 of the [***] limited liability company operating agreement or
(b) provides that any such obligations are solely the obligation of the Sponsor.
Part II – Conventional Inverted Lease Structure
(Each capitalized term used in this Part II and not otherwise defined in the
Agreement shall have the meaning given to such term in Part II of Annex B.)
1.
[Reserved.]

2.
Periodic rent is payable at least quarterly and the Inverted Lease Tenant has no
right to set-off any amounts with respect to the payment of such rents,
including as a result of any failure to make indemnification payments.

3.
The Inverted Lease Opco’s obligation to indemnify the Inverted Lease Tenant, if
any, will be limited to customary indemnities for breach of the Inverted Lease
Master Lease or bad acts, standard tax indemnities (but not structure, including
that the Inverted Lease Master Lease is a “true lease”) and environmental
indemnities. Any such obligation to indemnify the Inverted Lease Tenant is
guaranteed by Sponsor.

4.
The Inverted Lease Opco is a limited liability company that is disregarded for
federal income tax purposes.

5.
The Inverted Lease Tenant is required to enter into a maintenance services
agreement in form and substance satisfactory to the Inverted Lease Opco with, in
the Inverted Lease Opco’s reasonable discretion, a creditworthy maintenance
services provider, and the Inverted Lease Tenant may not materially amend or
terminate any maintenance services agreement without the written consent of
Inverted Lease Opco.

6.
The Inverted Lease Opco may, without Inverted Lease Tenant’s consent, incur debt
to monetize the future rents to be received by Inverted Lease Opco (the “Lessor
Financing”); provided, that the Lessor Financing is non-recourse to Inverted
Lease Tenant and lenders will agree that, so long as Inverted Lease Tenant
continues to perform under the Inverted Lease Master Lease, the Inverted Lease
Master Lease will stay in place and the lender cannot disturb Inverted Lease
Tenant’s rights thereunder (with the lender or its assignee having the right to
assume Inverted Lease Opco’s position under this Agreement, should there be a
foreclosure under the Lessor Financing).

7.
The Inverted Lease Master Lease may not be amended without the written consent
of each party thereto.

8.
Inverted Lease Tenant does not have a right to purchase all the Projects at the
end of the Inverted Lease Master Lease term.





Annex C-3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule IV
Administrative Agent’s Office
Administrative Agent Address
Investec Bank plc
as Administrative Agent
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attn:
Telephone:
Facsimile:
Email:


Administrative Agent Account Information


Bank
 
Swift Code
 
Routing Number
 
Account Name
 
Swift Code
 
Account Number
 







Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 1.01(a)
Tax Equity Documents and Wholly Owned Opco Documents
Lease Back-Up Servicing Agreements
None.
Lease O&M Agreements
None.
Lease Transition Management Agreements
None.
Master Purchase Agreements
1.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***].
2.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***].
3.    Master Purchase Agreement, dated as of [***], by and between [***].
Partnership Flip Back-Up Servicing Agreements
1.    Back-Up Servicing Agreement, dated as of [***], by and among the Sponsor,
[***], and [***], as Back-Up Servicer.
2.    Back-Up Servicing Agreement, dated as of [***], by and among the Sponsor,
[***], and [***], as Back-Up Servicer.
Partnership Flip O&M Agreements
1.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***].
2.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***].
3.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***].
Partnership Flip Transition Management Agreements
None.
Tax Equity Account Agreements
1.    Blocked Account Control Agreement, dated as of [***], by and among the
Sponsor, [***], [***], [***], and [***], as Tax Equity Depositary Bank.
2.    Blocked Account Control Agreement, dated as of [***], by and among [***],
and [***], as Tax Equity Depositary Bank.
Wholly Owned Opco Back-Up Servicing Agreements
None.
Wholly Owned Opco Documents
None.
Wholly Owned Opco O&M Agreements
None.
Wholly Owned Opco Transition Management Agreements
None.



Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 1.01(b)
Approved Vendor List
Modules


[***]


Inverters
[***]


Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 2.01
Lease Commitments


REVOLVING LENDERS
Revolving Loan Commitment
KeyBank National Association
[***]
SunTrust Bank
[***]
Silicon Valley Bank
[***]
Investec Bank PLC
[***]
Total
$220,000,000



LC LENDERS
LC Commitment
Investec Bank PLC
$7,000,000
Total
$7,000,000











Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.03(e)
Organizational Structure








Fund
Designation
Entity
Characterization
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 


Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






[***]




Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.03(f)
Loan Parties, Tax Equity Opocos; Ownershiop Percentage


Entity Name
Jurisdiction
Registered Owner
Percentage of Ownership
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]









Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.04
Governmental Authorization; Compliance with Laws
None.




Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.08
Financial Statement Exceptions
None.


Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.10
Litigation; Adverse Facts
1.
In July 2012, the Department of Treasury and the Department of Justice
(together, the “Government”) opened a civil investigation into the participation
by residential solar developers in the Section 1603 grant program. The
Government served subpoenas on several developers, including Sunrun, along with
their investors and valuation firms. At Sunrun’s request, the Government later
reduced substantially the scope of its subpoena and permitted Sunrun to produce
a limited set of documents. Sunrun has completed its production of these
documents. The Government asked few follow-up questions about Sunrun’s
production and confirmed that it has made no decisions regarding Sunrun’s
participation in the Section 1603 grant program. Sunrun presented its view of
solar system valuation to the Government over the course of two meetings, on
December 10, 2013 and March 7, 2014. At the conclusion of the March 7, 2014
meeting, and at a follow-up meeting the following week, the Government conceded
that it does not currently have a theory of liability or damages. On June 23,
2014 the Government contacted Sunrun with additional requests for documents and
information. Sunrun has completed its production of these documents. Sunrun is
cooperating fully with the Government’s investigation by engaging in
collaborative discussions regarding the appropriate methodology for valuing
solar projects in Section 1603 grant applications. Sunrun notes that it was both
transparent and collaborative with the Department of Treasury regarding its
valuation methodology at the time it submitted its 1603 grant applications, and
firmly believes the valuations it submitted to the Department of Treasury were
correct.







Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.11
Taxes


None.






Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.14
Insurance
[***]






Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.19
Brokers
None.






Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule 5.23(f)
Portfolio Document Exceptions
None.




Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Schedule A
Project Information
None.




Schedules to TLA Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

